Exhibit 10.1

 

 

CREDIT AGREEMENT

 

among

 

THE SERVICEMASTER COMPANY, LLC,

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and an Issuing Bank

 

Dated as of July 1, 2014

 

J.P. MORGAN SECURITIES LLC,

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN, SACHS & CO.,

MORGAN STANLEY SENIOR FUNDING, INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JEFFERIES FINANCE LLC,

NATIXIS, NEW YORK BRANCH and

RBC CAPITAL MARKETS 1,
as Joint Lead Arrangers and Joint Bookrunners

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005

 

--------------------------------------------------------------------------------

1      RBC Capital Markets is a marketing name for the capital markets
activities of Royal Bank of Canada and its affiliates.

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

SECTION 1.

DEFINITIONS

 

1

 

 

 

 

1.1

Defined Terms

 

1

1.2

Other Definitional Provisions

 

73

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

 

75

 

 

 

 

2.1

Loans

 

75

2.2

Notes

 

76

2.3

Procedure for Borrowing

 

77

2.4

Repayment of Loans; Record of Loans

 

78

2.5

Extension Amendments

 

79

2.6

[Reserved]

 

83

2.7

Letters of Credit

 

83

2.8

Swing Line Commitments

 

90

2.9

Incremental Facilities

 

93

2.10

Permitted Debt Exchanges

 

96

2.11

Specified Refinancing Facilities

 

97

 

 

 

 

SECTION 3.

GENERAL PROVISIONS

 

100

 

 

 

 

3.1

Interest Rates and Payment Dates

 

100

3.2

Conversion and Continuation Options

 

100

3.3

Minimum Amounts of Sets

 

101

3.4

Optional and Mandatory Prepayments

 

101

3.5

Administrative Agent’s Fee; Other Fees

 

117

3.6

Computation of Interest and Fees

 

117

3.7

Inability to Determine Interest Rate

 

118

3.8

Pro Rata Treatment and Payments

 

118

3.9

Illegality

 

120

3.10

Requirements of Law

 

121

3.11

Taxes

 

123

3.12

Indemnity

 

126

3.13

Certain Rules Relating to the Payment of Additional Amounts

 

127

3.14

Defaulting Lenders

 

129

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

131

 

 

 

 

4.1

Financial Condition

 

131

4.2

No Change; Solvent

 

132

4.3

Corporate Existence; Compliance with Law

 

132

4.4

Corporate Power; Authorization; Enforceable Obligations

 

132

4.5

No Legal Bar

 

133

 

i

--------------------------------------------------------------------------------


 

4.6

No Material Litigation

 

133

4.7

No Default

 

133

4.8

Ownership of Property; Liens

 

133

4.9

Intellectual Property

 

133

4.10

No Burdensome Restrictions

 

134

4.11

Taxes

 

134

4.12

Federal Regulations

 

134

4.13

ERISA

 

134

4.14

Collateral

 

135

4.15

Investment Company Act; Other Regulations

 

135

4.16

Subsidiaries

 

136

4.17

Purpose of Loans

 

136

4.18

Environmental Matters

 

136

4.19

No Material Misstatements

 

137

4.20

Labor Matters

 

137

4.21

Insurance

 

137

4.22

Anti-Terrorism

 

137

 

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

 

138

 

 

 

 

5.1

Conditions to Initial Extension of Credit

 

138

5.2

Conditions Precedent to Each Extension of Credit

 

140

 

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

141

 

 

 

 

6.1

Financial Statements

 

141

6.2

Certificates; Other Information

 

142

6.3

Payment of Taxes

 

144

6.4

Maintenance of Existence

 

144

6.5

Maintenance of Property; Insurance

 

144

6.6

Inspection of Property; Books and Records; Discussions

 

145

6.7

Notices

 

146

6.8

Environmental Laws

 

147

6.9

After-Acquired Real Property and Fixtures and Future Subsidiaries

 

147

 

 

 

 

SECTION 7.

NEGATIVE COVENANTS

 

151

 

 

 

 

7.1

Limitation on Indebtedness

 

151

7.2

Limitation on Liens

 

155

7.3

Limitation on Fundamental Changes

 

159

7.4

Limitation on Asset Dispositions; Proceeds from Asset Dispositions and Recovery
Events

 

161

7.5

Limitation on Dividends and Other Restricted Payments

 

163

7.6

Limitation on Transactions with Affiliates

 

168

7.7

[Reserved]

 

170

7.9

Limitation on Restrictions on Distributions from Restricted Subsidiaries

 

170

 

ii

--------------------------------------------------------------------------------


 

7.10

Financial Covenant

 

172

 

 

 

 

SECTION 8.

EVENTS OF DEFAULT

 

172

 

 

 

 

8.1

Events of Default

 

172

8.2

Borrower’s Right to Cure

 

176

 

 

 

 

SECTION 9.

THE AGENTS AND THE OTHER REPRESENTATIVES

 

176

 

 

 

 

9.2

Delegation of Duties

 

177

9.3

Exculpatory Provisions

 

178

9.4

Reliance by the Administrative Agent

 

179

9.9

Collateral Matters

 

181

9.10

Successor Agent

 

183

9.11

Other Representatives

 

184

9.13

Approved Electronic Communications

 

186

 

 

 

 

SECTION 10.

MISCELLANEOUS

 

186

 

 

 

 

10.1

Amendments and Waivers

 

186

10.2

Notices

 

192

10.3

No Waiver; Cumulative Remedies

 

195

10.4

Survival of Representations and Warranties

 

195

10.5

Payment of Expenses and Taxes

 

195

10.6

Successors and Assigns; Participations and Assignments

 

197

10.7

Adjustments; Set-off; Calculations; Computations

 

207

10.8

Judgment

 

207

10.9

Counterparts

 

208

10.10

Severability

 

208

10.11

Integration

 

208

10.12

GOVERNING LAW

 

208

10.13

Submission to Jurisdiction; Waivers

 

209

10.14

Acknowledgements

 

211

10.15

WAIVER OF JURY TRIAL

 

211

10.16

Confidentiality

 

211

10.17

Incremental Indebtedness; Additional Indebtedness

 

212

10.18

USA Patriot Act Notice

 

213

10.19

Special Provisions Regarding Pledges of Capital Stock in, and Promissory Notes
Owed by, Persons Not Organized in the United States

 

213

10.20

Electronic Execution of Assignments and Certain Other Documents

 

213

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

A

Commitments and Addresses

B

Designated Foreign Currency

C-1

Foreign Subsidiary Borrowers

C-2

Foreign Subsidiary Jurisdictions

4.4

Consents Required

4.6

Litigation

4.8

Real Property

4.16

Subsidiaries

4.18

Environmental Matters

4.21

Insurance

5.1(c)

Lien Searches

6.2

Document Posting Website

7.2

Existing Liens

 

EXHIBITS

 

A-1

Form of Term Loan Note

A-2

Form of Revolving Note

A-3

Form of Swing Line Note

B

Form of Guarantee and Collateral Agreement

C

Form of Intercreditor Agreement

D

Form of Mortgage

E

[Reserved]

F

Form of U.S. Tax Compliance Certificate

G

Form of Assignment and Acceptance

H

Form of Officer’s Certificate

I

Form of Secretary’s Certificate

J

Form of Letter of Credit Request

K

Form of Affiliated Lender Assignment and Assumption

L

Form of Specified Discount Prepayment Notice

M

Form of Specified Discount Prepayment Response

N

Form of Discount Range Prepayment Notice

O

Form of Discount Range Prepayment Offer

P

Form of Solicited Discounted Prepayment Notice

Q

Form of Solicited Discounted Prepayment Offer

R

Form of Acceptance and Prepayment Notice

S

Form of Joinder Agreement

T

Form of Solvency Certificate

U

Form of Swing Line Loan Participation Certificate

V-1

Form of Increase Supplement

V-2

Form of Lender Joinder Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of July 1, 2014, among THE SERVICEMASTER COMPANY,
LLC, a Delaware limited liability company (the “Borrower”), the Foreign
Subsidiary Borrowers (as hereinafter defined) from time to time party to this
Agreement after the Closing Date) the several banks and other financial
institutions from time to time party to this Agreement (as further defined in
subsection 1.1, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative
agent, collateral agent and issuing bank for the Lenders hereunder (in such
capacities, respectively, the “Administrative Agent”, “Collateral Agent” and, as
further defined in subsection 1.1, an “Issuing Bank”).

 

The parties hereto hereby agree as follows:

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is party to the Predecessor Term Loan Credit Agreement,
under which the Borrower obtained term loans under a term loan facility and
letters of credit under a synthetic letter of credit facility;

 

WHEREAS, the Borrower is party to the Predecessor Revolving Credit Agreement,
under which the Borrower obtained revolving loans and letters of credit;

 

WHEREAS, substantially concurrently with the Closing Date, ServiceMaster Global
Holdings, Inc., a Delaware corporation (together with any successor thereto,
“Holding Parent”), intends to consummate an initial public offering of its
common stock and to contribute at least $630.0 million in net cash proceeds
therefrom (the “IPO Proceeds”) to Holding, who in turn will contribute the same
to the Borrower (such offering and contributions, the “IPO”);

 

WHEREAS, the Borrower intends to use the IPO Proceeds, the Initial Term Loans
and cash on hand to repay certain existing indebtedness of the Borrower and its
Subsidiaries, including (i) $262.5 in aggregate principal amount of the
Borrower’s 7.00% senior notes due 2020 and $210.0 in aggregate principal amount
of the Borrower’s 8.00% senior notes due 2020 (the “Redemption”) and
(ii) amounts outstanding under the Predecessor Term Loan Credit Agreement and
the Predecessor Revolving Credit Agreement (the transactions described in
clauses (i) and (ii), together with the payment of any fees, premiums and
expenses in connection therewith, the “Refinancing”); and

 

WHEREAS in order to (i) consummate the Refinancing and (ii) finance the working
capital and other business requirements and other general corporate purposes of
the Borrower and its Subsidiaries, the Borrower has requested that the Lenders
make the Loans and issue and participate in the Letters of Credit provided for
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.                            DEFINITIONS.

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (c) solely with respect to the Initial Term Loans, 2.00%.  “Prime Rate”
shall mean the rate of interest per annum publicly announced from time to time
by JPMorgan Chase Bank, N.A. (or another bank of recognized standing reasonably
selected by the Administrative Agent and reasonably satisfactory to the
Borrower) as its prime rate in effect at its principal office in New York City
(the Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A. or such other bank in connection with extensions of
credit to debtors).  “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceleration”:  as defined in subsection 8.1(e).

 

“Acceptable Discount”:  as defined in subsection 3.4(j).

 

“Acceptable Prepayment Amount”:  as defined in subsection 3.4(j).

 

“Acceptance and Prepayment Notice”:  an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer at the Acceptable
Discount specified therein pursuant to subsection 3.4(j) substantially in the
form of Exhibit R.

 

“Acceptance Date”:  as defined in subsection 3.4(j).

 

“Accounts”:  as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

 

“Acquired Indebtedness”:  Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in

 

2

--------------------------------------------------------------------------------


 

contemplation of, such Person becoming a Subsidiary or such acquisition. 
Acquired Indebtedness shall be deemed to be Incurred on the date of the related
acquisition of assets from any Person or the date the acquired Person becomes a
Subsidiary.

 

“Additional Assets”:  (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business (including
any capital expenditures on any property or assets already so used); (iii) the
Capital Stock of a Person that is engaged in a Related Business and becomes a
Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

 

“Additional Incremental Lender”:  as defined in subsection 2.9(b).

 

“Additional Indebtedness”:  as defined in any Intercreditor Agreement or any
Other Intercreditor Agreement, as applicable, or, if no such Intercreditor
Agreement is in effect, any Indebtedness that is or may from time to time be
incurred in compliance with subsection 7.1 and that is secured by a Lien on
Collateral and is permitted to be so secured by subsection 7.2, and is
designated as “Additional Indebtedness” by the Borrower in writing to the
Administrative Agent.

 

“Additional Obligations”:  senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking pari passu to the Lien
securing the Senior Credit Facility Obligations, (y) secured by a Lien ranking
junior to the Lien securing the Senior Credit Facility Obligations or
(z) unsecured), including customary bridge financings, in each case issued or
incurred by the Borrower or a Guarantor, the terms of which Indebtedness (i) do
not provide for a maturity date or weighted average life to maturity earlier
than the Initial Term Loan Maturity Date or shorter than the remaining weighted
average life to maturity of the Initial Term Loans, as the case may be (other
than an earlier maturity date and/or shorter weighted average life to maturity
for customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Initial Term Loan Maturity Date or
the remaining weighted average life to maturity of the Initial Term Loans, as
applicable), (ii) to the extent such Indebtedness is subordinated, provide for
customary payment subordination to the Senior Credit Facility Obligations under
the Loan Documents as reasonably determined by the Borrower in good faith and
(iii) do not provide for any mandatory repayment or redemption from the Net Cash
Proceeds of Asset Dispositions (other than any Asset Disposition in respect of
any assets, business or Person the acquisition of which was financed, all or in
part, with such Additional Obligations and the disposition of which was
contemplated by any definitive agreement in respect of such acquisition) or
Recovery Events or from Excess Cash Flow, to the extent the Net Cash Proceeds of
such Asset Disposition or Recovery Event or such Excess Cash Flow are required
to be applied to repay the Initial Term Loans hereunder pursuant to subsection
3.4(e), on more than a ratable basis with the Initial Term Loans (after giving
effect to any amendment in accordance with subsection 10.1(d)(v)); provided that
(a) such Indebtedness shall not be secured by any Lien on any asset of any Loan
Party that does not also secure the Senior Credit Facility Obligations, or

 

3

--------------------------------------------------------------------------------


 

be guaranteed by any Person other than the Guarantors, and (b) if secured by
Collateral, such Indebtedness (and all related Obligations) shall be subject to
the terms of an Intercreditor Agreement or an Other Intercreditor Agreement.

 

“Additional Obligations Documents”:  any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Loan Documents) issued or executed and delivered with respect to any
Additional Obligations or Rollover Indebtedness by any Loan Party.

 

“Additional Specified Refinancing Lender”:  as defined in subsection 2.11(b).

 

“Adjusted LIBOR Rate”:  with respect to any Borrowing of Eurodollar Loans for
any Interest Period, an interest rate per annum determined by the Administrative
Agent to be equal to the higher of (i) (x) the LIBOR Rate for such Borrowing of
Eurodollar Loans in effect for such Interest Period divided by (y) 1 minus the
Statutory Reserves (if any) for such Borrowing of Eurodollar Loans for such
Interest Period and (ii) solely with respect to Initial Term Loans, 1.00%.

 

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to subsection 9.10.

 

“Affected Loans”:  as defined in subsection 3.9.

 

“Affected Rate”:  as defined in subsection 3.7.

 

“Affiliate”:  with respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Transaction”:  as defined in subsection 7.6(a).

 

“Affiliated Debt Fund”:  any Affiliated Lender that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course, so long as
(i) any such Affiliated Lender is managed as to day-to-day matters (but
excluding, for the avoidance of doubt, as to strategic direction and similar
matters) independently from Sponsor and any Affiliate of Sponsor that is not
primarily engaged in the investing activities described above, (ii) any such
Affiliated Lender has in place customary information screens between it and
Sponsor and any Affiliate of Sponsor that is not primarily engaged in the
investing activities described above, and (iii) neither Holding nor any of its
Subsidiaries directs or causes the direction of the investment policies of such
entity.

 

“Affiliated Lender”:  any Lender that is a Permitted Affiliated Assignee.

 

4

--------------------------------------------------------------------------------


 

“Affiliated Lender Assignment and Assumption”:  as defined in subsection
10.6(h)(i)(1).

 

“Agents”:  the collective reference to the Administrative Agent and the
Collateral Agent.

 

“Aggregate Outstanding Revolving Credit”:  as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans made by such Lender then outstanding (including, without limitation, in
the case of Revolving Loans then outstanding in any Designated Foreign Currency,
the Dollar Equivalent of the aggregate principal amount thereof), (b) such
Lender’s Revolving Commitment Percentage of the L/C Obligations then outstanding
and (c) such Lender’s Revolving Commitment Percentage of the Swing Line Loans
then outstanding.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

 

“Amendment”:  as defined in subsection 7.9(c).

 

“Applicable Commitment Fee Percentage”:  0.50% per annum.

 

“Applicable Discount”:  as defined in subsection 3.4(j).

 

“Applicable Margin”:  in respect of (a) Initial Revolving Loans and Swing Line
Loans (i) with respect to ABR Loans, 2.25% per annum, and (ii) with respect to
Eurocurrency Loans, 3.25% per annum and (b) Initial Term Loans (i) with respect
to ABR Loans, 2.25% per annum, and (ii) with respect to Eurocurrency Loans,
3.25% per annum.

 

“Approved Electronic Communications”:  each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security Documents and any other written
communication delivered or required to be delivered in respect of any Loan
Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that “Approved Electronic Communications” shall
exclude (i) any notice pursuant to subsection 3.4 and (ii) all notices of any
Default.

 

“Approved Electronic Platform”:  as defined in subsection 9.15.

 

“Approved Fund”:  as defined in subsection 10.6(b).

 

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction), other than (i) a disposition to the Borrower or a
Restricted Subsidiary, (ii) a

 

5

--------------------------------------------------------------------------------


 

disposition in the ordinary course of business, (iii) a disposition of Cash
Equivalents, Investment Grade Securities or Temporary Cash Investments, (iv) the
sale or discount (with or without recourse, and on customary or commercially
reasonable terms) of accounts receivable or notes receivable arising in the
ordinary course of business, or the conversion or exchange of accounts
receivable for notes receivable, (v) any Restricted Payment Transaction, (vi) a
disposition that is governed by subsection 7.3, (vii) any Financing Disposition,
(viii) any “fee in lieu” or other disposition of assets to any Governmental
Authority that continue in use by the Borrower or any Restricted Subsidiary, so
long as the Borrower or any Restricted Subsidiary may obtain title to such
assets upon reasonable notice by paying a nominal fee, (ix) any exchange of
property pursuant to or intended to qualify under Section 1031 (or any successor
section) of the Code, or any exchange of equipment to be leased, rented or
otherwise used in a Related Business, (x) any financing transaction with respect
to property built or acquired by the Borrower or any Restricted Subsidiary after
the Closing Date, including without limitation any sale/leaseback transaction or
asset securitization, (xi) any disposition arising from foreclosure,
condemnation or similar action with respect to any property or other assets, or
exercise of termination rights under any lease, license, concession or other
agreement, or necessary or advisable (as determined by the Borrower in good
faith) in order to consummate any acquisition of any Person, business or assets,
or pursuant to buy/sell arrangements under any joint venture or similar
agreement or arrangement, (xii) any disposition of Capital Stock, Indebtedness
or other securities of an Unrestricted Subsidiary, (xiii) a disposition of
Capital Stock of a Restricted Subsidiary pursuant to an agreement or other
obligation with or to a Person (other than the Borrower or a Restricted
Subsidiary) from whom such Restricted Subsidiary was acquired, or from whom such
Restricted Subsidiary acquired its business and assets (having been newly formed
in connection with such acquisition), entered into in connection with such
acquisition, (xiv) a disposition of not more than 5% of the outstanding Capital
Stock of a Foreign Subsidiary that has been approved by the Board of Directors,
(xv) any disposition or series of related dispositions for aggregate
consideration not to exceed $50.0 million, (xvi) any Exempt Sale and Leaseback
Transaction, (xvii) the abandonment or other disposition of  patents, trademarks
or other intellectual property that are, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries taken as a whole or
(xviii) dispositions for Net Available Cash not exceeding in the aggregate in
any fiscal year $15.0 million.

 

“Assignee”:  as defined in subsection 10.6(b).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit G.

 

“Australian Dollars”:  the lawful currency of the Commonwealth of Australia, as
in effect from time to time.

 

“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) the amount of such Lender’s Revolving Commitment
at such time over (b) the sum of (i) the aggregate unpaid principal amount at
such time of all Revolving Loans made by such Lender (including, without
limitation, in the case of Revolving Loans made by such Lender in any Designated
Foreign Currency, the Dollar Equivalent of the aggregate unpaid principal amount
thereof), (ii) an amount equal to such Lender’s Revolving Commitment

 

6

--------------------------------------------------------------------------------


 

Percentage of the aggregate unpaid principal amount at such time of all Swing
Line Loans; provided that for purposes of calculating Available Revolving
Commitments pursuant to subsection 3.5(b) such amount in this clause
(b)(ii) shall be zero, and (iii) an amount equal to such Lender’s Revolving
Commitment Percentage of the outstanding L/C Obligations at such time;
collectively, as to all the Lenders, the “Available Revolving Commitments”.

 

“Bankruptcy Proceeding”:  as defined in subsection 10.6(h).

 

“Benefited Lender”:  as defined in subsection 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body.  Unless otherwise provided, “Board of Directors” means the
Board of Directors of the Borrower.

 

“Borrower”:  as defined in the Preamble hereto.

 

“Borrower Offer of Specified Discount Prepayment”:  the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to subsection 3.4(j)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”:  the solicitation
by the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to subsection 3.4(j)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”:  the solicitation by
the Borrower of offers for, and the subsequent acceptance, if any, by a Lender
of, a voluntary prepayment of Term Loans at a discount to par pursuant to
subsection 3.4(j)(iv).

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.3 or 2.7(b) as a date on which the Borrower requests the Lenders to make Loans
hereunder or any Issuing Bank to issue a Letter of Credit hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City, except that, (a) when used in connection with any Eurocurrency
Loan denominated in Dollars, “Business Day” shall mean any Business Day on which
dealings in Dollars between banks may be carried on in London, England and New
York, New York, and (b) when used in connection with a Eurocurrency Loan
denominated in any Designated Foreign Currency, “Business Day” shall mean any
day on which dealings in such Designated Foreign Currency between banks may be
carried on in London, England, New York, New York and the principal financial
center of such Designated Foreign Currency as set forth on Schedule B; provided,
however, that, with respect to notices and determinations in connection with,
and payments of principal and interest

 

7

--------------------------------------------------------------------------------


 

on, Loans denominated in Euros, such day is also a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer System
(TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be suitable
replacement) is open for settlement of payment in Euros.

 

“Canadian Dollars”:  the lawful currency of Canada.

 

“Capital Expenditures”:  with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period (exclusive of expenditures made for Investments permitted by
subsection 7.5) which, in accordance with GAAP, are or should be included in
“capital expenditures”.

 

“Capital Stock”:  of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

 

“Capitalized Lease Obligation”:  an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP.  The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

 

“Captive Insurance Subsidiary”:  any of (a) Steward Insurance Company, a Vermont
corporation, and any successor in interest thereto, so long as such Person
either (x) satisfies the requirements of clause (c) below or (y) does not enter
into any new insurance policies after the Closing Date insuring risks of any
Persons other than the Borrower and its Subsidiaries, (b) any Subsidiary of any
Captive Insurance Subsidiary referred to in clause (a) above and (c) any
Subsidiary of the Borrower that is subject to regulation as an insurance company
(or any Subsidiary thereof).

 

“Cash Equivalents”:  any of the following:  (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America or a member state of
The European Union or any agency or instrumentality of any thereof, (c) time
deposits, certificates of deposit or bankers’ acceptances of (i) any Lender or
any affiliate thereof or (ii) any commercial bank having capital and surplus in
excess of $500.0 million (or the foreign currency equivalent thereof as of the
date of such investment) and the commercial paper of the holding company of
which is rated at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above, (e) money market instruments, commercial paper or other
short-term obligations rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (f) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the SEC under the
Investment Company Act, (g) investments similar to any of the foregoing
denominated in foreign currencies approved by the Board of

 

8

--------------------------------------------------------------------------------


 

Directors, and (h) solely with respect to any Captive Insurance Subsidiary, any
investment that person is permitted to make in accordance with applicable law.

 

“CD&R”:  Clayton, Dubilier & Rice, LLC and any successor in interest thereto, or
any successor to CD&R’s investment management business.

 

“CDR Investors”:  collectively, (i) Clayton, Dubilier & Rice Fund VII, L.P., or
any successor in interest thereto, (ii) Clayton, Dubilier & Rice Fund VII
(Co-Investment), L.P., or any successor in interest thereto, (iii) CDR SVM
Co-Investor L.P., or any successor in interest thereto, (iv) CDR SVM Co-Investor
No. 2 L.P., or any successor in interest thereto, (v) CD&R Parallel Fund VII,
L.P., or any successor in interest thereto, and (vi) any Affiliate of any CDR
Investor.

 

“Change in Law”:  as defined in subsection 3.11(a).

 

“Change of Control”:  (i) (x) the Permitted Holders shall in the aggregate be
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) of (A) so long as the Borrower is a Subsidiary of any Parent, shares of
Voting Stock having less than 35% of the total voting power of all outstanding
shares of such Parent (other than a Parent that is a Subsidiary of another
Parent) and (B) if the Borrower is not a Subsidiary of any Parent, shares of
Voting Stock having less than 35% of the total voting power of all outstanding
shares of the Borrower and (y) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, shall be the “beneficial owner” of (A) so long as the
Borrower is a Subsidiary of any Parent, shares of Voting Stock having more than
35% of the total voting power of all outstanding shares of such Parent (other
than a Parent that is a Subsidiary of another Parent) and (B) if the Borrower is
not a Subsidiary of any Parent, shares of Voting Stock having more than 35% of
the total voting power of all outstanding shares of the Borrower; (ii) Holding
shall cease to own, directly or indirectly, 100% of the Capital Stock of the
Borrower (or any successor to the Borrower permitted pursuant to subsection 7.3)
or (iii) a “Change of Control” as defined in the Senior Notes Indenture (or any
indenture or other agreement governing Refinancing Indebtedness in respect of
the Senior Notes and in each case relating to Indebtedness in an aggregate
principal amount equal to or greater than $75,000,000); as used in this
paragraph “Voting Stock” shall mean shares of Capital Stock entitled to vote
generally in the election of directors. Notwithstanding anything to the contrary
in the foregoing, the Transactions shall not constitute or give rise to a Change
of Control.

 

“Change of Control Offer”:  (a) an offer by the Borrower  to pay the Term Loans
and the Revolving Loans (and to terminate the related Revolving Commitments and
cancel, backstop or cash collateralize on terms satisfactory to each Issuing
Bank any Letters of Credit issued by it) and any amounts then due and owing to
each Lender and the Administrative Agent hereunder and under any Note and
(b) payment by the Borrower in full thereof to (and termination of any related
applicable commitment of) each such Lender or the Administrative Agent which has
accepted such offer (and to the extent the Outstanding Amount of Revolving Loans
and all L/C Obligations would exceed the remaining Revolving Commitments (such
excess amount, the “Overdrawn Amount”), provision to the Administrative Agent
for the benefit of the applicable Issuing Bank cash collateral in an amount
equal to 101% of such Overdrawn Amount).

 

9

--------------------------------------------------------------------------------


 

“Claim”:  as defined in subsection 10.6(h).

 

“Closing Date”:  the date on which all the conditions precedent set forth in
subsection 5.1 shall be satisfied or waived.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the Preamble hereto and shall include any
successor to the Collateral Agent appointed pursuant to subsection 9.10.

 

“Commercial Letter of Credit”:  as defined in subsection 2.7(a).

 

“Commitment”:  as to any Lender, such Lender’s Initial Term Loan
Commitments, Incremental Commitments, Initial Revolving Commitments, Extended
Revolving Commitments and Specified Refinancing Revolving Commitment, as the
context requires.

 

“Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Loan if,
for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided further that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
any provision of this Agreement, including without limitation subsection 3.10,
3.11, 3.12 or 10.5, than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder;
provided, however, in the case of any Foreign Subsidiary Borrower, this clause
(a) shall not apply to any greater payment of additional amounts under
subsection 3.11, (b) be deemed to have any Commitment or (c) be designated if
such designation would otherwise increase the costs of any Facility to the
Borrower.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available, to (ii) Consolidated Interest Expense for such four fiscal quarters;
provided that

 

(1)           if since the beginning of such period the Borrower or any
Restricted Subsidiary has Incurred any Indebtedness or the Borrower has issued
any Designated Preferred Stock that remains outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness or an issuance of
Designated Preferred Stock of the Borrower, Consolidated EBITDA and Consolidated
Interest Expense for such period shall be calculated after giving effect on a
pro forma basis to such Indebtedness or Designated Preferred Stock as if such
Indebtedness or Designated Preferred Stock had been Incurred or issued, as
applicable, on the first day of such period (except that in making such
computation, the amount of Indebtedness under any revolving credit facility
outstanding on the date of such calculation shall be computed based on (A) the
average daily balance of such Indebtedness during such four fiscal quarters or
such shorter period for which such facility was outstanding or (B) if such
facility was created after the end of such four fiscal quarters, the average
daily balance of such Indebtedness during the period from the date of creation
of such facility to the date of such calculation),

 

(2)           if since the beginning of such period the Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness, or any Designated Preferred
Stock of the Borrower, that is no longer outstanding on such date of
determination (each, a “Discharge”) or if the transaction giving rise to the
need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been repaid with an equivalent
permanent reduction in commitments thereunder) or a Discharge of Designated
Preferred Stock of the Borrower, Consolidated EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving effect on a pro forma
basis to such Discharge of Indebtedness or Designated Preferred Stock, including
with the proceeds of such new Indebtedness or such new Designated Preferred
Stock of the Borrower, as if such Discharge had occurred on the first day of
such period,

 

(3)           if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business or designated any
Restricted Subsidiary as an Unrestricted Subsidiary (any such disposition or
designation, a “Sale”), the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the

 

11

--------------------------------------------------------------------------------


 

Borrower and its continuing Restricted Subsidiaries in connection with such Sale
for such period (including but not limited to through the assumption of such
Indebtedness by another Person) plus (B) if the Capital Stock of any Restricted
Subsidiary is sold or any Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the Consolidated Interest Expense for such period attributable to
the Indebtedness of such Restricted Subsidiary to the extent the Borrower and
its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such Sale,

 

(4)           if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder, or designated any Unrestricted Subsidiary as a Restricted Subsidiary
(any such Investment, acquisition or designation, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

 

(5)           if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (2), (3) or (4) above if made by
the Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period.

 

provided that (in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as Incurred in part under subsection
7.1(a) and in part under subsection 7.1(b), as provided in subsection
7.1(c)(iii)) any such pro forma calculation of Consolidated Interest Expense
shall not give effect to any such Incurrence of Indebtedness on the date of
determination pursuant to subsection 7.1(b) (other than, if the Borrower at its
option has elected to disregard Indebtedness being Incurred on the date of
determination in part under subsection 7.1(a) for purposes of calculating the
Consolidated Total Leverage Ratio for Incurring Indebtedness on the date of
determination in part under subsection 7.1(b)(xiii), subsection 7.1(b)(xiii)) or
to any Discharge of Indebtedness from the proceeds of any such Incurrence
pursuant to such subsection 7.1(b) (other than subsection 7.1(b)(xiii), if the
Incurrence of Indebtedness under subsection 7.1(b)(xiii) is being given effect
to in the calculation of the Consolidated Coverage Ratio).

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or another Responsible

 

12

--------------------------------------------------------------------------------


 

Officer of the Borrower provided that with respect to cost savings or synergies
relating to any Sale, Purchase or other transaction, the related actions are
expected by the Borrower to be taken no later than 18 months after the date of
determination.  If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest expense on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Interest Rate
Agreement applicable to such Indebtedness). If any Indebtedness bears, at the
option of the Borrower or a Restricted Subsidiary, a rate of interest based on a
prime or similar rate, a eurocurrency interbank offered rate or other fixed or
floating rate, and such Indebtedness is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated by applying such
optional rate as the Borrower or such Restricted Subsidiary may designate.  If
any Indebtedness that is being given pro forma effect was Incurred under a
revolving credit facility, the interest expense on such Indebtedness shall be
computed based upon the average daily balance of such Indebtedness during the
applicable period. Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate determined in good faith by a responsible financial
or accounting officer of the Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

 

“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication:  (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of Consolidated Interest Expense pursuant
to clause (iii) thereof (other than Special Purpose Financing Expense), any
Special Purpose Financing Fees and (for purposes of calculating the Consolidated
Total Leverage Ratio) any Special Purpose Financing Expense, (iii) depreciation,
amortization (including but not limited to amortization of goodwill and
intangibles and amortization and write-off of financing costs) and all other
non-cash charges or non-cash losses, (iv) any expenses or charges related to any
Equity Offering, Investment or Indebtedness permitted by this Agreement (whether
or not consummated or incurred, and including any offering or sale of Capital
Stock to the extent the proceeds thereof were intended to be contributed to the
equity capital of the Borrower or any of its Restricted Subsidiaries), (v) the
amount of any minority interest expense, (vi) any management, monitoring,
consulting and advisory fees and related expenses paid to any of CD&R or any of
its Affiliates, (vii) interest and investment income, (viii) the amount of loss
on any Financing Disposition, and (ix) any costs or expenses pursuant to any
management or employee stock option or other equity-related plan, program or
arrangement, or other benefit plan, program or arrangement, or any stock
subscription or shareholder agreement, to the extent funded with cash proceeds
contributed to the capital of the Borrower or an issuance of Capital Stock of
the Borrower (other than Disqualified Stock) and excluded from the calculation
set forth in subsection 7.5(a)(3), plus (y) the amount of net cost savings
projected by the Borrower in good faith to be realized as a result of actions
taken or to be taken (calculated on a pro forma basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized during such period from such actions; provided that
(x) such cost savings are reasonably identifiable and factually supportable and
(y) such actions have been taken or are to be taken within 18 months after the
date of determination to take such action (which adjustments may be incremental
to (but not duplicative of) pro forma adjustments made pursuant to the proviso
to the definition of “Consolidated Coverage Ratio”, “Consolidated

 

13

--------------------------------------------------------------------------------


 

Secured Leverage Ratio” or “Consolidated Total Leverage Ratio”), plus (z) solely
with respect to determining compliance with subsection 7.10, any Cure Amounts.

 

“Consolidated First Lien Indebtedness”:  as of any date of determination, an
amount equal to (i) the Consolidated Indebtedness as of such date that in each
case is then secured by Liens on property or assets of the Borrower and its
Restricted Subsidiaries (other than (x) Indebtedness secured by a Lien ranking
junior to or subordinated to the Liens securing the Senior Credit Facility
Obligations and (y) property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby), minus
(ii) Unrestricted Cash of the Borrower and its Restricted Subsidiaries.

 

“Consolidated First Lien Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated First Lien Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, provided
that:

 

(1)           if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)           if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)           if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination.

 

14

--------------------------------------------------------------------------------


 

“Consolidated Indebtedness”:  at the date of determination thereof, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or similar instruments, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations), minus (ii) the amount of
such Indebtedness consisting of Indebtedness of a type referred to in, or
Incurred pursuant to, subsection 7.1(b)(ix).

 

“Consolidated Interest Expense”:  for any period,

 

(i)            the total interest expense of the Borrower and its Restricted
Subsidiaries to the extent deducted in calculating Consolidated Net Income, net
of any interest income of the Borrower and its Restricted Subsidiaries,
including without limitation any such interest expense consisting of
(a) interest expense attributable to Capitalized Lease Obligations,
(b) amortization of debt discount, (c) interest in respect of Indebtedness of
any other Person that has been Guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (d) non-cash interest expense, (e) the
interest portion of any deferred payment obligation and (f) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus

 

(ii)           Preferred Stock dividends paid in cash in respect of Disqualified
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary, minus

 

(iii)          to the extent otherwise included in such interest expense
referred to in clause (i) above, amortization or write-off of financing costs,
Special Purpose Financing Expense, accretion or accrual of discounted
liabilities not constituting Indebtedness, expense resulting from discounting of
Indebtedness in conjunction with recapitalization or purchase accounting, and
any “additional interest” in respect of registration rights arrangements for any
securities, plus

 

(iv)          dividends paid in cash on Designated Preferred Stock pursuant to
subsection 7.5(b)(xv)(A) or (B),

 

in each case under clauses (i) through (iv) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

 

“Consolidated Net Income”:  for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that, without duplication, there shall not be included in
such Consolidated Net Income:

 

(i)            any net income (loss) of any Person that is not the Borrower or a
Restricted Subsidiary, except that the Borrower’s equity in the net income of
any such

 

15

--------------------------------------------------------------------------------


 

Person for such period shall be included in such Consolidated Net Income up to
the aggregate amount actually distributed by such Person during such period to
the Borrower or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (ii) below),

 

(ii)           solely for purposes of determining the amount available for
Restricted Payments under subsection 7.5(a)(3)(A) or determining Excess Cash
Flow, any net income (loss) of any Restricted Subsidiary that is not a
Subsidiary Guarantor if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower by operation of the terms of such Restricted Subsidiary’s charter or
any agreement, instrument, judgment, decree, order, statute or governmental
rule or regulation applicable to such Restricted Subsidiary or its stockholders
(other than (x) restrictions that have been waived or otherwise released,
(y) restrictions pursuant to the Loan Documents, the Senior Notes, the Senior
Notes Indenture, the Existing Notes or the Existing Notes Indenture and
(z) restrictions in effect on the Closing Date with respect to a Restricted
Subsidiary and other restrictions with respect to such Restricted Subsidiary
that taken as a whole are not materially less favorable to the Lenders than such
restrictions in effect on the Closing Date), except that the Borrower’s equity
in the net income of any such Restricted Subsidiary for such period shall be
included in such Consolidated Net Income up to the aggregate amount of any
dividend or distribution that was or that could have been made by such
Restricted Subsidiary during such period to the Borrower or another Restricted
Subsidiary (subject, in the case of a dividend that could have been made to
another Restricted Subsidiary, to the limitation contained in this clause),

 

(iii)          any gain or loss realized upon (x) the sale, abandonment or other
disposition of any asset of the Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined in good
faith by the Board of Directors) or (y) the disposal, abandonment or
discontinuation of operations of the Borrower or any Restricted Subsidiary, and
any income (loss) from disposed, abandoned or discontinued operations,

 

(iv)          any item classified as an extraordinary, unusual or nonrecurring
gain, loss or charge (including fees, expenses and charges associated with the
Transactions and any acquisition, merger or consolidation after the Closing
Date),

 

(v)           the cumulative effect of a change in accounting principles,

 

(vi)          all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or Hedging Obligations
or other derivative instruments,

 

(vii)         any unrealized gains or losses in respect of Currency Agreements,

 

16

--------------------------------------------------------------------------------


 

(viii)        any unrealized foreign currency transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,

 

(ix)          any non-cash compensation charge arising from any grant of stock,
stock options or other equity based awards,

 

(x)           to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary,

 

(xi)          any non-cash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase accounting adjustments),

 

(xii)         any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

 

(xiii)        any fees and expenses (or amortization thereof), and any charges
or costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Closing Date),

 

(xiv)        any accruals and reserves established or adjusted within twelve
months after the Closing Date that are established as a result of the
Transactions, and any changes as a result of adoption or modification of
accounting policies, and

 

(xv)         to the extent covered by insurance and actually reimbursed (or the
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption.

 

Notwithstanding the foregoing, for the purpose of subsection 7.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or

 

17

--------------------------------------------------------------------------------


 

other proceeds are applied by the Borrower to increase the amount of Restricted
Payments permitted under such covenant pursuant to subsection 7.5(a)(3)(C) or
(D).

 

In addition, for purposes of subsection 7.5(a)(3)(A), Consolidated Net Income
for any period ending on or prior to the Closing Date shall be determined based
upon the net income (loss) reflected in the consolidated financial statements of
the Borrower for such period; and each Person that is a Restricted Subsidiary
upon giving effect to the Transactions shall be deemed to be a Restricted
Subsidiary, and the Transactions shall not constitute a sale or disposition
under clause (iii) above, for purposes of such determination.

 

“Consolidated Secured Indebtedness”:  as of any date of determination, an amount
equal to (a) the Consolidated Indebtedness as of such date that in each case is
then secured by Liens on property or assets of the Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), minus
(b) the aggregate amount of Unrestricted Cash of the Borrower and its Restricted
Subsidiaries.

 

“Consolidated Secured Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, provided
that:

 

(1)           if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)           if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)           if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period;

 

provided that, (x) in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to subsection
7.2(k)(i) in respect of Indebtedness Incurred pursuant to subsection
7.1(b)(i) and clause (i) of the definition of “Maximum

 

18

--------------------------------------------------------------------------------


 

Incremental Facilities Amount” and in part pursuant to one or more other clauses
of subsection 7.2 (other than clause (r)), as provided in clause (x) of the
second sentence of subsection 7.2, any calculation of the Consolidated Secured
Leverage Ratio, including in the definition of “Maximum Incremental Facilities
Amount,” shall not include any such Indebtedness (and shall not give effect to
any Discharge of Indebtedness from the proceeds thereof) to the extent secured
pursuant to any such other clause of subsection 7.2 and (y) in the event that
the Borrower shall classify Indebtedness Incurred on the date of determination
as secured in part pursuant to subsection 7.2(r) and in part pursuant to one or
more other clauses of subsection 7.2 (other than clause (k)(i) in respect of
Indebtedness Incurred pursuant to subsection 7.1(b)(i) and clause (i) of the
definition of “Maximum Incremental Facilities Amount”), as provided in clause
(y) of the second sentence of subsection 7.2, any calculation of the
Consolidated Secured Leverage Ratio shall not include any such Indebtedness (and
shall not give effect to any Discharge of Indebtedness from the proceeds
thereof) to the extent secured pursuant to any such other clause of subsection
7.2.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination.

 

“Consolidated Tangible Assets”:  as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).

 

“Consolidated Total Indebtedness”:  at the date of determination thereof, an
amount equal to (i) the aggregate principal amount of outstanding Indebtedness
of the Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or similar instruments; and (in the case of any Restricted
Subsidiary that is not a Subsidiary Guarantor) Preferred Stock, determined on a
Consolidated basis in accordance with GAAP (excluding items eliminated in
Consolidation, and for the avoidance of doubt, excluding Hedging Obligations)
minus (ii) the amount of Unrestricted Cash of the Borrower and its Restricted
Subsidiaries.

 

“Consolidated Total Leverage Ratio”:  as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such

 

19

--------------------------------------------------------------------------------


 

determination for which consolidated financial statements of the Borrower are
available, provided that:

 

(1)           if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)           if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)           if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

provided that, for purposes of the foregoing calculation, in the event that the
Borrower shall classify Indebtedness Incurred on the date of determination as
Incurred in part pursuant to subsection 7.1(b)(xiii) (other than by reason of
subclause (2) of the proviso to such clause (xiii)) and in part pursuant to one
or more other clauses of subsection 7.1(b) and/or (unless the Borrower at its
option has elected to disregard Indebtedness being Incurred on the date of
determination in part pursuant to subclause (2) of the proviso to subsection
7.1(b)(xiii) for purposes of calculating the Consolidated Coverage Ratio for
Incurring Indebtedness on the date of determination in part under subsection
7.1(a)) pursuant to subsection 7.1(a) (as provided in subsections 7.1(c)(ii) and
(iii)), Consolidated Total Indebtedness shall not include any such Indebtedness
Incurred pursuant to one or more such other clauses of subsection 7.1(b) and/or
pursuant to subsection 7.1(a), and shall not give effect to any Discharge of any
Indebtedness from the proceeds of any such Indebtedness being disregarded for
purposes of the calculation of the Consolidated Total Leverage Ratio that
otherwise would be included in Consolidated Total Indebtedness.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Borrower; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination.

 

20

--------------------------------------------------------------------------------


 

“Consolidated Working Capital”:  at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

 

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.

 

“Contingent Obligation”:  with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”:  the aggregate amount of capital contributions applied
by the Borrower to permit the Incurrence of Contribution Indebtedness pursuant
to subsection 7.1(b)(xii).

 

“Contribution Indebtedness”:  Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions, the proceeds
from the issuance of Disqualified Stock or contributions by the Borrower or any
Restricted Subsidiary) made to the capital of the Borrower or such Restricted
Subsidiary after the Closing Date (whether through the issuance or sale of
Capital Stock or otherwise); provided that such Contribution Indebtedness (a) is
incurred within 180 days after the making of the related cash contribution and
(b) is so designated as Contribution Indebtedness pursuant to a certificate
signed by a Responsible Officer on the date of Incurrence thereof.

 

21

--------------------------------------------------------------------------------


 

“Credit Facilities”:  one or more of (i) the Senior Credit Facility and
(iii) any other facilities or arrangements designated by the Borrower, in each
case with one or more banks or other lenders or institutions providing for
revolving credit loans, term loans, receivables financings (including without
limitation through the sale of receivables to such institutions or to special
purpose entities formed to borrow from such institutions against such
receivables or the creation of any Liens in respect of such receivables in favor
of such institutions), letters of credit or other Indebtedness, in each case,
including all agreements, instruments and documents executed and delivered
pursuant to or in connection with any of the foregoing, including but not
limited to any notes and letters of credit issued pursuant thereto and any
guarantee and collateral agreement, patent and trademark security agreement,
mortgages or letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original banks, lenders or institutions or other banks, lenders or
institutions or otherwise, and whether provided under any original Credit
Facility or one or more other credit agreements, indentures, financing
agreements or other Credit Facilities or otherwise).  Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.

 

“Credit Facility Indebtedness”:  any and all amounts, whether outstanding on the
Closing Date or thereafter incurred, payable under or in respect of any Credit
Facility, including without limitation any principal, premium, interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Borrower or any Restricted
Subsidiary, whether or not a claim for post-filing interest is allowed in such
proceedings), fees, charges, expenses, reimbursement obligations, guarantees,
other monetary obligations of any nature and all other amounts payable
thereunder or in respect thereof.

 

“Cumulative Excess Cash Flow”:  the amount equal to the sum of Excess Cash Flow
(but not less than zero) for the fiscal year ending on December 31, 2015 and
Excess Cash Flow (but not less than zero in any fiscal year) for each succeeding
and completed fiscal year.  For purposes of determining Cumulative Excess Cash
Flow, Excess Cash Flow shall be calculated without reduction for any amount
applied to permit a Restricted Payment.

 

“Cumulative Retained Excess Cash Flow”:  the amount (if any) of Cumulative
Excess Cash Flow that (a) was not required to be applied to prepay the Term
Loans pursuant to subsection 3.4(c), and (b) was not previously applied to
permit a Restricted Payment (to the extent of the amount of such Restricted
Payment that then remains outstanding).  The Borrower shall promptly notify the
Administrative Agent of any application of such amount as contemplated by clause
(b) above.

 

“Cure Amount”:  as defined in subsection 8.2(a).

 

22

--------------------------------------------------------------------------------


 

“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice (other than, in the case of subsection
8.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 8, has been satisfied.

 

“Default Notice”:  as defined in subsection 8.1(e).

 

“Defaulting Lender”:  subject to subsection 3.14(g), any Lender or Agent whose
acts or failure to act, whether directly or indirectly, cause it to meet any
part of the definition of Lender Default.

 

“Designated Foreign Currency”:  Euros, Canadian Dollars, Australian Dollars and
Pounds Sterling, and any other available and freely convertible foreign currency
selected by Borrower and approved by the Administrative Agent and each Revolving
Lender.

 

“Designated Noncash Consideration”:  the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate signed by a Responsible Officer and
delivered to the Administrative Agent, setting forth the basis of such
valuation.

 

“Designated Preferred Stock”:  Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate executed by a Responsible Officer of the Borrower or
the applicable Parent, as the case may be, on the date of issuance thereof;
provided that the cash proceeds of such issuance shall be excluded from the
calculation set forth in subsection 7.5(a)(3)(B).

 

“Designation Date”:  as defined in subsection 2.5(f).

 

“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Discount Prepayment Accepting Lender”:  as defined in subsection 3.4(j).

 

“Discount Range”:  as defined in subsection 3.4(j).

 

“Discount Range Prepayment Amount”:  as defined in subsection 3.4(j).

 

“Discount Range Prepayment Notice”:  a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to subsection
3.4(j) substantially in the form of Exhibit N.

 

23

--------------------------------------------------------------------------------


 

“Discount Range Prepayment Offer”:  the irrevocable written offer by a Lender,
substantially in the form of Exhibit O, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”:  as defined in subsection 3.4(j).

 

“Discount Range Proration”:  as defined in subsection 3.4(j).

 

“Discounted Prepayment Determination Date”:  as defined in subsection 3.4(j).

 

“Discounted Prepayment Effective Date”:  in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, five
Business Days following the receipt by each relevant Term Loan Lender of notice
from the Administrative Agent in accordance with subsection 3.4(j)(ii),
subsection 3.4(j)(iii) or subsection 3.4(j)(iv), as applicable unless a shorter
period is agreed to between the Borrower and the Administrative Agent.

 

“Discounted Term Loan Prepayment”:  as defined in subsection 3.4(j).

 

“Disinterested Directors”:  with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent, having no material direct or indirect
financial interest in or with respect to such Affiliate Transaction.  A member
of any such Board of Directors shall not be deemed to have such a financial
interest by reason of such member’s holding Capital Stock of the Borrower or any
Parent or any options, warrants or other rights in respect of such Capital
Stock.

 

“Disqualified Lender”:  any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any controlled affiliate of such competitor,
in each case designated in writing by the Borrower to the Administrative Agent
from time to time (which designation may be made available to Lenders by the
Administrative Agent).

 

“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition or other disposition) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control,” or an Asset Disposition or other
disposition), in whole or in part, in each case on or prior to the Initial Term
Loan Maturity Date; provided that Capital Stock issued to any employee benefit
plan, or by any such plan to any employees of the Borrower or any Subsidiary,
shall not constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

24

--------------------------------------------------------------------------------


 

“Dollar Equivalent”:  at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Designated Foreign Currency, at any date of determination thereof, an amount in
Dollars equivalent to such amount calculated on the basis of the Spot Rate of
Exchange (determined as of the close of business of the immediately preceding
Business Day).

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

 

“Dormant Subsidiary”:  any Subsidiary of the Borrower that carries on no
operations, had revenues of less than $2.0 million during the most recently
completed period of four consecutive fiscal quarters of the Borrower, has total
assets of less than $2.0 million as of the last day of such period and does not
have any Indebtedness outstanding (other than Indebtedness in an aggregate
principal amount not in excess of $2.0 million); provided that the assets of all
Subsidiaries constituting Dormant Subsidiaries shall at no time exceed $10.0
million in the aggregate, the revenues of all Subsidiaries constituting Dormant
Subsidiaries for any four consecutive fiscal quarters shall at no time exceed
$10.0 million in the aggregate and the principal amount of Indebtedness of
Dormant Subsidiaries shall at no time exceed $10 million in the aggregate.

 

“ECF Payment Date”:  as defined in subsection 3.4(c).

 

“ECF Percentage”:  50%, provided that with respect to any fiscal year (I) the
ECF Percentage shall be reduced to 25% (a) if an aggregate principal amount of
less than $125 million of the Senior Notes has been Discharged (or no Senior
Note have been Discharged) with the proceeds of Indebtedness  of type described
in clause (a) of the definition of “Consolidated Secured Indebtedness” (“Secured
Indebtedness”) during the period starting on the Closing Date and ending on
December 31, 2015 (the “Paydown Period”), if the Consolidated Secured Leverage
Ratio as of the last day of such fiscal year is less than 3.25 to 1.00 and
greater than or equal to 2.75 to 1.0, (b) if an aggregate principal amount of
the Senior Notes equal to or greater than $125 million (but less than $ 250
million) has been Discharged with the proceeds of Secured Indebtedness during
the Paydown Period, if the Consolidated Secured Leverage Ratio as of the last
day of such fiscal year is less than 3.50 to 1.00 and greater than or equal to
3.00 to 1.00; (c) if an aggregate principal amount of the Senior Notes equal to
or greater than $250 million (but less than $375 million) has been Discharged
with the proceeds of Secured Indebtedness during the Paydown Period, if the
Consolidated Secured Leverage Ratio as of the last day of such fiscal year is
less than 3.75 to 1.00 and greater than or equal to 3.25 to 1.00; (d) if an
aggregate principal amount of the Senior Notes equal to or greater than $375
million (but less than $500 million) has been Discharged with the proceeds of
Secured Indebtedness during the Paydown Period, if the Consolidated Secured
Leverage Ratio as of the last day of such fiscal year is less than 4.00 to 1.00
and greater than or equal to 3.50 to 1.00; (e) if an aggregate principal amount
of the Senior Notes equal to or greater than $500 million (but less than $625
million) has been Discharged with the proceeds of Secured Indebtedness during
the Paydown Period, if the Consolidated Secured Leverage Ratio as of the last
day of such fiscal year is less than 4.25 to 1.00 and greater than or equal to
3.75 to 1.00 and (f) if an aggregate principal

 

25

--------------------------------------------------------------------------------


 

amount of the Senior Notes equal to or greater than $625 million has been
Discharged with the proceeds of Secured Indebtedness during the Paydown Period,
if the Consolidated Secured Leverage Ratio as of the last day of such fiscal
year is less than 4.50 to 1.00 and greater than or equal to 3.75 to 1.00 and
(II) the ECF Percentage shall be reduced to zero (a) if an aggregate principal
amount of less than $125 million of the Senior Notes has been Discharged (or no
Senior Notes have been Discharged) with the proceeds of Secured Indebtedness
during the Paydown Period, if the Consolidated Secured Leverage Ratio as of the
last day of such fiscal year is less than 2.75 to 1.00; (b) if an aggregate
principal amount of the Senior Notes equal to or greater than $125 million (but
less than $250 million) has been Discharged with the proceeds of Secured
Indebtedness during the Paydown Period, if the Consolidated Secured Leverage
Ratio as of the last day of such fiscal year is less than 3.00 to 1.00;  (c) if
an aggregate principal amount of the Senior Notes equal to or greater than $250
million (but less than $375 million) has been Discharged with the proceeds of
Secured Indebtedness during the Paydown Period, if the Consolidated Secured
Leverage Ratio as of the last day of such fiscal year is less than  3.25 to 1.0,
(d) if an aggregate principal amount of the Senior Notes equal to or greater
than $375 million (but less than $500 million) has been Discharged with the
proceeds of Secured Indebtedness during the Paydown Period, if the Consolidated
Secured Leverage Ratio as of the last day of such fiscal year is less than 3.50
to 1.00; and (e) if an aggregate principal amount of the Senior Notes equal to
or greater than $500 million has been Discharged with the proceeds of Secured
Indebtedness during the Paydown Period, if the Consolidated Secured Leverage
Ratio as of the last day of such fiscal year is less than 3.75 to 1.00.

 

“ECF Prepayment Amount”:  as defined in subsection 3.4(c).

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Offering”:  a sale of Capital Stock (x) that is a sale of Capital Stock
of the Borrower (other than Disqualified Stock), or (y) proceeds of which are
(or are intended to be) contributed to the equity capital of the Borrower or any
of its Restricted Subsidiaries.

 

26

--------------------------------------------------------------------------------


 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Adjusted LIBOR Rate.

 

“Euros” and the designation “€”:  the currency introduced on January 1, 1999, at
the start of the third stage of European economic and monetary union pursuant to
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to, or operation of the
Euro in one or more member states.

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excess Cash Flow”:  for any period, an amount equal to the excess of:

 

(a)           the sum, without duplication, of

 

(i)            Consolidated Net Income for such period,

 

(ii)           an amount equal to the amount of all non-cash charges to the
extent deducted in calculating such Consolidated Net Income and cash receipts to
the extent excluded in calculating such Consolidated Net Income (except to the
extent such cash receipts are attributable to revenue or other items that would
be included in calculating Consolidated Net Income for any prior period),

 

(iii)          decreases in Consolidated Working Capital for such period (other
than any such decreases arising (x) from any acquisition or disposition of
(a) any business unit, division, line of business or Person or (b) any assets
other than in the ordinary course of business (each, an “ECF Acquisition” or
“ECF Disposition”, respectively) by the Borrower and the Restricted Subsidiaries
completed during such period, (y) from the application of purchase accounting or
(z) as a result of the reclassification of any item from short-term to long-term
or vice versa),

 

(iv)          an amount equal to the aggregate net non-cash loss on Asset
Dispositions (or any Disposition specifically excluded from the definition of
the term “Asset Disposition”) by the Borrower and the Restricted Subsidiaries
during such period (other than in the ordinary course of business) to the extent
deducted in calculating such Consolidated Net Income,

 

(v)           cash receipts in respect of Hedge Agreements during such period to
the extent not otherwise included in calculating such Consolidated Net Income,
and

 

(vi)          any extraordinary, unusual or nonrecurring cash gain,

 

27

--------------------------------------------------------------------------------


 

over (b) the sum, without duplication, of

 

(i)            an amount equal to the amount of all non-cash credits included in
calculating such Consolidated Net Income and cash charges to the extent not
deducted in calculating such Consolidated Net Income,

 

(ii)           without duplication of amounts deducted pursuant to clause
(xi) below in prior years, the amount of Capital Expenditures either made in
cash or accrued during such period (provided that, whether any such Capital
Expenditures shall be deducted for the period in which cash payments for such
Capital Expenditures have been paid or the period in which such Capital
Expenditures have been accrued shall be at the Borrower’s election; provided,
further that, in no case shall any accrual of a Capital Expenditure which has
previously been deducted give rise to a subsequent deduction upon the making of
such Capital Expenditure in cash in the same or any subsequent period), except
to the extent that such Capital Expenditures were financed with the proceeds of
long-term Indebtedness of the Borrower or the Restricted Subsidiaries (unless
such Indebtedness has been repaid),

 

(iii)          the aggregate amount of all principal payments, purchases or
other retirements of Indebtedness of the Borrower and the Restricted
Subsidiaries (including (A) the principal component of payments in respect of
Capitalized Lease Obligations, (B) the amount of any repayment of Term Loans
pursuant to subsection 2.2(b) and (C) the amount of a mandatory prepayment of
Term Loans pursuant to subsection 3.4(d) and any mandatory prepayment, repayment
or redemption of Pari Passu Indebtedness pursuant to requirements under the
agreements governing such Pari Passu Indebtedness similar to the requirements
set forth in subsection 3.4(d), to the extent required due to an Asset
Disposition (or any disposition specifically excluded from the definition of the
term “Asset Disposition”) that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding (x) all
other prepayments of Loans and (y) all prepayments of revolving loans (other
than Revolving Loans hereunder), to the extent there is not an equivalent
permanent reduction in commitments thereunder) made during such period, except
to the extent financed with the proceeds of long-term Indebtedness of the
Borrower or the Restricted Subsidiaries,

 

(iv)          an amount equal to the aggregate net non-cash gain on Asset
Dispositions (or any Disposition specifically excluded from the definition of
the term “Asset Dispositions”) by the Borrower and the Restricted Subsidiaries
during such period (other than in the ordinary course of business) to the extent
included in calculating such Consolidated Net Income,

 

(v)           increases in Consolidated Working Capital for such period (other
than any such increases arising (x) from any ECF Acquisition or ECF Disposition
by the Borrower and the Restricted Subsidiaries completed during such period,
(y) from the application of purchase accounting or (z) as a result of the
reclassification from short-term to long-term or vice versa),

 

28

--------------------------------------------------------------------------------


 

(vi)          payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness, to the extent not already
deducted in calculating Consolidated Net Income,

 

(vii)         without duplication of amounts deducted pursuant to clause
(xi) below in prior fiscal years, the aggregate amount of cash consideration
paid by the Borrower and the Restricted Subsidiaries (on a consolidated basis)
in connection with Investments (including acquisitions) made during such period
constituting “Permitted Investments” (other than Permitted Investments of the
type described in clause (iii) of the definition thereof and intercompany
Investments by and among the Borrower and its Restricted Subsidiaries) or made
pursuant to subsection 7.5 to the extent that such Investments were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

 

(viii)        the amount of Restricted Payments (other than Investments) made in
cash during such period (on a consolidated basis) by the Borrower and the
Restricted Subsidiaries pursuant to subsection 7.5(b) (other than subsection
7.5(b)(vii) and (xviii), to the extent such Restricted Payments were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

 

(ix)          the aggregate amount of expenditures actually made by the Borrower
and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,

 

(x)           the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness to the extent that such payments are not deducted in calculating
Consolidated Net Income,

 

(xi)          at the Borrower’s election, without duplication of amounts
deducted from Excess Cash Flow in prior periods, the aggregate consideration
required to be paid in cash by the Borrower or any of the Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Investments constituting
“Permitted Investments” (other than Permitted Investments of the type described
in clause (iii) of the definition thereof and intercompany Investments by and
among the Borrower and its Restricted Subsidiaries) or made pursuant to
subsection 7.5 or Capital Expenditures to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period, provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Investments and Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

 

29

--------------------------------------------------------------------------------


 

(xii)         the amount of taxes (including penalties and interest) paid in
cash or tax reserves set aside or payable (without duplication) in such period
to the extent they exceed the amount of tax expense deducted in calculating such
Consolidated Net Income for such period,

 

(xiii)        cash expenditures in respect of Hedge Agreements during such
period to the extent not deducted in calculating such Consolidated Net Income;
and

 

(xiv)        any extraordinary, unusual or nonrecurring cash loss or charge
(including fees, expenses and charges associated with the Transactions and any
acquisition, merger or consolidation after the Closing Date).

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Assets”:  as defined in the Guarantee and Collateral Agreement.

 

“Excluded Contribution”:  Net Cash Proceeds, or the Fair Market Value of
property or assets, received by the Borrower as capital contributions to the
Borrower after the Closing Date or from the issuance or sale (other than to a
Restricted Subsidiary) of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of the Borrower, in each case to the extent
designated as an Excluded Contribution pursuant to a certificate signed by a
Responsible Officer of the Borrower and not previously included in the
calculation set forth in subsection 7.5(a)(3)(B)(x) for purposes of determining
whether a Restricted Payment may be made.

 

“Excluded Information”:  as defined in subsection 3.4(j).

 

“Excluded Subsidiary”:  (a) any Special Purpose Subsidiary, (b) any Subsidiary
of a Foreign Subsidiary, (c) any Unrestricted Subsidiary, (d) any Immaterial
Subsidiary, (e) any Dormant Subsidiary, (f) any Captive Insurance Subsidiary,
(g) any Subsidiary that is prohibited by Requirement of Law or Contractual
Obligations existing on the Closing Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from Guaranteeing, or granting Liens to secure, the
Senior Credit Facility Obligations or if Guaranteeing, or granting Liens to
secure, the Senior Credit Facility Obligations would require governmental
(including regulatory) consent, approval, license or authorization unless such
consent, approval, license or authorization has been received, (h) any Home
Warranty Subsidiary, (i) any Subsidiary with respect to which the Borrower and
the Administrative Agent reasonably agree that the burden or cost or other
consequences of providing a guarantee of the Senior Credit Facility Obligations
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom; (j) any Subsidiary with respect to which the provision of such
guarantee of the Senior Credit Facility Obligations would result in material
adverse tax consequences to Holding or one of its Subsidiaries (as reasonably
determined by the Borrower and notified in writing to the Administrative Agent);
(k) any Subsidiary that is a joint venture or Non-Wholly Owned Subsidiary;
(l) any Subsidiary formed solely for the purpose of (x) becoming a Parent, or
(y) merging with the Borrower in connection with another Subsidiary becoming a
Parent, in each case to the extent such entity becomes a Parent or is merged
with the

 

30

--------------------------------------------------------------------------------


 

Borrower within 60 days of the formation thereof, or otherwise creating or
forming a Parent; (m) any Subsidiary that is a not-for-profit Subsidiary or
(n) ServiceMaster BSC L.L.C.; provided that, notwithstanding the foregoing, any
Subsidiary that Guarantees the payment of the Senior Notes shall not be an
Excluded Subsidiary.  Subject to the proviso in the preceding sentence, any
Subsidiary that fails to meet the foregoing requirements as of the last day of
the period of the most recent four consecutive fiscal quarters for which
consolidated financial statements of the Borrower are available shall continue
to be deemed an Excluded Subsidiary hereunder until the date that is 60 days
following the date on which such annual or quarterly financial statements were
required to be delivered pursuant to subsection 6.1 with respect to such period

 

“Excluded Taxes”:  any (a) Taxes measured by or imposed upon the net income of
any Agent, Issuing Bank or Lender or its applicable lending office, or any
branch or affiliate thereof, (b) franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any Agent, Issuing Bank or Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed by the jurisdiction under the
laws of which such Agent, Issuing Bank or Lender, applicable lending office,
branch or affiliate is organized or is located, or in which its principal
executive office is located, or any nation within which such jurisdiction is
located or any political subdivision thereof, (c) Taxes imposed by reason of any
connection between the jurisdiction imposing such Tax and any Agent, Issuing
Bank or Lender, applicable lending office, branch or affiliate other than a
connection arising solely from such Agent, Issuing Bank or Lender having
executed, delivered or performed its obligations under, or received payment
under or enforced, this Agreement or any other Loan Document and (d) Taxes
imposed under FATCA.

 

“Exempt Sale and Leaseback Transaction”:  any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value of $20.0 million or less, and is
not part of a series of related Sale and Leaseback Transactions involving
property with an aggregate value in excess of such amount and entered into with
a single Person or group of Persons.

 

“Existing Loans”:  as defined in subsection 2.5(a).

 

“Existing Notes”:  the Borrower’s 7.10% Notes due March 1, 2018, 7.45% Notes due
August 15, 2027 and 7.25% Notes due March 1, 2038, in each case issued under the
Existing Notes Indenture.

 

“Existing Notes Indenture”:  the Indenture between The ServiceMaster Company
Limited Partnership, as issuer, and ServiceMaster Limited Partnership, as
guarantor, and the Existing Notes Trustee, dated as of August 15, 1997, as
supplemented by the First Supplemental Indenture thereto, between The
ServiceMaster Company Limited Partnership, as issuer, and ServiceMaster Limited
Partnership, as guarantor, dated as of August 15, 1997, the Second Supplemental
Indenture thereto, between the Borrower, as successor by merger to The
ServiceMaster Company Limited Partnership and ServiceMaster Limited Partnership,
and the Existing Notes Trustee, dated as of January 1, 1998, the Third
Supplemental Indenture thereto, between the Borrower and the Existing Notes
Trustee, dated as of March 2, 1998 and the Fourth

 

31

--------------------------------------------------------------------------------


 

Supplemental Indenture, between the Borrower and the Existing Notes Trustee,
dated as of August 10, 1999.

 

“Existing Notes Trustee”:  The Bank of New York Trust Company, N.A., successor
to Harris Trust and Savings Bank, as trustee under the Existing Notes Indenture.

 

“Existing Revolving Commitments”:  as defined in subsection 2.5(a).

 

“Existing Revolving Tranche”:  as defined in subsection 2.5(a).

 

“Existing Term Loans”:  as defined in subsection 2.5(a).

 

“Existing Term Tranche”:  as defined in subsection 2.5(a).

 

“Existing Tranche”:  as defined in subsection 2.5(a).

 

“Extended Loans”:  as defined in subsection 2.5(a).

 

“Extended Revolving Commitments”:  as defined in subsection 2.5(a).

 

“Extended Revolving Loans”:  as defined in subsection 2.5(a).

 

“Extended Revolving Tranche”:  as defined in subsection 2.5(a).

 

“Extended Term Loans”:  as defined in subsection 2.5(a).

 

“Extended Term Tranche”:  as defined in subsection 2.5(a).

 

“Extended Tranche”:  as defined in subsection 2.5(a).

 

“Extending Lender”:  as defined in subsection 2.5(b).

 

“Extension”:  as defined in subsection 2.5(b).

 

“Extension Amendment”:  as defined in subsection 2.5(c).

 

“Extension Date”:  as defined in subsection 2.5(d).

 

“Extension Election”:  as defined in subsection 2.5(b).

 

“Extension of Credit”:  as to any Lender, the making of an Initial Term Loan
(excluding any Supplemental Term Loans being made under the Initial Term Loan
Tranche), a Revolving Loan, a Swing Line Loan or an Incremental Revolving Loan
(other than the initial extension of credit thereunder) or, with respect to an
Issuing Bank, the issuance of a Letter of Credit.

 

“Extension Request”:  as defined in subsection 2.5(a).

 

“Extension Request Deadline”:  as defined in subsection 2.5(b).

 

32

--------------------------------------------------------------------------------


 

“Extension Series”:  all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

 

“Facility”:  each of (a) the Initial Term Loan Commitments and the Extensions of
Credit made thereunder, (b) the Initial Revolving Commitments and the Extensions
of Credit made thereunder, (c) Incremental Term Loans of the same Tranche,
(d) Incremental Revolving Commitments of the same Tranche and Extensions of
Credit made thereunder, (e) any Extended Term Loans of the same Extension
Series, (f) any Extended Revolving Commitments of the same Extension Series and
Extensions of Credit made thereunder, (g) any Specified Refinancing Term Loans
of the same Tranche and (h) any Specified Refinancing Revolving Commitments of
the same Tranche and Extensions of Credit made thereunder, and collectively the
“Facilities.”

 

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by senior management
of the Borrower or the Board of Directors of the Borrower, whose determination
will be conclusive.

 

“FATCA”:  Sections 1471 through 1474 of the Code as of the date of Amendment
No.1 (or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of Amendment No.1 (or any amended or successor version that is
substantively comparable).

 

“Federal District Court”:  as defined in subsection 10.13(a).

 

“Federal Funds Effective Rate”:  as defined in the definition of the term “ABR”
in this subsection 1.1.

 

“Financial Covenant Event of Default”:  as defined in Section 8.1(c).

 

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets (i) by the
Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
Incurrence by a Special Purpose Entity of Indebtedness, or obligations to make
payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets or (ii) by the Borrower or any Subsidiary
thereof to or in favor of any Special Purpose Entity that is not a Special
Purpose Subsidiary.

 

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“Fixed GAAP Date”:  the Reference Date, provided that at any time after the
Closing Date, the Borrower may by written notice to the Administrative Agent
elect to change the Fixed GAAP Date to be the date specified in such notice, and
upon such notice, the Fixed

 

33

--------------------------------------------------------------------------------


 

GAAP Date shall be such date for all periods beginning on and after the date
specified in such notice.

 

“Fixed GAAP Terms”:  (a) the definitions of the terms “Capital Expenditures,”
“Capitalized Lease Obligations,” “Consolidated Coverage Ratio,” “Consolidated
EBITDA,” “Consolidated Indebtedness,” “Consolidated Interest Expense,” 
“Consolidated Net Income,” “Consolidated Secured Leverage Ratio,” “Consolidated
Secured Indebtedness,” “Consolidated First Lien Indebtedness,”  Consolidated
First Lien Leverage Ratio,” “Consolidated Tangible Assets,” “Consolidated Total
Indebtedness,” “Consolidated Total Leverage Ratio,” “Consolidated Working
Capital,” “Excess Cash Flow” and “Foreign Borrowing Base,” (b) all defined terms
in the Loan Documents to the extent used in or relating to any of the foregoing
definitions, and all ratios and computations based on any of the foregoing
definitions, and (c) any other term or provision of the Loan Documents that, at
the Borrower’s election, may be specified by the Borrower by written notice to
the Administrative Agent from time to time.

 

“Foreign Borrowing Base”:  the sum of (1) 80% of the book value of Inventory of
Foreign Subsidiaries, (2) 85% of the book value of Receivables of Foreign
Subsidiaries and (3) cash, Cash Equivalents and Temporary Cash Investments of
Foreign Subsidiaries (in each case, determined as of the end of the most
recently ended fiscal month of the Borrower for which internal consolidated
financial statements of the Borrower are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such fiscal month and (y) any property or assets of a type described
above being acquired in connection therewith).

 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
of the Borrower sponsors or maintains, or to which it makes or is obligated to
make contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  (i) any Restricted Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Restricted Subsidiary of such Foreign
Subsidiary and (ii) any Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Borrower”:  any Foreign Subsidiary that is listed as a
Foreign Subsidiary Borrower on Schedule C-1, as such schedule may be amended
from time to time pursuant to subsection 10.1(h) (including, without limitation,
the delivery of the documents required by subsection 10.1(h)), other than any
Subsidiary that has ceased to be a Foreign Subsidiary Borrower pursuant to
subsection 10.1(h); provided that, with respect to each such listed Foreign
Subsidiary, its status as a Foreign Subsidiary Borrower hereunder shall not be
effective until (a) such Foreign Subsidiary shall have executed and delivered a
Joinder

 

34

--------------------------------------------------------------------------------


 

Agreement pursuant to which such Foreign Subsidiary shall for all purposes of
this Agreement be a party to and a Foreign Subsidiary Borrower under this
Agreement and the other Loan Documents, (b) such Foreign Subsidiary shall have
entered into security documents securing such Foreign Subsidiary’s monetary
obligations as a Foreign Subsidiary Borrower and the Subsidiaries of such
Foreign Subsidiary (other than any such Subsidiaries which are Excluded
Subsidiaries (other than as a result of clause (b) of the definition thereof))
shall have entered into guarantee documents guaranteeing, and security documents
securing, such Foreign Subsidiary’s monetary obligations as a Foreign Subsidiary
Borrower, in each case in form and substance reasonably satisfactory to the
Administrative Agent and to the extent the making of such guarantee, or the
grant of such security, as applicable, could not reasonably be expected to give
rise to or result in (i) any violation of applicable law, (ii) any liability for
the officers, directors or shareholders of such Foreign Subsidiary or Subsidiary
thereof, (iii) any material risk of any such violation or liability or (iv) any
material cost or expense, and (c) such Foreign Subsidiary shall have delivered
its initial notice of borrowing pursuant to subsection 2.3.

 

“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Borrower that has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), and intellectual property relating to
such Foreign Subsidiaries (or Subsidiaries thereof) and other assets relating to
an ownership interest in any such securities, Indebtedness, intellectual
property or Subsidiaries.

 

“Funded Debt”:  all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of the Borrower or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all amounts of such debt required to be paid
or prepaid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Term Loans.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the
following:  If at any time the SEC permits or requires U.S.-domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Borrower may elect by written notice
to the Administrative Agent to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean (a) for
periods beginning on and after the date specified in such notice, IFRS as in
effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition.  All ratios and computations based on GAAP contained in this
Agreement shall be computed in conformity with GAAP.

 

35

--------------------------------------------------------------------------------


 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of the date hereof, made by the Borrower and the Guarantors party
thereto in favor of the Administrative Agent and the Collateral Agent, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

 

“Guarantors”:  the collective reference to Holding and each Subsidiary Guarantor
that is from time to time party to the Guarantee and Collateral Agreement;
individually, a “Guarantor”.

 

“Hedge Agreements”:  collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

 

“Hedging Obligations”:  of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodities
Agreement.

 

“Holding”:  CDRSVM Holding, LLC, a Delaware limited liability company, and any
successor thereto.

 

“Holding Parent”:  as defined in the Recitals hereto.

 

“Home Warranty Subsidiary”:  any of (a) American Home Shield Corporation, a
Delaware corporation, and any successor in interest thereto, (b) any Subsidiary
of any Home Warranty Subsidiary referred to in clause (a) above and (c) any
Subsidiary of the Borrower that is subject to regulation as a home warranty,
service contract or similar company (or any Subsidiary thereof).

 

“Identified Participating Lenders”:  as defined in subsection 3.4(j).

 

“Identified Qualifying Lenders”:  as defined in subsection 3.4(j).

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American

 

36

--------------------------------------------------------------------------------


 

Institute of Certified Public Accountants, or any successor to either such
board, or the SEC, as the case may be), as in effect from time to time.

 

“Immaterial Subsidiary”:  any Subsidiary of the Borrower designated by the
Borrower to the Administrative Agent in writing that had (a) total consolidated
revenues of less than 2.5% of the total consolidated revenues of the Borrower
and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered under subsection 6.1 and (b) total consolidated assets of less
than 2.5% of the total consolidated assets of the Borrower and its Subsidiaries
as of the last day of such period; provided that (x) for purposes of subsection
6.9, any Special Purpose Subsidiary shall be deemed to be an “Immaterial
Subsidiary”, and (y) Immaterial Subsidiaries (other than any Special Purpose
Subsidiary) shall not, in the aggregate, (1) have had revenues in excess of 10%
of the total consolidated revenues of the Borrower and its Subsidiaries during
the most recently completed period of four consecutive fiscal quarters for which
financial statements have been delivered under subsection 6.1 or (2) have had
total assets in excess of 10% of the total consolidated assets of the Borrower
and its Subsidiaries as of the last day of such period.  Any Subsidiary so
designated as an Immaterial Subsidiary that fails to meet the foregoing as of
the last day of any such four consecutive fiscal quarter period shall continue
to be deemed an “Immaterial Subsidiary” hereunder until the date that is 60 days
following the delivery of annual or quarterly financial statements pursuant to
subsection 6.1 with respect to the last quarter of such four consecutive fiscal
quarter period.

 

“Increase Supplement”:  as defined in subsection 2.9(c).

 

“Incremental Commitment Amendment”:  as defined in subsection 2.9(d).

 

“Incremental Commitments”:  as defined in subsection 2.9(a).

 

“Incremental Indebtedness”:  Indebtedness incurred by the Borrower pursuant to
and in accordance with subsection 2.9.

 

“Incremental Lenders”:  as defined in subsection 2.9(b).

 

“Incremental Letter of Credit Commitments”:  as defined in subsection 2.9(a).

 

“Incremental Loans”:  as defined in subsection 2.9(d).

 

“Incremental Revolving Commitments”:  as defined in subsection 2.9(a).

 

“Incremental Revolving Loans”:  any loans drawn under an Incremental Revolving
Commitment.

 

“Incremental Term Loan”:  any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

 

“Incremental Term Loan Commitments”:  as defined in subsection 2.9(a).

 

37

--------------------------------------------------------------------------------


 

“Incur”:  issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary.  Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an Incurrence of Indebtedness.  Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

 

“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):  (i) the principal of indebtedness of such Person for
borrowed money, (ii) the principal of obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all reimbursement
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments (the amount of such obligations being equal at any
time to the aggregate then undrawn and unexpired amount of such letters of
credit, bankers’ acceptances or other instruments plus the aggregate amount of
drawings thereunder that have not then been reimbursed), (iv) all obligations of
such Person to pay the deferred and unpaid purchase price of property (except
Trade Payables), which purchase price is due more than one year after the date
of placing such property in final service or taking final delivery and title
thereto, (v) all Capitalized Lease Obligations of such Person, (vi) the
redemption, repayment or other repurchase amount of such Person with respect to
any Disqualified Stock of such Person or (if such Person is a Subsidiary of the
Borrower other than a Subsidiary Guarantor) any Preferred Stock of such
Subsidiary, but excluding, in each case, any accrued dividends (the amount of
such obligation to be equal at any time to the maximum fixed involuntary
redemption, repayment or repurchase price for such Capital Stock, or if less (or
if such Capital Stock has no such fixed price), to the involuntary redemption,
repayment or repurchase price therefor calculated in accordance with the terms
thereof as if then redeemed, repaid or repurchased, and if such price is based
upon or measured by the fair market value of such Capital Stock, such fair
market value shall be as determined in good faith by the Board of Directors or
the board of directors or other governing body of the issuer of such Capital
Stock), (vii) all Indebtedness of other Persons secured by a Lien on any asset
of such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower) and (B) the amount of such
Indebtedness of such other Persons, (viii) all Guarantees by such Person of
Indebtedness of other Persons, to the extent so Guaranteed by such Person, and
(ix) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time);
provided that Indebtedness shall not include Contingent Obligations Incurred in
the ordinary course of business.  The amount of Indebtedness of any Person at
any date shall be determined as set forth above or otherwise provided in this
Agreement or otherwise shall equal the amount thereof that would appear as a
liability on a balance sheet of such Person (excluding any notes thereto)
prepared in accordance with GAAP.

 

38

--------------------------------------------------------------------------------


 

“Indemnified Liabilities”:  as defined in subsection 10.5.

 

“Indemnitee”:  as defined in subsection 10.5.

 

“Initial Agreement”:  as defined in subsection 7.9(c).

 

“Initial Revolving Commitment”:  as to any Lender, its obligation to make
Initial Revolving Loans to, and/or make or participate in Swing Line Loans made
to, and/or issue or participate in Letters of Credit issued on behalf of, the
Borrower in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such Lender’s name in Schedule A under the heading
“Initial Revolving Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Initial Revolving Commitment
assigned to such Assignee pursuant to subsection 10.6(b) (in each case as such
amount may be adjusted from time to time as provided herein); collectively, as
to all the Lenders, the “Initial Revolving Commitments.”  The original amount of
the aggregate Initial Revolving Commitments of the Lenders is $300,000,000.

 

“Initial Revolving Commitment Period”:  as to any Initial Revolving Commitments,
the period from and including the Closing Date to but not including Initial
Revolving Maturity Date, or such earlier date as the Initial Revolving
Commitments shall terminate as provided herein.

 

“Initial Revolving Loans”:  as defined in subsection 2.1(b).

 

“Initial Revolving Maturity Date”:  July 1, 2019.

 

“Initial Term Loan”:  as defined in subsection 2.1(a).

 

“Initial Term Loan Commitment”:  the commitment of a Lender to make or otherwise
fund an Initial Term Loan pursuant to subsection 2.1(a)(i) in an aggregate
amount not to exceed at any one time outstanding the amount set forth opposite
such Lender’s name on Schedule A-1 under the heading “Initial Term Loan
Commitment”; collectively, as to all the Lenders, the “Initial Term Loan
Commitments.”  The aggregate amount of the Initial Term Loan Commitments as of
the Closing Date is $1,825,000,000.

 

“Initial Term Loan Maturity Date”:  July 1, 2021.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  as defined in subsection 4.9.

 

“Intercreditor Agreement”:  an intercreditor agreement substantially in the form
of Exhibit C, as amended, supplemented, waived or otherwise modified from time
to time.

 

“Intercreditor Agreement Supplement”:  as defined in subsection 9.9(a).

 

39

--------------------------------------------------------------------------------


 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Term Loan is outstanding, and
the final maturity date of such Term Loan, (b) as to any Eurocurrency Loan
having an Interest Period of three months or less, the last day of such Interest
Period, and (c) as to any Eurocurrency Loan having an Interest Period longer
than three months, (i) each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and (ii) the last day of
such Interest Period.

 

“Interest Period”:  with respect to any Eurocurrency Loan:

 

(a)                                 initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such
Eurocurrency Loan and ending one, two, three or six months, or, if available to
all relevant Lenders, 12 months or a shorter period thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and

 

(b)                                 thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan and ending one, two, three or six months, or, if available to all relevant
Lenders, 12 months or a shorter period thereafter, as selected by the Borrower
by irrevocable notice to the Administrative Agent not less than three Business
Days (or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the last day of the then current Interest Period
with respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  any Interest Period that would otherwise
extend beyond the applicable Maturity Date shall end on the applicable Maturity
Date;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(iv)                              the Borrower shall select Interest Periods so
as not to require a scheduled payment of any Eurocurrency Loan during an
Interest Period for such Term Loan.

 

“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

40

--------------------------------------------------------------------------------


 

“Interpolated Screen Rate”:  in relation to the LIBOR Rate for any Loan, the
rate which results from interpolating on a linear basis between:  (a) the rate
appearing on the ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the longest period (for which that rate is
available) which is less than the Interest Period and (b) the rate appearing on
the ICE Benchmark Administration page (or on any successor or substitute page of
such service) for the shortest period (for which that rate is available) which
exceeds the Interest Period each as of approximately 11:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Inventory”:  goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

 

“Investment”:  in any Person by any other Person means any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, consultants, directors, officers or employees
of any Person in the ordinary course of business) or capital contribution (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to, or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person. For purposes of the definition of “Unrestricted Subsidiary” and
subsection 7.5 only, (i) “Investment” shall include the portion (proportionate
to the Borrower’s equity interest in such Subsidiary) of the Fair Market Value
of the net assets of any Subsidiary of the Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary, provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (y) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of such Subsidiary at the time of such
redesignation, (ii) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its fair market value (as determined in good faith
by the Borrower) at the time of such transfer and (iii) for purposes of
subsection 7.5(a)(3)(C) the amount resulting from the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall be the Fair Market
Value of the Investment in such Unrestricted Subsidiary at the time of such
redesignation (excluding the amount of such Investment then outstanding pursuant
to clause (xv) or (xviii) of the definition of the term “Permitted Investment”
or subsections 7.5(b)(vii) or (xvi)).  Guarantees shall not be deemed to be
Investments.  The amount of any Investment outstanding at any time shall be the
original cost of such Investment, reduced (at the Borrower’s option) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment; provided that, to the
extent that the amount of Restricted Payments outstanding at any time pursuant
to subsection 7.5(a) is so reduced by any portion of any such amount or value
that would otherwise be included in the calculation of Consolidated Net Income,
such portion of such amount or value shall not be so included for purposes of
calculating the amount of Restricted Payments that may be made pursuant to
subsection 7.5(a).

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

41

--------------------------------------------------------------------------------


 

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities”:  (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii), which fund may also
hold immaterial amounts of cash pending investment or distribution; and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

“Investment Holding”:  CDRSVM Investment Holding, LLC, a Delaware limited
liability company, and any successor thereto.

 

“Investors”:  (i) the CDR Investors, 2007 Co-Investment Portfolio, L.P.,
StepStone Capital Partners II Onshore, L.P., StepStone Capital Partners II
Cayman Holding, L.P., StepStone Co-Investment (ServiceMaster) LLC, Ridgemont
Partners Secondary Fund I, L.P., JPMorgan Chase Funding Inc., Citigroup Capital
Partners II Employee Master Fund, L.P., and Charlotte Investor IV, L.P. (ii) any
Person that acquires Voting Stock of Holding on or prior to the Closing Date and
any Affiliate of such Person, and (iii) any of their respective legal
successors.

 

“IPO”:  as defined in the Recitals hereto.

 

“IPO Proceeds”:  as defined in the Recitals hereto.

 

“ISP”:  the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590.

 

“Issuing Bank”:  as the context may require, (a) JPMorgan Chase Bank, N.A.
Credit Suisse AG, Cayman Islands Branch, Morgan Stanley Bank, N.A., Bank of
America, N.A., Natixis, New York Branch and Royal Bank of Canada, or, in each
case, any Affiliate thereof, in its capacity as issuer of any Letter of Credit
hereunder or (b) any other Lender that may become an Issuing Bank under
subsection 2.7(i).

 

“Joinder Agreement”:  a joinder agreement with respect to a Foreign Subsidiary
Borrower substantially in the form of Exhibit S.

 

“Judgment Conversion Date”:  as defined in subsection 10.8(a).

 

“Judgment Currency”:  as defined in subsection 10.8(a).

 

“L/C Commitment Amount”:  as to JPMorgan Chase Bank, N.A., $125,500,000, or such
greater amount as may be necessary or advisable (in the reasonable determination
of the Borrower) in connection with the Borrower’s and/or its Subsidiaries’
primary casualty program; as to Credit Suisse AG, Cayman Islands Branch,
$33,340,000; as to Morgan Stanley Bank, N.A.,

 

42

--------------------------------------------------------------------------------


 

$26,660,000; as to Bank of America, N.A., $20,000,000; as to Natixis, New York
Branch, $100,000,000 and as to Royal Bank of Canada, $20,000,000, in each case
as such amount may be increased as agreed in writing between the applicable
Issuing Bank and the Borrower.

 

“L/C Designated Foreign Currency”:  Euros, Pounds Sterling, Canadian Dollars,
Australian Dollars and any other available and freely convertible foreign
currency selected by Borrower and approved by the Administrative Agent and the
applicable Issuing Bank.

 

“L/C Facing Fee”:  as defined in subsection 2.7(c).

 

“L/C Fee Payment Date”:  with respect to any Letter of Credit, the last Business
Day of each March, June, September and December to occur after the date of
issuance thereof to and including the first such day to occur on or after the
date of expiry thereof.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including, without limitation, in the case of outstanding Letters of Credit in
any Designated Foreign Currency, the Dollar Equivalent of the aggregate then
undrawn and unexpired amount thereof) and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 2.7(e) (including, without limitation, in the case of Letters of
Credit in any Designated Foreign Currency, the Dollar Equivalent of the
unreimbursed aggregate amount of drawings thereunder, to the extent that such
amount has not been converted into Dollars in accordance with subsection
2.7(e)).

 

“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Bank.

 

“LCA Election”:  as defined in subsection 1.2(h).

 

“LCA Test Date”:  as defined in subsection 1.2(h).

 

“Lead Arrangers”:  J.P. Morgan Securities LLC, Credit Suisse Securities (USA)
LLC, Goldman, Sachs & Co., Morgan Stanley Senior Funding, Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Jefferies Finance LLC, Natixis, New York
Branch and RBC Capital Markets, as Joint Lead Arrangers and Joint Bookrunners.

 

“Lender Default”:  (a) the refusal (which may be given verbally or in writing
and has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to make available its portion of any incurrence of Loans or
Reimbursement Obligations, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure, (b) the failure of any
Lender (including any Agent in its capacity as Lender) to pay over to the
Administrative Agent, the Swing Line Lender, any Issuing Bank or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, (c) a
Lender (including any Agent in its capacity as Lender) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations hereunder, (d) a Lender (including any Agent in its capacity as
Lender) has failed, within 10 Business Days after request by the Administrative
Agent, to confirm that it will comply with its funding obligations hereunder
(provided that such Lender Default pursuant to

 

43

--------------------------------------------------------------------------------


 

this clause (d) shall cease to be a Lender Default upon receipt of such
confirmation by the Administrative Agent) or (e) an Agent or a Lender has
admitted in writing that it is insolvent or such Agent or Lender becomes subject
to a Lender-Related Distress Event.

 

“Lender Joinder Agreement”:  as defined in subsection 2.9(c).

 

“Lender-Related Distress Event”:  with respect to any Agent or Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in any Agent
or Lender or any person that directly or indirectly controls such Agent or
Lender by a Governmental Authority or an instrumentality thereof.

 

“Lenders”:  the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent and the Borrower, to make any Loans available to the
Borrower; provided that for all purposes of voting or consenting with respect to
(a) any amendment, supplementation or modification of any Loan Document, (b) any
waiver of any of the requirements of any Loan Document or any Default or Event
of Default and its consequences or (c) any other matter as to which a Lender may
vote or consent pursuant to subsection 10.1, the bank or financial institution
making such election shall be deemed the “Lender” rather than such affiliate,
which shall not be entitled to so vote or consent.

 

“Letter of Credit Request”:  a letter of credit request substantially in the
form of Exhibit J or in such form as the applicable Issuing Bank may specify
from time to time, requesting such Issuing Bank to open a Letter of Credit, and
accompanied by an application and agreement for the issuance or amendment of a
Letter of Credit in such form as such Issuing Bank may reasonably specify from
time to time consistent with the terms hereof (it being understood that in the
event of any express conflict, the terms hereof shall control).

 

“Letters of Credit”:  as defined in subsection 2.7(a).

 

“Liabilities”:  collectively, any and all claims, obligations, liabilities,
causes of actions, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including without limitation
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors), in each case whether
incurred, arising or existing with respect to third parties or otherwise at any
time or from time to time.

 

“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

44

--------------------------------------------------------------------------------


 

“LIBOR Rate”:  with respect to each day during each Interest Period pertaining
to a Eurodollar Loan, the rate per annum determined by the Administrative Agent
to be:

 

(x) in the case of Eurocurrency Loans denominated in Dollars or a Designated
Foreign Currency other than Australian Dollars or Canadian Dollars,

 

(a)                                 the arithmetic average of the London
Interbank Offered Rates administered by the ICE Benchmark Administration (or any
Person that takes over administration of such rate) for deposits in Dollars or,
in the case of Eurodollar Loans denominated in a Designated Foreign Currency,
such Designated Foreign Currency, in each case for a duration equal to or
comparable to the duration of such Interest Period which appear on the relevant
Reuters Monitor Money Rates Service page for the applicable currency (being
currently (x) with respect to Dollars, the page designated as “LIBO” and
(y) with respect to Euro, the page designated as “EURIBOR01”) (or such other
commercially available source providing quotations of the London Interbank
Offered Rates for deposits in Dollars or the applicable Designated Foreign
Currency as may be designated by the Administrative Agent from time to time and
as consented to by the Borrower) at or about 11:00 A.M. (London time) two London
Business Days before the first day of such Interest Period; or

 

(b)                                 if no such page (or other source) is
available and it is not possible to calculate an Interpolated Screen Rate for
the applicable Loan, the Interpolated Screen Rate; or

 

(c)                                  if no such page (or other source) is
available, the arithmetic mean of the rates (rounded upwards to the nearest
1/100th of 1.00% per annum) as supplied to the Administrative Agent at its
request quoted by the Reference Banks to leading banks in the London interbank
market two London Business Days before the first day of such Interest Period for
deposits in Dollars or the applicable Designated Foreign Currency of a duration
equal to the duration of such Interest Period; provided that any Reference Bank
that has failed to provide a quote in accordance with subsection 3.6(c) shall be
disregarded for purposes of determining the mean;

 

(y) in the case of Eurodollar Loans denominated in Australian Dollars,

 

(a)  the Bank Bill Swap Reference Bid rate or a successor thereto approved by
the Administrative Agent and the Borrower (“BBSY”) (rounded upwards to the
nearest 1/100th of 1.00% per annum) for a duration equal to or comparable to the
duration of such Interest Period as published by Reuters (or such other
commercially available source providing BBSY (Bid) quotations as may be
designated by the Administrative Agent from time to time and as consented to by
the Borrower) at or about 10:30 A.M. (Melbourne, Australia time) two Business
Days before the first day of such Interest Period; or

 

(b)                                 if no such published rate is available, the
arithmetic mean of the rates (rounded upwards to the nearest 1/100th of 1.00%
per annum) quoted to the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent at its request by three Australian banks of recognized
standing two Business Days before the first day of such Interest Period for
bills of exchange denominated in Australian Dollars of a duration equal to the
duration of such Interest Period; and

 

(z) in the case of Eurodollar Loans denominated in Canadian Dollars,

 

(a)                                 the arithmetic average (rounded upwards to
the nearest 1/100th of 1.00% per annum) of the Canadian Dealer Offered Rate for
bankers’ acceptances for a duration equal to or comparable to the duration of
such Interest Period identified as such on the Reuters Screen CDOR page (or such
other commercially available source providing such interest rate quotations as
may be designated by the Administrative Agent from time to time and as consented
to by the Borrower) at approximately 10:15 A.M. (Toronto time) two Business Days
before the first day of such Interest Period; or

 

(b) if no such published rate is available, the arithmetic average (rounded
upwards to the nearest 1/100th of 1.00% per annum) of the discount rates
applicable to bankers’ acceptances of a duration equal to the duration of such
Interest Period of, and as quoted to the Administrative Agent at its request by,
any two Lenders that are Canadian chartered banks listed on Schedule I of the
Bank Act (Canada) as of approximately 10:15 A.M. (Toronto time) two Business
Days before the first day of such Interest period.

 

“Limited Condition Acquisition”:  any acquisition by one or more of the Borrower
and its Restricted Subsidiaries of any assets, business or Person permitted by
this Agreement whose consummation is not conditioned on the availability of, or
on obtaining, third party financing.

 

“Loan”:  each Initial Term Loan, Incremental Term Loan, Extended Term Loan,
Specified Refinancing Term Loan, Initial Revolving Loan, Incremental Revolving
Loan, Extended Revolving Loan, Specified Refinancing Revolving Loan or a Swing
Line Loan, as the context shall require; collectively, the “Loans.”

 

“Loan Documents”:  this Agreement, any Notes, the Guarantee and Collateral
Agreement, any Intercreditor Agreement (on and after the execution thereof), any
Other Intercreditor Agreement (on and after the execution thereof) and any other
Security Documents, each as amended, supplemented, waived or otherwise modified
from time to time.

 

“Loan Parties”:  Holding, the Borrower, each Foreign Subsidiary Borrower and
each Subsidiary Guarantor that is a party to a Loan Document as a Guarantor or a
pledgor under any of the Security Documents; individually, a “Loan Party”.  No
Excluded Subsidiary shall be a Loan Party.

 

“Management Advances”:  (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
incurred in the ordinary course of business, (y) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this

 

46

--------------------------------------------------------------------------------


 

clause (z)) not exceeding $10.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 7.1.

 

“Management Agreements”:  collectively, (i) the Stock Subscription Agreements,
each dated as of the Reference Date, between Holding Parent and each of the
Investors party thereto, (ii) the Amended and Restated Consulting Agreement,
dated as of November 23, 2009, among Holding Parent, the Company and CD&R,
(iii) the Consulting Agreement, dated as of August 13, 2009 and amended as of
December 22, 2011, among Holding Parent, the Company and BAS Capital Funding
Corporation, (iv) the Consulting Agreements, each dated as of August 13, 2009,
among Holding Parent, the Company and each of (a) StepStone Group LLC
(successor, by assignment, to Citigroup Alternative Investments LLC) and
(b) JPMorgan Chase Funding Inc. (formerly known as J.P. Morgan Ventures
Corporation), (v) the Termination Agreements, each dated June 17, 2014, among
Holding Parent, the Company and each of (a) CD&R, (b) StepStone Group LP,
(c) JPMorgan Chase Funding, Inc. and (d) Ridgemont Partners Management, LLC,
(vi) the Amended and Restated Indemnification Agreement, dated as of
November 23, 2009, among Holding Parent and the Company and CD&R and each CD&R
Investor, (vii) the Amended and Restated Indemnification Agreements, each dated
as of March 19, 2010, among Holding Parent and the Company and each of (a) BAS
Capital Funding Corporation, Banc of America Capital Investors V, L.P.,
BACSVM-A, L.P. and affiliates thereof, (b) 2007 Co-Investment Portfolio, L.P.
(formerly known as Citigroup Capital Partners II 2007 Citigroup Investment,
L.P.), Citigroup Capital Partners II Employee Master Fund, L.P., StepStone
Capital Partners II Onshore, L.P. (formerly known as Citigroup Capital Partners
II Onshore, L.P.), StepStone Capital Partners II Cayman Holding, L.P. (formerly
known as Citigroup Capital Partners II Cayman Holding, L.P.) and StepStone
Co-Investment (ServiceMaster) LLC (formerly known as CPE Co Investment
(ServiceMaster) LLC) and (c) JPMorgan Chase Funding Inc. (formerly known as J.P.
Morgan Ventures Corporation), or Affiliates thereof, respectively,  (viii) the
Termination of Indemnification Agreement, dated as of March 21, 2014, by Banc of
America Capital Investors V, L.P., BAS Capital Funding Corporation, BACSVM,
L.P., Banc of America Strategic Investments Corporation, Banc of America Capital
Management V, L.P., BACM I GP, LLC and BA Equity Co-Invest GP LLC, (ix) the
Indemnification Agreement, dated as of March 21, 2014, among Holding Parent, the
Company and Ridgemont Partners Management, LLC, (x) the Amended and Restated
Registration Rights Agreement, dated as of June 26, 2014, among Holding Parent
and the Investors party thereto, and any other Person party thereto from time to
time, (xi) the Second Amended and Restated Stockholders Agreement, dated as of
June 26, 2014, among Holding Parent and the Investors party thereto, and any
other Person party thereto from time to time and (xii) any other agreement
primarily providing for indemnification and/or contribution for the benefit of
any Permitted Holder in respect of Liabilities resulting from, arising out of or
in connection with, based upon or relating to (a) any management consulting,
financial advisory, financing, underwriting or placement services or other
investment banking activities, (b) any offering of securities or other financing
activity or arrangement of or by any Parent or any of its Subsidiaries or
(c) any action or failure to act of or by any Parent or any of its Subsidiaries
(or any of their respective predecessors); in each case in clauses (i) through
(xii) as the same may be

 

47

--------------------------------------------------------------------------------


 

amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and of this Agreement.

 

“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $25.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower or any Restricted Subsidiary (1) in
respect of travel, entertainment and moving related expenses incurred in the
ordinary course of business, or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $10.0 million in the aggregate
outstanding at any time.

 

“Management Indebtedness”:  Indebtedness Incurred to any Management Investor to
finance the repurchase or other acquisition of Capital Stock of the Borrower or
any Parent (including any options, warrants or other rights in respect thereof)
from any Management Investor, which repurchase or other acquisition of Capital
Stock is permitted by subsection 7.5.

 

“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent, the Borrower or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such relatives shall include
only those Persons who are or become Management Investors in connection with
estate planning for inheritance from other Management Investors, as determined
in good faith by the Borrower, which determination shall be conclusive) or
trusts, partnerships or limited liability companies for the benefit of any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any date beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Borrower or any Parent.

 

“Management Stock”:  Capital Stock of the Borrower or any Parent (including any
options, warrants or other rights in respect thereof) held by any of the
Management Investors.

 

“Mandatory Revolving Loan Borrowing”:  as defined in subsection 2.8(b).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability as to
any Loan Party thereto of this Agreement or any of the other Loan Documents or
the rights or remedies of the Administrative Agent, the Collateral Agent, the
Issuing Banks and the Lenders under the Loan Documents, in each case taken as a
whole.

 

“Material Restricted Subsidiary”:  any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Borrower that in the aggregate do
not constitute Material Subsidiaries.  Foreign Subsidiary Borrowers shall be
deemed to be Material Restricted Subsidiaries at all times.

 

“Material Subsidiaries”:  Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

 

48

--------------------------------------------------------------------------------


 

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”:  the Initial Revolving Maturity Date, the Initial Term Loan
Maturity Date, for any Extended Tranche the “Maturity Date” set forth in the
applicable Extension Amendment, for any Incremental Commitments the “Maturity
Date” set forth in the applicable Incremental Commitment Amendment, as the
context may require and for any Specified Refinancing Tranche the “Maturity
Date” set forth in the applicable Specified Refinancing Amendment.

 

“Maximum Incremental Facilities Amount”:  at any date of determination, an
amount (i) such that, after giving effect to the Incurrence of such amount (or
on the date of the initial commitment to lend such additional amount after
giving pro forma effect to the Incurrence of the entire committed amount of such
amount), the Consolidated Secured Leverage Ratio shall not exceed 4.25:1.00 (as
set forth in a certificate of a Responsible Officer of the Borrower delivered to
the Administrative Agent at the time of such Incurrence, together with
calculations demonstrating compliance with such ratio (it being understood that
(A) if pro forma effect is given to the entire committed amount of any such
additional amount on the date of initial borrowing of such Indebtedness or entry
into the definitive agreement providing the commitment to fund such
Indebtedness, such committed amount may thereafter be borrowed and reborrowed in
whole or in part, from time to time, without further compliance with this clause
(i) and (B) for purposes of so calculating the Consolidated Secured Leverage
Ratio under this clause (i), any additional amount Incurred pursuant to this
clause (i) shall be treated as if such amount is Consolidated Secured
Indebtedness, regardless of whether such amount is actually secured or is
secured by Liens ranking junior to the Liens securing the Senior Credit Facility
Obligations)) or (ii) not to exceed $450,000,000 (excluding any amount Incurred
in accordance with the preceding clause (i)).

 

“Minimum Exchange Tender Condition”:  as defined in subsection 2.10(b).

 

“Minimum Extension Condition”:  as defined in subsection 2.5(g).

 

“Moody’s”:  Moody’s Investors Service, Inc., and its successors.

 

“Mortgaged Properties”:  the collective reference to real properties, if any,
acquired after the Closing Date and owned in fee by the Loan Parties on which
the Loan Parties are required to grant a mortgage pursuant to subsection 6.9(a).

 

“Mortgages”:  each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Collateral Agent, substantially in the form
of Exhibit D, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Most Recent Four Quarter Period”:  the four-fiscal-quarter period of the
Borrower ending on the last day of the most recently completed fiscal year or
fiscal quarter for

 

49

--------------------------------------------------------------------------------


 

which financial statements of the Borrower have been (or have been required to
be) delivered under subsection 6.1(a) or 6.1(b).

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Cash”:  with respect to any Asset Disposition (including any Sale
and Leaseback Transaction) or Recovery Event, an amount equal to the cash
payments received (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received, but excluding any other consideration received in
the form of assumption by the acquiring Person of Indebtedness or other
obligations relating to the properties or assets that are the subject of such
Asset Disposition or Recovery Event or received in any other non-cash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses,
commissions and other fees and expenses incurred, and all federal, state,
provincial, foreign and local taxes required to be paid or to be accrued as a
liability under GAAP, as a consequence of such Asset Disposition or Recovery
Event (including as a consequence of any transfer of funds in connection with
the application thereof in accordance with subsection 7.4), (ii) all payments
made, and all installment payments required to be made, on any Indebtedness
(other than Indebtedness secured by Liens that are required by the express terms
of this Agreement to be pari passu with or junior to the Liens on the Collateral
securing the Senior Credit Facility Obligations) (x) that is secured by any
assets subject to such Asset Disposition or involved in such Recovery Event, in
accordance with the terms of any Lien upon such assets, or (y) that must by its
terms, or in order to obtain a necessary consent to such Asset Disposition, or
by applicable law, be repaid out of the proceeds from such Asset Disposition or
Recovery Event, including but not limited to any payments required to be made to
increase borrowing availability under any revolving credit facility, (iii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition
or Recovery Event, or to any other Person (other than the Borrower or a
Restricted Subsidiary) owning a beneficial interest in the assets disposed of in
such Asset Disposition or subject to such Recovery Event, (iv) any liabilities
or obligations associated with the assets disposed of in such Asset Disposition
or involved in such Recovery Event and retained, indemnified or insured by the
Borrower or any Restricted Subsidiary after such Asset Disposition or Recovery
Event, including without limitation pension and other post-employment benefit
liabilities, liabilities related to environmental matters, and liabilities
relating to any indemnification obligations associated with such Asset
Disposition or Recovery Event, (v) in the case of an Asset Disposition the
amount of any purchase price or similar adjustment (x) claimed by any Person to
be owed by the Borrower or any Restricted Subsidiary, until such time as such
claim shall have been settled or otherwise finally resolved, or (y) paid or
payable by the Borrower or any Restricted Subsidiary, in either case in respect
of such Asset Disposition, (vi) in the case of any Recovery Event, any amount
thereof that constitutes or represents reimbursement or compensation for any
amount previously paid by Borrower or any of its Subsidiaries and (vii) in the
case of any Asset Disposition by, or Recovery Event relating to any asset of,
the Borrower or any Restricted Subsidiary that is not a Subsidiary Guarantor,
any amount of proceeds from such Asset Disposition or Recovery Event to the
extent (x) subject to any restriction on the transfer thereof directly or
indirectly to the Borrower, including by reason of applicable law or agreement
(other than any agreement entered into primarily for the purpose of imposing
such a restriction) or (y) in the good faith determination of the Borrower
(which determination shall be

 

50

--------------------------------------------------------------------------------


 

conclusive), the transfer thereof directly or indirectly to the Borrower could
reasonably be expected to give rise to or result in (A) any violation of
applicable law, (B) any liability (criminal, civil, administrative or other) for
any of the officers, directors or shareholders of the Borrower, any Restricted
Subsidiary or any Parent, (C) any violation of the provisions of any joint
venture or other material agreement governing or binding upon the Borrower or
any Restricted Subsidiary, (D) any material risk of any such violation or
liability referred to in any of the preceding clauses (A), (B) and (C), (E) any
adverse tax consequence for the Borrower, any Restricted Subsidiary or any
Parent, or (F) any cost, expense, liability or obligation (including, without
limitation, any Tax) other than routine and immaterial out-of-pocket expenses.

 

“Net Cash Proceeds”:  with respect to any issuance or sale of any securities of,
or the Incurrence of Indebtedness by, the Borrower or any Subsidiary by the
Borrower or any Subsidiary, or any capital contribution, means the cash proceeds
of such issuance, sale, contribution or Incurrence net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance, sale, contribution or Incurrence and net of taxes
paid or payable as a result thereof.

 

“New York Courts”:  as defined in subsection 10.13(a).

 

“New York Process Agent”:  as defined in subsection 10.13(g).

 

“New York Supreme Court”:  as defined in subsection 10.13(a).

 

“Non-Consenting Lender”:  as defined in subsection 10.1(g).

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

 

“Non-Extending Lender”:  as defined in subsection 2.5(e).

 

“Non-Wholly Owned Subsidiary”:  each Subsidiary that is not a Wholly Owned
Subsidiary.

 

“Note”:  as defined in subsection 2.2(a).

 

“Obligation Currency”:  as defined in subsection 10.8(a).

 

“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 

51

--------------------------------------------------------------------------------


 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to Borrower or any of its Subsidiaries (other than to any Special
Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of
such goods or services.

 

“OFAC”:  as defined in subsection 4.22.

 

“Offered Amount”:  as defined in subsection 3.4(j).

 

“Offered Discount”:  as defined in subsection 3.4(j).

 

“OID”:  as defined in subsection 2.9(d).

 

“Other Intercreditor Agreement”:  an Intercreditor Agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

 

“Other Representatives”:  each of J.P. Morgan Securities LLC, Credit Suisse
Securities (USA) LLC, Goldman, Sachs & Co., Morgan Stanley Senior Funding, Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Jefferies Finance LLC,
Natixis, New York Branch and RBC Capital Markets, in their collective capacity
as Joint Bookrunners and Joint Lead Arrangers of the Commitments hereunder.

 

“Outstanding Amount”:  with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Parent”:  any of Holding Parent, Holding, Investment Holding and any Other
Parent and any other Person that is a Subsidiary of Holding Parent,
Holding, Investment Holding or any Other Parent and of which the Borrower is a
Subsidiary.  As used herein, “Other Parent” means a Person of which the Borrower
becomes a Subsidiary after the Closing Date that is designated by the Borrower
as an “Other Parent”, provided that either (x) immediately after the Borrower
first becomes a Subsidiary of such Person, more than 50% of the Voting Stock of
such Person shall be held by one or more Persons that held more than 50% of the
Voting Stock of a Parent of the Borrower immediately prior to the Borrower first
becoming such Subsidiary or (y) such Person shall be deemed not to be an Other
Parent for the purpose of determining whether a Change of Control shall have
occurred by reason of the Borrower first becoming a Subsidiary of such Person.

 

“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of the Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent in connection with
the acquisition, development, maintenance, ownership, prosecution, protection
and defense of its intellectual property and associated rights (including but
not limited to trademarks, service marks, trade names, trade dress, patents,
copyrights and similar rights, including registrations and registration or
renewal applications in

 

52

--------------------------------------------------------------------------------


 

respect thereof; inventions, processes, designs, formulae, trade secrets,
know-how, confidential information, computer software, data and documentation,
and any other intellectual property rights; and licenses of any of the
foregoing) to the extent such intellectual property and associated rights relate
to the business or businesses of the Borrower or any Subsidiary thereof,
(iii) indemnification obligations of any Parent owing to directors, officers,
employees or other Persons under its charter or by-laws or pursuant to written
agreements with or for the benefit of any such Person, or obligations in respect
of director and officer insurance (including premiums therefor), (iv) other
administrative and operational expenses of any Parent incurred in the ordinary
course of business, and (v) fees and expenses incurred by any Parent in
connection with any offering of Capital Stock or Indebtedness, (w) which
offering is not completed, or (x) where the net proceeds of such offering are
intended to be received by or contributed or loaned to the Borrower or a
Restricted Subsidiary, or (y) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent shall cause the amount of such expenses
to be repaid to the Borrower or the relevant Restricted Subsidiary out of the
proceeds of such offering promptly if completed.

 

“Pari Passu Indebtedness”:  Indebtedness with a Lien on the Collateral ranking
pari passu with the Liens securing the Senior Credit Facility Obligations.

 

“Participant”:  as defined in subsection 10.6(c).

 

“Participant Register”:  as defined in subsection 10.6(c).

 

“Participating Lender”:  as defined in subsection 3.4(j).

 

“Patriot Act”:  as defined in subsection 10.18.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Pension Act”:  the Pension Protection Act of 2006, as it presently exists or as
it may be amended from time to time.

 

“Permitted Affiliated Assignee”:  CD&R, any investment fund managed or
controlled by CD&R and any special purpose vehicle established by CD&R or by one
or more of such investment funds.

 

“Permitted Cure Securities”:  common equity securities of the Borrower or any
Parent or other qualified equity securities of the Borrower or any Parent that
do not constitute Disqualified Stock.

 

“Permitted Debt Exchange”:  as defined in subsection 2.10(a).

 

“Permitted Debt Exchange Notes”:  as defined in subsection 2.10(a).

 

“Permitted Debt Exchange Offer”:  as defined in subsection 2.10(a).

 

53

--------------------------------------------------------------------------------


 

“Permitted Holders”:  any of the following:  (i) any of the Investors or
Management Investors, and any of their respective Affiliates; (ii) any
investment fund or vehicle managed or sponsored by CD&R, StepStone Group LP,
JPMorgan Chase Funding Inc., Ridgemont Partners Management, LLC, Citi Private
Equity, HarbourVest Partners, LLC or any Affiliate thereof, and any Affiliate of
or successor to any such investment fund or vehicle; (iii) any limited or
general partners of, or other investors in, any Investor, StepStone Group LP,
JPMorgan Chase Funding Inc., Ridgemont Partners Management, LLC, Citi Private
Equity, HarbourVest Partners, LLC or any Affiliate thereof, or any such
investment fund or vehicle (as to any such limited partner or other investor,
solely to the extent of any Capital Stock of the Borrower or any Parent actually
received by way of dividend or distribution from any such Investor, Affiliate,
or investment fund or vehicle); and (iv) any Person acting in the capacity of an
underwriter in connection with a public or private offering of Capital Stock of
any Parent or the Borrower.  In addition, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) whose status as a “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) constitutes
or results in a Change of Control in respect of which the Borrower makes a
payment in full of all of the Loans and terminates the Revolving Commitments or
consummates a Change of Control Offer, together with its Affiliates, shall
thereafter constitute Permitted Holders.

 

“Permitted Investment”:  an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)                                     (x) a Restricted Subsidiary, (y) the
Borrower, or (z) a Person that will, upon the making of such Investment, become
a Restricted Subsidiary (and any Investment held by such Person that was not
acquired by such Person in contemplation of so becoming a Restricted
Subsidiary);

 

(ii)                                  another Person if as a result of such
Investment such other Person is merged or consolidated with or into, or
transfers or conveys all or substantially all its assets to, or is liquidated
into, the Borrower or a Restricted Subsidiary (and, in each case, any Investment
held by such other Person that was not acquired by such Person in contemplation
of such merger, consolidation or transfer);

 

(iii)                               Temporary Cash Investments, Investment Grade
Securities or Cash Equivalents;

 

(iv)                              receivables owing to the Borrower or any
Restricted Subsidiary, if created or acquired in the ordinary course of
business;

 

(v)                                 any securities or other Investments received
as consideration in, or retained in connection with, sales or other dispositions
of property or assets, including Asset Dispositions made in compliance with
subsection 7.4;

 

(vi)                              securities or other Investments received in
settlement of debts created in the ordinary course of business and owing to, or
of other claims asserted by, the Borrower or any Restricted Subsidiary, or as a
result of foreclosure, perfection or

 

54

--------------------------------------------------------------------------------


 

enforcement of any Lien, or in satisfaction of judgments, including in
connection with any bankruptcy proceeding or other reorganization of another
Person;

 

(vii)                           Investments in existence or made pursuant to
legally binding written commitments in existence on the Closing Date;

 

(viii)                        Currency Agreements, Interest Rate Agreements,
Commodities Agreements and related Hedging Obligations, which obligations are
Incurred in compliance with subsection 7.1;

 

(ix)                              pledges or deposits (x) with respect to leases
or utilities provided to third parties in the ordinary course of business or
(y) otherwise described in the definition of “Permitted Liens” or made in
connection with Liens permitted under subsection 7.2;

 

(x)                                 (1) Investments in or by any Special Purpose
Subsidiary, or in connection with a Financing Disposition (described in clause
(i) of the definition thereof) by or to or in favor of any Special Purpose
Entity, including Investments of funds held in accounts permitted or required by
the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Borrower, or any Parent,
provided that if such Parent receives cash from the relevant Special Purpose
Entity in exchange for such note, an equal cash amount is contributed by any
Parent to the Borrower;

 

(xi)                              bonds secured by assets leased to and operated
by the Borrower or any Restricted Subsidiary that were issued in connection with
the financing of such assets so long as the Borrower or any Restricted
Subsidiary may obtain title to such assets at any time by paying a nominal fee,
canceling such bonds and terminating the transaction;

 

(xii)                           [reserved];

 

(xiii)                        any Investment to the extent made using Capital
Stock of the Borrower (other than Disqualified Stock), or Capital Stock of any
Parent, as consideration;

 

(xiv)                       Management Advances;

 

(xv)                          Investments in Related Businesses in an aggregate
amount outstanding at any time not to exceed the greater of $150.0 million and
11.50% of Consolidated Tangible Assets;

 

(xvi)                       any transaction to the extent it constitutes an
Investment that is permitted by and made in accordance with the provisions of
subsection 7.6(b) (except transactions described in clauses (i), (v) and
(vi) thereof), including any Investment pursuant to any transaction described in
clause (ii) of such subsection (whether or not any Person party thereto is at
any time an Affiliate of the Borrower);

 

(xvii)                    any Investment (1) by any Captive Insurance Subsidiary
in connection with its provision of insurance to the Borrower or its
Subsidiaries or (2) by any Home Warranty Subsidiary in connection with its
provision of home warranty, service contract

 

55

--------------------------------------------------------------------------------


 

or similar contracts or policies on behalf of the Borrower or its Subsidiaries,
in each case which Investment is made in the ordinary course of business of such
Captive Insurance Subsidiary or such Home Warranty Subsidiary, as the case may
be, or by reason of applicable law, rule, regulation or order, or is required or
approved by any regulatory authority having jurisdiction over such Captive
Insurance Subsidiary or such Home Warranty Subsidiary or their respective
businesses, as applicable; and

 

(xviii)                 other Investments in an aggregate amount outstanding at
any time not to exceed the greater of $150.0 million and 11.50% of Consolidated
Tangible Assets.

 

If any Investment pursuant to clause (xv) or (xviii) above, or subsection
7.5(b)(vii), as applicable, is made in any Person that is not a Restricted
Subsidiary and such Person thereafter (A) becomes a Restricted Subsidiary or
(B) is merged or consolidated into, or transfers or conveys all or substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary, then, such Investment shall thereafter be deemed to have been made
pursuant to clause (i) or (ii) above, respectively, and not clause (xv) or
(xviii) above, or subsection 7.5(b)(vii), as applicable (and, in the case of the
foregoing clause (A), for so long as such Person continues to be a Restricted
Subsidiary unless and until such Person is merged or consolidated into, or
transfers or conveys all or substantially all its assets to, or is liquidated
into, the Borrower or a Restricted Subsidiary).

 

“Permitted Lien”:  any Lien permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 or
described in any of the clauses of such subsection 7.2.

 

“Permitted Payment”:  as defined in subsection 7.5(b).

 

“Person”:  any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

“Pounds Sterling” or “£”:  the lawful currency of the United Kingdom.

 

“Predecessor Revolving Credit Agreement”:  the Revolving Credit Agreement, dated
as of the Reference Date, among the Borrower, the other borrowers party thereto,
Citibank, N.A. as administrative agent and collateral agent and the other banks
and financial institutions from time to time party thereto, as amended,
supplemented, waived or otherwise modified, and in effect on the Closing Date.

 

“Predecessor Term Loan Credit Agreement”:  the Credit Agreement, dated as of the
Reference Date, among the Borrower, Citibank, N.A. as administrative agent and
collateral agent and the other banks and financial institutions from time to
time party thereto, as amended, supplemented, waived or otherwise modified, and
in effect on the Closing Date.

 

56

--------------------------------------------------------------------------------


 

“Preferred Stock”:  as applied to the Capital Stock of any corporation or
company, Capital Stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over shares of Capital Stock of any other class of such
corporation or company.

 

“Prepayment Date”:  as defined in subsection 3.4(f).

 

“Prime Rate”:  as defined in the definition of the term “ABR” in this subsection
1.1.

 

“Purchase”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualifying Lender”:  as defined in subsection 3.4(j).

 

“Rating Agencies”:  collectively, Moody’s and S&P, or, if Moody’s or S&P or both
shall not make a rating on the applicable security or instrument publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Borrower which shall be substituted for Moody’s or
S&P or both, as the case may be.

 

“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries constituting Collateral
giving rise to Net Available Cash to the Borrower or such Restricted Subsidiary,
as the case may be, in excess of $20.0 million, to the extent that such
settlement or payment does not constitute reimbursement or compensation for
amounts previously paid by the Borrower or any Restricted Subsidiary in respect
of such casualty or condemnation.

 

“Redemption”:  as defined in the Recitals hereto.

 

“Reference Banks”:  JPMorgan Chase Bank, N.A., Credit Suisse AG, Morgan Stanley
Bank, N.A., Goldman Sachs Bank USA, Natixis, New York Branch, Bank of America,
N.A., and Royal Bank of Canada or such additional or other banks as may be
appointed by the Administrative Agent and reasonably acceptable to the Borrower;
provided that, at any time, the maximum number of Reference Banks does not
exceed seven.

 

“Reference Date”:  July 24, 2007.

 

57

--------------------------------------------------------------------------------


 

“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinancing”:  as defined in the Recitals hereto.

 

“Refinancing Agreement”:  as defined in subsection 7.9(c).

 

“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date or Incurred in compliance with this
Agreement (including Indebtedness of the Borrower that refinances Indebtedness
of any Restricted Subsidiary and Indebtedness of any Restricted Subsidiary that
refinances Indebtedness of another Restricted Subsidiary) including Indebtedness
that refinances Refinancing Indebtedness; provided that (1) if the Indebtedness
being refinanced is Subordinated Obligations or Guarantor Subordinated
Obligations, the Refinancing Indebtedness has a final Stated Maturity at the
time such Refinancing Indebtedness is Incurred that is equal to or greater than
the final Stated Maturity of the Indebtedness being refinanced (or if shorter,
the Term Loans), (2) such Refinancing Indebtedness is Incurred in an aggregate
principal amount (or if issued with original issue discount, an aggregate issue
price) that is equal to or less than the sum of (x) the aggregate principal
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness being refinanced, plus (y) an amount equal
to any unutilized commitment relating to the Indebtedness being refinanced or
otherwise then outstanding under the financing arrangement being refinanced to
the extent the unutilized commitment being refinancing could be drawn in
compliance with subsection 7.1 immediately prior to such refinancing plus
(z) fees, underwriting discounts, premiums and other costs and expenses incurred
in connection with such Refinancing Indebtedness and (3) Refinancing
Indebtedness shall not include (x) Indebtedness of a Restricted Subsidiary that
is not a Subsidiary Guarantor that refinances Indebtedness of the Borrower or a
Subsidiary Guarantor that could not have been initially Incurred by such
Restricted Subsidiary pursuant to subsection 7.1 or (y) Indebtedness of the
Borrower or a Restricted Subsidiary that refinances Indebtedness of an
Unrestricted Subsidiary.

 

“Refunded Swing Line Loans”:  as defined in subsection 2.8(b).

 

“Refunding Capital Stock”:  as defined in subsection 7.5(b).

 

“Register”:  as defined in subsection 10.6(b).

 

“Regulation S-X”:  Regulation S-X promulgated by the SEC, as in effect on the
Closing Date.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

58

--------------------------------------------------------------------------------


 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
applicable Issuing Banks pursuant to subsection 2.7(e) for amounts drawn on the
applicable Letters of Credit.

 

“Related Business”:  those businesses in which the Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

 

“Related Parties”:  with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such person and
of such person’s affiliates and “Related Party” shall mean any of them.

 

“Related Taxes”:  (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Borrower, any of its Subsidiaries or any Parent), or being a holding company
of the Borrower, any of its Subsidiaries or any Parent, or receiving dividends
from or other distributions in respect of the Capital Stock of the Borrower, any
of its Subsidiaries or any Parent, or having guaranteed any obligations of the
Borrower or any Subsidiary thereof, or having made any payment in respect of any
of the items for which the Borrower or any of its Subsidiaries is permitted to
make payments to any Parent pursuant to the covenant described under subsection
7.5, or acquiring, developing, maintaining, owning, prosecuting, protecting or
defending its intellectual property and associated rights (including but not
limited to receiving or paying royalties for the use thereof) relating to the
business or businesses of the Borrower or any Subsidiary thereof, (y) any taxes
of a Parent attributable (1) to any taxable period (or portion thereof) ending
on or prior to the Closing Date and incurred in connection with the
Transactions, or (2) to any Parent’s receipt of (or entitlement to) any payment
in connection with the Transactions, including any payment received after the
Closing Date pursuant to any agreement related to the Transactions or (z) any
other federal, state, foreign, provincial or local taxes measured by income for
which any Parent is liable, up to an amount not to exceed, with respect to
federal taxes, the amount of any such taxes that the Borrower and its
Subsidiaries would have been required to pay on a separate company basis, or on
a consolidated basis as if the Borrower had filed a consolidated return on
behalf of an affiliated group (as defined in Section 1504 of the Code or an
analogous provision of state, local or foreign law) of which it were the common
parent, or with respect to state, foreign, provincial or local taxes, the amount
of any such taxes that the Borrower and its Subsidiaries would have been
required to pay on a separate company basis, or on a consolidated, combined,
unitary or affiliated basis as if the Borrower had filed a consolidated,
combined, unitary or affiliated return on behalf of an affiliated group
consisting only of the Borrower and its Subsidiaries (in each case, reduced by
any such taxes paid directly

 

59

--------------------------------------------------------------------------------


 

by the Borrower or its Subsidiaries).  Taxes include all interest, penalties and
additions related thereto.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

 

“Repricing Transaction”:  other than in connection with a transaction involving
a Change of Control, the prepayment in full of the Initial Term Loans by the
Borrower with the proceeds of secured term loans (including, without limitation,
any new, amended or additional loans or Term Loans under this Agreement, whether
as a result of an amendment to this Agreement or otherwise), that are broadly
marketed or syndicated to banks and other institutional investors in financings
similar to the Senior Credit Facility and having an effective interest cost or
weighted average yield (as determined prior to such prepayment by the
Administrative Agent consistent with generally accepted financial practice and,
in any event, excluding any arrangement, structuring, syndication or commitment
fees in connection therewith, and excluding any performance or ratings based
pricing grid that could result in a lower interest rate based on future
performance, but including any Adjusted LIBOR Rate floor or similar floor that
is higher than the then applicable Adjusted LIBOR Rate) that is less than the
interest rate for or weighted average yield (as determined prior to such
prepayment by the Administrative Agent on the same basis) of the Initial Term
Loans, including without limitation, as may be effected through any amendment to
this Agreement relating to the interest rate for, or weighted average yield of,
the Initial Term Loans.

 

“Required Lenders”:  Lenders the Total Credit Percentages of which aggregate to
greater than 50.0%; provided that the Revolving Commitments (or, if the
Revolving Commitments have terminated or expired, the Revolving Loans and
interests in L/C Obligations and Swing Line Loans) and Term Loans held or deemed
held by Defaulting Lenders shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Lenders”:  Lenders the Revolving Commitment Percentage of
which aggregate to greater than 50.0%; provided that the Revolving Commitments
(or, if the Revolving Commitments have terminated or expired, the Revolving
Loans and interests in L/C Obligations and Swing Line Loans) held or deemed held
by Defaulting Lenders shall be excluded for purposes of making a determination
of Required Revolving Lenders.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
statute, ordinance, code, decree, treaty, rule or regulation or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its material property or to
which such Person or any of its material property is subject, including laws,
ordinances and regulations pertaining to zoning, occupancy and subdivision of
real properties; provided that the foregoing shall not apply to any non-binding
recommendation of any Governmental Authority.

 

60

--------------------------------------------------------------------------------


 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 6.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person and (e) any other individual designated as a “Responsible Officer” for
the purposes of this Agreement by the Board of Directors or equivalent body of
such Person.  For all purposes of this Agreement, the term “Responsible Officer”
shall mean a Responsible Officer of the Borrower unless the context otherwise
requires.

 

“Restricted Payment”:  as defined in subsection 7.5(a).

 

“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
subsection 7.5, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of such
definition).

 

“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Commitment”:  as to any Lender, the aggregate of its Initial
Revolving Commitments, Incremental Revolving Commitments, Extended Revolving
Commitments and Specified Refinancing Revolving Commitments; collectively, as to
all Lenders, the “Revolving Commitments.”

 

“Revolving Commitment Percentage”:  as to any Lender, the percentage of the
aggregate Revolving Commitments constituted by its Revolving Commitment (or, if
the Revolving Commitments have terminated or expired, the percentage which
(a) the sum of (i) such Lender’s then outstanding Revolving Loans (including
without limitation in the case of Revolving Loans made by such Lender in any
Designated Foreign Currency, the Dollar Equivalent of the aggregate unpaid
principal amount thereof) plus (ii) such Lender’s interests in the aggregate L/C
Obligations and Swing Line Loans then outstanding then constitutes of (b) the
sum of (i) the aggregate Revolving Loans of all the Lenders then outstanding
(including without limitation in the case of Revolving Loans made by such Lender
in any Designated Foreign Currency, the Dollar Equivalent of the aggregate
unpaid principal amount thereof) plus (ii) the aggregate L/C Obligations and
Swing Line Loans then outstanding); provided that for purposes of subsection
3.14(d) and (e), “Revolving Commitment Percentage” shall mean the percentage of
the aggregate Revolving Commitments (disregarding the Revolving Commitment of
any Defaulting Lender to the extent its Swing Line Exposure or L/C Obligations
are reallocated to the Non-Defaulting Lenders) constituted by such Lender’s
Revolving Commitment.

 

61

--------------------------------------------------------------------------------


 

“Revolving Commitment Period”:  the Initial Revolving Commitment Period, the
“Revolving Commitment Period” in respect of any Tranche of Extended Revolving
Commitments as set forth in the applicable Extension Amendment, the “Revolving
Commitment Period” in respect of any Tranche of Incremental Revolving
Commitments as set forth in the applicable Incremental Commitment Amendment or
the “Revolving Commitment Period” in respect of any Tranche of Specified
Refinancing Revolving Facilities as set forth in the applicable Specified
Refinancing Amendment, as the context may require.

 

“Revolving Exposure”:  at any time the aggregate principal amount at such time
of all outstanding Revolving Loans (including without limitation in the case of
Revolving Loans in any Designated Foreign Currency, the Dollar Equivalent of the
aggregate unpaid principal amount thereof).  The Revolving Exposure of any
Lender at any time shall equal its Revolving Commitment Percentage of the
aggregate Revolving Exposure at such time.

 

“Revolving Lender”:  any Lender having a Revolving Commitment and/or a Revolving
Loan outstanding hereunder.

 

“Revolving Loans”:  Initial Revolving Loans, Incremental Revolving Loans,
Extended Revolving Loans and Specified Refinancing Revolving Loans, as the
context shall require.

 

“Rollover Indebtedness”:  Indebtedness of a Borrower or a Guarantor issued to
any Lender in lieu of such Lender’s pro rata portion of any repayment of Term
Loans made pursuant to subsection 3.4(a), (b), (c) or (d); so long as (other
than in connection with a refinancing in full of the Facilities) such
Indebtedness would not have a weighted average life to maturity earlier than the
remaining weighted average life to maturity of the Term Loans being repaid.

 

“S&P”:  Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Sale”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

“SEC”:  the Securities and Exchange Commission.

 

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Security Documents”:  the collective reference to each Mortgage related to any
Mortgaged Property (if any), the Guarantee and Collateral Agreement and all
other similar security documents hereafter delivered to the Collateral Agent
granting a Lien on any asset or

 

62

--------------------------------------------------------------------------------


 

assets of any Person to secure the obligations and liabilities of the Loan
Parties hereunder and/or under any of the other Loan Documents or to secure any
guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the Collateral
Agent pursuant to subsection 6.9(b) or 6.9(c), in each case, as amended,
supplemented, waived or otherwise modified from time to time.

 

“Senior Credit Facility”:  the collective reference to this Agreement, any Loan
Documents, any notes and letters of credit (including any Letter of Credit)
issued pursuant hereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under
this Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement, document or instrument expressly
provides that it is not intended to be and is not a Senior Credit Facility
hereunder).  Without limiting the generality of the foregoing, the term “Senior
Credit Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder,
(iii) increasing the amount of Indebtedness Incurred thereunder or available to
be borrowed thereunder or (iv) otherwise altering the terms and conditions
thereof.

 

“Senior Credit Facility Obligations”:  obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during (or that would accrue but for) the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower and the other Loan Parties under this Agreement and the other Loan
Documents.

 

“Senior Notes”:  the Borrower’s 7.00% Notes due 2020 and 8.00% Notes due 2020,
in each case issued under the Senior Notes Indenture.

 

“Senior Notes Indenture”:  the Indenture dated as of February 13, 2012, among
the Borrower, the Subsidiaries of the Borrower party thereto, and Wilmington
Trust, National Association, as trustee, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Set”:  the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the

 

63

--------------------------------------------------------------------------------


 

same later date (whether or not such Term Loans shall originally have been made
on the same day).

 

“Settlement Service”:  as defined in subsection 10.6(b).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solicited Discount Proration”:  as defined in subsection 3.4(j).

 

“Solicited Discounted Prepayment Amount”:  as defined in subsection 3.4(j).

 

“Solicited Discounted Prepayment Notice”:  an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
subsection 3.4(j)(iv) substantially in the form of Exhibit P.

 

“Solicited Discounted Prepayment Offer”:  the irrevocable written offer by each
Lender, substantially in the form of Exhibit Q, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”:  as defined in
subsection 3.4(j).

 

“Solvent” and “Solvency”:  with respect to the Borrower and its Subsidiaries on
a consolidated basis after giving effect to the Transactions on the Closing Date
means (i) the Fair Value and Present Fair Salable Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) the Borrower and its Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iii) the Borrower
and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature (all
capitalized terms used in this definition (other than “Borrower”, “Closing
Date”, “Subsidiary” and “Transactions”, which have the meanings set forth in
this Agreement) shall have the meaning assigned to such terms in the form of
solvency certificate attached hereto as Exhibit T).

 

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables and/or related assets.

 

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition.

 

“Special Purpose Financing Expense”:  for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and
(b) Special Purpose Financing Fees.

 

64

--------------------------------------------------------------------------------


 

“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is
not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”:  a Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and/or all rights
(contractual and other), collateral and/or other assets relating thereto and
(y) any business or activities incidental or related to such business, and
(b) is designated as a “Special Purpose Subsidiary” by the Borrower.

 

“Specified Discount”:  as defined in subsection 3.4(j)(ii).

 

“Specified Discount Prepayment Amount”:  as defined in subsection 3.4(j).

 

“Specified Discount Prepayment Notice”:  an irrevocable written notice of the
Borrower of Discounted Term Loan Prepayment made pursuant to subsection
3.4(j)(ii) substantially in the form of Exhibit L.

 

“Specified Discount Prepayment Response”:  the written response by each Lender,
substantially in the form of Exhibit M, to a Specified Discount Prepayment
Notice.

 

“Specified Discount Prepayment Response Date”:  as defined in subsection 3.4(j).

 

“Specified Discount Proration”:  as defined in subsection 3.4(j).

 

“Specified Equity Contribution”:  any cash equity contribution made to Holding
or any Parent in exchange for Permitted Cure Securities; provided that
(a)(i) such cash equity contribution to Holding or any Parent and (ii) the
contribution of any proceeds therefrom to, and the receipt thereof by, the
Borrower occur (x) after the Closing Date and (y) on or prior to the

 

65

--------------------------------------------------------------------------------


 

date that is ten Business Days after the date on which financial statements are
required to be delivered for a fiscal quarter (or fiscal year) pursuant to
subsection 6.1(a) or 6.1(b), (b) the Borrower identifies such equity
contribution as a “Specified Equity Contribution” in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent,
(c) in each four fiscal quarter period, there shall exist at least two fiscal
quarters in respect of which no Specified Equity Contribution shall have been
made, (d) no more than five Specified Equity Contributions may be made during
the term of this Agreement; and (e) the amount of any Specified Equity
Contribution included in the calculation of Consolidated EBITDA hereunder shall
be limited to the amount required to effect or continue compliance with
subsection 7.10 hereof, whether or not the financial covenant in subsection 7.10
is required to be tested, and such amount shall be added to Consolidated EBITDA
solely when calculating Consolidated EBITDA for purposes of determining
compliance with subsection 7.10.

 

“Specified Existing Tranche”:  as defined in subsection 2.5(a).

 

“Specified Refinancing Amendment”:  an amendment to this Agreement effecting the
incurrence of Specified Refinancing Facilities in accordance with subsection
2.11.

 

“Specified Refinancing Facilities”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Indebtedness”:  Indebtedness incurred by the Borrower
pursuant to and in accordance with subsection 2.11.

 

“Specified Refinancing Lenders”:  as defined in subsection 2.11(b).

 

“Specified Refinancing Loans”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Revolving Commitment”:  as to any Lender, its obligation
to make Specified Refinancing Revolving Loans to, and/or participate in Swing
Line Loans made to, and/or participate in Letters of Credit issued on behalf of,
the Borrower.

 

“Specified Refinancing Revolving Facilities”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Revolving Loans”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Term Loan Facilities”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Term Loans”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Tranche”:  Specified Refinancing Facilities with the same
terms and conditions made on the same day and any Supplemental Term Loan or
Supplemental Revolving Commitments and Loans in respect thereof, as applicable,
added to such Tranche pursuant to subsection 2.9.

 

“Sponsor”:  CD&R.

 

“Spot Rate of Exchange”:  on any day, with respect to any currency other than
Dollars (for purposes of determining the Dollar Equivalent) the rate at which
such currency may

 

66

--------------------------------------------------------------------------------


 

be exchanged into Dollars, as set forth at approximately 11:00 A.M., New York
City time, on such date on the applicable Bloomberg Key Cross Currency Rates
Page.  In the event that any such rate does not appear on any Bloomberg Key
Cross Currency Rates Page, the Spot Rate of Exchange shall be determined by
reference to such other publicly available service for displaying exchange rates
selected by the Administrative Agent (and reasonably satisfactory to the
Borrower) for such purpose, or, at the discretion of the Administrative Agent,
such Spot Rate of Exchange shall instead be the arithmetic average of the spot
rates of exchange of the Administrative Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 A.M., local time in such market, on such date for
the purchase of Dollars, for delivery two Business Days later; provided that, if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any other reasonable method it
deems appropriate to determine such rate.

 

“Standby Letter of Credit”:  as defined in subsection 2.7(a).

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Statutory Reserves”:  for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding $1,000,000,000 against “Eurocurrency
liabilities” (as such term is used in Regulation D).  Eurodollar Loans shall be
deemed to constitute Eurocurrency liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.

 

“Submitted Amount”:  as defined in subsection 3.4(j).

 

“Submitted Discount”:  as defined in subsection 3.4(j).

 

“Subordinated Obligations”:  any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Term Loans pursuant to a written
agreement.

 

“subsection 2.5 Additional Amendment”:  as defined in subsection 2.5(c).

 

“Subsidiary”:  of any Person means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

67

--------------------------------------------------------------------------------


 

“Subsidiary Guarantee”:  the guarantee of the obligations of the Borrower under
the Loan Documents provided pursuant to the Guarantee and Collateral Agreement.

 

“Subsidiary Guarantor”:  (x) each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Borrower which executes and delivers a Subsidiary Guarantee
pursuant to subsection 6.9 or otherwise, in each case, unless and until such
time as the respective Subsidiary Guarantor (a) ceases to constitute a Domestic
Subsidiary of the Borrower in accordance with the terms and provisions hereof,
(b) is designated an Unrestricted Subsidiary pursuant to the terms of this
Agreement or (c) is released from all of its obligations under the Subsidiary
Guarantee in accordance with terms and provisions thereof and (y) each other
Subsidiary of the Borrower which the Borrower causes to execute and deliver a
Subsidiary Guarantee pursuant to the last sentence of subsection 6.9(b) or
otherwise, in each case, unless and until such time as the respective Subsidiary
Guarantor (a) ceases to constitute a Subsidiary of the Borrower in accordance
with the terms and provisions hereof, (b) is designated an Unrestricted
Subsidiary pursuant to the terms of this Agreement or (c) is released from all
of its obligations under the Subsidiary Guarantee in accordance with terms and
provisions thereof.

 

“Successor Company”:  as defined in subsection 7.3(a)(i).

 

“Supplemental Revolving Commitments”:  as defined in subsection 2.9(a).

 

“Supplemental Term Loan Commitments”:  as defined in subsection 2.9(a).

 

“Supplemental Term Loans”:  Term Loans made in respect of Supplemental Term Loan
Commitments.

 

“Swing Line Commitment”:  the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 2.8.

 

“Swing Line Exposure”: at any time the aggregate principal amount at such time
of all outstanding Swing Line Loans. The Swing Line Exposure of any Revolving
Lender at any time shall equal its Revolving Commitment Percentage of the
aggregate Swing Line Exposure at such time.

 

“Swing Line Lender”:  JPMorgan Chase Bank, N.A., in its capacity as provider of
the Swing Line Loans.

 

“Swing Line Loan”:  as defined in subsection 2.8(a).

 

“Swing Line Loan Participation Certificate”:  a certificate substantially in the
form of Exhibit U.

 

“Tax Sharing Agreement”:  the Tax Sharing Agreement, dated as of the Reference
Date, among the Borrower, Holding, Investment Holding and Holding Parent, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

68

--------------------------------------------------------------------------------


 

“Taxes”:  any and all present or future income, stamp or other taxes, levies,
imposts, duties, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

 

“Temporary Cash Investments”:  any of the following:  (i) any investment in
(x) direct obligations of the United States of America, a member state of the
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Borrower or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof or obligations Guaranteed by the United
States of America or a member state of The European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Borrower or a Restricted Subsidiary
in that country or with such funds, or any agency or instrumentality of any of
the foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 24 months after the date of acquisition, issued by a Person (other
than that of the Borrower or any of its Subsidiaries), with a rating at the time
as of which any Investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (v) Investments in securities maturing not more than 24
months after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “BBB-” by S&P or
“Baa3” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (vi) Indebtedness
or Preferred Stock (other than of the Borrower or any of its Subsidiaries)
having a rating of “A” or higher by S&P or “A2” or higher by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vii) investment funds investing 95% of their
assets in securities of the type described in clauses (i)-(vi) above (which
funds may also hold reasonable amounts of cash pending investment and/or
distribution), (viii) any money market deposit accounts issued or offered by a
domestic commercial bank or a commercial bank

 

69

--------------------------------------------------------------------------------


 

organized and located in a country recognized by the United States of America,
in each case, having capital and surplus in excess of $250.0 million (or the
foreign currency equivalent thereof), or investments in money market funds
subject to the risk limiting conditions of Rule 2a-7 (or any successor rule) of
the SEC under the Investment Company Act and (ix) similar investments approved
by the Board of Directors in the ordinary course of business.

 

“Term Loan”:  each Initial Term Loan, Incremental Term Loan, Extended Term Loan
or Specified Refinancing Term Loan, as the context shall require.

 

“Term Loan Commitment”:  as to any Lender, the aggregate of its Initial Term
Loan Commitments, Incremental Term Loan Commitment and Supplemental Term Loan
Commitments; collectively as to all Lenders the “Term Loan Commitments.”

 

“Term Loan Lender”:  any Lender having a Term Loan Commitment hereunder and/or a
Term Loan outstanding hereunder; and all such Lenders, collectively, the “Term
Loan Lenders”.

 

“Term Loan Percentage”:  as to any Term Loan Lender at any time, the percentage
which (a) such Lender’s Term Loans then outstanding constitutes of (b) the sum
of all of the Term Loans then outstanding.

 

“Total Credit Percentage”:  as to any Lender at any time, the percentage which
(a) the sum of (i) such Lender’s Revolving Commitment then outstanding (or, if
the Revolving Commitments have terminated or expired, the sum of (x) such
Lender’s then outstanding Revolving Loans (including, without limitation, in the
case of Revolving Loans made by such Lender in any Designated Foreign Currency,
the Dollar Equivalent of the aggregate unpaid principal amount thereof) plus
(y) such Lender’s interests in the aggregate L/C Obligations and Swing Line
Loans then outstanding) and (ii) such Lender’s then outstanding Term Loans (if
any) and such Lender’s unused Term Loan Commitments (if any) then outstanding
constitutes of (b) the sum of (i) the Revolving Commitments of all Lenders then
outstanding (or, if the Revolving Commitments have terminated or expired, the
sum of (x) the aggregate Revolving Loans of all the Lenders then outstanding
(including, without limitation, in the case of Revolving Loans denominated in
any Designated Foreign Currency, the Dollar Equivalent of the aggregate unpaid
principal amount thereof) plus (y) the aggregate L/C Obligations and Swing Line
Loans of all Lenders then outstanding) and (ii) the aggregate outstanding Term
Loans (if any) of all Lenders then outstanding and aggregate unused Term Loan
Commitments of all Lenders (if any) then outstanding.

 

“Total Liquidity”:  at any time, the sum of (a) the aggregate amount available
to be borrowed by any Loan Party under this Agreement and any other revolving
credit facility plus (b) the Unrestricted Cash of the Borrower and its
Restricted Subsidiaries.

 

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

70

--------------------------------------------------------------------------------


 

“Tranche”:  (i) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) Incremental Loans or Incremental Term Loan Commitments with the
same terms and conditions made on the same day and any Supplemental Term Loans
added to such Tranche pursuant to subsection 2.9, (3) Extended Term Loans (of
the same Extension Series) or (4) Specified Refinancing Term Loan Facilities
with the same terms and conditions made on the same day and any Supplemental
Term Loans added to such Tranche pursuant to subsection 2.9 and (ii) with
respect to Revolving Loans or commitments, refers to whether such Revolving
Loans or commitments are (1) Initial Revolving Commitments or Initial Revolving
Loans, (2) Incremental Revolving Commitments or Incremental Revolving Loans with
the same terms and conditions made on the same day and any Supplemental
Revolving Commitments and Loans in respect thereof added to such Tranche
pursuant to subsection 2.9, (3) Extended Revolving Loans or Extended Revolving
Commitments (of the same Extension Series) or (4) Specified Refinancing
Revolving Facilities with the same terms and conditions made on the same day any
Supplemental Revolving Commitments and Loans in respect thereof added to such
Tranche pursuant to subsection 2.9.

 

“Transactions”:  collectively, any or all of the following:  (i) the entry into
this Agreement and the Incurrence of Indebtedness hereunder by one or more of
the Borrower and its Subsidiaries, (ii) the IPO; (iii) the refinancing in full
of the outstanding principal amount of all Indebtedness under the Predecessor
Revolving Credit Agreement and the Predecessor Term Loan Credit Agreement and
the termination of each such agreement, (iv) the Redemption and (v) all other
transactions relating to any of the foregoing (including payment of fees and
expenses related to any of the foregoing).

 

“Transferee”:  any Participant or Assignee.

 

“Treasury Capital Stock”:  as defined in subsection 7.5(b).

 

“Type”:  the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

 

“Unrestricted Cash”:  at any date of determination, (a) the aggregate amount of
cash, Cash Equivalents and Temporary Cash Investments included in the cash
accounts that would be listed on the consolidated balance sheet of the Borrower
prepared in accordance with

 

71

--------------------------------------------------------------------------------


 

GAAP as of the end of the most recent four consecutive fiscal quarters ending
prior to the date of such determination for which consolidated financial
statements of the Borrower are available to the extent such cash is not
classified as “restricted” for financial statement purposes (unless so
classified solely because of any provision under the Loan Documents or any other
agreement or instrument governing other Indebtedness that is subject to the
Intercreditor Agreement or any Other Intercreditor Agreement governing the
application thereof or because they are subject to a Lien securing the Senior
Credit Facility Obligations or other Indebtedness that is subject to the
Intercreditor Agreement or any Other Intercreditor Agreement), plus (b) the
proceeds from any Incurrence of Incremental Term Loans since the date of such
consolidated balance sheet and on or prior to the date of determination that are
(in the good faith judgment of the Borrower) intended to be used for working
capital purposes.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) (other than a Foreign Subsidiary Borrower) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Capital
Stock or Indebtedness of, or owns or holds any Lien on any property of, the
Borrower or any other Restricted Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated; provided that (A) such
designation was made at or prior to the Closing Date, or (B) the Subsidiary to
be so designated has total consolidated assets of $1,000 or less or (C) if such
Subsidiary has consolidated assets greater than $1,000, then such designation
would be permitted under subsection 7.5.  The Board of Directors may designate
any Unrestricted Subsidiary to be a Restricted Subsidiary; provided that
immediately after giving effect to such designation (x) the Borrower could Incur
at least $1.00 of additional Indebtedness under subsection 7.1(a) or (y) the
Consolidated Coverage Ratio would be greater than it was immediately prior to
giving effect to such designation or (z) such Subsidiary shall be a Special
Purpose Subsidiary with no Indebtedness outstanding other than Indebtedness that
can be Incurred (and upon such designation shall be deemed to be Incurred and
outstanding) pursuant to subsection 7.1(b).  Any such designation by the Board
of Directors shall be evidenced to the Administrative Agent by promptly
delivering to the Administrative Agent a copy of the resolution of the Board of
Directors giving effect to such designation and a certificate signed by a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing provisions.

 

“U.S. Tax Compliance Certificate”:  as defined in subsection 3.11(b).

 

“Voting Stock”:  as defined in the definition of “Change of Control”.

 

“Wholly Owned Subsidiary”:  as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

 

72

--------------------------------------------------------------------------------


 

1.2                               Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.

 

(b)                                 As used herein and in any Notes and any
other Loan Document, and any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms relating to the Borrower and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, subsection, Schedule and Exhibit references are to this
Agreement unless otherwise specified.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation,”
if not expressly followed by such phrase or the phrase “but not limited to.”

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires: 
(i) “or” is not exclusive; (ii) all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with GAAP; and
(iii) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time.

 

(f)                                   Any financial ratios required to be
maintained pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

(g)                                  In connection with any action being taken
in connection with a Limited Condition Acquisition, for purposes of determining
compliance with any provision of this Agreement which requires that no Default,
Event of Default or specified Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
shall, at the option of the Borrower, be deemed satisfied, so long as no
Default, Event of Default or specified Event of Default, as applicable, exists
on the date the definitive agreements for such Limited Condition Acquisition are
entered into.  For the avoidance of doubt, if the Borrower has exercised its
option under the first sentence of this clause (g), and any Default or Event of
Default occurs following the date the definitive agreements for the applicable
Limited Condition Acquisition were entered into and prior to the consummation of
such Limited Condition Acquisition, any such Default or Event of Default shall
be deemed to not have

 

73

--------------------------------------------------------------------------------


 

occurred or be continuing for purposes of determining whether any action being
taken in connection with such Limited Condition Acquisition is permitted
hereunder.

 

(h)                                 In connection with any action being taken in
connection with a Limited Condition Acquisition, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Consolidated
Coverage Ratio, the Consolidated Secured Leverage Ratio or the Consolidated
Total Leverage Ratio; or

 

(ii)                                  testing baskets set forth in this
Agreement (including baskets measured as a percentage of Consolidated Tangible
Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
Incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCA Test Date for which consolidated financial statements of
the Borrower are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with.  For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated EBITDA or Consolidated Tangible Assets of the
Borrower or the Person subject to such Limited Condition Acquisition, at or
prior to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations.  If the Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to the Incurrence of Indebtedness or
Liens, or the making of Restricted Payments, Asset Dispositions, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
the Borrower or the designation of an Unrestricted Subsidiary on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any Incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

 

74

--------------------------------------------------------------------------------


 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS.

 

2.1                               Loans.

 

(a)                                 Term Loans.

 

(i)                                     Subject to the terms and conditions
hereof, each Lender holding an Initial Term Loan Commitment severally agrees to
make, in Dollars, in a single draw on the Closing Date, one or more term loans
(each, an “Initial Term Loan”) to the Borrower in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name in Schedule A
under the heading “Initial Term Loan Commitment”, as such amount may be adjusted
or reduced pursuant to the terms hereof.

 

(ii)                                  The Initial Term Loans, except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, ABR Loans or Eurocurrency Loans.

 

(iii)                               The Initial Term Loans shall be made by each
such Lender in an aggregate principal amount which does not exceed the Initial
Term Loan Commitment of such Lender.

 

Once repaid, the Initial Term Loans incurred hereunder may not be reborrowed. 
On the Closing Date (after giving effect to the incurrence of Initial Term Loans
on such date), the Initial Term Loan Commitment of each Lender shall terminate.

 

(b)                                 Revolving Commitments.

 

(i)                                     Subject to the terms and conditions
hereof, each Lender holding an Initial Revolving Commitment severally agrees to
make revolving credit loans (together, the “Initial Revolving Loans”) to the
Borrower from time to time during the Initial Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Commitment Percentage of the sum of the then outstanding L/C
Obligations and the then outstanding Swing Line Loans, does not exceed the
amount of such Lender’s Revolving Commitment then in effect.  During the Initial
Revolving Commitment Period, the Borrower may use the Initial Revolving
Commitments by borrowing, prepaying the Initial Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof;
provided that (x) no Lender shall make any Revolving Loan in any Designated
Foreign Currency if, after giving effect to the making of such Revolving Loan,
the sum of the Dollar Equivalent of the then outstanding Revolving Loans in
Designated Foreign Currencies and the then outstanding L/C Obligations in
respect of Letters of Credit denominated in any L/C Designated Foreign Currency
would exceed $50.0 million and (y) the aggregate principal amount of Revolving
Loans made to Foreign Subsidiary Borrowers and L/C Obligations in respect of
Letters of Credit issued on behalf of Foreign Subsidiary Borrowers shall at no
time exceed the Dollar Equivalent of $50.0 million (it being understood and
agreed that the Administrative Agent shall calculate the Dollar Equivalent of
the then outstanding Revolving Loans in any Designated Foreign Currency

 

75

--------------------------------------------------------------------------------


 

and, to the extent applicable, the then outstanding L/C Obligations in respect
of any Letters of Credit denominated in any L/C Designated Foreign Currency on
the date on which the Borrower has given the Administrative Agent a notice of
borrowing with respect to any Revolving Loan for purposes of determining
compliance with this subsection 2.1).

 

(ii)           The Revolving Loans shall be made in Dollars or any Designated
Foreign Currency and may from time to time be (i) Eurocurrency Loans, (ii) ABR
Loans or (iii) a combination thereof, as determined by the Borrower and notified
to the Administrative Agent in accordance with subsections 2.2 and 3.2; provided
that no Revolving Loan shall be made as a Eurocurrency Loan after the day that
is one month prior to the applicable Maturity Date therefor.  All Revolving
Loans made in a Designated Foreign Currency shall be Eurocurrency Loans.

 

2.2          Notes.

 

(a)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender made on or prior to the Closing Date or in connection with
any assignment pursuant to subsection 10.6(b), in order to evidence such
Lender’s Loan, the Borrower will execute and deliver to such Lender a promissory
note substantially in the form of Exhibit A-1, A-2 or A-3, as applicable (each,
as amended, supplemented, replaced or otherwise modified from time to time, a
“Note”), with appropriate insertions therein as to payee, date and principal
amount, payable to such Lender and in a principal amount equal to the unpaid
principal amount of the applicable Loans made (or acquired by assignment
pursuant to subsection 10.6(b)) by such Lender to the Borrower.  Each Note shall
be dated the Closing Date and shall be payable as provided in subsection
2.2(b) (in the case of Initial Term Loans) or be stated to mature on the
applicable Maturity Date (in the case of Revolving Loans) and provide for the
payment of interest in accordance with subsection 3.1.

 

(b)           The aggregate Initial Term Loans of all Lenders shall be payable
in consecutive quarterly installments beginning December 31, 2014, up to and
including the Initial Term Loan Maturity Date (subject to reduction as provided
in subsection 3.4), on the dates and in the principal amounts, subject to
adjustment as set forth below, equal to the respective amounts set forth below
(together with all accrued interest thereon) opposite the applicable installment
dates (or, if less, the aggregate amount of such Term Loans then outstanding):

 

Date

 

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the Initial
Term Loan Maturity Date

 

0.25% of the aggregate initial principal amount of the Initial Term Loans on the
Closing Date

 

 

 

Initial Term Loan Maturity Date

 

All unpaid aggregate principal amounts of any outstanding Initial Term Loans

 

76

--------------------------------------------------------------------------------


 

2.3          Procedure for Borrowing.

 

(a)           The Borrower shall give the Administrative Agent notice specifying
the amount of the Initial Term Loans to be borrowed and the proposed Borrowing
Date (which notice must have been received by the Administrative Agent prior to
9:30 A.M., New York City time (or such later time as may be agreed by the
Administrative Agent in its reasonable discretion), and shall be irrevocable
after funding) on the Closing Date.  Upon receipt of such notice the
Administrative Agent shall promptly notify each applicable Lender thereof.  Each
Lender having an Initial Term Loan Commitment will make the amount of its pro
rata share of the Initial Term Loan Commitments available, in each case for the
account of the Borrower at the office of the Administrative Agent specified in
subsection 10.2 prior to 12:00 P.M., New York City time (or, if the time period
for the Borrower’s delivery of notice was extended, such later time as agreed to
by the Borrower and the Administrative Agent in its reasonable discretion, but
in no event less than one hour following notice) on the Closing Date in funds
immediately available to the Administrative Agent.  The Administrative Agent
shall on such date credit the account of the Borrower on the books of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 

(b)           (i)  The Borrower may borrow under the Revolving Commitments
during the applicable Revolving Commitment Period on any Business Day; provided
that the Borrower (on behalf of any Borrower) shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to (a) 9:00 A.M., New York City time (or such later time as may be
agreed by the Administrative Agent in its reasonable discretion), if the
requested Borrowing Date is the Closing Date, (b) 3:00 P.M., New York City time,
at least three Business Days (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) prior to the requested
Borrowing Date (if such Borrowing Date is not the Closing Date), if all or any
part of the requested Revolving Loans are to be initially Eurocurrency Loans
made in Dollars, (c) 12:30 P.M., New York City time (or such later time as may
be agreed by the Administrative Agent in its reasonable discretion), on the
requested Borrowing Date, for ABR Loans or (d) 11:00 A.M., London time, at least
three Business Days (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) prior to the requested
Borrowing Date, if all or any part of the requested Revolving Loans are to be
initially Eurocurrency Loans made in any Designated Foreign Currency), in each
case specifying (i) the identity of the Borrower, (ii) the amount to be
borrowed, (iii) the requested Borrowing Date, (iv) whether the borrowing is to
be of Eurocurrency Loans, ABR Loans or a combination thereof and (v) if the
borrowing is to be entirely or partly of Eurocurrency Loans, the respective
amounts of each such Type of Loan, the respective lengths of the initial
Interest Periods therefor and, if the Eurocurrency Loans in respect of such
borrowing are to be made entirely or partly in any Designated Foreign Currency,
the Designated Foreign Currency thereof.  Unless the Administrative Agent
otherwise agrees, all Revolving Loans incurred and/or maintained during the
first week following the Closing Date shall be incurred and/or maintained in
Dollars as ABR Loans or Eurocurrency Loans with a one week Interest Period
applicable thereto.

 

(ii)           Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, except any ABR Loan to be used
solely to pay a

 

77

--------------------------------------------------------------------------------


 

like amount of outstanding Reimbursement Obligations or Swing Line Loans, $2.0
million or a whole multiple of $1.0 million in excess thereof (or, if the then
Available Revolving Commitments are (A) less than $2.0 million, $1.0 million or
a whole multiple thereof or (B) less than $1.0 million, such lesser amount) and
(y) in the case of Eurocurrency Loans (or, in the case of Eurocurrency Loans to
be made in any Designated Foreign Currency, the Dollar Equivalent of the
principal amount thereof shall be in an amount equal to), $5.0 million or a
whole multiple of $1.0 million in excess thereof.  Upon receipt of any such
notice from a Borrower, the Administrative Agent shall promptly notify each
Lender thereof.  Subject to the satisfaction of the conditions precedent
specified in subsection 6.2, each Lender shall make the amount of its pro rata
share of each borrowing of Revolving Loans available to the Administrative Agent
for the account of the Borrower identified in such notice at the office of the
Administrative Agent specified in subsection 10.2 prior to 2:30 P.M.  (or, if
the time period for the Borrower’s delivery of notice was extended, such later
time as agreed to by the Borrower and the Administrative Agent in its reasonable
discretion, but in no event less than two hours following notice) (or
10:00 A.M., in the case of the initial borrowing hereunder (or, if the time
period for the Borrower’s delivery of notice was extended, such later time as
agreed to by the Borrower and the Administrative Agent in its reasonable
discretion, but in no event less than one hour following notice)), New York City
time, or at such other office of the Administrative Agent or at such other time
as to which the Administrative Agent shall notify such Lender and such Borrower
reasonably in advance of the Borrowing Date with respect thereto, on the
Borrowing Date requested by the Borrower in Dollars or the applicable Designated
Foreign Currency and in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the applicable Borrower
identified in such notice by the Administrative Agent crediting the account of
such Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

2.4          Repayment of Loans; Record of Loans.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent in the currency in which the applicable Loans are
denominated for the account of:  (i) each Lender the then unpaid principal
amount of each Initial Term Loan of such Lender made to the Borrower, on the
Initial Term Loan Maturity Date (or such earlier date on which the Initial Term
Loans become due and payable pursuant to Section 8), (ii) each Lender the then
unpaid principal amount of each Initial Revolving Loan of such Lender made to
the Borrower, on the Initial Revolving Maturity Date (or such earlier date on
which the Initial Revolving Loans become due and payable pursuant to Section 8)
and (iii) the Swing Line Lender, the then unpaid principal amount of the Swing
Line Loans made to the Borrower, on the Initial Revolving Maturity Date (or such
earlier date on which the Swing Line Loans become due and payable pursuant to
Section 8).  The Borrower hereby further agrees to pay interest on the unpaid
principal amount of such Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in subsection 3.1.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each

 

78

--------------------------------------------------------------------------------


 

Loan of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.

 

(c)           The Administrative Agent shall maintain the Register pursuant to
subsection 10.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, whether such Loan is a Term
Loan or a Revolving Loan, the Type thereof and each Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each applicable Lender’s share thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.4(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.

 

2.5          Extension Amendments.

 

(a)           The Borrower may at any time and from time to time request that
all or a portion of the (i) Term Loans of one or more Tranches (including any
Extended Term Loans) existing at the time of such request (each, an “Existing
Term Tranche” and the Term Loans of such Tranche, the “Existing Term Loans”),
(ii) Revolving Commitments of one or more Tranches (including any Extended
Revolving Commitments) existing at the time of such request (each, an “Existing
Revolving Tranche” and together with the Existing Term Tranches, each an
“Existing Tranche”, and the Revolving Commitments of such Existing Revolving
Tranche, the “Existing Revolving Commitments”, and together with the Existing
Term Loans, the “Existing Loans”), in each case, be converted to extend the
scheduled maturity date(s) of any payment of principal or scheduled termination
date(s) of any commitments, as applicable, with respect to all or a portion of
any principal or committed amount of any Existing Tranche (any such Existing
Tranche which has been so extended, an “Extended Term Tranche” or “Extended
Revolving Tranche”, as applicable, and each an “Extended Tranche”, and the Term
Loans or Revolving Commitments, as applicable, of such Extended Tranches, the
“Extended Term Loans” or “Extended Revolving Commitments”, as applicable, and
any Revolving Loans made pursuant to Extended Revolving Commitments, “Extended
Revolving Loans”, and together with Extended Term Loans, the “Extended Loans”)
and to provide for other terms consistent with this subsection 2.5; provided
that (i) any such request shall be made by the Borrower to all Lenders with Term
Loans or Revolving Commitments, as applicable, with a like maturity date
(whether under one or more Tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Term Loans or on the aggregate
amount of applicable Revolving Commitments), and (ii) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower.  In order
to establish any Extended Tranche, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which terms
shall be identical to those

 

79

--------------------------------------------------------------------------------


 

applicable to the Existing Tranche from which they are to be extended (the
“Specified Existing Tranche”), except (x) all or any of the final maturity dates
of such Extended Tranches may be delayed to later dates than the final maturity
dates of the Specified Existing Tranche, (y) (A) the interest margins with
respect to the Extended Tranche may be higher or lower than the interest margins
for the Specified Existing Tranche and/or (B) additional fees may be payable to
the Lenders providing such Extended Tranche in addition to or in lieu of any
increased margins contemplated by the preceding clause (A), in each case to the
extent provided in the applicable Extension Amendment, and (z) amortization with
respect to the Extended Term Tranche may be greater or lesser than amortization
for the Specified Existing Tranche, so long as the Extended Term Tranche does
not have a weighted average life to maturity shorter than the remaining weighted
average life to maturity of the Specified Existing Tranche; provided that,
notwithstanding anything to the contrary in this subsection 2.5 or otherwise,
assignments and participations of Extended Tranches shall be governed by the
same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions than the assignment and participation provisions
applicable to Initial Term Loans and Initial Revolving Commitments, as
applicable, set forth in subsection 10.6.  No Lender shall have any obligation
to agree to have any of its Existing Loans converted into an Extended Tranche
pursuant to any Extension Request.  Any Extended Tranche shall constitute a
separate Tranche of Term Loans or Revolving Commitments, as applicable, from the
Specified Existing Tranches and from any other Existing Tranches (together with
any other Extended Tranches so established on such date).

 

(b)           The Borrower shall provide the applicable Extension Request at
least ten Business Days (or such shorter period as the Administrative Agent may
agree in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche(s) are requested to respond.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Specified Existing Tranche that it has
elected to convert into an Extended Tranche.  In the event that the aggregate
amount of the Specified Existing Tranche subject to Extension Elections exceeds
the amount of Extended Tranches requested pursuant to the Extension Request, the
Specified Existing Tranches subject to Extension Elections shall be converted to
Extended Tranches on a pro rata basis based on the amount of Specified Existing
Tranches included in each such Extension Election. In connection with any
extension of Term Loans pursuant to this subsection 2.5 (each, an “Extension”),
the Borrower shall agree to such procedures regarding timing, rounding and other
administrative adjustments to ensure reasonable administrative management of the
credit facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this subsection 2.5.  The Borrower may amend, revoke
or replace an Extension Request pursuant to procedures reasonably acceptable to
the Administrative Agent at any time prior to the date (the “Extension Request
Deadline”) on which Lenders under the applicable Existing Term Tranche or
Existing Revolving Tranche are requested to respond to the Extension Request. 
Any Lender may revoke an Extension Election at any time prior to 5:00 p.m. on
the date that is two Business Days prior to the Extension Request Deadline, at
which point the Extension Election becomes irrevocable (unless otherwise agreed
by the Borrower).  The revocation of an Extension Election prior to the
Extension Request Deadline shall not prejudice any Lender’s right to submit a
new Extension Election prior to the Extension Request Deadline.

 

80

--------------------------------------------------------------------------------


 

(c)           Extended Tranches shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which may include amendments to
(i) provisions related to maturity, interest margins, fees or amortization
referenced in clauses (x) through (z) of subsection 2.5(a), (ii) the definitions
of “Additional Obligations”, “Disqualified Stock” and “Refinancing Indebtedness”
to amend the maturity date and the weighted average life to maturity
requirements, from the Initial Term Loan Maturity Date and remaining weighted
average life to maturity of the Initial Term Loans to the extended maturity date
and the remaining weighted average life to maturity of such Extended Tranche, as
applicable and (iii) clause (iii) of the definition of “Additional Obligations”
to provide for the applicable mandatory prepayment protections to apply to such
Extended Term Tranche, and which in each case, except to the extent expressly
contemplated by the third to last sentence of this subsection 2.5(c) and
notwithstanding anything to the contrary set forth in subsection 10.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Tranches established thereby) executed by the Loan Parties, the
Administrative Agent and the Extending Lenders.  No Extension Amendment shall
provide for any Extended Tranche in an aggregate principal amount that is less
than $15,000,000 (or such lower principal amount as agreed to by the
Administrative Agent in its reasonable discretion).  Notwithstanding anything to
the contrary in this Agreement and without limiting the generality or
applicability of subsection 10.1 to any subsection 2.5 Additional Amendments,
any Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “subsection 2.5 Additional Amendment”) to this Agreement
and the other Loan Documents; provided that such subsection 2.5 Additional
Amendments do not become effective prior to the time that such subsection 2.5
Additional Amendments have been consented to (including pursuant to consents
applicable to holders of any Extended Tranches provided for in any Extension
Amendment) by such of the Lenders, Loan Parties and other parties (if any) as
may be required in order for such subsection 2.5 Additional Amendments to become
effective in accordance with subsection 10.1; provided, further, that no
Extension Amendment may provide for any Extended Tranche to be secured by any
Collateral or other assets of any Loan Party that does not also secure the
Specified Existing Tranche.  It is understood and agreed that each Lender has
consented for all purposes requiring its consent, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this subsection 2.5 and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any subsection 2.5
Additional Amendment.  In connection with any Extension Amendment, at the
request of the Administrative Agent or the Extending Lenders, the Borrower shall
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
as to the enforceability of this Agreement as amended by such Extension
Amendment, and such of the other Loan Documents (if any) as may be amended
thereby.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and from any other Existing Tranches (together with any other
Extended Tranches so established on such

 

81

--------------------------------------------------------------------------------


 

date), provided that any Extended Tranche or Extended Loans may, to the extent
provided in the applicable Extension Amendment, be designated as part of any
Tranche of Term Loans established on or prior to the date of such Extension
Amendment.

 

(e)           If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the applicable extension on the terms and by the
deadline set forth in the applicable Extension Request (each such other Lender,
a “Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (i) replace such Non-Extending Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign pursuant to subsection 10.6 (with the assignment fee and any other
costs and expenses to be paid by the Borrower in such instance) all or any part
of its rights and obligations under this Agreement with respect to Existing Term
Loans and/or Existing Revolving Commitments and Revolving Loans thereunder, in
each case as applicable, to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Loans on the terms set forth in such Extension
Amendment; and provided, further, that all obligations of the Borrower owing to
the Non-Extending Lender relating to the Existing Loans so assigned shall be
paid in full by the assignee Lender to such Non-Extending Lender concurrently
with such Assignment and Acceptance or (ii) if no Event of Default exists under
subsection 8.1(a) or (f), upon notice to the Administrative Agent, prepay the
Existing Loans and/or terminate the Existing Revolving Commitments, as
applicable, of such Non-Extending Lender, in whole or in part, subject to
subsection 3.12, without premium or penalty.  In connection with any such
replacement under this subsection 2.5, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (A) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and
(B) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Loans so assigned shall be paid in
full by the assignee Lender (or, at its option, the Borrower) to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date, the Administrative Agent shall record such
assignment in the Register and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

 

(f)            Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans deemed to be an Extended Loan under the applicable Extended
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Tranche; provided that such Lender shall have provided written
notice to the Borrower and the Administrative Agent at least 10 Business Days
prior to such Designation Date (or such shorter period as the Administrative
Agent may agree in its reasonable discretion).  Following a Designation Date,
the Existing Loans held by such Lender so elected to be extended will be deemed
to be Extended Loans of the applicable Extended Tranche, and any Existing Loans
held by such Lender not elected to be extended, if any, shall continue to be
“Existing Loans” of the applicable Tranche.

 

82

--------------------------------------------------------------------------------


 

(g)           With respect to all Extensions consummated by the Borrower
pursuant to this subsection 2.5, (i) such Extensions shall not constitute
optional or mandatory payments or prepayments for purposes of subsection 3.4 and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended.  The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
subsection 2.5 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Request) and hereby waive the requirements of
any provision of this Agreement (including subsections 3.4 and 3.8) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this subsection 2.5.

 

2.6          [Reserved]

 

2.7          Letters of Credit.

 

(a)           L/C Commitment.

 

(i)            Subject to the terms and conditions hereof, each Issuing Bank, in
reliance on the agreements of the other Lenders set forth in subsection
2.7(d)(i), agrees to issue letters of credit (the letters of credit issued on
and after the Closing Date pursuant to this subsection 2.7, the “Letters of
Credit”) for the account of the Borrower or any of its Restricted Subsidiaries
(so long as the Borrower is a co-applicant and jointly and severally liable
thereunder) on any Business Day during the Initial Revolving Commitment Period
but in no event later than the 30th day prior to the Initial Revolving Maturity
Date in such form as may be approved from time to time by such Issuing Bank;
provided that no Issuing Bank shall issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations in respect of Letters of Credit
issued by such Issuing Bank would exceed its L/C Commitment Amount, (ii) the L/C
Obligations in respect of all Letters of Credit issued hereunder would exceed
$225,000,000 or (iii) the Aggregate Outstanding Revolving Credit of all the
Revolving Lenders would exceed the Revolving Commitments of all the Revolving
Lenders then in effect; provided further that (x) no Issuing Bank shall issue
any Letter of Credit in any L/C Designated Foreign Currency if, after giving
effect to the issuance of such Letter of Credit, the sum of the Dollar
Equivalent of the then outstanding Revolving Loans in Designated Foreign
Currencies and the then outstanding L/C Obligations in respect of Letters of
Credit denominated in any L/C Designated Foreign Currency would exceed $50.0
million and (y) the aggregate principal amount of Revolving Loans made to
Foreign Subsidiary Borrowers and L/C Obligations in respect of Letters of Credit
issued on behalf of Foreign Subsidiary Borrowers shall at no time exceed the
Dollar Equivalent of $50.0 million (it being understood and agreed that the
Administrative Agent shall calculate the Dollar Equivalent of the then
outstanding Revolving Loans in any Designated Foreign Currency and, to the
extent applicable, the then outstanding L/C Obligations in respect of any
Letters of Credit denominated in any L/C Designated Foreign Currency on the date
on

 

83

--------------------------------------------------------------------------------


 

which the Borrower has given the Administrative Agent a Letter of Credit Request
with respect to any Letter of Credit for purposes of determining compliance with
the foregoing clauses (x) and (y)).  Each Letter of Credit shall (i) be
denominated in Dollars or any other L/C Designated Foreign Currency requested by
the Borrower and shall be either (A) a standby letter of credit issued to
support obligations of the Borrower or any of its Restricted Subsidiaries,
contingent or otherwise, which finance the working capital and business needs of
the Borrower and its Subsidiaries incurred in the ordinary course of business (a
“Standby Letter of Credit”) or (B) a commercial letter of credit in respect of
the purchase of goods or services by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business (a “Commercial Letter of
Credit”), and (ii) unless otherwise agreed by the applicable Issuing Bank,
mature not more than twelve months after the date of issuance (automatically
renewable annually thereafter or for such longer period of time as may be agreed
by the relevant Issuing Bank) and, in any event, no later than five Business
Days prior to the Initial Revolving Maturity Date (except to the extent cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the relevant Issuing Bank). If the Issuing Bank is Morgan Stanley Bank, N.A. or
Royal Bank of Canada, such Issuing Bank shall not be obligated to issue any
Commercial Letters of Credit unless separately agreed between such Issuing Bank
(in its sole discretion) and the Borrower.  Each Letter of Credit shall be
deemed to constitute a utilization of the Revolving Commitments and shall be
participated in (as more fully described in following subsection 2.7(d)(i)) by
the Lenders in accordance with their respective Revolving Commitment
Percentages.  All Letters of Credit shall be denominated in Dollars or in the
respective L/C Designated Foreign Currency requested by the Borrower on behalf
of the applicable Borrower and shall be issued for the account of the applicable
Borrower.

 

(ii)           Unless otherwise agreed by the applicable Issuing Bank and the
Borrower, each Letter of Credit shall be governed by, and shall be construed in
accordance with, the laws of the State of New York, and to the extent not
prohibited by such laws, the ISP shall apply to each Standby Letter of Credit,
and the Uniform Customs shall apply to each Commercial Letter of Credit.  The
ISP shall not in any event apply to this Agreement.

 

(iii)          An Issuing Bank shall not at any time issue any Letter of Credit
hereunder if:

 

(i)            such issuance would conflict with, or cause such Issuing Bank or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law; or

 

(ii)           such Issuing Bank does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency (if
other than U.S. Dollars, Canadian Dollars, Australian Dollars, Euros or Pounds
Sterling).

 

84

--------------------------------------------------------------------------------


 

(b)           Procedure for Issuance of Letters of Credit.

 

(i)            The Borrower may from time to time request during the Initial
Revolving Commitment Period but in no event later than the 30th day prior to the
Initial Revolving Maturity Date that an Issuing Bank issue a Letter of Credit by
delivering to such Issuing Bank and the Administrative Agent, at their
respective addresses for notices specified herein, a Letter of Credit Request
therefor (completed to the reasonable satisfaction of such Issuing Bank), and
such other certificates, documents and other papers and information as such
Issuing Bank may reasonably request.  Each Letter of Credit Request shall
specify the L/C Designated Foreign Currency in which the requested Letter of
Credit is to be denominated (or specify that the requested Letter of Credit is
to be denominated in Dollars).  Upon receipt of any Letter of Credit Request,
the applicable Issuing Bank shall (i) confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Request from the Borrower and, if not so received, such
Issuing Bank shall provide the Administrative Agent with a copy thereof and
(ii) process such Letter of Credit Request and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and, unless notified by the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in subsection 5.2 shall not then be
satisfied, shall promptly issue the Letter of Credit requested thereby (but in
no event shall such Issuing Bank be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Letter of Credit
Request therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Bank
and the Borrower.  The applicable Issuing Bank shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. 
Promptly after the issuance or amendment of any Standby Letter of Credit, the
applicable Issuing Bank shall notify the Borrower and the Administrative Agent,
in writing, of such issuance or amendment and such notice shall be accompanied
by a copy of such issuance or amendment.  Upon receipt of such notice, the
Administrative Agent shall promptly notify the Lenders, in writing, of such
issuance or amendment, and if so requested by a Lender the Administrative Agent
shall provide to such Lender copies of such issuance or amendment.  With regard
to Commercial Letters of Credit, each Issuing Bank shall on the first Business
Day of each week provide the Administrative Agent, by facsimile, with a report
detailing the aggregate daily outstanding Commercial Letters of Credit during
the previous week.

 

(ii)           The making of each request for a Letter of Credit by the Borrower
shall be deemed to be a representation and warranty by the Borrower that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, subsection 2.7(a).  Unless an Issuing Bank has received notice
from the Administrative Agent before it issues a Letter of Credit that one or
more of the applicable conditions specified in subsection 5.2 are not then
satisfied, or that the issuance of such Letter of Credit would violate
subsection 2.7(a), then such Issuing Bank may issue the requested Letter of
Credit in accordance with such Issuing Bank’s usual and customary practices.

 

85

--------------------------------------------------------------------------------


 

(c)           Fees, Commissions and Other Charges.

 

(i)            The Borrower agrees to pay to the Administrative Agent, for the
account of the relevant Issuing Bank and the L/C Participants, a letter of
credit commission with respect to each Letter of Credit issued by such Issuing
Bank, computed for the period from and including the date of issuance of such
Letter of Credit through to the expiration date of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin then in effect for
Eurocurrency Loans that are Revolving Loans calculated on the basis of a 360 day
year for the actual days elapsed, of the maximum amount available to be drawn
under such Letter of Credit, payable on the last Business Day of each quarter in
arrears on each L/C Fee Payment Date with respect to such Letter of Credit and
on the Initial Revolving Maturity Date or such earlier date as the Initial
Revolving Commitments shall terminate as provided herein.  Such commission shall
be payable to the Administrative Agent for the account of the Lenders to be
shared ratably among them in accordance with their respective Revolving
Commitment Percentages.  The Borrower shall pay to the Administrative Agent for
the account of the relevant Issuing Bank a fee equal to 1/8 of 1% per annum of
the maximum amount available to be drawn under such Letter of Credit (or such
other fee as may be agreed between any such Issuing Bank and the Borrower) (the
“L/C Facing Fee”), payable quarterly in arrears on each L/C Fee Payment Date
with respect to such Letter of Credit and on the Initial Revolving Maturity Date
or such other date as the Initial Revolving Commitments shall terminate.  Such
commissions and fees shall be nonrefundable.  Such fees and commissions shall be
payable in Dollars, notwithstanding that a Letter of Credit may be denominated
in any L/C Designated Foreign Currency.  In respect of a Letter of Credit
denominated in any L/C Designated Foreign Currency, such fees and commissions
shall be converted into Dollars at the Spot Rate of Exchange on the date on
which they are paid (or, if such date is not a Business Day, at the Spot Rate of
Exchange on the Business Day next preceding such date).

 

(ii)           In addition to the foregoing commissions and fees, the Borrower
agrees to pay or reimburse the Administrative Agent, for the account of the
relevant Issuing Bank, for such normal and customary costs and expenses as are
incurred or charged by such Issuing Bank in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by such Issuing
Bank.

 

(iii)          The Administrative Agent shall, promptly following its receipt
thereof, distribute to the applicable Issuing Banks and the L/C Participants all
commissions and fees received by the Administrative Agent for their respective
accounts pursuant to this subsection 2.7(c).

 

(d)           L/C Participations.

 

(i)            Each Issuing Bank irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce each such Issuing Bank to issue Letters
of Credit hereunder, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the applicable Issuing Bank,
without recourse or warranty, on the terms and conditions hereinafter stated,
for such L/C Participant’s own account and

 

86

--------------------------------------------------------------------------------


 

risk an undivided interest equal to such L/C Participant’s Revolving Commitment
Percentage (determined on the date of issuance of the relevant Letter of Credit)
in such Issuing Bank’s obligations and rights under each Letter of Credit issued
or continued hereunder, the amount of each draft paid by each such Issuing Bank
thereunder and the obligations of the Loan Parties under this Agreement with
respect thereto (although Letter of Credit fees and commissions shall be payable
directly to the Administrative Agent for the account of applicable Issuing Bank
and L/C Participants, as provided in subsection 2.7(c), and the L/C Participants
shall have no right to receive any portion of any facing fees with respect to
any such Letters of Credit) and any security therefor or guaranty pertaining
thereto.  Each L/C Participant unconditionally and irrevocably agrees with such
Issuing Bank that, if a draft is paid under any Letter of Credit for which such
Issuing Bank is not reimbursed in full by the applicable Borrower in respect of
such Letter of Credit in accordance with subsection 2.7(e)(i) (an “L/C
Disbursement”), such L/C Participant shall pay to the Administrative Agent for
the account of the applicable Issuing Bank upon demand (which demand, in the
case of any demand made in respect of any draft under a Letter of Credit
denominated in any L/C Designated Foreign Currency, shall not be made prior to
the date that the amount of such draft shall be converted into Dollars in
accordance with subsection 2.7(e)(i)) at the Administrative Agent’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed; provided that nothing in this paragraph shall relieve any
Issuing Bank of any liability resulting from the gross negligence or willful
misconduct of such Issuing Bank, or otherwise affect any defense or other right
that any L/C Participant may have as a result of such gross negligence or
willful misconduct.  All calculations of the L/C Participants’ Revolving
Commitment Percentages shall be made from time to time by the Administrative
Agent, which calculations shall be conclusive absent manifest error.

 

(ii)           If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of an Issuing Bank on demand by such
Issuing Bank pursuant to subsection 2.7(d)(i) in respect of any unreimbursed
portion of any payment made by such Issuing Bank under any Letter of Credit is
paid to the Administrative Agent for the account of such Issuing Bank within
three Business Days after the date such demand is made, such L/C Participant
shall pay to the Administrative Agent for the account of such Issuing Bank on
demand an amount equal to the product of such amount, times the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Administrative Agent for the account of such Issuing Bank, times a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360.  If any such amount required to be
paid by any L/C Participant pursuant to subsection 2.7(d)(i) is not in fact made
available to the Administrative Agent for the account of such Issuing Bank by
such L/C Participant within three Business Days after the date such payment is
due, such Issuing Bank shall be entitled to recover from such L/C Participant,
on demand, such amount with interest thereon (with interest based on the Dollar
Equivalent of any amounts denominated in Designated Foreign Currencies)
calculated from such due date at the rate per annum applicable to Revolving
Loans maintained as ABR Loans hereunder.  A certificate of an Issuing Bank
submitted to any L/C Participant with respect to any amounts owing under

 

87

--------------------------------------------------------------------------------


 

this subsection (which shall include calculations of any such amounts in
reasonable detail) shall be conclusive in the absence of manifest error.

 

(iii)          Whenever, at any time after an Issuing Bank has made payment
under any Letter of Credit and has received through the Administrative Agent
from any L/C Participant its pro rata share of such payment in accordance with
subsection 2.7(d)(i), such Issuing Bank receives through the Administrative
Agent any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of Collateral applied thereto by the
Administrative Agent or by such Issuing Bank), or any payment of interest on
account thereof, the Administrative Agent will, if such payment is received
prior to 1:00 P.M., New York City time, on a Business Day, distribute to such
L/C Participant its pro rata share thereof prior to the end of such Business Day
and otherwise the Administrative Agent will distribute such payment on the next
succeeding Business Day; provided, however, that in the event that any such
payment received by an Issuing Bank through the Administrative Agent shall be
required to be returned by such Issuing Bank, such L/C Participant shall return
to such Issuing Bank through the Administrative Agent the portion thereof
previously distributed by the Administrative Agent to it.

 

(e)           Reimbursement Obligation of the Borrower.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, each Issuing Bank shall notify
the Borrower and the Administrative Agent thereof.  The Borrower hereby agrees
to reimburse each Issuing Bank (through the Administrative Agent) upon receipt
by the Borrower of notice from the applicable Issuing Bank of the date and
amount of a draft presented under any Letter of Credit issued on its behalf and
paid by such Issuing Bank, for the amount of such draft so paid and any taxes,
fees, charges or other costs or expenses reasonably incurred by such Issuing
Bank in connection with such payment.  Each such payment shall be made to the
Administrative Agent for the account of the applicable Issuing Bank at its
address for notices specified herein in the currency in which such Letter of
Credit is denominated (except that, in the case of any Letter of Credit
denominated in any L/C Designated Foreign Currency, in the event that such
payment is not made to such Issuing Bank within three Business Days of the date
of receipt by the Borrower of such notice, upon notice by such Issuing Bank to
the Borrower, such payment shall be made in Dollars, in an amount equal to the
Dollar Equivalent of the amount of such payment converted on the date of such
notice into Dollars at the Spot Rate of Exchange on such date) and in
immediately available funds, no later than 3:00 P.M., New York City time, on the
next succeeding Business Day after the date on which the Borrower receives such
notice.  Any conversion by an Issuing Bank of any payment to be made in respect
of any Letter of Credit denominated in any L/C Designated Foreign Currency into
Dollars in accordance with this subsection 2.7(e)(i) shall be conclusive and
binding upon the applicable Borrower and the Lenders in the absence of manifest
error; provided that upon the request of the Borrower or any Lender, the
applicable Issuing Bank shall provide to the Borrower or such Lender a
certificate including reasonably detailed information as to the calculation of
such conversion.

 

88

--------------------------------------------------------------------------------


 

(ii)           Interest shall be payable on any and all amounts remaining unpaid
(taking the Dollar Equivalent of any amounts denominated in any L/C Designated
Foreign Currency, as determined by the Administrative Agent) by the applicable
Borrower (or by the Borrower on behalf of the applicable Borrower) under this
subsection 2.7(e)(ii) from the date the draft presented under the affected
Letter of Credit is paid to the date on which the applicable Borrower is
required to pay such amounts pursuant to paragraph (i) above at the rate which
would then be payable on any outstanding ABR Loans that are Revolving Loans and
thereafter until payment in full at the rate which would be payable on any
outstanding ABR Loans that are Revolving Loans which were then overdue.

 

(f)            Obligations Absolute.

 

(i)            The Borrower’s obligations under this subsection 2.7 shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which any of them may have or
have had against any Issuing Bank, any L/C Participant or any beneficiary of a
Letter of Credit; provided that this paragraph shall not relieve any Issuing
Bank or any L/C Participant of any liability resulting from the gross negligence
or willful misconduct of such Issuing Bank or such L/C Participant, or otherwise
affect any defense or other right that the Loan Parties may have as a result of
any such gross negligence or willful misconduct.

 

(ii)           The Borrower agrees with each Issuing Bank that such Issuing Bank
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
subsection 2.7(e)(i) shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between the Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Borrower against any beneficiary of such Letter of Credit or
any such transferee; provided that this paragraph shall not relieve any Issuing
Bank or any L/C Participant of any liability resulting from the gross negligence
or willful misconduct of such Issuing Bank or such L/C Participant, or otherwise
affect any defense or other right that the Loan Parties may have as a result of
any such gross negligence or willful misconduct.

 

(iii)          Neither any Issuing Bank nor any L/C Participant shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except with respect to errors or omissions caused by such
Person’s gross negligence or willful misconduct.

 

(iv)          The Borrower agrees that any action taken or omitted by an Issuing
Bank under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Bank or any L/C Participant to the
Borrower.

 

89

--------------------------------------------------------------------------------


 

(g)           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Bank shall promptly
notify the Borrower and the Administrative Agent of the date and amount
thereof.  The responsibility of an Issuing Bank to the applicable Borrower in
respect of any Letter of Credit in connection with any draft presented for
payment under such Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit;
provided that this paragraph shall not relieve any Issuing Bank of any liability
resulting from the gross negligence or willful misconduct of such Issuing Bank,
or otherwise affect any defense or other right that the Loan Parties may have as
a result of any such gross negligence or willful misconduct.

 

(h)           Letter of Credit Request.  To the extent that any provision of any
Letter of Credit Request related to any Letter of Credit is inconsistent with
the provisions of this subsection 2.7, the provisions of this subsection 2.7
shall apply.

 

(i)            Additional Issuing Banks.  The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement.  Any Lender
designated as an issuing bank pursuant to this subsection 2.7(i) shall be deemed
to be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank or Issuing
Banks and such Lender.  Any such additional Issuing Bank may resign as Issuing
Bank (with respect to any future issuances, including renewals) upon 10 Business
Days’ notice to the Lenders.

 

2.8          Swing Line Commitments.

 

(a)           Subject to the terms and conditions hereof, the Swing Line Lender
agrees to make swing line loans (individually, a “Swing Line Loan”;
collectively, the “Swing Line Loans”) to the Borrower from time to time during
the Initial Revolving Commitment Period in an aggregate principal amount at any
one time outstanding not to exceed $50.0 million; provided that at no time may
the sum of the then outstanding Swing Line Loans, Revolving Loans (including,
without limitation, in the case of Revolving Loans then outstanding in any
Designated Foreign Currency, the Dollar Equivalent of the aggregate principal
amount thereof) and L/C Obligations exceed the Revolving Commitments then in
effect.  Amounts borrowed by the Borrower under this subsection 2.8 may be
repaid and, through but excluding the Initial Revolving Maturity Date,
reborrowed.  All Swing Line Loans made to the Borrower shall be made in Dollars
as ABR Loans and shall not be entitled to be converted into Eurocurrency Loans. 
The Borrower shall give the Swing Line Lender irrevocable notice (which notice
must be received by the Swing Line Lender prior to 2:00 P.M. New York City time
(or such later time as may be agreed by the Swing Line Lender in its reasonable
discretion), on the requested Borrowing Date specifying (1) the identity of the
Borrower and (2) the amount of the requested Swing Line Loan, which shall be in
a minimum amount of $100,000 or whole multiples of $50,000 in excess thereof. 
The proceeds of the Swing Line Loan will be made available by the Swing Line
Lender to the Borrower identified in such notice at an office of the Swing Line
Lender by crediting the account of such Borrower at such office with such
proceeds in Dollars.

 

90

--------------------------------------------------------------------------------


 

(b)           The Swing Line Lender, at any time in its sole and absolute
discretion, may, and, at any time as there shall be a Swing Line Loan
outstanding for more than seven Business Days, the Swing Line Lender shall, on
behalf of the Borrower (which hereby irrevocably directs and authorizes the
Swing Line Lender to act on its behalf), request (provided that such request
shall be deemed to have been automatically made upon the occurrence of an Event
of Default under subsection 8.1(f)) each Revolving Lender, including the Swing
Line Lender, to make a Revolving Loan as an ABR Loan in an amount equal to such
Lender’s Revolving Commitment Percentage of the principal amount of all Swing
Line Loans made in Dollars (a “Mandatory Revolving Loan Borrowing”) in an amount
equal to such Revolving Lender’s Revolving Commitment Percentage of the
principal amount of all of the Swing Line Loans (collectively, the “Refunded
Swing Line Loans”) outstanding on the date such notice is given; provided that
the provisions of this subsection shall not affect the obligations of the
Borrower to prepay Swing Line Loans in accordance with the provisions of
subsection 3.4(d).  Unless the Revolving Commitments shall have expired or
terminated (in which event the procedures of paragraph (d) of this subsection
2.8 shall apply), each Revolving Lender hereby agrees to make the proceeds of
its Revolving Loan (including any Eurocurrency Loan) available to the
Administrative Agent for the account of the Swing Line Lender at the office of
the Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given notwithstanding (i) that the amount of the Mandatory Revolving Loan
Borrowing may not comply with the minimum amount for Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Section 5 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Revolving Loan Borrowing and (v) the amount of the
Revolving Commitment of such, or any other, Lender at such time.  The proceeds
of such Revolving Loans (including any Eurocurrency Loan) shall be immediately
applied to repay the Refunded Swing Line Loans.

 

(c)           If the Revolving Commitments shall expire or terminate at any time
while Swing Line Loans are outstanding, each Revolving Lender shall, at the
option of the Swing Line Lender, exercised reasonably, either
(i) notwithstanding the expiration or termination of the Revolving Commitments,
make a Revolving Loan as an ABR Loan (which Revolving Loan shall be deemed a
“Revolving Loan” for all purposes of this Agreement and the other Loan
Documents) or (ii) purchase an undivided participating interest in such Swing
Line Loans, in either case in an amount equal to such Revolving Lender’s
Revolving Commitment Percentage determined on the date of, and immediately prior
to, expiration or termination of the Revolving Commitments of the aggregate
principal amount of such Swing Line Loans; provided that, in the event that any
Mandatory Revolving Loan Borrowing cannot for any reason be made on the date
otherwise required above (including as a result of the commencement of a
proceeding under any bankruptcy, reorganization, dissolution, insolvency,
receivership, administration or liquidation or similar law with respect to the
Borrower), then each Revolving Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory Revolving Loan Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swing Line Lender such
participations in such outstanding Swing Line Loans as shall be necessary to
cause such Revolving Lenders to share in such Swing Line Loans ratably based
upon their respective Revolving Commitment Percentages; provided, further, that
(x) all interest payable on the Swing Line Loans shall be for the account of the
Swing Line Lender until the date as of which the respective participation is
required to be

 

91

--------------------------------------------------------------------------------


 

purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay the Swing Line Lender
interest on the principal amount of the participation purchased for each day
from and including the day upon which the Mandatory Revolving Loan Borrowing
would otherwise have occurred to but excluding the date of payment for such
participation, at the rate otherwise applicable to Revolving Loans made as ABR
Loans.  Each Revolving Lender will make the proceeds of any Revolving Loan made
pursuant to the immediately preceding sentence available to the Administrative
Agent for the account of the Swing Line Lender at the office of the
Administrative Agent prior to 12:00 Noon, New York City time, in funds
immediately available on the Business Day next succeeding the date on which the
Revolving Commitments expire or terminate and in Dollars.  The proceeds of such
Revolving Loans shall be immediately applied to repay the Swing Line Loans
outstanding on the date of termination or expiration of the Revolving
Commitments.  In the event that the Revolving Lenders purchase undivided
participating interests pursuant to the first sentence of this paragraph (c),
each Revolving Lender shall immediately transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swing Line Lender will deliver to such Revolving Lender a Swing Line
Loan Participation Certificate dated the date of receipt of such funds and in
such amount.

 

(d)           Whenever, at any time after the Swing Line Lender has received
from any Revolving Lender such Revolving Lender’s participating interest in a
Swing Line Loan, the Swing Line Lender receives any payment on account thereof
(whether directly from the Borrower or otherwise, including proceeds of
Collateral applied thereto by the Swing Line Lender), or any payment of interest
on account thereof, the Swing Line Lender will, if such payment is received
prior to 1:00 P.M., New York City time, on a Business Day, distribute to such
Revolving Lender its pro rata share thereof prior to the end of such Business
Day and otherwise, the Swing Line Lender will distribute such payment on the
next succeeding Business Day (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Revolving Lender will return to the Swing Line Lender any portion
thereof previously distributed by the Swing Line Lender to it.

 

(e)           Each Revolving Lender’s obligation to make the Revolving Loans and
to purchase participating interests with respect to Swing Line Loans in
accordance with subsections 2.8(c) and 2.8(d) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right that such Revolving
Lender or the Borrower may have against the Swing Line Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default; (iii) any adverse change in condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender; (v) any inability of the Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Revolving Loan
is to be made or participating interest is to be purchased or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

92

--------------------------------------------------------------------------------


 

2.9          Incremental Facilities.

 

(a)           So long as no Event of Default under subsection 8.1(a) or
(f) exists or would arise therefrom, the Borrower shall have the right, at any
time and from time to time after the Closing Date, (i) to request new term loan
commitments under one or more new term loan credit facilities to be included in
this Agreement (the “Incremental Term Loan Commitments”), (ii) to increase the
Existing Term Loans by requesting new term loan commitments to be added to an
Existing Tranche of Term Loans (the “Supplemental Term Loan Commitments”),
(iii) to increase the Existing Revolving Commitments by requesting new Revolving
Loan Commitments be added to an Existing Tranche of Existing Revolving
Commitments (the “Supplemental Revolving Commitments”), (iv) to request new
commitments under one or more new revolving facilities to be included in this
Agreement (the “Incremental Revolving Commitments”), and (v) to request new
letter of credit facility commitments under one or more new letter of credit
facilities to be included in this Agreement (the “Incremental Letter of Credit
Commitments” and, together with the Incremental Term Loan Commitments,
Supplemental Term Loan Commitments, Supplemental Revolving Commitments and the
Incremental Revolving Commitments, the “Incremental Commitments”), provided
that, (i) the aggregate amount of Incremental Commitments permitted pursuant to
this subsection 2.9 shall not exceed, at the time the respective Incremental
Commitment becomes effective (and after giving effect to the Incurrence of
Indebtedness in connection therewith and the application of proceeds of any such
Indebtedness to refinancing such other Indebtedness), an amount that could then
be Incurred under this Agreement in compliance with subsection 7.1(b)(i),
(ii) if any portion of an Incremental Commitment is to be incurred in reliance
on clause (i) of the definition of “Maximum Incremental Facilities Amount”, the
Borrower shall have delivered a certificate to the Administrative Agent,
certifying compliance with the financial test set forth in such clause (together
with calculations demonstrating compliance with such test) and (iii) if any
portion of an Incremental Commitment is to be incurred in reliance on clause
(ii) of the definition of “Maximum Incremental Facilities Amount”, the Borrower
shall have delivered a certificate to the Administrative Agent, certifying the
amount of the available basket in such clause to be used for the incurrence of
such Incremental Commitment.  Any loans made in respect of any such Incremental
Commitment (other than Supplemental Term Loan Commitments and Supplemental
Revolving Commitments) shall be made by creating a new Tranche.  Each
Incremental Commitment made available pursuant to this subsection 2.9 shall be
in a minimum aggregate amount of at least $15,000,000 and in integral multiples
of $5,000,000 in excess thereof (or in such lower minimum amounts or multiples
as agreed to by the Administrative Agent in its reasonable discretion).

 

(b)           Each request from the Borrower pursuant to this subsection 2.9
shall set forth the requested amount and proposed terms of the relevant
Incremental Commitments.  The Incremental Commitments (or any portion thereof)
may be made by any existing Lender or by any other bank or financial institution
(any such bank or other financial institution, an “Additional Incremental
Lender”, and the Additional Incremental Lenders together with any existing
Lender providing Incremental Commitments, the “Incremental Lenders”); provided
that if such Additional Incremental Lender is not already a Lender hereunder or
an Affiliate of a Lender hereunder or an Approved Fund, the consent of the
Administrative Agent and (in the case of a Supplemental Revolving Commitment)
the consent of the Swing Line Lender or any Issuing Bank (in each case, such
consent not to be unreasonably withheld or delayed) shall be required

 

93

--------------------------------------------------------------------------------


 

(it being understood that any such Additional Incremental Lender that is an
Affiliated Lender shall be subject to the provisions of subsection 10.6(h),
mutatis mutandis, to the same extent as if such Incremental Commitments and
related Obligations had been obtained by such Lender by way of assignment).

 

(c)           Supplemental Term Loan Commitments and Supplemental Revolving
Commitments shall become commitments under this Agreement pursuant to a
supplement specifying the Tranche of Term Loans or Revolving Commitments to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit V-1 (the “Increase Supplement”) or by each
Additional Incremental Lender substantially in the form attached hereto as
Exhibit V-2 (the “Lender Joinder Agreement”), as the case may be, which shall be
delivered to the Administrative Agent for recording in the Register.  Upon
effectiveness of the Lender Joinder Agreement each Additional Incremental Lender
shall be a Lender for all intents and purposes of this Agreement and the term
loan made pursuant to such Supplemental Term Loan Commitment shall be a Term
Loan or commitments made pursuant to such Supplemental Revolving Commitment
shall be Revolving Commitments, as applicable.

 

(d)           Incremental Commitments (other than Supplemental Term Loan
Commitments and Supplemental Revolving Commitments) shall become commitments
under this Agreement pursuant to an amendment (an “Incremental Commitment
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower and each applicable Incremental Lender.  An Incremental
Commitment Amendment may, without the consent of any other Lender, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, to effect the provisions
of this subsection 2.9; provided, however, that (i) (A) the Incremental
Commitments will not be guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors, and will be secured on a pari passu or (at the
Borrower’s option) junior basis by the same Collateral securing the Senior
Credit Facility Obligations (so long as any such Incremental Commitments (and
related Obligations) are subject to an Intercreditor Agreement or an Other
Intercreditor Agreement), (B) the Incremental Commitments and any incremental
loans drawn thereunder (the “Incremental Loans”) shall rank pari passu in right
of payment with or (at the Borrower’s option) junior to the Senior Credit
Facility Obligations and (C) no Incremental Commitment Amendment may provide for
(I) any Incremental Commitment or any Incremental Loans to be secured by any
Collateral or other assets of any Loan Party that do not also secure the Senior
Credit Facility Obligations and (II) so long as any Initial Term Loans are
outstanding, any mandatory prepayment from the Net Cash Proceeds of Asset
Dispositions (other than any Asset Disposition in respect of any assets,
business or Person the acquisition of which was financed, all or in part, with
Incremental Loans provided pursuant to such Incremental Commitment Amendment and
the disposition of which was contemplated by any definitive agreement in respect
of such acquisition) or Recovery Event or from Excess Cash Flow, to the extent
the Net Cash Proceeds of such Asset Disposition or Recovery Event or such Excess
Cash Flow are required to be applied to repay the Initial Term Loans pursuant to
subsection 3.4(c) or (d), on more than a ratable basis with the Initial Term
Loans (after giving effect to any amendment in accordance with subsection
10.1(d)(v)); (ii) no Lender will be required to provide any such Incremental
Commitment unless it so agrees; (iii) the maturity date of any Incremental
Revolving Commitment shall be no earlier than, and no scheduled mandatory
commitment reduction in respect thereof shall be required prior to the Initial
Revolving Maturity Date; (iv) the

 

94

--------------------------------------------------------------------------------


 

maturity date and the weighted average life to maturity of such Incremental Term
Loan Commitments shall be no earlier than or shorter than, as the case may be,
the Initial Term Loan Maturity Date or the remaining weighted average life to
maturity of the Initial Term Loans, as applicable (other than an earlier
maturity date and/or shorter weighted average life to maturity for customary
bridge financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter weighted
average life to maturity than the Initial Term Loan Maturity Date or the
remaining weighted average life to maturity of the Initial Term Loans, as
applicable); (v) the interest rate margins and (subject to clause (iv) above)
amortization schedule applicable to the loans made pursuant to the Incremental
Commitments shall be determined by the Borrower and the applicable Incremental
Lenders; provided that in the event that the applicable interest rate margins
for any term loans Incurred by the Borrower under any Incremental Term Loan
Commitment are higher than the applicable interest rate margin for the Initial
Term Loans by more than 50 basis points, then the Applicable Margin for the
Initial Term Loans shall be increased to the extent necessary so that the
applicable interest rate margin for the Initial Term Loans is equal to the
applicable interest rate margins for such Incremental Term Loan Commitment minus
50 basis points; provided, further that, in determining the applicable interest
rate margins for the Initial Term Loans and the Incremental Term Loans,
(A) original issue discount (“OID”) or upfront fees payable generally to all
participating Incremental Lenders in lieu of OID (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under the
Initial Term Loans or any Incremental Term Loan in the initial primary
syndication thereof shall be included (with OID and upfront fees being equated
to interest based on an assumed four-year life to maturity) (provided that, if
the Initial Term Loans are issued in a manner such that all Initial Term Loans
were not issued with a uniform amount of OID or upfront fees within the Tranche
of Initial Term Loans, the amount of OID and upfront fees attributable to the
entire Tranche of Initial Term Loans shall be determined on a weighted average
basis); (B) any arrangement, structuring or other fees payable in connection
with the Incremental Term Loans that are not shared with all Additional
Incremental Lenders providing such Incremental Term Loans shall be excluded;
(C) any amendments to the Applicable Margin on the Initial Term Loans that
became effective subsequent to the Closing Date but prior to the time of such
Incremental Term Loans shall also be included in such calculations and (D) if
the Incremental Term Loans include an interest rate floor greater than the
interest rate floor applicable to the Initial Term Loans, such increased amount
shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the Applicable Margin for the Initial Term
Loans shall be required, to the extent an increase in the interest rate floor
for the Initial Term Loans would cause an increase in the interest rate then in
effect thereunder, and in such case the interest rate floor (but not the
Applicable Margin) applicable to the Initial Term Loans shall be increased by
such amount; (vi) such Incremental Commitment Amendment may provide (1) for the
inclusion, as appropriate, of Additional Incremental Lenders in any required
vote or action of the Required Lenders, Required Revolving Lenders or of the
Lenders of each Tranche hereunder, (2) class voting and other class protections
for any additional credit facilities, (3) for the amendment of the definitions
of “Additional Obligations,” “Disqualified Stock, “and “Refinancing
Indebtedness”, in each case only to extend the maturity date and the weighted
average life to maturity requirements, from the Initial Term Loan Maturity Date
and remaining weighted average life to maturity of the Initial Term Loans to the
extended maturity date and the remaining weighted average life to maturity of
such Incremental Term Loans, as applicable and

 

95

--------------------------------------------------------------------------------


 

(4) for the amendment of clause (iii) of the definition of “Additional
Obligations” to provide for the applicable mandatory prepayment protections to
apply to such Incremental Term Loans; and (vii) the other terms and
documentation in respect thereof, to the extent not consistent with this
Agreement as in effect prior to giving effect to the Incremental Commitment
Amendment, shall otherwise be reasonably satisfactory to the Borrower, provided
that to the extent such terms and documentation are not consistent with, in the
case of Incremental Term Loans, the terms and documentation governing the
Initial Term Loans, and, in the case of Incremental Revolving Commitments, the
terms and documentation governing the Initial Revolving Commitments (except to
the extent permitted by clause (iii), (iv), (v) or (vi) above), they shall be
reasonably satisfactory to the Borrower and the Administrative Agent.

 

2.10        Permitted Debt Exchanges.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, pursuant to one or more offers (each, a “Permitted Debt Exchange
Offer”) made from time to time by the Borrower to all Lenders (other than any
Lender that, if requested by the Borrower, is unable to certify that it is
either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act) or an institutional “accredited investor” (as defined in
Rule 501 under the Securities Act)) with outstanding Term Loans of a particular
Tranche, as selected by the Borrower, the Borrower may from time to time
following the Closing Date consummate one or more exchanges of Term Loans of
such Tranche for Additional Obligations in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:  (i) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall be equal to or more than the aggregate principal amount
(calculated on the face amount thereof) of Permitted Debt Exchange Notes issued
in exchange for such Term Loans, (ii) the aggregate principal amount (calculated
on the face amount thereof) of all Term Loans exchanged by the Borrower pursuant
to any Permitted Debt Exchange shall automatically be cancelled and retired by
the Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), (iii) if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) tendered by Lenders in respect of
the relevant Permitted Debt Exchange Offer (with no Lender being permitted to
tender a principal amount of Term Loans which exceeds the principal amount of
the applicable Tranche actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans subject to such Permitted Debt Exchange Offer tendered by such Lenders
ratably up to such maximum amount based on the respective principal amounts so
tendered, (iv) each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (v) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing and all written

 

96

--------------------------------------------------------------------------------


 

communications generally directed to the Lenders in connection therewith shall
be in form and substance consistent with the foregoing and made in consultation
with the Administrative Agent and (vi) any applicable Minimum Exchange Tender
Condition shall be satisfied.  Notwithstanding anything to the contrary herein,
no Lender shall have any obligation to agree to have any of its Loans exchanged
pursuant to any Permitted Debt Exchange Offer.

 

(b)           With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this subsection 2.10, (i) such Permitted Debt Exchanges
(and the cancellation of the exchanged Term Loans in connection therewith) shall
not constitute voluntary or mandatory payments or prepayments for purposes of
subsection 3.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $15,000,000 in aggregate principal amount of Term Loans (or such lower
principal amount as agreed to by the Administrative Agent in its reasonable
discretion), provided that subject to the foregoing clause (ii), the Borrower
may at its election specify as a condition (a “Minimum Exchange Tender
Condition”) to consummating any such Permitted Debt Exchange that a minimum
amount (to be determined and specified in the relevant Permitted Debt Exchange
Offer in the Borrower’s discretion) of Term Loans be tendered.

 

(c)           In connection with each Permitted Debt Exchange, the Borrower
shall provide the Administrative Agent at least ten Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this subsection 2.10 and without
conflict with subsection 2.10(d); provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than five Business Days following the date on which
the Permitted Debt Exchange Offer is made (or such shorter period as may be
agreed to by the Administrative Agent in its reasonable discretion).

 

(d)           The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that
(x) neither the Administrative Agent nor any Lender assumes any responsibility
in connection with the Borrower’s compliance with such laws in connection with
any Permitted Debt Exchange (other than the Borrower’s reliance on any
certificate delivered by a Lender pursuant to subsection 2.10(a) above for which
such Lender shall bear sole responsibility) and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.

 

2.11        Specified Refinancing Facilities.

 

(a)           The Borrower may, from time to time, add one or more new term loan
facilities (the “Specified Refinancing Term Loan Facilities”) and new revolving
credit facilities (the “Specified Refinancing Revolving Facilities”, and,
together with the Specified Refinancing Term Loan Facilities, the “Specified
Refinancing Facilities”) to the Facilities to refinance (i) all or any portion
of any Tranche of Term Loans then outstanding under this Agreement or (ii) all
or any portion of any Tranche of Revolving Loans (or unused Revolving
Commitments) under this Agreement; provided that (i) the Specified Refinancing
Facilities will not be guaranteed by any

 

97

--------------------------------------------------------------------------------


 

Subsidiary of the Borrower other than the Subsidiary Guarantors, and will be
secured on a pari passu or (at the Borrower’s option) junior basis by the same
Collateral securing the Senior Credit Facility Obligations (so long as any such
Specified Refinancing Amendments (and related Obligations) are subject to an
Intercreditor Agreement or an Other Intercreditor Agreement), (ii) the Specified
Refinancing Term Loan Facilities and any term loans drawn thereunder (the
“Specified Refinancing Term Loans”) and Specified Refinancing Revolving
Facilities and revolving loans draw thereunder (the “Specified Refinancing
Revolving Loans” and, together with the Specified Refinancing Term Loans, the
“Specified Refinancing Loans”) shall rank pari passu in right of payment with or
(at the Borrower’s option) junior to the Senior Credit Facility Obligations,
(iii) no Specified Refinancing Amendment may provide for any Specified
Refinancing Facility or any Specified Refinancing Loans to be secured by any
Collateral or other assets of any Loan Party that do not also secure the Senior
Credit Facility Obligations, (iv) the Specified Refinancing Facilities will have
such pricing, amortization (subject to clause (vi) below) and optional and
mandatory prepayment terms as may be agreed by the Borrower and the applicable
Lenders thereof, (v) the maturity date of any Specified Refinancing Revolving
Facility shall be no earlier than, and no scheduled mandatory commitment
reduction in respect thereof shall be required prior to, the Maturity Date of
the Tranche of Loans being refinanced, (vi) the maturity date and the weighted
average life to maturity of the Specified Refinancing Term Loan Facilities shall
be no earlier than or shorter than, as the case may be, the Maturity Date of the
Tranche of Term Loans being refinanced or the remaining weighted average life to
maturity of the Term Loans being refinanced, as applicable (other than an
earlier maturity date and/or shorter weighted average life to maturity for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Maturity Date of the Tranche of Term
Loans being refinanced or the remaining weighted average life to maturity of the
Term Loans being refinanced, as applicable), (vii) the Net Cash Proceeds of such
Specified Refinancing Facility shall be applied, substantially concurrently with
the incurrence thereof, to the pro rata prepayment of outstanding Loans being so
refinanced (and, in the case of Revolving Loans, a corresponding amount of
Revolving Commitments shall be permanently reduced), in each case pursuant to
subsection 3.4; and (viii) the Specified Refinancing Facilities shall not have a
principal or commitment amount greater than the Loans being refinanced plus the
aggregate amount of all fees, underwriting discounts, premiums and other costs
and expenses incurred in connection with such refinancing.

 

(b)           Each request from the Borrower pursuant to this subsection 2.11
shall set forth the requested amount and proposed terms of the relevant
Specified Refinancing Facility.  The Specified Refinancing Facilities (or any
portion thereof) may be made by any existing Lender or by any other bank or
financial institution (any such bank or other financial institution, an
“Additional Specified Refinancing Lender”, and the Additional Specified
Refinancing Lenders together with any existing Lender providing Specified
Refinancing Facilities, the “Specified Refinancing Lenders”); provided that if
such Additional Specified Refinancing Lender is not already a Lender hereunder
or an Affiliate of a Lender hereunder or an Approved Fund, the consent of the
Administrative Agent and (in the case of a Specified Refinancing Revolving
Facility) the consent of the Swing Line Lender or any Issuing Bank (in each
case, such consent not to be unreasonably withheld or delayed) shall be required
(it being understood that any such Additional Specified Refinancing Lender that
is an Affiliated Lender shall be

 

98

--------------------------------------------------------------------------------


 

subject to the provisions of subsection 10.6(h), mutatis mutandis, to the same
extent as if such Specified Refinancing Facilities and related Obligations had
been obtained by such Lender by way of assignment).

 

(c)           Specified Refinancing Facilities shall become facilities under
this Agreement pursuant to a Specified Refinancing Amendment to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower and each
applicable Specified Refinancing Lender.  Any Specified Refinancing Amendment
may, without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this subsection 2.11, in
each case on terms consistent with this subsection 2.11.

 

(d)           Any loans made in respect of any such Specified Refinancing
Facility shall be made by creating a new Tranche.  Each Specified Refinancing
Facility made available pursuant to this subsection 2.11 shall be in a minimum
aggregate amount of at least $15,000,000 and in integral multiples of $5,000,000
in excess thereof (or such lower minimum amounts or multiples as agreed to by
the Administrative Agent in its reasonable discretion).  Any Specified
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the Borrower or any Restricted Subsidiary, or the provision to the
Borrower of Swing Line Loans, pursuant to any Specified Refinancing Revolving
Facility established thereby; provided that no Issuing Bank or Swing Line Lender
shall be obligated to provide any such Letters of Credit or Swing Line Loans
unless it has consented (in its sole discretion) to the applicable Specified
Refinancing Amendment.

 

(e)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Specified Refinancing Amendment.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Specified
Refinancing Facilities incurred pursuant thereto (including the addition of such
Specified Refinancing Facilities as separate “Facilities” and “Tranches”
hereunder and treated in a manner consistent with the Facilities being
refinanced, including for purposes of prepayments and voting).  Any Specified
Refinancing Amendment may, without the consent of any Person other than the
Borrower, the Administrative Agent and the Lenders providing such Specified
Refinancing Facilities, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
subsection 2.11.  In addition, if so provided in the relevant Specified
Refinancing Amendment and with the consent of each issuer of Letters of Credit,
participations in Letters of Credit expiring on or after the scheduled Maturity
Date in respect of the respective Tranche of Revolving Loans or commitments
shall be reallocated from Lenders holding Revolving Commitments to Lenders
holding commitments under Specified Refinancing Revolving Facilities in
accordance with the terms of such Specified Refinancing Amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding commitments under such Specified Refinancing Revolving
Facilities, be deemed to be participation interests in respect of such
commitments under such Specified Refinancing Revolving Facilities and the terms
of such participation interests (including the commission applicable thereto)
shall be adjusted accordingly.

 

99

--------------------------------------------------------------------------------


 

SECTION 3.         GENERAL PROVISIONS.

 

3.1          Interest Rates and Payment Dates.

 

(a)           Each Eurocurrency Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Adjusted LIBOR Rate determined for such day plus the Applicable Margin in effect
for such day.

 

(b)           Each ABR Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the ABR for such day plus the
Applicable Margin in effect for such day.

 

(c)           If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any letter of credit commission,
letter of credit fee or other amount payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto pursuant
to the relevant foregoing provisions of this subsection 3.1 plus 2.00%, (y) in
the case of overdue interest, the rate that would be otherwise applicable to
principal of the related Loan pursuant to the relevant foregoing provisions of
this subsection 3.1 (other than clause (x) above) plus 2.00% and (z) in the case
of other amounts, the rate described in paragraph (b) of this subsection 3.1 for
ABR Loans plus 2.00%, in each case from the date of such non-payment until such
amount is paid in full (after as well as before judgment); provided that (1) no
amount shall be payable pursuant to this subsection 3.1(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender and (2) no amounts
shall accrue pursuant to this subsection 3.1(c) on any overdue amount or other
amount payable to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
subsection shall be payable from time to time on demand.

 

(e)           It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.

 

3.2          Conversion and Continuation Options.

 

(a)           The Borrower may elect from time to time to convert outstanding
Loans made or outstanding in Dollars from Eurocurrency Loans to ABR Loans by
giving the Administrative Agent at least two Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior irrevocable notice of such election, provided that any such
conversion of Eurocurrency Loans made or outstanding in Dollars may only be made
on the last day of an Interest Period with respect thereto.  The Borrower may
elect from time to time to convert outstanding Loans from ABR Loans to
Eurocurrency Loans  by

 

100

--------------------------------------------------------------------------------


 

giving the Administrative Agent at least three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior irrevocable notice of such election.  Any such notice of
conversion to Eurocurrency Loans shall specify the length of the initial
Interest Period or Interest Periods therefor.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each affected Lender thereof. 
All or any part of outstanding Eurocurrency Loans made or outstanding in Dollars
and ABR Loans may be converted as provided herein, provided that (i) (unless the
Required Lenders otherwise consent) no Loan may be converted into a Eurocurrency
Loan when any Default or Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the Borrower that no such conversions
may be made and (ii) no Loan may be converted into a Eurocurrency Loan after the
date that is one month prior to the applicable Maturity Date.

 

(b)           Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent of the length of the next Interest Period to
be applicable to such Loan, determined in accordance with the applicable
provisions of the term “Interest Period” set forth in subsection 1.1, provided
that no Eurocurrency Loan may be continued as such (i) (unless the Required
Lenders otherwise consent) when any Default or Event of Default has occurred and
is continuing and the Administrative Agent has given notice to the Borrower that
no such continuations may be made or (ii) after the date that is one month prior
to the applicable Maturity Date, and provided further, that (A) in the case of
Eurocurrency Loans made or outstanding in Dollars, if the Borrower shall fail to
give any required notice as described above in this subsection 3.2(b) or if such
continuation is not permitted pursuant to the preceding proviso such
Eurocurrency Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period and (B) in the case of Eurocurrency Loans
made or outstanding in any Designated Foreign Currency, if the Borrower shall
fail to give any required notice as described above in this subsection 3.2(b) or
if such continuation is not permitted pursuant to clause (i) of the preceding
proviso, such Eurocurrency Loans shall automatically be continued as
Eurocurrency Loans with an Interest Period of one month.  Upon receipt of any
such notice of continuation pursuant to this subsection 3.2(b), the
Administrative Agent shall promptly notify each affected Lender thereof.

 

3.3          Minimum Amounts of Sets.  All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans outstanding in Dollars comprising each Set shall be equal to
$5.0 million or a whole multiple of $1.0 million in excess thereof, the Dollar
Equivalent of the aggregate principal amount of the Eurocurrency Loans
outstanding in any Designated Foreign Currency comprising each Set shall be
equal to $5.0 million or a whole multiple of $1.0 million in excess thereof and
so that there shall not be more than 15 Sets in any one Tranche at any one time
outstanding.

 

3.4          Optional and Mandatory Prepayments.

 

(a)           (i)  Optional Prepayment of the Term Loans.  The Borrower may at
any time and from time to time prepay the Term Loans made to it in whole or in
part, subject to subsection 3.12, without premium or penalty, upon notice by the
Borrower to the Administrative

 

101

--------------------------------------------------------------------------------


 

Agent prior to 1:00 P.M., New York City time at least three Business Days (or
such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the date of prepayment (in the case of
Eurocurrency Loans), or prior to 12:00 P.M., New York City time (or such later
time as may be agreed by the Administrative Agent in its reasonable discretion)
on the date of prepayment (in the case of ABR Loans).  Such notice shall specify
the date and amount of prepayment, whether the prepayment is of Eurocurrency
Loans, ABR Loans or a combination thereof, and, if a combination thereof, the
principal amount allocable to each, the applicable Tranche being repaid and if a
combination thereof the principle amount allocable to each.  Upon the receipt of
any such notice the Administrative Agent shall promptly notify each affected
Lender thereof.  Any such notice may state that such notice is conditioned upon
the occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  If
any such notice is given and is not revoked, the amount specified in such notice
shall be due and payable on the date specified therein, together with (if a
Eurocurrency Loan is prepaid other than at the end of the Interest Period
applicable thereto) any amounts payable pursuant to subsection 3.12 and accrued
interest to such date on the amount prepaid.  Partial prepayments of Term Loans
pursuant to this subsection 3.4(a) shall be applied to the respective
installments of principal of such Term Loans in such order as the Borrower may
direct.  Partial prepayments pursuant to this subsection 3.4(a) shall be in
multiples of $1.0 million; provided that, notwithstanding the foregoing, any
Tranche of Term Loans may be prepaid in its entirety.  Each prepayment of
Initial Term Loans pursuant to this subsection 3.4(a) made on or prior to the
six-month anniversary of the Closing Date in an amount equal to the Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary from its
incurrence of new Indebtedness under first lien secured bank financing in a
Repricing Transaction shall be accompanied by the payment of the fee required by
subsection 3.4(i).

 

(ii)           Prepayment of the Revolving Loans; Termination or Reduction of
Revolving Commitments.

 

(A)          The Borrower may at any time and from time to time prepay the
Revolving Loans made to it and the Reimbursement Obligations in respect of
Letters of Credit issued for its account in whole or in part, subject to
subsection 3.12, without premium or penalty, upon notice to the Administrative
Agent at least three Business Days (or such shorter period as may be agreed by
the Administrative Agent in its reasonable discretion) prior to the date of
prepayment (in the case of Eurocurrency Loans), or at least one Business Day (or
such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the date of prepayment (in the case of ABR Loans
other than Swing Line Loans) or same day notice (in the case of Swing Line
Loans).  Such notice shall specify the date and amount of prepayment, the
currency of the Revolving Loans to be prepaid, and whether the prepayment is
(i) of Initial Revolving Loans, Incremental Revolving Loans, Extended Revolving
Loans, Specified Refinancing Revolving Loans or Swing Line Loans, or a
combination thereof, and (ii) of Eurocurrency Loans, ABR Loans or a combination
thereof and, in each case if a combination thereof, the principal amount
allocable to each and, in the case of any prepayment of Reimbursement
Obligations, the date and amount of

 

102

--------------------------------------------------------------------------------


 

prepayment, the identity of the applicable Letter of Credit or Letters of Credit
and the amount allocable to each of such Reimbursement Obligations.  Any such
notice may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Upon the receipt
of any such notice the Administrative Agent shall promptly notify each affected
Lender thereof.  If any such notice is given and not revoked, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (if a Eurocurrency Loan is prepaid other than at the end of the
Interest Period applicable thereto) any amounts payable pursuant to subsection
3.12.  Partial prepayments of the Revolving Loans and the Reimbursement
Obligations pursuant to this subsection 3.4(a) shall (unless the Borrower
otherwise directs) be applied, first, to payment of the Swing Line Loans then
outstanding, second, to payment of the Revolving Loans then outstanding, third,
to payment of any Reimbursement Obligations then outstanding and, last, to cash
collateralize any outstanding L/C Obligation on terms reasonably satisfactory to
the applicable Issuing Bank.  Partial prepayments of Revolving Loans pursuant to
this subsection 3.4(a) shall be in whole multiples of $1,000,000 (or, in the
case of Revolving Loans outstanding in any Designated Foreign Currency, the
Dollar Equivalent of an aggregate principal amount of which is at least
approximately $1,000,000); provided that, notwithstanding the foregoing, any
Loan may be prepaid in its entirety.

 

(B)          The Borrower shall have the right, upon not less than three
Business Days’ (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion) notice to the Administrative Agent (which
will promptly notify the Lenders thereof), to terminate the Initial Revolving
Commitments, Incremental Revolving Commitments of any Tranche, the Extended
Revolving Commitments of any Tranche or the Specified Refinancing Revolving
Commitments of any Tranche or, from time to time, to reduce the amount of
Initial Revolving Commitments, Incremental Revolving Commitments of any Tranche,
Extended Revolving Commitments of any Tranche or Specified Refinancing Revolving
Commitments of any Tranche; provided that no such termination or reduction shall
be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swing Line Loans made on the effective date thereof, the
Dollar Equivalent of the aggregate principal amount of the Revolving Loans and
Swing Line Loans then outstanding, when added to the sum of the then outstanding
L/C Obligations, would exceed the Revolving Commitments then in effect and
provided, further, that notwithstanding anything to the contrary in this
Agreement, the Borrower may condition such notice upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any such
reduction shall be in an amount equal to $5,000,000 or a whole multiple of
$1,000,000 in

 

103

--------------------------------------------------------------------------------


 

excess thereof and shall reduce permanently the applicable Revolving Commitments
then in effect.

 

(C)          The Borrower shall prepay all Swing Line Loans then outstanding
simultaneously with each borrowing of Revolving Loans.  Upon the incurrence by
the Borrower or any Restricted Subsidiary of any Specified Refinancing Revolving
Loans, the Borrower shall prepay an aggregate principal amount of the Tranche of
Revolving Loans being refinanced in an amount equal to 100% of all Net Cash
Proceeds received therefrom promptly (and in any event within five Business
Days) following receipt thereof by the Borrower or such Restricted Subsidiary.

 

(D)          In the event that on any date the Administrative Agent calculates
that the Aggregate Outstanding Revolving Credit with respect to all of the
Lenders (including the Swing Line Lender) exceeds the aggregate Revolving
Commitments then in effect, the Administrative Agent will give notice to such
effect to the Borrower and the Lenders.  Following receipt of any such notice,
the Borrower will, as soon as practicable but in any event within five Business
Days of receipt of such notice, first, make such repayments or prepayments of
Loans (together with interest accrued to the date of such repayment or
prepayment), second, pay any Reimbursement Obligations then outstanding and,
third, cash collateralize any outstanding L/C Obligations on terms reasonably
satisfactory to the applicable Issuing Bank as shall be necessary to cause the
Aggregate Outstanding Revolving Credit with respect to all of the Lenders
(including the Swing Line Lender) to no longer exceed the aggregate Revolving
Commitments then in effect.  If any such repayment or prepayment of a
Eurocurrency Loan pursuant to this subsection 3.4(a)(ii)(D) occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to the Lenders such amounts, if any, as may be
required pursuant to subsection 3.12.

 

(b)           If on or after the Closing Date the Borrower or any Restricted
Subsidiary shall incur Indebtedness for borrowed money (other than Indebtedness
permitted pursuant to subsection 7.1 other than Specified Refinancing Term
Loans), then, in each case, the Borrower shall prepay, in accordance with
subsections 3.4(e) and (f), the Term Loans (or in the case of the incurrence of
any Specified Refinancing Term Loans, the Tranche of Term Loan being refinanced)
in an amount equal to (i) 100% of the Net Cash Proceeds thereof minus (ii) the
portion of such Net Cash Proceeds applied (to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof) to prepay, repay or
purchase other Pari Passu Indebtedness on a no more than pro rata basis with the
Term Loans, in each case with such prepayment to be made on or before the fifth
Business Day following notice given to each Lender of the Prepayment Date as
contemplated by subsection 3.4(f).

 

(c)           On a date within 120 after the last day of each fiscal year of the
Borrower ending on or after December 31, 2015 (each, an “ECF Payment Date”), the
Borrower shall, in accordance with subsections 3.4(e) and (f), prepay the Term
Loans in an amount equal to (A)(i) the ECF Percentage of the Borrower’s Excess
Cash Flow for the immediately preceding fiscal year minus (ii) the sum of
(x) the aggregate principal amount of Term Loans (including

 

104

--------------------------------------------------------------------------------


 

Incremental Term Loans, Extended Term Loans and Specified Refinancing Term
Loans) prepaid pursuant to subsection 3.4(a), any Revolving Loans (including
Incremental Revolving Loans, Extended Revolving Loans and Specified Refinancing
Revolving Loans) prepaid pursuant to subsection 3.4(a) to the extent accompanied
by a corresponding permanent Revolving Commitment reduction, Pari Passu
Indebtedness (in the case of revolving loans, to the extent accompanied by a
corresponding permanent commitment reduction) voluntarily prepaid, repaid,
repurchased or retired and any prepayment of Term Loans (including Incremental
Term Loans, Extended Term Loans and Specified Refinancing Term Loans) pursuant
to subsection 3.4(j) (provided that such deduction for prepayments pursuant to
subsection 3.4(j) shall be limited to the actual cash amount of such prepayment)
in each case during such fiscal year (which in any event shall not include any
designated prepayment pursuant to clause (y) below) and (y) the aggregate
principal amount of Term Loans (including Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans) prepaid pursuant to subsection
3.4(a), any Revolving Loans (including Incremental Revolving Loans, Extended
Revolving Loans and Specified Refinancing Revolving Loans) prepaid to the extent
accompanied by a corresponding permanent Revolving Commitment reduction, Pari
Passu Indebtedness (in the case of revolving loans, to the extent accompanied by
a corresponding permanent commitment reduction) voluntarily prepaid, repaid,
repurchased or retired and any prepayment of Term Loans (including Incremental
Term Loans, Extended Term Loans and Specified Refinancing Term Loans) pursuant
to subsection 3.4(j) (provided that such deduction for prepayments pursuant to
subsection 3.4(j) shall be limited to the actual cash amount of such prepayment)
in each case since the end of such fiscal year and on or prior to such ECF
Payment Date, in each case excluding prepayments funded with proceeds from the
incurrence of long-term Indebtedness (the amount described in this clause (A),
the “ECF Prepayment Amount”) minus (B) the portion of such ECF Prepayment Amount
applied (to the extent the Borrower or any Subsidiary is required by the terms
thereof) to prepay, repay or purchase other Pari Passu Indebtedness on no more
than a pro rata basis with the Term Loans.  For the avoidance of doubt, for
purposes of this subsection 3.4(c), proceeds from the Incurrence of long-term
Indebtedness shall not be deemed to include proceeds from the Incurrence of
Indebtedness under the Revolving Facility, any Special Purpose Financing or any
other revolving credit or working capital financing.

 

(d)           The Borrower shall, in accordance with subsections 3.4(e) and
3.4(f), prepay the Term Loans to the extent required by subsection
7.4(b)(ii) (subject to subsection 7.4(c)).

 

(e)           Subject to the last sentence of subsection 3.4(f) and subsection
3.4(k), each prepayment of Term Loans pursuant to subsection 3.4(b), (c) or
(d) (other than a prepayment with the proceeds of Specified Refinancing Term
Loans) shall be allocated pro rata among the Initial Term Loans, the Incremental
Term Loans, the Extended Term Loans and the Specified Refinancing Term Loans;
provided, that at the request of the Borrower, in lieu of such application on a
pro rata basis among all Tranches of Term Loans, such prepayment may be applied
to any Tranche of Term Loans so long as the maturity date of such Tranche of
Term Loans precedes the maturity date of each other Tranche of Term Loans then
outstanding or, in the event more than one Tranche of Term Loans shall have an
identical maturity date that precedes the maturity date of each other Tranche of
Term Loans then outstanding, to such Tranches on a pro rata basis.  Each
prepayment of Term Loans pursuant to subsection 3.4(a)(i) shall be applied
within each applicable Tranche of Term Loans to the respective installments of

 

105

--------------------------------------------------------------------------------


 

principal thereof in the manner directed by the Borrower (or, if no such
direction is given, in direct order of maturity).  Each prepayment of Term Loans
pursuant to subsection 3.4(b), (c) or (d) shall be applied within each
applicable Tranche of Term Loans, first, to the accrued interest on the
principal amount of Term Loans being prepaid and, second, to the respective
installments of principal thereof in the manner directed by the Borrower (or, if
no such direction is given in direct order of maturity).  Notwithstanding any
other provision of this subsection 3.4, a Lender may, at its option, and if
agreed by the Borrower, in connection with any prepayment of Term Loans pursuant
to subsection 3.4(a), (b), (c) or (d), exchange such Lender’s portion of the
Term Loan to be prepaid for Rollover Indebtedness, in lieu of such Lender’s pro
rata portion of such prepayment (and any such Term Loans so exchanged shall be
deemed repaid for all purposes under the Loan Documents).

 

(f)            The Borrower shall give notice to the Administrative Agent of any
mandatory prepayment of the Term Loans (x) pursuant to subsection 3.4(c), three
Business Days prior to the date on which such payment is due and (y) pursuant to
subsection 3.4(b) or (d), promptly within five Business Days upon becoming
obligated to make such prepayment.  Such notice shall state that the Borrower is
offering to make such mandatory prepayment (x) on or before a date that is three
Business Days after the date of such notice in the case of any prepayment
pursuant to subsection 3.4(c), (y) on or before the date specified in subsection
3.4(b), in the case of a prepayment pursuant to subsection 3.4(b) or (z) on or
before the date specified in subsection 7.4, in the case of a prepayment
pursuant to subsection 3.4(d) (any such date of prepayment, a “Prepayment
Date”).  Subject to the following sentence, once given, such notice shall be
irrevocable and all amounts subject to such notice shall be due and payable on
the relevant Prepayment Date as required by this subsection 3.4 (except as
otherwise provided in the last sentence of this subsection 3.4(f)).  Any such
notice of prepayment pursuant to subsection 3.4(b), (c) or (d) may state that
such notice is conditioned upon the occurrence or non-occurrence of any event
specified therein (including the effectiveness of other credit facilities), in
which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent, on or prior to the specified effective date) if such
condition is not satisfied.  Upon receipt by the Administrative Agent of such
notice, the Administrative Agent shall immediately give notice to each Lender of
the prepayment and the relevant Prepayment Date.  In the case of any prepayment
pursuant to subsection 3.4(b), the Borrower (in its sole discretion) may give
each Lender the option (in its sole discretion) to elect to decline any such
prepayment by giving notice of such election in writing to the Administrative
Agent by 11:00 A.M., New York City time, on the date that is three Business Days
prior to the Prepayment Date (or such shorter period as may be agreed to by the
Administrative Agent in its reasonable discretion).  In the case of any
prepayment pursuant to subsections 3.4(c) or (d), each Lender may (in its sole
discretion) elect to decline any such prepayment by giving notice of such
election in writing to the Administrative Agent by 11:00 A.M., New York City
time, on the date that is three Business Days prior to the Prepayment Date (or
such shorter period as may be agreed to by the Administrative Agent in its
reasonable discretion).  Upon receipt by the Administrative Agent of such
notice, the Administrative Agent shall immediately notify the Borrower of such
election.  Any amount so declined by any Lender may, at the option of the
Borrower, be applied to pay or prepay the Term Loans of Lenders not declining
such prepayment, in the manner described in subsection 3.4(e), or other
obligations under the other Credit Facilities, or otherwise be retained by the
Borrower and its Restricted Subsidiaries or applied by the Borrower or any of
its Restricted Subsidiaries in any manner not inconsistent with this Agreement,
including subsection 7.4(b).

 

106

--------------------------------------------------------------------------------


 

(g)           Amounts prepaid on account of Term Loans pursuant to subsection
3.4(a), (b), (c) or (d) may not be reborrowed.

 

(h)           Notwithstanding the foregoing provisions of this subsection 3.4,
if at any time any prepayment of the Loans pursuant to subsection 3.4(a), (b),
(c) or (d) would result, after giving effect to the procedures set forth in this
Agreement, in the Borrower incurring breakage costs under subsection 3.12 as a
result of Eurocurrency Loans being prepaid other than on the last day of an
Interest Period with respect thereto, then, the Borrower may, so long as no
Default or Event of Default shall have occurred and be continuing, in its sole
discretion, initially (i) deposit a portion (up to 100%) of the amounts that
otherwise would have been paid in respect of such Eurocurrency Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
such Eurocurrency Loans not immediately prepaid), to be held as security for the
obligations of the Borrower to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of an Interest Period with respect
to such Eurocurrency Loans (or such earlier date or dates as shall be requested
by the Borrower) or (ii) make a prepayment of Loans in accordance with
subsection 3.4(a)(i) or 3.4(a)(ii)(A) with an amount equal to a portion (up to
100.0%) of the amounts that otherwise would have been paid in respect of such
Eurocurrency Loans (which prepayment, together with any deposits pursuant to
clause (i) above, must be equal in amount to the amount of such Eurocurrency
Loans not immediately prepaid); provided that in the case of either clause
(i) or (ii) above, such unpaid Eurocurrency Loans shall continue to bear
interest in accordance with subsection 3.1 until such unpaid Eurocurrency Loans
or the related portion of such Eurocurrency Loans have or has been prepaid.  In
addition, if the Borrower reasonably determines in good faith that any amounts
attributable to Foreign Subsidiaries that are required to be applied to prepay
Term Loans pursuant to subsection 3.4(b) or (c) would result in material adverse
tax consequences to Holding or any of its Restricted Subsidiaries, then the
Borrower shall not be required to prepay such amounts as required thereunder;
provided that the Borrower shall take commercially reasonable actions to permit
repatriation of the proceeds subject to such prepayments in order to effect such
prepayments without incurring material adverse tax consequences.

 

(i)            Notwithstanding the foregoing, if on or prior to the date that is
twelve months after the Closing Date the Borrower makes a voluntary prepayment
of all, but not less than all, of the outstanding Initial Term Loans pursuant to
a Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each Initial Term Loan Lender, a prepayment premium of
1.0% of the aggregate principal amount of Initial Term Loans being prepaid.  If,
on or prior to the date that is six months after the Closing Date, any Initial
Term Loan Lender is replaced pursuant to subsection 10.1(g) in connection with
any amendment of this Agreement (including in connection with any refinancing
transaction permitted under subsection 10.6(g) to replace the Initial Term
Loans) that results in a Repricing Transaction, such Lender (and not any Person
who replaces such Lender pursuant to subsection 2.5(e) or 10.1(g)) shall receive
a fee equal to 1.0% of the principal amount of the Initial Term Loans of such
Lender assigned to a replacement Lender pursuant to subsection 2.5(e) or
10.1(g).

 

107

--------------------------------------------------------------------------------


 

(j)            Discounted Term Loan Prepayments.  Notwithstanding anything in
any Loan Document to the contrary, the Borrower may prepay the outstanding Term
Loans on the following basis:

 

(i)            Right to Prepay.  The Borrower shall have the right to make a
voluntary prepayment of Term Loans at a discount to par (such prepayment, the
“Discounted Term Loan Prepayment”) pursuant to a Borrower Offer of Specified
Discount Prepayment, a Borrower Solicitation of Discount Range Prepayment
Offers, or a Borrower Solicitation of Discounted Prepayment Offers, in each case
made in accordance with this subsection 3.4(j); provided that (x) at the time of
such Discounted Term Loan Prepayment, after giving effect thereto, Total
Liquidity is equal to or greater than $400.0 million and (y) the Borrower shall
not initiate any action under this subsection 3.4(j) in order to make a
Discounted Term Loan Prepayment unless (1) at least 10 Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date (or such shorter period as agreed to by the
Administrative Agent in its reasonable discretion); or (2) at least three
Business Days shall have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion).  Each Lender
participating in any Discounted Term Loan Prepayment acknowledges and agrees
that in connection with such Discounted Term Loan Prepayment, (1) the Borrower
then may have, and later may come into possession of, information regarding the
Term Loans or the Loan Parties hereunder that is not known to such Lender and
that may be material to a decision by such Lender to participate in such
Discounted Term Loan Prepayment (“Excluded Information”), (2) such Lender has
independently and, without reliance on Holding, the Borrower, any of its
Subsidiaries, the Administrative Agent or any of their respective Affiliates,
has made its own analysis and determination to participate in such Discounted
Term Loan Prepayment notwithstanding such Lender’s lack of knowledge of the
Excluded Information and (3) none of Holding, the Borrower, its Subsidiaries,
the Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against Holding, the
Borrower, its Subsidiaries, the Administrative Agent, and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information.  Each Lender participating in any
Discounted Term Loan Prepayment further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.  Any Term Loans prepaid pursuant to this subsection 3.4(j) shall be
immediately and automatically cancelled.

 

108

--------------------------------------------------------------------------------


 

(ii)           Borrower Offer of Specified Discount Prepayment.

 

(1)           The Borrower may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Administrative Agent with three Business Days’
(or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) notice in the form of a Specified Discount Prepayment
Notice; provided that (I) any such offer shall be made available, at the sole
discretion of the Borrower, to each Lender or to each Lender with respect to any
Tranche on a Tranche by Tranche basis, (II) any such offer shall specify the
aggregate Outstanding Amount offered to be prepaid (the “Specified Discount
Prepayment Amount”), the Tranches of Term Loans subject to such offer and the
specific percentage discount to par value (the “Specified Discount”) of the
Outstanding Amount of such Loans to be prepaid, (III) the Specified Discount
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $500,000, and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date.  The Administrative
Agent will promptly provide each relevant Lender with a copy of such Specified
Discount Prepayment Notice and a form of the Specified Discount Prepayment
Response to be completed and returned by each such Lender to the Administrative
Agent (or its delegate) by no later than 5:00 P.M., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Lenders
(or such later date designated by the Administrative Agent and approved by the
Borrower) (the “Specified Discount Prepayment Response Date”).

 

(2)           Each relevant Lender receiving such offer shall notify the
Administrative Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
relevant then outstanding Term Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment Accepting Lender”), the amount of such
Lender’s Outstanding Amount and Tranches of Term Loans to be prepaid at such
offered discount.  Each acceptance of a Discounted Term Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable.  Any Lender whose
Specified Discount Prepayment Response is not received by the Administrative
Agent by the Specified Discount Prepayment Response Date shall be deemed to have
declined to accept such Borrower Offer of Specified Discount Prepayment.

 

(3)           If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
paragraph (ii) to each Discount Prepayment Accepting Lender in accordance with
the respective Outstanding Amount and Tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to the foregoing
clause (2); provided that, if the

 

109

--------------------------------------------------------------------------------


 

aggregate Outstanding Amount of Term Loans accepted for prepayment by all
Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro rata among the Discount Prepayment
Accepting Lenders in accordance with the respective Outstanding Amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Specified Discount Proration”).  The
Administrative Agent shall promptly, and in any case within three Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate Outstanding Amount of the Discounted
Term Loan Prepayment and the Tranches to be prepaid, (II) each Lender of the
Discounted Prepayment Effective Date, and the aggregate Outstanding Amount and
the Tranches of all Term Loans to be prepaid at the Specified Discount on such
date, and (III) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the Outstanding Amount, Tranche
and Type of Term Loans of such Lender to be prepaid at the Specified Discount on
such date.  Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with paragraph (vi) below
(subject to paragraph (x) below).

 

(iii)          Borrower Solicitation of Discount Range Prepayment Offers.

 

(1)           The Borrower may from time to time solicit Discount Range
Prepayment Offers by providing the Administrative Agent with three Business
Days’ (or such shorter period as may be agreed by the Administrative Agent in
its reasonable discretion) notice in the form of a Discount Range Prepayment
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Term Loan Lender and to each additional
Lender of one or more Incremental Loans on a Tranche by Tranche basis, (II) any
such notice shall specify the maximum aggregate Outstanding Amount of the
relevant Term Loans that the Borrower is willing to prepay at a discount (the
“Discount Range Prepayment Amount”), the Tranches of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the Outstanding Amount of such Term Loans willing to be prepaid by
the Borrower, (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $500,000, and
(IV) each such solicitation by the Borrower shall remain outstanding through the

 

110

--------------------------------------------------------------------------------


 

Discount Range Prepayment Response Date.  The Administrative Agent will promptly
provide each relevant Term Loan Lender with a copy of such Discount Range
Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding relevant Term Loan Lender to the Administrative Agent
(or its delegate) by no later than 5:00 P.M., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Term Loan
Lenders (or such later date as may be designated by the Administrative Agent and
approved by the Borrower) (the “Discount Range Prepayment Response Date”).  Each
relevant Term Loan Lender’s Discount Range Prepayment Offer shall be irrevocable
and shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans and the maximum aggregate Outstanding Amount and
Tranches of such Term Loans such Lender is willing to have prepaid at the
Submitted Discount (the “Submitted Amount”).  Any Term Loan Lender whose
Discount Range Prepayment Offer is not received by the Administrative Agent by
the Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

(2)           The Administrative Agent shall review all Discount Range
Prepayment Offers received by it by the Discount Range Prepayment Response Date
and will determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this paragraph (iii).  The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Administrative Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. 
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following clause (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

 

(3)           If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating

 

111

--------------------------------------------------------------------------------


 

Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the Outstanding Amount of the relevant Term
Loans for those Participating Lenders whose Submitted Discount is a discount to
par greater than or equal to the Applicable Discount (the “Identified
Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Administrative Agent (in consultation
with the Borrower and subject to rounding requirements of the Administrative
Agent made in its reasonable discretion) will calculate such proration (the
“Discount Range Proration”).  The Administrative Agent shall promptly, and in
any case within three Business Days following the Discount Range Prepayment
Response Date, notify (w) the Borrower of the respective Term Loan Lenders’
responses to such solicitation, the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate Outstanding Amount of the Discounted Term
Loan Prepayment and the Tranches to be prepaid, (x) each Term Loan Lender of the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
Outstanding Amount and Tranches of all Term Loans to be prepaid at the
Applicable Discount on such date, (y) each Participating Lender of the aggregate
Outstanding Amount and Tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (z) if applicable, each Identified Participating
Lender of the Discount Range Proration.  Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to the Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with paragraph (vi) below (subject to paragraph (x) below).

 

(iv)          Borrower Solicitation of Discounted Prepayment Offers.

 

(1)           The Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Administrative Agent with three Business
Days’ (or such shorter period as may be agreed by the Administrative Agent in
its reasonable discretion) notice in the form of a Solicited Discounted
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Term Loan Lender or to each Term
Loan Lender and to each additional Lender of one or more Incremental Loans on a
Tranche by Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the Term Loans and the Tranches of Term Loans
the Borrower is willing to prepay at a discount (the “Solicited Discounted

 

112

--------------------------------------------------------------------------------


 

Prepayment Amount”), (III) the Solicited Discounted Prepayment Amount shall be
in an aggregate amount not less than $5,000,000 and whole increments of
$500,000, and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date.  The
Administrative Agent will promptly provide each relevant Term Loan Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Loan Lender to
the Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time on the third Business Day after the date of delivery of such notice to the
relevant Term Loan Lenders (or such later date as may be designated by the
Administrative Agent and approved by the Borrower) (the “Solicited Discounted
Prepayment Response Date”).  Each Term Loan Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Term Loan Lender is willing to allow prepayment of its then
outstanding Term Loans and the maximum aggregate Outstanding Amount and Tranches
of such Term Loans (the “Offered Amount”) such Lender is willing to have prepaid
at the Offered Discount.  Any Term Loan Lender whose Solicited Discounted
Prepayment Offer is not received by the Administrative Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount to their par value.

 

(2)           The Administrative Agent shall promptly provide the Borrower with
a copy of all Solicited Discounted Prepayment Offers received by it by the
Solicited Discounted Prepayment Response Date.  The Borrower shall review all
such Solicited Discounted Prepayment Offers and select, at its sole discretion,
the smallest of the Offered Discounts specified by the relevant responding Term
Loan Lenders in the Solicited Discounted Prepayment Offers that the Borrower is
willing to accept (the “Acceptable Discount”), if any.  If the Borrower elects
to accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by the Borrower
from the Administrative Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this clause (2) (the “Acceptance
Date”), the Borrower shall submit an Acceptance and Prepayment Notice to the
Administrative Agent setting forth the Acceptable Discount.  If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

(3)           Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Administrative Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after

 

113

--------------------------------------------------------------------------------


 

receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Administrative Agent will determine (in consultation
with the Borrower and subject to rounding requirements of the Administrative
Agent made in its reasonable discretion) the aggregate Outstanding Amount and
the Tranches of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by
the Borrower at the Acceptable Discount in accordance with this subsection
3.4(j)(iv).  If the Borrower elects to accept any Acceptable Discount, then the
Parent agrees to accept all Solicited Discounted Prepayment Offers received by
the Administrative Agent by the Solicited Discounted Prepayment Response Date,
in the order from largest Offered Discount to smallest Offered Discount, up to
and including the Acceptable Discount.  Each Lender that has submitted a
Solicited Discounted Prepayment Offer to accept prepayment at an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required proration pursuant to the following
sentence) at the Acceptable Discount (each such Lender, a “Qualifying Lender”). 
The Borrower will prepay outstanding Term Loans pursuant to this paragraph
(3) to each Qualifying Lender in the aggregate Outstanding Amount and of the
Tranches specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the Outstanding Amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”).  On or prior to the Discounted Prepayment Determination
Date, the Administrative Agent shall promptly notify (w) the Borrower of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Term Loan Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
Tranches to be prepaid at the Applicable Discount on such date, (y) each
Qualifying Lender of the aggregate Outstanding Amount and the Tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (z) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The

 

114

--------------------------------------------------------------------------------


 

payment amount specified in such notice to such Borrower shall be due and
payable by such Borrower on the Discounted Prepayment Effective Date in
accordance with paragraph (vi) below (subject to paragraph (x) below).

 

(v)           Expenses.  In connection with any Discounted Term Loan Prepayment,
the Borrower and the Lenders acknowledge and agree that the Administrative Agent
may require as a condition to any Discounted Term Loan Prepayment, the payment
of customary fees and expenses from the Borrower in connection therewith.

 

(vi)          Payment.  If any Term Loan is prepaid in accordance with
paragraphs (ii) through (iv) above, the Borrower shall prepay such Term Loans on
the Discounted Prepayment Effective Date.  The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in the applicable currency and
in immediately available funds not later than 11:00 A.M. (New York time) on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the Term Loans on a pro rata basis. 
The Term Loans so prepaid shall be accompanied by all accrued and unpaid
interest on the par principal amount so prepaid up to, but not including, the
Discounted Prepayment Effective Date.  Each prepayment of the outstanding Term
Loans pursuant to this subsection 3.4(j) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable.  The aggregate Outstanding Amount of the Tranches of the Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
Outstanding Amount of the Tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.  The Lenders
hereby agree that, in connection with a prepayment of Term Loans pursuant to
this subsection 3.4(j) and notwithstanding anything to the contrary contained in
this Agreement, (i) interest in respect of the Term Loans may be made on a
non-pro rata basis among the Lenders holding such Loans to reflect the payment
of accrued interest to certain Lenders as provided in this subsection
3.4(j)(vi) and (ii) all subsequent prepayments and repayments of the Term Loans
(except as otherwise contemplated by this Agreement) shall be made on a pro rata
basis among the respective Lenders based upon the then outstanding principal
amounts of the Term Loans then held by the respective Lenders after giving
effect to any prepayment pursuant to this subsection 3.4(j) as if made at par. 
It is also understood and agreed that prepayments pursuant to this subsection
3.4(j) shall not be subject to subsection 3.4(a), or, for the avoidance of
doubt, subsection 10.7(a) or the pro rata allocation requirements of subsection
3.8(a).

 

(vii)         Other Procedures.  To the extent not expressly provided for
herein, each Discounted Term Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this subsection 3.4(j), established
by

 

115

--------------------------------------------------------------------------------


 

the Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

 

(viii)                        Notice.  Notwithstanding anything in any Loan
Document to the contrary, for purposes of this subsection 3.4(j), each notice or
other communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)                              Actions of Administrative Agent.  Each of the
Borrower and the Lenders acknowledges and agrees that Administrative Agent may
perform any and all of its duties under this subsection 3.4(j) by itself or
through any Affiliate of the Administrative Agent and expressly consents to any
such delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this subsection 3.4(j) as well as to activities of
the Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this subsection 3.4(j).

 

(x)                                 Revocation.  The Borrower shall have the
right, by written notice to the Administrative Agent, to revoke in full (but not
in part) its offer to make a Discounted Term Loan Prepayment and rescind the
applicable Specified Discount Prepayment Notice, Discount Range Prepayment
Notice or Solicited Discounted Prepayment Notice therefor at its discretion at
any time on or prior to the applicable Specified Discount Prepayment Response
Date (and if such offer is so revoked, any failure by such Borrower to make any
prepayment to a Lender pursuant to this subsection 3.4(j) shall not constitute a
Default or Event of Default under subsection 8.1(a) or otherwise).

 

(xi)                              No Obligation.  This subsection 3.4(j) shall
not (i) require the Borrower to undertake any prepayment pursuant to this
subsection 3.4(j) or (ii) limit or restrict the Borrower from making voluntary
prepayments of the Term Loans in accordance with the other provisions of this
Agreement.

 

(k)                                 Notwithstanding anything to the contrary
herein, this subsection 3.4 may be amended (and the Lenders hereby irrevocably
authorize the Administrative Agent to enter into any such amendments) to the
extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new classes or tranches of Term Loans
added pursuant to subsections 2.5, 2.9 and 2.11, as applicable, or pursuant to
any other credit or letter of credit facility added pursuant to subsection 2.9
or 10.1(e).

 

116

--------------------------------------------------------------------------------


 

3.5                               Administrative Agent’s Fee; Other Fees.

 

(a)                                 The Borrower agrees to pay, or cause to be
paid, to the Administrative Agent and the Other Representatives any fees in the
amounts and on the dates previously agreed to in writing by Investor, the Other
Representatives and the Administrative Agent in connection with this Agreement.

 

(b)                                 The Borrower agrees to pay, or cause to be
paid, to the Administrative Agent, for the account of each Revolving Lender, a
commitment fee for the period from and including the first day of the applicable
Revolving Commitment Period to the applicable Maturity Date, computed at the
Applicable Commitment Fee Percentage on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last Business Day of each
March, June, September and December, and on the applicable Maturity Date, or
such earlier date as the Revolving Commitments shall terminate as provided
herein, commencing on September 30, 2014.

 

3.6                               Computation of Interest and Fees.

 

(a)                                 Interest (other than interest based on the
Prime Rate or based on the LIBOR Rate for Eurocurrency Loans denominated in
Pounds Sterling) shall be calculated on the basis of a 360-day year for the
actual days elapsed; and commitment fees and any other fees and interest based
on the Prime Rate or based on the Adjusted LIBOR Rate for Eurocurrency Loans
denominated in Pounds Sterling shall be calculated on the basis of a 365-day
year (or 366-day year, as the case may be) for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
affected Lenders of each determination of an Adjusted LIBOR Rate.  Any change in
the interest rate on a Loan resulting from a change in the ABR or the Statutory
Reserves shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the affected Lenders of the effective date
and the amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower
or any Lender, deliver to the Borrower or such Lender a statement showing in
reasonable detail the calculations used by the Administrative Agent in
determining any interest rate pursuant to subsection 3.1, excluding any Adjusted
LIBOR Rate which is based upon the Reuters Monitor Money Rates Services page and
any ABR Loan which is based upon the Prime Rate.

 

(c)                                  Upon the request of the Administrative
Agent, each Reference Bank (whether or not currently a Lender hereunder) agrees
that, if such Reference Bank is currently providing quotes for deposits in
Dollars and/or any Designated Foreign Currency to leading banks in the London
interbank market, it will promptly (and no later than the Business Day following
any such request) supply the Administrative Agent with the rate quoted by such
Reference Bank to leading banks in the London interbank market two Business Days
before the

 

117

--------------------------------------------------------------------------------


 

first day of the relevant Interest Period for deposits in Dollars and/or any
Designated Foreign Currency, as applicable, of a duration equal to the duration
of such Interest Period.

 

3.7                               Inability to Determine Interest Rate.  If
prior to the first day of any Interest Period, the Administrative Agent shall
have determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate with respect to any Eurocurrency Loan (the “Affected Rate”) for such
Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable
thereafter.  If such notice is given (a) any Eurocurrency Loans to be made in
Dollars the rate of interest applicable to which is based on the Affected Rate
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (b) any Eurocurrency Loans to be made in a Designated Foreign
Currency the rate of interest applicable to which is based on the Affected Rate
requested to be made on the first day of such Interest Period shall not be
required to be made hereunder in such Designated Foreign Currency and, upon
receipt of such notice, the Borrower may at its option revoke the pending
request for such Eurocurrency Loans or convert such request into a request for
ABR Loans to be made in Dollars, (c) any Loans that were to have been converted
on the first day of such Interest Period to or continued as Eurocurrency Loans
in Dollars the rate of interest applicable to which is based upon the Affected
Rate shall be converted to or continued as ABR Loans and (d) any outstanding
Eurocurrency Loans that are Revolving Loans that were to have been converted on
the first day of such Interest Period to or continued as Eurocurrency Loans the
rate of interest applicable to which is based upon the Affected Rate and that
are not otherwise permitted to be converted to or continued as ABR Loans by
subsection 3.2 shall, upon demand by the Required Revolving Lenders be
immediately repaid by the Borrower on the last day of the then current Interest
Period with respect thereto together with accrued interest thereon or otherwise,
at the option of the Borrower, shall remain outstanding and bear interest at a
rate which reflects, as to each of the Lenders, such Lender’s cost of funding
such Eurocurrency Loans, as reasonably determined by such Lender, plus the
Applicable Margin hereunder.  If any such repayment occurs on a day which is not
the last day of the then current Interest Period with respect to such affected
Eurocurrency Loan, the Borrower shall pay to each of the Lenders such amounts,
if any, as may be required pursuant to subsection 3.12.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurocurrency Loans the
rate of interest applicable to which is based upon the Affected Rate shall be
made or continued as such, nor shall the Borrower have the right to convert ABR
Loans to Eurocurrency Loans the rate of interest applicable to which is based
upon the Affected Rate.

 

3.8                               Pro Rata Treatment and Payments.

 

(a)                                 Except as expressly otherwise provided
herein, each borrowing of Revolving Loans (other than Swing Line Loans) by the
Borrower from the Lenders hereunder shall be made, each payment (except as
provided in subsection 3.14) by the Borrower on account of any commitment fee in
respect of the Revolving Commitments hereunder and any reduction (except as
provided in subsections 2.5, 2.9, 2.11, 3.13(d) or 10.1(g)) of the Revolving
Commitments of the Lenders shall be allocated by the Administrative Agent, pro
rata according to the respective Revolving Commitment Percentages of the Lenders
(other than payments in respect of any difference in the Applicable Commitment
Fee Percentages in respect of any

 

118

--------------------------------------------------------------------------------


 

Tranche); provided that at the request of the Borrower, in lieu of such
application on a pro rata basis among all Revolving Commitments, such reduction
may be applied to any Revolving Commitments so long as the Maturity Date of such
Revolving Commitments precedes the Maturity Date of each other Tranche of
Revolving Commitments then outstanding or, in the event more than one Tranche of
Revolving Commitments shall have an identical Maturity Date that precedes the
Maturity Date of each other Tranche of Revolving Commitments then outstanding,
to such Tranches on a pro rata basis. Each payment (including each prepayment,
but excluding payments made pursuant to subsection 2.5, 2.9, 2.10, 2.11, 3.4(i),
3.9, 3.10, 3.11, 3.12, 3.13(d), 3.14, 10.1(g) or 10.6) by the Borrower on
account of principal of and interest on any Tranche of Loans (other than
(v) payments in respect of any difference in the Applicable Margin, Adjusted
LIBOR Rate or ABR in respect of any Tranche, (w) any payment pursuant to
subsection 3.4(b), (c) or (d), to the extent declined by any Lender as provided
in subsection 3.4(f), (x) any payments pursuant to subsection 3.4(j), which
shall be allocated as set forth in subsection 3.4(j); (y) any prepayments
pursuant to subsection 10.6(h) and (z) any payment accompanying a termination of
Revolving Commitments pursuant to the provisos to the first sentence of this
subsection 3.8(a) which shall be applied to the Revolving Loans outstanding
under the Tranches under which Revolving Commitments are being terminated) shall
be allocated by the Administrative Agent pro rata according to the respective
outstanding principal amounts of such Loans of such Tranche then held by the
respective Lenders; provided that a Lender may, at its option, and if agreed by
the Borrower, exchange such Lender’s portion of a Term Loan to be prepaid for
Rollover Indebtedness, in lieu of such Lender’s pro rata portion of such
prepayment, pursuant to the last sentence of subsection 3.4(e).  All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees, Reimbursement Obligations or otherwise, shall be
made without set-off or counterclaim and shall be made on or prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 2:00 P.M., New York City
time), on the due date thereof to the Administrative Agent for the account of
the Lenders holding the relevant Loans, the L/C Participants, the Administrative
Agent, or the Other Representatives, as the case may be, at the Administrative
Agent’s office specified in subsection 10.2, and shall be made in Dollars or, in
the case of Loans outstanding in any Designated Foreign Currency and L/C
Obligations in any Designated Foreign Currency, such Designated Foreign Currency
and, whether in Dollars or any Designated Foreign Currency, in immediately
available funds.  Any pro rata calculations required to be made pursuant to this
subsection 3.8(a) in respect to any Revolving Loan denominated in a Designated
Foreign Currency shall be made on a Dollar Equivalent basis.  Payments received
by the Administrative Agent after such time shall be deemed to have been
received on the next Business Day.  The Administrative Agent shall distribute
such payments to such Lenders, L/C Participants or Other Representatives, as the
case may be, if any such payment is received prior to 2:00 P.M., New York City
time, on a Business Day, in like funds as received prior to the end of such
Business Day, and otherwise the Administrative Agent shall distribute such
payment to such Lenders on the next succeeding Business Day.  If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.  If any payment on a Eurocurrency Loan becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day (and, with

 

119

--------------------------------------------------------------------------------


 

respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  This
subsection 3.8(a) may be amended in accordance with subsection 10.1(d) to the
extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new Tranches added pursuant to
subsections 2.5, 2.9 and 2.11, as applicable.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to such Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower in
respect of such borrowing a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent on demand, such
amount with interest thereon at a rate equal to (i) for amounts denominated in
Dollars, the daily average Federal Funds Effective Rate, and (ii) for amounts
denominated in a Designated Foreign Currency, the rate customary in such
Designated Foreign Currency for settlement of similar interbank obligations, for
the period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this subsection 3.8(b) shall
be conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, (x) the Administrative Agent
shall notify the Borrower of the failure of such Lender to make such amount
available to the Administrative Agent and the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans hereunder on demand, from the Borrower and (y) then the
Borrower may, without waiving or limiting any rights or remedies it may have
against such Lender hereunder or under applicable law or otherwise, borrow a
like amount on an unsecured basis from any commercial bank for a period ending
on the date upon which such Lender does in fact make such borrowing available.

 

3.9                               Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Closing Date
shall make it unlawful for any Lender to make or maintain any Eurocurrency Loans
as contemplated by this Agreement (“Affected Loans”), (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan (or a Swing
Line Loan denominated in Dollars) when an Affected Loan is requested and
(c) such Lender’s Loans then outstanding as Affected Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Revolving Loans or within such
earlier period as required by law and (d) such Lender’s Loans then outstanding
as Affected Loans, if any, not otherwise permitted to be converted to ABR Loans
by subsection 3.2

 

120

--------------------------------------------------------------------------------


 

(whether because such Loans are denominated in a Designated Foreign Currency or
otherwise) shall, at the option of the Borrower (i) be prepaid with accrued
interest thereon on the last day of the then current Interest Period with
respect thereto (or such earlier date as may be required by any such Requirement
of Law) or (ii) bear interest at an alternate rate reasonably determined by the
Administrative Agent to adequately reflect such Lender’s cost of funding such
Loans.  If any such conversion of an Affected Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to subsection 3.12.

 

3.10                        Requirements of Law.

 

(a)                                 If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender with any request or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority, in each case made subsequent to the Closing Date (or, if later, the
date on which such Lender becomes a Lender or such Issuing Bank becomes an
Issuing Bank):

 

(i)                                     shall subject such Lender or Issuing
Bank to any tax of any kind whatsoever with respect to any Eurocurrency Loan or
Letter of Credit made or maintained or, in the case of Letters of Credit,
participated in, by it or any Letter of Credit issued by it as applicable or its
obligation to make or maintain Eurocurrency Loans or issue or participate in any
Letters of Credit, or change the basis of taxation of payments to such Lender or
Issuing Bank in respect thereof in each case, except for (x) Non-Excluded Taxes,
(y) taxes measured by or imposed upon the net income, or franchise taxes, or
taxes measured by or imposed upon overall capital or net worth, or branch taxes
(in the case of such capital, net worth or branch taxes, imposed in lieu of such
net income tax) and (z) Taxes imposed by FATCA, of such Lender or Issuing Bank
or its applicable lending office, branch, or any affiliate thereof;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the LIBOR Rate hereunder; or

 

(iii)                               shall impose on such Lender or Issuing Bank
any other condition (excluding any tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or participating in Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower from such Lender or Issuing Bank,
through the Administrative Agent, in accordance herewith, the Borrower shall
promptly pay such Lender or Issuing Bank, upon its demand, any additional
amounts necessary to compensate such Lender or Issuing Bank for such increased
cost or reduced amount receivable with respect to such Eurocurrency Loans or
Letters of Credit,

 

121

--------------------------------------------------------------------------------


 

provided that, in any such case, the Borrower may elect to convert the
Eurocurrency Loans made by such Lender hereunder to ABR Loans by giving the
Administrative Agent at least one Business Day’s notice (or such shorter period
as may be agreed by the Administrative Agent in its reasonable discretion) of
such election, in which case the Borrower shall promptly pay to such Lender,
upon demand, without duplication, amounts theretofore required to be paid to
such Lender pursuant to this subsection 3.10(a) and such amounts, if any, as may
be required pursuant to subsection 3.12.  If any Lender or Issuing Bank becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
provide prompt notice thereof to the Borrower, through the Administrative Agent,
certifying (x) that one of the events described in this paragraph (a) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender or Issuing Bank and a reasonably
detailed explanation of the calculation thereof.  Such a certificate as to any
additional amounts payable pursuant to this subsection submitted by such Lender
or Issuing Bank, through the Administrative Agent, to the Borrower shall be
conclusive in the absence of manifest error.  Notwithstanding anything to the
contrary in this subsection 3.10(a), the Borrower shall not be required to
compensate a Lender pursuant to this subsection 3.10(a) (i) for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor or (ii) for
any amounts, if such Lender is applying this provision to the Borrower in a
manner that is inconsistent with its application of “increased cost” or other
similar provisions under other syndicated credit agreements to similarly
situated borrowers. This subsection 3.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(b)                                 If any Lender or Issuing Bank shall have
determined that the adoption of or any change in any Requirement of Law
regarding capital adequacy or liquidity or in the interpretation or application
thereof or compliance by such Lender or Issuing Bank or any corporation
controlling such Lender or Issuing Bank with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, in each case, made subsequent to the Closing Date, does
or shall have the effect of reducing the rate of return on such
Lender’s, Issuing Bank’s or such corporation’s capital as a consequence of such
Lender’s, Issuing Bank’s obligations or hereunder or in respect of any Letter of
Credit to a level below that which such Lender, Issuing Bank or such corporation
could have achieved but for such change or compliance (taking into consideration
such Lender’s, Issuing Bank’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender or Issuing Bank to be
material, then from time to time, within ten Business Days after submission by
such Lender or Issuing Bank to the Borrower (with a copy to the Administrative
Agent) of a written request therefor certifying (x) that one of the events
described in this paragraph (b) has occurred and describing in reasonable detail
the nature of such event, (y) as to the reduction of the rate of return on
capital resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender, Issuing Bank or corporation and a reasonably detailed
explanation of the calculation thereof, the Borrower shall pay to such Lender or
Issuing Bank such additional amount or amounts as will compensate such
Lender, Issuing Bank or corporation for such reduction.  Such a certificate as
to any additional amounts payable pursuant to this subsection submitted by such
Lender or Issuing Bank, through the Administrative Agent, to the Borrower shall
be conclusive in the absence of manifest error.  Notwithstanding anything to the
contrary in this subsection 3.10(b), the Borrower shall not be

 

122

--------------------------------------------------------------------------------


 

required to compensate a Lender pursuant to this subsection 3.10(b) (i) for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor
or (ii) for any amounts, if such Lender is applying this provision to the
Borrower in a manner that is inconsistent with its application of “increased
cost” or other similar provisions under other syndicated credit agreements to
similarly situated borrowers.  This subsection 3.10 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(c)                                  Notwithstanding anything herein to the
contrary, the Dodd Frank Wall Street Reform and Consumer Protection Act, and all
requests, rules, regulations, guidelines and directives promulgated thereunder
or issued in connection therewith, and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III, in
each case shall be deemed to have been enacted, adopted or issued, as
applicable, subsequent to the Closing Date for all purposes herein.

 

3.11                        Taxes.

 

(a)                                 Except as provided below in this subsection
or as required by law (which term shall include FATCA), all payments made by the
Borrower under this Agreement and any Notes shall be made free and clear of, and
without deduction or withholding for or on account of any Taxes; provided that
if any Non-Excluded Taxes are required to be withheld from any amounts payable
by the Borrower or the Administrative Agent to the Administrative Agent, Issuing
Bank or any Lender hereunder or under any Notes, the amounts so payable by the
Borrower shall be increased to the extent necessary to yield to such Agent, such
Lender or the Issuing Bank (after payment of all Non-Excluded Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that the Borrower shall be
entitled to deduct and withhold, and the Borrower shall not be required to
indemnify for, any Non-Excluded Taxes, and any such amounts payable by the
Borrower or the Administrative Agent to or for the account of any Agent, Lender
or Issuing Bank shall not be increased (x) if such Agent, Lender or Issuing Bank
fails to comply with the requirements of paragraph (b), (c) or (d) of this
subsection, provided that this clause (x) shall not apply with respect to any
failure to comply with the requirements of paragraph (b) of this subsection if
the Non-Excluded Taxes in question arise with respect to payments made by or on
behalf of a Foreign Subsidiary Borrower to any Agent, Issuing Bank, or Lender
that is not a United States person (y) with respect to any Non-Excluded Taxes
imposed in connection with the payment of any fees paid under this Agreement,
other than fees paid by or on behalf of a Foreign Subsidiary, unless such
Non-Excluded Taxes are imposed (1) as a result of a change in treaty, law or
regulation that occurred after such Agent became an Agent hereunder or such
Lender became a Lender hereunder or such Issuing Bank becomes an Issuing Bank
hereunder (or, if such Agent, Lender or Issuing Bank is a non-U.S. intermediary
or flow-through entity for U.S. federal income tax purposes, after the relevant
beneficiary or member of such Agent, Lender or Issuing Bank became such a
beneficiary or member, if later) (any such change, at such time, a “Change in
Law”) or (2) on a Person that is an assignee whose assignor was entitled to
receive additional amounts with respect to payments made by the Borrower, at the
time such assignment was effective, as a result of Change in Law that occurred
after the Closing Date and

 

123

--------------------------------------------------------------------------------


 

such assignee (including, for the avoidance of doubt, any replacement of the
Issuing Bank) is subject to the same Change in Law with respect to payments from
the Borrower, provided that in no event shall such additional amounts under this
clause (2) exceed the additional amounts that the assignor was entitled to
receive at the time such assignment was effective, or (z) with respect to any
Non-Excluded Taxes imposed by the United States or any state or political
subdivision thereof, unless such Non-Excluded Taxes are imposed (1) as a result
of a Change in Law or (2) on a Person that is an assignee whose assignor was
entitled to receive additional amounts with respect to payments made by the
Borrower, at the time such assignment was effective, as a result of Change in
Law that occurred after the Closing Date and such assignee (including, for the
avoidance of doubt, any replacement of the Issuing Bank) is subject to the same
Change in Law with respect to payments from the Borrower, provided that in no
event shall such additional amounts under this clause (2) exceed the additional
amounts that the assignor was entitled to receive at the time such assignment
was effective provided further that this clause (z) shall not apply if the
Non-Excluded Taxes in question arise with respect to payments made by or on
behalf of a Foreign Subsidiary Borrower.  Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of such
Issuing Bank, Lender or Agent, as the case may be, a certified copy of an
original official receipt (or other documentary evidence of such payment
reasonably acceptable to the Administrative Agent) received by the Borrower
showing payment thereof.  If the Borrower fails to pay any Non-Excluded Taxes
when due to the appropriate Governmental Authority in accordance with applicable
law or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Administrative
Agent, the Lenders, Issuing Bank and the Agents for any incremental Taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.  The agreements in this subsection 3.11
shall survive the termination of this Agreement and the payment of the Term
Loans and all other amounts payable hereunder.

 

(b)                                 Each Agent, Issuing Bank and each Lender
that is a “United States person” (within the meaning of Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the Closing Date or, in the case of an Agent, Issuing Bank or Lender that is
an assignee or transferee of an interest under this Agreement pursuant to
subsection 10.6, on the date of such assignment or transfer to such
Agent, Issuing Bank or Lender, two accurate and complete original signed copies
of Internal Revenue Service Form W-9 (or successor form), in each case
certifying that such Agent, Issuing Bank or Lender is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) and to such
Agent’s, Issuing Bank’s or Lender’s entitlement as of such date to a complete
exemption from United States federal backup withholding Tax with respect to
payments to be made under this Agreement and under any Note.  Each
Agent, Issuing Bank and each Lender that is not a “United States person” (within
the meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower
and the Administrative Agent on or prior to the Closing Date or, in the case of
an Agent, Issuing Bank or Lender that is an assignee or transferee of an
interest under this Agreement pursuant to subsection 10.6, on the date of such
assignment or transfer to such Agent, Issuing Bank or Lender, (i) two accurate
and complete original signed copies of Internal Revenue Service Form W 8ECI or
Form W 8BEN (claiming the benefits of an income tax treaty) (or successor
forms), in each case certifying to such Agent’s, Issuing Bank’s or Lender’s
entitlement as of such date to a complete exemption from United States federal
withholding tax

 

124

--------------------------------------------------------------------------------


 

with respect to payments to be made under this Agreement and under any Note
(ii) if such Agent, Issuing Bank or Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W 8ECI or Form W 8BEN (claiming the benefits of an income tax
treaty) (or successor form) pursuant to clause (i) above, (x) two certificates
substantially in the form of Exhibit F (any such certificate, a “U.S. Tax
Compliance Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W 8BEN (claiming the benefits of the
portfolio interest exemption) (or successor form) certifying to such
Agent’s, Issuing Bank’s or Lender’s entitlement as of such date to a complete
exemption from United States federal withholding tax with respect to payments of
interest to be made under this Agreement and under any Note or (iii) if such
Agent, Issuing Bank or Lender is a non-U.S. intermediary or flow-through entity
for U.S. federal income tax purposes, two accurate and complete signed copies of
Internal Revenue Service Form W 8IMY (and all necessary attachments, including
to the extent applicable, U.S. Tax Compliance Certificates) certifying to such
Agent’s, Issuing Bank’s or Lender’s entitlement as of such date to a complete
exemption from United States federal withholding tax with respect to payments to
be made under this Agreement and under any Note (or, to the extent the
beneficial owners of such non-U.S. intermediary or flow through entity are
(i) non-U.S. persons claiming portfolio interest treatment, a complete exemption
from United States withholding tax with respect to interest payments or
(ii) United States persons, a complete exemption from United States federal
backup withholding tax), unless, in each case, such Person is an assignee whose
assignor was entitled to receive additional amounts with respect to payments
made by the Borrower, at the time such assignment was effective, as a result of
Change in Law that occurred after the Closing Date and such assignee is subject
to the same Change in Law with respect to payments from the Borrower, provided
that in no event shall such additional amounts exceed the additional amounts
that the assignor was entitled to receive at the time such assignment was
effective.  In addition, each Agent, Issuing Bank and Lender agrees that from
time to time after the Closing Date, when the passage of time or a change in
circumstances renders the previous certification obsolete or inaccurate, such
Agent, Issuing Bank or Lender shall deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-9, Internal Revenue Service Form W 8ECI, Form W
8BEN (claiming the benefits of an income tax treaty), or Form W 8BEN (claiming
the benefits of the portfolio interest exemption) and a U.S. Tax Compliance
Certificate, or Form W 8IMY (with respect to a non-U.S. intermediary or
flow-through entity), as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Agent, Issuing
Bank or Lender to a continued exemption from United States federal withholding
tax with respect to payments under this Agreement and any Note (or, to the
extent the beneficial owners of such non-U.S. intermediary or flow through
entity are (i) non-U.S. persons claiming portfolio interest treatment, a
complete exemption from United States withholding tax with respect to interest
payments or (ii) United States persons, a complete exemption from United States
federal backup withholding tax), unless, in each case, (1) there has been a
Change in Law that occurs after the date such Agent, Issuing Bank or Lender
becomes an Agent, Issuing Bank or Lender hereunder (or after the date the
relevant beneficiary or member in the case of a Lender that is a non-U.S.
intermediary or flow through entity for U.S. federal income tax purposes becomes
a beneficiary or member, if later) which renders all such forms inapplicable or
which would prevent such Agent, Issuing Bank or Lender from duly completing and
delivering any such form with respect to it, in which case such Agent, Issuing
Bank or Lender shall promptly notify the Borrower and

 

125

--------------------------------------------------------------------------------


 

the Administrative Agent of its inability to deliver any such form or (2) such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by the Borrower, at the time such assignment was
effective, as a result of Change in Law that occurred after the Closing Date and
such assignee is subject to the same Change in Law with respect to payments from
the Borrower, provided that in no event shall such additional amounts under this
clause (2) exceed the additional amounts that the assignor was entitled to
receive at the time such assignment was effective.

 

(c)                                  Each Agent, Issuing Bank and Lender shall,
upon request by the Borrower or the Administrative Agent, deliver to the
Borrower, the Administrative Agent and/or the applicable Governmental Authority,
as the case may be, any form or certificate required in order that any payment
by the Borrower or the Administrative Agent under this Agreement or any Note to
such Agent, Issuing Bank or Lender may be made free and clear of, and without
deduction or withholding for or on account of any Non-Excluded Taxes (or to
allow any such deduction or withholding to be at a reduced rate), provided that
such Agent, Issuing Bank or Lender is legally entitled to complete, execute and
deliver such form or certificate.  Each Person that shall become a Lender or a
Participant pursuant to subsection 10.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements pursuant to paragraph (b), this paragraph (c) and paragraph (d) of
this subsection 3.11 (subject to the requirements and limitations therein),
provided that in the case of a Participant the obligations of such Participant
pursuant to paragraph (b), this paragraph (c) and paragraph (d) of this
subsection 3.11 shall be determined as if such Participant were a Lender except
that such Participant shall furnish all such required forms, certifications and
statements to the Lender from which the related participation shall have been
purchased.

 

(d)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment.  Solely for purposes of this clause (d),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

3.12                        Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each such Lender harmless from any loss or expense which such
Lender may sustain or incur (other than through such Lender’s bad faith, gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable decision) as a consequence of
(a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment or conversion of
Eurocurrency Loans after the Borrower has given a notice thereof

 

126

--------------------------------------------------------------------------------


 

in accordance with the provisions of this Agreement or (c) the making of a
payment or prepayment of Eurocurrency Loans or the conversion of Eurocurrency
Loans on a day which is not the last day of an Interest Period with respect
thereto.  Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or converted, or not so borrowed, converted or continued, for the
period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurocurrency Loans, as applicable,
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market.  If any Lender becomes entitled to claim any amounts under
the indemnity contained in this subsection 3.12, it shall provide prompt notice
thereof to the Borrower, through the Administrative Agent, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the calculation thereof.  Such a certificate
as to any indemnification pursuant to this subsection submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error.  This subsection 3.12 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

3.13                        Certain Rules Relating to the Payment of Additional
Amounts.

 

(a)                                 Upon the request, and at the expense, of the
Borrower, each Agent, Lender and Issuing Bank to which the Borrower is required
to pay any additional amount pursuant to subsection 3.10 or 3.11, and any
Participant in respect of whose participation such payment is required, shall
reasonably afford the Borrower the opportunity to contest, and reasonably
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Tax giving rise to such payment; provided that (i) such Agent, Lender or Issuing
Bank shall not be required to afford the Borrower the opportunity to so contest
unless the Borrower shall have confirmed in writing to such Agent, Lender or
Issuing Bank its obligation to pay such amounts pursuant to this Agreement and
(ii) the Borrower shall reimburse such Agent, Lender or Issuing Bank for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Non-Excluded
Tax; provided, however, that notwithstanding the foregoing no Agent, Lender or
Issuing Bank shall be required to afford the Borrower the opportunity to
contest, or cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Taxes, if such Agent, Lender or Issuing Bank in its sole discretion
in good faith determines that to do so would have an adverse effect on it.

 

(b)                                 If a Lender or Issuing Bank changes its
applicable lending office (other than (i) pursuant to paragraph (c) below or
(ii) after an Event of Default under subsection 8.1(a) or (f) has occurred and
is continuing) and the effect of such change, as of the date of such change,
would be to cause the Borrower to become obligated to pay any additional amount
under

 

127

--------------------------------------------------------------------------------


 

subsection 3.10 or 3.11, other than any additional amount under subsection 3.11
for any Foreign Subsidiary Borrower, the Borrower shall not be obligated to pay
such additional amount.

 

(c)                                  If a condition or an event occurs which
would, or would upon the passage of time or giving of notice, result in the
payment of any additional amount to any Lender or Issuing Bank by the Borrower
pursuant to subsection 3.10 or 3.11, such Lender or Issuing Bank shall promptly
after becoming aware of such event or condition notify the Borrower and the
Administrative Agent and shall take such steps as may reasonably be available to
it to mitigate the effects of such condition or event (which shall include
efforts to rebook the Loans held by such Lender at another lending office, or
through another branch or an affiliate, of such Lender); provided that such
Lender or Issuing Bank shall not be required to take any step that, in its
reasonable judgment, would be materially disadvantageous to its business or
operations or would require it to incur additional costs (unless the Borrower
agrees to reimburse such Lender or Issuing Bank for the reasonable incremental
out-of-pocket costs thereof).

 

(d)                                 If the Borrower shall become obligated to
pay additional amounts pursuant to subsection 3.10 or 3.11 and any affected
Lender shall not have promptly taken steps necessary to avoid the need for such
payments under subsection 3.10 or 3.11, the Borrower shall have the right, for
so long as such obligation remains, (i) with the assistance of the
Administrative Agent, to seek one or more substitute Lenders reasonably
satisfactory to the Administrative Agent and the Borrower to purchase the
affected Loan, in whole or in part, at an aggregate price no less than such
Loan’s principal amount plus accrued interest, and assume the affected
obligations under this Agreement, or (ii) so long as no Default or Event of
Default then exists or will exist immediately after giving effect to the
respective prepayment, upon at least four Business Days’ irrevocable notice to
the Administrative Agent, to prepay the affected Loan, in whole or in part,
subject to subsection 3.12, without premium or penalty.  In the case of the
substitution of a Lender, the Borrower, the Administrative Agent, the affected
Lender, and any substitute Lender shall execute and deliver an appropriately
completed Assignment and Acceptance pursuant to subsection 10.6(b) to effect the
assignment of rights to, and the assumption of obligations by, the substitute
Lender; provided that any fees required to be paid by subsection 10.6(b) in
connection with such assignment shall be paid by the Borrower or the substitute
Lender.  In the case of a prepayment of an affected Loan, the amount specified
in the notice shall be due and payable on the date specified therein, together
with any accrued interest to such date on the amount prepaid.  In the case of
each of the substitution of a Lender and of the prepayment of an affected Loan,
the Borrower shall first pay the affected Lender any additional amounts owing
under subsections 3.10 and 3.11 (as well as any commitment fees and other
amounts then due and owing to such Lender, including any amounts under this
subsection 3.13) prior to such substitution or prepayment. In the case of the
substitution of a Lender, if the Lender being replaced does not execute and
deliver to the Administrative Agent a duly completed Assignment and Acceptance
and/or any other documentation necessary to reflect such replacement by the
later of (a) the date on which the assignee Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (b) the date as of
which all obligations of the Borrower owing to such replaced Lender relating to
the Loans so assigned shall be paid in full by the assignee Lender to such
Lender being replaced, then the Lender being replaced shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Lender.

 

128

--------------------------------------------------------------------------------


 

(e)                                  If any Agent, Lender or any Issuing Bank
receives a refund directly attributable to taxes for which the Borrower has made
additional payments pursuant to subsection 3.10(a) or 3.11(a), such Agent, such
Lender or such Issuing Bank, as the case may be, shall promptly pay such refund
(together with any interest with respect thereto received from the relevant
taxing authority, but net of any reasonable cost incurred in connection
therewith) to the Borrower; provided, however, that the Borrower agrees promptly
to return such refund (together with any interest with respect thereto due to
the relevant taxing authority) (free of all Non-Excluded Taxes) to such
Agent, Issuing Bank or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

 

(f)                                   The obligations of any Agent,
Lender, Issuing Bank or Participant under this subsection 3.13 shall survive the
termination of this Agreement and the payment of the Loans and all amounts
payable hereunder.

 

3.14                        Defaulting Lenders.  Notwithstanding anything
contained in this Agreement to the contrary, if any Revolving Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Revolving Lender is a Defaulting Lender:

 

(a)                                 no commitment fee shall accrue for the
account of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender (except to the extent it is payable to an Issuing Bank pursuant to clause
(d)(v) below);

 

(b)                                 in determining the Required Lenders or
Required Revolving Lenders, any Lender that at the time is a Defaulting Lender
(and the Loans and/or Revolving Commitment of such Defaulting Lender) shall be
excluded and disregarded;

 

(c)                                  the Borrower shall have the right, at its
sole expense and effort (i) to seek one or more Persons reasonably satisfactory
to the Administrative Agent and the Borrower to each become a substitute
Revolving Lender and assume all or part of the Commitment of any Defaulting
Lender and the Borrower, the Administrative Agent and any such substitute
Revolving Lender shall execute and deliver, and such Defaulting Lender shall
thereupon be deemed to have executed and delivered, an appropriately completed
Assignment and Acceptance to effect such substitution or (ii) so long as no
Event of Default under subsection 8.1(a) or 8.1(f) then exists or will exist
immediately after giving effect to the respective prepayment, upon notice to the
Administrative Agent, to prepay the Loans and, at the Borrower’s option,
terminate the Commitments of such Defaulting Lender, in whole or in part,
without premium or penalty;

 

(d)                                 if any Swing Line Exposure exists or any L/C
Obligations exist at the time a Revolving Lender becomes a Defaulting Lender
then:

 

(i)                                     all or any part of such Swing Line
Exposure and L/C Obligations shall be re-allocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages but
only to the extent the sum of all Non-Defaulting Lenders’ Revolving Exposures
plus such Defaulting Lender’s Swing Line Exposure and L/C Obligations does not
exceed the total of all Non-Defaulting Lenders’ Revolving Commitments;

 

129

--------------------------------------------------------------------------------


 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Swing Line Exposure and (y) second, cash collateralize
such Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) on terms reasonably satisfactory to
the applicable Issuing Banks for so long as such L/C Obligations are
outstanding;

 

(iii)                               if any portion of such Defaulting Lender’s
L/C Obligations is cash collateralized pursuant to clause (ii) above, the
Borrower shall not be required to pay the L/C Facing Fee for participation with
respect to such portion of such Defaulting Lender’s L/C Obligations so long as
it is cash collateralized;

 

(iv)                              if any portion of such Defaulting Lender’s L/C
Obligations is reallocated to the Non-Defaulting Lenders pursuant to clause
(i) above, then the letter of credit commission with respect to such portion
shall be allocated among the Non-Defaulting Lenders in accordance with their
Revolving Commitment Percentages; or

 

(v)                                 if any portion of such Defaulting Lender’s
L/C Obligations is neither cash collateralized nor reallocated pursuant to this
subsection 3.14(d), then, without prejudice to any rights or remedies of any
Issuing Bank or any Revolving Lender hereunder, the commitment fee that
otherwise would have been payable to such Defaulting Lender (with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such L/C
Obligations) and the letter of credit commission payable with respect to such
Defaulting Lender’s L/C Obligations shall be payable to the applicable Issuing
Bank until such L/C Obligations are cash collateralized and/or reallocated;

 

(e)                                  so long as any Lender is a Defaulting
Lender, the Swing Line Lender shall not be required to fund any Swing Line Loan
and the Issuing Banks shall not be required to issue, amend, extend or increase
any Letter of Credit, unless they are respectively satisfied that the related
exposure will be 100% covered by the Revolving Commitments of the Non-Defaulting
Lenders and/or cash collateralized on terms reasonably satisfactory to the
Issuing Bank, and participations in any such newly issued or increased Letter of
Credit or newly made Swing Line Loan shall be allocated among Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(and Defaulting Lenders shall not participate therein);

 

(f)                                   any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to subsection 10.7) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts

 

130

--------------------------------------------------------------------------------


 

owing by such Defaulting Lender to the Issuing Banks or Swing Line Lender
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swing Line Loan or Letter of
Credit in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and the
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to the Borrower or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Obligations in respect of L/C Disbursements in respect of
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in subsection 6.2 are satisfied, such
payment shall be applied solely to prepay the Loans of, and Reimbursement
Obligations owed to, all Non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Reimbursement Obligations owed to, any
Defaulting Lender; and

 

(g)                                  In the event that the Administrative Agent,
the Borrower, each applicable Issuing Bank or the Swing Line Lender, as the case
may be, each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and L/C Obligations of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Commitment Percentage.  The rights and remedies
against a Defaulting Lender under this subsection 3.14 are in addition to other
rights and remedies that the Borrower, the Administrative Agent, the Issuing
Bank, the Swing Line Lender and the Non-Defaulting Lenders may have against such
Defaulting Lender.  The arrangements permitted or required by this subsection
3.14 shall be permitted under this Agreement, notwithstanding any limitation on
Liens or the pro rata sharing provisions or otherwise.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES.  To induce
the Administrative Agent and each Lender to make the Extensions of Credit
requested to be made by it on the Closing Date and on each Borrowing Date
thereafter, the Borrower hereby represents and warrants, on the Closing Date,
after giving effect to the Transactions, and on each Borrowing Date thereafter,
to the Administrative Agent and each Lender that:

 

4.1                               Financial Condition.  The audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of
December 31, 2012 and December 31, 2013 and the consolidated statements of
income, shareholders’ equity and cash flows for the fiscal years ended
December 31, 2011, December 31, 2012 and December 31, 2013, reported on by and
accompanied by unqualified reports from Deloitte & Touche LLP, present fairly,
in all material respects, the consolidated financial condition as at such date,
and the consolidated results of

 

131

--------------------------------------------------------------------------------


 

operations and consolidated cash flows for the respective fiscal years then
ended, of the Borrower and its consolidated Subsidiaries. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby (except as approved by a Responsible Officer of the Borrower,
and disclosed in any such schedules and notes, and subject to the omission of
footnotes from such unaudited financial statements).

 

4.2                               No Change; Solvent.  Since March 31, 2014,
there has not been any event, change, circumstance or development which,
individually or in the aggregate, has had or would reasonably be expected to
have, a Material Adverse Effect (after giving effect to (i) the consummation of
the Transactions, (ii) the making of the Extensions of Credit to be made on the
Closing Date and the application of the proceeds thereof as contemplated hereby,
and (iii) the payment of actual or estimated fees, expenses, financing costs and
tax payments related to the Transactions contemplated hereby). As of the Closing
Date, after giving effect to the consummation of the Transactions occurring on
the Closing Date, the Borrower is Solvent.

 

4.3                               Corporate Existence; Compliance with Law. 
Each of the Loan Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
except (other than with respect to the Borrower), to the extent that the failure
to be organized, existing and in good standing would not reasonably be expected
to have a Material Adverse Effect, (b) has the corporate or other organizational
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign corporation or a limited liability company and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not be reasonably expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

4.4                               Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate or other organizational power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
Extensions of Credit hereunder, and each such Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the Extensions of Credit to it, if any, on the terms
and conditions of this Agreement and any Notes.  No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Loan Party in connection with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which it is a
party or, in the case of the Borrower, with the Extensions of Credit to it, if
any, hereunder, except for (a) consents, authorizations, notices and filings
described in Schedule 4.4, all of which have been obtained or made prior to or
on the Closing Date, (b) filings to perfect the Liens created by the Security
Documents, (c) filings pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq.), in

 

132

--------------------------------------------------------------------------------


 

respect of Accounts of the Borrower and its Restricted Subsidiaries the Obligor
in respect of which is the United States of America or any department, agency or
instrumentality thereof and (d) consents, authorizations, notices and filings
which the failure to obtain or make would not reasonably be expected to have a
Material Adverse Effect.  This Agreement has been duly executed and delivered by
the Borrower, and each other Loan Document to which any Loan Party is a party
will be duly executed and delivered on behalf of such Loan Party.  This
Agreement constitutes a legal, valid and binding obligation of the Borrower and
each other Loan Document to which any Loan Party is a party when executed and
delivered will constitute a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5                               No Legal Bar.  The execution, delivery and
performance of the Loan Documents by any of the Loan Parties, the Extensions of
Credit hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect and (b) will
not result in, or require, the creation or imposition of any Lien (other than
Permitted Liens) on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

 

4.6                               No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their respective properties or revenues, (a) except as described on Schedule
4.6, which is so pending or threatened at any time on or prior to the Closing
Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which would be reasonably expected to have
a Material Adverse Effect.

 

4.7                               No Default.  Neither the Borrower, nor any of
its Restricted Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect that would be reasonably expected to have
a Material Adverse Effect.  Since the Closing Date, no Default or Event of
Default has occurred and is continuing.

 

4.8                               Ownership of Property; Liens.  Each of the
Borrower and its Restricted Subsidiaries has good title in fee simple to, or a
valid leasehold interest in, all its material real property, and good title to,
or a valid leasehold interest in, all its other material property, except where
the failure to have such title would not reasonably be expected to have a
Material Adverse Effect, and none of such property is subject to any Lien,
except for Permitted Liens.

 

4.9                               Intellectual Property.  The Borrower and each
of its Restricted Subsidiaries owns, or has the legal right to use, all United
States patents, patent applications, trademarks, trademark applications, trade
names, copyrights, technology, know-how and processes necessary for each of them
to conduct its business substantially as currently conducted (the “Intellectual
Property”) except for those the failure to own or have such legal right to use
would not be reasonably expected to have a Material Adverse Effect.

 

133

--------------------------------------------------------------------------------


 

4.10                        No Burdensome Restrictions.  Neither the Borrower
nor any of its Restricted Subsidiaries is in violation of any Requirement of Law
applicable to the Borrower or any of its Restricted Subsidiaries that would be
reasonably expected to have a Material Adverse Effect.

 

4.11                        Taxes.  To the knowledge of the Borrower, each of
the Borrower and its Restricted Subsidiaries has filed or caused to be filed all
United States federal income tax returns and all other material tax returns that
are required to be filed by it and has paid (a) all taxes shown to be due and
payable on such returns and (b) all taxes shown to be due and payable on any
assessments of which it has received notice made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, and no tax Lien has been filed, and no
claim is being asserted, with respect to any such tax, fee or other charge
(other than, for purposes of this subsection 4.11, any (i) taxes, fees, other
charges or Liens with respect to which the failure to pay, or the existence
thereof, in the aggregate, would not have a Material Adverse Effect or
(ii) taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which reserves in conformity with GAAP have been provided on
the books of Holding, the Borrower or one or more of its Restricted
Subsidiaries, as the case may be).

 

4.12                        Federal Regulations.  No part of the proceeds of any
Extensions of Credit will be used for any purpose that violates the provisions
of the Regulations of the Board, including without limitation, Regulation T,
Regulation U or Regulation X of the Board.

 

4.13                        ERISA.

 

(a)                                 During the five year period prior to each
date as of which this representation is made, or deemed made, with respect to
any Plan (or, with respect to (vi) or (viii) below, as of the date such
representation is made or deemed made), none of the following events or
conditions, either individually or in the aggregate, has resulted or is
reasonably likely to result in a Material Adverse Effect:  (i) a Reportable
Event; (ii) an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA); (iii) any noncompliance with
the applicable provisions of ERISA or the Code; (iv) a termination of a Single
Employer Plan (other than a standard termination pursuant to Section 4041(b) of
ERISA); (v) a Lien on the property of the Borrower or its Restricted
Subsidiaries in favor of the PBGC or a Plan; (vi) any Underfunding with respect
to any Single Employer Plan; (vii) a complete or partial withdrawal from any
Multiemployer Plan by the Borrower or any Commonly Controlled Entity; (viii) any
liability of the Borrower or any Commonly Controlled Entity under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the annual valuation date most closely preceding
the date on which this representation is made or deemed made; (ix) the
Reorganization or Insolvency of any Multiemployer Plan; or (x) any transactions
that resulted or could reasonably be expected to result in any liability to the
Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA; provided that the representation made in clauses
(ii) and (ix) of this subsection 4.13(a) with respect to a Multiemployer Plan is
based on knowledge of the Borrower.

 

134

--------------------------------------------------------------------------------


 

(b)                                 With respect to any Foreign Plan, none of
the following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect:  (i) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (iii) any obligation of the Borrower or its
Restricted Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
property of the Borrower or its Restricted Subsidiaries in favor of a
Governmental Authority as a result of any action or inaction regarding a Foreign
Plan; (v) for each Foreign Plan that is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities);
(vi) any facts that, to the best knowledge of the Borrower or any of its
Restricted Subsidiaries, exist that would reasonably be expected to give rise to
a dispute and any pending or threatened disputes that, to the best knowledge of
the Borrower or any of its Restricted Subsidiaries, would reasonably be expected
to result in a material liability to the Borrower or any of its Restricted
Subsidiaries concerning the assets of any Foreign Plan (other than individual
claims for the payment of benefits); and (vii) failure to make all contributions
in a timely manner to the extent required by applicable non-U.S. law.

 

4.14                        Collateral.  Upon execution and delivery thereof by
the parties thereto, the Guarantee and Collateral Agreement and the Mortgages,
if any, will be effective to create (to the extent described therein) in favor
of the Collateral Agent for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein, except as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.  When (a) the actions specified
in Schedule 3 to the Guarantee and Collateral Agreement have been duly taken,
(b) all applicable Instruments, Chattel Paper and Documents (each as described
therein) a security interest in which is perfected by possession have been
delivered to, and/or are in the continued possession of, the Collateral Agent,
(c) all Electronic Chattel Paper and Pledged Stock (as defined in the Guarantee
and Collateral Agreement) a security interest in which is required to be or is
perfected by “control” (as described in the UCC) are under the “control” of the
Collateral Agent or the Administrative Agent, as agent for the Collateral Agent
and as directed by the Collateral Agent and (d) the Mortgages, if any, have been
duly recorded, the security interests granted pursuant thereto shall constitute
(to the extent described therein) a perfected security interest in, all right,
title and interest of each pledgor or mortgagor (as applicable) party thereto in
the Collateral described therein (excluding Commercial Tort Claims, as defined
in the Guarantee and Collateral Agreement, other than such Commercial Tort
Claims set forth on Schedule 7 thereto (if any)) with respect to such pledgor. 
Notwithstanding any other provision of this Agreement, capitalized terms that
are used in this subsection 4.14 and not defined in this Agreement are so used
as defined in the applicable Security Document.

 

4.15                        Investment Company Act; Other Regulations.  The
Borrower is not an “investment company” within the meaning of the Investment
Company Act.  The Borrower is

 

135

--------------------------------------------------------------------------------


 

not subject to regulation under any federal or state statute or regulation
(other than Regulation X of the Board) which limits its ability to incur
Indebtedness as contemplated hereby.

 

4.16                        Subsidiaries.  Schedule 4.16 sets forth all the
Subsidiaries of the Borrower at the Closing Date (after giving effect to the
Transactions), the jurisdiction of their organization and the direct or indirect
ownership interest of the Borrower therein.

 

4.17                        Purpose of Loans.  The proceeds of the Loans shall
be used by the Borrower (a) to finance, in part, the Transactions, (b) to pay
certain transaction fees and expenses related to the Transactions and (c) to
finance the working capital and business requirements of, and for capital
expenditures and for general corporate purposes of, the Borrower and its
Subsidiaries.

 

4.18                        Environmental Matters.  Other than as disclosed on
Schedule 4.18 or exceptions to any of the following that would not, individually
or in the aggregate, reasonably be expected to give rise to a Material Adverse
Effect:

 

(a)                                 The Borrower and its Restricted
Subsidiaries:  (i) are, and within the period of all applicable statutes of
limitation have been, in compliance with all applicable Environmental Laws;
(ii) hold all Environmental Permits (each of which is in full force and effect)
required for any of their current operations or for any property owned, leased,
or otherwise operated by any of them and reasonably expect to timely obtain
without material expense all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) believe they will be able to maintain compliance with Environmental Laws,
including any reasonably foreseeable future requirements thereto.

 

(b)                                 Materials of Environmental Concern have not
been transported, disposed of, emitted, discharged, or otherwise released or
threatened to be released, to or at any real property presently or formerly
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
or at any other location, that would reasonably be expected to (i) give rise to
liability or other Environmental Costs of the Borrower or any of its Restricted
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
Borrower’s or any of its Restricted Subsidiaries’ planned or continued
operations, or (iii) impair the fair saleable value of any real property owned
by the Borrower or any of its Restricted Subsidiaries that is part of the
Collateral.

 

(c)                                  There is no judicial, administrative, or
arbitral proceeding (including any notice of violation or alleged violation)
under any Environmental Law to which the Borrower or any of its Restricted
Subsidiaries is, or to the knowledge of the Borrower or any of its Restricted
Subsidiaries is reasonably likely to be, named as a party that is pending or, to
the knowledge of the Borrower or any of its Restricted Subsidiaries, threatened.

 

(d)                                 Neither the Borrower nor any of its
Restricted Subsidiaries has received any written request for information, or
been notified that it is a potentially responsible

 

136

--------------------------------------------------------------------------------


 

party, under the United States Federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or received
any other written request for information from any Governmental Authority with
respect to any Materials of Environmental Concern.

 

(e)                                  Neither the Borrower nor any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, nor is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.

 

4.19                        No Material Misstatements.  The written factual
information, reports, financial statements, exhibits and schedules furnished by
or on behalf of the Borrower to the Administrative Agent, the Other
Representatives and the Lenders in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto, taken as a whole,
did not contain as of the Closing Date any material misstatement of fact and did
not omit to state as of the Closing Date any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the Borrower and its
Restricted Subsidiaries taken as a whole.  It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based,
contained in any such information, reports, financial statements, exhibits or
schedules, except that as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

 

4.20                        Labor Matters.  There are no strikes pending or, to
the knowledge of the Borrower, reasonably expected to be commenced against the
Borrower or any of its Restricted Subsidiaries that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.  The
hours worked and payments made to employees of the Borrower and each of its
Restricted Subsidiaries have not been in violation of any applicable laws,
rules or regulations, except where such violations would not reasonably be
expected to have a Material Adverse Effect.

 

4.21                        Insurance.  Schedule 4.21 sets forth a complete and
correct listing of all insurance that is (a) maintained by the Borrower and its
Restricted Subsidiaries that are Loan Parties and (b) material to the business
and operations of the Borrower and its Restricted Subsidiaries taken as a whole,
in each case as of the Closing Date, with the amounts insured (and any
deductibles) set forth therein.

 

4.22                        Anti-Terrorism.  To the extent applicable, each of
Holding, the Borrower and each Restricted Subsidiary is in compliance, in all
material respects, with (i) the PATRIOT Act and, (ii) the Trading with the Enemy
Act, as amended, (iii) any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”) and any

 

137

--------------------------------------------------------------------------------


 

other enabling legislation or executive order relating thereto.  Neither
Holding, the Borrower or any Restricted Subsidiary nor, to the knowledge of the
Borrower, any director, officer or employee of Holding, the Borrower or any
Restricted Subsidiary, is the target of any U.S. sanctions administered by OFAC
or a person on the list of “Specially Designated Nationals and Blocked
Persons.”  No proceeds of the Loans or the Letters of Credit will knowingly be
used for the purpose of funding or financing any activities or business of or
with any Person that at the time of such funding or financing is either the
target of any U.S. sanctions administered by OFAC or a person on the list of
“Specially Designated Nationals and Blocked Persons.”

 

SECTION 5.                            CONDITIONS PRECEDENT.

 

5.1                               Conditions to Initial Extension of Credit. 
This Agreement, including the agreement of each Lender to make the initial
Extension of Credit requested to be made by it, shall become effective on the
date on which the following conditions precedent shall have been satisfied or
waived:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received the following Loan Documents, executed and delivered as
required below, with, in the case of clause (i), a copy for each Lender:

 

(i)                                     this Agreement, executed and delivered
by a duly authorized officer of the Borrower; and

 

(ii)                                  the Guarantee and Collateral Agreement,
executed and delivered by a duly authorized officer of each Loan Party signatory
thereto.

 

(b)                                 Transactions.

 

(i)                                     The IPO shall have been consummated (or
shall be consummated substantially concurrently with the satisfaction of the
other conditions precedent set forth in this subsection 5.1);

 

(ii)                                  Notice for the Redemption shall have been
delivered to the trustee for the Senior Notes, and the Borrower shall have
notified or shall substantially contemporaneously notify such trustee that the
transactions identified in such notice as conditions precedent to the Redemption
have been consummated; and

 

(iii)                               All principal accrued and unpaid interest,
and other amounts then due and owing under the Predecessor Revolving Credit
Agreement and the Predecessor Term Loan Credit Agreement shall have been or
shall substantially contemporaneously be, paid in full and all commitments
thereunder shall have been, or shall substantially contemporaneously be,
terminated, and any Liens on the Collateral granted by any Loan Party to secure
such obligations shall have been, or shall substantially contemporaneously be,
terminated and released.

 

(c)                                  Lien Searches.  The Administrative Agent
shall have received the results of a recent search by a Person reasonably
satisfactory to the Administrative Agent, of the

 

138

--------------------------------------------------------------------------------


 

UCC and judgment lien filings that have been filed with respect to personal
property of the Borrower and its Subsidiaries in each of the jurisdictions set
forth in Schedule 5.1(c).

 

(d)                                 Legal Opinions.  The Administrative Agent
shall have received the following executed legal opinions:

 

(i)                                     the executed legal opinion of
Debevoise & Plimpton LLP, special New York counsel to each of Holding, the
Borrower and the other Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent; and

 

(ii)                                  the executed legal opinion of Richards,
Layton & Finger P.A., special Delaware counsel to each of Holding, the Borrower
and certain other Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent;

 

(e)                                  Officer’s Certificate.  The Administrative
Agent shall have received a certificate from the Borrower, dated the Closing
Date, substantially in the form of Exhibit H, with appropriate insertions and
attachments.

 

(f)                                   Perfected Liens.  The Collateral Agent
shall have obtained a valid security interest in the Collateral (to the extent
contemplated in the applicable Security Documents); and all documents,
instruments, filings, recordations and searches reasonably necessary in
connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such
security interests shall have been executed and delivered or made, or, in the
case of UCC filings, written authorization to make such UCC filings shall have
been delivered to the Collateral Agent, and none of such Collateral shall be
subject to any other pledges, security interests or mortgages except for
Permitted Liens;

 

(g)                                  Pledged Stock; Stock Powers; Pledged Notes;
Endorsements.  The Collateral Agent shall have received:

 

(i)                                     the certificates, if any, representing
the Pledged Stock under (and as defined in) the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof; and

 

(ii)                                  the promissory notes representing each of
the Pledged Notes under (and as defined in) the Guarantee and Collateral
Agreement, duly endorsed as required by the Guarantee and Collateral Agreement.

 

(h)                                 Fees.  The Agents, the Lead Arrangers and
the Lenders shall have received all fees and expenses required to be paid or
delivered by the Borrower to them on or prior to the Closing Date, including any
such fees referred to in subsection 3.5.

 

(i)                                     Corporate Proceedings of the Loan
Parties.  The Administrative Agent shall have received a copy of the resolutions
or equivalent action, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors of each

 

139

--------------------------------------------------------------------------------


 

Loan Party authorizing, as applicable, (i) the execution, delivery and
performance of this Agreement, any Notes and the other Loan Documents to which
it is or will be a party as of the Closing Date, (ii) the Extensions of Credit
to such Loan Party (if any) contemplated hereunder and (iii) the granting by it
of the Liens to be created pursuant to the Security Documents to which it will
be a party as of the Closing Date, certified by the Secretary, an Assistant
Secretary or other authorized representatives of such Loan Party as of the
Closing Date, which certificate shall be in substantially the form of Exhibit I
and shall state that the resolutions or other action thereby certified have not
been amended, modified (except as any later such resolution or other action may
modify any earlier such resolution or other action), revoked or rescinded and
are in full force and effect.

 

(j)                                    Incumbency Certificates of the Loan
Parties.  The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, as to the incumbency and signature of the
officers or other authorized signatories of such Loan Party executing any Loan
Document substantially in the form of Exhibit I executed by a Responsible
Officer or other authorized representative and the Secretary, any Assistant
Secretary or another authorized representative of such Loan Party.

 

(k)                                 Governing Documents.  The Administrative
Agent shall have received copies of the certificate or articles of incorporation
and by-laws (or other similar governing documents serving the same purpose) of
each Loan Party, certified as of the Closing Date as complete and correct copies
thereof by the Secretary, an Assistant Secretary or other authorized
representative of such Loan Party pursuant to a certificate substantially in the
form of Exhibit I.

 

(l)                                     Solvency.  The Administrative Agent
shall have received a certificate of the chief financial officer of the Borrower
(or another authorized financial officer of the Borrower or Holding) certifying
the solvency of the Borrower in the form attached hereto as Exhibit T.

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
subsection 5.1 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

 

5.2                               Conditions Precedent to Each Extension of
Credit.  The agreement of each Lender to make any Extension of Credit requested
to be made by it on or after the Closing Date (including each Swing Line Loan
made on or after the Closing Date) is subject to the satisfaction or waiver of
the following conditions precedent:

 

(a)                                 Notice.  With respect to any Loan, the
Administrative Agent shall have received a duly executed notice of borrowing;
with respect to the issuance of any Letter of Credit, the applicable Issuing
Bank shall have received a duly executed Letter of Credit Request.

 

140

--------------------------------------------------------------------------------


 

(b)                                 Representations and Warranties.  All
representations and warranties set forth in Section 4 and in the other Loan
Documents, shall, except to the extent that they relate to a particular date, be
true and correct in all material respects on and as of such date as if made on
and as of such date.

 

(c)                                  No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extensions of Credit requested to be made on such date.

 

Each borrowing of Loans by and each Letter of Credit issued on behalf of the
Borrower hereunder shall be deemed to constitute a representation and warranty
by the Borrower as to the matters specified in clause (b) above on the date of
such Extension of Credit.

 

SECTION 6.                            AFFIRMATIVE COVENANTS.

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Revolving Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and any other amount then due and
owing to any Lender or any Agent hereunder and under any Note and no Letters of
Credit shall be outstanding (unless cash collateralized or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent), the
Borrower shall and (except in the case of delivery of financial information,
reports and notices) shall cause each of the Material Restricted Subsidiaries
to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (and the Administrative Agent
agrees to make and so deliver such copies):

 

(a)                                 as soon as available, but in any event not
later than the fifth Business Day after the 90th day following the end of each
fiscal year of the Borrower ending on or after December 31, 2014, a copy of the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related consolidated statements of income,
shareholders’ equity and cash flows for such year, setting forth in each case,
in comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit (provided that such report
may contain a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, if such qualification or
exception is related solely to an upcoming Maturity Date hereunder), by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing (it being agreed that the furnishing of the
Borrower’s or any Parent’s annual report on Form 10-K for such year, as filed
with the SEC, will satisfy the Borrower’s obligation under this subsection
6.1(a) with respect to such year including with respect to the requirement that
such financial statements be reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, so long as the report included in such Form 10 K does not contain any
“going concern” or like qualification or exception (other than a “going concern”
or like qualification or exception with respect to an upcoming Maturity Date
hereunder)), together with a management’s discussion and analysis of financial
information (which

 

141

--------------------------------------------------------------------------------


 

need not be prepared in accordance with Item 303 of Regulation S-K of the
Securities Act);

 

(b)                                 as soon as available, but in any event not
later than the fifth Business Day after the 45th day following the end of each
of the first three quarterly periods of each fiscal year of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations and cash flows of the Borrower and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case, in comparative form
the figures for and as of the corresponding periods of the previous year,
certified by a Responsible Officer of the Borrower as being fairly stated in all
material respects (subject to normal year-end audit and other adjustments) (it
being agreed that the furnishing of the Borrower’s or any Parent’s quarterly
report on Form 10-Q for such quarter, as filed with the SEC, will satisfy the
Borrower’s obligations under this subsection 6.1(b) with respect to such
quarter), together with a management’s discussion and analysis of financial
information (which need not be prepared in accordance with Item 303 of
Regulation S-K of the Securities Act);

 

(c)                                  to the extent applicable, concurrently with
any delivery of consolidated financial statements under subsection 6.1(a) or
(b) above, related unaudited condensed consolidating financial statements
reflecting the material adjustments necessary (as determined by the Borrower in
good faith) to eliminate the accounts of Unrestricted Subsidiaries (if any) from
the accounts of the Borrower and its Restricted Subsidiaries;

 

(d)                                 all such financial statements delivered
pursuant to subsection 6.1(a) or (b) to be (and, in the case of any financial
statements delivered pursuant to subsection 6.1(b) shall be certified by a
Responsible Officer of the Borrower as being) complete and correct in all
material respects in conformity with GAAP and to be (and, in the case of any
financial statements delivered pursuant to subsection 6.1(b) shall be certified
by a Responsible Officer of the Borrower as being) prepared in reasonable detail
in accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after the Closing Date (except
as approved by such accountants or officer, as the case may be, and disclosed
therein, and except, in the case of any financial statements delivered pursuant
to subsection 6.1(b), for the absence of certain notes).

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender (and the Administrative
Agent agrees to make and so deliver such copies):

 

(a)                                 [reserved];

 

(b)                                 concurrently with the delivery of the
financial statements and reports referred to in subsections 6.1(a) and (b), a
certificate signed by a Responsible Officer of the Borrower (a “Compliance
Certificate”) (i) stating that, to the best of such Responsible Officer’s
knowledge, the Borrower and its Subsidiaries during such period has observed

 

142

--------------------------------------------------------------------------------


 

or performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement or the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, except, in each case, as specified in such certificate, (ii) commencing
with the delivery of the Compliance Certificate for the fiscal quarter ending
September 30, 2014, setting forth a reasonably detailed calculation of the
Consolidated First Lien Leverage Ratio for the Most Recent Four Quarter Period
(whether or not the financial covenant in Subsection 7.10 is required to be
tested) and (iii) commencing with the Compliance Certificate for the fiscal year
ended December 31, 2015, if (A) delivered with the financial statements required
by subsection 6.1(a) and (B) the Consolidated Secured Leverage Ratio as of the
last day of the immediately preceding fiscal year was greater than or equal to
the Consolidated Secured Leverage Ratio that would cause the ECF Percentage to
be greater than 0, setting forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
respective fiscal year covered by such financial statements;

 

(c)                                  [reserved];

 

(d)                                 within five Business Days after the same are
sent, copies of all financial statements and reports which Holding or the
Borrower sends to its public security holders, and within five Business Days
after the same are filed, copies of all financial statements and periodic
reports which Holding or the Borrower may file with the SEC or any successor or
analogous Governmental Authority;

 

(e)                                  within five Business Days after the same
are filed, copies of all registration statements and any amendments and exhibits
thereto, which Holding or the Borrower may file with the SEC or any successor or
analogous Governmental Authority, and such other documents or instruments as may
be reasonably requested by the Administrative Agent in connection therewith; and

 

(f)                                   with reasonable promptness, such
additional information (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of any Lender (acting through the Administrative
Agent) may reasonably request in writing from time to time.

 

Documents required to be delivered pursuant to subsection 6.1 or this subsection
6.2 may at the Borrower’s option be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s (or
Holding’s or any Parent’s) website on the Internet at the website address listed
on Schedule 6.2 (or such other website address as the Borrower may specify by
written notice to the Administrative Agent from time to time); or (ii) on which
such documents are posted on the Borrower’s (or Holding’s or any Parent’s)
behalf on an Internet or intranet website to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).  Following the electronic
delivery of any such documents by posting such documents to a website in
accordance with the preceding sentence (other than the posting by the Borrower
of any such documents on any website maintained for or sponsored by the
Administrative Agent), the Borrower shall promptly

 

143

--------------------------------------------------------------------------------


 

provide the Administrative Agent notice of such delivery (which notice may be by
facsimile or electronic mail) and the electronic location at which such
documents may be accessed; provided that, in the absence of bad faith, the
failure to provide such prompt notice shall not constitute a Default hereunder.

 

6.3                               Payment of Taxes.  Pay, discharge or otherwise
satisfy at or before they become delinquent, all its material Taxes, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or any
of its Restricted Subsidiaries, as the case may be, and except to the extent
that failure to do so, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

6.4                               Maintenance of Existence.  Preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, except as otherwise expressly permitted pursuant
to subsection 7.3 or 7.4, provided that the Borrower and its Restricted
Subsidiaries shall not be required to maintain any such rights, privileges or
franchises and the Borrower’s Restricted Subsidiaries shall not be required to
maintain such existence, if the failure to do so would not reasonably be
expected to have a Material Adverse Effect; and comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.

 

(a)                                 Keep all property useful and necessary in
the business of the Loan Parties, taken as a whole, in good working order and
condition; use commercially reasonable efforts to (i) maintain with insurance
companies insurance on, or self insure, all property material to the business of
the Loan Parties, taken as a whole, in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are consistent with the past practices of the Loan
Parties or otherwise as are usually insured against in the same general area by
companies engaged in the same or a similar business; furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried and (ii) ensure that at all times the Administrative
Agent, for the benefit of the Secured Parties, shall be named as additional
insured with respect to liability policies, and the Collateral Agent, for the
benefit of the Secured Parties, shall be named as loss payee with respect to
property insurance for the Mortgaged Properties (if any), maintained by the
Borrower and any Subsidiary Guarantor that is a Loan Party; provided that,
unless an Event of Default shall have occurred and be continuing, the Collateral
Agent shall turn over to the Borrower any amounts received by it as loss payee
under any such property insurance maintained by such Loan Parties, the
disposition of such amounts to be subject to the provisions of subsection
3.4(d) to the extent applicable, and, unless an Event of Default shall have
occurred and be continuing, the Collateral Agent agrees that the Borrower and/or
the applicable Subsidiary Guarantor shall have the sole right to adjust or
settle any claims under such insurance.

 

144

--------------------------------------------------------------------------------


 

(b)                                 With respect to each property of such Loan
Parties subject to a Mortgage (if any) acquired after the Closing Date:

 

(i)                                     If any portion of any such property is
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, such Loan Party shall
maintain or cause to be maintained, flood insurance to the extent required by
law.

 

(ii)                                  The applicable Loan Party promptly shall
comply with and conform to (i) all provisions of each such insurance policy, and
(ii) all requirements of the insurers applicable to such party or to such
property or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration or repair of such property, except for such
non-compliance or non-conformity as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Such Loan Party shall
not use or permit the use of such property in any manner that would reasonably
be expected to result in the cancellation of any such insurance policy or would
reasonably be expected to void coverage required to be maintained with respect
to such property pursuant to clause (a) of this subsection 6.5.

 

(iii)                               If any such Loan Party is in default of its
obligations to insure or deliver any such prepaid policy or policies, the result
of that would reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon 10 days’ written notice to the
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which such Loan Party had insured such property, and pay
the premium or premiums therefore, and the Borrower shall pay or cause to be
paid to the Administrative Agent on demand such premium or premiums so paid by
the Administrative Agent with interest from the time of payment at a rate per
annum equal to 2.00%.

 

(iv)                              If such property, or any part thereof, shall
be destroyed or damaged and the reasonably estimated cost thereof would exceed
$15.0 million the Borrower shall give prompt notice thereof to the
Administrative Agent.  All insurance proceeds paid or payable in connection with
any damage or casualty to any such property shall be applied in the manner
specified in subsection 6.5(a).

 

6.6                               Inspection of Property; Books and Records;
Discussions.  Keep proper books of records and account in which full, complete
and correct entries in conformity with GAAP and all material Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities; and permit representatives of the Administrative Agent to visit and
inspect any of its properties and examine and, to the extent reasonable, make
abstracts from any of its books and records and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Restricted Subsidiaries with officers and employees of the Borrower and its
Restricted Subsidiaries and with its independent certified public accountants,
in each case at any reasonable time, upon reasonable notice, provided that
(a) except during the continuation of an Event of Default, only one such visit
shall be at the Borrower’s expense, and (b) during the continuation of an Event
of Default, the Administrative Agent and its representatives may do any of the
foregoing at the Borrower’s expense.

 

145

--------------------------------------------------------------------------------


 

6.7                               Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 

(a)                                 as soon as possible after a Responsible
Officer of the Borrower knows thereof, the occurrence of any Default or Event of
Default;

 

(b)                                 as soon as possible after a Responsible
Officer of the Borrower knows thereof, any litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Restricted Subsidiaries and any Governmental Authority, which would reasonably
be expected to be adversely determined and if adversely determined, as the case
may be, would reasonably be expected to have a Material Adverse Effect;

 

(c)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, any litigation or proceeding affecting
the Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to have a Material Adverse Effect;

 

(d)                                 the following events, as soon as possible
and in any event within 30 days after a Responsible Officer of the Borrower or
any of its Restricted Subsidiaries knows thereof:  (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Single Employer
Plan, a failure to make any required contribution to a Single Employer Plan or
Multiemployer Plan, the creation of any Lien on the property of the Borrower or
its Restricted Subsidiaries in favor of the PBGC or a Plan or any withdrawal
from, or the full or partial termination, Reorganization or Insolvency of, any
Multiemployer Plan; (ii) the institution of proceedings or the taking of any
other formal action by the PBGC or the Borrower or any of its Restricted
Subsidiaries or any Commonly Controlled Entity or any Multiemployer Plan which
could reasonably be expected to result in the withdrawal from, or the
termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan; provided, however, that no such notice will be required
under clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect; and

 

(e)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, (i) any release or discharge by the
Borrower or any of its Restricted Subsidiaries of any Materials of Environmental
Concern required to be reported under applicable Environmental Laws to any
Governmental Authority, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such release or discharge would not
reasonably be expected to have a Material Adverse Effect; (ii) any condition,
circumstance, occurrence or event not previously disclosed in writing to the
Administrative Agent that would reasonably be expected to result in liability or
expense under applicable Environmental Laws, unless the Borrower reasonably
determines that the total Environmental Costs arising out of such condition,
circumstance, occurrence or event would not reasonably be expected to have a
Material Adverse Effect, or would not reasonably be expected to result in the
imposition of any lien or other material restriction on the title, ownership or
transferability of any facilities and properties owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries that would reasonably be

 

146

--------------------------------------------------------------------------------


 

expected to result in a Material Adverse Effect; and (iii) any proposed action
to be taken by the Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to subject the Borrower or any of its Restricted
Subsidiaries to any material additional or different requirements or liabilities
under Environmental Laws, unless the Borrower reasonably determines that the
total Environmental Costs arising out of such proposed action would not
reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes to
take with respect thereto.

 

6.8                               Environmental Laws.  (i) Comply substantially
with, and require substantial compliance by all tenants, subtenants,
contractors, and invitees with respect to any property leased or subleased from,
or operated by the Borrower or its Restricted Subsidiaries with, all applicable
Environmental Laws including all Environmental Permits and all orders and
directions of any Governmental Authority; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries.  Noncompliance shall not constitute
a breach of this subsection 6.8, provided that, upon learning of any actual or
suspected noncompliance, the Borrower and any such affected Subsidiary shall
promptly undertake reasonable efforts, if any, to achieve compliance, and
provided further that in any case such noncompliance would not reasonably be
expected to have a Material Adverse Effect.

 

6.9                               After-Acquired Real Property and Fixtures and
Future Subsidiaries.

 

(a)                                 With respect to any owned real property or
fixtures thereon, in each case with a purchase price or a fair market value at
the time of acquisition of at least $15.0 million in which any Loan Party (and
in any event excluding any Foreign Subsidiary and any Excluded Subsidiary)
acquires ownership rights at any time after the Closing Date (or owned by any
Subsidiary that becomes a Loan Party after the Closing Date (and in any event
excluding any Foreign Subsidiary and any Excluded Subsidiary)), promptly grant
to the Collateral Agent for the benefit of the Secured Parties, a Lien of record
on all such owned real property and fixtures, upon terms reasonably satisfactory
in form and substance to the Collateral Agent and in accordance with any
applicable requirements of any Governmental Authority (including any required
appraisals of such property under FIRREA); provided that (i) nothing in this
subsection 6.9 shall defer or impair the attachment or perfection of any
security interest in any Collateral covered by any of the Security Documents
that would attach or be perfected pursuant to the terms thereof without action
by any Loan Party or any other Person, (ii) no such Lien shall be required to be
granted as contemplated by this subsection 6.9 on any owned real property or
fixtures the acquisition of which is or is to be financed or refinanced in whole
or in part through the incurrence of Indebtedness permitted by subsection 7.1,
until such Indebtedness is repaid in full (and not refinanced as permitted by
subsection 7.1) or, as the case may be, the Borrower

 

147

--------------------------------------------------------------------------------


 

determines not to proceed with such financing or refinancing and (iii) no Lien
shall be required to be granted as contemplated by this subsection 6.9 on any
Principal Property (as defined in the Existing Notes Indenture as in effect on
the Closing Date) until (x) such time as the Existing Notes Indenture ceases to
be in full force and effect as a result of the satisfaction and discharge
thereof in accordance with its terms or (y) any Loan Party grants any Lien
(other than any Lien arising pursuant to or by reason of any Loan Document) to
any Person on such Principal Property resulting in the Existing Notes becoming
equally and ratably secured by such Principal Property pursuant to Section 5.03
of the Existing Notes Indenture, for so long as the Existing Notes are so
secured (and any Lien granted to the Collateral Agent or any other Secured Party
as a result of this clause (y) shall be automatically released once such Lien is
no longer outstanding).  In connection with any such grant to the Collateral
Agent, for the benefit of the Secured Parties, of a Lien of record on any such
real property in accordance with this subsection, the Borrower or such
Restricted Subsidiary shall deliver or cause to be delivered to the Collateral
Agent any surveys, title insurance policies, environmental reports and other
documents in connection with such grant of such Lien obtained by it in
connection with the acquisition of such ownership rights in such real property
or as the Collateral Agent shall reasonably request (in light of the value of
such real property and the cost and availability of such surveys, title
insurance policies, environmental reports and other documents and whether the
delivery of such surveys, title insurance policies, environmental reports and
other documents would be customary in connection with such grant of such Lien in
similar circumstances).

 

(b)                                 With respect to any Domestic Subsidiary that
is a Wholly Owned Subsidiary (other than an Excluded Subsidiary) (A) created or
acquired subsequent to the Closing Date by the Borrower or any of its Domestic
Subsidiaries that are Wholly Owned Subsidiaries (other than an Excluded
Subsidiary), (B) being designated as a Restricted Subsidiary, (C) ceasing to be
an Immaterial Subsidiary, a Foreign Subsidiary Holdco or other Excluded
Subsidiary as provided in the applicable definition thereof after the expiry of
any applicable period referred to in such definition or (D) that becomes a
Domestic Subsidiary as a result of a transaction pursuant to, and permitted by,
subsection 7.3 or 7.5 (other than an Excluded Subsidiary), promptly notify the
Administrative Agent of such occurrence and, if the Administrative Agent or the
Required Lenders so request, promptly (i) execute and deliver to the Collateral
Agent for the benefit of the Secured Parties such amendments to the Guarantee
and Collateral Agreement as the Collateral Agent shall reasonably deem necessary
or reasonably advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected security interest (as and to the extent provided in
the Guarantee and Collateral Agreement) in the Capital Stock of such new
Domestic Subsidiary; provided that if such Capital Stock constitutes Restricted
Assets (as defined in the Guarantee and Collateral Agreement), then no such
security interest on such Capital Stock shall be required until (x) such time as
the Existing Notes Indenture ceases to be in full force and effect as a result
of the satisfaction and discharge thereof in accordance with its terms or
(y) any Loan Party grants any Lien (other than any Lien arising pursuant to or
by reason of any Loan Document) to any Person on such Capital Stock resulting in
the Existing Notes becoming equally and ratably secured by such Capital Stock
pursuant to Section 5.03 of the Existing Notes Indenture, for so long as the
Existing Notes are so secured (and any Lien granted to the Collateral Agent or
any other Secured Party as a result of this clause (y) shall be automatically
released once such Lien is no longer outstanding), (ii) deliver to the
Collateral Agent or to such agent therefor as may be provided by any
Intercreditor Agreement or any Other Intercreditor Agreement, the certificates
(if any) representing such Capital Stock,

 

148

--------------------------------------------------------------------------------


 

together with undated stock powers, executed and delivered in blank by a duly
authorized officer of the parent of such new Domestic Subsidiary and (iii) cause
such new Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take all actions reasonably deemed by the
Collateral Agent to be necessary or advisable to cause the Lien created by the
Guarantee and Collateral Agreement in such new Domestic Subsidiary’s Collateral
to be duly perfected in accordance with all applicable Requirements of Law (as
and to the extent provided in the Guarantee and Collateral Agreement), including
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Collateral Agent.  In addition, the Borrower may cause any
Subsidiary that is not required to become a Subsidiary Guarantor to become a
Subsidiary Guarantor by executing and delivering a Subsidiary Guaranty.

 

(c)                                  With respect to any Foreign Subsidiary or
Domestic Subsidiary that is a Non-Wholly Owned Subsidiary created or acquired
subsequent to the Closing Date by the Borrower or any of its Domestic
Subsidiaries that are Wholly Owned Subsidiaries (in each case, other than any
Excluded Subsidiary), the Capital Stock of which is owned directly by the
Borrower or a Domestic Subsidiary that is a Wholly Owned Subsidiary (other than
an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and if the Administrative Agent or the Required Lenders so request,
promptly (i) execute and deliver to the Collateral Agent a new pledge agreement
or such amendments to the Guarantee and Collateral Agreement as the Collateral
Agent shall reasonably deem necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Subsidiary that is directly owned by
the Borrower or any Domestic Subsidiary that is a  Wholly Owned Subsidiary
(other than an Excluded Subsidiary); provided that if such Capital Stock
constitutes Restricted Assets (as defined in the Guarantee and Collateral
Agreement), then no such security interest on such Capital Stock shall be
required until (x) such time as the Existing Notes Indenture ceases to be in
full force and effect as a result of the satisfaction and discharge thereof in
accordance with its terms or (y) any Loan Party grants any Lien (other than any
Lien arising pursuant to or by reason of any Loan Document) to any Person on
such Capital Stock resulting in the Existing Notes becoming equally and ratably
secured by such Capital Stock pursuant to Section 5.03 of the Existing Notes
Indenture, for so long as the Existing Notes are so secured (and any Lien
granted to the Collateral Agent or any other Secured Party as a result of this
clause (y) shall be automatically released once such Lien is no longer
outstanding), and (ii) to the extent reasonably deemed advisable by the
Collateral Agent, deliver to the Collateral Agent or to any agent therefor as
provided by any Intercreditor Agreement or any Other Intercreditor Agreement,
the certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the relevant parent of such new Subsidiary and take such other action as may be
reasonably deemed by the Collateral Agent to be necessary or desirable to
perfect the Collateral Agent’s security interest therein (in each case as and to
the extent required by the Guarantee and Collateral Agreement); provided that in
either case in no event shall more than 65.0% of the Capital Stock of any such
new Foreign Subsidiary be required to be so pledged and, provided, further, that
no such pledge or security shall be required with respect to any Non-Wholly
Owned Subsidiary to the extent that the grant of such pledge or security
interest would violate the terms of any agreements under which the Investment by
the Borrower or any of its Subsidiaries was made therein.

 

149

--------------------------------------------------------------------------------


 

(d)                                 At its own expense, execute, acknowledge and
deliver, or cause the execution, acknowledgement and delivery of, and thereafter
register, file or record in an appropriate governmental office, any document or
instrument reasonably deemed by the Collateral Agent to be necessary or
desirable for the creation, perfection and priority and the continuation of the
validity, perfection and priority of the foregoing Liens or any other Liens
created pursuant to the Security Documents (to the extent the Collateral Agent
determines, in its reasonable discretion, that such action is required to ensure
the perfection or the enforceability as against third parties of its security
interest in such Collateral) in each case in accordance with, and to the extent
required by, the Guarantee and Collateral Agreement).

 

(e)                                  Notwithstanding anything to contrary in
this Agreement, nothing in this subsection 6.9 shall require that any Loan Party
grant a Lien with respect to any owned real property or fixtures in which such
Subsidiary acquires ownership rights to the extent that the Administrative
Agent, in its reasonable judgment, determines that the granting of such a Lien
is impracticable.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, (A) the foregoing requirements shall be subject to the terms
of any Intercreditor Agreement or any Other Intercreditor Agreement and, in the
event of any conflict with such terms, the terms of such Intercreditor Agreement
or any Other Intercreditor Agreement, as applicable, shall control, (B) no
security interest or lien is or will be granted pursuant to any Loan Document or
otherwise in any right, title or interest of any of Holding, the Borrower or any
of its Subsidiaries in, and “Collateral” shall not include, any Excluded Asset,
(C) no Loan Party or any Affiliate thereof shall be required to take any action
in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction in order to create any security interests in assets located or
titled outside of the U.S. or to perfect any security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction), (D) to the extent not
automatically perfected by filings under the Uniform Commercial Code of each
applicable jurisdiction, no Loan Party shall be required to take any actions in
order to perfect any security interests granted with respect to any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts, securities accounts, but excluding Capital Stock
required to be delivered pursuant to subsections 6.9(b) and (c) above), and
(E) nothing in this subsection 6.9 shall require that any Subsidiary grant a
Lien with respect to any property or assets in which such Subsidiary acquires
ownership rights to the extent that the Borrower and the Administrative Agent
reasonably determine in writing that the costs or other consequences to Holdings
or any of its Subsidiaries of the granting of such a Lien is excessive in view
of the benefits that would be obtained by the Secured Parties.

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, (x) nothing in this subsection 6.9
(or in any other provision of this Agreement or any other Loan Document) shall
require any Loan Party to grant or maintain any security interest or Lien in
respect of any asset as a result of which the Existing Notes would be required
to be equally and ratably secured pursuant to Section 5.03 of the Existing Notes
Indenture as in effect on the Closing Date, unless and until (i) the Existing
Notes Indenture ceases to be in full force and effect as a result of the
satisfaction and discharge thereof in accordance with its terms or (ii) such
Loan Party grants any Lien (other than any Lien arising pursuant to or by reason
of any Loan Document) to any Person on such asset resulting in the Existing
Notes becoming

 

150

--------------------------------------------------------------------------------


 

equally and ratably secured by such asset pursuant to Section 5.03 of the
Existing Notes Indenture, for so long as the Existing Notes are so secured (and
any Lien granted to the Collateral Agent or any other Secured Party as a result
of this clause (ii) shall be automatically released once such Lien is no longer
outstanding) and (y) the Collateral Agent and each other Secured Party shall
take such action to evidence the absence or termination of any security interest
or Lien that would give rise to such requirement, or that arises as a result of
any Lien referred to in the foregoing clause (ii) once such Lien is no longer
outstanding, as the Borrower may reasonably request.

 

SECTION 7.                            NEGATIVE COVENANTS.  The Borrower hereby
agrees that, from and after the Closing Date and so long as Revolving
Commitments remain in effect, and thereafter until payment in full of the Loans,
all Reimbursement Obligations and any other amount then due and owing to any
Lender or any Agent hereunder and under any Note and the termination or
expiration of all Letters of Credit (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent):

 

7.1                               Limitation on Indebtedness.

 

(a)                                 The Borrower will not, and will not permit
any Material Restricted Subsidiary to Incur any Indebtedness; provided, however,
that (x) the Borrower or any Restricted Subsidiary may Incur Indebtedness if on
the date of the Incurrence of such Indebtedness, after giving effect to the
Incurrence thereof, the Consolidated Coverage Ratio would be equal to or greater
than 2.00:1.00 and (y) the aggregate principal amount of Indebtedness Incurred
pursuant to the preceding clause (x) by Restricted Subsidiaries that are not
Subsidiary Guarantors shall not exceed the greater of $200.0 million and 15.5%
of Consolidated Tangible Assets at any time outstanding.

 

(b)                                 Notwithstanding the foregoing paragraph (a),
the Borrower and its Restricted Subsidiaries may Incur the following
Indebtedness:

 

(i)                                     Indebtedness Incurred pursuant to any
Credit Facility (including but not limited to in respect of letters of credit or
bankers’ acceptances issued or created thereunder) and Indebtedness Incurred
other than under any Credit Facility, and (without limiting the foregoing), in
each case, any Refinancing Indebtedness in respect thereof, in a maximum
principal amount at any time outstanding not exceeding in the aggregate the
amount equal to the sum of (A) $2,125 million, plus (B) an amount not in excess
of the Maximum Incremental Facilities Amount plus (C) in the event of any
refinancing of any such Indebtedness, the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing.

 

(ii)                                  Indebtedness (A) of any Restricted
Subsidiary to the Borrower or (B) of the Borrower or any Restricted Subsidiary
to any Restricted Subsidiary; provided that any subsequent issuance or transfer
of any Capital Stock of such Restricted Subsidiary to which such Indebtedness is
owed, or other event, that results in such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of such Indebtedness
(except to the Borrower or a Restricted Subsidiary) will be deemed, in each

 

151

--------------------------------------------------------------------------------


 

case, an Incurrence of such Indebtedness by the issuer thereof not permitted by
this subsection 7.1(b)(ii);

 

(iii)                               any Indebtedness (other than the
Indebtedness described in clause (ii) above) outstanding on the Closing Date and
any Refinancing Indebtedness Incurred in respect of any Indebtedness described
in this subsection 7.1(b)(iii) or subsection 7.1(a) above;

 

(iv)                              Purchase Money Obligations, Capitalized Lease
Obligations, and in each case any Refinancing Indebtedness with respect thereto;
provided that the aggregate principal amount of such Purchase Money Obligations
Incurred to finance the acquisition of Capital Stock of any Person at any time
outstanding pursuant to this clause shall not exceed an amount equal to the
greater of $175.0 million and 13.25% of Consolidated Tangible Assets;

 

(v)                                 Indebtedness (A) supported by a letter of
credit issued pursuant to any Credit Facility in a principal amount not
exceeding the face amount of such letter of credit or (B) consisting of
accommodation guarantees for the benefit of trade creditors of the Borrower or
any of its Restricted Subsidiaries;

 

(vi)                              (A) Guarantees by the Borrower or any
Restricted Subsidiary of Indebtedness or any other obligation or liability of
the Borrower or any Restricted Subsidiary (other than any Indebtedness Incurred
by the Borrower or such Restricted Subsidiary, as the case may be, in violation
of this subsection 7.1), or (B) without limiting subsection 7.2, Indebtedness of
the Borrower or any Restricted Subsidiary arising by reason of any Lien granted
by or applicable to such Person securing Indebtedness of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this subsection
7.1);

 

(vii)                           Indebtedness of the Borrower or any Restricted
Subsidiary (A) arising from the honoring of a check, draft or similar instrument
drawn against insufficient funds, provided that such Indebtedness is
extinguished within five Business Days of its Incurrence, or (B) consisting of
guarantees, indemnities, obligations in respect of earnouts or other purchase
price adjustments, or similar obligations, Incurred in connection with the
acquisition or disposition of any business, assets or Person;

 

(viii)                        Indebtedness of the Borrower or any Restricted
Subsidiary in respect of (A) letters of credit, bankers’ acceptances or other
similar instruments or obligations issued, or relating to liabilities or
obligations incurred, in the ordinary course of business (including those issued
to governmental entities in connection with self-insurance under applicable
workers’ compensation statutes), or (B) completion guarantees, surety, judgment,
appeal or performance bonds, or other similar bonds, instruments or obligations,
provided, or relating to liabilities or obligations incurred, in the ordinary
course of business, including in respect of liabilities or obligations of
franchisees or (C) Hedging Obligations, entered into for bona fide hedging
purposes, or (D) Management Guarantees or Management Indebtedness, or (E) the
financing of insurance premiums in

 

152

--------------------------------------------------------------------------------


 

the ordinary course of business, or (F) take-or-pay obligations under supply
arrangements incurred in the ordinary course of business, or (G) netting,
overdraft protection and other arrangements arising under standard business
terms of any bank at which the Borrower or any Restricted Subsidiary maintains
an overdraft, cash pooling or other similar facility or arrangement;

 

(ix)                              Indebtedness (A) of a Special Purpose
Subsidiary secured by a Lien on all or part of the assets disposed of in, or
otherwise Incurred in connection with, a Financing Disposition or (B) otherwise
Incurred in connection with a Special Purpose Financing; provided that (1) such
Indebtedness is not recourse to the Borrower or any Restricted Subsidiary that
is not a Special Purpose Subsidiary (other than with respect to Special Purpose
Financing Undertakings); (2) in the event such Indebtedness shall become
recourse to the Borrower or any Restricted Subsidiary that is not a Special
Purpose Subsidiary (other than with respect to Special Purpose Financing
Undertakings), such Indebtedness will be deemed to be, and must be classified by
the Borrower as, Incurred at such time (or at the time initially Incurred) under
one or more of the other provisions of this subsection 7.1 for so long as such
Indebtedness shall be so recourse; and (3) in the event that at any time
thereafter such Indebtedness shall comply with the provisions of the preceding
subclause (1), the Borrower may classify such Indebtedness in whole or in part
as Incurred under this subsection 7.1(b)(ix);

 

(x)                                 [Reserved];

 

(xi)                              Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount at any time outstanding not
exceeding an amount equal to the greater of (x) $25.0 million and
(y) (A) (1) the Foreign Borrowing Base less (2) the aggregate principal amount
of Indebtedness Incurred by Special Purpose Subsidiaries that are Foreign
Subsidiaries and then outstanding pursuant to clause (ix) of this subsection
7.1(b) plus (B) in the event of any refinancing of any Indebtedness Incurred
under this clause (xi), the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing;

 

(xii)                           Contribution Indebtedness and any Refinancing
Indebtedness with respect thereto;

 

(xiii)                        Indebtedness of (A) the Borrower or any Restricted
Subsidiary Incurred to finance or refinance, or otherwise Incurred in connection
with any acquisition of assets (including Capital Stock), business or Person, or
any merger or consolidation of any Person with or into the Borrower or any
Restricted Subsidiary, or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation), provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) the Borrower would have a
Consolidated Total Leverage Ratio equal to or less than 6.25:1.00 or (2) the
Consolidated Total Leverage Ratio of the Borrower would equal or be less than
the Consolidated Total Leverage Ratio of the Borrower immediately prior to
giving effect thereto; provided, further, that if, at the Borrower’s option, on
the date of the initial borrowing of such

 

153

--------------------------------------------------------------------------------


 

Indebtedness or entry into the definitive agreement providing the commitment to
fund such Indebtedness, pro forma effect is given to the Incurrence of the
entire committed amount of such Indebtedness, such committed amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
without further compliance with this clause (xiii); and any Refinancing
Indebtedness with respect to any such Indebtedness;

 

(xiv)                       Indebtedness of the Borrower or any Restricted
Subsidiary Incurred as consideration in connection with, or otherwise to
finance, any acquisition of assets (including Capital Stock), business or
Person, or any merger or consolidation of any Person with or into the Borrower
or any Restricted Subsidiary and any Refinancing Indebtedness with respect
thereto, in an aggregate principal amount at any time outstanding not exceeding
an amount equal to the greater of $100 million and 7.75% of Consolidated
Tangible Assets;

 

(xv)                          Indebtedness issuable upon the conversion or
exchange of shares of Disqualified Stock issued in accordance with paragraph
(a) above, and any Refinancing Indebtedness with respect thereto; and

 

(xvi)                       Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount at any time outstanding not
exceeding an amount equal to the greater of $250.0 million and 19% of
Consolidated Tangible Assets.

 

(c)                                  For purposes of determining compliance
with, and the outstanding principal amount of any particular Indebtedness
Incurred pursuant to and in compliance with, this subsection 7.1, (i) any other
obligation of the obligor on such Indebtedness (or of any other Person who could
have Incurred such Indebtedness under this subsection 7.1) arising under any
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation supporting such Indebtedness shall be disregarded to
the extent that such Guarantee, Lien or letter of credit, bankers’ acceptance or
other similar instrument or obligation secures the principal amount of such
Indebtedness; (ii) in the event that Indebtedness Incurred pursuant to
subsection 7.1(b) meets the criteria of more than one of the types of
Indebtedness described in subsection 7.1(b) above, the Borrower, in its sole
discretion, shall classify such item of Indebtedness and may include the amount
and type of such Indebtedness in one or more of the clauses of subsection
7.1(b) (including in part under one such clause and in part under another such
clause); provided that (if the Borrower shall so determine) any Indebtedness
Incurred pursuant to clause (b)(xvi) of this subsection 7.1 or clause (b)(iv) of
this subsection 7.1 as limited by the proviso thereto, shall, at the Borrower’s
election, cease to be deemed Incurred or outstanding for purposes of such clause
but shall be deemed Incurred for the purposes of paragraph (a) of this
subsection 7.1 from and after the first date on which such Restricted Subsidiary
could have Incurred such Indebtedness under paragraph (a) of this subsection 7.1
without reliance on such clause; (iii) in the event that Indebtedness could be
Incurred in part under subsection 7.1(a), the Borrower, in its sole discretion,
may classify a portion of such Indebtedness as having been Incurred under
subsection 7.1(a) and the remainder of such Indebtedness as having been Incurred
under subsection 7.1(b); (iv) the amount of Indebtedness issued at a price that
is less than the principal amount thereof shall be equal to the amount of the
liability in respect thereof determined in accordance with GAAP; (v) the
principal amount of Indebtedness outstanding under any clause of paragraph
(b) above, including for purposes of any

 

154

--------------------------------------------------------------------------------


 

determination of the “Maximum Incremental Facilities Amount,” shall be
determined after giving effect to the application of proceeds of any such
Indebtedness to refinance any such other Indebtedness and  (vi) if any
Indebtedness is Incurred to refinance Indebtedness initially Incurred in
reliance on a basket measured by reference to a percentage of Consolidated
Tangible Assets at the time of Incurrence, and such refinancing would cause the
percentage of Consolidated Tangible Assets restriction to be exceeded if
calculated based on the Consolidated Tangible Assets on the date of such
refinancing, such percentage of Consolidated Tangible Assets restriction shall
not be deemed to be exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing.   Notwithstanding anything herein
to the contrary, Indebtedness Incurred by the Borrower on the Closing Date under
this Agreement shall be classified as Incurred under subsection 7.1(b), and not
under subsection 7.1(a).

 

(d)                                 For purposes of determining compliance with
any Dollar denominated restriction on the Incurrence of Indebtedness denominated
in a foreign currency, the Dollar-equivalent principal amount of such
Indebtedness Incurred pursuant thereto shall be calculated based on the relevant
currency exchange rate in effect on the date that such Indebtedness was
Incurred, in the case of term Indebtedness, or first committed, in the case of
revolving credit Indebtedness, provided that (x) the Dollar-equivalent principal
amount of any such Indebtedness outstanding on the Closing Date shall be
calculated based on the relevant currency exchange rate in effect on the Closing
Date, (y) if such Indebtedness is Incurred to refinance other Indebtedness
denominated in a foreign currency (or in a different currency from such
Indebtedness so being Incurred), and such refinancing would cause the applicable
Dollar denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing and (z) the Dollar-equivalent principal amount
of Indebtedness denominated in a foreign currency and Incurred pursuant to this
Agreement shall be calculated based on the relevant currency exchange rate in
effect on, at the Borrower’s option, (i) the Closing Date, (ii) any date on
which any of the respective commitments under this Agreement shall be
reallocated between or among facilities or subfacilities hereunder or
thereunder, or on which such rate is otherwise calculated for any purpose
thereunder, or (iii) the date of such Incurrence.  The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.

 

7.2                               Limitation on Liens.  The Borrower shall not,
and shall not permit any Material Restricted Subsidiary to, directly or
indirectly, create or permit to exist any Lien on any of its property or assets,
whether now owned or hereafter acquired, securing any Indebtedness, except for
the following Liens:

 

155

--------------------------------------------------------------------------------


 

(a)                                 Liens for taxes, assessments or other
governmental charges not yet delinquent or the nonpayment of which in the
aggregate would not reasonably be expected to have a material adverse effect on
the Borrower and its Restricted Subsidiaries or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower or a Subsidiary thereof, as the case
may be, in accordance with GAAP;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business in respect of obligations that are not overdue for a
period of more than 60 days or that are bonded or that are being contested in
good faith and by appropriate proceedings;

 

(c)                                  pledges, deposits or Liens in connection
with workers’ compensation, unemployment insurance and other social security and
other similar legislation or other insurance related obligations (including,
without limitation, pledges or deposits securing liability to insurance carriers
under insurance or self-insurance arrangements);

 

(d)                                 pledges, deposits or Liens to secure the
performance of bids, tenders, trade, government or other contracts (other than
for borrowed money), obligations for utilities, leases, licenses, statutory
obligations, completion guarantees, surety, judgment, appeal or performance
bonds, other similar bonds, instruments or obligations, and other obligations of
a like nature incurred in the ordinary course of business;

 

(e)                                  easements (including reciprocal easement
agreements), rights-of-way, building, zoning and similar restrictions, utility
agreements, covenants, reservations, restrictions, encroachments, charges, and
other similar encumbrances or title defects incurred, or leases or subleases
granted to others, in the ordinary course of business, which do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(f)                                   Liens existing on, or provided for under
written arrangements existing on, the Closing Date, which Liens or arrangements
are set forth on Schedule 7.2, or (in the case of any such Liens securing
Indebtedness of the Borrower or any of its Subsidiaries existing or arising
under written arrangements existing on the Closing Date) securing any
Refinancing Indebtedness in respect of such Indebtedness so long as the Lien
securing such Refinancing Indebtedness is limited to all or part of the same
property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or under such written
arrangements could secure) the original Indebtedness;

 

(g)                                  (i) mortgages, liens, security interests,
restrictions, encumbrances or any other matters of record that have been placed
by any developer, landlord or other third party on property over which the
Borrower or any Restricted Subsidiary has easement rights or on any leased
property and subordination or similar agreements relating thereto and (ii) any
condemnation or eminent domain proceedings affecting any real property;

 

156

--------------------------------------------------------------------------------


 

(h)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Hedging Obligations,
Purchase Money Obligations or Capitalized Lease Obligations Incurred in
compliance with subsection 7.1;

 

(i)                                     Liens arising out of judgments, decrees,
orders or awards in respect of which the Borrower or any Restricted Subsidiary
shall in good faith be prosecuting an appeal or proceedings for review, which
appeal or proceedings shall not have been finally terminated, or if the period
within which such appeal or proceedings may be initiated shall not have expired;

 

(j)                                    leases, subleases, licenses or
sublicenses to or from third parties;

 

(k)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of (i) Indebtedness
Incurred in compliance with subsection 7.1(b)(i), (iii) (other than the Senior
Notes and Refinancing Indebtedness Incurred in respect of Indebtedness Incurred
in compliance with subsection 7.1(a)), (iv), (v), (vii), (viii), (ix) or (xi),
(ii) Credit Facility Indebtedness Incurred in compliance with subsection
7.1(b)(xii), (xiv) or (xvi), (iii) Indebtedness of any Restricted Subsidiary
that is not a Subsidiary Guarantor, (iv) Indebtedness or other obligations of
any Special Purpose Entity or (v) obligations in respect of Management Advances
or Management Guarantees, in each case under the foregoing clauses (i) through
(v) including Liens securing any Guarantee of any thereof;

 

(l)                                     Liens existing on property or assets of
a Person at the time such Person becomes a Subsidiary of the Borrower (or at the
time the Borrower or a Restricted Subsidiary acquires such property or assets,
including any acquisition by means of a merger or consolidation with or into the
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created in connection with, or in contemplation of, such other Person
becoming such a Subsidiary (or such acquisition of such property or assets), and
that such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate; provided
further, that for purposes of this clause (l), if a Person other than the
Borrower is the Successor Company with respect thereto, any Subsidiary thereof
shall be deemed to become a Subsidiary of the Borrower, and any property or
assets of such Person or any such Subsidiary shall be deemed acquired by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Company;

 

(m)                             Liens on Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary that secure Indebtedness or other
obligations of such Unrestricted Subsidiary;

 

(n)                                 any encumbrance or restriction (including,
but not limited to, pursuant to put and call agreements or buy/sell
arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

157

--------------------------------------------------------------------------------


 

(o)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Refinancing
Indebtedness Incurred in respect of any Indebtedness secured by, or securing any
refinancing, refunding, extension, renewal or replacement (in whole or in part)
of any other obligation secured by, any  other Permitted Liens, provided that
any such new Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

 

(p)                                 Liens (i) arising by operation of law (or by
agreement to the same effect) in the ordinary course of business, (ii) on
property or assets under construction (and related rights) in favor of a
contractor or developer or arising from progress or partial payments by a third
party relating to such property or assets, (iii) on receivables (including
related rights), (iv) on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent that such cash or government securities pre-fund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose, (v) securing or arising by reason of
any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (vi) in favor of the Borrower or
any Subsidiary (other than Liens on property or assets of the Borrower or any
Subsidiary Guarantor in favor of any Subsidiary that is not a Subsidiary
Guarantor), (vii) arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business, (viii) on inventory or other goods and proceeds securing
obligations in respect of bankers’ acceptances issued or created to facilitate
the purchase, shipment or storage of such inventory or other goods,
(ix) relating to pooled deposit or sweep accounts to permit satisfaction of
overdraft, cash pooling or similar obligations incurred in the ordinary course
of business, (x) attaching to commodity trading or other brokerage accounts
incurred in the ordinary course of business, (xi) arising in connection with
repurchase agreements permitted under subsection 7.1, on assets that are the
subject of such repurchase agreements, or (xii) in favor of any Special Purpose
Entity in connection with any Financing Disposition;

 

(q)                                 other Liens securing obligations incurred in
the ordinary course of business, which obligations do not exceed the greater of
$75 million and 5.75% of Consolidated Tangible Assets at any time outstanding;

 

(r)                                    Liens securing Indebtedness (including
Liens securing any Obligations in respect thereof) consisting of Indebtedness
Incurred in compliance with subsection 7.1, provided that on the date of the
Incurrence of such Indebtedness after giving effect to such Incurrence (or on
the date of the initial borrowing of such Indebtedness or entry into the
definitive agreement providing the commitment to fund such Indebtedness after
giving pro forma effect to the Incurrence of the entire committed amount, in
which case such committed amount may thereafter be borrowed and reborrowed in
whole or in part, from time to time, without further compliance with this
clause) after giving pro forma effect to the Incurrence of the entire committed
amount of such Indebtedness), the Consolidated Secured Leverage Ratio shall not
exceed 4.25:1.00; and

 

158

--------------------------------------------------------------------------------


 

(s)                                   Liens on the Collateral, if such Liens
rank junior to the Liens on such Collateral in relation to the Lien securing the
Loans and the Subsidiary Guarantees, as applicable (so long as any such Liens
(and related Obligations) are subject to an Intercreditor Agreement or an Other
Intercreditor Agreement).

 

For purposes of determining compliance with this subsection 7.2, (v) a Lien need
not be incurred solely by reference to one category of Permitted Liens described
in this subsection 7.2 but may be incurred under any combination of such
categories (including in part under one such category and in part under any
other such category), (w) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of such categories of Permitted Liens, the
Borrower shall, in its sole discretion, classify or reclassify such Lien (or any
portion thereof) in any manner that complies with this subsection 7.2; (x) in
the event that a portion of Indebtedness secured by a Lien could be classified
as secured in part pursuant to clause (k)(i) above in respect of Indebtedness
Incurred pursuant to subsection 7.1(b)(i) and clause (i) of the definition of
“Maximum Incremental Facilities Amount” (giving effect to the Incurrence of such
portion of such Indebtedness), the Borrower, in its sole discretion, may
classify such portion of such Indebtedness (and any Obligations in respect
thereof) as having been secured pursuant to clause (k)(i) above in respect of
Indebtedness Incurred pursuant to subsection 7.1(b)(i) and clause (i) of the
definition of “Maximum Incremental Facilities Amount” and the remainder of the
Indebtedness as having been secured pursuant to one or more of the other clauses
of this definition (other than clause (r)), (y) in the event that a portion of
Indebtedness secured by a Lien could be classified in part pursuant to clause
(r) above (giving effect to the Incurrence of such portion of Indebtedness), the
Borrower, in its sole discretion, may classify such portion of Indebtedness (and
any Obligations in respect thereof) as having been secured pursuant to clause
(r) above and the remainder of the Indebtedness as having been secured pursuant
to one or more of the other clauses of this definition (other than clause
(k)(i) above in respect of Indebtedness Incurred pursuant to subsection
7.1(b)(i) and clause (i) of the definition of “Maximum Incremental Facilities
Amount”) and (z) if any Liens securing Indebtedness are Incurred to refinance
Liens securing Indebtedness initially Incurred in reliance on a basket measured
by reference to a percentage of Consolidated Tangible Assets at the time of
Incurrence, and such refinancing would cause the percentage of Consolidated
Tangible Assets restriction to be exceeded if calculated based on the
Consolidated Tangible Assets on the date of such refinancing, such percentage of
Consolidated Tangible Assets restriction shall not be deemed to be exceeded so
long as the principal amount of such Indebtedness secured by such Liens does not
exceed the principal amount of such Indebtedness secured by such Liens being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing.

 

7.3                               Limitation on Fundamental Changes.

 

(a)                                 The Borrower will not consolidate with or
merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person, unless:

 

(i)                                     the resulting, surviving or transferee
Person (the “Successor Company”) will be a Person organized and existing under
the laws of the United States of America,

 

159

--------------------------------------------------------------------------------


 

any State thereof or the District of Columbia and the Successor Company (if not
the Borrower) will expressly assume all the obligations of the Borrower under
this Agreement and the Loan Documents to which it is a party by executing and
delivering to the Administrative Agent a joinder or one or more other documents
or instruments in form reasonably satisfactory to the Administrative Agent;

 

(ii)                                  immediately after giving effect to such
transaction (and treating any Indebtedness that becomes an obligation of the
Successor Company or any Restricted Subsidiary as a result of such transaction
as having been Incurred by the Successor Company or such Restricted Subsidiary
at the time of such transaction), no Default will have occurred and be
continuing;

 

(iii)                               immediately after giving effect to such
transaction, either (A) the Borrower (or, if applicable, the Successor Company
with respect thereto) could Incur at least $1.00 of additional Indebtedness
pursuant to subsection 7.1(a), or (B) the Consolidated Coverage Ratio of the
Borrower (or, if applicable, the Successor Company with respect thereto) would
equal or exceed the Consolidated Coverage Ratio of the Borrower immediately
prior to giving effect to such transaction;

 

(iv)                              each applicable Subsidiary Guarantor (other
than (x) any Subsidiary Guarantor that will be released from its obligations
under its Subsidiary Guarantee in connection with such transaction and (y) any
party to any such consolidation or merger) shall have delivered a joinder or
other document or instrument in form reasonably satisfactory to the
Administrative Agent, confirming its Subsidiary Guarantee (other than any
Subsidiary Guarantee that will be discharged or terminated in connection with
such transaction);

 

(v)                                 to the extent required to be Collateral
pursuant to the terms of the Security Documents and this Agreement, the
Collateral owned by the Successor Company will (a) continue to constitute
Collateral under the Security Documents and (b) be subject to a Lien in favor of
the Collateral Agent; and

 

(vi)                              the Borrower will have delivered to the
Administrative Agent a certificate signed by a Responsible Officer and a legal
opinion each to the effect that such consolidation, merger or transfer complies
with the provisions described in this paragraph, provided that (x) in giving
such opinion such counsel may rely on such certificate of such Responsible
Officer as to compliance with the foregoing clauses (ii) and (iii) of this
subsection 7.3(a) and as to any matters of fact, and (y) no such legal opinion
will be required for a consolidation, merger or transfer described in clause
(d) of this subsection 7.3.

 

(b)                                 Any Indebtedness that becomes an obligation
of the Borrower (or, if applicable, the Successor Company with respect thereto)
or any Restricted Subsidiary (or that is deemed to be Incurred by any Restricted
Subsidiary that becomes a Restricted Subsidiary) as a result of any such
transaction undertaken in compliance with this subsection 7.3, and any
Refinancing Indebtedness with respect thereto, shall be deemed to have been
Incurred in compliance with subsection 7.1.

 

160

--------------------------------------------------------------------------------


 

(c)                                  Upon any transaction involving the Borrower
in accordance with subsection 7.3(a) in which the Borrower is not the Successor
Company, the Successor Company will succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under the Loan Documents, and
thereafter the predecessor Borrower shall be relieved of all obligations and
covenants under this Agreement, except that the predecessor Borrower in the case
of a lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Loans and Reimbursement
Obligations.

 

(d)                                 Clauses (ii) and (iii) of subsection
7.3(a) will not apply to any transaction in which the Borrower consolidates or
merges with or into or transfers all or substantially all its properties and
assets to (x) an Affiliate incorporated or organized for the purpose of
reincorporating or reorganizing the Borrower in another jurisdiction or changing
its legal structure to a corporation or other entity or (y) a Restricted
Subsidiary of the Borrower so long as all assets of the Borrower and its
Restricted Subsidiaries immediately prior to such transaction (other than
Capital Stock of such Restricted Subsidiary) are owned by such Restricted
Subsidiary and its Restricted Subsidiaries immediately after the consummation
thereof.  Subsection 7.3(a) will not apply to (1) any transaction in which any
Restricted Subsidiary consolidates with, merges into or transfers all or part of
its assets to the Borrower or (2) the Transactions.

 

7.4                               Limitation on Asset Dispositions; Proceeds
from Asset Dispositions and Recovery Events.

 

(a)                                 The Borrower will not, and will not permit
any Material Restricted Subsidiary to, make any Asset Disposition unless:

 

(i)                                     the Borrower or such Restricted
Subsidiary receives consideration (including by way of relief from, or by any
other Person assuming responsibility for, any liabilities, contingent or
otherwise) at the time of such Asset Disposition at least equal to the fair
market value of the shares and assets subject to such Asset Disposition, as such
fair market value (on the date a legally binding commitment for such Asset
Disposition was entered into) may be determined in good faith by the Borrower
(and shall be determined, to the extent such Asset Disposition or any series of
related Asset Dispositions involves aggregate consideration in excess of $70.0
million), which determination shall be conclusive (including as to the value of
all non-cash consideration),

 

(ii)                                  in the case of any Asset Disposition (or
series of related Asset Dispositions) having a fair market value (on the date a
legally binding commitment for such Asset Disposition was entered into) of $50.0
million or more, at least 75% of the consideration therefor (excluding, in the
case of an Asset Disposition (or series of related Asset Dispositions), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) received by the Borrower or such Restricted Subsidiary is in the
form of cash, and

 

161

--------------------------------------------------------------------------------


 

(iii)                               to the extent required by subsection
7.4(b) an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Borrower (or any Restricted Subsidiary, as the
case may be) as provided in such subsection.

 

(b)                                 In the event that on or after the Closing
Date, (x) the Borrower or any Restricted Subsidiary shall make an Asset
Disposition or (y) a Recovery Event shall occur, an amount equal to 100% of the
Net Available Cash from such Asset Disposition or Recovery Event shall be
applied by Borrower (or any Restricted Subsidiary, as the case may be) as
follows:

 

(i)                                     first, (x) to the extent the Borrower or
such Restricted Subsidiary elects, to reinvest or commit to reinvest in the
business of Borrower and its Restricted Subsidiaries (including any investment
in Additional Assets by Borrower or any Restricted Subsidiary) within 450 days
from the later of the date of such Asset Disposition or Recovery Event, as the
case may be, and the date of receipt of such Net Available Cash (or, if such
reinvestment is in a project authorized by the Board of Directors that will take
longer than such 450 days to complete, the period of time necessary to complete
such project) or (y) in the case of any Asset Disposition by any Restricted
Subsidiary that is not a Subsidiary Guarantor, to the extent that the Borrower
or any Restricted Subsidiary elects (or is required by the terms of any
Indebtedness of any Restricted Subsidiary that is not a Subsidiary Guarantor),
to prepay, repay or purchase any such Indebtedness or (in the case of letters of
credit, bankers’ acceptances or other similar instruments) cash collateralize
any such Indebtedness (in each case other than Indebtedness owed to the Borrower
or a Restricted Subsidiary) within 450 days after the later of the date of such
Asset Disposition and the date of receipt of such Net Available Cash,

 

(ii)                                  second, to the extent of the balance of
such Net Available Cash after application in accordance with clause (i) above,
within the longest of (1) 10 Business Days of determination of such balance,
(2) the time required under any other Indebtedness prepaid, repaid or purchased
pursuant to this clause (ii), and (3) the time required by applicable law,
toward the prepayment of the Term Loans and (to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof) to prepay, repay or
purchase other Additional Indebtedness that is Pari Passu Indebtedness on a pro
rata basis with the Term Loans, in accordance with subsection 3.4(d) (and
subject to subsections 3.4(e) and 3.4(f) thereof) or the agreements or
instruments governing such other Additional Indebtedness; and

 

(iii)                               third, to the extent of the balance of such
Net Available Cash after application in accordance with clauses (i) and
(ii) above (including without limitation an amount equal to the amount of any
prepayment otherwise contemplated by clause (ii) above in connection with such
Asset Disposition or Recovery Event that is declined by any Lender), to fund any
general corporate purposes (including but not limited to the repayment of Loans
or Subordinated Obligations) (to the extent consistent with any other applicable
provision of this Agreement).

 

(c)                                  Notwithstanding the foregoing provisions of
this subsection 7.4, the Borrower and its Restricted Subsidiaries shall not be
required to apply any Net Available Cash or

 

162

--------------------------------------------------------------------------------


 

equivalent amount in accordance with this subsection 7.4 (x) except to the
extent that the aggregate Net Available Cash from all Asset Dispositions and
Recovery Events or equivalent amount that is not applied in accordance with this
subsection 7.4 exceeds $50.0 million and (y) in the case of any Asset
Disposition by, or Recovery Event relating to any asset of, any Restricted
Subsidiary that is not a Subsidiary Guarantor, to the extent that (i) any Net
Available Cash from such Asset Disposition or Recovery Event is subject to any
restriction on the transfer of all or any portion thereof directly or indirectly
to the Borrower, including by reason of applicable law or agreement (other than
any agreement entered into primarily for the purpose of imposing such a
restriction) or (ii) in the good faith determination of the Borrower (which
determination shall be conclusive) the transfer of all or any portion of any Net
Available Cash from such Asset Disposition directly or indirectly to the
Borrower could reasonably be expected to give rise to or result in (A) any
violation of applicable law, (B) any liability (criminal, civil, administrative
or other) for any of the officers, directors or shareholders of the Borrower,
any Restricted Subsidiary or any Parent, (C) any violation of the provisions of
any joint venture or other material agreement governing or binding upon the
Borrower or any Restricted Subsidiary, (D) any material risk of any such
violation or liability referred to in any of the preceding clauses (A), (B) and
(C), (E) any adverse tax consequence for the Borrower or any Restricted
Subsidiary, or (F) any cost, expense, liability or obligation (including,
without limitation, any Tax) other than routine and immaterial out-of-pocket
expenses.

 

(d)                                 For the purposes of subsection
7.4(a)(ii) above, the following are deemed to be cash:  (1) Temporary Cash
Investments and Cash Equivalents, (2) the assumption of Indebtedness of the
Borrower (other than Disqualified Stock of the Borrower) or any Restricted
Subsidiary and the release of the Borrower or such Restricted Subsidiary from
all liability on payment of the principal amount of such Indebtedness in
connection with such Asset Disposition, (3) Indebtedness of any Restricted
Subsidiary that is no longer a Restricted Subsidiary as a result of such Asset
Disposition, to the extent that the Borrower and each other Restricted
Subsidiary are released from any Guarantee of payment of the principal amount of
such Indebtedness in connection with such Asset Disposition, (4) securities
received by the Borrower or any Restricted Subsidiary from the transferee that
are converted by the Borrower or such Restricted Subsidiary into cash within 180
days, (5) consideration consisting of Indebtedness of the Borrower or any
Restricted Subsidiary, (6) Additional Assets and (7) any Designated Noncash
Consideration received by the Borrower or any of its Restricted Subsidiaries in
an Asset Disposition having an aggregate Fair Market Value, taken together with
all other Designated Noncash Consideration received pursuant to this clause, not
to exceed an aggregate amount at any time outstanding equal to the greater of
$125.0 million and 10.0% of Consolidated Tangible Assets (with the Fair Market
Value of each item of Designated Noncash Consideration being measured on the
date a legally binding commitment for such Asset Disposition (or if later, for
the payment of such item) was entered into and without giving effect to
subsequent changes in value).

 

7.5                               Limitation on Dividends and Other Restricted
Payments.

 

(a)                                 The Borrower shall not, and shall not permit
any Material Restricted Subsidiary to, directly or indirectly, (i) declare or
pay any dividend or make any distribution on or in respect of its Capital Stock
(including any such payment in connection with any merger or consolidation to
which the Borrower is a party) except (x) dividends or distributions payable

 

163

--------------------------------------------------------------------------------


 

solely in its Capital Stock (other than Disqualified Stock) and (y) dividends or
distributions payable to the Borrower or any Restricted Subsidiary (and, in the
case of any such Restricted Subsidiary making such dividend or distribution, to
other holders of its Capital Stock on no more than a pro rata basis, measured by
value), (ii) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary (other than any acquisition of Capital Stock deemed to occur upon the
exercise of options if such Capital Stock represents a portion of the exercise
price thereof), (iii) voluntarily purchase, repurchase, redeem, defease or
otherwise voluntarily acquire or retire for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment any Subordinated
Obligations (other than a purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such purchase, repurchase, redemption, defeasance or other
acquisition or retirement) or (iv) make any Investment (other than a Permitted
Investment) in any Person (any such dividend, distribution, purchase,
repurchase, redemption, defeasance, other acquisition or retirement or
Investment being herein referred to as a “Restricted Payment”), if at the time
the Borrower or such Restricted Subsidiary makes such Restricted Payment and
after giving effect thereto:

 

(1)                                 An Event of Default under subsection 8.1(a),
(c), (e), (f), (h), (i), (j) or (k) or another Event of Default known to the
Borrower shall have occurred and be continuing (or would result therefrom);

 

(2)                                 the Borrower could not Incur at least an
additional $1.00 of Indebtedness pursuant to subsection 7.1(a); or

 

(3)                                 the aggregate amount of such Restricted
Payment and all other Restricted Payments (the amount so expended, if other than
in cash, to be as determined in good faith by the Board of Directors, whose
determination shall be conclusive and evidenced by a resolution of the Board of
Directors) declared or made subsequent to the Closing Date and then outstanding
would exceed, without duplication, the sum of:

 

(A)                               50% of the Consolidated Net Income accrued
during the period (treated as one accounting period) beginning on April 1, 2014
to the end of the most recent fiscal quarter ending prior to the date of such
Restricted Payment for which consolidated financial statements of the Borrower
are available (or, in case such Consolidated Net Income shall be a negative
number, 100% of such negative number);

 

(B)                               the aggregate Net Cash Proceeds and the fair
value (as determined in good faith by the Borrower) of property or assets
received (x) by the Borrower as capital contributions to the Borrower after the
Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary) of its Capital Stock (other than Disqualified Stock or Designated
Preferred Stock) after the Closing Date (other than Excluded Contributions,
Contribution Amounts and Cure Amounts) or (y) by the Borrower or any Restricted
Subsidiary from the Incurrence by the Borrower or any Restricted Subsidiary
after the Closing Date of Indebtedness that shall have been converted into or
exchanged for Capital Stock of the Borrower

 

164

--------------------------------------------------------------------------------


 

(other than Disqualified Stock or Designated Preferred Stock) or Capital Stock
of any Parent, plus the amount of any cash and the fair value (as determined in
good faith by the Borrower) of any property or assets, received by the Borrower
or any Restricted Subsidiary upon such conversion or exchange;

 

(C)                               (i) the aggregate amount of cash and the fair
value (as determined in good faith by the Borrower) of any property or assets
received from dividends, distributions, interest payments, return of capital,
repayments of Investments or other transfers of assets to the Borrower or any
Restricted Subsidiary from any Unrestricted Subsidiary, including dividends or
other distributions related to dividends or other distributions made pursuant to
subsection 7.5(b)(x) below, plus (ii) the aggregate amount resulting from the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary (valued
in each case as provided in the definition of “Investment”);

 

(D)                               in the case of any disposition or repayment of
any Investment constituting a Restricted Payment (without duplication of any
amount deducted in calculating the amount of Investments at any time outstanding
included in the amount of Restricted Payments), the aggregate amount of cash and
the fair value (as determined in good faith by the Borrower) of any property or
assets received by the Borrower or a Restricted Subsidiary with respect to all
such dispositions and repayments; and

 

(E)                                $25,000,000.

 

(b)                                 The provisions of subsection 7.5(a) above do
not prohibit any of the following (each, a “Permitted Payment”):

 

(i)                                     (x) any purchase, redemption,
repurchase, defeasance or other acquisition or retirement of Capital Stock of
the Borrower (“Treasury Capital Stock”) or Subordinated Obligations made by
exchange (including any such exchange pursuant to the exercise of a conversion
right or privilege in connection with which cash is paid in lieu of the issuance
of fractional shares) for, or out of the proceeds of the issuance or sale of,
Capital Stock of the Borrower (other than Disqualified Stock and other than
Capital Stock issued or sold to a Subsidiary) (“Refunding Capital Stock”) or a
capital contribution to the Borrower, in each case other than Excluded
Contributions, Contribution Amounts and Cure Amounts; provided that the Net Cash
Proceeds from such issuance, sale or capital contribution shall be excluded in
subsequent calculations under subsection 7.5(a)(3)(B) above and (y) if
immediately prior to such acquisition or retirement of such Treasury Capital
Stock, dividends thereon were permitted pursuant to subsection 7.5(b)(xv),
dividends on such Refunding Capital Stock in an aggregate amount per annum not
exceeding the aggregate amount per annum of dividends so permitted on such
Treasury Capital Stock;

 

(ii)                                  any purchase, redemption, repurchase,
defeasance or other acquisition or retirement of Subordinated Obligations
(w) made by exchange for,

 

165

--------------------------------------------------------------------------------


 

or out of the proceeds of the Incurrence of, Indebtedness of the Borrower or
Refinancing Indebtedness, in each case Incurred in compliance with subsection
7.1, (x) from declined amounts as contemplated by subsection 3.4(f),
(y) following the occurrence of a Change of Control (or other similar event
described therein as a “change of control”) but only if the Borrower shall have
made payment in full of all of the Loans and terminated the Revolving
Commitments, or made a Change of Control Offer or (z) constituting Acquired
Indebtedness;

 

(iii)                               any dividend paid or redemption made within
60 days after the date of declaration thereof or of the giving of notice
thereof, as applicable, if at such date of declaration or notice such dividend
or redemption would have complied with subsection 7.5(a) above;

 

(iv)                              Investments or other Restricted Payments in an
aggregate amount outstanding at any time not to exceed the amount of Excluded
Contributions;

 

(v)                                 loans, advances, dividends or distributions
by the Borrower to any Parent to permit any Parent to repurchase or otherwise
acquire its Capital Stock (including any options, warrants or other rights in
respect thereof), or payments by the Borrower to repurchase or otherwise acquire
Capital Stock of any Parent or the Borrower (including any options, warrants or
other rights in respect thereof), in each case from Management Investors
(including any repurchase or acquisition by reason of the Borrower or any Parent
retaining any Capital Stock, option, warrant or other right in respect of tax
withholding obligations, and any related payment in respect of any such
obligation), such payments, loans, advances, dividends or distributions not to
exceed an amount (net of repayments of any such loans or advances) equal to
(x) (1) $30.0 million, plus (2) $10.0 million multiplied by the  number of
calendar years that have commenced since the Closing Date,plus (y) the Net Cash
Proceeds received by the Borrower since the Closing Date from, or as a capital
contribution from, the issuance or sale to Management Investors of Capital Stock
(including any options, warrants or other rights in respect thereof), to the
extent such Net Cash Proceeds are not included in any calculation under
subsection 7.5(a)(3)(B)(x) above, plus (z) the cash proceeds of key man life
insurance policies received by the Borrower or any Restricted Subsidiary (or by
any Parent and contributed to the Borrower) since the Closing Date to the extent
such cash proceeds are not included in any calculation under subsection
7.5(a)(3)(A) above; provided that any cancellation of Indebtedness owing to the
Borrower or any Restricted Subsidiary by any Management Investor in connection
with any repurchase or other acquisition of Capital Stock (including any
options, warrants or other rights in respect thereof) from any Management
Investor shall not constitute a Restricted Payment for purposes of this
subsection 7.5 or any other provision of this Agreement;

 

(vi)                              the payment by the Borrower of, or loans,
advances, dividends or distributions by the Borrower to any Parent to pay,
dividends on the common stock or equity of the Borrower or any Parent following
a public offering of such common stock or equity in an amount not to exceed in
any fiscal year 6% of the

 

166

--------------------------------------------------------------------------------


 

aggregate gross proceeds received by the Borrower (whether directly, or
indirectly through a contribution to common equity capital) in or from such
public offering;

 

(vii)                           Restricted Payments (including loans or
advances) in an aggregate amount outstanding at any time not to exceed an amount
(net of repayments of any such loans or advances) equal to the greater of $100.0
million and 7.75% of Consolidated Tangible Assets;

 

(viii)                        loans, advances, dividends or distributions to any
Parent or other payments by the Borrower or any Restricted Subsidiary (A) to
satisfy or permit any Parent to satisfy obligations under the Management
Agreements, (B) pursuant to the Tax Sharing Agreement, or (C) to pay or permit
any Parent to pay any Parent Expenses or any Related Taxes;

 

(ix)                              payments by the Borrower, or loans, advances,
dividends or distributions by the Borrower to any Parent to make payments, to
holders of Capital Stock of the Borrower or any Parent in lieu of issuance of
fractional shares of such Capital Stock, not to exceed $5.0 million in the
aggregate outstanding at any time;

 

(x)                                 dividends or other distributions of, or
Investments paid for or made with, Capital Stock, Indebtedness or other
securities of Unrestricted Subsidiaries;

 

(xi)                              any Restricted Payment pursuant to or in
connection with the Transactions;

 

(xii)                           dividends to holders of any class or series of
Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with subsection 7.1;

 

(xiii)                        Restricted Payments (including loans or advances)
in an aggregate amount outstanding at any time not to exceed an amount (net of
any repayments of any such loans or advances) equal to Cumulative Retained
Excess Cash Flow, provided that, in the case of such a Restricted Payment that
is a dividend or distribution on or in respect of, or a purchase, redemption,
retirement or other acquisition for value of, Capital Stock of the Borrower, at
the time of such Restricted Payment, the Consolidated Coverage Ratio is greater
than or equal to 2.0:1.0 for the four fiscal quarter period of the Borrower
ending on the last day of the most recently completed fiscal year or quarter for
which financial statements of the Borrower have been delivered under subsection
6.1(a) or (b);

 

(xiv)                       Restricted Payments (including loans or advances) in
an aggregate amount outstanding at any time not to exceed an amount (net of any
repayments of any such loans or advances) equal to Net Available Cash to the
extent permitted by subsection 7.4(b)(iii), provided that, in the case of such a
Restricted Payment that is a dividend or distribution on or in respect of, or a
purchase, redemption, retirement or other acquisition for value of, Capital
Stock of Holding

 

167

--------------------------------------------------------------------------------


 

Parent, at the time of such Restricted Payment, the Consolidated Coverage Ratio
is greater than or equal to 2.0:1.0 for the four fiscal quarter period of the
Borrower ending on the last date of the most recently completed fiscal year or
quarter for which financial statements of Borrower have been delivered under
subsection 6.1(a) or (b);

 

(xv)                          (A) dividends on any Designated Preferred Stock of
the Borrower issued after the Closing Date, provided that at the time of such
issuance and after giving effect thereto on a pro forma basis, the Consolidated
Coverage Ratio would be at least 2.00 to 1.00, or (B) any dividend on Refunding
Capital Stock that is Preferred Stock in excess of the amount of dividends
thereon permitted by clause (i) of this paragraph (b), provided that at the time
of the declaration of such dividend and after giving effect thereto on a pro
forma basis, the Consolidated Coverage Ratio would be at least 2.00:1.00, or
(C) loans, advances, dividends or distributions to any Parent to permit
dividends on any Designated Preferred Stock of any Parent issued after the
Closing Date, in an amount (net of repayments of any such loans or advances) not
exceeding the aggregate cash proceeds received by the Borrower from the issuance
or sale of such Designated Preferred Stock of such Parent;

 

(xvi)                       Investments in Unrestricted Subsidiaries in an
aggregate amount outstanding at any time not exceeding the greater of $75.0
million and 5.75% of Consolidated Tangible Assets;

 

(xvii)                    distributions or payments of Special Purpose Financing
Fees; and

 

(xviii)                 any Restricted Payment; provided that on a pro forma
basis after giving effect to such Restricted Payment the Consolidated Total
Leverage Ratio would be equal to or less than 4.50:1.00;

 

provided that (A) in the case of subsections 7.5(b)(i)(y), (iii), (vi), (ix),
(xiii) and (xv)(B), the net amount of any such Permitted Payment shall be
included in subsequent calculations of the amount of Restricted Payments, (B) in
all cases other than pursuant to clause (A) immediately above, the net amount of
any such Permitted Payment shall be excluded in subsequent calculations of the
amount of Restricted Payments and (C) solely with respect to subsections
7.5(b)(vii), (xiii) and (xviii), no Event of Default under subsection 8.1(a),
(c), (e), (f), (h), (i), (j) or (k) or other Event of Default known to the
Borrower  shall have occurred and be continuing at the time of any such
Permitted Payment after giving effect thereto.  The Borrower, in its sole
discretion, may classify any Investment or other Restricted Payment as being
made in part under one of the provisions of this covenant (or in the case of any
Investment, the clauses of Permitted Investments) and in part under one or more
other such provisions (or, as applicable, clauses).

 

7.6                               Limitation on Transactions with Affiliates.

 

(a)                                 The Borrower will not, and will not permit
any Material Restricted Subsidiary to, directly or indirectly, enter into or
conduct any transaction or series of related transactions (including the
purchase, sale, lease or exchange of any property or the rendering of

 

168

--------------------------------------------------------------------------------


 

any service) with any Affiliate of the Borrower (an “Affiliate Transaction”)
involving aggregate consideration in excess of $25.0 million unless (i) the
terms of such Affiliate Transaction are not materially less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained at the time in a transaction with a Person who is not such an
Affiliate and (ii) if such Affiliate Transaction involves aggregate
consideration in excess of $50.0 million, the terms of such Affiliate
Transaction have been approved by a majority of the Board of Directors.  For
purposes of this paragraph, any Affiliate Transaction shall be deemed to have
satisfied the requirements set forth in this subsection 7.6(a) if (x) such
Affiliate Transaction is approved by a majority of the Disinterested Directors
or (y) in the event there are no Disinterested Directors, a fairness opinion is
provided by a nationally recognized appraisal or investment banking firm with
respect to such Affiliate Transaction.

 

(b)                                 The provisions of subsection 7.6(a) above
will not apply to:

 

(i)                                     any Restricted Payment Transaction,

 

(ii)                                  (1) the entering into, maintaining or
performance of any employment or consulting contract, collective bargaining
agreement, benefit plan, program or arrangement, related trust agreement or any
other similar arrangement for or with any current or former employee, officer,
director or consultant of or to the Borrower, any Restricted Subsidiary or any
Parent heretofore or hereafter entered into in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings or other similar plans, programs or arrangements,
(2) payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans, or any issuance, grant or
award of stock, options, other equity-related interests or other securities, to
any such employees, officers, directors or consultants in the ordinary course of
business, (3) the payment of reasonable fees to directors of the Borrower or any
of its Subsidiaries or any Parent (as determined in good faith by the Borrower,
such Subsidiary or such Parent), (4) any transaction with an officer or director
of the Borrower or any of its Subsidiaries or any Parent in the ordinary course
of business not involving more than $100,000 in any one case, or (5) Management
Advances and payments in respect thereof (or in reimbursement of any expenses
referred to in the definition of such term),

 

(iii)                               any transaction between or among any of the
Borrower, one or more Restricted Subsidiaries, and/or one or more Special
Purpose Entities,

 

(iv)                              any transaction arising out of agreements or
instruments in existence on the Closing Date (other than any Tax Sharing
Agreement or Management Agreement referred to in subsection 7.6(b)(vii) below),
and any payments made pursuant thereto,

 

(v)                                 any transaction in the ordinary course of
business on terms that are fair to the Borrower and its Restricted Subsidiaries
in the reasonable determination of the Board of Directors or senior management
of the Borrower, or are not materially less favorable to the Borrower or the
relevant Restricted Subsidiary than those that could be obtained at the time in
a transaction with a Person who is not an Affiliate of the Borrower,

 

169

--------------------------------------------------------------------------------


 

(vi)                              any transaction in the ordinary course of
business, or approved by a majority of the Board of Directors, between the
Borrower or any Restricted Subsidiary and any Affiliate of the Borrower
controlled by the Borrower that is a joint venture or similar entity,

 

(vii)                           (1) the execution, delivery and performance of
any Tax Sharing Agreement and any Management Agreements and (2) payments to CD&R
or any of its Affiliates (w) of fees of up to $25.0 million in the aggregate,
plus out-of-pocket expenses, in connection with the Transactions, (x) for any
management consulting, financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, of up to $7.5
million in any fiscal year (or such other amount as may be approved by a
majority of the Disinterested Directors), (y) in connection with any
acquisition, disposition, merger, recapitalization or similar transactions,
which payments are made pursuant to the Management Agreements or are approved by
a majority of the Board of Directors in good faith, and (z) of all out-of-pocket
expenses incurred in connection with such services or activities,

 

(viii)                        the Transactions, all transactions in connection
therewith (including but not limited to the financing thereof), and all fees and
expenses paid or payable in connection with the Transactions,

 

(ix)                              any issuance or sale of Capital Stock (other
than Disqualified Stock) of the Borrower or capital contribution to the
Borrower, and

 

(x)                                 any investment by any Investor in securities
of the Borrower or any of its Restricted Subsidiaries so long as (i) such
securities are being offered generally to other investors on the same or more
favorable terms and (ii) such investment by all Investors constitutes less than
5% of the proposed or outstanding issue amount of such class of securities.

 

7.7                               [Reserved]

 

7.8                               [Reserved]

 

7.9                               Limitation on Restrictions on Distributions
from Restricted Subsidiaries.  The Borrower will not, and will not permit any
Material Restricted Subsidiary to create or otherwise cause to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (i) pay dividends or make any other distributions on
its Capital Stock or pay any Indebtedness or other obligations owed to the
Borrower, (ii) make any loans or advances to the Borrower or (iii) transfer any
of its property or assets to the Borrower (provided that dividend or liquidation
priority between classes of Capital Stock, or subordination of any obligation
(including the application of any remedy bars thereto) to any other obligation,
will not be deemed to constitute such an encumbrance or restriction), except any
encumbrance or restriction:

 

(a)                                 pursuant to an agreement or instrument in
effect at or entered into on the Closing Date, any Credit Facility, and, on and
after the execution and delivery thereof, any Intercreditor Agreement, any Other
Intercreditor Agreement, any Permitted Debt

 

170

--------------------------------------------------------------------------------


 

Exchange Notes (and any related documents) and any Additional Obligations
Documents;

 

(b)                                 pursuant to any agreement or instrument of a
Person, or relating to Indebtedness or Capital Stock of a Person, which Person
is acquired by or merged or consolidated with or into the Borrower or any
Restricted Subsidiary, or which agreement or instrument is assumed by the
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets from such Person, as in effect at the time of such acquisition, merger or
consolidation (except to the extent that such Indebtedness was incurred to
finance, or otherwise in connection with, such acquisition, merger or
consolidation); provided that for purposes of this subsection 7.9(b), if a
Person other than the Borrower is the Successor Company with respect thereto,
any Subsidiary thereof or agreement or instrument of such Person or any such
Subsidiary shall be deemed acquired or assumed, as the case may be, by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Company;

 

(c)                                  pursuant to an agreement or instrument (a
“Refinancing Agreement”) effecting a refinancing of Indebtedness Incurred
pursuant to, or that otherwise extends, renews, refunds, refinances or replaces,
an agreement or instrument referred to in subsections 7.9(a) or (b) above or
this subsection 7.9(c) (an “Initial Agreement”) or contained in any amendment,
supplement or other modification to an Initial Agreement or Refinancing
Agreement (an “Amendment”); provided, however, that the encumbrances and
restrictions contained in any such Refinancing Agreement or Amendment taken as a
whole are not materially less favorable to the Lenders than encumbrances and
restrictions contained in the Initial Agreement or Initial Agreements to which
such Refinancing Agreement or Amendment relates (as determined in good faith by
the Borrower);

 

(d)                                 (i) that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, or the assignment or transfer of any lease,
license or other contract, (ii) by virtue of any transfer of, agreement to
transfer, option or right with respect to, or Lien on, any property or assets of
the Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement, (iii) contained in mortgages, pledges or other security agreements
securing Indebtedness of a Restricted Subsidiary to the extent restricting the
transfer of the property or assets subject thereto, (iv) pursuant to customary
provisions restricting dispositions of real property interests set forth in any
reciprocal easement agreements of the Borrower or any Restricted Subsidiary,
(v) pursuant to Purchase Money Obligations that impose encumbrances or
restrictions on the property or assets so acquired, (vi) on cash or other
deposits or net worth imposed by customers or suppliers under agreements entered
into in the ordinary course of business, (vii) pursuant to customary provisions
contained in agreements and instruments entered into in the ordinary course of
business (including but not limited to leases and licenses) or in joint venture
and other similar agreements, (viii) that arises or is agreed to in the ordinary
course of business and does not detract from the value of property or assets of
the Borrower or any Restricted Subsidiary in any manner material to the Borrower
or such Restricted Subsidiary, or (ix) pursuant to Hedging Obligations;

 

171

--------------------------------------------------------------------------------


 

(e)                                  with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition of all or substantially all the
Capital Stock or assets of such Restricted Subsidiary (or the property or assets
that are subject to such restriction) pending the closing of such sale or
disposition;

 

(f)                                   by reason of any applicable law, rule,
regulation or order, or required by any regulatory authority having jurisdiction
over the Borrower or any Restricted Subsidiary or any of their businesses,
including any such law, rule, regulation, order or requirement applicable in
connection with such Restricted Subsidiary’s status (or the status of any
Subsidiary of such Restricted Subsidiary) as a Captive Insurance Subsidiary or
Home Warranty Subsidiary; or

 

(g)                                  pursuant to an agreement or instrument
(i) relating to any Indebtedness permitted to be Incurred subsequent to the
Closing Date pursuant to subsection 7.1, (A) if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in the Initial Agreements (as determined in good faith by
the Borrower), or (B) if such encumbrance or restriction is not materially more
disadvantageous to the Lenders than is customary in comparable financings (as
determined in good faith by the Borrower) and either (x) the Borrower determines
in good faith that such encumbrance or restriction will not materially affect
the Borrower’s ability to make principal or interest payments on the Loans or
(y) such encumbrance or restriction applies only if a default occurs in respect
of a payment or financial covenant relating to such Indebtedness, (ii) relating
to any sale of receivables by or Indebtedness of a Foreign Subsidiary or
(iii) relating to Indebtedness of or a Financing Disposition by or to or in
favor of any Special Purpose Entity.

 

7.10                        Financial Covenant.  Commencing with the fiscal
quarter ending September 30, 2014, if the outstanding amount of Revolving Loans,
Swing Line Loans and L/C Obligations (excluding L/C Obligations not in excess of
$150,000,000 and any Letters of Credit which are cash collateralized by the
Borrower to at least 102% of their undrawn and unexpired amount) as of the end
of any fiscal quarter of the Borrower exceeds 30% of the aggregate amount of all
Revolving Commitments, the Borrower shall not permit the Consolidated First Lien
Leverage Ratio for the Most Recent Four Quarter Period ending as of the end of
such fiscal quarter to exceed 6.50:1.00.

 

SECTION 8.                            EVENTS OF DEFAULT.

 

8.1                               Events of Default.  If any of the following
events shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Loan when due in accordance with the terms hereof (whether at stated
maturity, by mandatory prepayment or otherwise); or the Borrower shall fail to
pay any interest on any Loan, Reimbursement Obligation, or any other amount
payable hereunder, within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or

 

172

--------------------------------------------------------------------------------


 

(b)                                 Any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document (or in any
amendment, modification or supplement hereto or thereto) or that is contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any such other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or

 

(c)                                  Any Loan Party shall default in the
observance or performance of any agreement contained in Section 7 of this
Agreement (subject to, in the case of the financial covenant contained in
subsection 7.10, the cure rights in subsection 8.2); provided that in the case
of any Event of Default under subsection 7.10 (a “Financial Covenant Event of
Default”), such default shall not constitute a default with respect to any Term
Loans unless and until the Revolving Loans have been declared due and payable
and the Revolving Commitments have been terminated by the Required Revolving
Lenders pursuant to subsection 8.1; provided, however that if (i) Required
Revolving Lenders irrevocably rescind such acceleration and termination in a
writing delivered to the Administrative Agent within 20 Business Days after such
acceleration and termination and (ii) Required Lenders (including the Term Loan
Lenders) have not accelerated the Loans, the Financial Covenant Event of Default
shall automatically cease to constitute an Event of Default with respect to the
Term Loans from and after such date; or

 

(d)                                 Any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this subsection 8.1), and such default shall continue unremedied for a period of
30 days after the date on which written notice thereof shall have been given to
the Borrower by the Administrative Agent or the Required Lenders; or

 

(e)                                  (i) Any Loan Party or any of its Restricted
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness for borrowed money, or any Loan Party or any of its Material
Restricted Subsidiaries shall default in any payment of principal of or interest
on any Indebtedness, in each case (excluding the Loans and any Indebtedness owed
to the Borrower or any Loan Party) in excess of $75.0 million beyond the period
of grace (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) any Loan Party or
any of its Material Restricted Subsidiaries shall default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(excluding the Loans) referred to in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice or lapse of time if required, such Indebtedness
to become due prior to its stated maturity (an “Acceleration”), and such time
shall have lapsed and, if any notice (a “Default Notice”) shall be required to
commence a grace period or declare the occurrence of an event of default before
notice of Acceleration may be delivered, such Default

 

173

--------------------------------------------------------------------------------


 

Notice shall have been given, and such Indebtedness shall have been caused to
become due prior to its stated maturity; or

 

(f)                                   If (i) any Loan Party or any of its
Material Restricted Subsidiaries shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts (excluding, in each case, the
solvent liquidation or reorganization of any Foreign Subsidiary of the Borrower
that is not a Loan Party) or (B) seeking appointment of a receiver, interim
receiver, receivers, receiver and manager, trustee, custodian, conservator or
other similar official for it or for all or any substantial part of its assets,
or any Loan Party or any of its Material Restricted Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Loan Party or any of its Material Restricted Subsidiaries
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged, unstayed or unbonded for a
period of 60 days; or (iii) there shall be commenced against any Loan Party or
any of its Material Restricted Subsidiaries any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Loan Party or any of its Material Restricted Subsidiaries
shall take any corporate or other similar organizational action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Loan Party or any
of its Material Restricted Subsidiaries shall be generally unable to, or shall
admit in writing its general inability to, pay its debts as they become due; or

 

(g)                                  (i)  Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, or (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), or, on and after the effectiveness of the
Pension Act, any failure by any Plan to satisfy the minimum funding standard (as
defined in Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived, shall exist with respect to any Plan or any Lien in
favor of the PBGC or a Plan shall arise on the assets of either of the Borrower
or any Commonly Controlled Entity, or (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA, or
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA, or
(v) either of the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Administrative Agent is reasonably likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or

 

174

--------------------------------------------------------------------------------


 

Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, would be reasonably expected to result in a
Material Adverse Effect; or

 

(h)                                 One or more judgments or decrees shall be
entered against any Loan Party or any of its Material Restricted Subsidiaries
involving in the aggregate at any time a liability (net of any insurance or
indemnity payments actually received in respect thereof prior to or within 60
days from the entry thereof, or to be received in respect thereof in the event
any appeal thereof shall be unsuccessful) of $50.0 million or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or

 

(i)                                     The Guarantee and Collateral Agreement
shall, or any other Security Document covering a significant portion of the
Collateral shall (at any time after its execution, delivery and effectiveness)
shall cease for any reason to be in full force and effect (other than pursuant
to the terms hereof or thereof), or the Borrower or any Loan Party, in each case
that is a party to such Security Document shall so assert in writing, or
(ii) the Lien created by any of the Security Documents shall cease to be
perfected and enforceable in accordance with its terms or of the same effect as
to perfection and priority purported to be created thereby with respect to any
significant portion of the Collateral (other than in connection with any
termination of such Lien in respect of any Collateral as permitted hereby or by
any Security Document), and such failure of such Lien to be perfected and
enforceable with such priority shall have continued unremedied for a period of
20 days; or

 

(j)                                    Any Loan Party shall assert in writing
that the Intercreditor Agreement, (after execution and delivery thereof) or any
Other Intercreditor Agreement (after execution and delivery thereof) shall have
ceased for any reason to be in full force and effect (other than pursuant to the
terms hereof or thereof) or shall knowingly contest, or knowingly support any
other Person in any action that seeks to contest, the validity or effectiveness
of any such intercreditor agreement (other than pursuant to the terms hereof or
thereof); or

 

(k)                                 Subject to the Borrower’s option to make a
payment in full of all of the Loans and to terminate the Revolving Commitments,
or to make a Change of Control Offer, a Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Commitments, if any, shall automatically immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, with the consent of the Required Lenders (or, if a
Financial Covenant Event of Default occurs and is continuing, at the request of,
or with the consent of the Required Revolving Lenders only, and without limiting
subsection 8.1(c), only with respect to the

 

175

--------------------------------------------------------------------------------


 

Revolving Loans, Revolving Commitments, Swing Line Commitments, Swing Line
Loans, any Letter of Credit and L/C Obligations), the Administrative Agent may,
or upon the request of the Required Lenders or the Required Revolving Lenders,
as the case may be, the Administrative Agent shall, by notice to the Borrower,
declare the Commitments to be terminated forthwith, whereupon the Commitments,
if any, shall immediately terminate, and/or declare the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.

 

Except as expressly provided above in this subsection 8.1, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

8.2                               Borrower’s Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
otherwise contained in this Section 8, in the event of any Financial Covenant
Event of Default and upon the receipt of a Specified Equity Contribution within
the time period specified, and subject to the satisfaction of the other
conditions with respect to Specified Equity Contribution set forth in the
definition thereof, Consolidated EBITDA shall be increased with respect to such
applicable fiscal quarter and any four fiscal quarter period that contains such
fiscal quarter by the amount of such Specified Equity Contribution (the “Cure
Amount”), solely for the purpose of measuring compliance with subsection 7.10. 
If, after giving effect to the foregoing pro forma adjustment (without giving
effect to any repayment of any Indebtedness with any portion of the Cure Amount
or any portion of the Cure Amount on the balance sheet of the Borrower and its
Restricted Subsidiaries, in each case, with respect to such fiscal quarter
only), the Borrower and its Restricted Subsidiaries shall then be in compliance
with the requirements of subsection 7.10, they shall be deemed to have been in
compliance therewith as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default hereunder that had occurred shall be deemed
cured for the purposes of this Agreement.

 

(b)                                 The parties hereby acknowledge that
notwithstanding any other provision in this Agreement to the contrary, (i) the
Cure Amount received pursuant to the occurrence of any Specified Equity
Contribution shall be disregarded for purposes of calculating Consolidated
EBITDA in any determination of any financial ratio-based conditions, pricing or
basket under Section 7 (other than as applicable to subsection 7.10) and (ii) no
Revolving Lender or Issuing Bank shall be required to make any Extension of
Credit hereunder, if a Financial Covenant Event of Default has occurred and is
continuing during the ten Business Day period during which a Specified Equity
Contribution may be made (as provided in the definition of Specified Equity
Contribution), unless and until the Cure Amount is actually received.

 

SECTION 9.                            THE AGENTS AND THE OTHER REPRESENTATIVES.

 

9.1                               Appointment.

 

(a)                                 Each Lender hereby irrevocably designates
and appoints JPMorgan Chase Bank, N.A., as the Administrative Agent and
Collateral Agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes

 

176

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A., as Administrative Agent for such Lender, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to or required of the Administrative Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agents and the Other Representatives shall not
have any duties or responsibilities, except, in the case of the Administrative
Agent and the Collateral Agent, those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents or
the Other Representatives.

 

(b)                                 Each of the Agents may perform any of their
respective duties under this Agreement, the other Loan Documents and any other
instruments and agreements referred to herein or therein by or through its
respective officers, directors, agents, employees or affiliates, or delegate any
and all such rights and powers to, any one or more sub-agents appointed by such
Agent (it being understood and agreed, for avoidance of doubt and without
limiting the generality of the foregoing, that the Administrative Agent and the
Collateral Agent may perform any of their respective duties under the Security
Documents by or through one or more of their respective affiliates).  Each Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Section 9 shall apply to any such sub-agent and
to the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

(c)                                  Except for subsections 9.5, 9.8 and (to the
extent of the Borrower’s rights thereunder and the conditions included therein)
9.9, the provisions of this Section 9 are solely for the benefit of the Agents
and the Lenders, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

9.2                               The Administrative Agent and Affiliates.  Each
person serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
person serving as an Agent hereunder in its individual capacity.  Such person
and its affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Holdings, the Borrower or any Subsidiary or other Affiliate
thereof as if such person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.3                               Action by Agent .   In performing its
functions and duties under this Agreement, (a) each Agent shall act solely as an
agent for the Lenders and, as applicable, the other secured parties, and (b) no
Agent assumes any (and shall not be deemed to have assumed any) relationship of
agency or trust with or for the Borrower or any of its Subsidiaries.  Each Agent
may execute any of its duties under this Agreement and the other Loan Documents
by or through agents or attorneys-in-fact (including the Collateral Agent in the
case of the

 

177

--------------------------------------------------------------------------------


 

Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 

9.4                               Exculpatory Provisions.

 

(a)                                 No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, no Agent:

 

(i)                                     shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that such Agent
shall not be required to take any action that, in its judgment or the judgment
of its counsel, may expose such Agent to liability or that is contrary to any
Loan Document or applicable Requirement of Law; and

 

(iii)                               shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the person serving
as such Agent or any of its affiliates in any capacity.

 

(b)                                 No Agent shall be liable for any action
taken or not taken by it (x) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in subsection 8.1 or subsection 10.1, as
applicable) or (y) in the absence of its own bad faith, gross negligence or
willful misconduct.  No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrower or a Lender.

 

(c)                                  No Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the creation, perfection or priority of any Lien purported to be
created by the Security Documents or (v) the satisfaction of any condition set
forth in Section 5 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any

 

178

--------------------------------------------------------------------------------


 

fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term as used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

9.5                               Acknowledgement and Representation by
Lenders.  Each Lender expressly acknowledges that none of the Agents or the
Other Representatives nor any of their officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by any Agent or any Other Representative hereafter taken,
including any review of the affairs of the Borrower or any other Loan Party,
shall be deemed to constitute any representation or warranty by such Agent or
such Other Representative to any Lender.  Each Lender further represents and
warrants to the Agents, the Other Representatives and each of the Loan Parties
that it has had the opportunity to review each document made available to it on
the Electronic Platform in connection with this Agreement and has acknowledged
and accepted the terms and conditions applicable to the recipients thereof. 
Each Lender represents to the Agents, the Other Representatives and each of the
Loan Parties that, independently and without reliance upon any Agent, the Other
Representatives or any other Lender, and based on such documents and information
as it has deemed appropriate, it has made and will make, its own appraisal of
and investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Loan Parties, it
has made its own decision to make its Loans hereunder and enter into this
Agreement and it will make its own decisions in taking or not taking any action
under this Agreement and the other Loan Documents and, except as expressly
provided in this Agreement, neither the Agents nor any Other Representative
shall have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  Each Lender (other
than, in the case of clause (i), an Affiliated Lender, any Parent (other than
Holding) or any Unrestricted Subsidiary) represents to each other party hereto
that (i) it is a bank, savings and loan association or other similar savings
institution, insurance company, investment fund or company or other financial
institution which makes or acquires commercial loans in the ordinary course of
its business and that it is participating hereunder as a Lender for such
commercial purposes and (ii) it has the knowledge and experience to be and is
capable of evaluating the merits and risks of being a Lender hereunder.  Each
Lender acknowledges and agrees to comply with the provisions of subsection 9.6
applicable to the Lenders hereunder.  Each party to this Agreement acknowledges
and agrees that the Administrative Agent may use an outside service provider for
the tracking of all UCC financing statements required to be filed pursuant to
the Loan Documents and notification to the Administrative Agent, of, among other
things, the upcoming lapse or expiration thereof, and that any such service
provider will be deemed to be acting at the request and on behalf of the
Borrower and the other Loan Parties.  No Agent shall be liable for any action
taken or not taken by any such service provider

 

9.6                               Indemnity; Reimbursement by Lenders.  .

 

(a)                                 To the extent that the Borrower or any other
Loan Party for any reason fails to indefeasibly pay any amount required under
subsection 10.5 to be paid by it to the Administrative Agent (or any sub-agent
thereof), or the Collateral Agent (or any sub-agent thereof), the Swing Line
Lender, the Issuing Bank or any Related Party of any of the foregoing,

 

179

--------------------------------------------------------------------------------


 

each Lender severally agrees to pay ratably according to their respective Term
Credit Percentages or Revolving Commitment Percentages, as the case may be, on
the date on which the applicable unreimbursed expense or indemnity payment is
sought under this subsection 9.6 such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided that (i) the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
Collateral Agent (or any sub-agent thereof), the Swing Line Lender or the
Issuing Banks in their capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swing Line Lender or the
Issuing Banks in connection with such capacity and (ii) such indemnity for the
Swing Line Lender or the Issuing Banks shall not include losses incurred by the
Swing Line Lender or the Issuing Banks due to one or more Lenders defaulting in
their obligations to purchase participations of Swing Line Exposure under
subsections 2.8(d) or 2.8(e) or L/C Obligations under subsection 2.7(d) (it
being understood that this proviso shall not affect the Swing Line Lender’s or
any Issuing Bank’s rights against any Defaulting Lender).  The obligations of
the Lenders under this subsection 9.6 are subject to the provisions of
subsection 3.8.

 

(b)                                 Any Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document (except actions expressly required to be taken by it hereunder or under
the Loan Documents) unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

 

(c)                                  All amounts due under this subsection 9.6
shall be payable not later than three Business Days after demand therefor.  The
agreements in this subsection 9.6 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

9.7                               Right to Request and Act on Instructions.

 

(a)                                 Each Agent may at any time request
instructions from the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the Loan Documents an Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, the requesting Agent shall be absolutely entitled as between itself
and the Lenders to refrain from taking any action or to withhold any approval
and shall not be under any liability whatsoever to any Lender for refraining
from any action or withholding any approval under any of the Loan Documents
until it shall have received such instructions from Required Lenders or all or
such other portion of the Lenders as shall be prescribed by this Agreement. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against any Agent as a result of an Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of the Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) and, notwithstanding the
instructions of the Required Lenders (or such other applicable portion of the
Lenders), an Agent shall have no obligation to any Lender to take any action if
it believes, in good faith, that such action would violate applicable law or
exposes an Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of subsection 9.6.

 

180

--------------------------------------------------------------------------------


 

(b)                                 Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall be entitled to rely upon
the advice of any such counsel, accountants or experts and shall not be liable
for any action taken or not taken by it in accordance with such advice.

 

9.8                               [Reserved]

 

9.9                               Collateral Matters.

 

(a)                                 Each Lender authorizes and directs the
Administrative Agent and the Collateral Agent to enter into (x) the Security
Documents, any Intercreditor Agreement, and any Other Intercreditor Agreement
for the benefit of the Lenders and the other Secured Parties, (y) any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to the Security Documents, any
Intercreditor Agreement and any Other Intercreditor Agreement or enter into a
separate intercreditor agreement in connection with the incurrence by any Loan
Party or any Subsidiary thereof of Additional Indebtedness (each an
“Intercreditor Agreement Supplement”) to permit such Additional Indebtedness to
be secured by a valid, perfected lien (with such priority as may be designated
by the relevant Loan Party or Subsidiary, to the extent such priority is
permitted by the Loan Documents) and (z) any Incremental Commitment Amendment as
provided in subsection 2.9, any Increase Supplement as provided in subsection
2.9, any Lender Joinder Agreement as provided in subsection 2.9, and any
Extension Amendment as provided in subsection 2.5, any agreement required in
connection with a Permitted Debt Exchange Offer pursuant to subsection 2.10, and
any Specified Refinancing Amendment as provided in subsection 2.11.  Each Lender
hereby agrees, and each holder of any Note or participant in Letters of Credit
by the acceptance thereof will be deemed to agree, that, except as otherwise set
forth herein, any action taken by the Administrative Agent, the Collateral Agent
or the Required Lenders in accordance with the provisions of this Agreement, the
Security Documents, any Intercreditor Agreement, any Other Intercreditor
Agreement, any Intercreditor Agreement Supplement, any Incremental Commitment
Amendment, any Increase Supplement, any Lender Joinder Agreement or any
agreement required in connection with a Permitted Debt Exchange Offer or any
Extension Amendment or any Specified Refinancing Amendment and the exercise by
the Agents or the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  The Administrative Agent and
the Collateral Agent are hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect

 

181

--------------------------------------------------------------------------------


 

and maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Security Documents.  Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any Security Document
or to realize upon any Collateral for the Loans unless instructed to do so by
the Collateral Agent, it being understood and agreed that such rights and
remedies may be exercised only by the Collateral Agent.  The Collateral Agent
may grant extensions of time for the creation and perfection of security
interests in or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any guarantee
by any Subsidiary (including extensions beyond the Closing Date or in connection
with assets acquired, or Subsidiaries formed or acquired, after the Closing
Date) where it determines that such action cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the Security Documents.

 

(b)                                 The Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, in each case at
its option and in its discretion, to (A) release any Lien granted to or held by
such Agent upon any Collateral (i) upon termination of the Revolving Commitments
and payment and satisfaction of all of the Senior Credit Facility Obligations
under the Loan Documents at any time arising under or in respect of this
Agreement or the Loan Documents or the transactions contemplated hereby or
thereby that are then due and unpaid, with no Letters of Credit outstanding
(unless cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent), (ii) constituting property being sold
or otherwise disposed of (to Persons other than a Loan Party) upon the sale or
other disposition thereof in compliance with subsection 7.4, (iii) owned by any
Subsidiary Guarantor which becomes an Excluded Subsidiary or ceases to be a
Restricted Subsidiary of the Borrower or constituting Capital Stock or other
equity interests of an Excluded Subsidiary, (iv) if approved, authorized or
ratified in writing by the Required Lenders (or such greater amount, to the
extent required by subsection 10.1) or (v) as otherwise may be expressly
provided in the relevant Security Documents; (B) enter into any intercreditor
agreement (including any Intercreditor Agreement and any Other Intercreditor
Agreement) on behalf of, and binding with respect to, the Lenders and their
interest in designated assets, to give effect to any Special Purpose Financing,
including to clarify the respective rights of all parties in and to designated
assets; (C) at the written request of the Borrower to subordinate any Lien on
any Excluded Assets (or to confirm in writing the absence of any Lien thereon)
or any other property granted to or held by such Agent under any Loan Document
to the holder of any Permitted Lien (other than Permitted Liens securing the
Obligations under the Loan Documents or that are required by the express terms
of this Agreement to be pari passu with or junior to the Liens on the Collateral
securing the Senior Credit Facility Obligations pursuant to an Intercreditor
Agreement or an Other Intercreditor Agreement) and  (D) to release any
Subsidiary Guarantor from its Obligations under any Loan Documents to which it
is a party if such Person ceases to be a Restricted Subsidiary of the Borrower
or becomes an Excluded Subsidiary.  Upon request by the Administrative Agent or
the Collateral Agent, at any time, the Required Lenders or all or such other
portion of the Lenders as shall be prescribed by this Agreement will confirm in
writing such Agent’s authority to release particular types or items of
Collateral pursuant to this subsection 9.9.

 

(c)                                  The Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as the case may be, in each case
at its option and in its discretion, to enter into any amendment, amendment and
restatement, restatement, waiver, supplement or modification, and

 

182

--------------------------------------------------------------------------------


 

to make or consent to any filings or to take any other actions, in each case as
contemplated by subsection 10.17.  Upon request by any Agent, at any time, the
Lenders will confirm in writing the Administrative Agent’s and the Collateral
Agent’s authority under this subsection 9.9(c).

 

(d)                                 No Agent shall have any obligation
whatsoever to the Lenders to assure that the Collateral exists or is owned by
the Borrower or any of its Subsidiaries or is cared for, protected or insured or
that the Liens granted to any Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
subsection 9.9 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as Lender and that
no Agent shall have any duty or liability whatsoever to the Lenders, except for
its gross negligence or willful misconduct.

 

(e)                                  Notwithstanding any provision herein to the
contrary, any Security Document may be amended (or amended and restated),
restated, waived, supplemented or modified as contemplated by and in accordance
with either subsection 10.1 or 10.17, as applicable, with the written consent of
the Agent party thereto and the Loan Party party thereto.

 

(f)                                   The Collateral Agent may, and hereby does,
appoint the Administrative Agent as its agent for the purposes of holding any
Collateral and/or perfecting the Collateral Agent’s security interest therein
and for the purpose of taking such other action with respect to the Collateral
as such Agents may from time to time agree.

 

9.10                        Successor Agent.  Subject to the appointment of a
successor as set forth herein, the Administrative Agent and the Collateral Agent
may resign as Administrative Agent or Collateral Agent, respectively, upon 10
days’ notice to the Lenders and the Borrower and if the Administrative Agent has
admitted in writing that it is insolvent or becomes a Defaulting Lender, either
the Required Lenders or the Borrower may, upon 10 days’ notice to the
Administrative Agent, remove such Agent.  If the Administrative Agent or 
Collateral Agent shall resign or be removed as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be subject to
approval by the Borrower (provided that such approval by the Borrower in
connection with the appointment of any successor Administrative Agent shall only
be required so long as no Event of Default under subsection 8.1(a) or (f) has
occurred and is continuing; provided further, that the Borrower shall not
unreasonably withhold its approval of any successor Administrative Agent if such
successor is a commercial bank with a consolidated combined capital and surplus
of at least $5,000,000,000) whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent or the Collateral Agent,
as applicable, and the term “Administrative Agent” or “Collateral Agent,” as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans or issuers of Letters of Credit. 
After any retiring Agent’s resignation or removal as

 

183

--------------------------------------------------------------------------------


 

Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents.  Additionally, after any retiring
Agent’s resignation or removal as such Agent, the provisions of this subsection
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was such Agent under this Agreement and the other Loan Documents. 
After the resignation or removal of the Administrative Agent pursuant to the
preceding provisions of this subsection 9.10, the resigning or removed
Administrative Agent (x) shall not be required to act as Issuing Bank for any
Letters of Credit to be issued after the date of such resignation or removal and
(y) shall not be required to act as Swing Line Lender with respect to Swing Line
Loans to be made after the date of such resignation or removal (and all
outstanding Swing Line Loans of such resigning or removed Administrative Agent
shall be required to be repaid in full upon its resignation or removal),
although the resigning Administrative Agent shall retain all rights hereunder as
Issuing Bank and Swing Line Lender with respect to all Letters of Credit issued
by it and all Swing Line Loans made by it, prior to the effectiveness of its
resignation or removal as Administrative Agent hereunder.

 

9.11                        Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of such Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any interest, additions to tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses.  The agreements in this subsection 9.11 shall survive the resignation
and/or replacement of the Administrative Agent, and assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Senior Credit Facility
Obligations.

 

9.12                        Other Representatives.  None of the entities
identified as joint bookrunners and joint lead arrangers pursuant to the
definition of Other Representative contained herein, shall have any duties or
responsibilities hereunder or under any other Loan Document in its capacity as
such. Without limiting the foregoing, no Other Representative shall have nor be
deemed to have a fiduciary relationship with any Lender.  At any time that any
Lender serving as an Other Representative shall have transferred to any other
Person (other than any of its affiliates) all of its interests in the Loans and
in the Commitments, such Lender shall be deemed to have concurrently resigned as
such Other Representative.

 

9.13                        Administrative Agent May File Proofs of Claims.  In
case of the pendency of any Bankruptcy Proceeding or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the

 

184

--------------------------------------------------------------------------------


 

Administrative Agent shall have made any demand on the Borrower) is hereby
authorized by the Lenders, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under subsections 3.5 and
10.5) allowed in such judicial proceeding;

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under subsections 3.5 and 10.5.

 

9.14                        Application of Proceeds.  The Lenders, the
Administrative Agent and the Collateral Agent agree, as among such parties, as
follows:  subject to the terms of any Intercreditor Agreement, any Other
Intercreditor Agreement or any Intercreditor Agreement Supplement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent, the Collateral Agent or any
Lender on account of amounts then due and outstanding under any of the Loan
Documents (the “Collection Amounts”) shall, except as otherwise expressly
provided herein, be applied as follows:  first, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of the Administrative Agent and
the Collateral Agent in connection with enforcing the rights of the Agents and
the Lenders under the Loan Documents (including all expenses of sale or other
realization of or in respect of the Collateral and any sums advanced to the
Collateral Agent or to preserve its security interest in the Collateral),
second, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of each of the Lenders in connection with enforcing such Lender’s
rights under the Loan Documents, third, to pay interest on Loans and L/C
Obligations then outstanding; fourth, to pay principal of Loans then outstanding
and obligations under Interest Rate Agreements, Currency Agreements, Commodities
Agreements, Bank Products Agreements and Management Guarantees permitted
hereunder and secured by the Guarantee and Collateral Agreement, ratably among
the applicable Secured Parties in proportion to the respective amounts described
in this clause “fourth” payable to them, and fifth, to pay the surplus, if any,
to whomever may be lawfully entitled to receive such surplus.  To the extent any
amounts available for distribution pursuant to clause “third” or “fourth” above
are insufficient to pay all obligations described therein in full, such moneys
shall be allocated pro rata among the applicable Secured Parties in proportion
to the respective

 

185

--------------------------------------------------------------------------------


 

amounts described in the applicable clause at such time.  This subsection 9.14
may be amended (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into any such amendment) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new classes or tranches of loans added pursuant to subsections 2.5, 2.9
and 2.11, as applicable.

 

Notwithstanding the foregoing, Excluded Obligations (as defined in the Guarantee
and Collateral Agreement) with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets and such Excluded Obligations
shall be disregarded in any application of Collection Amounts pursuant to the
preceding paragraph

 

9.15                        Approved Electronic Communications.  Each of the
Lenders and the Loan Parties agree, that the Administrative Agent may, but shall
not be obligated to, make the Approved Electronic Communications available to
the Lenders by posting such Approved Electronic Communications on IntraLinks™ or
a substantially similar electronic platform chosen by the Administrative Agent
to be its electronic transmission system (the “Approved Electronic Platform”). 
The Approved Electronic Communications and the Approved Electronic Platform are
provided (subject to subsection 10.16) “as is” and “as available.”

 

Each of the Lenders and (subject to subsection 10.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

 

SECTION 10.  MISCELLANEOUS.

 

10.1                        Amendments and Waivers.

 

(a)                                 Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this subsection
10.1.  The Required Lenders may, or, with the written consent of the Required
Lenders, the Administrative Agent and the Collateral Agent may, from time to
time, (x) enter into with the respective Loan Parties hereto or thereto, as the
case may be, written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or to the other Loan Documents or changing, in any manner the rights or
obligations of the Lenders or the Loan Parties hereunder or thereunder or
(y) waive at any Loan Party’s request, on such terms and conditions as the
Required Lenders, the Administrative Agent or the Collateral Agent, as the case
may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that amendments pursuant to subsections
10.1(a)(vii), (d) and (f) may be effected without the consent of the Required
Lenders to the extent provided therein; provided further that no such waiver and
no such amendment, supplement or modification shall:

 

(i)                                     reduce or forgive the amount or extend
the scheduled date of maturity of any Loan or Reimbursement Obligation hereunder
or of any

 

186

--------------------------------------------------------------------------------


 

scheduled installment thereof or reduce the stated rate of any interest,
commission or fee payable hereunder (other than as a result of any waiver of the
applicability of any post-default increase in interest rates) or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment or change the currency in which any
Loan or Reimbursement Obligation is payable, in each case without the consent of
each Lender directly and adversely affected thereby (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the aggregate Commitment of all
Lenders shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender);

 

(ii)                                  amend, modify or waive any provision of
this subsection 10.1(a) or reduce the percentage specified in the definition of
Required Lenders, or consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents (other than pursuant to subsection 7.3 or 10.6(a)), in each case
without the written consent of all the Lenders;

 

(iii)                               release Guarantors accounting for all or
substantially all of the value of the Guarantee of the Senior Credit Facility
Obligations pursuant to the Guarantee and Collateral Agreement, or, in the
aggregate (in a single transaction or a series of related transactions), all or
substantially all of the Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the date hereof or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);

 

(iv)                              require any Lender to make Loans having an
Interest Period of longer than six months or shorter than one month without the
consent of such Lender;

 

(v)                                 amend, modify or waive any provision of
Section 9 without the written consent of the then Administrative Agent and of
any Other Representative directly and adversely affected thereby;

 

(vi)                              amend, modify or waive the provisions of any
Letter of Credit or any of any Issuing Bank’s rights under subsection 2.7
without the written consent of such Issuing Bank;

 

(vii)                           (A) amend or otherwise modify subsection 7.10,
(B) waive or consent to any Default or Event of Default resulting from a breach
of subsection 7.10, (C) amend or otherwise modify subsection 5.2 solely with
respect to any Extension of Credit in respect of Revolving Loans, Swing Line
Loans or the issuance of Letters of Credit, (D) waive any representation made or
deemed made in connection with any Extension of Credit in respect of Revolving
Loans, Swing Line Loans or the issuance of Letters of Credit or (E) waive or
consent to any

 

187

--------------------------------------------------------------------------------


 

Default or Event of Default relating solely to the Revolving Loans and Revolving
Commitments (including Defaults and Events of Default relating to the foregoing
clauses (A) through (D)), in each case without the written consent of the
Required Revolving Lenders; provided, however, that the amendments,
modifications, waivers and consents described in this clause (vii) shall not
require the consent of any Lenders other than the Required Revolving Lenders;

 

(viii)                        reduce the percentage specified in the definition
of “Required Revolving Lenders” without the written consent of all Revolving
Lenders; or

 

(ix)                              amend, modify or waive any provision of the
Swing Line Note (if any) or subsection 2.8 without the written consent of the
Swing Line Lender and each other Lender, if any, which holds, or is required to
purchase, a participation in any Swing Line Loan pursuant to subsection 2.8(c);

 

provided further that, notwithstanding the foregoing, and in addition to Liens
on the Collateral that the Collateral Agent is authorized to release pursuant to
subsection 9.9(b), the Collateral Agent may, in its discretion, release the Lien
on Collateral valued in the aggregate not in excess of $20.0 million in any
fiscal year without the consent of any Lender.

 

(b)                                 Any waiver and any amendment, supplement or
modification pursuant to this subsection 10.1 shall apply to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents, the Issuing
Banks and all future holders of the Loans.  In the case of any waiver, each of
the Loan Parties, the Lenders and the Agents shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

(c)                                  Notwithstanding any provision herein to the
contrary, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder or under any of the Loan Documents,
except to the extent the consent of such Lender would be required under clause
(i) in the further proviso to the second sentence of subsection 10.1(a).

 

(d)                                 Notwithstanding any provision herein to the
contrary, this Agreement and the other Loan Documents may be amended (i) to cure
any ambiguity, mistake, omission, defect, or inconsistency with the consent of
the Borrower and the Administrative Agent, (ii) in accordance with subsection
2.9 to incorporate the terms of any Incremental Commitments (including to add a
new revolving facility or letter of credit facility under this Agreement with
respect to any Incremental Revolving Commitment or Incremental Letter of Credit
Commitment) with the written consent of the Borrower and Lenders providing such
Incremental Commitments, (iii) in accordance with subsection 2.5 to effectuate
an Extension with the written consent of the Borrower and the Extending Lenders,
(iv) in accordance with subsection 2.11 to incorporate the terms of any
Specified Refinancing Facilities with the consent of the Borrower and the
applicable Specified Refinancing Lenders, (v) with the consent of the Borrower
and the Administrative Agent (in each case such consent not to be unreasonably
withheld or delayed), in

 

188

--------------------------------------------------------------------------------


 

the event any mandatory prepayment or redemption provision in respect of the Net
Cash Proceeds of Asset Dispositions or Recovery Events or from Excess Cash Flow
included or to be included in any Incremental Commitment Amendment or any
Indebtedness constituting Additional Obligations or that would constitute
Additional Obligations would result in Incremental Term Loans or Additional
Obligations, as applicable, being prepaid or redeemed on a more than ratable
basis with the Term Loans in respect of the Net Cash Proceeds from any such
Asset Disposition or Recovery Event or Excess Cash Flow prepayment to the extent
such Net Cash Proceeds or Excess Cash Flow are required to be applied to repay
Term Loans hereunder pursuant to subsection 3.4(c) or (d), to provide for
mandatory prepayments of the Initial Term Loans such that, after giving effect
thereto, the prepayments made in respect of such Incremental Term Loans or
Additional Obligations, as applicable, are not on more than a ratable basis and
(vi)  with respect to Schedule C-1, as set forth in subsection 10.1(h), and
(vii) with the consent of the Borrower and the Administrative Agent (in each
case such consent not to be unreasonably withheld or delayed), upon a Foreign
Subsidiary Borrower becoming party hereto, to reflect that there are multiple
borrowers party hereto.  Without limiting the generality of the foregoing, any
provision of this Agreement and the other Loan Documents, including subsection
3.4,  3.8 or 9.14 hereof, may be amended as set forth in the immediately
preceding sentence pursuant to any Incremental Commitment Amendment, any
Extension Amendment or any Specified Refinancing Amendment, as the case may be,
to provide for non-pro rata borrowings and payments of any amounts hereunder as
between any Tranches, including the Term Loans, Revolving Commitments, Revolving
Loans, any Incremental Commitments or Incremental Loans, any Extended Tranche
and any Specified Refinancing Tranche, or to provide for the inclusion, as
appropriate, of the Lenders of any Extended Tranche, Specified Refinancing
Tranche, Incremental Commitments or Incremental Loans in any required vote or
action of the Required Lenders or of the Lenders of each Tranche hereunder.  The
Administrative Agent hereby agrees (if requested by the Borrower) to execute any
amendment referred to in this clause (d) or an acknowledgement thereof.

 

(e)                                  Notwithstanding any provision herein to the
contrary, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the existing
Facilities and the accrued interest and fees in respect thereof, (y) to include,
as appropriate, the Lenders holding such credit facilities in any required vote
or action of the Required Lenders or of the Lenders of each Facility hereunder
and (z) to provide class protection for any additional credit facilities in a
manner consistent with those provided the original Facilities pursuant to the
provisions of subsection 10.1(a) as originally in effect.

 

(f)                                   Notwithstanding any provision herein to
the contrary, any Security Document may be amended (or amended and restated),
restated, waived, supplemented or modified as contemplated by subsection 10.17
with the written consent of the Agent party thereto and the Loan Party party
thereto.

 

(g)                                  If, in connection with any proposed change,
waiver, discharge or termination of or to any of the provisions of this
Agreement and/or any other Loan Document as

 

189

--------------------------------------------------------------------------------


 

contemplated by subsection 10.1(a), the consent of each Lender, each Revolving
Lender or each affected Lender, as applicable, is required and the consent of
the Required Lenders or Required Revolving Lenders, as applicable, at such time
is obtained but the consent of one or more of such other Lenders whose consent
is required is not obtained (each such other Lender, a “Non-Consenting Lender”),
then the Borrower may, on prior written notice to the Administrative Agent and
the Non-Consenting Lender, (A) replace such Non-Consenting Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
subsection 10.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender concurrently with such Assignment and
Acceptance or (B) so long as no Event of Default under subsection 8.1(a) or
(f) then exists or will exist immediately after giving effect to the respective
prepayment prepay the Loans and, at the Borrower’s option, terminate the
Commitments of such Non-Consenting Lender, in whole or in part, subject to
subsection 3.12, without premium or penalty.  In connection with any such
replacement under this subsection 10.1(g), if the Non-Consenting Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and
(b) the date as of which all obligations of the Borrower owing to the
Non-Consenting Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such Non-Consenting
Lender, then such Non-Consenting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Non-Consenting Lender.

 

(h)                                 A Foreign Subsidiary listed on Schedule C-1
may become a Foreign Subsidiary Borrower by (x) delivery to the Administrative
Agent of a Joinder Agreement executed by such Foreign Subsidiary and Borrower
and approved by the Administrative Agent in accordance with the next sentence
and (y) compliance with the other provisions of this subsection 10.1(h), and
thereupon such Foreign Subsidiary shall for all purposes of this Agreement be a
party to and a Foreign Subsidiary Borrower under this Agreement and the other
Loan Documents.  The Administrative Agent may, to the extent reasonable,
condition such approval on the receipt of information required by law, customary
closing opinions and certificates, and the satisfaction of other reasonable and
customary documentary conditions.  Schedule C-1 may be supplemented, by the
Borrower by written notice to the Administrative Agent, from time to time to add
Foreign Subsidiaries that may become additional Foreign Subsidiary Borrowers so
long as any such Foreign Subsidiary Borrower is reasonably satisfactory to the
Administrative Agent and such Foreign Subsidiary Borrower is organized in a
jurisdiction listed on Schedule C-2 or another jurisdiction reasonably
satisfactory to the Administrative Agent.  A Foreign Subsidiary listed on
Schedule C-1 shall become a Foreign Subsidiary Borrower upon delivery of the
Joinder Agreement described above if

 

190

--------------------------------------------------------------------------------


 

(i)                                     the Borrower shall have provided at
least ten (10) Business Days’ written notice to the Administrative Agent of its
intention to have a Person listed on Schedule C-1 become a Foreign Subsidiary
Borrower (which notice shall specify the name of such Foreign Subsidiary
Borrower and its jurisdiction of organization) (with the Administrative Agent
hereby agreeing to promptly furnish any such notice received from the Borrower
to each Lender) and either:

 

(x)                                 the Administrative Agent shall not have
received from any Lender, prior to the date occurring five (5) Business Days
after the Administrative Agent shall have furnished the applicable written
notice from the Borrower to such Lender, written notice to the effect that
(i) in accordance with then applicable credit policies of such Lender, as
applied consistently, such Lender does not generally provide Extensions of
Credit in the jurisdiction of organization of the proposed Foreign Subsidiary
Borrower or (ii) such Lender is prohibited by any Requirement of Law from
providing extensions of credit in such jurisdiction (with each Lender, if any,
which provides such notice with respect to any jurisdiction being herein called
a “Restricted Lender” with respect to such jurisdiction); or

 

(y)                                 there is one or more Restricted Lenders with
respect to the relevant jurisdiction, and:

 

(I)                                   the Administrative Agent (or one or more
of its Affiliates acting as the “fronting” Lender to the applicable Foreign
Subsidiary Borrower) determines in its sole discretion to provide to such
Restricted Lenders legally effective “fronting” arrangements on terms and
conditions customary for JPMorgan Chase Bank, N.A. (including with respect to
voting, payment of fees and interest and indemnities by any applicable
Restricted Lender; it being understood that the Borrower shall not have any
greater liability or obligation by reason of such “fronting” arrangement than in
would in the absence of such arrangement) and reasonably satisfactory to such
Restricted Lender, pursuant to which (a) JPMorgan Chase Bank, N.A. or its
relevant Affiliate (in its individual capacity) shall act as the “fronting”
Lender for such Restricted Lender(s) in respect of Extensions of Credit
otherwise required to be made to the respective Foreign Subsidiary Borrower
pursuant to the Revolving Commitments of the respective Restricted Lender(s),
and (b) such Restricted Lender(s) shall act as “indemnifying lender(s)” in
respect of Extensions of Credit made by JPMorgan Chase Bank, N.A. (in its
capacity as “fronting” Lender) to such Foreign Subsidiary Borrower, and

 

(II)                              in order to implement the “fronting” and
“indemnity” arrangements described in the immediately preceding clause (I), the
Borrower and the Administrative Agent shall have entered into either
(a) amendments to this Agreement, the Exhibits hereto and any other Loan
Documents in form and substance reasonably satisfactory to the Administrative
Agent and Borrower or (b) at the option of the Administrative Agent in its
reasonable discretion, ancillary documents in

 

191

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to the Administrative Agent and the
Borrower (which documents shall be thereafter deemed, for all purposes, to be
“Loan Documents” hereunder) (it being hereby acknowledged and agreed by each
Lender that such Lender shall have no right to consent to any amendment to the
Credit Agreement effected in accordance with this subsection 10.1(h) effected by
the Administrative Agent and the Borrower);

 

provided that notwithstanding any provision herein to the contrary, in the event
preceding clause (y) of this subsection 10.1(h)(i) is applicable, and any
Restricted Lender decides for any reason not to agree to (or avail itself of)
the “fronting” and “indemnity” arrangements provided pursuant thereto, unless
such “fronting” or “indemnity” arrangement is not reasonably satisfactory to
such Restricted Lender, (1) such Restricted Lender shall remain obligated to
directly fund all Extensions of Credit pursuant to its Revolving Commitment
(including, without limitation, to Foreign Subsidiary Borrowers) unless and
until (and then to the extent) it assigns such Revolving Commitment to another
Person in accordance with the relevant requirements of subsection 10.6 and
(2) the provisions of this subsection 10.1(h)(i) shall not be applicable; and

 

(ii)                                  if the requirements applicable to a
Foreign Subsidiary Borrower contained in the definition of “Foreign Subsidiary
Borrower” are satisfied.

 

Upon the execution by the Borrower and delivery to the Administrative Agent of a
Foreign Subsidiary Borrower Termination with respect to any Foreign Subsidiary
Borrower (including any Foreign Subsidiary Borrower described in clause (i) of
the definition thereof), such Foreign Subsidiary shall cease to be a Foreign
Subsidiary Borrower; provided that no Foreign Subsidiary Borrower Termination
shall be effective as to any Foreign Subsidiary Borrower (other than to
terminate its right to borrow additional Revolving Loans under this Agreement)
at any time when any principal of or interest on any Revolving Loan or any
Letter of Credit to such Foreign Subsidiary Borrower shall be outstanding
hereunder, unless the obligations of such Foreign Subsidiary Borrower shall have
been assumed by another Borrower on terms and conditions reasonably satisfactory
to the Administrative Agent.  In the event that any Foreign Subsidiary Borrower
shall cease to be a Subsidiary of the Borrower, the Borrower shall promptly
execute and deliver to the Administrative Agent a Foreign Subsidiary Borrower
Termination terminating its status as a Foreign Subsidiary Borrower, subject to
the proviso in the immediately preceding sentence.  Promptly following its
receipt of any Joinder Agreement or Foreign Subsidiary Borrower Termination, the
Administrative Agent shall send a copy thereof to each Lender.

 

10.2                        Notices.

 

(a)                                 All notices, requests, and demands to or
upon the respective parties hereto to be effective shall be in writing
(including telecopy), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered by hand, or three days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, or, in the case of delivery by a nationally recognized
overnight courier, when received, addressed as follows in the case of the
Borrower, the Issuing Bank, Administrative Agent and the Collateral Agent, and
as set forth in Schedule A in the case of the other parties hereto, or to such

 

192

--------------------------------------------------------------------------------


 

other address as may be hereafter notified by the respective parties hereto and
any future holders of the Loans:

 

The Borrower:

The ServiceMaster Company, LLC
860 Ridge Lake Boulevard
Memphis, Tennessee  38120
Attention:  Treasurer
Telephone:  901-766-1400
Facsimile:  901.766.1107

 

 

with copies to: 

The ServiceMaster Company, LLC
860 Ridge Lake Boulevard
Memphis, Tennessee  38120
Attention:  General Counsel
Telephone:  901.766.1400
Facsimile:  901.766.1107

 

 

with copies to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022
Attention:  David A. Brittenham, Esq.
Facsimile:  (212) 909-6836
Telephone:  (212) 909-6000

 

 

The Administrative Agent:

JPM Loan & Agency Services

500 Stanton Christiana Road

Ops Building 2, 3rd floor

Newark, Delaware 19713-2107

Attention:  Pranay Tyagi

Facsimile:  302-634-8799

Telephone:  302-634-8459

 

 

The Collateral Agent:

JPM Loan & Agency Services

500 Stanton Christiana Road

Ops Building 2, 3rd floor

Newark, Delaware 19713-2107

Attention:  Pranay Tyagi

Facsimile:  302-634-8799

Telephone:  302-634-8459

 

 

The Issuing Bank:

Letter of Credit Department

10420 Highland Manor Drive, Floor 4

Tampa, Florida 33610-9128

Attention: James Alonzo

Telephone:  813-432-5162

 

193

--------------------------------------------------------------------------------


 

with copies to:

JPMorgan Chase Bank

383 Madison Avenue

New York, New York 10179

Attention: Sarah Freedman

Facsimile:  917-456-335

Telephone:  212-622-6603

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.3, 3.2, 3.4 or 3.8 shall not be
effective until received.

 

(b)                                 Without in any way limiting the obligation
of any Loan Party and its Subsidiaries to confirm in writing any telephonic
notice permitted to be given hereunder, the Administrative Agent, or the Swing
Line Lender (in the case of a borrowing of Swing Line Loans) or any Issuing Bank
(in the case of the issuance of a Letter of Credit) as the case may be, may
prior to receipt of written confirmation act without liability upon the basis of
such telephonic notice, believed by the Administrative Agent, the Swing Line
Lender or such Issuing Bank in good faith to be from a Responsible Officer.

 

(c)                                  Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile or
other electronic means (i.e., a “pdf” or “tiff”).  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender.  The Administrative Agent may also require that any
such documents and signatures be confirmed by delivery of a signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.

 

(d)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including electronic mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 if such Lender, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes (with the Borrower’s consent),
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the posting thereof.

 

(e)                                  THE APPROVED ELECTRONIC PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE ADMINISTRATIVE AGENT NOR ANY
OF ITS

 

194

--------------------------------------------------------------------------------


 

RELATED PARTIES WARRANT THE ACCURACY OR COMPLETENESS OF MATERIALS AND/OR
INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER HEREUNDER (THE “BORROWER
MATERIALS”) OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE APPROVED ELECTRONIC
PLATFORM.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
any Lender or any Loan Party, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder and in the other Loan Documents
(or in any amendment, modification or supplement hereto or thereto) and in any
certificate delivered pursuant hereto or such other Loan Documents shall survive
the execution and delivery of this Agreement and the making of the Loans
hereunder.

 

10.5                        Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Agents and the Other Representatives for (1) all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with (i) the syndication of the Facilities and the development,
preparation, execution and delivery of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, (ii) the consummation
and administration of the transactions (including the syndication of the Initial
Term Loan Commitments and the Initial Revolving Commitments) contemplated hereby
and thereby and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral in accordance with the terms of the Loan Documents, and
(2) the reasonable and documented fees and disbursements of Cahill Gordon &
Reindel LLP, and such other special or local counsel, consultants, advisors,
appraisers and auditors whose retention (other than during the continuance of an
Event of Default) is approved by the Borrower, (b) to pay or reimburse each
Lender, the Lead Arrangers, the Agents for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights under this Agreement, the other Loan Documents and any other
documents prepared in connection herewith or therewith, including the fees and
disbursements of counsel to the Agents (limited to one firm of counsel for the
Agents and, if necessary, one firm of local counsel in each appropriate
jurisdiction, in each case for the Agents), (c) to pay, indemnify or reimburse
each Lender, the Lead Arrangers, each Issuing Bank and the Agents for, and hold
each Lender, the Lead Arrangers, each Issuing Bank and the Agents harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp,

 

195

--------------------------------------------------------------------------------


 

excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution, delivery or enforcement of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, the Lead
Arrangers, each Issuing Bank, each Agent, and each Related Party of any of the
foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (in the case of fees and disbursements of counsel,
limited to one firm of counsel for all Indemnitees and, if necessary, one firm
of local counsel in each appropriate jurisdiction, in each case for all
Indemnitees (and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter, after receipt of the Borrower’s consent (which shall
not be unreasonably withheld), retains its own counsel, of another firm of
counsel for such affected Indemnitee)) arising out of or relating to any actual
or prospective claim, litigation, investigation or proceeding, whether based on
contract, tort or any other theory, brought by a third party or by the Borrower
or any other Loan Party and regardless of whether any Indemnitee is a party
thereto, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans, the Letters of Credit or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or any of the property of the Borrower or
any of its Subsidiaries (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall not have any
obligation hereunder to any Agent, any Lead Arranger, any Issuing Bank or any
Lender (or any Related Party of any such Agent, Lead Arranger,  Issuing Bank or
Lender) with respect to Indemnified Liabilities arising from (i) the gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable decision) of such Agent, Lead
Arranger, Issuing Bank or Lender (or any Related Party of such Agent, Lead
Arranger,  Issuing Bank or Lender), (ii) any material breach of any Loan
Document by such Agent, Lead Arranger, Issuing Bank or Lender (or any Related
Party of such Agent, Lead Arranger, Issuing Bank or Lender) as determined by a
court of competent jurisdiction in a final and non-appealable decision or
(iii) claims against such Indemnitee or any Related Party brought by any other
Indemnitee that do not involve claims against any Lead Arranger or Agent in its
capacity as such.  To the fullest extent permitted under applicable law, neither
the Borrower nor any Indemnitee shall be liable for any consequential or
punitive damages in connection with the Facilities provided that nothing
contained in this sentence shall limit the Borrower’s indemnity or reimbursement
obligations under this subsection 10.5 to the extent such indirect, special,
punitive or consequential damages are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder. 
All amounts due under this subsection 10.5 shall be payable not later than 30
days after written demand therefor.  Statements reflecting amounts payable by
the Loan Parties pursuant to this subsection 10.5 shall be submitted to the
address of the Borrower set forth in subsection 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a notice to the
Administrative Agent.  Notwithstanding the foregoing, except as provided in
clauses (b) and (c) above, the Borrower shall have no obligation under this
subsection 10.5 to any Indemnitee with respect to any Taxes imposed, levied,
collected, withheld

 

196

--------------------------------------------------------------------------------


 

or assessed by any Governmental Authority.  The agreements in this subsection
10.5 shall survive repayment of the Term Loans and all other amounts payable
hereunder.

 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) other than in
accordance with subsection 7.3, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
subsection 2.5(e), 3.13(d), 3.14(c), 10.1(g) or this subsection 10.6.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender other than a Conduit Lender may, in the
ordinary course of business and in accordance with applicable law, assign (other
than to Disqualified Lenders or any natural person) to one or more assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including its Commitments and/or Loans), pursuant to an Assignment
and Acceptance with the prior written consent (such consent not to be
unreasonably withheld or delayed, it being agreed that, in the case of any
Foreign Subsidiary Borrower, any increase in any Non-Excluded Taxes shall not be
a reasonable basis for withholding consent) of:

 

(A)                               The Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default under
subsection 8.1(a) or (f) has occurred and is continuing, any other Person;
provided, further, that if any Lender assigns all or a portion of its rights and
obligations under this Agreement to one of its affiliates in connection with or
in contemplation of the sale or other disposition of its interest in such
affiliate, the Borrower’s prior written consent shall be required for such
assignment; and

 

(B)                               the Administrative Agent provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund; and

 

(C)                               in the case of an assignment of Revolving
Commitments, any Issuing Bank and the Swing Line Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of Commitments or Loans (or in the case of Revolving Loans
denominated in a Designated Foreign Currency, the Dollar Equivalent of the
amount of such Loans) of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered

 

197

--------------------------------------------------------------------------------


 

to the Administrative Agent) shall not be less than (x) $1.0 million in the case
of Term Loans and (y) $5,000,000 in the case of Revolving Loans and Revolving
Commitments, in each case unless the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under subsection 8.1(a) or (f) has occurred and
is continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (unless waived by the
Administrative Agent in any given case); provided that for concurrent
assignments to two or more Approved Funds such assignment fee shall only be
required to be paid once in respect of and at the time of such assignments;

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire;

 

(D)                               any assignment of Incremental Commitments or
Loans to an Affiliated Lender shall also be subject to the requirements of
subsections 10.6(h) and (i); and

 

(E)                                any Term Loans acquired by Holding, the
Borrower or any Restricted Subsidiary shall be retired and cancelled promptly
upon acquisition thereof.

 

For the purposes of this subsection 10.6, the term “Approved Fund” has the
following meaning:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.  Notwithstanding the foregoing, no
Lender shall be permitted to make assignments under this Agreement to any
Disqualified Lender and any such assignment shall be void ab initio, except to
the extent the Borrower has consented to such assignment in writing (in which
case such Lender will not be considered a Disqualified Lender solely for that
particular assignment).

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Acceptance the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and bound by any related obligations under) subsections 3.10, 3.11,
3.12, 3.13 and 10.5, and bound by its continuing obligations under subsection
10.16 and, in the case of each Reference Bank,

 

198

--------------------------------------------------------------------------------


 

subsection 3.6(c)).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this subsection.

 

(iv)                              The Borrower hereby designates the
Administrative Agent, and the Administrative Agent agrees, to serve as the
Borrower’s agent, solely for purposes of this subsection 10.6, to maintain at
one of its offices in New York, New York a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and interest and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower (and, solely with respect to entries applicable to
such Lender, any Lender), at any reasonable time and from time to time upon
reasonable prior notice.  Notwithstanding anything herein to the contrary, any
assignment by a Lender to a Disqualified Lender shall be deemed null and void ab
initio and the Register shall be modified to reflect a reversal of such
assignment, and the Borrower shall be entitled to pursue any remedy available to
them (whether at law or in equity, including specific performance to unwind such
assignment) against the Lender and such Disqualified Lender.  In no event shall
the Administrative Agent be obligated to ascertain, monitor or inquire as to
whether any prospective assignee is a Disqualified Lender.  Notwithstanding the
foregoing, in no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any Lender is an Affiliated Lender nor shall
the Administrative Agent be obligated to monitor the aggregate amount of Term
Loans or Incremental Term Loans held by Affiliated Lenders. Upon request by the
Administrative Agent, the Borrower shall use commercially reasonable efforts to
(i) promptly (and in any case, not less than 5 Business Days (or shorter period
as agreed to by the Administrative Agent) prior to the proposed effective date
of any amendment, consent or waiver pursuant to subsection 10.1) provide to the
Administrative Agent, a list of, to the Borrower’s knowledge, all Affiliated
Lenders holding Loans or Commitments at the time of such notice and (ii) not
less than five Business Days (or shorter period as agreed to by the
Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to subsection 10.1, provide to the Administrative
Agent, a list of, to the Borrower’s knowledge, all Affiliated Debt Funds holding
Loans or Commitments at the time of such notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee
(unless such assignment is being made in accordance with subsection 2.5(e),
subsection 3.13(d), subsection 3.14(c) or subsection 10.1(g), in which case the
effectiveness of such Assignment and Acceptance shall not require execution by
assigning Lender), the Assignee’s completed administrative questionnaire (unless
the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in this subsection 10.6(b) and any written consent
to such assignment required by this subsection 10.6(b), the Administrative Agent
shall accept

 

199

--------------------------------------------------------------------------------


 

such Assignment and Acceptance, record the information contained therein in the
Register and give prompt notice of such assignment and recordation to the
Borrower.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(vi)                              On or prior to the effective date of any
assignment pursuant to this subsection 10.6(b), the assigning Lender shall
surrender any outstanding Notes held by it all or a portion of which are being
assigned.  Any Notes surrendered by the assigning Lender shall be returned by
the Administrative Agent to the Borrower marked “cancelled.”

 

Notwithstanding the foregoing provisions of this subsection 10.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing (such consent not to be unreasonably withheld), the Administrative Agent
shall have the right, but not the obligation, to effectuate assignments of
Loans, Incremental Commitments, Initial Term Loan Commitments and Revolving
Commitments via an electronic settlement system acceptable to the Administrative
Agent and the Borrower as designated in writing from time to time to the Lenders
by the Administrative Agent (the “Settlement Service”).  At any time when the
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Borrower and shall be consistent with the other provisions of
this subsection 10.6(b).  Each assigning Lender and proposed Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loans, and Commitments pursuant to the Settlement
Service.  If so elected by each of the Administrative Agent and the Borrower in
writing (it being understood that the Borrower shall have no obligation to make
such an election), the Administrative Agent’s and the Borrower’s approval of
such Assignee shall be deemed to have been automatically granted with respect to
any transfer effected through the Settlement Service.  Assignments and
assumptions of the Loans and Commitments shall be effected by the provisions
otherwise set forth herein until the Administrative Agent notifies the Lenders
of the Settlement Service as set forth herein.  The Borrower may withdraw its
consent to the use of the Settlement Service at any time upon at least 10
Business Days prior written notice to the Administrative Agent, and thereafter
assignments and assumptions of the Loans and Commitments shall be effected by
the provisions otherwise set forth herein.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 10.6(b) would be entitled to receive any greater payment
under subsection 3.10, 3.11 or 10.5, other than, in the case of any Foreign
Subsidiary Borrower, any greater payment of additional amounts under subsection
3.11, than the assigning Lender would have been entitled to receive as of such
date under such subsections with respect to the rights assigned, shall be
entitled to receive such greater payments unless the assignment was made after
an Event of Default under subsection 8.1(a) or (f) has occurred and is
continuing or  the Borrower has expressly consented in writing to waive the
benefit of this provision at the time of such assignment.

 

(c)                                  (i)  Any Lender other than a Conduit Lender
may, in the ordinary course of its business and in accordance with applicable
law, without the consent of the Borrower or the

 

200

--------------------------------------------------------------------------------


 

Administrative Agent, sell participations (other than to a Disqualified Lender
or a natural person) to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Initial Term Loan Commitments, Incremental
Commitments, Extended Revolving Commitments and the Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, (D) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (E) in the case of
any participation to a Permitted Affiliated Assignee, such participation shall
be governed by the provisions of subsection 10.6(h)(ii) to the same extent as if
each reference therein to an assignment of a Loan were to a participation of a
Loan and the references to Affiliated Lender were to such Permitted Affiliated
Assignee in its capacity as a participant.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that, to the extent of such participation, such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to clause (i) or (iii) of the second proviso to the
second sentence of subsection 10.1(a) and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this subsection, the Borrower
agrees that each Participant shall be entitled to the benefits of (and shall
have the related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and 10.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this subsection.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
subsection 10.7(b) as though it were a Lender, provided that such Participant
shall be subject to subsection 10.7(a) as though it were a Lender. 
Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Lender and any such
participation shall be void ab initio, except to the extent the Borrower has
consented to such participation in writing (in which case such Lender will not
be considered a Disqualified Lender solely for that particular participation). 
Any attempted participation which does not comply with subsection 10.6 shall be
null and void.  Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility to determine the compliance of any Lender with the requirements
of this subsection 10.6(c) (it being understood that each Lender shall be
responsible for ensuring its own compliance with the requirements of this
subsection 10.6(c)).

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amount) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a Tax audit, Tax proceeding or any other

 

201

--------------------------------------------------------------------------------


 

governmental inquiry to establish that such commitment, loan, letter of credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(iii)                               No Loan Party shall be obligated to make any
greater payment under subsection 3.10, 3.11 or 10.5, other than in the case of
any Foreign Subsidiary, any greater payment of additional amounts under
subsection 3.11, than it would have been obligated to make in the absence of any
participation, unless the sale of such participation is made with the prior
written consent of the Borrower and the Borrower expressly waives the benefit of
this provision at the time of such participation.  No Participant shall be
entitled to the benefits of subsection 3.11 to the extent such Participant fails
to comply with subsection 3.11(b) and/or (c) or to provide the forms and
certificates referenced therein to the Lender that granted such participation
and such failure increases the obligation of the Borrower under subsection 3.11.

 

(iv)                              Subject to paragraph (c)(ii), any Lender other
than a Conduit Lender may also sell participations on terms other than the terms
set forth in paragraph (c)(i) above, provided such participations are on terms
and to Participants satisfactory to the Borrower and the Borrower has consented
to such terms and Participants in writing.

 

(d)                                 Any Lender, without the consent of the
Borrower or the Administrative Agent, may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this subsection shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or Assignee for such Lender as a party hereto.

 

(e)                                  No assignment or participation made or
purported to be made to any Assignee or Participant shall be effective without
the prior written consent of the Borrower if it would require the Borrower to
make any filing with any Governmental Authority or qualify any Loan or Note
under the laws of any jurisdiction, and the Borrower shall be entitled to
request and receive such information and assurances as it may reasonably request
from any Lender or any Assignee or Participant to determine whether any such
filing or qualification is required or whether any assignment or participation
is otherwise in accordance with applicable law.

 

(f)                                   Notwithstanding the foregoing, any Conduit
Lender may assign any or all of the Loans it may have funded hereunder to its
designating Lender without the consent of the Borrower or the Administrative
Agent and without regard to the limitations set forth in subsection 10.6(b). 
The Borrower, each Lender and the Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any domestic or foreign bankruptcy,
reorganization, arrangement, insolvency or

 

202

--------------------------------------------------------------------------------


 

liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.  Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this subsection
10.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Borrower specifying in reasonable detail the cause and amount of
the loss, cost, damage or expense in respect of which the claim is being
asserted, which certificate shall be conclusive absent manifest error.  Without
limiting the indemnification obligations of any indemnifying Lender pursuant to
this subsection 10.6(f), in the event that the indemnifying Lender fails timely
to compensate the Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Borrower, be assigned promptly to the
Lender that administers the Conduit Lender and the designation of such Conduit
Lender shall be void.

 

(g)                                  If the Borrower wishes to replace the Loans
under any Facility or Tranche in whole or in part with ones having different
terms, it shall have the option, with the consent of the Administrative Agent
and subject to at least three Business Days’ (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) advance notice
to the Lenders of such Facility or Tranche, as applicable, instead of prepaying
the Loans to be replaced, to (i) require the Lenders under such Facility of
Tranche to assign such Loans to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with subsection 10.1.  Pursuant to
any such assignment, all Loans to be replaced shall be purchased at par
(allocated among the Lenders of such Facility or Tranche in the same manner as
would be required if such Loans were being optionally prepaid by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to subsection 3.12.  By receiving such purchase price, the
Lenders of such Facility or Tranche, as applicable, shall automatically be
deemed to have assigned the Loans under such Facility or Tranche pursuant to the
terms of the form of Assignment and Acceptance attached hereto as Exhibit G, and
accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

(h)                                 (i)  Notwithstanding anything to the
contrary contained herein, (x) any Lender may, at any time, assign all or a
portion of its rights and obligations under this Agreement in respect of its
Loans or Commitments to any Parent, the Borrower, any Subsidiary or an
Affiliated Lender and (y) any Parent, the Borrower and any Subsidiary may, from
time to time, purchase or prepay Loans, in each case, on a non-pro rata basis
through (1) Dutch auction procedures open to all applicable Lenders on a pro
rata basis in accordance with customary procedures to be agreed between the
Borrower and the Administrative Agent (or other applicable agent managing such
auction); provided that (A) any such Dutch auction by the Borrower or its
Subsidiaries shall be made in accordance with subsection 3.4(j) and (B) any such
Dutch auction by any Parent shall be made on terms substantially similar to
subsection 3.4(j) or on other terms to be agreed between such Parent and the
Administrative Agent (or other applicable agent managing such auction) or
(2) open market purchases; provided further that:

 

203

--------------------------------------------------------------------------------


 

(1)                                 such Affiliated Lender and such other Lender
shall execute and deliver to the Administrative Agent an assignment agreement
substantially in the form of Exhibit K hereto (an “Affiliated Lender Assignment
and Assumption”) and the Administrative Agent shall record such assignment in
the Register;

 

(2)                                 at the time of such assignment after giving
effect to such assignment, (x) the aggregate principal amount of all Term Loans
held (or participated in) by Affiliated Lenders that are not Affiliated Debt
Funds shall not exceed 25.0% of the aggregate principal amount of all Term Loans
outstanding under this Agreement; and (y) the aggregate amount of all Revolving
Commitments held by Affiliated Lenders that are not Affiliated Debt Funds shall
not exceed 25.0% of the aggregate amount of all Revolving Commitments
outstanding under this Agreement; and

 

(3)                                 any such Loans acquired by (x) Holding, the
Borrower or a Restricted Subsidiary shall be retired or cancelled, in the case
of Term Loans, promptly upon the acquisition thereof, and in the case of
Revolving Loans or Revolving Commitments, no later than the 61st day following
such acquisition or contribution if then still held by Holding, the Borrower or
any of its Restricted Subsidiaries and (y) an Affiliated Lender may, with the
consent of the Borrower, be contributed to the Borrower, whether through a
Parent or otherwise, and exchanged for debt or equity securities of the Borrower
or such Parent that are otherwise permitted to be issued at such time pursuant
to the terms of this Agreement, so long as any Term Loans so acquired by the
Borrower shall be retired and cancelled promptly upon the acquisition thereof.

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, no Affiliated Lender that is not an Affiliated Debt Fund
shall have any right to (A) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Loan Parties are not invited, (B) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives or (C) receive advice of
counsel to the Administrative Agent, the Collateral Agent or any other Lender or
challenge their attorney client privilege.

 

(iii)                               Notwithstanding anything in subsection 10.1
or the definitions of “Required Lenders” and “Required Revolving Lenders” to the
contrary, for purposes of determining whether the Required Lenders or Required
Revolving Lenders have (A) consented (or not consented) to any amendment or
waiver of any provision of this Agreement or any other Loan Document or any
departure by any Loan Party therefrom, (B) otherwise acted on any matter related
to any Loan Document, or (C) directed or required the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, an Affiliated Lender that is not an
Affiliated Debt Fund shall be deemed to have voted its interest as a Lender
without discretion in the same proportion as the allocation of voting with
respect to such

 

204

--------------------------------------------------------------------------------


 

matter by Lenders who are not such Affiliated Lenders; provided that, (I) to the
extent Lenders are being compensated by the Borrower for consenting to an
amendment, modification, waiver or any other action, each Affiliated Lender who
has been deemed to have voted its Loans in accordance with this subsection
10.6(h)(iii) shall be entitled to be compensated on the same basis as each
consenting Lender as if it had voted all of its Loans in favor of the applicable
amendment, modification, waiver or other action); and (II) no amendment,
modification, waiver, consent or other action with respect to any Loan Document
shall deprive such Affiliated Lender of its ratable share of any payments of
Loans of any class to which such Affiliated Lender is entitled under the Loan
Documents without such Affiliated Lender providing its consent; provided,
further, that such Affiliated Lender shall have the right to approve any
amendment, modification, waiver or consent that (x) disproportionately and
adversely affects such Affiliated Lender in its capacity as a Lender or affects
such Affiliated Lender differently in its capacity as a Lender than other
Lenders or (y) is of the type described in subsections 10.1(a)(i) through
(ix) (other than subclause (v)); and in furtherance of the foregoing, (x) the
Affiliated Lender agrees to execute and deliver to the Administrative Agent any
instrument reasonably requested by the Administrative Agent to evidence the
voting of its interest as a Lender in accordance with the provisions of this
subsection 10.6(h)(iii); provided that if the Affiliated Lender fails to
promptly execute such instrument such failure shall in no way prejudice any of
the Administrative Agent’s rights under this subsection 10.6(h)(iii) and (y) the
Administrative Agent is hereby appointed (such appointment being coupled with an
interest) by such Affiliated Lender as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this subsection 10.6(h)(iii).

 

(iv)                              Each Affiliated Lender that is not an
Affiliated Debt Fund, solely in its capacity as a Lender, hereby agrees, and
each Affiliated Lender Assignment and Assumption agreement shall provide a
confirmation that, if any of Holding, the Borrower or any Restricted Subsidiary
shall be subject to any voluntary or involuntary bankruptcy, reorganization,
insolvency or liquidation proceeding (each, a “Bankruptcy Proceeding”), (i) such
Affiliated Lender shall not take any step or action in such Bankruptcy
Proceeding to object to, impede, or delay the exercise of any right or the
taking of any action by the Administrative Agent (or the taking of any action by
a third party that is supported by the Administrative Agent) in relation to such
Affiliated Lender’s claim with respect to its Term Loans (“Claim”) (including
objecting to any debtor in possession financing, use of cash collateral, grant
of adequate protection, sale or disposition, compromise, or plan of
reorganization) so long as such Affiliated Lender in its capacity as a Lender is
treated in connection with such exercise or action on the same or better terms
as the other Lenders and (ii) (with respect to any matter requiring the vote of
Lenders during the pendency of a Bankruptcy Proceeding (including voting on any
plan of reorganization), the Term Loans held by such Affiliated Lender (and any
Claim with respect thereto) shall be deemed to be voted in accordance with
subsection 10.6(h)(iii) above so long as such Affiliate Lender in its capacity
as a Lender is treated in connection with the exercise of such right or taking
of such action on the same or better terms as other Lenders.  For the avoidance
of doubt, the Lenders and each Affiliated Lender that is not an Affiliated Debt
Fund agree

 

205

--------------------------------------------------------------------------------


 

and acknowledge that the provisions set forth in this subsection 10.6(h)(iv) and
the related provisions set forth in each Affiliated Lender Assignment and
Assumption constitute a “subordination agreement” as such term is contemplated
by, and utilized in, Section 510(a) of the United States Bankruptcy Code, and,
as such, it is their intention that this subsection 10.6(h)(iv) would be
enforceable for all purposes in any case where Holding, the Borrower or any
Restricted Subsidiary has filed for protection under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors applicable to
Holding, the Borrower or such Restricted Subsidiary, as applicable. Each
Affiliated Lender that is not an Affiliated Debt Fund hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliated Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender (solely in respect of Loans, Commitments and participations therein and
not in respect of any other claim or status such Affiliated Lender may otherwise
have), from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this subsection 10.6(h)(iv);
and

 

(v)                                 Each Lender making an assignment to, or
taking an assignment from, an Affiliated Lender acknowledges and agrees that in
connection with such assignment, (1) such Affiliated Lender then may have, and
later may come into possession of Excluded Information, (2) such Lender has
independently and, without reliance on the Affiliated Lender, Holding, the
Borrower, any of its Subsidiaries, the Administrative Agent or any of their
respective Affiliates, has made its own analysis and determination to enter into
such assignment notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of Holding, the Borrower, its Subsidiaries, the
Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against Holding, the
Borrower, its Subsidiaries, the Administrative Agent, and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender entering into such an
assignment further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, subsection 10.1 or the definitions of “Required Lenders” and
“Required Revolving Lenders” (x) with respect to any assignment or participation
to or by an Affiliated Debt Fund, such assignment or participation shall be made
pursuant to an open market purchase and (y) for purposes of determining whether
the Required Lenders or Required Revolving Lenders, as applicable, have
(i) consented (or not consented) to any amendment, supplement, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, all
Term Loans held by Affiliated Debt Funds may not account for more than 50.0% of
the Term Loans of consenting Lenders included in determining whether the
Required Lenders have consented to any action pursuant to subsection 10.1.

 

206

--------------------------------------------------------------------------------


 

(j)                                    Notwithstanding the foregoing provisions
of this subsection 10.6, nothing in this subsection 10.6 is intended to or
should be construed to limit the Borrower’s right to prepay the Loans as
provided hereunder, including under subsection 3.4.

 

10.7                        Adjustments; Set-off; Calculations; Computations.

 

(a)                                 If any Lender (a “Benefited Lender”) shall
at any time receive any payment of all or part of its Loans owing to it, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 8.1(f), or otherwise (except pursuant to
subsection 2.5, 2.9, 2.10, 2.11, 3.4, 3.9, 3.10, 3.11, 3.12, 3.13(d), 3.14,
10.1(g) or 10.6))), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Loans, as
the case may be, owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon the occurrence of an Event of
Default under subsection 8.1(a) to set off and appropriate and apply against any
amount then due and payable under subsection 8.1(a) by the Borrower any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.8                        Judgment.

 

(a)                                 If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court in any jurisdiction, it
becomes necessary to convert into any other currency (such other currency being
hereinafter in this subsection 10.8 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date, or the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which

 

207

--------------------------------------------------------------------------------


 

such conversion is made pursuant to this subsection 10.8 being hereinafter in
this subsection 10.8 referred to as the “Judgment Conversion Date”).

 

(b)                                 If, in the case of any proceeding in the
court of any jurisdiction referred to in subsection 10.8(a), there is a change
in the rate of exchange prevailing between the Judgment Conversion Date and the
date of actual receipt for value of the amount due, the applicable Loan Party
shall pay such additional amount (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date. Any amount due from any Loan Party under this subsection
10.8(b) shall be due as a separate debt and shall not be affected by judgment
being obtained for any other amounts due under or in respect of any of the Loan
Documents.

 

(c)                                  The term “rate of exchange” in this
subsection 10.8 means the rate of exchange at which the Administrative Agent, on
the relevant date at or about 12:00 noon (New York time), would be prepared to
sell, in accordance with its normal course foreign currency exchange practices,
the Obligation Currency against the Judgment Currency.

 

10.9                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of such counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be delivered to the Borrower and the
Administrative Agent.

 

10.10                 Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.11                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of each of the Loan Parties party hereto, the
Agents, the Issuing Banks and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any of the Loan Parties party hereto, the Administrative Agent or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

10.12                 GOVERNING LAW.  THIS AGREEMENT AND ANY NOTES AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

208

--------------------------------------------------------------------------------


 

10.13                 Submission to Jurisdiction; Waivers.      Each party
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the general jurisdiction of the Supreme Court of
the State of New York for the County of New York (the “New York Supreme Court”),
and the United States District Court for the Southern District of New York (the
“Federal District Court,” and together with the New York Supreme Court, the “New
York Courts”), and appellate courts from either of them;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives, to the maximum extent not prohibited
by law, any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient forum and agrees not to plead or claim the same;

 

(c)                                  agrees that the New York Courts and
appellate courts from either of them shall be the exclusive forum for any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, and that it shall not initiate (or collusively assist in
the initiation of) any such action or proceeding in any court other than the New
York Courts and appellate courts from either of them; provided that

 

(i)                                     if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having such jurisdiction;

 

(ii)                                  in the event that a legal action or
proceeding is brought against any party hereto or involving any of its property
or assets in another court (without any collusive assistance by such party or
any of its Subsidiaries or Affiliates), such party shall be entitled to assert
any claim or defense (including any claim or defense that this subsection
10.13(c) would otherwise require to be asserted in a legal action or proceeding
in a New York Court) in any such action or proceeding;

 

(iii)                               the Agents and the Lenders may bring any
legal action or proceeding against any Loan Party in any jurisdiction in
connection with the exercise of any rights under any Security Documents,
provided that any Loan Party shall be entitled to assert any claim or defense
(including any claim or defense that this subsection 10.13(c) would otherwise
require to be asserted in a legal action or proceeding in a New York Court) in
any such action or proceeding; and

 

(iv)                              any party hereto may bring any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment;

 

(d)                                 agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially

 

209

--------------------------------------------------------------------------------


 

similar form of mail), postage prepaid, to the Borrower (or, in the case of any
Foreign Subsidiary Borrower, as specified in subsection 10.13(g)), the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in subsection 10.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

 

(e)                                  agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or
(subject to the preceding clause (c)) shall limit the right to sue in any other
jurisdiction; and

 

(f)                                   waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this subsection 10.13 any consequential or punitive
damages.

 

(g)                                  Upon any Foreign Subsidiary becoming a
Foreign Subsidiary Borrower in accordance with subsection 10.1(h), such Foreign
Subsidiary Borrower hereby agrees to irrevocably and unconditionally appoint an
agent for service of process located in The City of New York (the “New York
Process Agent”), reasonably satisfactory to the Administrative Agent, as its
agent to receive on behalf of such Foreign Subsidiary Borrower and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any such New York State or Federal
court described in paragraph (a) of this subsection 10.13 and agrees promptly to
appoint a successor New York Process Agent in The City of New York (which
successor New York Process Agent shall accept such appointment in a writing
reasonably satisfactory to the Administrative Agent) prior to the termination
for any reason of the appointment of the initial New York Process Agent. In any
such action or proceeding in such New York State or Federal court, such service
may be made on such Foreign Subsidiary Borrower by delivering a copy of such
process to such Foreign Subsidiary Borrower in care of the New York Process
Agent at the New York Process Agent’s address and by depositing a copy of such
process in the mails by certified or registered air mail, addressed to such
Foreign Subsidiary Borrower at its address specified in subsection 10.2 with (if
applicable) a copy to the Borrower (such service to be effective upon such
receipt by the New York Process Agent and the depositing of such process in the
mails as aforesaid). Each of the Foreign Subsidiary Borrowers hereby irrevocably
and unconditionally authorizes and directs the New York Process Agent to accept
such service on its behalf. As an alternate method of service, each of the
Foreign Subsidiary Borrowers irrevocably and unconditionally consents to the
service of any and all process in any such action or proceeding in such New York
State or Federal court by mailing of copies of such process to such Foreign
Subsidiary Borrower by certified or registered air mail at its address specified
pursuant to subsection 10.2. Each of the Foreign Subsidiary Borrowers agrees
that, to the fullest extent permitted by applicable law, a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(h)                                 To the extent that any Foreign Subsidiary
Borrower has or hereafter may acquire any immunity (sovereign or otherwise) from
any legal action, suit or proceeding, from jurisdiction of any court or from
set-off or any legal process (whether service or

 

210

--------------------------------------------------------------------------------


 

notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such Foreign Subsidiary Borrower hereby irrevocably waives and
agrees not to plead or claim such immunity in respect of its obligations under
this Agreement and any Note.

 

10.14                 Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Agent, Other Representative, Issuing Bank or Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby and thereby among the Lenders or among the Borrower and the
Lenders.

 

10.15                 WAIVER OF JURY TRIAL.      EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

10.16                 Confidentiality.

 

(a)                                 Each Agent, each Issuing Bank, each Lead
Arranger and each Lender agrees to keep confidential any information
(x) provided to it by or on behalf of Holding, or any of its Subsidiaries
pursuant to or in connection with the Loan Documents or (y) obtained by such
Lender based on a review of the books and records of Holding or any of its
Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such information (i) to any Agent, any Other Representative or
any other Lender, (ii) to any Transferee, or prospective Transferee or any
creditor or any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations which
agrees to comply with the provisions of this subsection (or with other
confidentiality provisions satisfactory to and consented to in writing by the
Borrower) pursuant to a written instrument (or electronically recorded agreement
from any Person listed above in this clause (ii), which Person has been approved
by the Borrower (such approval not be unreasonably withheld), in respect to any
electronic information (whether posted or otherwise distributed on Intralinks or
any other electronic distribution system)) for the benefit of Holding and the
Borrower (it being understood that each relevant Lender shall be solely
responsible for obtaining such instrument (or such electronically recorded
agreement)), (iii) to its affiliates and the employees, officers, directors,
agents, attorneys, accountants and other professional advisors of it and its
affiliates, provided that such Lender shall inform each such Person of the
agreement under this subsection 10.16 and take reasonable actions to cause
compliance by any such Person referred to in this clause (iii) with

 

211

--------------------------------------------------------------------------------


 

this agreement (including, where appropriate, to cause any such Person to
acknowledge its agreement to be bound by the agreement under this subsection
10.16), (iv) upon the request or demand of any Governmental Authority having
jurisdiction over such Lender or its affiliates or to the extent required in
response to any order of any court or other Governmental Authority or as shall
otherwise be required pursuant to any Requirement of Law, provided that such
Lender shall, unless prohibited by any Requirement of Law, notify the Borrower
of any disclosure pursuant to this clause (iv) as far in advance as is
reasonably practicable under such circumstances, (v) which has been publicly
disclosed other than in breach of this Agreement, (vi) in connection with the
exercise of any remedy hereunder, under any Loan Document or under any Interest
Rate Agreement, (vii) in connection with periodic regulatory examinations and
reviews conducted by the National Association of Insurance Commissioners or any
Governmental Authority having jurisdiction over such Lender or its affiliates
(to the extent applicable), (viii) in connection with any litigation to which
such Lender (or, with respect to any Interest Rate Agreement, any affiliate of
any Lender party thereto) may be a party, subject to the proviso in clause (iv),
and (ix) if, prior to such information having been so provided or obtained, such
information was already in an Agent’s, Arranger’s or a Lender’s possession on a
non-confidential basis without a duty of confidentiality to Holding or the
Borrower (or any of their respective Affiliates) being violated. 
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this subsection 10.16 shall
survive with respect to each Agent and Lender until the second anniversary of
such Agent or Lender ceasing to be an Agent or a Lender, respectively.

 

(b)                                 Each Lender acknowledges that any such
information referred to in subsection 10.16(a), and any information (including
requests for waivers and amendments) furnished by the Borrower or the
Administrative Agent pursuant to or in connection with this Agreement and the
other Loan Documents, may include material non-public information concerning the
Borrower, the other Loan Parties and their respective Affiliates or their
respective securities.  Each Lender represents and confirms that such Lender has
developed compliance procedures regarding the use of material non-public
information; that such Lender will handle such material non-public information
in accordance with those procedures and applicable law, including United States
federal and state securities laws; and that such Lender has identified to the
Administrative Agent a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law.

 

10.17                 Incremental Indebtedness; Additional Indebtedness.  In
connection with the incurrence by any Loan Party or any Subsidiary thereof of
any Incremental Indebtedness, Specified Refinancing Indebtedness or Additional
Indebtedness, each of the Administrative Agent and the Collateral Agent agrees
to execute and deliver any Intercreditor Agreement, Other Intercreditor
Agreement or Intercreditor Agreement Supplement and any amendments, amendments
and restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document (including but not limited to any
Mortgages), and to make or consent to any filings or take any other actions in
connection therewith, as may be reasonably deemed by the Borrower to be
necessary or reasonably desirable for any Lien on the assets of any Loan Party
permitted to secure such Incremental Indebtedness, Specified Refinancing
Indebtedness or Additional Indebtedness to become a valid, perfected lien (with
such priority as may be designated by the relevant Loan Party or Subsidiary, to
the extent such

 

212

--------------------------------------------------------------------------------


 

priority is permitted by the Loan Documents) pursuant to the Security Document
being so amended, amended and restated, restated, waived, supplemented or
otherwise modified or otherwise.

 

10.18                 USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. Law 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies the Borrower
and each Subsidiary Guarantor, which information includes the name of the
Borrower and each Subsidiary Guarantor and other information that will allow
such Lender to identify the Borrower and each Subsidiary Guarantor in accordance
with the Patriot Act, and the Borrower agrees to provide such information from
time to time to any Lender.

 

10.19                 Special Provisions Regarding Pledges of Capital Stock in,
and Promissory Notes Owed by, Persons Not Organized in the United States.  To
the extent any Security Document requires or provides for the pledge of
promissory notes issued by, or Capital Stock in, any Person organized under the
laws of a jurisdiction outside the United States, it is acknowledged that no
actions have been or will be required to be taken to perfect, under local law of
the jurisdiction of the Person who issued the respective promissory notes or
whose Capital Stock is pledged, under the Security Documents.

 

10.20                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or Affiliated Lender Assignment or in
any amendment or other modification hereof (including waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as an originally executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

[Signature Pages Follow]

 

213

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, as of the
date first written above.

 

BORROWER:

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

/s/ Alan J. M. Haughie

 

 

Name: Alan J. M. Haughie

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

AGENT:

JPMORGAN CHASE BANK, N.A

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Tony Yung

 

 

Name: Tony Yung

 

 

Title: Executive Director

 

 

 

 

 

 

LENDERS:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Tony Yung

 

 

Name: Tony Yung

 

 

Title: Executive Director

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By:

/s/ Christopher Day

 

 

Name: Christopher Day

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Samuel Miller

 

 

Name: Samuel Miller

 

 

Title: Authorized Signatory

 

S-1

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Sherrese Clarke

 

 

Name: Sherrese Clarke

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ David H. Strickert

 

 

Name: David H. Strickert

 

 

Title: Managing Director

 

 

 

 

 

 

 

JEFFERIES FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ Brian Buoye

 

 

Name: Brian Buoye

 

 

Title: Managing Director

 

 

 

 

 

 

 

NATIXIS, NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Jerome Le Jamtel

 

 

Name: Jerome Le Jamtel

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Steven A. Eberhardt

 

 

Name: Steven A. Eberhardt

 

 

Title: Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Kamran Khan

 

 

Name: Kamran Khan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

ISSUING BANKS:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Tony Yung

 

 

Name: Tony Yung

 

 

Title: Executive Director

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By:

/s/ Christopher Day

 

 

Name: Christopher Day

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Samuel Miller

 

 

Name: Samuel Miller

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Sherrese A. Clarke

 

 

Name: Sherrese A. Clarke

 

 

Title: Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ David H. Strickert

 

 

Name: David H. Strickert

 

 

Title: Managing Director

 

 

 

 

 

 

 

NATIXIS, NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Jerome Le Jamtel

 

 

Name: Jerome Le Jamtel

 

 

Title: Managing Director

 

S-3

--------------------------------------------------------------------------------


 

 

By:

/s/ Steven A. Eberhardt

 

 

Name: Steven A. Eberhardt

 

 

Title: Vice President

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Kamran Khan

 

 

Name: Kamran Khan

 

 

Title: Authorized Signatory

 

S-4

--------------------------------------------------------------------------------


 

Schedule A
to Credit Agreement

 

Commitments and Addresses

 

Initial Term Loan Commitments

 

Name of Lender and
Address for Notices

 

Initial Term Loan
Commitment

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

 

$

1,825,000,000.00

 

Total:

 

$

1,825,000,000.00

 

 

Initial Revolving Commitments

 

Name of Lender and
Address for Notices

 

Initial Revolving
Commitment

 

JPMorgan Chase Bank, N.A.

 270 Park Avenue

New York, New York 10017

 

$

50,010,000.00

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, New York 10010-3629

 

$

50,010,000.00

 

 

 

 

 

Goldman Sachs Bank USA

200 West Street

New York, New York 10282

 

$

39,990,000.00

 

 

 

 

 

Morgan Stanley Bank, N.A.

1585 Broadway

New York, New York 10019

 

$

39,990,000.00

 

 

 

 

 

Bank of America, N.A.

One Bryant Park

New York, New York 10036

 

$

30,000,000.00

 

 

 

 

 

Jefferies Finance LLC

520 Madison Avenue

New York, New York 10022

 

$

30,000,000.00

 

 

 

 

 

Natixis, New York Branch

1251 Avenue of the Americas

34th Floor

New York, New York 10020

 

$

30,000,000.00

 

 

 

 

 

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, New York 10281

 

$

30,000,000.00

 

 

 

 

 

Total:

 

$

300,000,000.00

 

 

1

--------------------------------------------------------------------------------


 

Schedule B
to Credit Agreement

 

Designated Foreign Currency

 

Euro

 

Pound Sterling

 

Australian Dollars

 

Canadian Dollars

 

2

--------------------------------------------------------------------------------


 

Schedule C-1
to Credit Agreement

 

Foreign Subsidiary Borrowers

 

SVM Finance Luxembourg 1

 

SVM Finance Luxembourg 2

 

SVM Services (Singapore) Pte. Ltd.

 

3

--------------------------------------------------------------------------------


 

Schedule C-2
to Credit Agreement

 

Foreign Subsidiary Jurisdictions

 

1.              European Union

 

2.              Canada

 

3.              Australia

 

4.              New Zealand

 

5.              Singapore

 

4

--------------------------------------------------------------------------------


 

Schedule 4.4
to Credit Agreement

 

Consents Required

 

None.

 

5

--------------------------------------------------------------------------------


 

Schedule 4.6
to Credit Agreement

 

Litigation

 

None.

 

6

--------------------------------------------------------------------------------


 

Schedule 4.8
to Credit Agreement

 

Real Property

 

None.

 

7

--------------------------------------------------------------------------------


 

Schedule 4.16
to Credit Agreement

 

Subsidiaries

 

Subsidiary

 

Jurisdiction of
Incorporation
or Formation

 

Direct Equity Holder

 

Ownership
Interest

 

 

 

 

 

 

 

667217 Ontario Limited

 

Canada

 

ServiceMaster of Canada Limited

 

100%

 

 

 

 

 

 

 

American Home Shield Corporation

 

Delaware

 

SMCS Holdco, Inc.

 

50%

 

 

 

 

 

 

 

SMCS Holdco II, Inc.

 

50%

 

 

 

 

 

 

 

American Home Shield of Arizona, Inc.

 

Arizona

 

American Home Shield Corporation

 

100%

 

 

 

 

 

 

 

American Home Shield of California, Inc.

 

California

 

American Home Shield Corporation

 

100%

 

 

 

 

 

 

 

American Home Shield of Florida, Inc.

 

Florida

 

American Home Shield Corporation

 

100%

 

 

 

 

 

 

 

American Home Shield of Iowa, Inc.

 

Iowa

 

American Home Shield Corporation

 

100%

 

 

 

 

 

 

 

American Home Shield of Maine, Inc.

 

Maine

 

American Home Shield Corporation

 

100%

 

 

 

 

 

 

 

American Home Shield of Oklahoma, Inc.

 

Oklahoma

 

American Home Shield Corporation

 

100%

 

 

 

 

 

 

 

American Home Shield of Texas, Inc.

 

Texas

 

American Home Shield Corporation

 

100%

 

 

 

 

 

 

 

American Home Shield of Virginia, Inc.

 

Virginia

 

American Home Shield Corporation

 

100%

 

 

 

 

 

 

 

American Home Shield of Washington, Inc.

 

Washington

 

American Home Shield Corporation

 

100%

 

 

 

 

 

 

 

American Residential Services Holding L.L.C.

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100%

 

 

 

 

 

 

 

AmeriSpec L.L.C.

 

Delaware

 

SMCS Holdco II, Inc.

 

100%

 

 

 

 

 

 

 

Compania de Servicios e Inversiones SVM Honduras, S. de R.L.

 

Honduras

 

SVM Finance Luxembourg 2

 

99%

 

 

 

 

 

 

 

SVM Honduran Service and Investments Company, LLC

 

1%

 

 

 

 

 

 

 

Compania de Servicios SVM Olympus, S. de R.L.

 

Honduras

 

SVM Finance Luxembourg 2

 

99%

 

 

 

 

 

 

 

SVM Olympus Service Company, LLC

 

1%

 

8

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Incorporation
or Formation

 

Direct Equity Holder

 

Ownership
Interest

 

 

 

 

 

 

 

Compania de Servicios SVM Progressive, S. de R.L.

 

Honduras

 

SVM Finance Luxembourg 2

 

99%

 

 

 

 

 

 

 

SVM Progressive Service Company, LLC

 

1%

 

 

 

 

 

 

 

Compania de Servicios SVM Technicians, S. de R.L.

 

Honduras

 

SVM Finance Luxembourg 2

 

99%

 

 

 

 

 

 

 

SVM Technicians Service Company, LLC

 

1%

 

 

 

 

 

 

 

Compania de Servicios SVM Vanguard, S. de R.L.

 

Honduras

 

SVM Finance Luxembourg 2

 

99%

 

 

 

 

 

 

 

SVM Vanguard Service Company, LLC

 

1%

 

 

 

 

 

 

 

Concentric/SVM Partners, L.P.

 

Delaware

 

ServiceMaster BSC L.L.C.

 

99.983748%

 

 

 

 

 

 

 

Concentric GP, LLC

 

00.016252%

 

 

 

 

 

 

 

FM Medic LLC

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100%

 

 

 

 

 

 

 

Furniture Medic Limited Partnership

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

99%

 

 

 

 

 

 

 

FM Medic LLC

 

1%

 

 

 

 

 

 

 

Home Shield Insurance Agency, Inc.

 

California

 

American Home Shield Corporation

 

100%

 

 

 

 

 

 

 

Merry Maids Limited Partnership

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

99%

 

 

 

 

 

 

 

MM Maids L.L.C.

 

1%

 

 

 

 

 

 

 

MM Maids L.L.C.

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100%

 

 

 

 

 

 

 

Personal Profesional de Pesticidas, S.A. de C.V.

 

Mexico

 

ServiceMaster International Holdings, Inc.

 

99.998%

 

 

 

 

 

 

 

The ServiceMaster Company, LLC

 

00.002%

 

 

 

 

 

 

 

Petgar Holdings, Inc.

 

Canada

 

ServiceMaster of Canada Limited

 

100%

 

 

 

 

 

 

 

ServiceMaster Acceptance Corporation

 

Delaware

 

The ServiceMaster Company, LLC

 

100%

 

 

 

 

 

 

 

ServiceMaster Brands L.L.C.

 

Vermont

 

Steward Insurance Company

 

100%

 

9

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Incorporation
or Formation

 

Direct Equity Holder

 

Ownership
Interest

 

 

 

 

 

 

 

ServiceMaster Brands Management L.L.C.

 

Delaware

 

ServiceMaster BSC L.L.C.

 

100%

 

 

 

 

 

 

 

ServiceMaster BSC L.L.C.

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100%

 

 

 

 

 

 

 

ServiceMaster Certified Systems, Inc.

 

Texas

 

SMCS Holdco, Inc.

 

100%

 

 

 

 

 

 

 

ServiceMaster Commercial Solutions L.L.C.

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100%

 

 

 

 

 

 

 

ServiceMaster Consumer Services Limited Partnership

 

Delaware

 

SMCS Holdco, Inc.

 

00.4110% GP
49.5890% LP

 

 

 

 

 

 

 

SMCS Holdco II, Inc.

 

00.4110% GP
49.5890% LP

 

 

 

 

 

 

 

ServiceMaster Funding Company LLC

 

Delaware

 

ServiceMaster Receivables Company LLC

 

100%

 

 

 

 

 

 

 

ServiceMaster Gift L.L.C.

 

Florida

 

ServiceMaster Brands Management L.L.C.

 

100%

 

 

 

 

 

 

 

ServiceMaster International Holdings, Inc.

 

Delaware

 

The ServiceMaster Company, LLC

 

100%

 

 

 

 

 

 

 

ServiceMaster Limited

 

United Kingdom

 

SVM Finance Luxembourg 2

 

100%

 

 

 

 

 

 

 

ServiceMaster Management Corporation

 

Delaware

 

The ServiceMaster Company, LLC

 

100%

 

 

 

 

 

 

 

ServiceMaster of Canada Limited

 

Canada

 

SVM Finance Luxembourg 2

 

100%

 

 

 

 

 

 

 

ServiceMaster Pacific Rim Expansion LLC

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100%

 

 

 

 

 

 

 

ServiceMaster Receivables Company LLC

 

Delaware

 

Steward Insurance Company

 

100%

 

 

 

 

 

 

 

ServiceMaster Residential/Commercial Services Limited Partnership

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

99%

 

 

 

 

 

 

 

SM Clean L.L.C.

 

1%

 

10

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Incorporation
or Formation

 

Direct Equity Holder

 

Ownership
Interest

 

 

 

 

 

 

 

Servicios de Plagas Terminix, S.A. de C.V.

 

Mexico

 

ServiceMaster International Holdings, Inc.

 

99.998%

 

 

 

 

 

 

 

The ServiceMaster Company, LLC

 

00.002%

 

 

 

 

 

 

 

SiteService L.L.C.

 

Delaware

 

ServiceMaster Residential/Commercial Services Limited Partnership

 

100%

 

 

 

 

 

 

 

SM Clean L.L.C.

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

100%

 

 

 

 

 

 

 

SMCS Holdco, Inc.

 

Delaware

 

The ServiceMaster Company, LLC

 

100%

 

 

 

 

 

 

 

SMCS Holdco II, Inc.

 

Delaware

 

The ServiceMaster Company, LLC

 

100%

 

 

 

 

 

 

 

Steward Insurance Company

 

Vermont

 

ServiceMaster Management Corporation

 

100%

 

 

 

 

 

 

 

SVM Finance Luxembourg 1

 

Luxembourg

 

ServiceMaster International Holdings, Inc.

 

100%

 

 

 

 

 

 

 

SVM Finance Luxembourg 2

 

Luxembourg

 

SVM Finance Luxembourg 1

 

100%

 

 

 

 

 

 

 

SVM Honduran Service and Investments Company, LLC

 

Delaware

 

SVM Finance Luxembourg 2

 

100%

 

 

 

 

 

 

 

SVM Olympus Service Company, LLC

 

Delaware

 

SVM Finance Luxembourg 2

 

100%

 

 

 

 

 

 

 

SVM Progressive Service Company, LLC

 

Delaware

 

SVM Finance Luxembourg 2

 

100%

 

 

 

 

 

 

 

SVM Services Canada, Ltd.

 

Canada

 

SVM Finance Luxembourg 2

 

100%

 

 

 

 

 

 

 

SVM Services (Singapore) Pte. Ltd.

 

Singapore

 

SVM Finance Luxembourg 2

 

100%

 

 

 

 

 

 

 

SVM Technicians Service Company, LLC

 

Delaware

 

SVM Finance Luxembourg 2

 

100%

 

 

 

 

 

 

 

SVM Vanguard Service Company, LLC

 

Delaware

 

SVM Finance Luxembourg 2

 

100%

 

 

 

 

 

 

 

Terminix International, Inc.

 

Delaware

 

SMCS Holdco, Inc.

 

100%

 

 

 

 

 

 

 

Terminix International, S.A.

 

Mexico

 

The Terminix International Company Limited Partnership

 

99.99863%

 

11

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Incorporation
or Formation

 

Direct Equity Holder

 

Ownership
Interest

 

 

 

 

 

 

 

 

 

 

 

The ServiceMaster Company, LLC

 

00.001370%

 

 

 

 

 

 

 

Terminix International USVI, LLC

 

Virgin Islands

 

ServiceMaster International Holdings, Inc.

 

100%

 

 

 

 

 

 

 

The ServiceMaster Acceptance Company Limited Partnership

 

Delaware

 

ServiceMaster Receivables Company LLC

 

99%

 

 

 

 

 

 

 

ServiceMaster Acceptance Corporation

 

1%

 

 

 

 

 

 

 

The ServiceMaster Foundation

 

Illinois

 

The ServiceMaster Company, LLC

 

100%

 

 

 

 

 

 

 

The Terminix International Company Limited Partnership

 

Delaware

 

ServiceMaster Consumer Services Limited Partnership

 

99%

 

 

 

 

 

 

 

Terminix International, Inc.

 

1%

 

12

--------------------------------------------------------------------------------


 

Schedule 4.18
to Credit Agreement

 

Environmental Matters

 

None.

 

13

--------------------------------------------------------------------------------


 

Schedule 4.21
to Credit Agreement

 

Insurance

 

COVERAGE

 

INSURER

 

LIMIT(S)

 

DEDUCTIBLE/
SIR

 

PREMIUM

 

POLICY NO.

 

POLICY
DATES

Foreign Liability General Liability

 

Zurich American Insurance Company

 

$1M each occurrence/$2M general aggregate

 

$1,000

 

$24,636

 

UIC8293404-18

 

01/01/2014 - 01/01/2015

Honduras General Liability

 

Zurich American Insurance Company/Mapfre

 

$1M per occurrence/aggregate

 

None

 

$2,975

 

1DI3552

 

01/12/2014 - 01/01/2015

Canada Commercial General Liability

 

Zurich Insurance Company Ltd

 

$3M per occurrence/$6M general aggregate

 

$3,000,000

 

$5,310

 

8832671

 

01/01/2014 - 01/01/2015

Mexico General Liability

 

Zurich Compania de Seguros, S.A.

 

$1M per occurrence

 

$1,000

 

$10,295

 

778786

 

01/01/2014 - 01/01/2015

U.S. Commercial General Liability

 

Zurich American Insurance Company

 

$3M per occurrence;

$50M general aggregate

 

$3,000,000

 

$90,162

 

GLO2938656-05

 

01/01/2012 - 01/01/2015

Foreign Liability WC

 

Zurich American Insurance Company

 

WC: 1) U.S. Hires:  State of Hire;

2) Third Country Nationals: Country of Origin;

3) Local Nationals: EL only;

EL: $1M

 

None

 

See Foreign Liability General Liability

 

WC829340517

 

01/01/2014 - 01/01/2015

U.S. Workers’ Compensation  & Employers Liability (Deductible)

 

Zurich American Insurance Company

 

WC:Statutory;

EL:$1M

 

$1,000,000

 

$1,423,495

 

WC2938654-05

 

01/01/2014 - 01/01/2015

U.S. Workers’ Compensation & Employers Liability

Retro (Wisconsin)

 

Zurich American Insurance Company

 

WC:Statutory;

EL:$1M

 

$1,000,000

 

$8,939

 

WC2938655-05

 

01/01/2014 - 01/01/2015

 

14

--------------------------------------------------------------------------------


 

COVERAGE

 

INSURER

 

LIMIT(S)

 

DEDUCTIBLE/
SIR

 

PREMIUM

 

POLICY NO.

 

POLICY
DATES

Ohio Excess Workers’ Compensation

 

Zurich American Insurance Company

 

WC:Unlimited;  EL: $1M

 

$1,000,000

 

$29,865

 

EWS8409963-18

 

01/01/2014 - 01/01/2015

U.S. Business Automobile Liability

 

Zurich American Insurance Company

 

$7M combined single limit

 

$3,000,000

 

$1,588,329

 

BAP2938657-05

 

01/01/2014 - 01/01/2015

Canada Business Automobile Liability

 

Zurich Insurance Company Ltd

 

$7M combined single limit

 

$3,000,000

 

$15,161

 

AF9993480

 

01/01/2014 - 01/01/2015

USVI Business Automobile Liability

 

Certain Underwriters at Lloyd’s CPS

 

Bodily Injury:

$25K each person & $50K each accident Property Damage: $25K each accident

 

$250/$500

 

$41,370

 

MCP60857

 

01/01/2014 - 01/01/2015

Mexico Automobile & Truck Liability

 

Zurich

 

Various

 

Various

 

$28,212

 

793890; 794004; 793882; 794002

 

04/01/2014 - 04/01/2015

Mexico Tourist Automobile

 

Grupo Nacional Provincial S.A.B.

 

$100K combined single limit

 

Various

 

$2,471

 

21626216

 

01/01/2014 - 01/01/2015

Honduras Automobile Liability

 

Compania De Servicios E Inversiones SVM Honduras, S. DE R.L.

 

$25K per occurrence/aggregate

 

$5,000

 

$4,883

 

01-AT-110160

 

01/01/2014 - 01/01/2015

WC Terminix (Captive)

 

Steward Insurance Company

 

$3M per occurrence

 

None

 

$14,709,198

 

SIC- 2014 - 001

 

01/01/2014 - 01/01/2015

WC SVM (Captive)

 

Steward Insurance Company

 

$3M per occurrence

 

None

 

$3,204,825

 

SIC- 2014 - 002

 

01/01/2014 - 01/01/2015

WC Ohio TMX (Captive)

 

Steward Insurance Company

 

$1M per occurrence

 

None

 

$12,413

 

SIC- 2014 - 001

 

01/01/2014 - 01/01/2015

WC Ohio SVM (Captive)

 

Steward Insurance Company

 

$1M per occurrence

 

None

 

$1,206

 

SIC- 2014 - 002

 

01/01/2014 - 01/01/2015

GL Terminix (Captive)

 

Steward Insurance Company

 

$3M per occurrence

 

None

 

$2,096,263

 

SIC- 2014 - 001

 

01/01/2014 - 01/01/2015

 

15

--------------------------------------------------------------------------------


 

COVERAGE

 

INSURER

 

LIMIT(S)

 

DEDUCTIBLE/
SIR

 

PREMIUM

 

POLICY NO.

 

POLICY
DATES

GL SVM (Captive)

 

Steward Insurance Company

 

$3M per occurrence

 

None

 

$516,051

 

SIC- 2014 - 002

 

01/01/2014 - 01/01/2015

AL Terminix (Captive)

 

Steward Insurance Company

 

$3M per occurrence

 

None

 

$8,707,986

 

SIC- 2014 - 001

 

01/01/2014 - 01/01/2015

AL SVM (Captive)

 

Steward Insurance Company

 

$3M per occurrence

 

None

 

$395,330

 

SIC- 2014 - 002

 

01/01/2014 - 01/01/2015

Loss Based Assessments Terminix (Captive)

 

Steward Insurance Company

 

none

 

None

 

$17,974

 

SIC- 2014 - 001

 

01/01/2014 - 01/01/2015

Loss Based Assessments SVM (Captive)

 

Steward Insurance Company

 

none

 

None

 

$9,404

 

SIC- 2014 - 002

 

01/01/2014 - 01/01/2015

TRIA - NBCR (Captive)

 

Steward Insurance Company

 

$1B per occurrence/aggregate (85% U.S. Government reimbursement)

 

None

 

$240,000

 

SIC- 2014 - 010

 

01/01/2014 - 01/01/2015

Earthquake (Captive)

 

Steward Insurance Company

 

$50M excess of $50M

 

None

 

$90,000

 

SIC- 2014 - 008

 

01/01/2014 - 01/01/2015

Flood (Captive)

 

Steward Insurance Company

 

$1M per occurrence excess of $50K

 

None

 

$300,000

 

SIC- 2014 - 009

 

01/01/2014 - 01/01/2015

Medical Stop Loss (Captive)

 

Steward Insurance Company

 

none

 

None

 

$25,000,000

 

SIC- 2014 - 011

 

01/01/2014 - 01/01/2015

AHS Warranty

 

Steward Insurance Company

 

Unlimited xs 3rd party consumer paid deductible

 

None

 

$33,711,000

 

SIC- 2014 - 003

 

01/01/2014 - 01/01/2015

Business Travel & Accident & Assist

 

Zurich American Insurance Company

 

$100K per claim

 

None

 

$210,000

 

GTU 4379575

 

08/15/2011 - 08/15/2014

Aviation Products

 

Lloyd’s of London

 

80% of $200M

 

$25,000

 

$116,000

 

AM1415921

 

04/05/2014 - 04/05/2015

Aviation Products

 

XL Specialty Insurance Company

 

20% of $200M

 

None

 

$29,000

 

UA00005936AV14A

 

04/05/2014 - 04/05/2015

 

16

--------------------------------------------------------------------------------


 

COVERAGE

 

INSURER

 

LIMIT(S)

 

DEDUCTIBLE/
SIR

 

PREMIUM

 

POLICY NO.

 

POLICY
DATES

Aviation Non-owned

 

Berkley

 

$10M each occurrence

 

None

 

$12,264

 

BA130900066

 

09/29/2013 - 09/29/2015

Aviation Owned 2008 Cessna Tail: N680PA

 

Global Aerospace, Inc.

 

$300M each occurrence liability;

$150M each occurrence war risk;

$300M each occurrence third party liability

$5M aircraft physical damage

 

None

 

$19,696

 

12000657

 

04/01/2014 - 04/01/2015

Aviation Owned 1989 Cessna Tail: N900SM

 

Global Aerospace, Inc.

 

$300M each occurrence liability;

$150M each occurrence war risk;

$300M each occurrence third party liability

$5M aircraft physical damage

 

None

 

$13,770

 

12000657

 

04/01/2014 - 04/01/2015

Contractor’s Pollution Liability

 

Navigators

 

$15M each claim/total all claims

 

$1M/$100k

 

$259,218

 

CH13ECP300535IC

 

11/01/2013 - 11/01/2015

U.S. Real Estate Environmental Liability

 

Zurich

 

$15M each pollution event

 

$500,000

 

$261,146

 

REL 9248237 01

 

11/01/2011 - 11/01/2014

Canada Real Estate Environmental Liability

 

Zurich

 

$15M each pollution event

 

$500,000

 

$14,400

 

8706384

 

11/01/2011 -  11/01/2014

Director’s and Officers  Lead

 

Chartis Specialty Insurance Company

 

$25M per claim

 

$250,000

 

$204,631

 

01-330-55-82

 

08/31/2013 - 08/31/2014

Director’s and Officers 1st excess

 

Alterra Excess & Surplus Insurance Company

 

$25M xs $25M per claim

 

None

 

$39,366

 

MAX6ELOOO1072

 

08/31/2013 - 08/31/2014

Director’s and Officers 2nd excess

 

Steadfast Insurance Company

 

$25M xs $50M per claim

 

None

 

$21,701

 

DOC9313675-02

 

08/31/2013 - 08/31/2014

 

17

--------------------------------------------------------------------------------


 

COVERAGE

 

INSURER

 

LIMIT(S)

 

DEDUCTIBLE/
SIR

 

PREMIUM

 

POLICY NO.

 

POLICY
DATES

Director’s and Officers 3rd excess

 

Arch Specialty Insurance Company

 

$25M xs $75M per claim

 

None

 

$18,487

 

DOX000436008

 

08/31/2013 - 08/31/2014

Director’s and Officers 4th excess

 

Lexington Insurance Company

 

$25M xs $100M per claim

 

None

 

$17,810

 

158200006

 

08/31/2013 - 08/31/2014

Director’s and Officers for Canada

 

Chartis Insurance Company of Canada

 

$25M per claim

 

$250,000

 

$17,404

 

01-156-74-40

 

08/31/2013 - 08/31/2014

Fiduciary Lead

 

Travelers Casualty and Surety Company of America

 

$15M for all claim

 

$0/$50k

 

$30,000

 

105674030

 

09/01/2013 - 09/01/2014

Fiduciary 1st excess

 

Great American Insurance Company

 

$15M xs $15M per claim

 

None

 

$20,000

 

FDX6660855

 

09/01/2013 - 09/01/2014

Fiduciary 2nd excess

 

Axis Insurance Company

 

$10M xs $30M per claim

 

None

 

$11,700

 

MCN762587012013

 

09/01/2013 - 09/01/2014

Fiduciary 3rd excess

 

Chubb

 

$10M xs $40M per claim

 

None

 

$9,350

 

82243162

 

09/01/2013 - 09/01/2014

Crime

 

Zurich

 

$15M per claim

 

$250,000

 

$65,000

 

FID 6476150 00

 

09/01/2013 - 09/01/2014

Kidnap & Ransom

 

Hiscox

 

$20M per claim

 

None

 

$25,000

 

UKA300452712

 

09/01/2012 - 09/01/2015

EPLI Lead

 

National Union Fire Insurance Company of Pittsburgh, PA

 

$15M per claim

 

$1,000,000

 

$256,313

 

13320204

 

09/01/2013 - 09/01/2014

EPLI 1st excess

 

Zurich American Insurance Company

 

$10M xs $15M per claim

 

None

 

$84,000

 

EPL967305605

 

09/01/2013 - 09/01/2014

EPLI 2nd excess

 

Travelers Casualty and Surety Company of America

 

$15M xs $25M per claim

 

None

 

$131,000

 

105986442

 

09/01/2013 - 09/01/2014

 

18

--------------------------------------------------------------------------------


 

COVERAGE

 

INSURER

 

LIMIT(S)

 

DEDUCTIBLE/
SIR

 

PREMIUM

 

POLICY NO.

 

POLICY
DATES

EPLI 3rd excess

 

Axis Insurance Company

 

$10M xs $40M per claim

 

None

 

$40,000

 

MCN776208012013

 

09/01/2013 - 09/01/2014

Misc Professional Liability (E&O) Lead

 

National Union Fire Insurance Company of Pittsburgh, PA

 

$15M per claim

 

$1,000,000

 

$324,662

 

01-773-18-93

 

01/01/2014 - 01/01/2015

Misc Professional Liability (E&O) 1st excess

 

ACE American Insurance Company

 

$10M xs $15M per claim

 

None

 

$135,000

 

XEO G23669626 002

 

01/01/2014 - 01/01/2015

Misc Professional Liability (E&O) Cyber-Risk

 

Endurance

 

$10M part of $25M

 

$1,000,000

 

$44,480

 

PRX10005067500

 

06/12/2014 - 01/01/2015

Misc Professional Liability (E&O) Cyber-Risk

 

Ironshore

 

$10M part of $25M

 

$1,000,000

 

$44,480

 

2054100

 

06/12/2014 - 01/01/2015

Misc Professional Liability (E&O) Cyber-Risk

 

Starr Surplus Lines

 

$5M part of $25M

 

$1,000,000

 

$22,240

 

SLSL-PRX-266252-14

 

06/12/2014 - 01/01/2015

Canada Misc Professional Liability (E&O)

 

National Union Fire Insurance Company of Pittsburgh, PA

 

$15M per claim

 

$1,000,000

 

$16,200

 

01-894-49-97

 

01/01/2014 - 01/01/2015

AmeriSpec E&O

 

ACE USA

 

$1M per claim/$12.5M policy limit

 

$1,000 to $5,000

 

$440,000

 

EONG21637245 013

 

03/12/2014 - 03/12/2015

Home Security of American (AHS acquistion) E&O

 

Houston Specialty Insurance Company

 

$1M per claim 

 

$10,000

 

$3,200

 

MPL00000025-00

 

02/28/2014 - 02/28/2015

U.S. et al Lead Umbrella

 

American Guarantee & Liability Insurance Company (Zurich)

 

$25M per occurrence/aggregate

 

None

 

$1,035,250

 

AUC5781296-00

 

01/01/2014 - 01/01/2015

 

19

--------------------------------------------------------------------------------


 

COVERAGE

 

INSURER

 

LIMIT(S)

 

DEDUCTIBLE/
SIR

 

PREMIUM

 

POLICY NO.

 

POLICY
DATES

Canada Lead Umbrella

 

Zurich Insurance Company Ltd

 

$25M per occurrence/aggregate

 

None

 

$9,518

 

8842274

 

01/01/2014 - 01/01/2015

1st Excess

 

Starr Surplus Lines

 

$25M xs $25M per occurrence/aggregate

 

None

 

$236,250

 

WE1400067

 

01/01/2014 - 01/01/2015

2nd Excess

 

Lexington Insurance Company UKB

 

$25M xs $50M per occurrence/aggregate

 

None

 

$112,500

 

2214122

 

01/01/2014 - 01/01/2015

3rd Excess

 

QBE Insurance Corporation

 

$25M xs $100M per occurrence/aggregate

 

None

 

$50,000

 

7974-97-94

 

01/01/2014 - 01/01/2015

4th Excess

 

Endurance Risk  Solutions Assurance Company

 

$25M xs $125M per occurrence/aggregate

 

None

 

$37,500

 

XSC10004465100

 

01/01/2014 - 01/01/2015

Honduras Property

 

AIG/Mapfre

 

$435,000 per occurrence

 

$500

 

$2,300

 

17100293-3-4

 

01/31/2014 - 01/31/2015

Mexico Property

 

AIG

 

$10,000,000

 

$50,000

 

$13,000

 

10000684

 

01/31/2014 - 01/31/2015

Property Primary $50M

 

Lexington Insurance Company

 

52.5% of $50M or $26,250,000

 

$50,000

 

$377,027

 

25031434

 

01/31/2014 - 01/31/2015

Property Primary $50M

 

Liberty Mutual Fire Insurance Company

 

7.5% of $50M per occurrence/aggregate or $3,750,000

 

None

 

included under Lead

 

YS2-L9L-451304-024

 

01/31/2014 - 01/31/2015

Property Primary $50M

 

QBE U.S.

 

20% of $50M or $10,000,000

 

None

 

included under Lead

 

CFE 3967309

 

01/31/2014 - 01/31/2015

Property Primary $50M

 

XL Specialty Insurance Company

 

20% of $50M or $10,000,000

 

None

 

included under Lead

 

US00052540PR14A

 

01/31/2014 - 01/31/2015

Property $450M xs $50M

 

Great Lakes Reinsurance UK (Munich Re)

 

10% of $450M or $45,000,000

 

None

 

included under Lead

 

WB1400095

 

01/31/2014 - 01/31/2015

Property $450M xs $50M

 

Tokio Marine and Nichido Fire Insurance Co., Ltd.

 

7.5% of $450M or $33,750,000

 

None

 

included under Lead

 

LCP 6480428-03

 

01/31/2014 - 01/31/2015

 

20

--------------------------------------------------------------------------------


 

COVERAGE

 

INSURER

 

LIMIT(S)

 

DEDUCTIBLE/
SIR

 

PREMIUM

 

POLICY NO.

 

POLICY
DATES

Property $450M xs $50M

 

HDI

 

15% of $450M or $67,500,000

 

None

 

included under Lead

 

WB1400093

 

01/31/2014 - 01/31/2015

Property $200M xs $50M

 

QBE 1886 (QBE London)

 

10% of $200M or $20,000,000

 

None

 

included under Lead

 

WB1400094

 

01/31/2014 - 01/31/2015

Property $200M xs $50M

 

Westport Insurance Corp. (SwissRe)

 

20% of $200M or $40,000,000

 

None

 

included under Lead

 

31-3-76890

 

01/31/2014 - 01/31/2015

Property $200M xs $50M

 

Lloyds Syndicate ANV 1861 (GEP II, LLC)

 

2.5% of $200M or $5,000,000

 

None

 

included under Lead

 

GEP 3320

 

01/31/2014 - 01/31/2015

Property $200M xs $50M

 

Axis Insurance Company

 

7.5% of $200M or $15,000,000

 

None

 

included under Lead

 

MNG724376-14

 

01/31/2014 - 01/31/2015

Property $200M xs $50M

 

XL Insurance American, Inc.

 

7.5% of $200M or $15,000,000

 

None

 

included under Lead

 

US00052540PR14A

 

01/31/2014 - 01/31/2015

Property $200M xs $50M

 

Arch Specialty Insurance Company

 

15% of $200M or $30,000,000

 

None

 

included under Lead

 

PRP0019903-06

 

01/31/2014 - 01/31/2015

Property $200M xs $50M

 

QBE Insurance Corporation

 

5% of $200M or $10,000,000

 

None

 

included under Lead

 

CFE 3967309

 

01/31/2014 - 01/31/2015

Property Excess CA Earthquake $25M xs $25M

 

Empire Indemnity

 

20% of $25M or $5,000,000

 

None

 

included under Lead

 

BPP 5780846

 

01/31/2014 - 01/31/2015

Property Excess CA Earthquake $25M xs $25M

 

Everate Indemnity

 

20% of $25M or $5,000,000

 

None

 

included under Lead

 

8400001740-141

 

01/31/2014 - 01/31/2015

Property Excess CA Earthquake $25M xs $25M

 

QBE Specialty

 

20% of $25M or $5,000,000

 

None

 

included under Lead

 

ESE12419-00

 

01/31/2014 - 01/31/2015

Property Excess CA Earthquake $25M xs $25M

 

Princeton E&S

 

20% of $25M or $5,000,000

 

None

 

included under Lead

 

B2A3IM0002285-00

 

01/31/2014 - 01/31/2015

Property Excess CA Earthquake $25M xs $25M

 

Companion Specialty Insurance Company

 

66.67% of $25M or $3,333,500

 

None

 

included under Lead

 

TDI 1000050

 

01/31/2014 - 01/31/2015

 

21

--------------------------------------------------------------------------------


 

COVERAGE

 

INSURER

 

LIMIT(S)

 

DEDUCTIBLE/
SIR

 

PREMIUM

 

POLICY NO.

 

POLICY
DATES

Property Excess CA Earthquake $25M xs $25M

 

International Insurance Company of Hanover

 

33.33% of $25M or $1,666,500

 

None

 

included under Lead

 

TRU2014020026

 

01/31/2014 - 01/31/2015

Property Excess FLOOD

 

Westchester Surplus Lines Insurance Company (ACE Winchester)

 

$10,000,000

 

None

 

included under Lead

 

D3741587A 001

 

01/31/2014 - 01/31/2015

United Kingdom Employers’ Liability

 

Aviva

 

10M £

 

?

 

£ 15,856

 

24758367 CCI

 

01/21/2014 - 01/20/2015

United Kingdom Public & Products Liability

 

Aviva

 

5M £

 

?

 

included in above

 

24758367 CCI

 

01/21/2014 - 01/20/2015

United Kingdom Public & Products Liability

 

AIG Europe

 

5M £

 

?

 

£ 1,203

 

24531398

 

01/21/2014 - 01/20/2015

United Kingdom Motor Fleet

 

AXA

 

Comprehensive

 

?

 

£ 7,685

 

BM/FLE/6864207

 

01/21/2014 - 01/20/2015

United Kingdom Professional Indemnity

 

RSA & Zurich

 

1M £

 

?

 

£ 767

 

SERV14ZZ01

 

06/01/2014 - 06/01/2015

For IPO:  Director’s and Officers  Lead

 

XL

 

$15M per claim

 

$2,000,000

 

$500,000

 

TBD

 

06/26/2014 - 06/26/2015

For IPO:  Director’s and Officers Excess

 

Markel

 

$10M xs $15M

 

$15,000,000

 

$185,000

 

TBD

 

06/26/2014 - 06/26/2015

For IPO:  Director’s and Officers Excess

 

AIG

 

$10M xs $25M

 

$25,000,000

 

$129,500

 

TBD

 

06/26/2014 - 06/26/2015

For IPO:  Director’s and Officers Excess

 

Zurich

 

$10M xs $35M

 

$35,000,000

 

$90,650

 

TBD

 

06/26/2014 - 06/26/2015

For IPO:  Director’s and Officers Excess

 

Starr 

 

$10M xs $45M

 

$45,000,000

 

$67,988

 

TBD

 

06/26/2014 - 06/26/2015

 

22

--------------------------------------------------------------------------------


 

COVERAGE

 

INSURER

 

LIMIT(S)

 

DEDUCTIBLE/
SIR

 

PREMIUM

 

POLICY NO.

 

POLICY
DATES

For IPO:  Director’s and Officers Excess

 

ACE

 

$10M xs $55M

 

$55,000,000

 

$58,000

 

TBD

 

06/26/2014 - 06/26/2015

For IPO:  Director’s and Officers Excess

 

Catlin

 

$10M xs $65M

 

$65,000,000

 

$55,100

 

TBD

 

06/26/2014 - 06/26/2015

For IPO:  Director’s and Officers Excess

 

Axis Insurance Company

 

$10M xs $75M

 

$75,000,000

 

$52,200

 

TBD

 

06/26/2014 - 06/26/2015

For IPO:  Director’s and Officers Excess

 

Endurance

 

$15M xs $85M

 

$85,000,000

 

$60,000

 

TBD

 

06/26/2014 - 06/26/2015

For IPO:  Director’s and Officers Excess

 

Berkley - Side A

 

$15M xs $100M

 

$100,000,000

 

$100,000

 

TBD

 

06/26/2014 - 06/26/2015

For IPO:  Director’s and Officers Excess

 

AIG

 

$10M xs $115M

 

$115,000,000

 

$50,000

 

TBD

 

06/26/2014 - 06/26/2015

For IPO:  Director’s and Officers (Canada) tie-in endorsement

 

XL

 

$1M placed locally then tie-in to the other tiers/limits

 

$2,000,000

 

$5,000

 

TBD

 

06/26/2014 - 06/26/2015

 

Notes:

 

·                  Not included in this schedule are monopolistic workers’
compensation and state workers’ compensation disability

 

23

--------------------------------------------------------------------------------


 

Schedule 5.1(c)
to Credit Agreement

 

Lien Searches

 

1.                                      CDRSVM Holding, LLC

 

State

 

Search Location

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

2.                                      The ServiceMaster Company, LLC

 

State

 

Search Location

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

3.                                      Merry Maids Limited Partnership

 

State

 

Search Location

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

24

--------------------------------------------------------------------------------


 

4.                                      MM Maids L.L.C.

 

State

 

Search Location

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

5.                                      ServiceMaster Consumer Services Limited
Partnership

 

State

 

Search Location

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

6.                                      ServiceMaster Management Corporation

 

State

 

Search Location

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

25

--------------------------------------------------------------------------------


 

7.                                      ServiceMaster Residential/Commercial
Services Limited Partnership

 

State

 

Search Location

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

8.                                      SM Clean L.L.C.

 

State

 

Search Location

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

9.                                      SMCS Holdco, Inc.

 

State

 

Search Location

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

26

--------------------------------------------------------------------------------


 

10.                               SMCS Holdco II, Inc.

 

State

 

Search Location

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

11.                               The Terminix International Company Limited
Partnership

 

State

 

Search Location

Arizona

 

Secretary of State
Maricopa County
Pima County

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

27

--------------------------------------------------------------------------------


 

12.                               Terminix International, Inc.

 

State

 

Search Location

Arizona

 

Secretary of State
Maricopa County
Pima County

Delaware

 

Secretary of State

Newcastle County
Newcastle County Chancery Court

Newcastle County Superior Court

U.S. District Court

U.S. Bankruptcy Court

Tennessee

 

Shelby County

Shelby County Circuit and Chancery Courts
U.S. District Court, Eastern, Middle and Western Districts
U.S. Bankruptcy Court, Eastern, Middle and Western Districts

 

28

--------------------------------------------------------------------------------


 

Schedule 6.2
to Credit Agreement

 

Document Posting Website

 

http://www.servicemaster.com/financial-reporting

 

29

--------------------------------------------------------------------------------


 

Schedule 7.2
to Credit Agreement

 

Existing Liens

 

Existing Security Filings

 

Debtor

 

Search
Juris-
diction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured Party

 

Collateral Type

 

Original File Date
and Original File #

 

Amendment File
Date and
Amendment File #

The Terminix International Company Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Braker Industrial Portfolio, LTD.

 

Goods, wares, equipment, fixtures, furniture, inventory, accounts, contract
rights, chattel paper, and other personal property located at Building A, 1826
Kramer Lane, Suite F, Austin, TX 78758

 

Date: 12/03/2013

#2013-4735529

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Cisco Systems Capital

 

Equipment

 

Date: 11/26/2003

#33129114

 

11/29/2008

#2008-3903729

11/18/2013

#2013-4530128

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 9/11/2009

#2009-2919758

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

MB Financial Bank, N.A.

 

Equipment

 

Date: 10/05/2009

#2009-3194955

 

Date: 11/29/2010

#2010-4160820

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 10/07/2009

#2009-3212476

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 10/16/2009

#2009-3336085

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 11/13/2009

#2009-3653083

 

N/A

 

30

--------------------------------------------------------------------------------


 

Debtor

 

Search
Juris-
diction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured Party

 

Collateral Type

 

Original File Date
and Original File #

 

Amendment File
Date and
Amendment File #

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 12/31/2009

#2009-4193048

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Noreast Capital Corporation

 

Equipment

 

Date: 02/22/2010

#2010-0578355

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Noreast Capital Corporation

 

Equipment

 

Date: 04/08/2010

#2010-1226129

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Noreast Capital Corporation

 

Equipment

 

Date: 04/08/2010

#2010-1226145

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Noreast Capital Corporation

 

Equipment

 

Date: 04/08/2010

#2010-1226160

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

MB Financial Bank, N.A.

 

Equipment

 

Date: 07/15/2010

#2010-2471401

 

Date: 11/29/2010

#2010-4160622

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

MB Financial Bank, N.A.

 

Equipment

 

Date: 08/06/2010

#2010-2752446

 

Date: 11/29/2010

#2010-4168161

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 08/19/2010

#2010-2915860

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Commonwealth Capital Corp.

 

Equipment

 

Date: 12/14/2010

#2010-4423814

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 06/21/2011

#2011-2374059

 

N/A

 

31

--------------------------------------------------------------------------------


 

Debtor

 

Search
Juris-
diction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured Party

 

Collateral Type

 

Original File Date
and Original File #

 

Amendment File
Date and
Amendment File #

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 06/22/2011

#2011-2392200

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

MB Financial Bank, N.A.

 

Equipment

 

Date: 07/01/2011

#2011-2558362

 

Date: 09/22/2011

#2011-3654392

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 08/25/2011

#2011-3317404

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 04/20/2012

#2012-1534801

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 05/01/2012

#2012-1683541

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 06/292012

#2012-2534057

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 09/21/2012

#2012-3655117

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 12/18/2012

#2012-4940047

 

N/A

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 07/03/2013

#2013-2583301

 

N/A

 

32

--------------------------------------------------------------------------------


 

Debtor

 

Search
Juris-
diction

 

Scope
of
Search

 

Type of
Filing
Found

 

Secured Party

 

Collateral Type

 

Original File Date
and Original File #

 

Amendment File
Date and
Amendment File #

ServiceMaster Consumer Services Limited Partnership

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

IBM Credit LLC

 

Equipment

 

Date: 08/01/2013

#2013-2991157

 

N/A

The ServiceMaster Company, LLC

 

DE SOS

 

UCC Debtor Search

 

UCC 1

 

Wells Fargo Financial Leasing, Inc.

 

Equipment

 

Date: 04/11/2013

#2013-1396481

 

Date: 03/06/2014

#2014-0882126

 

33

--------------------------------------------------------------------------------


 

Judgment Liens

 

Defendants

 

Plaintiffs

 

Collateral

 

Search
through
Date

 

State

 

Jurisdiction

 

Original File Date
and Number

The Terminix International Company Limited Partnership

Terminix International, Inc.

The ServiceMaster Company, LLC

 

John Smith, on behalf of himself and a class of those similarly situated

 

Judgment in favor of plaintiffs for  $82,341.52, exclusive of reasonable
attorney’s fees and costs.

 

05/29/2014

 

TN

 

U.S. District Court for the Western District of Tennessee (Memphis)

 

Date: 10/26/2011

#:2:11-cv-02943-JPM-dkv

The Terminix International Company Limited Partnership

Terminix International Inc.

 

Marta Grabowska (as trustee of the Anderson-Nguyen Family Trust), et al.

 

Pending suit.

 

06/10/2014

 

AZ

 

Superior Court of the State of Arizona, Maricopa County

 

Date: 08/09/2013

#CV2013-010957

The Terminix International Company Limited Partnership

Terminix International, Inc.

 

Jake Cummings, et al.

 

Pending suit.

 

06/10/2014

 

AZ

 

Superior Court of the State of Arizona, Pima County

 

Date: 2/3/2014

#C20140606

ServiceMaster Residential/ Commercial Services Limited Partnership

 

Leonard Turner, individually and d/b/a ServiceMaster of East Denver

 

Pending suit.

 

05/21/2014

 

TN

 

Chancery Court of the State of Tennessee, Shelby County

 

Date: 12/29/2010

#CH-10-2300-3

ServiceMaster Residential/ Commercial Services Limited Partnership

SM Clean L.L.C.

 

Shane Pratt, et al.

 

Pending suit.

 

05/29/2014

 

TN

 

U.S. District Court for the Western District of Tennessee (Memphis)

 

Date: 04/23/2014

#:2:14-cv-02292-JTF-dkv

The ServiceMaster Company, LLC

 

Sylvia Brown-King

 

Pending suit.

 

05/29/2014

 

TN

 

U.S. District Court for the Western District of Tennessee (Memphis)

 

Date: 05/21/2014

#:2:14-cv-02379-JFT-tmp

 

34

--------------------------------------------------------------------------------


 

Defendants

 

Plaintiffs

 

Collateral

 

Search
through
Date

 

State

 

Jurisdiction

 

Original File Date
and Number

The ServiceMaster Company, LLC

 

Vernon T Squires, on behalf of himself and a class of those similarly situated

 

Terms of the Settlement Agreement plus attorney fees in the amount of $333,000
and expenses in the amount of $10,193.37.

 

05/21/2014

 

TN

 

Chancery Court of the State of Tennessee, Shelby County

 

Date: 03/11/2008
#CH-08-0471

The ServiceMaster Company, LLC

 

Joshua Feathers

 

Pending suit.

 

05/21/2014

 

TN

 

Chancery Court of the State of Tennessee, Shelby County

 

Date: 02/06/2014

#CH-14-0187

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A-1
to
CREDIT AGREEMENT

 

FORM OF TERM LOAN NOTE

 

THIS TERM LOAN NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS TERM LOAN NOTE AND THE OBLIGATIONS
EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$                          

 

New York, New York

 

 

 

 

 

[                   , 20    ]

 

FOR VALUE RECEIVED, the undersigned, THE SERVICEMASTER COMPANY, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Borrower”), hereby unconditionally promises to pay to                        
(the “Lender”) and its successors and assigns, at the office of JPMORGAN CHASE
BANK, N.A., located at 383 Madison Avenue, New York, New York 10179, in lawful
money of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of the Term Loans made by the Lender to the
undersigned pursuant to Subsection 2.1 of the Credit Agreement referred to
below, which sum shall be payable at such times and in such amounts as are
specified in the Credit Agreement.  The Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time at the applicable rates per annum and on the dates set forth in Subsection
3.1 of the Credit Agreement until such principal amount is paid in full (both
before and after judgment).

 

This Term Loan Note is one of the Notes referred to as Exhibit A-1 in, and is
subject in all respects to, the Credit Agreement, dated as of July [1], 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the several banks and other financial
institutions from time to time parties thereto (including the Lender) (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders, as collateral agent for the Secured Parties (as defined therein) as
swing line lender and as an issuing bank, and is entitled to the benefits
thereof, is secured and guaranteed as provided therein and is subject to
optional and mandatory prepayment in whole or in part as provided therein. 
Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Term Loan Note in respect thereof.  The holder hereof, by its
acceptance of this Term Loan Note, agrees to the terms of, and to be bound by
and to observe the provisions applicable to the Lenders contained in, the Credit
Agreement.  Capitalized terms used herein which are defined in the Credit
Agreement shall have such defined meanings unless otherwise defined herein or
unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

All parties now and hereafter liable with respect to this Term Loan Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by

 

--------------------------------------------------------------------------------


 

applicable law, presentment, demand, protest and all other notices of any kind
under this Term Loan Note.

 

THIS TERM LOAN NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2
to
CREDIT AGREEMENT

 

FORM OF REVOLVING NOTE

 

THIS REVOLVING NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS REVOLVING NOTE AND THE OBLIGATIONS
EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

 

 

New York, New York

 

 

 

 

 

[                              , 20    ]

 

FOR VALUE RECEIVED, the undersigned, THE SERVICEMASTER COMPANY, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Borrower”), hereby unconditionally promises to pay to [              ] (the
“Lender”) and its successors and assigns, at the office of JPMORGAN CHASE BANK,
N.A., located at 383 Madison Avenue, New York, New York 10179, in lawful money
of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of the Revolving Loans made by the Lender to
the undersigned pursuant to Subsection 2.1 of the Credit Agreement referred to
below, which sum shall be payable at such times and in such amounts as are
specified in the Credit Agreement.

 

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in Subsection 3.1 of the Credit Agreement until
such principal amount is paid in full (both before and after judgment).

 

This Revolving Note is one of the Notes referred to as Exhibit A-2 in, and is
subject in all respects to, the Credit Agreement, dated as of July [1], 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the several banks and other financial
institutions from time to time party thereto (including the Lender) (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders, as collateral agent for the Secured Parties (as defined therein), as
swing line lender and as an issuing bank, and is entitled to the benefits
thereof, is secured and guaranteed as provided therein and is subject to
optional and mandatory prepayment in whole or in part as provided therein. 
Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Revolving Note in respect thereof.  The holder hereof, by its
acceptance of this Revolving Note, agrees to the terms of, and to be bound by
and to observe the provisions applicable to the Lenders contained in, the Credit
Agreement.  Capitalized terms used herein which are defined in the Credit
Agreement shall have such defined meanings unless otherwise defined herein or
unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

--------------------------------------------------------------------------------


 

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Revolving Note.

 

THIS REVOLVING NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

to

CREDIT AGREEMENT

 

FORM OF SWING LINE NOTE

 

 

 

New York, New York

 

 

 

 

 

[                              , 20    ]

 

FOR VALUE RECEIVED, the undersigned, THE SERVICEMASTER COMPANY, LLC, a Delaware
limited liability company (together with its successors and assigns, the
“Borrower”), hereby unconditionally promises to pay to JPMORGAN CHASE BANK, N.A.
(the “Swing Line Lender”) and its successors and assigns, located at 383 Madison
Avenue, New York, New York 10179, in lawful money of the United States of
America and in immediately available funds, the aggregate unpaid principal
amount of the Swing Line Loans made by the Swing Line Lender to the undersigned
pursuant to Subsection 2.8 of the Credit Agreement referred to below, which sum
shall be payable at such times and in such amounts as are specified in the
Credit Agreement.

 

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in Subsection 3.1 of the Credit Agreement until
paid in full (both before and after judgment).

 

This Swing Line Note is the Note referred to as Exhibit A-3 in, and is subject
in all respects to, the Credit Agreement, dated as of July [1], 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the several banks and other financial
institutions from time to time party thereto (including the Swing Line Lender)
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders, as collateral agent for the Secured Parties (as defined therein), as
swing line lender and as an issuing bank, and is entitled to the benefits
thereof, is secured and guaranteed as provided therein and in the Loan Documents
and is subject to optional and mandatory prepayment in whole or in part as
provided therein.  Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Swing Line Note in respect thereof.  The holder
hereof, by its acceptance of this Swing Line Note, agrees to the terms of, and
to be bound by and to observe the provisions applicable to the Lenders contained
in, the Credit Agreement.  Capitalized terms used herein which are defined in
the Credit Agreement shall have such defined meanings unless otherwise defined
herein or unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided
therein.

 

All parties now and hereafter liable with respect to this Swing Line Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Swing Line Note.

 

THIS SWING LINE NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN

 

--------------------------------------------------------------------------------


 

ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B
to
CREDIT AGREEMENT

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

 

THE SERVICEMASTER COMPANY, LLC,

 

CDRSVM HOLDING, LLC,

 

and certain of its Subsidiaries,

 

 

in favor of

 

 

JPMORGAN CHASE BANK, N.A.,
as  Collateral Agent

 

 

Dated as of July 1, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1   DEFINED TERMS

2

1.1

Definitions

2

1.2

Other Definitional Provisions

11

 

 

 

SECTION 2   GUARANTEE

12

2.1

Guarantee

12

2.2

Right of Contribution

13

2.3

No Subrogation

13

2.4

Amendments, etc. with respect to the Obligations

14

2.5

Guarantee Absolute and Unconditional

15

2.6

Reinstatement

16

2.7

Payments

16

 

 

 

SECTION 3   GRANT OF SECURITY INTEREST

16

3.1

Grant

16

3.2

Certain Exceptions

18

3.3

Intercreditor Relations

20

 

 

 

SECTION 4   REPRESENTATIONS AND WARRANTIES

21

4.1

Representations and Warranties of Each Guarantor

21

4.2

Representations and Warranties of Each Grantor

21

4.3

Representations and Warranties of Each Pledgor

25

 

 

 

SECTION 5   COVENANTS

26

5.1

Covenants of Each Guarantor

26

5.2

Covenants of Each Grantor

26

5.3

Covenants of Each Pledgor

30

 

 

 

SECTION 6   REMEDIAL PROVISIONS

33

6.1

Certain Matters Relating to Accounts

33

6.2

Communications with Obligors; Grantors Remain Liable

34

6.3

Pledged Stock

35

6.4

Proceeds to be Turned Over to the Collateral Agent

35

6.5

Application of Proceeds

36

6.6

Code and Other Remedies

36

6.7

Registration Rights

37

6.8

Waiver; Deficiency

38

 

 

 

SECTION 7   THE COLLATERAL AGENT

38

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

38

7.2

Duty of Collateral Agent

40

7.3

Financing Statements

41

7.4

Authority of Collateral Agent

41

7.5

Right of Inspection

41

 

--------------------------------------------------------------------------------


 

SECTION 8   NON-LENDER SECURED PARTIES

42

8.1

Rights to Collateral

42

8.2

Appointment of Agent

43

8.3

Waiver of Claims

43

8.4

Designation of Non-Lender Secured Parties

43

 

 

 

SECTION 9   MISCELLANEOUS

44

9.1

Amendments in Writing

44

9.2

Notices

44

9.3

No Waiver by Course of Conduct; Cumulative Remedies

44

9.4

Enforcement Expenses; Indemnification

45

9.5

Successors and Assigns

45

9.6

Set-Off

45

9.7

Counterparts

46

9.8

Severability

46

9.9

Section Headings

46

9.10

Integration

46

9.11

GOVERNING LAW

46

9.12

Submission to Jurisdiction; Waivers

46

9.13

Acknowledgments

48

9.14

WAIVER OF JURY TRIAL

48

9.15

Additional Granting Parties

48

9.16

Releases

48

9.17

Judgment

51

9.18

Transfer Tax Acknowledgment

51

 

SCHEDULES

 

Schedule 1

—

Notice Addresses of Guarantors

Schedule 2

—

Pledged Securities

Schedule 3

—

Perfection Matters

Schedule 4A

—

Financing Statements

Schedule 4B

—

Jurisdiction of Organization

Schedule 5

—

Intellectual Property

Schedule 6

—

Commercial Tort Claims

Schedule 7

—

Letter-of-Credit Rights

 

ANNEXES

 

Annex 1

—

Acknowledgment and Consent of Issuers who are not Granting Parties

Annex 2

—

Assumption Agreement

Annex 3

—

Supplemental Agreement

Annex 4

—

Joinder and Release

 

2

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 1, 2014, made by THE
SERVICEMASTER COMPANY, LLC, a Delaware limited liability company (the
“Borrower”), CDRSVM HOLDING, LLC, a Delaware limited liability company
(“Holding”) and certain Subsidiaries of the Borrower from time to time party
hereto, in favor of JPMORGAN CHASE BANK, N.A., as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined below) and
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (collectively, the “Lenders”; individually, a “Lender”)
from time to time parties to the Credit Agreement described below.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Credit Agreement”), among the
Borrower, the Collateral Agent, the Administrative Agent, and the other parties
from time to time party thereto, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Holding, the Borrower, the Borrower’s Domestic Subsidiaries that are
party hereto and any other Domestic Subsidiary of the Borrower (other than any
Excluded Subsidiary) that becomes a party hereto from time to time after the
date hereof (the Borrower, Holding and such Domestic Subsidiaries (other than
any Excluded Subsidiary), collectively, the “Granting Parties”);

 

WHEREAS, the Collateral Agent and/or the Administrative Agent and one or more
Additional Agents may in the future enter into an Intercreditor Agreement
substantially in the form attached to the Credit Agreement as Exhibit C, and
acknowledged by the Borrower and the other Granting Parties (as amended, amended
and restated, waived, supplemented or otherwise modified from time to time
(subject to Subsection 9.1), the “Base Intercreditor Agreement”), and one or
more Other Intercreditor Agreements or Intercreditor Agreement Supplements;

 

WHEREAS, the Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement; and

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, and in consideration of the receipt of other valuable consideration
(which receipt is hereby acknowledged), each Granting

 

--------------------------------------------------------------------------------


 

Party hereby agrees with the Administrative Agent and the Collateral Agent, for
the benefit of the Secured Parties (as defined below), as follows:

 

SECTION 1          DEFINED TERMS

 

1.1          Definitions.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms that are defined in the Code (as in effect on
the date hereof) are used herein as so defined:  Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm
Products, Goods, Letter of Credit Rights, Money and Supporting Obligations.

 

(b)           The following terms shall have the following meanings:

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor, but excluding in any event (i) all Accounts
that have been sold or otherwise transferred (and not transferred back to a
Grantor) in connection with a Special Purpose Financing and (ii) all Accounts
constituting Restricted Assets.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional Agent”:  as defined in the Base Intercreditor Agreement.

 

“Additional Collateral Documents”:  as defined in the Base Intercreditor
Agreement.

 

“Additional Credit Facilities”:  as defined in the Base Intercreditor Agreement.

 

“Additional Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Additional Secured Parties”:  as defined in the Base Intercreditor Agreement.

 

“Adjusted Net Worth”:  of any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding under the
Senior Notes Indenture, the Existing Notes Indenture or any Additional Credit
Facility) on such date.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

2

--------------------------------------------------------------------------------


 

“Applicable Law”:  as defined in Section 9.8 hereof.

 

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Grantor (other than letters of credit and other than loans except indebtedness
arising from services described in clauses (a) through (c) of this definition).

 

“Bank Products Provider” shall mean any Person that has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents as designated by the
Borrower in accordance with Section 8.4 hereof (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Provider with respect to more than one Credit Facility).

 

“Bankruptcy Case”:  (i) Holding or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it  bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holding, Borrower or any of Borrower’s Subsidiaries making a general
assignment for the benefit of its creditors; or (ii) there being commenced
against Holding, Borrower or any of Borrower’s Subsidiaries any case, proceeding
or other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days.

 

“Base Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Obligations”:  the collective reference to all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest and fees accruing after the maturity
of the Loans and Reimbursement Obligations and interest and fees accruing after
(or that would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Obligations and all
other obligations and liabilities of the Borrower to the Secured Parties,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the Loans, the Letters of Credit, this Agreement,
the other Loan Documents, any Hedge Agreement entered into with any Hedging
Provider, any

 

3

--------------------------------------------------------------------------------


 

Bank Products Agreement entered into with any Bank Products Provider, any
Guarantee of Holding or any of its Subsidiaries as to which any Secured Party is
a beneficiary (including any Management Guarantee entered into with any
Management Credit Provider) or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, amounts payable in connection with any such Bank
Products Agreement or a termination of any transaction entered into pursuant to
any such Hedge Agreement, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by the Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document).  With respect to any Guarantor, if and to
the extent, under the Commodity Exchange Act or any rule, regulation or order of
the CFTC (or the application or official interpretation of any thereof), all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest for, the obligation (the “Excluded Borrower Obligation”)
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act (or
the analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such Guarantor shall not include
any such Excluded Borrower Obligation.

 

“CFTC”:  the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

 

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”:  as defined in Section 3 hereof; provided that, for purposes of
Section 8, “Collateral” shall have the meaning assigned to such term in the
Credit Agreement.

 

“Collateral Account Bank”:  a bank which at all times is a Collateral Agent or a
Lender or an affiliate thereof as selected by the relevant Grantor and consented
to in writing by the Collateral Agent (such consent not to be unreasonably
withheld or delayed).

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”:  (i) if the Base Intercreditor Agreement is then in
effect, the Senior Priority Representative (as defined therein) and (ii) if any
Other Intercreditor Agreement is then in effect, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement.

 

“Commercial Tort Action”:  any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or

 

4

--------------------------------------------------------------------------------


 

territory, in which any Grantor seeks damages arising out of torts committed
against it that would reasonably be expected to result in a damage award to it
exceeding $15,000,000.

 

“Commodity Exchange Act”:  the Commodity Exchange Act, as in effect from time to
time, or any successor statute.

 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such
Grantor is a party or under which such Grantor or any property of such Grantor
is subject, as the same may from time to time be amended, supplemented, waived
or otherwise modified, including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder, but excluding in any event all Restricted Assets.

 

“Copyright Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, any license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

 

“Credit Agreement”:  as defined in the recitals hereto.

 

“Credit Facility”:  the Credit Agreement or any Additional Credit Facility, as
applicable.

 

“Discharge of Additional Obligations”:  as defined in the Base Intercreditor
Agreement.

 

“Excluded Assets”:  as defined in subsection 3.3.

 

“first priority”:  with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

 

“Foreign Intellectual Property”:  any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property

 

5

--------------------------------------------------------------------------------


 

governed by or arising or existing under, pursuant to or by virtue of the laws
of any jurisdiction other than the United States of America or any state
thereof.

 

“Fixtures”:  as defined in the Code (as in effect on the date hereof), but
excluding in any event all fixtures (as so defined) constituting Restricted
Assets.

 

“General Fund Account”:  the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“General Intangibles”:  all “general intangibles”, as that term is defined in
Section 9-102(a)(42) of the Uniform Commercial Code in effect in the State of
New York on the date hereof, but excluding in any event all general intangibles
(as so defined) constituting Restricted Assets.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”:  the Borrower and each Domestic Subsidiary of the Borrower that from
time to time is a party hereto (it being understood that no Excluded Subsidiary
shall be required to be or become a party hereto).

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations guaranteed by such Guarantor pursuant
to Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Hedge Agreement entered into with any
Hedging Provider, any Bank Products Agreement entered into with any Bank
Products Provider, any Guarantee of Holding or any of its Subsidiaries as to
which any Secured Party is a beneficiary (including any Management Guarantee
entered into with any Management Credit Provider) or any other document made,
delivered or given in connection therewith, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees and
disbursements of counsel to the Administrative Agent, to the Other
Representatives or to any Secured Party Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document and interest and fees accruing after (or that would accrue but for) the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Guarantor, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding).  With respect to any Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, the obligation (together with the Excluded Borrower Obligation,
the “Excluded Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (or the analogous term or section in any amended or
successor statute) is or becomes illegal, the Guarantor Obligations of such
Guarantor shall not include any such Excluded Obligation.

 

“Guarantors”:  the collective reference to each Granting Party other than the
Borrower.

 

6

--------------------------------------------------------------------------------


 

“Hedging Provider”:  any Person that has entered into a Hedge Agreement with a
Grantor with the obligations of such Grantor thereunder being secured by one or
more Loan Documents, as designated by the Borrower in accordance with
Section 8.4 hereof (provided that no Person shall, with respect to any Hedge
Agreement, be at any time a Hedging Provider with respect to more than one
Credit Facility).

 

“Holding”:  as defined in the preamble hereto.

 

“Instruments”:  as defined in Article 9 of the Code, but excluding in any event
(i) the Pledged Securities and (ii) all Restricted Assets.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $15,000,000 evidencing loans made by such Grantor
to Holding or any of its Restricted Subsidiaries, but excluding in any event all
Restricted Assets (including but not limited to any promissory notes evidencing
loans made by any Grantor to any Significant Subsidiary).

 

“Intercreditor Agreements”:  (a) the Base Intercreditor Agreement (upon and
during the effectiveness thereof) and (b) any Other Intercreditor Agreement that
may be entered into in the future by the Collateral Agent and one or more
Additional Agents and acknowledged by the Borrower and the other Granting
Parties (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (subject to Subsection 9.1)) (upon and
during the effectiveness thereof).

 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including, without limitation, all Inventory (as defined
in the Credit Agreement) of such Grantor.

 

“Investment Property”:  the collective reference to all “investment property” as
such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code in
effect in the State of New York on the date hereof (other than (a) Capital Stock
(including for these purposes any investment deemed to be Capital Stock for
United States tax purposes) of any Foreign Subsidiary in excess of 65% of any
series of such stock, (b) any Capital Stock excluded from the definition of
“Pledged Stock” (other than pursuant to clause (vii) of the proviso thereto) and
(c) any Restricted Asset (including but not limited to any Capital Stock of any
Significant Subsidiary)) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Securities.

 

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by subsection 7.3 of
the Credit Agreement), provided that, notwithstanding that any Significant
Subsidiary may be identified on Schedule 2, no such Significant Subsidiary is or
shall be deemed an “Issuer” under this Agreement unless (x) the Existing Notes
Indenture ceases to be in full force and effect as a result of the satisfaction
and discharge thereof in accordance with its terms or (y) the Pledgor that owns
the Capital Stock of

 

7

--------------------------------------------------------------------------------


 

such Significant Subsidiary grants a Lien to any Person on the Capital Stock of
such Significant Subsidiary resulting in the Existing Notes becoming equally and
ratably secured by such Capital Stock pursuant to Section 5.03 of the Existing
Notes Indenture, for so long as the Existing Notes are so secured.

 

“Lender”:  as defined in the preamble hereto.

 

“Management Credit Provider”:  any Person that is a beneficiary of a Management
Guarantee, with the obligations of the applicable Grantor thereunder being
secured by one or more Loan Documents as designated by the Borrower in
accordance with Section 8.4 hereof (provided that no Person shall, with respect
to any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).

 

“New Pledged Stock”:  the Capital Stock of any Captive Insurance Subsidiary or
Home Warranty Subsidiary that is no longer subject to regulation (and that has
no Subsidiary that is subject to regulation) as an insurance, home warranty,
service contract or similar company, as the case may be, other than any Capital
Stock (a) that is being sold or otherwise disposed of in a transaction permitted
under the Credit Agreement pursuant to binding agreements, (b) of the type
described in the proviso to the definition of “Pledged Stock” (other than clause
(v) thereof), including but not limited to any Capital Stock constituting a
Restricted Asset or (c) of any Excluded Subsidiary (other than a Subsidiary
described in clauses (f) (in the case of Capital Stock of a Captive Insurance
Subsidiary) or (h) (in the case of Capital Stock of a Home Warranty Subsidiary)
thereof).

 

“Non-Lender Secured Parties”:  the collective reference to all Bank Products
Providers, Hedging Providers and Management Credit Providers and their
respective successors and assigns and their permitted transferees and endorsees.

 

“Obligations”:  (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, the Guarantor Obligations of such Guarantor.

 

“Patent Licenses”:  with respect to any Grantor, all United States written
license  agreements of such Grantor  providing for the grant by or to such
Grantor of any right under any United States patent, patent application or
patentable invention, other than agreements with any Person that is an Affiliate
or a Subsidiary of the Borrower or such Grantor, including, without limitation,
the license agreements listed on Schedule 5 hereto, subject, in each case, to
the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith,

 

8

--------------------------------------------------------------------------------


 

and damages and payments for past, present or future infringements thereof), and
(iv) all other rights corresponding thereto in the United States and all
reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto.

 

“Pledged Collateral”:  as to any Pledgor other than Holding, the Pledged
Securities, and as to Holding, the Pledged Stock, in all cases, now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor other than Holding, all
Intercompany Notes at any time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor other than Holding, the shares of
Capital Stock listed on Schedule 2 as held by such Pledgor, together with any
other shares of Capital Stock of any Subsidiary of such Pledgor required to be
pledged by such Pledgor pursuant to subsection 6.9 of the Credit Agreement, as
well as any other shares, stock certificates, options or rights of any nature
whatsoever in respect of any Capital Stock of any Issuer that may be issued or
granted to, or held by, such Pledgor while this Agreement is in effect and, with
respect to Holding, the shares of Capital Stock of the Borrower, as well as any
other shares, stock certificates, options or rights of any nature whatsoever in
respect of the Capital Stock of the Borrower that may be issued or granted to,
or held by, Holding while this Agreement is in effect, in each case, unless and
until such time as the respective pledge of such Capital Stock under this
Agreement is released in accordance with the terms hereof and of the Credit
Agreement; provided that in no event shall there be pledged, nor shall any
Pledgor be required to pledge, directly or indirectly, (i) more than 65% of any
series of the outstanding Capital Stock (including for these purposes any
investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any Capital Stock of a Subsidiary of any Foreign Subsidiary,
(iii) de minimis shares of a Foreign Subsidiary held by any Pledgor as a nominee
or in a similar capacity, (iv) any Capital Stock of any Unrestricted Subsidiary,
(v) subject to subsection 5.3.5(a), any Capital Stock of any Home Warranty
Subsidiary or Captive Insurance Subsidiary (or any Subsidiary thereof) (other
than (subject to the following clause (vi) of this definition) the Capital Stock
of Steward), (vi) any Restricted Asset, including but not limited to any Capital
Stock of any Significant Subsidiary, (vii) any Capital Stock of any Excluded
Subsidiary (other than, but without limiting clause (i) above, a Subsidiary
described in clause (j) of the definition thereof) and (viii) without
duplication, any Excluded Assets.

 

“Pledgor”:  Holding (with respect to the Pledged Stock of the Borrower) and each
other Granting Party (with respect to Pledged Securities held by such Granting
Party and all other Pledged Collateral of such Granting Party).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other

 

9

--------------------------------------------------------------------------------


 

income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto, but excluding in any event all Restricted Assets.

 

“Restricted Assets”:  any Equity Interests, indebtedness or other obligations of
a Significant Subsidiary held by any Grantor or any Principal Property of the
Borrower or a Significant Subsidiary.  For purposes of the foregoing definition,
the terms “Equity Interests,” “Principal Property” and “Significant Subsidiary”
are used as defined in the Existing Notes Indenture, and the terms
“indebtedness” and “obligations” are used with the same meaning as such terms
are used in Section 5.03(b) of the Existing Notes Indenture.  It is understood
and agreed that an asset of a Grantor that would constitute Collateral but for
the fact that it is a Restricted Asset will cease to be a Restricted Asset (and
will constitute “Collateral” and be subject to the Lien created hereby as and to
the extent otherwise provided herein) (x) if the Existing Notes Indenture ceases
to be in full force and effect as a result of the satisfaction and discharge
thereof in accordance with its terms or (y) if such Grantor grants a Lien (other
than any Lien arising pursuant to or by reason of any Loan Document) to any
Person on such asset resulting in the Existing Notes becoming equally and
ratably secured by such asset pursuant to Section 5.03 of the Existing Notes
Indenture, for so long as the Existing Notes are so secured (and when such Lien
is no longer outstanding, such asset thereafter shall constitute a Restricted
Asset, and shall not constitute “Collateral” or be subject to the Lien created
hereby, and the Collateral Agent shall take such action to evidence the absence
of the Lien created hereby on such asset as the Borrower or such Grantor may
reasonably request).

 

“Restrictive Agreements”:  as defined in subsection 3.3(a).

 

“Secured Parties”:  the collective reference to (i) the Administrative Agent,
the Collateral Agent and each Other Representative, (ii) the Lenders (including
without limitation the Issuing Banks and the Swing Line Lender), (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.

 

“Security Collateral”:  with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

 

“Senior Priority Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Significant Subsidiary”:  as defined in the Existing Notes Indenture.

 

“Specified Asset”:  as defined in subsection 4.2.2 hereof.

 

“Steward”:  Steward Insurance Company, a Vermont corporation.

 

“Trade Secret Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any trade secrets, including, without limitation, know how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person that is an
Affiliate or a Subsidiary of the Borrower or such Grantor, subject, in each
case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

10

--------------------------------------------------------------------------------


 

“Trade Secrets”:  with respect to any Grantor, all United States written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trade secrets, including, without limitation,
know-how, processes, formulae, compositions, designs, and confidential business
and technical information, and all rights of any kind whatsoever accruing
thereunder or pertaining thereto, other than agreements with any Person that is
an Affiliate or a Subsidiary of the Borrower or such Grantor, subject, in each
case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

“Trademark Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, the license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5 hereto, and including, without limitation,
(i) the right to sue or otherwise recover for any and all past, present and
future infringements or dilutions thereof, (ii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof), and (iii) all other rights corresponding thereto in the United States
and all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto in the United States, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each such
trademark, service mark, trade name, trade dress or other indicia of trade
origin or business identifiers.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2          Other Definitional Provisions.

 

(a)           The words “hereof”, “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Annex references are to this Agreement unless otherwise specified. 
The words “include”, “includes”, and “including” shall be deemed to be followed
by the phrase “without limitation”.

 

11

--------------------------------------------------------------------------------


 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral,
Pledged Collateral or Security Collateral, or any part thereof, when used in
relation to a Granting Party shall refer to such Granting Party’s Collateral,
Pledged Collateral or Security Collateral or the relevant part thereof.

 

(d)           All references in this Agreement to any of the property described
in the definition of the term “Collateral” or “Pledged Collateral”, or to any
Proceeds thereof, shall be deemed to be references thereto only to the extent
the same constitute Collateral or Pledged Collateral, respectively.

 

SECTION 2          GUARANTEE

 

2.1          Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the Secured Parties, the prompt and complete payment and performance
by the Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations owed to the Secured
Parties.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that  the
rights of contribution of each Guarantor provided in subsection 2.2 be included
as an asset of the respective Guarantor in determining the maximum liability of
such Guarantor hereunder.

 

(c)           Each Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until the earliest to occur of (i) the first date on which all
the Loans, any Reimbursement Obligations, all other Borrower Obligations then
due and owing, and the obligations of each Guarantor under the guarantee
contained in this Section 2 then due and owing shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent)  and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations, (ii) as to any Guarantor, a sale or other disposition of all the
Capital Stock of such Guarantor (other than to the Borrower or a Subsidiary
Guarantor), or, if such Guarantor is a Subsidiary Guarantor, any other
transaction or occurrence as a result of which such Guarantor ceases to be a
Restricted Subsidiary of the Borrower, in each case that is permitted

 

12

--------------------------------------------------------------------------------


 

under the Credit Agreement and (iii) as to any Guarantor, such Guarantor
becoming an Excluded Subsidiary.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations of the Borrower
guaranteed by it hereunder up to the maximum liability of such Guarantor
hereunder until the earliest to occur of (i) the first date on which all the
Loans, any Reimbursement Obligations, and all other Borrower Obligations then
due and owing, are paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent)  and the Commitments are terminated, (ii) as to any Guarantor, a sale or
other disposition of all the Capital Stock of such Guarantor (other than to the
Borrower or a Subsidiary Guarantor), or, if such Guarantor is a Subsidiary
Guarantor, any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary of the Borrower, in each case
that is permitted under the Credit Agreement and (iii) as to any Guarantor, such
Guarantor becoming an Excluded Subsidiary.

 

(f)            Notwithstanding anything herein or in any other Loan Document to
the contrary, including subsection 2.6 hereof, (i) the obligations of Holding
under this Agreement, including in respect of its Guarantor Obligations, are
expressly limited recourse obligations of Holding, and such obligations shall be
payable solely from, limited to, and shall in no event exceed, Holding’s Pledged
Collateral, and (ii) upon the collection, sale or disposition of, or other
realization upon, all of Holding’s Pledged Collateral by or on behalf of the
Collateral Agent or any Secured Party, whether pursuant to Section 6 of this
Agreement or otherwise, the obligations of Holding under this Agreement,
including in respect of its Guarantor Obligations, shall be irrevocably and
indefeasibly terminated and shall not be subject to reinstatement under any
circumstance.

 

2.2          Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share
(based, to the maximum extent permitted by law, on the respective Adjusted Net
Worths of the Guarantors on the date the respective payment is made) of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of subsection 2.3.  The provisions
of this subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any

 

13

--------------------------------------------------------------------------------


 

other Secured Party, no Guarantor shall be entitled to be subrogated to any of
the rights of the Collateral Agent or any other Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Collateral Agent or any other Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Collateral Agent and the other Secured Parties by the
Borrower on account of the Borrower Obligations are paid in full  in cash, no
Letter of Credit shall be outstanding (or shall not have been have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) and the Commitments are terminated.  If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full in cash or
any Letter of Credit shall be outstanding (any shall not have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent)  or any of the Commitments shall remain in effect,
such amount shall be held by such Guarantor in trust for the Collateral Agent
and the other Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be held as collateral
security for all of the Borrower Obligations (whether matured or unmatured)
guaranteed by such Guarantor and/or then or at any time thereafter may be
applied against any Borrower Obligations, whether matured or unmatured, in such
order as the Collateral Agent may determine.

 

2.4          Amendments, etc. with respect to the Obligations.  To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lender(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released.  None of the Collateral Agent, the Administrative Agent
nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for any of the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.

 

14

--------------------------------------------------------------------------------


 

2.5                               Guarantee Absolute and Unconditional.  Each
Guarantor waives, to the maximum extent permitted by applicable law, any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Collateral Agent, the
Administrative Agent or any other Secured Party upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; each
of the Borrower Obligations, and any obligation contained therein, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Collateral Agent, the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2.  Each Guarantor waives, to the maximum extent permitted by applicable
law, diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the other Guarantors with
respect to any of the Borrower Obligations.  Each Guarantor understands and
agrees, to the extent permitted by law, that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collection.  Each Guarantor hereby waives, to
the maximum extent permitted by applicable law, any and all defenses (other than
any claim alleging breach of a contractual provision of any of the Loan
Documents) that it may have arising out of or in connection with any and all of
the following:  (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Collateral Agent, the Administrative Agent
or any other Secured Party, (b) any defense, set-off or counterclaim (other than
a defense of payment or performance) that may at any time be available to or be
asserted by the Borrower against the Collateral Agent, the Administrative Agent
or any other Secured Party, (c) any change in the time, place, manner or place
of payment, amendment, or waiver or increase in any of the Obligations, (d) any
exchange, non-perfection, taking, or release of Security Collateral, (e) any
change in the structure or existence of the Borrower, (f) any application of
Security Collateral to any of the Obligations, (g) any law, regulation or order
of any jurisdiction, or any other event, affecting any term of any Obligation or
the rights of the Collateral Agent, the Administrative Agent or any other
Secured Party with respect thereto, including, without limitation:  (i) the
application of any such law, regulation, decree or order, including any prior
approval, which would prevent the exchange of any currency (other than Dollars)
for Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice, (ii) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any Governmental Authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction, (iii) any
expropriation, confiscation, nationalization or requisition by such country or
any Governmental Authority that directly or indirectly deprives the Borrower of
any assets or their use, or of the ability to operate its business or a material
part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash

 

15

--------------------------------------------------------------------------------


 

of the Borrower Obligations guaranteed by it hereunder) (with or without notice
to or knowledge of the Borrower or such Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent, the Administrative Agent and any other Secured
Party may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations guaranteed by such Guarantor hereunder or
any right of offset with respect thereto, and any failure by the Collateral
Agent, the Administrative Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent, the Administrative Agent or any other
Secured Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.6                               Reinstatement.  The guarantee of any Guarantor
contained in this Section 2 shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Borrower Obligations guaranteed by such Guarantor hereunder is rescinded or must
otherwise be restored or returned by the Collateral Agent, the Administrative
Agent or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

2.7                               Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim, in Dollars (or in the case of any amount required to be paid in
any other currency pursuant to the requirements of the Credit Agreement or other
agreement relating to the respective Obligations, such other currency), at the
Administrative Agent’s office specified in subsection 10.2 of the Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Guarantor from time to time in accordance with
subsection 10.2 of the Credit Agreement.

 

SECTION 3                               GRANT OF SECURITY INTEREST

 

3.1                               Grant.  Each Grantor hereby grants, subject to
existing licenses to use the Copyrights, Patents, Trademarks and Trade Secrets
granted by such Grantor in the ordinary course of business, to the Collateral
Agent, for the  benefit of the Secured Parties, a security interest in all of
the Collateral of such Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, except as
provided in subsection 3.3.  The term “Collateral”, as to any Grantor, means the
following property (wherever located) now owned or

 

16

--------------------------------------------------------------------------------


 

at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest, except as
provided in subsection 3.3:

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Contracts;

 

(d)                                 all Documents;

 

(e)                                  all Equipment;

 

(f)                                   all General Intangibles;

 

(g)                                  all Instruments;

 

(h)                                 all Intellectual Property;

 

(i)                                     all Inventory;

 

(j)                                    all Investment Property;

 

(k)                                 all Letter-of-Credit Rights;

 

(l)                                     all Fixtures;

 

(m)                             all Supporting Obligations;

 

(n)                                 all Commercial Tort Claims constituting
Commercial Tort Actions described in Schedule 6 (together with any Commercial
Tort Actions subject to a further writing provided in accordance with subsection
5.2.12);

 

(o)                                 all books and records pertaining to any of
the foregoing;

 

(p)                                 the Collateral Proceeds Account; and

 

(q)                                 to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided that, in the case of each Grantor, Collateral shall not include (i) any
Pledged Collateral, (ii) any property or assets specifically excluded from
Pledged Collateral (including any Capital Stock of any Foreign Subsidiary in
excess of 65% of any series of such stock) or (iii) any Restricted Asset.

 

3.2                               Pledged Collateral.  Each Granting Party that
is a Pledgor, hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the Pledged Collateral of such
Pledgor now owned or at any time hereafter acquired by such Pledgor, and any

 

17

--------------------------------------------------------------------------------


 

Proceeds thereof, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Pledgor, except as provided in subsection
3.3; provided, that, Pledged Collateral shall not include any Restricted Asset.

 

3.3                               Certain Exceptions.  No security interest is
or will be granted pursuant to this Agreement or any other Security Document in
any right, title or interest of any Granting Party under or in, and “Collateral”
and “Pledged Collateral” shall not include the following (collectively, the
“Excluded Assets”):

 

(a)                                 any Instruments, Contracts, Chattel Paper,
General Intangibles, Copyright Licenses, Patent Licenses, Trademark Licenses,
Trade Secret Licenses or other contracts or agreements with or issued by Persons
other than Holding, a Subsidiary of Holding or the Borrower or an Affiliate of
any of the foregoing (collectively, “Restrictive Agreements”) that would
otherwise be included in the Security Collateral (and such Restrictive
Agreements shall not be deemed to constitute a part of the Security Collateral)
for so long as, and to the extent that, the granting of such a security interest
pursuant hereto would result in a breach, default or termination of such
Restrictive Agreements (in each case, except to the extent that, pursuant to the
Code and other applicable law, the granting of security interests therein can be
made without resulting in a breach, default or termination of such Restrictive
Agreements);

 

(b)                                 any Equipment or other property that would
otherwise be included in the Security Collateral (and such Equipment or other
property shall not be deemed to constitute a part of the Security Collateral) if
such Equipment or other property (x) is subject to a Lien described in
subsection 7.2(h) (with respect to Purchase Money Obligations or Capitalized
Lease Obligations) or (o) (with respect to such Liens described in such
subsection 7.2(h)) of the Credit Agreement (or any corresponding provision of
any Additional Credit Facility; provided that such provision is not materially
less favorable to the Lenders than the corresponding provision in the Credit
Agreement (as reasonably determined in writing by the Borrower and notified in
writing to the Collateral Agent) (but in each case only for so long as such
Liens are in place) or (y) is subject to any Lien in respect of Hedging
Obligations permitted by subsection 7.2 of the Credit Agreement as a “Permitted
Lien” pursuant to clause (h) of subsection 7.2 of the Credit Agreement (or any
corresponding provision of any Additional Credit Facility; provided that such
provision is not materially less favorable to the Lenders than the corresponding
provision in the Credit Agreement (as reasonably determined in writing by the
Borrower and notified in writing to the Collateral Agent) (but in each case only
for so long as such Liens are in place), and, in the case of such other
property, such other property consists solely of (i) cash, Cash Equivalents or
Temporary Cash Investments, together with proceeds, dividends and distributions
in respect thereof, (ii) any assets relating to such assets, proceeds, dividends
or distributions, or to such Hedging Obligations (as defined in the Credit
Agreement), and/or (iii) any other assets consisting of, relating to or arising
under or in connection with (1) any Hedging Obligations or (2) any other
agreements, instruments or documents related to any such Hedging Obligations or
to any of the assets referred to in any of subclauses (i) through (iii) of this
subclause (y);

 

18

--------------------------------------------------------------------------------


 

(c)                                  any property (and/or related rights and/or
assets) (A) that would otherwise be included in the Security Collateral (and
such property (and/or related rights and/or assets) shall not be deemed to
constitute a part of the Security Collateral) if such property (x) has been sold
or otherwise transferred in connection with (i) a Special Purpose Financing,
(ii) a Sale and Leaseback Transaction the proceeds of which are applied pursuant
to subsection 3.4 of the Credit Agreement (or any corresponding provision of any
Additional Credit Facility; provided that such provision is not materially less
favorable to the Lenders than the corresponding provision in the Credit
Agreement (as reasonably determined in writing by the Borrower and notified in
writing to the Collateral Agent)) if and to the extent required thereby or
(iii) an Exempt Sale and Leaseback Transaction, or (y) constitutes the Proceeds
or products of any property that has been sold or otherwise transferred pursuant
to such Special Purpose Financing, Sale and Leaseback Transaction or Exempt Sale
and Leaseback Transaction (other than any payments received by such Granting
Party in payment for the sale and transfer of such property in such Special
Purpose Financing, Sale and Leaseback Transaction or Exempt Sale and Leaseback
Transaction) or (z) is subject to any Liens securing Indebtedness incurred in
compliance with subsection 7.1(b)(ix) of the Credit Agreement, or Liens
permitted under subsection 7.2(k)(iv) or 7.2(p)(xii) of the Credit Agreement (or
in each case any corresponding provision of any Additional Credit Facility;
provided that such provision is not materially less favorable to the Lenders
than the corresponding provision in the Credit Agreement (as reasonably
determined in writing by the Borrower and notified in writing to the Collateral
Agent);

 

(d)                                 Capital Stock (including for these purposes
any investment deemed to be Capital Stock for United States tax purposes) which
is described in the proviso to the definition of Pledged Stock;

 

(e)                                  any interest in leased real property
(including Fixtures related thereto) (and there shall be no requirement to
deliver landlord lien waivers, estoppels or collateral access letters);

 

(f)                                   any fee interest in owned real property
(including Fixtures related thereto) if the fair market value of such fee
interest is less than $15,000,000 individually;

 

(g)                                  any Vehicles and any assets subject to
certificate of title;

 

(h)                                 Letter-of-Credit Rights and Commercial Tort
Claims individually with a value of less than $15,000,000;

 

(i)                                     assets to the extent the granting or
perfecting of a security interest in such assets would result in costs or other
consequences to Holding or any of its Subsidiaries as reasonably determined in
writing by the Borrower and the Administrative Agent, that are excessive in view
of the benefits that would be obtained by the Secured Parties;

 

(j)                                    those assets over which the granting of
security interests in such assets would be prohibited by contract permitted
under the Credit Agreement, applicable law or regulation or the organizational
or joint venture documents of any non-wholly owned

 

19

--------------------------------------------------------------------------------


 

Subsidiary (including permitted liens, leases and licenses) (in each case, after
giving effect to the applicable anti-assignment provisions of the Code, other
than proceeds and receivables thereof to the extent that their assignment is
expressly deemed effective under the Code notwithstanding such prohibitions), or
to the extent that such security interests would result in adverse tax
consequences to Borrower or any one or more of its Subsidiaries as reasonably
determined in writing by the Borrower and notified in writing to the Collateral
Agent (it being understood that the Lenders shall not require the Borrower or
any of its Subsidiaries to enter into any security agreements or pledge
agreements governed by foreign law);

 

(k)                                 any assets specifically requiring perfection
through control (including cash, cash equivalents, deposit accounts or other
bank or securities accounts but excluding the Collateral Proceeds Account) to
the extent the security interest in such asset is not automatically perfected by
filings under the Uniform Commercial Code of any applicable jurisdiction or, in
the case of Pledged Stock, by being held by the Collateral Agent, any Collateral
Representative or an Additional Agent as agent for the Collateral Agent;

 

(l)                                     Foreign Intellectual Property;

 

(m)                             any aircraft, airframes, aircraft engines,
helicopters, vessels or rolling stock or any Equipment or other assets
constituting a part thereof;

 

(n)                                 any Capital Stock and other securities of a
Subsidiary of the Borrower to the extent that the pledge of or grant of any
other Lien on such Capital Stock and other securities for the benefit of any
holders of securities results in the Borrower or any of its Restricted
Subsidiaries being required to file separate financial statements for such
Subsidiary with the Securities and Exchange Commission (or any other
governmental authority) pursuant to either Rule 3-10 or 3-16 of Regulation S-X
under the Securities Act, or any other law, rule or regulation as in effect from
time to time, but only to the extent necessary to not be subject to such
requirement;

 

(o)                                 any assets or property of Holding, other
than the Pledged Stock of the Borrower; and

 

(p)                                 any Goods in which a security interest is
not perfected by filing a financing statement in the applicable Grantor’s
jurisdiction of organization.

 

3.4                               Intercreditor Relations.  Notwithstanding
anything herein to the contrary, it is the understanding of the parties that the
Liens granted pursuant to subsections 3.1 and 3.2 shall, prior to the Discharge
of Additional Obligations that are Senior Priority Obligations, be pari passu
and equal in priority to the Liens granted to any Additional Agent for the
benefit of the holders of the applicable Additional Obligations that are Senior
Priority Obligations to secure such Additional Obligations that are Senior
Priority Obligations pursuant to the applicable Additional Collateral Documents
(except as may be separately otherwise agreed between the Collateral Agent, on
behalf of itself and the Secured Parties, and any Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby).  The Collateral
Agent acknowledges and agrees

 

20

--------------------------------------------------------------------------------


 

that the relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent and any Additional Agent shall be determined solely
pursuant to any applicable Intercreditor Agreement, and not by priority as a
matter of law or otherwise.  Notwithstanding anything herein to the contrary,
the Liens and security interest granted to the Collateral Agent pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder are subject to the provisions of each applicable Intercreditor
Agreement.  In the event of any conflict between the terms of any Intercreditor
Agreement and this Agreement, the terms of such Intercreditor Agreement shall
govern and control as among (i) the Collateral Agent and any Additional Agent,
in the case of the Base Intercreditor Agreement, and (ii) the Collateral Agent
and any other secured creditor (or agent therefor) party thereto, in the case of
any Other Intercreditor Agreement.  In the event of any such conflict, each
Grantor may act (or omit to act) in accordance with such Intercreditor
Agreement, and shall not be in breach, violation or default of its obligations
hereunder by reason of doing so.  Notwithstanding any other provision hereof,
for so long as any Additional Obligations that are Senior Priority Obligations
remain outstanding, any obligation hereunder to deliver to the Collateral Agent
any Security Collateral shall be satisfied by causing such Security Collateral
to be delivered to the applicable Senior Priority Representative (as defined in
the Base Intercreditor Agreement) to be held in accordance with the Base
Intercreditor Agreement.

 

SECTION 4                               REPRESENTATIONS AND WARRANTIES

 

4.1                               Representations and Warranties of Each
Guarantor.  To induce the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Guarantor hereby represents and
warrants to the Collateral Agent and each other Secured Party that the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which representations and warranties is hereby incorporated
herein by reference, are true and correct in all material respects, and the
Collateral Agent and each other Secured Party shall be entitled to rely on each
of such representations and warranties as if fully set forth herein; provided
that each reference in each such representation and warranty to the Borrower’s
knowledge shall, for the purposes of this subsection 4.1, be deemed to be a
reference to such Guarantor’s knowledge.

 

4.2                               Representations and Warranties of Each
Grantor.  To induce the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby represents and
warrants to the Collateral Agent and each other Secured Party that, in each case
after giving effect to the Transactions:

 

4.2.1                     Title; No Other Liens.  Except for the security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on such
Grantor’s Collateral by the Credit Agreement (including, without limitation,
subsection 7.2 thereof), such Grantor owns each item of such Grantor’s
Collateral free and clear of any and all Liens.  Except as set forth on Schedule
3, to the knowledge of such Grantor, no currently effective financing statement
or other similar public notice with respect to any Lien on all or any part of
such Grantor’s Collateral is on file or of record in any public office in the
United States of America, any

 

21

--------------------------------------------------------------------------------


 

state, territory or dependency thereof or the District of Columbia, except such
as have been filed in favor of the Collateral Agent for the benefit of the
Secured Parties pursuant to this Agreement or as are in respect of Liens
permitted by the Credit Agreement (including, without limitation, subsection 7.2
thereof) or any other Loan Document or for which termination statements will be
delivered on the Closing Date.

 

4.2.2                     Perfected Liens.

 

(a)                                 This Agreement is effective to create, as
collateral security for the Obligations of such Grantor, valid and enforceable
Liens on such Grantor’s Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties, except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(b)                                 Except with regard to (i) Liens (if any) on
Specified Assets and (ii) any rights in favor of the United States government as
required by law (if any), upon the completion of the Filings and, with respect
to Instruments, Chattel Paper and Documents upon the earlier of such Filing or
the delivery to and continuing possession by the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, of all Instruments,
Chattel Paper and Documents a security interest in which is perfected by
possession, and upon the obtaining and maintenance of “control” (as described in
the Code) by the Collateral Agent, the Administrative Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for purposes of perfection), in accordance with any
applicable Intercreditor Agreement of the Collateral Proceeds Account, all
Electronic Chattel Paper and all Letter-of-Credit Rights a security interest in
which is perfected by “control” and in the case of Commercial Tort Actions
(other than such Commercial Tort Actions listed on Schedule 6 on the date of
this Agreement), upon the taking of the actions required by subsection 5.2.12,
the Liens created pursuant to this Agreement will constitute valid Liens on and
(to the extent provided herein) perfected security interests in such Grantor’s
Collateral in favor of the Collateral Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons securing
Indebtedness other than Permitted Liens (and subject to any applicable
Intercreditor Agreement), and enforceable as such as against all other Persons
other than Ordinary Course Transferees, except to the extent that the recording
of an assignment or other transfer of title to the Collateral Agent, the
Administrative Agent, the applicable Collateral Representative or any Additional
Agent (in accordance with any applicable Intercreditor Agreement) or the
recording of other applicable documents in the United States Patent and
Trademark Office or United States Copyright Office may be necessary for
perfection or enforceability, and except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) or by an implied covenant of good faith and fair dealing. As used in
this subsection 4.2.2(b), the following terms shall have the following meanings:

 

22

--------------------------------------------------------------------------------


 

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 4A, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 5, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.

 

“Financing Statements”:  the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4B.

 

“Ordinary Course Transferees”:  (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Permitted Liens”:  Liens permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 of the
Credit Agreement.

 

“Specified Assets”:  the following property and assets of such Grantor:

 

(1)                                 Patents, Patent Licenses, Trademarks and
Trademark Licenses to the extent that (a) Liens thereon cannot be perfected by
the filing of financing statements under the Uniform Commercial Code or by the
filing and acceptance thereof in the United States Patent and Trademark Office
or (b) such Patents, Patent Licenses, Trademarks and Trademark Licenses are not,
individually or in the aggregate, material to the business of the Borrower and
its Subsidiaries taken as a whole;

 

(2)                                 Copyrights and Copyright Licenses with
respect thereto and Accounts or receivables arising therefrom to the extent that
(a) Liens thereon cannot be perfected by filing and acceptance of intellectual
property security agreements in the United States Copyright Office or (b) the
Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction is not applicable to the creation or perfection of Liens thereon;

 

(3)                                 Collateral for which the perfection of Liens
thereon requires filings in or other actions under the laws of jurisdictions
outside of the United States of America, any State, territory or dependency
thereof or the District of Columbia;

 

(4)                                 goods included in Collateral received by any
Person for “sale or return” within the meaning of Section 2-326(1)(b) of the
Uniform Commercial

 

23

--------------------------------------------------------------------------------


 

Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person;

 

(5)                                 Fixtures, Vehicles, any other assets subject
to certificates of title, and Money and Cash Equivalents (other than Cash
Equivalents constituting Investment Property to the extent a security interest
therein is perfected by the filing of a financing statement under the Uniform
Commercial Code as in effect from time to time in the relevant jurisdiction);

 

(6)                                 Proceeds of Accounts, receivables or
Inventory which do not themselves constitute Collateral or which do not
constitute identifiable Cash Proceeds or which have not been transferred to or
deposited in the Collateral Proceeds Account (if any) or a Deposit Account of a
Grantor subject to the Collateral Agent’s control;

 

(7)                                 Contracts, Accounts or receivables subject
to the Assignment of Claims Act;

 

(8)                                 Fixtures; and

 

(9)                                 uncertificated securities (to the extent a
security interest is not perfected by the filing of a financing statement).

 

4.2.3                     Jurisdiction of Organization.

 

(a)                                 On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4B.

 

4.2.4                     Farm Products.  None of such Grantor’s Collateral
constitutes, or is the Proceeds of, Farm Products.

 

4.2.5                     Accounts Receivable.  The amounts represented by such
Grantor  to the Administrative Agent or the other Secured Parties from time to
time as owing by each account debtor or by all account debtors in respect of
such Grantor’s  Accounts Receivable constituting Security Collateral will at
such time be the correct amount, in all material respects, actually owing by
such account debtor or debtors thereunder, except to the extent that appropriate
reserves therefor have been established on the books of such Grantor  in
accordance with GAAP.  Unless otherwise indicated in writing to the
Administrative Agent, each Account Receivable of such Grantor arises out of a
bona fide sale and delivery of goods or rendition of services by such Grantor. 
Such Grantor has not given any account debtor any deduction in respect of the
amount due under any such Account, except in the ordinary course of business or
as such Grantor  may otherwise advise the Administrative Agent in writing.

 

4.2.6                     Patents, Copyrights and Trademarks.  Schedule 5 lists
all material Trademarks, material Copyrights and material Patents, in each case,
registered in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and owned by such Grantor  in its own name as
of the date hereof, and all

 

24

--------------------------------------------------------------------------------


 

material Trademark Licenses, all material Copyright Licenses and all material
Patent Licenses (including, without limitation, material Trademark Licenses for
registered Trademarks, material Copyright Licenses for registered Copyrights and
material Patent Licenses for registered Patents but excluding licenses to
commercially available “off-the-shelf” software) owned by such Grantor  in its
own name as of the date hereof, in each case, that is solely United States
Intellectual Property.

 

4.3                               Representations and Warranties of Each
Pledgor.  To induce the Collateral Agent, the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Pledgor
hereby represents and warrants to the Collateral Agent and each other Secured
Party that:

 

4.3.1                     Except as provided in subsection 3.3, the shares of
Pledged Stock pledged by such Pledgor hereunder constitute (i) in the case of
shares of a Domestic Subsidiary, all the issued and outstanding shares of all
classes of the Capital Stock of such Domestic Subsidiary owned by such Pledgor
and (ii) in the case of any Pledged Stock constituting Capital Stock of any
Foreign Subsidiary, as of the Closing Date such percentage (not more than 65%)
as is specified on Schedule 2 of all the issued and outstanding shares of all
classes of the Capital Stock of each such Foreign Subsidiary owned by such
Pledgor.

 

4.3.2                     [RESERVED]

 

4.3.3                     Such Pledgor is the record and beneficial owner of,
and has good title to, the Pledged Securities pledged by it hereunder, free of
any and all Liens securing Indebtedness owing to any other Person, except the
security interest created by this Agreement and Liens arising by operation of
law or permitted by the Credit Agreement (or described in the definition of
“Permitted Lien” in the Credit Agreement).

 

4.3.4                     Except with respect to security interests in Pledged
Securities (if any) constituting Specified Assets, upon delivery to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
of the certificates evidencing the Pledged Securities held by such Pledgor
together with executed undated stock powers or other instruments of transfer,
the security interest created in such Pledged Securities constituting
certificated securities by this Agreement, assuming the continuing possession of
such Pledged Securities by the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, will constitute a valid, perfected first
priority (subject, in terms of priority only, to the priority of the Liens of
the applicable Collateral Representative and Additional Agent) security interest
in such Pledged Securities to the extent provided in and governed by the Code,
enforceable in accordance with its terms against all creditors of such Pledgor
and any Persons purporting to purchase such Pledged Securities from such
Pledgor, except as enforceability may be affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

25

--------------------------------------------------------------------------------


 

4.3.5                     Except with respect to security interests in Pledged
Securities (if any) constituting Specified Assets, upon the obtaining and
maintenance of “control” (as described in the Code) by the Collateral Agent, the
applicable Collateral Representative or any Additional Agent (or their
respective agents appointed for purposes of perfection), as applicable, in
accordance with each applicable Intercreditor Agreement, of all Pledged
Securities that constitute uncertificated securities, the security interest
created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative and any Additional Agent) security interest
in such Pledged Securities constituting uncertificated securities, enforceable
in accordance with its terms against all creditors of such Pledgor and any
persons purporting to purchase such Pledged Securities from such Pledgor, to the
extent provided in and governed by the Code, in each case subject to Liens
permitted by the Credit Agreement (including Permitted Liens) (and any
applicable Intercreditor Agreement), except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

SECTION 5                               COVENANTS

 

5.1                               Covenants of Each Guarantor.  Each Guarantor
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligations, and all other
Obligations then due and owing, shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized, or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) and the Commitments shall have terminated, (ii) a sale
or other disposition of all the Capital Stock of such Guarantor (other than to
the Borrower or a Subsidiary Guarantor), or, if such Guarantor is a Subsidiary
Guarantor, any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary of the Borrower, in each case
that is permitted under the Credit Agreement or (iii) such Guarantor becoming an
Excluded Subsidiary, such Guarantor shall take, or shall refrain from taking, as
the case may be, each action that is necessary to be taken or not taken, as the
case may be, so that no Default or Event of Default is caused by the failure to
take such action or to refrain from taking such action by such Guarantor or any
of its Restricted Subsidiaries.

 

5.2                               Covenants of Each Grantor.  Each Grantor
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligation and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized, or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) and the Commitments shall have terminated, (ii) a sale
or other disposition of all the Capital Stock of such Grantor (other than to the
Borrower or a Subsidiary Guarantor), or any other transaction or occurrence as a
result of which such Grantor ceases to be a Restricted Subsidiary of the

 

26

--------------------------------------------------------------------------------


 

Borrower, in each case that is permitted under the Credit Agreement or (iii)
such Grantor becoming an Excluded Subsidiary:

 

5.2.1                     Delivery of Instruments and Chattel Paper.  If any
amount payable under or in connection with any of such Grantor’s Collateral
shall be or become evidenced by any Instrument or Chattel Paper, such Grantor
shall (except as provided in the following sentence) be entitled to retain
possession of all Collateral of such Grantor evidenced by any Instrument or
Chattel Paper, and shall hold all such Collateral in trust for the Collateral
Agent, for the benefit of the Secured Parties.  In the event that an Event of
Default shall have occurred and be continuing, upon the request of the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
such Instrument or Chattel Paper shall be promptly delivered to the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, duly
indorsed in a manner reasonably satisfactory to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, to be held as Collateral
pursuant to this Agreement.  Such Grantor shall not permit any other Person to
possess any such Collateral at any time other than in connection with any sale
or other disposition of such Collateral in a transaction permitted by the Credit
Agreement or as contemplated by the Intercreditor Agreements.

 

5.2.2                     [Reserved].

 

5.2.3                     Payment of Obligations.  Such Grantor will pay and
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all material taxes, assessments and governmental
charges or levies imposed upon such Grantor’s Collateral or in respect of income
or profits therefrom, as well as all material claims of any kind (including,
without limitation, material claims for labor, materials and supplies) against
or with respect to such Grantor’s Collateral, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and except to the extent that failure to
do so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

5.2.4                     Maintenance of Perfected Security Interest; Further
Documentation.

 

(a)                                 Such Grantor shall use commercially
reasonable efforts to maintain the security interest created by this Agreement
in such Grantor’s Collateral as a perfected security interest as and to the
extent described in subsection 4.2.2 and to defend the security interest created
by this Agreement in such Grantor’s Collateral against the claims and demands of
all Persons whomsoever (subject to the other provisions hereof).

 

(b)                                 Such Grantor will furnish to the Collateral
Agent from time to time statements and schedules further identifying and
describing such Grantor’s Collateral and such other reports in connection with
such Grantor’s Collateral as the Collateral Agent may reasonably request in
writing, all in reasonable detail.

 

27

--------------------------------------------------------------------------------


 

(c)                                  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted by such
Grantor, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) as in effect from time to time in any United States jurisdiction with
respect to the security interests created hereby; provided that, notwithstanding
any other provision of this Agreement or any other Loan Document, neither the
Borrower nor any Grantor will be required to (v) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such non-U.S. jurisdiction, or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
create any security interests (or other Liens) in assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (w) deliver control agreements with respect to,
or confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except in the case of Security Collateral that
constitutes Capital Stock or Pledged Notes in certificated form, delivering such
Capital Stock or Pledged Notes to the Collateral Agent, (or another Person as
required under any applicable Intercreditor Agreement), (x) take any action in
order to perfect any security interests in any assets specifically requiring
perfection through control (including cash, cash equivalents, deposit accounts
or securities accounts) (except, in each case, to the extent consisting of
proceeds perfected by the filing of a financing statement under the Code or, in
the case of Pledged Stock, by being held by the Collateral Agent, any Collateral
Representative or any Additional Agent as agent for the Collateral Agent), (y)
deliver landlord lien waivers, estoppels or collateral access letters or (z)
file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

 

(d)                                 The Collateral Agent may grant extensions of
time for the creation and perfection of security interests in, or the obtaining
a delivery of documents or other deliverables with respect to, particular assets
of any Grantor where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or any other Security
Documents.

 

5.2.5                     Changes in Name, Jurisdiction of Organization, etc. 
Such Grantor will give prompt written notice to the Collateral Agent of any
change in its name, legal form or jurisdiction of organization (whether by
merger or otherwise) (and in any event within 30 days of such change); provided
that, promptly after receiving a written request therefor from the Collateral
Agent, such Grantor shall deliver to the Collateral Agent all additional
financing statements and other documents reasonably necessary to maintain the
validity, perfection and priority of the security interests created hereunder
and other documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests as and to the extent
provided for herein and upon receipt of such additional financing statements the
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional

 

28

--------------------------------------------------------------------------------


 

financing statements by such Grantor.  Upon any such approval such Grantor shall
proceed with the filing of the additional financing statements and deliver
copies (or other evidence of filing) of the additional filed financing
statements to the Collateral Agent.

 

5.2.6                     [Reserved].

 

5.2.7                     Pledged Stock.  In the case of each Grantor that is an
Issuer, such Issuer  agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Stock issued by it and will comply with such
terms insofar as such terms are applicable to it, (ii) it will notify the
Collateral Agent promptly in writing of the occurrence of any of the events
described in subsection 5.3.1 with respect to the Pledged Stock issued by it and
(iii) the terms of subsections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
subsection 6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8                     Accounts Receivable.

 

(a)                                 With respect to Accounts Receivable
constituting Collateral other than in the ordinary course of business or as
permitted by the Loan Documents, such Grantor will not (i) grant any extension
of the time of payment of any of such Grantor’s Accounts Receivable, (ii)
compromise or settle any such Account Receivable for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any Account Receivable, (iv) allow any credit or discount whatsoever on any
such Account Receivable or (v) amend, supplement or modify any Account
Receivable unless such extensions, compromises, settlements, releases, credits,
discounts, amendments, supplements or modifications would not reasonably be
expected to materially adversely affect the value of the Accounts Receivable
constituting Collateral taken as a whole.

 

(b)                                 Such Grantor will deliver to the Collateral
Agent a copy of each material demand, notice or document received by it that
questions or calls into doubt the validity or enforceability of more than 10% of
the aggregate amount of the then outstanding Accounts Receivable.

 

5.2.9                     Maintenance of Records.  Such Grantor will keep and
maintain at its own cost and expense reasonably satisfactory and complete
records of its Collateral, including, without limitation, a record of all
payments received and all credits granted with respect to such Collateral, and
shall mark such records to evidence this Agreement and the Liens and the
security interests created hereby.

 

5.2.10              Acquisition of Intellectual Property.  Concurrently with or
prior to the delivery of the annual Compliance Certificate pursuant to
Subsection 6.2(b) of the Credit Agreement, the Borrower will notify the
Collateral Agent of any acquisition by the Grantors of any registration of any
material United States Copyright, Patent or Trademark constituting Collateral,
and each applicable Grantor shall take such actions as may be reasonably
requested by the Collateral Agent (but only to the extent such actions are
within such Grantor’s control) to perfect the security interest granted to the
Collateral Agent and the other Secured Parties therein, to the extent provided
herein in respect of

 

29

--------------------------------------------------------------------------------


 

any United States Copyright, Patent or Trademark constituting Collateral, by the
making of appropriate filings in the United States Patent and Trademark Office,
or with respect to Copyrights, the United States Copyright Office.

 

5.2.11              [Reserved].

 

5.2.12              Commercial Tort Actions.  All Commercial Tort Actions of
each Grantor in existence on the date of this Agreement, known to such Grantor
on the date hereof, are described in Schedule 6 hereto.  If any Grantor shall at
any time after the date of this Agreement acquire a Commercial Tort Action, such
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor and describing the details thereof and shall grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon and subject to the terms of this Agreement.

 

5.3                               Covenants of Each Pledgor.  Each Pledgor
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the  Loans, any Reimbursement Obligations and all other Obligations then due
and owing shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to each applicable
Issuing Bank) and the Commitments shall have terminated, (ii) as to any Pledgor,
a sale or other disposition of all the Capital Stock of such Pledgor (other than
to the Borrower or a Subsidiary Guarantor), or any other transaction or
occurrence as a result of which such Pledgor (other than Holding) ceases to be a
Restricted Subsidiary of the Borrower, in each case that is permitted under the
Credit Agreement or (iii) as to any Pledgor, such Pledgor becoming an Excluded
Subsidiary:

 

5.3.1                     Additional Shares.  If such Pledgor shall, as a result
of its ownership of its Pledged Stock, become entitled to receive or shall
receive any stock certificate (including, without limitation, any stock
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), stock option or similar rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Pledgor shall accept the
same as the agent of the Collateral Agent and the other Secured Parties, hold
the same in trust for the Collateral Agent and the other Secured Parties and
deliver the same forthwith to the Collateral Agent (who will hold the same on
behalf of the Secured Parties), any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, in the exact form received, duly indorsed by such Pledgor to the
Collateral Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Pledgor, to be held by the Collateral Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, subject to the terms
hereof, as additional collateral security for the Obligations (subject to
subsection 3.3 and provided that in no event shall there be pledged, nor shall
any Pledgor be required to pledge, (i) more than 65% of any series of

 

30

--------------------------------------------------------------------------------


 

outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States tax purposes) of any Foreign Subsidiary
pursuant to this Agreement) or (ii) any Restricted Assets).  If an Event of
Default shall have occurred and be continuing, any sums paid upon or in respect
of the Pledged Stock upon the liquidation or dissolution of any Issuer (except
any liquidation or dissolution of any Subsidiary of the Borrower in accordance
with the Credit Agreement) shall be paid over to the Collateral Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement to be held by the
Collateral Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement
subject to the terms hereof as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
to be held by the Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by any
applicable Intercreditor Agreement.  If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement
hold such money or property in trust for the Secured Parties, segregated from
other funds of such Pledgor, as additional collateral security for the
Obligations.

 

5.3.2                     [Reserved]

 

5.3.3                     Pledged Notes.

 

(a)                                 Such Pledgor shall, on the date of this
Agreement (or on such later date upon which it becomes a party hereto pursuant
to subsection 9.15), deliver to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with each
applicable Intercreditor Agreement, all Pledged Notes then held by such Pledgor,
endorsed in blank or, at the request of the Collateral Agent, endorsed to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with each applicable Intercreditor
Agreement.  Furthermore, within ten Business Days (or such longer period as may
be agreed by the Collateral Agent in its sole discretion) after any Pledgor
obtains a Pledged Note, such Pledgor shall cause such Pledged Note to be
delivered to the Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, endorsed in blank or, at the request of the Collateral
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, endorsed
to the Collateral

 

31

--------------------------------------------------------------------------------


 

Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement.

 

5.3.4                     Maintenance of Security Interest.

 

(a)                                 Such Pledgor shall use commercially
reasonable efforts to defend the security interest created by this Agreement in
such Pledgor’s Pledged Collateral against the claims and demands of all Persons
whomsoever.  At any time and from time to time, upon the written request of the
Collateral Agent and at the sole expense of such Pledgor, such Pledgor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Pledgor provided, that
notwithstanding any other provision of this Agreement or any other Loan
Documents, neither the Borrower nor any other Pledgor will be required to
(v) take any action in any jurisdiction other than the United States of America,
or required by the laws of any such non-U.S. jurisdiction or enter into any
security agreement or pledge agreement governed by the laws of any such non-U.S.
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral, (w) deliver control
agreements with respect to, or confer perfection by “control” over, any deposit
accounts, bank or securities account or other Collateral, except in the case of
Security Collateral that constitutes Capital Stock or Pledged Notes in
certificated form, delivering such Capital Stock or Pledged Notes to the
Collateral Agent (or another Person as required under any Intercreditor
Agreement), (x) take any action in order to perfect any security interests in
any assets specifically requiring perfection through control (including cash,
cash equivalents, deposit accounts or securities accounts) (except, in each
case, to the extent consisting of proceeds perfected by the filing of a
financing statement under the Code or, in the case of Pledged Stock, by being
held by the Collateral Agent, Collateral Representative or an Additional Agent
as agent for the Collateral Agent), (y) deliver landlord lien waivers, estoppels
or collateral access letters or (z) file any fixture filing with respect to any
security interest in Fixtures affixed to or attached to any real property
constituting Excluded Assets.

 

(b)                                 The Collateral Agent may grant extensions of
time for the creation and perfection of security interests in, or obtaining or
delivery of documents or other deliverables with respect to, particular assets
of any Pledgor where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or any other Security
Documents.

 

5.3.5                     Additional Pledged Stock.

 

(a)                                 At such time as any Home Warranty Subsidiary
or Captive Insurance Subsidiary is no longer subject to regulation (and that has
no Subsidiary that is subject to regulation) as an insurance, home warranty,
service contract or similar company, as the case may be, (1) within 60 days of
such time, the relevant Pledgors shall deliver the certificates, if any,
constituting the New Pledged Stock, if any, issued by such Home

 

32

--------------------------------------------------------------------------------


 

Warranty Subsidiary or Captive Insurance Subsidiary to the Collateral Agent (who
will hold the same on behalf of the Secured Parties), Collateral Representative
or any Additional Agent, as applicable, in accordance with the Intercreditor
Agreement, in the exact form received, duly indorsed by such Pledgor to the
Collateral Agent, Collateral Representative or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement, if required, or
accompanied by an undated stock power covering such certificate duly executed in
blank by such Pledgor, to be held by the Collateral Agent, Collateral
Representative or any Additional Agent, as applicable, in accordance with the
Intercreditor Agreement, subject to the terms hereof, as additional collateral
security for the Obligations (subject to subsection 3.3 and provided that in no
event shall there be pledged, nor shall any Pledgor be required to pledge, (i) 
more than 65% of any series of the outstanding Capital Stock of any Foreign
Subsidiary pursuant to this Agreement or (ii) any Restricted Assets) and (2) on
the date that is 60 days after such time, such New Pledged Stock shall be deemed
“Pledged Stock” for all purposes under this Agreement, and Schedule 2 shall be
deemed amended to include the issuers of such New Pledged Stock as “Issuers”
hereunder.

 

SECTION 6                               REMEDIAL PROVISIONS

 

6.1                               Certain Matters Relating to Accounts.

 

(a)                                 At any time and from time to time after the
occurrence and during the continuance of an Event of Default, subject to each
applicable Intercreditor Agreement, the Collateral Agent shall have the right to
make test verifications of the Accounts Receivable constituting Collateral in
any reasonable manner and through any reasonable medium that it reasonably
considers advisable, and the relevant Grantor shall furnish all such assistance
and information as the Collateral Agent may reasonably require in connection
with such test verifications.  At any time and from time to time after the
occurrence and during the continuance of an Event of Default, subject to each
applicable Intercreditor Agreement, upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.

 

(b)                                 [Reserved].

 

(c)                                  At any time and from time to time after the
occurrence and during the continuance of an Event of Default specified in
subsection 8.1(a) of the Credit Agreement, subject to each applicable
Intercreditor Agreement, at the Collateral Agent’s request, each Grantor shall
deliver to the Collateral Agent copies or, if required by the Collateral Agent
for the enforcement thereof or foreclosure thereon, originals of all documents
held by such Grantor evidencing, and relating to, the agreements and
transactions which gave rise to such Grantor’s Accounts Receivable constituting
Collateral, including, without limitation, all statements relating to such
Grantor’s Accounts Receivable constituting Collateral and all orders, invoices
and shipping receipts.

 

33

--------------------------------------------------------------------------------


 

(d)                                 So long as no Event of Default has occurred
and is continuing, the Collateral Agent shall instruct the Collateral Account
Bank to promptly remit any funds on deposit in each Grantor’s Collateral
Proceeds Account to such Grantor’s General Fund Account or any other account
designated by such Grantor.  In the event that an Event of Default has occurred
and is continuing, the Collateral Agent and the Grantors agree that the
Collateral Agent, at its option, may require that each Collateral Proceeds
Account and the General Fund Account of each Grantor be established at the
Collateral Agent or at another institution reasonably acceptable to the
Collateral Agent.  Each Grantor shall have the right, at any time and from time
to time, to withdraw such of its own funds from its own General Fund Account,
and to maintain such balances in its General Fund Account, as it shall deem to
be necessary or desirable.

 

6.2                               Communications with Obligors; Grantors Remain
Liable.

 

(a)                                 The Collateral Agent in its own name or in
the name of others, may at any time and from time to time after the occurrence
and during the continuance of an Event of Default specified in subsection
8.1(a) of the Credit Agreement, subject to each applicable Intercreditor
Agreement, communicate with obligors under the Accounts Receivable constituting
Collateral and parties to the Contracts (in each case, to the extent
constituting Collateral) to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts Receivable or
Contracts.

 

(b)                                 Upon the request of the Collateral Agent at
any time after the occurrence and during the continuance of an Event of Default
specified in subsection 8.1(a) of the Credit Agreement, subject to each
applicable Intercreditor Agreement, each Grantor  shall notify obligors on such
Grantor’s Accounts Receivable and parties to such Grantor’s Contracts (in each
case, to the extent constituting Collateral) that such Accounts Receivable and
such Contracts have been assigned to the Collateral Agent, for the benefit of
the Secured Parties, and that payments in respect thereof shall be made directly
to the Collateral Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of such Grantor’s
Accounts Receivable to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto.  None of the Collateral Agent, the
Administrative Agent or any other Secured Party shall have any obligation or
liability under any Account Receivable (or any agreement giving rise thereto) by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Party of any payment relating thereto, nor shall the
Collateral Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Account
Receivable (or any agreement giving rise thereto) to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

34

--------------------------------------------------------------------------------


 

6.3                               Pledged Stock.

 

(a)                                 Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given notice to
the relevant Pledgor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to subsection 6.3(b), each Pledgor shall be
permitted to receive all cash dividends and distributions paid in respect of the
Pledged Stock and all payments made in respect of the Pledged Notes, and to
exercise all voting and corporate rights with respect to the Pledged Stock.

 

(b)                                 Subject to each applicable Intercreditor
Agreement, if an Event of Default shall occur and be continuing and the
Collateral Agent shall give written notice of its intent to exercise such rights
to the relevant Pledgor or Pledgors, (i) the Collateral Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Stock and make application thereof to the Obligations of
the relevant Pledgor as provided in the Credit Agreement consistent with
subsection 6.5, and (ii) any or all of the Pledged Stock shall be registered in
the name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Pledged Stock at any meeting of shareholders of the relevant
Issuer or Issuers or otherwise and (y) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Pledgor or the Collateral Agent, of any right,
privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent, may reasonably
determine), all without liability to the maximum extent permitted by applicable
law (other than for its gross negligence or willful misconduct) except to
account for property actually received by it, but the Collateral Agent shall
have no duty to any Pledgor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing, provided
that the Collateral Agent shall not exercise any voting or other consensual
rights pertaining to the Pledged Stock in any way that would constitute an
exercise of the remedies described in subsection 6.6 other than in accordance
with subsection 6.6.

 

(c)                                  Each Pledgor hereby authorizes and
instructs each Issuer or maker of any Pledged Securities pledged by such Pledgor
hereunder to, subject to each applicable Intercreditor Agreement, (i) comply
with any instruction received by it from the Collateral Agent in writing with
respect to Capital Stock in such Issuer that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Pledgor,
and each Pledgor agrees that each Issuer or maker shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Collateral Agent.

 

6.4                               Proceeds to be Turned Over to the Collateral
Agent.  In addition to the rights of the Collateral Agent and the other Secured
Parties specified in subsection 6.1 with respect to

 

35

--------------------------------------------------------------------------------


 

payments of Accounts Receivable constituting Collateral, subject to each
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, and the Collateral Agent shall have instructed any Grantor to do so,
all Proceeds of Collateral received by such Grantor consisting of cash, checks
and other Cash Equivalent items shall be held by such Grantor in trust for the
Collateral Agent and the other Secured Parties hereto, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Collateral Agent, in the exact form received by such Grantor
(duly indorsed by such Grantor to the Collateral Agent.  All Proceeds of
Collateral received by the Collateral Agent hereunder shall be held by the
Collateral Agent in the relevant Collateral Proceeds Account maintained under
its sole dominion and control, subject to each applicable Intercreditor
Agreement.  All Proceeds of Collateral while held by the Collateral Agent in
such Collateral Proceeds Account (or by the relevant Grantor in trust for the
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all the Obligations of such Grantor and shall not
constitute payment thereof until applied as provided in subsection 6.5 and each
applicable Intercreditor Agreement.

 

6.5                               Application of Proceeds.  It is agreed that if
an Event of Default shall occur and be continuing, any and all Proceeds of the
relevant Granting Party’s Collateral (as defined in the Credit Agreement)
received by the Collateral Agent (whether from the relevant Granting Party or
otherwise) shall be held by the Collateral Agent for the benefit of the Secured
Parties as collateral security for the Obligations of the relevant Granting
Party (whether matured or unmatured), and/or then or at any time thereafter may,
in the sole discretion of the Collateral Agent, subject to each applicable
Intercreditor Agreement, be applied by the Collateral Agent against the
Obligations of the relevant Granting Party then due and owing in the order of
priority set forth in subsection 9.14 of the Credit Agreement.

 

6.6                               Code and Other Remedies.  Subject to each
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, subject the terms of each applicable Intercreditor Agreement, the
Collateral Agent, on behalf of the Secured Parties, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations to
the extent permitted by applicable law, all rights and remedies of a secured
party under the Code or any other applicable law and subject to each applicable
Intercreditor Agreement.  Without limiting the generality of the foregoing, to
the extent permitted by applicable law, the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Granting Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith (subject to the terms of any documentation governing any Special
Purpose Financing) collect, receive, appropriate and realize upon the Security
Collateral, or any part thereof, and/or may forthwith, subject to any existing
reserved rights or licenses, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Security Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
To the extent permitted by law, the Collateral Agent or any other Secured Party
shall have the right, upon any

 

36

--------------------------------------------------------------------------------


 

such sale or sales, to purchase the whole or any part of the Security Collateral
so sold, free of any right or equity of redemption in such Granting Party, which
right or equity is hereby waived and released.  Each Granting Party further
agrees, at the Collateral Agent’s request (subject to the terms of any
documentation governing any Special Purpose Financing and subject to each
applicable Intercreditor Agreement), to assemble the Security Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at such Granting Party’s premises or
elsewhere.  The Collateral Agent shall apply the net proceeds of any action
taken by it pursuant to this subsection 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Security Collateral or in any way
relating to the Security Collateral or the rights of the Collateral Agent and
the other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations of the relevant Granting Party then due and owing, in the order of
priority specified in subsection 6.5 above, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the
Code, need the Collateral Agent account for the surplus, if any, to such
Granting Party.  To the extent permitted by applicable law, (i) such Granting
Party waives all claims, damages and demands it may acquire against the
Collateral Agent or any other Secured Party arising out of the repossession,
retention or sale of the Security Collateral, other than any such claims,
damages and demands that may arise from the gross negligence or willful
misconduct of any of the Collateral Agent or such other Secured Party, and
(ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

6.7                               Registration Rights.

 

(a)                                 Subject to each applicable Intercreditor
Agreement, if the Collateral Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to subsection 6.6, and if in the
reasonable opinion of the Collateral Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Pledgor will
use its reasonable best efforts to cause the Issuer thereof to (i) execute and
deliver, and use its best efforts to cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the reasonable opinion of the
Collateral Agent, necessary or advisable to register such Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its reasonable best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of not more than one
year from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.

 

37

--------------------------------------------------------------------------------


 

(b)                                 Such Pledgor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all such Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Such Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, to the extent permitted by
applicable law, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Collateral Agent shall not be
under any obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

 

(c)                                  Such Pledgor agrees to use its reasonable
best efforts to do or cause to be done all such other acts as may be necessary
to make such sale or sales of all or any portion of such Pledged Stock pursuant
to this subsection 6.7 valid and binding and in compliance with any and all
other applicable Requirements of Law.  Such Pledgor further agrees that a breach
of any of the covenants contained in this subsection 6.7 will cause irreparable
injury to the Collateral Agent and the Lenders, that the Collateral Agent and
the Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this subsection 6.7 shall
be specifically enforceable against such Pledgor, and, to the extent permitted
by applicable law, such Pledgor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred or is continuing under the
Credit Agreement.

 

6.8                               Waiver; Deficiency.  Each Granting Party shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Security Collateral are insufficient to pay in full, the
Loans, Reimbursement Obligations constituting Obligations of such Granting Party
and, to the extent then due and owing, all other Obligations of such Granting
Party and the reasonable fees and disbursements of any attorneys employed by the
Collateral Agent or any other Secured Party to collect such deficiency.

 

SECTION 7                               THE COLLATERAL AGENT

 

7.1                               Collateral Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                 Each Granting Party hereby irrevocably
constitutes and appoints the Collateral Agent and any authorized officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Granting Party and in the name of such Granting Party or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Collateral Agent agrees not to exercise such power except upon the
occurrence and during the continuance of any Event of Default, and in accordance
with and subject to each applicable Intercreditor Agreement.  Without limiting
the generality of the foregoing, at any time

 

38

--------------------------------------------------------------------------------


 

when an Event of Default has occurred and is continuing (in each case to the
extent permitted by applicable law and subject to each applicable Intercreditor
Agreement), (x) each Pledgor hereby gives the Collateral Agent the power and
right, on behalf of such Pledgor, without notice or assent by such Pledgor, to
execute, in connection with any sale provided for in subsection 6.6(a) or 6.7,
any indorsements, assessments or other instruments of conveyance or transfer
with respect to such Pledgor’s Pledged Collateral, and (y) each Grantor  hereby
gives the Collateral Agent the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:

 

(i)                                     subject to the terms of any
documentation governing any Special Purpose Financing, in the name of such
Grantor or its own name, or otherwise, take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account Receivable of such Grantor that
constitutes Collateral or with respect to any other Collateral of such Grantor
and file any claim or take any other action or institute any proceeding in any
court of law or equity or otherwise deemed appropriate by the Collateral Agent
for the purpose of collecting any and all such moneys due under any Account
Receivable of such Grantor that constitutes Collateral or with respect to any
other Collateral of such Grantor whenever payable;

 

(ii)                                  in the case of any Copyright, Patent, or
Trademark constituting Collateral of such Grantor, execute and deliver any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to such Grantor to evidence the Collateral Agent’s and the
Lenders’ security interest in such Copyright, Patent, or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

(iii)                               pay or discharge taxes and Liens, other than
Liens permitted under this Agreement or the other Loan Documents, levied or
placed on the Collateral of such Grantor, effect any repairs or any insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefor and the costs thereof; and

 

(iv)                              subject to the terms of any documentation
governing any Special Purpose Financing, (A) direct any party liable for any
payment under any of the Collateral of such Grantor to make payment of any and
all moneys due or to become due thereunder directly to the Collateral Agent or
as the Collateral Agent shall direct; (B) ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate;
(G) subject to any existing

 

39

--------------------------------------------------------------------------------


 

reserved rights or licenses, assign any Copyright, Patent or Trademark
constituting Collateral of such Grantor (along with the goodwill of the business
to which any such Copyright, Patent or Trademark pertains), for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; and (H) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
of such Grantor as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral of such Grantor and the Collateral Agent’s and the
other Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

(b)                                 The reasonable expenses of the Collateral
Agent incurred in connection with actions undertaken as provided in this
subsection 7.1, together with interest thereon at a rate per annum equal to the
rate per annum at which interest would then be payable on past due ABR Loans
that are Revolving Loans, from the date of payment by the Collateral Agent to
the date reimbursed by the relevant Granting Party, shall be payable by such
Granting Party to the Collateral Agent on demand.

 

(c)                                  Each Granting Party hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof.  All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable as to the relevant Granting Party until this
Agreement is terminated as to such Granting Party, and the security interests in
the Security Collateral of such Granting Party created hereby are released.

 

7.2                               Duty of Collateral Agent.  The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Security Collateral in its possession, under Section 9-207
of the Code or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account.  None of the
Collateral Agent, any other Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Security Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Security
Collateral upon the request of any Granting Party or any other Person or, except
as otherwise provided herein, to take any other action whatsoever with regard to
the Security Collateral or any part thereof.  The powers conferred on the
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Collateral Agent’s and the other Secured Parties’ interests in the Security
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and to the maximum extent permitted
by applicable law, neither they nor any of their officers, directors, employees
or agents shall be responsible to any Granting Party for any act or failure to
act hereunder, except as otherwise provided herein or for their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and nonappealable decision).

 

40

--------------------------------------------------------------------------------


 

7.3                               Financing Statements.  Pursuant to any
applicable law, each Granting Party authorizes the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to such Granting Party’s Security Collateral without
the signature of such Granting Party in such form and in such filing offices as
the Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement.  Each Granting Party
authorizes the Collateral Agent to use any collateral description reasonably
determined by the Collateral Agent, including, without limitation, the
collateral description “all personal property” or “all assets” or words of
similar meaning in any such financing statements, provided that any collateral
description in any financing statement or other filing or recording document or
instrument with respect to Holding and/or Holding’s Pledged Collateral shall be
limited to an accurate and precise description of Holding’s Pledged Collateral. 
The Collateral Agent agrees to use its commercially reasonable efforts to notify
the relevant Granting Party of any financing or continuation statement filed by
it, provided that any failure to give such notice shall not affect the validity
or effectiveness of any such filing.

 

7.4                               Authority of Collateral Agent.  Each Granting
Party acknowledges that the rights and responsibilities of the Collateral Agent
under this Agreement with respect to any action taken by the Collateral Agent or
the exercise or non-exercise by the Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Granting Parties, the Collateral Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Granting
Party shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

7.5                               Right of Inspection.  Upon reasonable written
advance notice to any Grantor and as often as may reasonably be desired, or at
any time and from time to time after the occurrence and during the continuation
of an Event of Default, the Collateral Agent shall have reasonable access during
normal business hours to all the books, correspondence and records of such
Grantor , and the Collateral Agent and its representatives may examine the same,
and to the extent reasonable take extracts therefrom and make photocopies
thereof, and such Grantor agrees to render to the Collateral Agent at such
Grantor’s reasonable cost and expense, such clerical and other assistance as may
be reasonably requested with regard thereto.  The Collateral Agent and its
representatives shall also have the right, upon reasonable advance written
notice to such Grantor subject to any lease restrictions, to enter during normal
business hours into and upon any premises owned, leased or operated by such
Grantor where any of such  Grantor’s Inventory or Equipment is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein to the extent not inconsistent with the provisions of the
Credit Agreement and the other Loan Documents (and subject to each applicable
Intercreditor Agreement).

 

41

--------------------------------------------------------------------------------


 

SECTION 8                               NON-LENDER SECURED PARTIES

 

8.1                               Rights to Collateral.

 

(a)                                 The Non-Lender Secured Parties shall not
have any right whatsoever to do any of the following:  (i) exercise any rights
or remedies with respect to the Collateral (such term, as used in this
Section 8, having the meaning assigned to it in the Credit Agreement) or to
direct the Collateral Agent to do the same, including, without limitation, the
right to (A) enforce any Liens or sell or otherwise foreclose on any portion of
the Collateral, (B) request any action, institute any proceedings, exercise any
voting rights, give any instructions, make any election, notify account debtors
or make collections with respect to all or any portion of the Collateral or
(C) release any Guarantor under this Agreement or release any Collateral from
the Liens of any Security Document or consent to or otherwise approve any such
release; (ii) demand, accept or obtain any Lien on any Collateral (except for
Liens arising under, and subject to the terms of, this Agreement); (iii) vote in
any Bankruptcy Case or similar proceeding in respect of Holding  or any of its
Subsidiaries (any such proceeding, for purposes of this clause (a), a
“Bankruptcy”) with respect to, or take any other actions concerning, the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with this Agreement);
(v) oppose any sale, transfer or other disposition of the Collateral;
(vi) object to any debtor-in-possession financing in any Bankruptcy which is
provided by one or more Lenders among others (including on a priming basis under
Section 364(d) of the Bankruptcy Code); (vii) object to the use of cash
collateral in respect of the Collateral in any Bankruptcy; or (viii) seek, or
object to the Lenders or Agent seeking on an equal and ratable basis, any
adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy.

 

(b)                                 Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
agrees that in exercising rights and remedies with respect to the Collateral,
the Collateral Agent and the Lenders, with the consent of the Collateral Agent,
may enforce the provisions of the Security Documents and exercise remedies
thereunder and under any other Loan Documents (or refrain from enforcing rights
and exercising remedies), all in such order and in such manner as they may
determine in the exercise of their sole business judgment.  Such exercise and
enforcement shall include, without limitation, the rights to collect, sell,
dispose of or otherwise realize upon all or any part of the Collateral, to incur
expenses in connection with such collection, sale, disposition or other
realization and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction.  The
Non-Lender Secured Parties by their acceptance of the benefits of this Agreement
and the other Security Documents hereby agree not to contest or otherwise
challenge any such collection, sale, disposition or other realization of or upon
all or any of the Collateral.  Whether or not a Bankruptcy Case has been
commenced, the Non-Lender Secured Parties shall be deemed to have consented to
any sale or other disposition of any property, business or assets of Holding or
any of its Subsidiaries and the release of any or all of the Collateral from the
Liens of any Security Document in connection therewith.

 

(c)                                  Notwithstanding any provision of this
subsection 8.1, the Non-Lender Secured Parties shall be entitled, subject to
each applicable Intercreditor Agreement, to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleadings (A) in order to prevent any Person from seeking to foreclose on
the Collateral or

 

42

--------------------------------------------------------------------------------


 

supersede the Non-Lender Secured Parties’ claim thereto or (B) in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Non-Lender Secured Parties.  Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement, agrees to be bound by and to comply with each
applicable Intercreditor Agreement and authorizes the Collateral Agent to enter
into the Intercreditor Agreements on its behalf.

 

(d)                                 Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement, agrees that the Collateral Agent
and the Lenders may deal with the Collateral, including any exchange, taking or
release of Collateral, may change or increase the amount of the Borrower
Obligations and/or the Guarantor Obligations, and may release any Guarantor from
its Obligations hereunder, all without any liability or obligation (except as
may be otherwise expressly provided herein) to the Non-Lender Secured Parties.

 

8.2                               Appointment of Agent.  Each Non-Lender Secured
Party, by its acceptance of the benefits of this Agreement and the other
Security Documents, shall be deemed irrevocably to make, constitute and appoint
the Collateral Agent, as agent under the Credit Agreement (and all officers,
employees or agents designated by the Collateral Agent) as such Person’s true
and lawful agent and attorney-in-fact, and in such capacity, the Collateral
Agent shall have the right, with power of substitution for the Non-Lender
Secured Parties and in each such Person’s name or otherwise, to effectuate any
sale, transfer or other disposition of the Collateral.  It is understood and
agreed that the appointment of the Collateral Agent as the agent and
attorney-in-fact of the Non-Lender Secured Parties for the purposes set forth
herein is coupled with an interest and is irrevocable.  It is understood and
agreed that the Collateral Agent has appointed the Administrative Agent as its
agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.

 

8.3                               Waiver of Claims.  To the maximum extent
permitted by law, each Non-Lender Secured Party waives any claim it might have
against the Collateral Agent or the Lenders with respect to, or arising out of,
any action or failure to act or any error of judgment, negligence, or mistake or
oversight whatsoever on the part of the Collateral Agent or the Lenders or their
respective directors, officers, employees or agents with respect to any exercise
of rights or remedies under the Loan Documents or any transaction relating to
the Collateral (including, without limitation, any such exercise described in
subsection 8.1(b) above), except for any such action or failure to act which
constitutes willful misconduct or gross negligence of such Person.  To the
maximum extent permitted by applicable law, none of the Collateral Agent or any
Lender or any of their respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Holding, any Subsidiary
of Holding, any Non-Lender Secured Party or any other Person or to take any
other action or forbear from doing so whatsoever with regard to the Collateral
or any part thereof, except for any such action or failure to act which
constitutes willful misconduct or gross negligence of such Person.

 

8.4                               Designation of Non-Lender Secured Parties. 
The Borrower may from time to time designate a Person as a “Bank Products
Provider,” a “Hedging Provider” or a “Management Credit Provider” hereunder by
written notice to the Collateral Agent.  Upon being so designated

 

43

--------------------------------------------------------------------------------


 

by the Borrower, such Bank Products Provider, Hedging Provider or Management
Credit Provider (as the case may be) shall be a Non-Lender Secured Party for the
purposes of this Agreement for as long as so designated by the Borrower;
provided that, at the time of the Borrower’s designation of such Non-Lender
Secured Party, the obligations of the relevant Grantor under the applicable
Hedge Agreement, Bank Products Agreement or Management Guarantee (as the case
may be) have not been designated as Additional Obligations.

 

SECTION 9                               MISCELLANEOUS

 

9.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Granting Party
and the Collateral Agent; provided that (a) any provision of this Agreement
imposing obligations on any Granting Party may be waived by the Collateral Agent
in a written instrument executed by the Collateral Agent and (b) notwithstanding
anything to the contrary in subsection 10.1 of the Credit Agreement, no such
waiver and no such amendment or modification shall amend, modify or waive the
definition of “Secured Party” or subsection 6.5 if such waiver, amendment, or
modification would adversely affect a Secured Party without the written consent
of each such affected Secured Party.  For the avoidance of doubt, it is
understood and agreed that any amendment, amendment and restatement, waiver,
supplement or other modification of or to the Intercreditor Agreement that would
have the effect, directly or indirectly, through any reference herein to the
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
subsection 9.1.

 

9.2                               Notices.  All notices, requests and demands to
or upon the Collateral Agent or any Granting Party hereunder shall be effected
in the manner provided for in subsection 10.2 of the Credit Agreement; provided
that any such notice, request or demand to or upon any Guarantor shall be
addressed to such Guarantor at its notice address set forth on Schedule 1,
unless and until such Guarantor shall change such address by notice to the
Collateral Agent and the Administrative Agent given in accordance with
subsection 10.2 of the Credit Agreement.

 

9.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  None of the Collateral Agent or any other Secured Party shall by any
act (except by a written instrument pursuant to subsection 9.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No failure
to exercise, nor any delay in exercising, on the part of the Collateral Agent or
any other Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  A waiver by the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

44

--------------------------------------------------------------------------------


 

9.4                               Enforcement Expenses; Indemnification.

 

(a)                                 Each Guarantor jointly and severally agrees
to pay or reimburse each Secured Party and the Collateral Agent for all their
respective reasonable costs and expenses incurred in collecting against any
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement against such Guarantor and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to the Secured
Parties, the Collateral Agent and the Administrative Agent.

 

(b)                                 Each Grantor jointly and severally agrees to
pay, and to save the Collateral Agent, the Administrative Agent and the other
Secured Parties harmless from, (x) any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
similar taxes which may be payable or determined to be payable with respect to
any of the Security Collateral or in connection with any of the transactions
contemplated by this Agreement and (y) any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement
(collectively, the “indemnified liabilities”), in each case to the extent the
Borrower would be required to do so pursuant to subsection 10.5 of the Credit
Agreement, and in any event excluding any taxes or other indemnified liabilities
arising from gross negligence or willful misconduct of the Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

 

(c)                                  The agreements in this subsection 9.4 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

 

9.5                               Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the Granting Parties, the
Collateral Agent and the Secured Parties and their respective successors and
assigns permitted by the Credit Agreement.

 

9.6                               Set-Off.  Each Guarantor (other than Holding)
hereby irrevocably authorizes each of the Administrative Agent and the
Collateral Agent and each other Secured Party at any time and from time to time
without notice to such Guarantor, any other Guarantor or the Borrower, any such
notice being expressly waived by each Guarantor and by the Borrower, to the
extent permitted by applicable law, upon the occurrence and during the
continuance of an Event of Default under subsection 8.1(a) of the Credit
Agreement so long as any amount remains unpaid after it becomes due and payable
by such Guarantor hereunder, to set-off and appropriate and apply against any
such amount any and all deposits (general or special, time or demand,
provisional or final) (other than the Collateral Proceeds Account), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect.  The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Guarantor promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the

 

45

--------------------------------------------------------------------------------


 

proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
subsection 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Collateral Agent, the
Administrative Agent or such other Secured Party may have.

 

9.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

9.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction; provided that,
with respect to any Pledged Stock issued by a Foreign Subsidiary, all rights,
powers and remedies provided in this Agreement may be exercised only to the
extent that they do not violate any provision of any law, rule or regulation of
any Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

9.10                        Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Granting Parties, the Collateral
Agent, the Administrative Agent and the other Secured Parties with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Granting Parties, the Collateral Agent or
any other Secured Party relative to subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

9.11                        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.12                        Submission to Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition

 

46

--------------------------------------------------------------------------------


 

and enforcement of any judgment in respect thereof, to the general jurisdiction
of the Supreme Court of the State of New York for the County of New York (the
“New York Supreme Court”), and the United States District Court for the Southern
District of New York (the “Federal District Court,” and together with the New
York Supreme Court, the “New York Courts”), and appellate courts from either of
them;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that the New York Courts and
appellate courts from either of them shall be the exclusive forum for any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, and that it shall not initiate (or collusively assist in
the initiation of) any such action or proceeding in any court other than the New
York Courts and appellate courts from either of them; provided that

 

(i)                                     if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having such jurisdiction;

 

(ii)                                  in the event that a legal action or
proceeding is brought against any party hereto or involving any of its property
or assets in another court (without any collusive assistance by such party or
any of its Subsidiaries or Affiliates), such party shall be entitled to assert
any claim or defense (including any claim or defense that this subsection
9.12(c) would otherwise require to be asserted in a legal action or proceeding
in a New York Court) in any such action or proceeding;

 

(iii)                               the Collateral Agent may bring any legal
action or proceeding against any Loan Party in any jurisdiction in connection
with the exercise of any rights under any Security Documents, provided that any
Loan Party shall be entitled to assert any claim or defense (including any claim
or defense that this subsection 9.12(c) would otherwise require to be asserted
in a legal action or proceeding in a New York Court) in any such action or
proceeding; and

 

(iv)                              any party hereto may bring any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment;

 

(d)                                 agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower or the Collateral Agent, as the case may be, at the address
specified in subsection 10.2 of the Credit Agreement or at such other address of
which the Collateral Agent and the Borrower shall have been notified pursuant
thereto;

 

47

--------------------------------------------------------------------------------


 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any consequential or punitive damages.

 

9.13                        Acknowledgments.  Each Granting Party hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 none of the Collateral Agent, the
Administrative Agent or any other Secured Party has any fiduciary relationship
with or duty to any Guarantor arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Guarantors, on the one hand, and the Collateral Agent, the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Guarantors and the
Secured Parties.

 

9.14                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

9.15                        Additional Granting Parties.  Each new Subsidiary of
the Borrower that is required to become a party to this Agreement pursuant to
subsection 6.9(b) of the Credit Agreement shall become a Granting Party for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in substantially the form of Annex 2 hereto.  Each existing
Granting Party that is required to become a Pledgor with respect to Capital
Stock of any new Subsidiary of the Borrower that is not a Significant Subsidiary
pursuant to subsection 6.9(b) of the Credit Agreement shall become a Pledgor
with respect thereto upon execution and delivery by such Granting Party of a
Supplemental Agreement in substantially the form of Annex 3 hereto.

 

9.16                        Releases.

 

(a)                                 At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than any Obligations owing to a
Non-Lender Secured Party) then due and owing shall have been paid in full, the 
Commitments have been terminated and no Letters of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent),
all Security Collateral shall be automatically released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Granting
Party hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Security Collateral
shall revert to the Granting Parties.  At the request and sole expense of any
Granting Party following any such termination, the Collateral Agent shall
deliver to such Granting Party any

 

48

--------------------------------------------------------------------------------


 

Security Collateral held by the Collateral Agent hereunder, and the Collateral
Agent and the Administrative Agent shall execute and deliver to such Granting
Party such documents (including without limitation UCC termination statements)
as such Granting Party shall reasonably request to evidence such termination.

 

(b)                                 Upon a sale or other disposition of Security
Collateral permitted by the Credit Agreement (other than any sale or disposition
to another Grantor ), the Lien pursuant to this Agreement on such sold or
disposed of Security Collateral shall be automatically released.  In connection
with a sale or other disposition of all the Capital Stock of any Granting Party
or any other transaction or occurrence as a result of which such Granting Party
ceases to be a Restricted Subsidiary of the Borrower or the sale or other
disposition of Security Collateral (other than a sale or disposition to another
Grantor ) permitted under the Credit Agreement, the Collateral Agent shall, upon
receipt from the Borrower of a written request for the release of such Granting
Party from its Guarantee or the release of the Security Collateral subject to
such sale, disposition or other transaction, identifying such Granting Party or
the relevant Security Collateral, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents, execute and deliver to the Borrower or the relevant
Granting Party, at the sole cost and expense of such Granting Party, any
Security Collateral of such relevant Granting Party held by the Collateral
Agent, or the Security Collateral subject to such sale or disposition (as
applicable), and, at the sole cost and expense of such Granting Party, execute,
acknowledge and deliver to such Granting Party such releases, instruments or
other documents (including without limitation UCC termination statements), and
do or cause to be done all other acts, as the Borrower or such Granting Party
shall reasonably request (x) to evidence or effect the release of such Granting
Party from its Guarantee (if any) and of the Liens created hereby (if any) on
such Granting Party’s Security Collateral or (y) to evidence the release of the
Security Collateral subject to such sale or disposition.

 

(c)                                  Upon any Granting Party becoming an
Excluded Subsidiary in accordance with the provisions of the Credit Agreement,
the Lien pursuant to this Agreement on all Security Collateral of such Granting
Party (if any) shall be automatically released, and the Guarantee (if any) of
such Granting Party, and all obligations of such Granting Party hereunder, shall
terminate, all without delivery of any instrument or performance of any act by
any party, and the Collateral Agent shall, upon the request of the Borrower or
such Granting Party, deliver to the Borrower or such Granting Party any Security
Collateral of such Granting Party held by the Collateral Agent hereunder and the
Collateral Agent and the Administrative Agent shall execute, acknowledge and
deliver to the Borrower or such Granting Party (at the sole cost and expense of
the Borrower or such Granting Party) all releases, instruments or other
documents (including without limitation UCC termination statements), and do or
cause to be done all other acts, necessary or reasonably desirable for the
release of such Granting Party from its Guarantee (if any) or the Liens created
hereby (if any) on such Granting Party’s Security Collateral, as applicable, as
the Borrower or such Granting Party may reasonably request.

 

(d)                                 Upon any Security Collateral being or
becoming an Excluded Asset, the Lien pursuant to this Agreement on such Security
Collateral shall be automatically released.  At the request and sole expense of
any Granting Party, the Collateral Agent shall deliver such Security Collateral
(if held by the Collateral Agent) to such Granting Party and execute,
acknowledge and deliver to such Granting Party such releases, instruments or
other documents (including without

 

49

--------------------------------------------------------------------------------


 

limitation UCC termination statements), and do or cause to be done all other
acts, as such Granting Party shall reasonably request to evidence such release.

 

(e)                                  Notwithstanding any other provision of this
Agreement or any other Loan Document, Holding shall have the right to transfer
all of the Capital Stock of the Borrower held by Holding to any Parent Entity or
any Subsidiary of any Parent Entity (a “Successor Holding Company”) that (i) is
a Person organized and existing under the laws of the United States of America,
any State thereof or the District of Columbia and (ii) assumes all of the
obligations of Holding under this Agreement and the other Loan Documents to
which Holding is a party by executing and delivering to the Collateral Agent a
joinder substantially in the form of Annex 4 hereto, or one or more other
documents or instruments, together with a financing statement in appropriate
form for filing under the Uniform Commercial Code of the relevant jurisdiction,
in form and substance reasonably satisfactory to the Collateral Agent, upon
which (x) such Successor Holding Company will succeed to, and be substituted
for, and may exercise every right and power of, Holding under this Agreement and
the other Loan Documents, and shall be thereafter be deemed to be “Holding” for
purposes of this Agreement and the other Loan Documents, (y) Holding as
predecessor to the Successor Holding Company (“Predecessor Holding”) shall be
irrevocably and unconditionally released from its Guarantee and all other
obligations hereunder and under the other Loan Documents, and (z) the Lien
pursuant to this Agreement on all Security Collateral of Predecessor Holding,
and any Lien pursuant to any other Loan Document on any other property or assets
of Predecessor Holding, shall be automatically released (it being understood
that such transfer of Capital Stock of the Borrower to and assumption of rights
and obligations of Holding by such Successor Holding Company shall not
constitute a Change of Control).  At the request and the sole expense of
Predecessor Holding or the Borrower, the Collateral Agent shall deliver to
Predecessor Holding any Security Collateral and other property or assets of
Predecessor Holding held by the Collateral Agent that is not required to be
pledged under this Agreement or any other Loan Document by Successor Holding
Company (including the Capital Stock of the Borrower) and execute, acknowledge
and deliver to Predecessor Holding (subject to subsection 7.2, without recourse
and without representation or warranty) such releases, instruments or other
documents (including without limitation UCC termination statements), and do or
cause to be done all other acts, as Predecessor Holding or the Borrower shall
reasonably request to evidence or effect the release of Predecessor Holding from
its Guarantee and other obligations hereunder and under the other Loan
Documents, and the release of the Liens created hereby on Predecessor Holding’s
Security Collateral (other than the Capital Stock of the Borrower) and by any
other Loan Document on any other property or assets of Predecessor Holding.

 

(f)                                   So long as no Event of Default has
occurred and is continuing, the Collateral Agent shall at the direction of any
applicable Granting Party return to such Granting Party any proceeds or other
property received by it during any Event of Default pursuant to either
subsection 5.3.1 or 6.4 and not otherwise applied in accordance with subsection
6.5.

 

(g)                                  The Collateral Agent shall have no
liability whatsoever to any other Secured Party as the result of any release of
Security Collateral by it in accordance with (or which the Collateral Agent in
good faith believes to be in accordance with) this subsection 9.16.

 

50

--------------------------------------------------------------------------------


 

9.17                        Judgment.

 

(a)                                 If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Collateral Agent could purchase
the first currency with such other currency on the Business Day preceding the
day on which final judgment is given.

 

(b)                                 The obligations of any Guarantor in respect
of this Agreement to the Collateral Agent, for the benefit of each holder of
Secured Obligations, shall, notwithstanding any judgment in a currency (the
“judgment currency”) other than the currency in which the sum originally due to
such holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the Collateral Agent of any
sum adjudged to be so due in the judgment currency, the Collateral Agent may in
accordance with normal banking procedures purchase the original currency with
the judgment currency; if the amount of the original currency so purchased is
less than the sum originally due to such holder in the original currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Collateral Agent for the benefit of such holder,
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the Collateral Agent, the Collateral Agent
agrees to remit to the Borrower, such excess.  This covenant shall survive the
termination of this Agreement and payment of the Obligations and all other
amounts payable hereunder.

 

9.18                        Transfer Tax Acknowledgment.  Each party hereto
acknowledges that the shares delivered hereunder are being transferred to and
deposited with the Collateral Agent (or other Person in accordance with any
applicable Intercreditor Agreement) as security for the Obligations and that
this Section 9.18 is intended to be the certificate of exemption from New York
stock transfer taxes for the purposes of complying with Section 270.5(b) of the
Tax Law of the State of New York.

 

[Remainder of page left blank intentionally; Signature pages follow.]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

 

[                                ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of
the date hereof by:

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

 

By:

 

 

 

Name:

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

ANNEX 1

 

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of July  1, 2014 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Credit Agreement referred to therein, as the case
may be), made by and among THE SERVICEMASTER COMPANY, LLC and the other Granting
Parties party thereto in favor of JPMORGAN CHASE BANK, N.A., as Collateral Agent
and Administrative Agent.  The undersigned agrees for the benefit of the
Collateral Agent, the Administrative Agent and the Lenders as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in subsection 5.3.1 of the Agreement.

 

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3 or 6.7 of the Agreement.

 

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

[                                    ]

 

 

 

Title:

[                              ]

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

[                                    ]

 

--------------------------------------------------------------------------------

*                      This consent is necessary only with respect to any Issuer
that is not also a Granting Party.

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of [                    ,     ], 20[    ], made
by [                                                            ], a
[                            ] [corporation] ([each an][the] “Additional
Granting Party”), in favor of JPMORGAN CHASE BANK, N.A., as collateral agent (in
such capacity, the “Collateral Agent”) and as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time parties to the Credit Agreement referred to below
and the other Secured Parties (as defined in the Guarantee and Collateral
Agreement referred to below).  All capitalized terms not defined herein shall
have the meaning ascribed to them in the Guarantee and Collateral Agreement, or
if not defined therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, THE SERVICEMASTER COMPANY, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the
“Lenders”), the Administrative Agent, the Collateral Agent and the other parties
party thereto are parties to a Credit Agreement, dated as of July 1, 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, certain of its
Domestic Subsidiaries and Holdings are, or are to become, parties to the
Guarantee and Collateral Agreement, dated as of July 1, 2014 (as amended,
supplemented, waived or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), in favor of the Collateral Agent, for the benefit of the
Secured Parties;

 

WHEREAS, [the][each] Additional Granting Party is a member of an affiliated
group of companies that includes the Borrower and each other Granting Party; the
proceeds of the extensions of credit under the Credit Agreement will be used in
part to enable the Borrower to make valuable transfers to one or more of the
other Granting Parties (including such Additional Granting Party) in connection
with the operation of their respective businesses; and the Borrower and the
other Granting Parties (including such Additional Granting Party) are engaged in
related businesses, and each such Granting Party (including [each] such
Additional Granting Party) will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires [the] [each] Additional Granting Party to
become a party to the Guarantee and Collateral Agreement; and

 

WHEREAS, [the][each] Additional Granting Party has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee and
Collateral Agreement;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Guarantee and Collateral Agreement.  By
executing and delivering this Assumption Agreement, [the][each] Additional
Granting Party, as provided in subsection 9.15 of the Guarantee and Collateral
Agreement, hereby becomes a party to the Guarantee and Collateral Agreement as a
Granting Party thereunder with the same force and effect as if originally named
therein as a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and
Pledgor](2) and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a [Guarantor] [, Grantor
and Pledgor] [and Grantor] [and Pledgor](3) thereunder.  The information set
forth in Annex 1-A hereto is hereby added to the information set forth in
Schedules [                        ] to the Guarantee and Collateral Agreement,
and such Schedules are hereby amended and modified to include such information. 
[The][Each] Additional Granting Party hereby represents and warrants that each
of the representations and warranties of such Additional Granting Party, in its
capacities as a Guarantor] [, Grantor and Pledgor] [and Grantor] [and
Pledgor],(4) contained in Section 4 of the Guarantee and Collateral Agreement is
true and correct in all material respects on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date. 
Each Additional Granting Party hereby grants, as and to the same extent as
provided in the Guarantee and Collateral Agreement, to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in the
[Collateral (as such term is defined in subsection 3.1 of the Guarantee and
Collateral Agreement) of such Additional Granting Party] [and] [the Pledged
Collateral (as such term is defined in the Guarantee and Collateral Agreement)
of such Additional Granting Party, except as provided in subsection 3.3 of the
Guarantee and Collateral Agreement].

 

2.                                      GOVERNING LAW.  THIS ASSUMPTION
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------

(2)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

 

(3)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

 

(4)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTING PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [                       ], 20[ ], made by
[                                                            ], a
[                            ] corporation (the “Additional Pledgor”), in favor
of JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) and as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions from time
to time parties to the Credit Agreement referred to below and the other Secured
Parties (as defined in the Guarantee and Collateral Agreement referred to
below).  All capitalized terms not defined herein shall have the meaning
ascribed to them in the Guarantee and Collateral Agreement, or if not defined
therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, THE SERVICEMASTER COMPANY, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the
“Lenders”), and the Administrative Agent, the Collateral Agent and the other
parties party thereto are parties to a Credit Agreement, dated as of July 1,
2014 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, certain of its
Domestic Subsidiaries and Holdings are, or are to become, parties to the
Guarantee and Collateral Agreement, dated as of July 1, 2014 (as amended,
supplemented, waived or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), in favor of the Collateral Agent, for the benefit of the
Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Guarantee and Collateral Agreement.  By
executing and delivering this Supplemental Agreement, the Additional Pledgor, as
provided in subsection 9.15 of the Guarantee and Collateral Agreement, hereby
becomes a Pledgor under the Guarantee and Collateral Agreement with respect to
the shares of Capital Stock of the Subsidiary of the Additional Pledgor listed
in Annex 1 hereto and will be bound by all terms, conditions

 

--------------------------------------------------------------------------------


 

and duties applicable to a Pledgor under the Guarantee and Collateral Agreement,
as a Pledgor thereunder.  The information set forth in Annex 1 hereto is hereby
added to the information set forth in Schedule 2 to the Guarantee and Collateral
Agreement, and such Schedule 2 is hereby amended and modified to include such
information.  The Additional Pledgor hereby represents and warrants that each of
the representations and warranties of such Additional Pledgor, in its capacity
as a Pledgor, contained in subsection 4.3 of the Guarantee and Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Supplemental Agreement) as if made on and as of
such date.  The Additional Pledgor hereby undertakes each of the covenants, in
its capacity as a Pledgor, contained in subsection 5.3 of the Guarantee and
Collateral Agreement.  The Additional Pledgor hereby grants, as and to the same
extent as provided in the Guarantee and Collateral Agreement, to the Collateral
Agent, for the benefit of the Secured Parties, a continuing security interest in
all of the Pledged Collateral of such Additional Pledgor now owned or at any
time hereafter acquired by such Pledgor, and any Proceeds thereof, except as
provided in subsection 3.3 of the Guarantee and Collateral Agreement.  The
Additional Pledgor represents and warrants to the Collateral Agent and the other
Secured Parties that this Supplemental Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

2.                                      GOVERNING LAW.  THIS SUPPLEMENTAL
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX 4

 

JOINDER AND RELEASE

 

JOINDER AND RELEASE, dated as of [                       ], [        ] (this
“Joinder”) by and among [              ] (“Assignor”), [                ]
(“Assignee”) and JPMORGAN CHASE BANK, N.A, as collateral agent (in such
capacity, the “Collateral Agent”) and as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Credit Agreement referred to below
and for the other Secured Parties (as defined below).  All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, THE SERVICEMASTER COMPANY, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the
“Lenders”), and the Administrative Agent, the Collateral Agent and the other
parties party thereto are parties to a Credit Agreement, dated as of July 1,
2014 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Assignor (as the direct parent
of the Borrower), the Borrower and certain other subsidiaries of Borrower
entered into the Guarantee and Collateral Agreement, dated as of July 1, 2014
(the “Guarantee and Collateral Agreement”) by and among Assignor, the Borrower,
certain of the Borrower’s Subsidiaries and the Collateral Agent, pursuant to
which, among other things, they agreed to jointly and severally, unconditionally
and irrevocably, guarantee all of the obligations of the Borrower under the
Credit Agreement and grant security interests in and pledge property and assets,
including the Pledged Collateral, in favor of the Collateral Agent, for the
benefit of the Secured Parties;

 

WHEREAS, Assignee is acquiring from Assignor all of the Capital Stock of the
Borrower;

 

WHEREAS, in connection therewith, Section 9.16(e) of the Guarantee and
Collateral Agreement requires Assignee to assume all of the obligations of
Assignor under the Guarantee and Collateral Agreement and the other Loan
Documents to which Assignor is a party; and

 

WHEREAS, upon the assumption of Assignor’s obligations by Assignee, the Assignor
shall be automatically released from its obligations under the Guarantee and
Collateral Agreement and any other instrument or document furnished pursuant
thereto, and pursuant to Section 9.6(e) of the Guarantee and Collateral
Agreement the Collateral Agent shall, among other things, take such actions as
may be reasonably requested to evidence such release.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, IT IS AGREED:

 

1.              By executing and delivering this Joinder, Assignee hereby
expressly assumes all of the obligations of Assignor under the Guarantee and
Collateral Agreement and each other Loan Document to which Assignor is a party
and agrees that it will be bound by the provisions of the Guarantee and
Collateral Agreement and such other Loan Documents.  Pursuant to Section 9.6(e)
of the Guarantee and Collateral Agreement, Assignee hereby succeeds to, and is
substituted for, and shall exercise every right and power of, Assignor under the
Guarantee and Collateral Agreement and the other Loan Documents to which
Assignor is a party, and shall be thereafter be deemed to be “Holdings” for
purposes of the Guarantee and Collateral Agreement and the other Loan Documents
and a “Guarantor”, “Granting Party” and “Pledgor” for purposes of the Guarantee
and Collateral Agreement as if originally named therein  and the Assignor is
hereby expressly, irrevocably and unconditionally discharged from all debts,
obligations, covenants and agreements under the Guarantee and Collateral
Agreement and the other Loan Documents to which it is a party.

 

2.              The Collateral Agent hereby confirms and acknowledges the
release of Assignor from its Guarantee and all other obligations under the
Guarantee and Collateral Agreement and all other obligations thereunder and
under the other Loan Documents.

 

3.              The Collateral Agent hereby confirms and acknowledges that the
Lien pursuant to the Guarantee and Collateral Agreement on all Security
Collateral of Assignor, and any Lien pursuant to any other Loan Document on the
property or assets of Assignor, has been automatically released.

 

4.              Assignee hereby represents and warrants that each of the
representations and warranties made by Assignee, in its capacity as a Guarantor,
Grantor and Pledgor, in each case solely with respect to the representations and
warranties made by Holdings, contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Joinder Agreement) as if made on and as
of such date.  Assignee hereby grants, as and to the same extent as provided in
the Guarantee and Collateral Agreement, to the Collateral Agent, for the benefit
of the Secured Parties, a continuing security interest in the Pledged Collateral
(as such term is defined in the Guarantee and Collateral Agreement) of Assignee,
except as provided in subsection 3.3 of the Guarantee and Collateral Agreement
and with the limitations as applicable to Holdings.

 

5.              GOVERNING LAW.  THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

 

 

[ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C
to
CREDIT AGREEMENT

 

FORM OF INTERCREDITOR AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

[Form of]
INTERCREDITOR AGREEMENT

 

by and between

 

[                          ],

 

as Original Senior Lien Agent

 

and

 

[                          ],

 

as [           ](1) [Senior/Junior](2) Lien Agent

 

Dated as of [         ], 20[  ]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.1

UCC Definitions

2

Section 1.2

Other Definitions

2

Section 1.3

Rules of Construction

19

 

 

 

ARTICLE II

 

LIEN PRIORITY

 

 

 

Section 2.1

Agreement to Subordinate

20

Section 2.2

Waiver of Right to Contest Liens

23

Section 2.3

Remedies Standstill

24

Section 2.4

Exercise of Rights

26

Section 2.5

No New Liens

27

 

 

 

ARTICLE III

 

ACTIONS OF THE PARTIES

 

 

 

Section 3.1

Certain Actions Permitted

29

Section 3.2

Delivery of Control Collateral; Agent for Perfection

29

Section 3.3

Sharing of Information and Access

30

Section 3.4

Insurance

30

Section 3.5

No Additional Rights for the Credit Parties Hereunder

30

Section 3.6

Actions upon Breach

30

 

 

 

ARTICLE IV

 

APPLICATION OF PROCEEDS

 

 

 

Section 4.1

Application of Proceeds

31

Section 4.2

Specific Performance

34

 

 

 

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

 

 

Section 5.1

Notice of Acceptance and Other Waivers

34

Section 5.2

Modifications to Senior Priority Documents and Junior Priority Documents

35

Section 5.3

Reinstatement and Continuation of Agreement

38

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

 

 

 

Section 6.1

DIP Financing

39

Section 6.2

Relief from Stay

40

Section 6.3

No Contest

40

Section 6.4

Asset Sales

40

Section 6.5

Separate Grants of Security and Separate Classification

40

Section 6.6

Enforceability

41

Section 6.7

Senior Priority Obligations Unconditional

41

Section 6.8

Junior Priority Obligations Unconditional

41

Section 6.9

Adequate Protection

42

 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

 

 

Section 7.1

Rights of Subrogation

44

Section 7.2

Further Assurances

44

Section 7.3

Representations

44

Section 7.4

Amendments

44

Section 7.5

Addresses for Notices

45

Section 7.6

No Waiver, Remedies

46

Section 7.7

Continuing Agreement, Transfer of Secured Obligations

46

Section 7.8

Governing Law; Entire Agreement

47

Section 7.9

Counterparts

47

Section 7.10

No Third-Party Beneficiaries

47

Section 7.11

Designation of Additional Indebtedness; Joinder of Additional Agents

47

Section 7.12

Senior Priority Representative; Notice of Senior Priority Representative Change

48

Section 7.13

Provisions Solely to Define Relative Rights

49

Section 7.14

Headings

49

Section 7.15

Severability

49

Section 7.16

Attorneys’ Fees

49

Section 7.17

VENUE; JURY TRIAL WAIVER

49

Section 7.18

Intercreditor Agreement

50

Section 7.19

No Warranties or Liability

50

Section 7.20

Conflicts

50

Section 7.21

Information Concerning Financial Condition of the Credit Parties

50

Section 7.22

Excluded Assets

51

 

 

 

SCHEDULE I

Subsidiary Guarantor

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

Additional Indebtedness Designation

 

 

ii

--------------------------------------------------------------------------------


 

Exhibit B

Additional Indebtedness Joinder

 

 

 

 

Exhibit C

Joinder of Original Senior Lien Credit Agreement or
[         ](1) [Senior/Junior](2) Lien Credit Agreement

 

 

iii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (as amended, supplemented, waived or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of [     ], 20[  ], by and between [                 ], in its
capacity as collateral agent (together with its successors and assigns in such
capacity, and as further defined herein, the “Original Senior Lien Agent”) for
the Original Senior Lien Secured Parties referred to below, and
[                 ], in its capacity [as collateral agent] (together with its
successors and assigns in such capacity, and as further defined herein, the
“[         ](1) [Senior/Junior](2) Lien Agent”) for the
[        ](1) [Senior/Junior](2) Lien Secured Parties referred to below. 
Capitalized terms used herein without other definition are used as defined in
Article I hereof.

 

RECITALS

 

A.            Pursuant to the Original Senior Lien Credit Agreement, the
Original Senior Lien Creditors made certain loans and other financial
accommodations to or for the benefit of the Original Senior Lien Borrower.

 

B.            Pursuant to the Original Senior Lien Guarantees, the Original
Senior Lien Guarantors agreed to unconditionally guarantee jointly and severally
the payment and performance of the Original Senior Lien Borrower’s obligations
under the Original Senior Lien Facility Documents, as more particularly provided
therein.

 

C.            To secure the obligations of the Original Senior Lien Borrower and
the Original Senior Lien Guarantors and each other Subsidiary of the Borrower
that is now or hereafter becomes an Original Senior Lien Credit Party, the
Original Senior Lien Credit Parties have granted or will grant to the Original
Senior Lien Agent (for the benefit of the Original Senior Lien Secured Parties)
Liens on the Collateral, as more particularly provided in the Original Senior
Lien Facility Documents.

 

D.            Pursuant to that [        ](1) [Senior/Junior](2) Lien Credit
Agreement, the [        ](1) [Senior/Junior](2) Lien Lenders have agreed to make
certain loans to or for the benefit of the [       ](3) Borrower, as more
particularly provided therein.

 

E.            Pursuant to the [        ](1) [Senior/Junior](2) Lien Guarantees,
the [        ](1) [Senior/Junior](2) Lien Guarantors have agreed to
unconditionally guarantee jointly and severally the payment and performance of
the [            ](3) Borrower’s obligations under the
[        ](1) [Senior/Junior](2) Lien Facility Documents, as more particularly
provided therein.

 

F.             As a condition to the effectiveness of the
[        ](1) [Senior/Junior](2) Lien Credit Agreement and to secure the
obligations of the [             ](3) Borrower and the
[        ](1) [Senior/Junior](2) Lien Guarantors and each other Subsidiary of
the Borrower that is now or hereafter becomes a
[        ](1) [Senior/Junior](2) Lien Credit Party, the
[        ](1) [Senior/Junior](2) Lien Credit Parties have granted or will grant
to the [        ](1) [Senior/Junior](2) Lien Agent (for the benefit of the
[        ](1) [Senior/Junior](2) Lien Secured Parties) Liens on the Collateral,
as more particularly provided in the [        ](1) [Senior/Junior](2) Lien
Facility Documents.

 

G.            Pursuant to this Agreement, the Original Senior Lien Borrower may,
from time to time, designate certain additional Indebtedness of any Credit Party
as “Additional Indebtedness” by executing and delivering an Additional
Indebtedness Designation hereunder, a form of which is attached hereto as
Exhibit A, and by complying with the procedures set forth in Section 7.11
hereof, and the holders of such Additional Indebtedness and any other applicable
Additional Creditors shall thereafter constitute Senior Priority Creditors or
Junior Priority Creditors (as so designated by the Original Senior Lien
Borrower), as

 

J-1

--------------------------------------------------------------------------------


 

the case may be, and any Additional Agent therefor shall thereafter constitute a
Senior Priority Agent or Junior Priority Agent (as so designated by the Original
Senior Lien Borrower), as the case may be, for all purposes under this
Agreement.

 

H.            Each of the Original Senior Lien Agent (on behalf of the Original
Senior Lien Secured Parties) and the [       ](1) [Senior/Junior](2) Lien Agent
(on behalf of the [       ](1) [Senior/Junior](2) Lien Secured Parties) and, by
their acknowledgment hereof, the Original Senior Lien Credit Parties and the
[       ](1) [Senior/Junior](2) Lien Credit Parties, desire to agree to the
relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1          UCC Definitions.  The following terms which are defined in
the Uniform Commercial Code are used herein as so defined:  Accounts, Chattel
Paper, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Financial Assets, Instruments, Investment Property, Letter-of-Credit Rights,
Money, Payment Intangibles, Promissory Notes, Records, Security, Securities
Accounts, Security Entitlements, Supporting Obligations, and Tangible Chattel
Paper.

 

Section 1.2          Other Definitions.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

 

“Additional Bank Products Provider” shall mean any Person that has entered into
a Bank Products Agreement with an Additional Credit Party with the obligations
of such Additional Credit Party thereunder being secured by one or more
Additional Collateral Documents, as designated by the Original Senior Lien
Borrower in accordance with the terms of the Additional Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness, under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean all “Collateral Documents” (or an
equivalent definition) as defined in any Additional Credit Facility, and in any
event shall include all security agreements, mortgages, deeds of trust, pledges
and other collateral documents executed and delivered in connection with any
Additional Credit Facility, and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Additional Obligations or under
which rights or remedies with respect to such Liens are governed, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

 

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including without limitation any credit agreements, loan agreements,
indentures, guarantees or other financing agreements, in each

 

J-2

--------------------------------------------------------------------------------


 

case as the same may be amended, supplemented, waived or otherwise modified from
time to time, together with (b) if designated by the Original Senior Lien
Borrower, any other agreement (including any credit agreement, loan agreement,
indenture or other financing agreement) extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of such Additional Indebtedness, whether by the same or any other
lender, debt holder or other creditor or group of lenders, debt holders or other
creditors, or the same or any other agent, trustee or representative therefor,
or otherwise, and whether or not increasing the amount of any Indebtedness that
may be incurred thereunder provided that all Indebtedness that is incurred under
such other agreement constitutes Additional Indebtedness.  As used in this
definition of “Additional Credit Facilities”, the term “Indebtedness” shall have
the meaning assigned thereto in the Initial Original Senior Lien Credit
Agreement whether or not then in effect.

 

“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their permitted
successors, assigns and transferees, as well as any Person designated as an
“Additional Credit Facility Creditor” under any Additional Credit Facility.

 

“Additional Credit Party” shall mean the Original Senior Lien Borrower, Holdings
(so long as it is a guarantor under any of the Additional Guarantees) and each
Affiliate of the Original Senior Lien Borrower that is or becomes a party to any
Additional Document, and any other Person who becomes a guarantor under any of
the Additional Guarantees.

 

“Additional Creditors” shall mean one or more Additional Credit Facility
Creditors and shall include all Additional Bank Products Providers, Additional
Hedging Providers and Additional Management Credit Providers in respect of any
Additional Documents and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as an “Additional Creditor” under any
Additional Credit Facility; and with respect to any Additional Agent, shall mean
the Additional Creditors represented by such Additional Agent.

 

“Additional Documents” shall mean, with respect to any Indebtedness designated
as Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guarantees, any Additional Collateral Documents, any Bank Products
Agreement between any Credit Party and any Additional Bank Products Provider,
any Hedging Agreements between any Credit Party and any Additional Hedging
Provider, any Management Guarantee in favor of an Additional Management Credit
Provider, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Additional Credit Party or any of its respective Subsidiaries or Affiliates and
delivered to any Additional Agent in connection with any of the foregoing or any
Additional Credit Facility, including any intercreditor or joinder agreement
among any of the Additional Secured Parties or between or among any of the other
Secured Parties and any of the Additional Secured Parties, in each case as the
same may be amended, restated supplemented, waived or otherwise modified from
time to time.

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

“Additional Guarantees” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

J-3

--------------------------------------------------------------------------------


 

“Additional Hedging Provider” shall mean any Person that has entered into a
Hedging Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, as designated by the Original Senior Lien Borrower in
accordance with the terms of the Additional Collateral Documents (provided that
no Person shall, with respect to any Hedging Agreement, be at any time an
Additional Hedging Provider hereunder with respect to more than one Credit
Facility).

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

 

(a)           prior to the Discharge of Original Senior Lien Obligations,
Subsection 8.6 of the Initial Original Senior Lien Credit Agreement (if the
Initial Original Senior Lien Credit Agreement is then in effect) or the
corresponding negative covenant restricting Liens contained in any other
Original Senior Lien Credit Agreement then in effect if the Initial Original
Senior Lien Credit Agreement is not then in effect (which covenant is designated
in such Original Senior Lien Credit Agreement as applicable for purposes of this
definition);

 

(b)           prior to the Discharge of [        ](1) [Senior/Junior](2) Lien
Obligations, Subsection [   ](4) of the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement (if the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement is then in effect) or the
corresponding negative covenant restricting Liens contained in any other
[        ](1) [Senior/Junior](2) Lien Credit Agreement then in effect (which
covenant is designated in such [        ](1) [Senior/Junior](2) Lien Credit
Agreement as applicable for purposes of this definition); and

 

(c)           prior to the Discharge of Additional Obligations, any negative
covenant restricting Liens contained in any applicable Additional Credit
Facility then in effect (which covenant is designated in such Additional Credit
Facility as applicable for purposes of this definition); and

 

(2) is designated as “Additional Indebtedness” by the Original Senior Lien
Borrower pursuant to an Additional Indebtedness Designation and in compliance
with the procedures set forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of Original Senior Lien Obligations, in Subsection 1.1 of
the Initial Original Senior Lien Credit Agreement (if the Initial Original
Senior Lien Credit Agreement is then in effect), or in any other Original Senior
Lien Credit Agreement then in effect (if the Initial Original Senior Lien Credit
Agreement is not then in effect), (y) for purposes of the preceding clause
(1)(b), prior to the Discharge of [        ](1) [Senior/Junior](2) Lien
Obligations, in Subsection [    ](5) of the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement (if the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement is then in effect), or in
any other [        ](1) [Senior/Junior](2) Lien Credit Agreement then in effect
(if the Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement is not
then in effect), and (z) for purposes of the preceding clause (1)(c), prior to
the Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.

 

“Additional Indebtedness Designation” shall mean a certificate of the Original
Senior Lien Borrower with respect to Additional Indebtedness, substantially in
the form of Exhibit A attached hereto.

 

J-4

--------------------------------------------------------------------------------


 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Creditors in respect of such Additional Indebtedness, substantially in the form
of Exhibit B attached hereto.

 

“Additional Junior Priority Exposure” shall mean, as to any Additional Credit
Facility in respect of Junior Priority Debt, as of the date of determination,
the sum of (a) as to any revolving facility thereunder, the total commitments
(whether funded or unfunded) of the applicable Junior Priority Creditors to make
loans and other extensions of credit thereunder (or after the termination of
such commitments, the total outstanding principal amount of Additional
Obligations in respect of Junior Priority Debt thereunder) plus (b) as to any
other facility thereunder, the outstanding principal amount of Additional
Obligations in respect of Junior Priority Debt thereunder.

 

“Additional Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by an Additional Credit Party,
with the obligations of the applicable Additional Credit Party thereunder being
secured by one or more Additional Collateral Documents and (b) has been
designated by the Original Senior Lien Borrower in accordance with the terms of
one or more Additional Collateral Documents (provided that no Person shall, with
respect to any Management Guarantee, be at any time an Additional Management
Credit Provider with respect to more than one Credit Facility).

 

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Creditors
or any of them, including any Additional Bank Products Providers, Additional
Hedging Providers or Additional Management Credit Providers, under any
Additional Document, whether for principal, interest (including interest and
fees which, but for the filing of a petition in bankruptcy with respect to such
Additional Credit Party, would have accrued on any Additional Obligation,
whether or not a claim is allowed against such Additional Credit Party for such
interest and fees in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of any Additional Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

 

“Additional Secured Parties” shall mean any Additional Agents and any Additional
Creditors.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)           prior to the Discharge of Original Senior Lien Obligations,
Subsection 8.1 of the Initial Original Senior Lien Credit Agreement (if the
Initial Original Senior Lien Credit Agreement is then in effect) or the
corresponding negative covenant restricting Indebtedness contained in any other
Original Senior Lien Credit Agreement then in effect if the Initial Original
Senior Lien Credit Agreement is not then in effect (which covenant is designated
in such Original Senior Lien Credit Agreement as applicable for purposes of this
definition);

 

(b)           prior to the Discharge of [        ](1) [Senior/Junior](2) Lien
Obligations, Subsection [ ](6) of the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement (if the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement is then in effect) or the
corresponding negative covenant

 

J-5

--------------------------------------------------------------------------------


 

restricting Indebtedness contained in any other
[        ](1) [Senior/Junior](2) Lien Credit Agreement then in effect (which
covenant is designated in such [        ](1) [Senior/Junior](2) Lien Credit
Agreement as applicable for purposes of this definition); and

 

(c)           prior to the Discharge of Additional Obligations, any negative
covenant restricting Indebtedness contained in any Additional Credit Facility
then in effect (which covenant is designated in such Additional Credit Facility
as applicable for purposes of this definition).

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of Original Senior Lien
Obligations, in Subsection 1.1 of the Initial Original Senior Lien Credit
Agreement (if the Initial Original Senior Lien Credit Agreement is then in
effect), or in any other Original Senior Lien Credit Agreement then in effect
(if the Initial Original Senior Lien Credit Agreement is not then in effect),
(y) for purposes of the preceding clause (b), prior to the Discharge of
[        ](1) [Senior/Junior](2) Lien Obligations, in Subsection [    ](5) of
the Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement (if the
Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement is then in
effect), or in any other [        ](1) [Senior/Junior](2) Lien Credit Agreement
then in effect (if the Initial [        ](1) [Senior/Junior](2) Lien Credit
Agreement is not then in effect), and (z) for purposes of the preceding clause
(c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.  In the event that any Indebtedness
as defined in any such Credit Document shall not be Indebtedness as defined in
any other such Credit Document, but is or may be incurred in compliance with
such other Credit Document, such Indebtedness shall constitute Additional
Specified Indebtedness for purposes of such other Credit Document.

 

“Affiliate” of any specified Person shall mean any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

 

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, the processing of payments and other administrative services
with respect thereto), (c) cash management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, netting, overdrafts, depository, lockbox, stop payment, electronic
funds transfer, information reporting, wire transfer and interstate depository
network services) and (d) other banking products or services as may be requested
by any Credit Party (other than letters of credit and other than loans except
Indebtedness arising from services described in clauses (a) through (c) of this
definition).

 

“Bank Products Provider” shall mean any Original Senior Lien Bank Products
Provider, any [        ](1) [Senior/Junior](2) Lien Bank Products Provider or
any Additional Bank Products Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

J-6

--------------------------------------------------------------------------------


 

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body.  Unless otherwise provided, “Board of Directors” means the
Board of Directors of the Borrower.

 

“Borrower” shall mean any of the Original Senior Lien Borrower, the
[        ](1) [Senior/Junior](2) Lien Borrower and any Additional Borrower.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease Obligations” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP.

 

“Cash Collateral” shall mean any Collateral consisting of Money, Cash
Equivalents and any Financial Assets.

 

“Cash Equivalents” shall mean any of the following: (a) money, (b) securities
issued or fully guaranteed or insured by the United States of America or a
member state of the European Union or any agency or instrumentality of any
thereof, (c) time deposits, certificates of deposit or bankers’ acceptances of
(i) any Original Senior Lien Lender or any affiliate thereof or (ii) any
commercial bank having capital and surplus in excess of $500,000,000 (or the
foreign currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by Standard & Poor’s Ratings Group (a division of the McGraw
Hill Companies Inc.) or any successor rating agency (“S&P”)  or at least P-2 or
the equivalent thereof by Moody’s Investors Service, Inc. or any successor
rating agency (“Moody’s”) (or if at such time neither is issuing ratings, then a
comparable rating of another nationally recognized rating agency),
(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c)(i) or (c)(ii) above, (e) money market instruments, commercial
paper or other short-term obligations rated at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (f) investments in money market funds
subject to the risk limiting conditions of Rule 2a-7 or any successor rule of
the Securities and Exchange Commission under the Investment Company Act of 1940,
as amended, and (g) investments similar to any of the foregoing denominated in
foreign currencies approved by the Board of Directors.

 

“Collateral” shall mean all Property, whether now owned or hereafter acquired
by, any Credit Party in or upon which a Lien is granted or purported to be
granted to any Agent under any of the Original Senior Lien Collateral Documents,
the [        ](1) [Senior/Junior](2) Lien Collateral Documents or the Additional
Collateral Documents, together with all rents, issues, profits, products, and
Proceeds thereof.

 

J-7

--------------------------------------------------------------------------------


 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party or any agent therefor.

 

“Controlling Senior Priority Secured Parties” shall mean (i) at any time when
the Original Senior Lien Agent is the Senior Priority Representative, the
Original Senior Lien Secured Parties, and (ii) at any other time, the Secured
Parties whose Agent is the Senior Priority Representative.

 

“Credit Documents” shall mean the Original Senior Lien Facility Documents, the
[        ](1) [Senior/Junior](2) Lien Facility Documents and any Additional
Documents.

 

“Credit Facility” shall mean the Original Senior Lien Credit Agreement, the
[        ](1) [Senior/Junior](2) Lien Credit Agreement or any Additional Credit
Facility, as applicable.

 

“Credit Parties” shall mean the Original Senior Lien Credit Parties, the
[        ](1) [Senior/Junior](2) Lien Credit Parties and any Additional Credit
Parties.

 

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

 

“Designated Agent” shall mean any Party that the Original Senior Lien Borrower
designates as a Designated Agent (as confirmed in writing by such Party if such
designation is made after the execution of this Agreement by such Party or the
joinder of such Party to this Agreement), as and to the extent so designated. 
Such designation may be for all purposes of this Agreement, or may be for one or
more specified purposes hereunder or provisions hereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, with respect
to each such Additional Credit Facility, (a) the payment in full in cash of the
applicable Additional Obligations that are outstanding and unpaid (and
excluding, for the avoidance of doubt, unasserted contingent indemnification or
other obligations) at the time all Additional Indebtedness under such Additional
Credit Facility is paid in full in cash, including (if applicable), with respect
to amounts available to be drawn under outstanding letters of credit issued
thereunder at such time (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding letters of credit at such time), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional Credit Facility (which shall not exceed an
amount equal to 103% of the aggregate undrawn amount of such letters of credit)
and (b) the termination of all then outstanding commitments to extend credit
under the applicable Additional Credit Facility.

 

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
[the Discharge of [    ](1) Junior Lien Obligations and](7) the Discharge of
Additional Obligations in respect of Junior Priority Debt.

 

“Discharge of Original Senior Lien Obligations” shall mean (a) the payment in
full in cash of the applicable Original Senior Lien Obligations that are
outstanding and unpaid (and excluding, for the avoidance of doubt, unasserted
contingent indemnification or other obligations) at the time all Indebtedness
under the applicable Original Senior Lien Credit Agreement is paid in full in
cash, including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in

 

J-8

--------------------------------------------------------------------------------


 

respect thereof in compliance with the terms of any such Original Senior Lien
Credit Agreement (which shall not exceed an amount equal to 103% of the
aggregate undrawn amount of such letters of credit) and (b) the termination of
all then outstanding commitments to extend credit under the Original Senior Lien
Facility Documents.

 

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of Original Senior Lien Obligations[,the Discharge of
[    ](1) Senior Lien Obligations] and the Discharge of Additional Obligations
in respect of Senior Priority Debt.

 

“Discharge of [        ](1) [Senior/Junior](2) Lien Obligations” shall mean
(a) the payment in full in cash of the applicable
[        ](1) [Senior/Junior](2) Lien Obligations that are outstanding and
unpaid (and excluding, for the avoidance of doubt, unasserted contingent
indemnification or other obligations) at the time all Indebtedness under the
applicable [        ](1) [Senior/Junior](2) Lien Credit Agreement is paid in
full in cash, including (if applicable), with respect to amounts available to be
drawn under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such [        ](1) [Senior/Junior](2) Lien Credit Agreement (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) and (b) the termination of all then outstanding commitments to extend
credit under the [        ](1) [Senior/Junior](2) Lien Facility Documents.

 

“Dollar” and “$” shall mean lawful money of the United States.

 

“Event of Default” shall mean an Event of Default under any Original Senior Lien
Credit Agreement, any [        ](1) [Senior/Junior](2) Lien Credit Agreement or
any Additional Credit Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)                                 the taking of any action to enforce or
realize upon any Lien, including the institution of any foreclosure proceedings
or the noticing of any public or private sale pursuant to Article 9 of the
Uniform Commercial Code, or taking any action to enforce any right or power to
repossess, replevy, attach, garnish, levy upon or collect the Proceeds of any
Lien;

 

(b)                                 the exercise of any right or remedy provided
to a secured creditor on account of a Lien under any of the Credit Documents,
under applicable law, by self-help repossession, by notification to account
obligors of any Grantor, in an Insolvency Proceeding or otherwise, including the
election to retain any of the Collateral in satisfaction of a Lien;

 

(c)                                  the taking of any action or the exercise of
any right or remedy in respect of the collection on, set off against, marshaling
of, injunction respecting or foreclosure on the Collateral or the Proceeds
thereof;

 

(d)                                 the appointment of a receiver, receiver and
manager or interim receiver of all or part of the Collateral;

 

(e)                                  subject to pre existing rights and
licenses, the sale, lease, license, or other disposition of all or any portion
of the Collateral by private or public sale or any other means permissible under
applicable law;

 

J-9

--------------------------------------------------------------------------------


 

(f)                                   the exercise of any other right of a
secured creditor under Part 6 of Article 9 of the Uniform Commercial Code;

 

(g)                                  the exercise of any voting rights relating
to any Capital Stock included in the Collateral; and

 

(h)                                 the delivery of any notice, claim or demand
relating to the Collateral to any Person (including any securities intermediary,
depository bank or landlord) in possession or control of, any Collateral.

 

For the avoidance of doubt, (i) filing a proof of claim or statement of interest
in any Insolvency Proceeding, (ii) the imposition of a default rate or late fee,
(iii) the acceleration of the Senior Priority Obligations, (iv) the cessation of
lending pursuant to the provisions of any applicable Senior Priority Documents
or Junior Priority Documents, (v) the consent by any Senior Priority Agent to
the disposition by any Grantor of any Collateral under the Senior Priority
Documents or (vi) seeking adequate protection shall not be deemed to be an
Exercise of Secured Creditor Remedies.

 

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including the European Union.

 

“Grantor” shall mean any Grantor as defined in the Original Senior Lien Facility
Documents, in the [        ](1) [Senior/Junior](2) Lien Facility Documents or in
any Additional Documents.

 

“Guarantor” shall mean any of the Original Senior Lien Guarantors, the
[           ](1) [Senior/Junior](2) Lien Guarantors or the Additional
Guarantors.

 

“Hedging Agreement” shall mean any interest rate, foreign currency, commodity,
credit or equity swap, collar, cap, floor or forward rate agreement, or other
agreement or arrangement designed to protect against fluctuations in interest
rates or currency, commodity, credit or equity values (including, without
limitation, any option with respect to any of the foregoing and any combination
of the foregoing agreements or arrangements), and any confirmation executed in
connection with any such agreement or arrangement.

 

“Hedging Provider” shall mean any Original Senior Lien Hedging Provider, any
[    ] [Senior/Junior](2) Lien Hedging Provider or any Additional Hedging
Provider, as applicable.

 

“Holdings” shall mean CDRSVM Holding, LLC, a Delaware limited liability company,
and any successor thereto.

 

“Impairment of Series of Junior Priority Debt” shall have the meaning set forth
in Section 4.1(g).

 

“Impairment of Series of Senior Priority Debt” shall have the meaning set forth
in Section 4.1(e).

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Capitalized Lease
Obligations, (d) all obligations of such Person in respect of letters of credit,
bankers’ acceptances or other

 

J-10

--------------------------------------------------------------------------------


 

similar instruments issued or created for the account of such Person, (e) all
obligations of such Person in respect of interest rate protection agreements,
interest rate futures, interest rate options, interest rate caps and any other
interest rate hedge arrangements, and (f) all indebtedness or obligations of the
types referred to in the preceding clauses (a) through (e) to the extent secured
by any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof and (g) all
guarantees by such Person of Indebtedness of other Persons, to the extent so
guaranteed by such Person.

 

“Initial Original Senior Lien Credit Agreement” shall have the meaning given
such term in the definition of “Original Senior Lien Credit Agreement”.

 

“Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement” shall have the
meaning given such term in the definition of
“[        ](1) [Senior/Junior](2) Lien Credit Agreement”.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

 

“Junior Priority Agent” shall mean [any of the [        ](1) Junior Lien Agent
and](8) any Additional Agent under any Junior Priority Documents.

 

“Junior Priority Collateral Documents” shall mean [the [        ](1) Junior Lien
Collateral Documents and] any Additional Collateral Documents in respect of any
Junior Priority Obligations.

 

“Junior Priority Credit Agreement” shall mean [the [        ](1) Junior Lien
Credit Agreement and] any Additional Credit Facility in respect of any Junior
Priority Obligations.

 

“Junior Priority Creditors” shall mean [the [        ](1) Junior Lien Lenders
and] any Additional Creditor in respect of any Junior Priority Obligations.

 

“Junior Priority Debt” shall mean[:

 

(1)                                 all [        ](1) Junior Lien Obligations;
and

 

(2)]                             any Additional Obligations of any Credit Party
so long as on or before the date on which the relevant Additional Indebtedness
is incurred, such Indebtedness is designated by the Original Senior Lien
Borrower as “Junior Priority Debt” in the relevant Additional Indebtedness
Designation delivered pursuant to Section 7.11(a)(iii).

 

“Junior Priority Documents” shall mean [the [        ](1) Junior Lien Facility
Documents and] any Additional Documents in respect of any Junior Priority
Obligations.

 

“Junior Priority Lien” shall mean a Lien granted [(a) by an [        ](1) Junior
Lien Collateral Document to the [        ](1) Junior Lien Agent or (b)] by an
Additional Collateral Document to any Additional Agent for the purpose of
securing Junior Priority Obligations.

 

“Junior Priority Obligations” shall mean [the [        ](1) Junior Lien
Obligations and] any Additional Obligations constituting Junior Priority Debt.

 

J-11

--------------------------------------------------------------------------------


 

“Junior Priority Representative”  shall mean the [        ](1) Junior Lien Agent
acting for the Junior Priority Secured Parties, unless either (i) the
[        ](1) Junior Lien Credit Agreement is no longer in effect or (ii) the
aggregate Additional Junior Priority Exposure (and in any event excluding
Additional Obligations in respect of Bank Products Agreements, Hedging
Agreements or Management Guarantees) under any Additional Credit Facility in
respect of Junior Priority Debt exceeds the aggregate [        ](1) Junior Lien
Exposure (and in any event excluding [        ](1) Junior Lien Obligations in
respect of Bank Products Agreements, Hedging Agreements or Management
Guarantees), in which case the Junior Priority Representative shall be the
Junior Priority Agent (if other than a Designated Agent) representing the Junior
Priority Creditors with the greatest aggregate Additional Junior Priority
Exposure (and in any event excluding Junior Priority Obligations in respect of
Bank Products Agreements, Hedging Agreements or Management Guarantees) under an
Additional Credit Facility in respect of Junior Priority Debt acting for the
Junior Priority Secured Parties (in each case, unless otherwise agreed in
writing among the Junior Priority Agents then party to this Agreement).

 

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

 

“Junior Standstill Period” shall have the meaning set forth in Section 2.3(a).

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

 

“Lien Priority” shall mean, with respect to any Lien of the Original Senior Lien
Agent, the Original Senior Lien Creditors, the
[        ](1) [Senior/Junior](2) Lien Agent, the
[        ](1) [Senior/Junior](2) Lien Creditors, any Additional Agent or any
Additional Creditors in the Collateral, the order of priority of such Lien as
specified in Section 2.1.

 

“Management Credit Provider” shall mean any Additional Management Credit
Provider, any Original Senior Lien Management Credit Provider or any
[        ](1) Junior Lien Management Credit Provider, as applicable.

 

“Management Guarantee” shall have the meaning assigned to such term in (a) with
respect to the Original Senior Lien Obligations, the Original Senior Lien Credit
Agreement (if the Original Senior Lien Credit Agreement is then in effect), or
in any Other Original Senior Lien Credit Agreement then in effect (if the
Original Senior Lien Credit Agreement is not then in effect)[, (b) with respect
to the [        ](1) [Senior/Junior](2) Obligations, the
[        ](1) [Senior/Junior](2) Lien Credit Agreement (if the
[        ](1) [Senior/Junior](2) Lien Credit Agreement is then in effect), or in
any Other [        ](1) [Senior/Junior](2) Lien Credit Agreement then in effect
(if the [        ](1) [Senior/Junior](2) Lien Credit Agreement is not then in
effect)] and ([b/c]) with respect to any Additional Obligations, in the
applicable Additional Credit Facility.

 

“Obligations” shall mean any of the Senior Priority Obligations or the Junior
Priority Obligations.

 

“Original Senior Lien Agent” shall have the meaning assigned thereto in the
Preamble hereto and shall include any successor thereto in such capacity as well
as any Person designated as the “Agent” or “Collateral Agent” under the Original
Senior Lien Credit Agreement.

 

“Original Senior Lien Bank Products Provider” shall mean any Person that has
entered into a Bank Products Agreement with an Original Senior Lien Credit Party
with the obligations of such Original Senior Lien Credit Party thereunder being
secured by one or more Original Senior Lien Collateral Documents, as designated
by the Original Senior Lien Borrower in accordance with the terms of the

 

J-12

--------------------------------------------------------------------------------


 

Original Senior Lien Collateral Documents (provided that no Person shall, with
respect to any Bank Products Agreement, be at any time a Bank Products Provider
hereunder with respect to more than one Credit Facility).

 

“Original Senior Lien Borrower” shall mean The ServiceMaster Company, a Delaware
limited liability company, and any successor in interest thereto.

 

“Original Senior Lien Collateral Documents” shall mean all “Security Documents”
as defined in the Original Senior Lien Credit Agreement, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with the Original Senior Lien Credit Agreement, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing any Original Senior Lien Obligations or under which rights or remedies
with respect to such Liens are governed, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Original Senior Lien Credit Agreement” shall mean (a) that certain Credit
Agreement, dated as of July 1, 2014, among the Original Senior Lien Borrower,
the Original Senior Lien Lenders and the Original Senior Lien Agent, as such
agreement may be amended, restated, supplemented, or otherwise modified from
time to time (the “Initial Original Senior Lien Credit Agreement”), together
with (b) if designated by the Original Senior Lien Borrower, any other agreement
(including any credit agreement, loan agreement, indenture or other financing
agreement) that complies with clause (1) of the definition of “Additional
Indebtedness” and has been incurred to extend the maturity of, consolidate,
restructure, refund, replace or refinance all or any portion of the Original
Senior Lien Obligations, whether by the same or any other lender, debt holder or
group of lenders or debt holders or the same (an “Other Original Senior Lien
Credit Agreement”) or any other agent, trustee or representative therefor and
whether or not increasing the amount of any Indebtedness that may be incurred
thereunder; provided, that (a) such Additional Indebtedness is secured by a Lien
ranking pari passu with the Lien securing the Senior Priority Obligations, and
(b) the requisite creditors party to such Other Original Senior Lien Credit
Agreement (or their agent or other representative on their behalf) shall agree,
by a joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to the Senior Priority
Representative (other than any Senior Priority Representative being replaced in
connection with such joinder) and the Junior Priority Representative (or, if
there is no continuing Junior Priority Representative other than any Designated
Agent, as designated by the Original Senior Lien Borrower) that the obligations
under such Other Original Senior Lien Credit Agreement are subject to the terms
and provisions of this Agreement.  Any reference to the Original Senior Lien
Credit Agreement shall be deemed a reference to the Initial Original Senior Lien
Credit Agreement and any Other Senior Lien Credit Agreement, in each case then
in existence.

 

“Original Senior Lien Credit Parties” shall mean the Original Senior Lien
Borrower, the Original Senior Lien Guarantors and each other Affiliate of the
Borrower that is now or hereafter becomes a party to any Original Senior Lien
Facility Document.

 

“Original Senior Lien Creditors” shall mean the Original Senior Lien Lenders
together with all Original Senior Lien Bank Product Providers, Original Senior
Lien Hedging Providers, Original Senior Lien Management Credit Providers and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Lender” or “Senior Priority Creditor” under any Original Senior
Lien Credit Agreement.

 

“Original Senior Lien Facility Documents” shall mean the Original Senior Lien
Credit Agreement, the Original Senior Lien Guarantees, the Original Senior Lien
Collateral Documents, any Bank Products Agreement between any Original Senior
Lien Credit Party and any Original Senior Lien

 

J-13

--------------------------------------------------------------------------------


 

Bank Products Provider, any Hedging Agreements between any Original Senior Lien
Credit Party and any Original Senior Lien Hedging Provider, any Management
Guarantee in favor of an Original Senior Lien Management Credit Provider, those
other ancillary agreements as to which any Original Senior Lien Secured Party is
a party or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Original Senior
Lien Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to the Original Senior Lien Agent, in connection with any of the
foregoing or any Original Senior Lien Credit Agreement, in each case as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Original Senior Lien Guarantees” shall mean the Guarantee and Collateral
Agreement, as defined in the Original Senior Lien Credit Agreement, and all
other guaranties executed under or in connection with any Original Senior Lien
Credit Agreement, in each case as the same may be amended, restated, modified or
supplemented from time to time.

 

“Original Senior Lien Guarantors” shall mean, collectively, Holdings and each
direct and indirect Subsidiary of the Original Senior Lien Borrower that at any
time is a guarantor under any of the Original Senior Lien Guarantees.

 

“Original Senior Lien Hedging Provider” shall mean any Person that has entered
into a Hedging Agreement with an Original Senior Lien Credit Party with the
obligations of such Original Senior Lien Credit Party thereunder being secured
by one or more Original Senior Lien Collateral Documents, as designated by the
Original Senior Lien Borrower in accordance with the terms of the Original
Senior Lien Collateral Documents (provided that no Person shall, with respect to
any Hedging Agreement, be at any time a Hedging Provider hereunder with respect
to more than one Credit Facility).

 

“Original Senior Lien Lenders” shall mean the financial institutions and other
lenders party from time to time to the Original Senior Lien Credit Agreement
(including any such financial institution or lender in its capacity as an issuer
of letters of credit thereunder), together with their successors, assigns,
transferees and replacements thereof.

 

“Original Senior Lien Management Credit Provider” shall mean any Person who
(a) is a beneficiary of a Management Guarantee provided by an Original Senior
Lien Credit Party, with the obligations of the applicable Original Senior Lien
Credit Party thereunder being secured by one or more Original Senior Lien
Collateral Documents and (b) has been designated by the Original Senior Lien
Borrower in accordance with the terms of one or more Original Senior Lien
Collateral Documents (provided that no Person shall, with respect to any
Management Guarantee, be at any time a Management Credit Provider with respect
to more than one Credit Facility).

 

“Original Senior Lien Obligations” shall mean all obligations of every nature of
each Original Senior Lien Credit Party from time to time owed to the Original
Senior Lien Agent, the Original Senior Lien Lenders or any of them, any Original
Senior Lien Bank Products Provider, any Original Senior Lien Hedging Provider or
any Original Senior Lien Management Credit Provider under any Original Senior
Lien Facility Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Original Senior Lien Credit Party, would have accrued on any Original Senior
Lien Obligation, whether or not a claim is allowed against such Original Senior
Lien Credit Party for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under letters of credit, payments for early
termination of Hedging Agreements, fees, expenses, indemnification or otherwise,
and all other amounts owing or due under the terms of the Original Senior Lien
Facility Documents, as amended, restated, supplemented, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

J-14

--------------------------------------------------------------------------------


 

“Original Senior Lien Secured Parties” shall mean the Original Senior Lien Agent
and the Original Senior Lien Creditors.

 

“Other Original Senior Lien Credit Agreement” shall have the meaning assigned
thereto in the definition of “Original Senior Lien Credit Agreement.”

 

“Other [        ](1) [Senior/Junior](2) Lien Credit Agreement” shall have the
meaning assigned thereto in the definition of “
[        ](1) [Senior/Junior](2)  Lien Credit Agreement.”

 

“Party” shall mean any of the Original Senior Lien Agent, the
[        ](1) [Senior/Junior](2) Lien Agent or any Additional Agent.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Pledged Securities” shall have the meaning set forth in the Senior Priority
Collateral Documents or in the Junior Priority Collateral Documents, as the
context requires.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, (b) whatever is recoverable or
recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily and (c) in the case of Proceeds of Pledged
Securities, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Senior Priority Agent” shall mean any of the Original Senior Lien Agent[, the
[         ] Senior Lien Agent](9) or any Additional Agent under any Senior
Priority Documents.

 

“Senior Priority Collateral Documents” shall mean the Original Senior Lien
Collateral Documents [, the [  ] Senior Lien Collateral Documents](9) and the
Additional Collateral Documents relating to any Senior Priority Obligations.

 

“Senior Priority Credit Agreement” shall mean any of the Original Senior Lien
Credit Agreement, [, the [     ] Senior Lien Credit Agreement](9) and any
Additional Credit Facility in respect of any Senior Priority Obligations.

 

“Senior Priority Creditors” shall mean the Original Senior Lien Creditors [, the
[     ] Senior Lien Creditors](9) and any Additional Creditor in respect of any
Senior Priority Obligations.

 

“Senior Priority Debt” shall mean:

 

(1)                                 all Original Senior Lien Obligations; and

 

[(2)                             all [       ] Senior Lien Obligations](9)

 

J-15

--------------------------------------------------------------------------------


 

[(2/3)]         any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Original Senior Lien Borrower as “Senior
Priority Debt” in the relevant Additional Indebtedness Designation delivered
pursuant to Section 7.11(a)(iii).

 

“Senior Priority Documents” shall mean the Original Senior Lien Facility
Documents [, the [     ] Senior Lien Facility Documents](9) and any Additional
Documents in respect of any Senior Priority Obligations.

 

“Senior Priority Exposure” shall mean, as to any Credit Facility in respect of
Senior Priority Debt, as of the date of determination, the sum of (a) as to any
revolving facility thereunder, the total commitments (whether funded or
unfunded) of the applicable Senior Priority Creditors to make loans and other
extensions of credit thereunder (or after the termination of such commitments,
the total outstanding principal amount of Senior Priority Obligations
thereunder) plus (b) as to any other facility thereunder, the outstanding
principal amount of Senior Priority Obligations thereunder.

 

“Senior Priority Lien” shall mean a Lien granted (a) by an Original Senior Lien
Collateral Document to the Original Senior Lien Agent, [, (b) a [    
](1) Senior Lien Collateral Document to the [     ](1) Senior Lien Agent ](9) or
[(b/c)] by an Additional Collateral Document to any Additional Agent for the
purpose of securing Senior Priority Obligations.

 

“Senior Priority Obligations” shall mean the Original Senior Lien Obligations [,
the [     ] Senior Lien Obligations](9) and any Additional Obligations
constituting Senior Priority Debt.

 

“Senior Priority Representative” shall mean the Original Senior Lien Agent under
the Initial Original Senior Lien Credit Agreement while the Initial Original
Senior Lien Credit Agreement is in effect; provided that if the Initial Original
Senior Lien Credit Agreement is not in effect, the Senior Priority
Representative shall be the Senior Priority Agent (if other than a Designated
Agent) representing the Senior Priority Creditors with the greatest aggregate
Senior Priority Exposure (and in any event excluding Senior Priority Obligations
in respect of Bank Products Agreements, Hedging Agreements or Management
Guarantees) under any Credit Facility in respect of Senior Priority Debt acting
for the Senior Priority Secured Parties (in each case, unless otherwise agreed
in writing among the Senior Priority Agents then party to this Agreement)

 

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

 

“Series of Junior Priority Debt” shall mean, severally, [(a) the Indebtedness
outstanding under the [        ](1) Junior Lien Credit Agreement and (b)] the
Indebtedness outstanding under any Additional Credit Facility in respect of or
constituting Junior Priority Debt.

 

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Original Senior Lien Credit Agreement, [[(b)] the
Indebtedness outstanding under the [     ] Senior Lien Credit
Agreement,](9) [(b/c)] the Indebtedness under each other Senior Lien Credit
Agreement and [(c/d)] the Indebtedness outstanding under each Additional Credit
Facility in respect of or constituting Senior Priority Debt.

 

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially

 

J-16

--------------------------------------------------------------------------------


 

owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

“United States” shall mean the United States of America.

 

“[           ](1) [Senior/Junior](2) Lien Agent” shall have the meaning assigned
thereto in the Preamble hereto and shall include any successor thereto in such
capacity as well as any Person designated as the “Agent” or “Collateral Agent”
under the [        ](1) [Senior/Junior](2) Lien Credit Agreement.

 

“[           ](1) [Senior/Junior](2) Lien Bank Products Provider”  shall mean
any Person that has entered into a Bank Products Agreement with an
“[           ](1) [Senior/Junior](2) Lien Credit Party with the obligations of
such [           ](1) [Senior/Junior](2) Lien Credit Party thereunder being
secured by one or more [           ](1) [Senior/Junior](2) Lien Collateral
Documents, as designated by the Original Senior Lien Borrower in accordance with
the terms of the [           ](1) [Senior/Junior](2) Lien Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

 

“[           ](1) [Senior/Junior](2) Lien Borrower” shall mean
[                       ], together with its successors and assigns.

 

“[           ](1) [Senior/Junior](2) Lien Collateral Documents” shall mean all
“[Collateral] Documents” as defined in the [        ](1) [Senior/Junior](2) Lien
Credit Agreement, and all other security agreements, mortgages, deeds of trust
and other collateral documents executed and delivered in connection with the
[        ](1) [Senior/Junior](2) Lien Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any
[        ](1) [Senior/Junior](2) Lien Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“[           ](1) [Senior/Junior](2) Lien Credit Agreement” shall mean (a) that
certain [              ], dated as of [the date hereof], among the
[        ](1) [Senior/Junior](2) Lien Borrower,
[                                ], the [        ](1) [Senior/Junior](2) Lien
Lenders and the [        ](1) [Senior/Junior](2) Lien Agent, as such agreement
may be amended, restated, supplemented or otherwise modified from time to time
(the “Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement”), together
with (b) if designated by the Original Senior Lien Borrower, any other agreement
(including any credit agreement, loan agreement, indenture or other financing
agreement) that complies with clause (1) of the definition of “Additional
Indebtedness” and has been incurred to extend the maturity of, consolidate,
restructure, refund, replace or refinance all or any portion of the
[        ](1) [Senior/Junior](2) Lien Obligations, whether by the same or any
other lender, debt

 

J-17

--------------------------------------------------------------------------------


 

holder or group of lenders or debt holders or the same (an “Other
[           ](1) [Senior/Junior](2) Lien Credit Agreement”) or any other agent,
trustee or representative therefor and whether or not increasing the amount of
any Indebtedness that may be incurred thereunder; provided, that (a) such
Additional Indebtedness is secured by a Lien ranking pari passu with the Lien
securing the [Senior][Junior] Priority Obligations, and (b) the requisite
creditors party to such Other [           ](1) [Senior/Junior](2) Lien Credit
Agreement (or their agent or other representative on their behalf) shall agree,
by a joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to the Senior Priority
Representative and the Junior Priority Representative (other than any Junior
Priority Representative being replaced in connection with such joinder) (or, if
there is no continuing Junior Priority Representative other than any Designated
Agent, as designated by the Original Senior Lien Borrower) that the obligations
under such Other [           ](1) [Senior/Junior](2) Lien Credit Agreement are
subject to the terms and provisions of this Agreement. Any reference to the
[           ](1) [Senior/Junior](2) Lien Credit Agreement shall be deemed a
reference to the Initial [           ](1) [Senior/Junior](2) Lien Credit
Agreement and any Other [           ](1) [Senior/Junior](2) Lien Credit
Agreement, in each case then in existence.

 

“[           ](1) [Senior/Junior](2) Lien Credit Parties” shall mean the
[        ](1) [Senior/Junior](2) Lien Borrower, the
[        ](1) [Senior/Junior](2) Lien Guarantors and each other Affiliate of the
Borrower that is now or hereafter becomes a party to any
[        ](1) [Senior/Junior](2) Lien Facility Document.

 

“[           ](1) [Senior/Junior](2) Lien Creditors” shall mean the
“[           ](1) [Senior/Junior](2) Lien Lenders together with all
[           ](1) [Senior/Junior](2) Lien Bank Products Providers,
[           ](1) [Senior/Junior](2) Lien Hedging Providers,
[           ](1) [Senior/Junior](2) Lien Management Credit Providers and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Lender” or “Junior Priority Creditor” under any
[           ](1) [Senior/Junior](2) Lien Credit Agreement.

 

“[           ](1) [Senior/Junior](2) Lien Exposure” shall mean, as to any
[           ](1) [Senior/Junior](2) Lien Credit Agreement, as of the date of
determination, the sum of (a) as to any revolving facility thereunder, the total
commitments (whether funded or unfunded) of the
[           ](1) [Senior/Junior](2) Lien Lenders to make loans and other
extensions of credit thereunder (or after the termination of such commitments,
the total outstanding principal amount of [           ](1) [Senior/Junior](2) 
Lien Obligations thereunder) plus (b) as to any other facility thereunder, the
outstanding principal amount of [           ](1) [Senior/Junior](2) Lien
Obligations thereunder.

 

“[           ](1) [Senior/Junior](2) Lien Facility Documents” shall mean the
[        ](1) [Senior/Junior](2) Lien Credit Agreement, the
[        ](1) [Senior/Junior](2) Lien Guarantees, the
[        ](1) [Senior/Junior](2) Lien Collateral Documents, any Bank Products
Agreement between any [           ](1) [Senior/Junior](2) Lien Credit Party and
any [           ](1) [Senior/Junior](2) Lien Bank Products Provider, any Hedging
Agreement between any [           ](1) [Senior/Junior](2) Lien Credit Party and
any [           ](1) [Senior/Junior](2) Lien Hedging Provider, any Management
Guarantee in favor of an of an [        ](1) [Senior/Junior](2) Lien Management
Credit Provider, those other ancillary agreements as to which the
[        ](1) [Senior/Junior](2) Lien Secured Party is a party or a beneficiary
and all other agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any [        ](1) [Senior/Junior](2) Lien
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to the [        ](1) [Senior/Junior](2) Lien Agent, in connection with any of
the foregoing or any [        ](1) [Senior/Junior](2) Lien Credit Agreement, in
each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“[           ](1) [Senior/Junior](2) Lien Guarantees” shall mean the guarantee
agreement dated as of the date hereof, and all other guaranties executed under
or in connection with any [        ](1) [Senior/Junior](2) Lien Credit
Agreement, in each case as the same may be amended, restated, modified or
supplemented from time to time.

 

J-18

--------------------------------------------------------------------------------


 

“[           ](1) [Senior/Junior](2) Lien Guarantors” shall mean, collectively,
Holdings and each direct and indirect Subsidiary of the
[        ](1) [Senior/Junior](2) Borrower that at any time is a guarantor under
any of the [        ](1) [Senior/Junior](2) Lien Guarantees.

 

“[           ](1) [Senior/Junior](2) Lien Hedging Provider” shall mean any
Person who has entered into a Hedging Agreement with an
[           ](1) [Senior/Junior](2) Lien Credit Party with the obligations of
such [           ](1) [Senior/Junior](2) Lien Credit Party thereunder being
secured by one or more [           ](1) [Senior/Junior](2) Lien Collateral
Documents, as designated by the [        ](1) [Senior/Junior](2)  Lien Borrower
in accordance with the terms of one or more
[           ](1) [Senior/Junior](2) Lien Collateral Documents (provided that no
Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Provider hereunder with respect to more than one Credit Facility).

 

“[           ](1) [Senior/Junior](2) Lien Lenders” shall mean the financial
institutions and other lenders party from time to time to the
[        ](1) [Senior/Junior](2) Lien Credit Agreement (including any such
financial institution or lender in its capacity as an issuer of letters of
credit thereunder), together with their successors , assigns, transferees and
replacements thereof.

 

“[           ](1) [Senior/Junior](2) Lien Management Credit Provider”  shall
mean any Person who (a) is a beneficiary of a Management Guarantee provided by
an “[           ](1) [Senior/Junior](2) Lien Credit Party, with the obligations
of the applicable [           ](1) [Senior/Junior](2) Lien Credit Party
thereunder being secured by one or more [           ](1) [Senior/Junior](2) Lien
Collateral Documents, and (b) has been designated by the
[        ](1) [Senior/Junior](2) Lien Borrower in accordance with the terms of
one or more [           ](1) [Senior/Junior](2) Lien Collateral Documents
(provided that no Person shall, with respect to any Management Guarantee, be at
any time a Management Credit Provider with respect to more than one Credit
Facility).

 

“[           ](1) [Senior/Junior](2) Lien Obligations” shall mean all
obligations of every nature of each [        ](1) [Senior/Junior](2) Lien Credit
Party from time to time owed to the [        ](1) [Senior/Junior](2) Lien Agent,
or the [        ](1) [Senior/Junior](2) Lien Lenders or any of them, any
[        ](1) [Senior/Junior](2) Lien Bank Products Provider, any
[        ](1) [Senior/Junior](2) Lien Hedging Provider or any
[        ](1) [Senior/Junior](2) Lien Management Credit Provider under any
[        ](1) [Senior/Junior](2) Lien Facility Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such [        ](1) [Senior/Junior](2) Lien Credit
Party, would have accrued on any [        ](1) [Senior/Junior](2) Lien
Obligation, whether or not a claim is allowed against such
[        ](1) [Senior/Junior](2) Lien Credit Party for such interest in the
related bankruptcy proceeding), payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the [        ](1) [Senior/Junior](2) Lien
Facility Documents, as amended, restated, supplemented, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“[           ](1) [Senior/Junior](2) Lien Secured Parties” shall mean the
[        ](1) [Senior/Junior](2) Lien Agent and the
[        ](1) [Senior/Junior](2) Lien Lenders.

 

Section 1.3                               Rules of Construction.  Unless the
context of this Agreement clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the term
“including” is not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Article, section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified.  Any
reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals,

 

J-19

--------------------------------------------------------------------------------


 

replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation.

 

ARTICLE II

 

LIEN PRIORITY

 

Section 2.1                               Agreement to Subordinate.

 

(a)                                 Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) of any Liens
granted to any Senior Priority Secured Party in respect of all or any portion of
the Collateral, or of any Liens granted to any Junior Priority Secured Party in
respect of all or any portion of the Collateral, and regardless of how any such
Lien was acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of any Senior Priority Secured
Party or any Junior Priority Secured Party in any Collateral, (iii) any
provision of the Uniform Commercial Code, the Bankruptcy Code or any other
applicable law, or of any Senior Priority Documents or Junior Priority
Documents, (iv) whether any Senior Priority Agent or any Junior Priority Agent,
in each case either directly or through agents, holds possession of, or has
control over, all or any part of the Collateral, (v) the fact that any such
Liens in favor of any Senior Priority Secured Party securing any of the Senior
Priority Obligations are (x) subordinated to any Lien securing any other
obligation of any Credit Party or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed or (vi) any other circumstance of any kind or nature
whatsoever, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby agrees that:

 

(i)                                     any Lien in respect of all or any
portion of the Collateral now or hereafter held by or on behalf of any Junior
Priority Secured Party that secures all or any portion of the Junior Priority
Obligations shall be junior and subordinate in all respects to all Liens granted
to any of the Senior Priority Secured Parties in such Collateral to secure all
or any portion of the Senior Priority Obligations;

 

(ii)                                  any Lien in respect of all or any portion
of the Collateral now or hereafter held by or on behalf of any Senior Priority
Secured Party that secures all or any portion of the Senior Priority Obligations
shall be senior and prior in all respects to all Liens granted to any of the
Junior Priority Agents and the Junior Priority Creditors in such Collateral to
secure all or any portion of the Junior Priority Obligations;

 

(iii)                               except as may be separately otherwise agreed
in writing by and between or among any applicable Senior Priority Agents, in
each case on behalf of itself and the Senior Priority Creditors represented
thereby,  any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Secured Party that secures
all or any portion of the Senior Priority Obligations shall be pari passu and
equal in priority in all respects with any Lien in respect of all or any portion
of the Collateral now or hereafter held by or on behalf of any other Senior
Priority Secured Party that secures all or any portion of the Senior Priority
Obligations; and

 

J-20

--------------------------------------------------------------------------------


 

(iv)                              except as may be separately otherwise agreed
in writing by and between or among any applicable Junior Priority Agents, in
each case on behalf of itself and the Junior Priority Creditors represented
thereby, any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Junior Priority Secured Party that secures
all or any portion of the Junior Priority Obligations shall be pari passu and
equal in priority in all respects with any Lien in respect of all or any portion
of the Collateral now or hereafter held by or on behalf of any other Junior
Priority Secured Party that secures all or any portion of the Junior Priority
Obligations.

 

(b)                                 Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) of any Liens
granted to any Senior Priority Secured Party in respect of all or any portion of
the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Secured Party in any Collateral,
(iii) any provision of the Uniform Commercial Code, the Bankruptcy Code or any
other applicable law, or of any Senior Priority Documents, (iv) whether any
Senior Priority Agent, in each case either directly or through agents, holds
possession of, or has control over, all or any part of the Collateral, (v) the
fact that any such Liens in favor of any Senior Priority Secured Party securing
any of the Senior Priority Obligations are (x) subordinated to any Lien securing
any other obligation of any Credit Party or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed or (vi) any other circumstance of any kind or
nature whatsoever, each Senior Priority Agent, for and on behalf of itself and
the Senior Priority Creditors represented thereby, hereby agrees that except as
may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Creditors represented thereby, subject to Sections 4.1(e) and
(f) hereof, any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Secured Party that secures
all or any portion of the Senior Priority Obligations shall be pari passu and
equal in priority in all respects with any Lien in respect of all or any portion
of the Collateral now or hereafter held by or on behalf of any other Senior
Priority Secured Party that secures all or any portion of the Senior Priority
Obligations.

 

(c)                                  Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection (including any defect or
deficiency or alleged defect or deficiency in any of the foregoing) of any Liens
granted to any Junior Priority Secured Party in respect of all or any portion of
the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Junior Priority Secured Party in any Collateral,
(iii) any provision of the Uniform Commercial Code, the Bankruptcy Code or any
other applicable law, or of any Junior Priority Documents, (iv) whether any
Junior Priority Agent, in each case either directly or through agents, holds
possession of, or has control over, all or any part of the Collateral, (v) the
fact that any such Liens in favor of any Junior Priority Secured Party securing
any of the Junior Priority Obligations are (x) subordinated to any Lien securing
any other obligation of any Credit Party or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed or (vi) any other circumstance of any kind or
nature whatsoever, each Junior Priority Agent, for and on behalf of itself and
the Junior Priority Creditors represented thereby, hereby agrees that except as
may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Creditors represented thereby, subject to Sections 4.1(g) and
(h) hereof, any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Junior Priority Secured Party that secures
all or any portion of the Junior Priority Obligations shall be pari passu and
equal in priority in all respects with any Lien in respect of all or any portion
of the Collateral now or hereafter held by or on behalf of any other Junior
Priority Secured Party that secures all or any portion of the Junior Priority
Obligations.

 

J-21

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any failure by any Senior
Priority Secured Party to perfect its security interests in the Collateral or
any avoidance, invalidation, priming or subordination by any third party or
court of competent jurisdiction of the security interests in the Collateral
granted to any of the Senior Priority Secured Parties, the priority and rights
as (x) between the respective classes of Senior Priority Secured Parties, and
(y) between the Senior Priority Secured Parties, on the one hand, and the Junior
Priority Secured Parties, on the other hand, with respect to the Collateral
shall be as set forth herein.  Notwithstanding any failure by any Junior
Priority Secured Party to perfect its security interests in the Collateral or
any avoidance, invalidation, priming or subordination by any third party or
court of competent jurisdiction of the security interests in the Collateral
granted to any of the Junior Priority Secured Parties, the priority and rights
as between the respective classes of Junior Priority Secured Parties with
respect to the Collateral shall be as set forth herein.  Lien priority as among
the Senior Priority Obligations and the Junior Priority Obligations with respect
to any Collateral will be governed solely by this Agreement, except as may be
separately otherwise agreed in writing by or among any applicable Parties.

 

(e)                                  The Original Senior Lien Agent, for and on
behalf of itself and the Original Senior Lien Creditors, acknowledges and agrees
that (x) concurrently herewith, the [        ](1) [Senior/Junior](2) Lien Agent,
for the benefit of itself and the [       ](1) [Senior/Junior](2) Lien Lenders,
has been granted [Senior/Junior](10)  Priority Liens upon all of the Collateral
in which the Original Senior Lien Agent has been granted Senior Priority Liens,
and the Original Senior Lien Agent hereby consents thereto, and (y) one or more
Additional Agents, each on behalf of itself and any Additional Creditors
represented thereby, may be granted Senior Priority Liens or Junior Priority
Liens upon all of the Collateral in which the Original Senior Lien Agent has
been granted Senior Priority Liens, and the Original Senior Lien Agent hereby
consents thereto.

 

(f)                                   The [       ](1) [Senior/Junior](2) Lien
Agent, for and on behalf of itself and the [       ](1) [Senior/Junior](2) Lien
Lenders, acknowledges and agrees that (x) the Original Senior Lien Agent, for
the benefit of itself and the Original Senior Lien Creditors, has been granted
Senior Priority Liens upon all of the Collateral in which the
[       ](1) [Senior/Junior](2) Lien Agent has been granted [Senior/Junior](11)
Priority Liens, and the [        ](1) [Senior/Junior](2) Lien Agent hereby
consents thereto, and (y) one or more Additional Agents, each on behalf of
itself and any Additional Creditors represented thereby, may be granted Senior
Priority Liens or Junior Priority Liens upon all of the Collateral in which the
[       ](1) [Senior/Junior](2) Lien Agent has been granted [Senior/Junior](11)
Priority Liens, and the [       ](1) [Senior/Junior](2) Lien Agent hereby
consents thereto.

 

(g)                                  Each Additional Agent, for and on behalf of
itself and any Additional Creditors represented thereby, acknowledges and agrees
that, (x) the Original Senior Lien Agent, for the benefit of itself and the
Original Senior Lien Creditors, has been granted Senior Priority Liens upon all
of the Collateral in which such Additional Agent is being granted Liens, and
such Additional Agent hereby consents thereto, (y) the
[       ](1) [Senior/Junior](2) Lien Agent, for the benefit of itself and the
[        ](1) [Senior/Junior](2) Lien Lenders, has been granted
[Senior/Junior](11) Priority Liens upon all of the Collateral in which such
Additional Agent is being granted Liens, and such Additional Agent hereby
consents thereto, and (z) one or more other Additional Agents, each on behalf of
itself and any Additional Creditors represented thereby, have been or may be
granted Senior Priority Liens or Junior Priority Liens upon all of the
Collateral in which such Additional Agent is being granted Liens, and such
Additional Agent hereby consents thereto.

 

(h)                                 The subordination of Liens by each Junior
Priority Agent in favor of the Senior Priority Agents shall not be deemed to
subordinate the Liens of any Junior Priority Agent to the Liens of any other
Person.  The provision of pari passu and equal priority as between Liens of any
Senior Priority Agent and Liens of any other Senior Priority Agent, in each case
as set forth herein, shall not be deemed

 

J-22

--------------------------------------------------------------------------------


 

to provide that the Liens of the Senior Priority Agent will be pari passu or of
equal priority with the Liens of any other Person, or to subordinate any Liens
of any Senior Priority Agent to the Liens of any Person.  The provision of pari
passu and equal priority as between Liens of any Junior Priority Agent and Liens
of any other Junior Priority Agent, in each case as set forth herein, shall not
be deemed to provide that the Liens of the Junior Priority Agent will be pari
passu or of equal priority with the Liens of any other Person.

 

(i)                                     So long as the Discharge of Senior
Priority Obligations has not occurred, the parties hereto agree that in the
event that the Original Senior Lien Borrower shall, or shall permit any other
Grantor to, grant or permit any additional Liens, or take any action to perfect
any additional Liens, on any asset or property to secure any Junior Priority
Obligation and, unless otherwise provided for in accordance with Section 2.5(d),
have not also granted a Lien on such asset or property to secure the Senior
Priority Obligations and taken all actions to perfect such Liens, then, without
limiting any other rights and remedies available to any Senior Priority Agent
and/or the other Senior Priority Secured Parties, each Junior Priority Agent,
for and on behalf of itself and the Junior Priority Secured Parties for which it
is a Junior Priority Agent, and each other Junior Priority Secured Party (by its
acceptance of the benefits of the Junior Priority Documents), agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.1(i) shall be subject to
Section 4.1(b).

 

Section 2.2                               Waiver of Right to Contest Liens.

 

(a)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that it and they shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Senior Priority Secured Party
in respect of the Collateral, or the provisions of this Agreement.  Except to
the extent expressly set forth in this Agreement, each Junior Priority Agent,
for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that no Junior Priority Agent or Junior Priority Creditor will
take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Senior Priority Secured Party under the Senior
Priority Documents with respect to the Collateral.  Except to the extent
expressly set forth in this Agreement, each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, hereby
waives any and all rights it or such Junior Priority Creditors may have as a
junior lien creditor or otherwise to contest, protest, object to or interfere
with the manner in which any Senior Priority Secured Party seeks to enforce its
Liens in any Collateral.

 

(b)                                 Except as may separately otherwise be agreed
in writing by and between or among any applicable Senior Priority Agents, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, agrees that it and they shall not (and hereby
waives any right to) take any action to contest or challenge (or assist or
support any other Person in contesting or challenging), directly or indirectly,
whether or not in any proceeding (including in any Insolvency Proceeding), the
validity, priority, enforceability, or perfection of the Liens of any other
Senior Priority Agent or any Senior Priority Creditors represented thereby, or
the provisions of this Agreement.  Except to the extent expressly set forth in
this Agreement, or as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, each Senior Priority
Agent, for and on behalf of itself and the Senior Priority Creditors represented
thereby, agrees that none of such Senior Priority Agent and such Senior Priority
Creditors represented thereby will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by, and not prohibited under
this Agreement to be undertaken by, any other Senior Priority Agent or any
Senior Priority Creditor represented thereby under any applicable Senior
Priority Documents with respect to the Collateral.

 

J-23

--------------------------------------------------------------------------------


 

Except to the extent expressly set forth in this Agreement, or as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, each Senior Priority Agent, for and on behalf of itself
and the Senior Priority Creditors represented thereby, hereby waives any and all
rights it or such Senior Priority Creditors may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Senior Priority Agent or any Senior Priority Creditor
represented thereby seeks to enforce its Liens in any Collateral so long as such
other Senior Priority Agent or Senior Priority Creditor represented thereby is
not prohibited from taking such action under this Agreement.

 

(c)                                  Except as may be separately otherwise
agreed in writing by and between or among any applicable Junior Priority Agents,
in each case on behalf of itself and any Junior Priority Creditors represented
thereby, each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any other Junior Priority Agent or any Junior Priority Creditors represented
by such other Junior Priority Agent, or the provisions of this Agreement. 
Except to the extent expressly set forth in this Agreement, or as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, agrees that none of such
Junior Priority Agent and Junior Priority Creditors will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by,
and not prohibited under this Agreement to be undertaken by, any other Junior
Priority Agent or any Junior Priority Creditor represented by such other Junior
Priority Agent under any applicable Junior Priority Documents with respect to
the Collateral.  Except to the extent expressly set forth in this Agreement, or
as may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, hereby waives
any and all rights it or such Junior Priority Creditors may have as a pari passu
lien creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Junior Priority Agent or any Junior Priority Creditor
represented by such other Junior Priority Agent seeks to enforce its Liens in
any Collateral so long as such other Junior Priority Agent or Junior Priority
Creditor is not prohibited from taking such action under this Agreement.

 

(d)                                 The assertion of priority rights established
under the terms of this Agreement or in any separate writing contemplated hereby
between any of the parties hereto shall not be considered a challenge to Lien
priority of any Party prohibited by this Section 2.2.

 

Section 2.3                               Remedies Standstill.

 

(a)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that, until the Discharge of Senior Priority Obligations, such Junior Priority
Agent and such Junior Priority Creditors:

 

(i)                                     will not, and will not seek to, Exercise
Any Secured Creditor Remedies (or institute or join in any action or proceeding
with respect to the Exercise of Secured Creditor Remedies) with respect to the
Collateral without the written consent of each Senior Priority Agent; provided
that any Junior Priority Agent may Exercise Any Secured Creditor Remedies (other
than any remedies the exercise of which is otherwise prohibited by this
Agreement, including, without limitation, Article VI) after a period of 180
consecutive days has elapsed from the date of delivery of written notice by such
Junior Priority Agent to each Senior Priority Agent stating that an Event of
Default (as defined under the applicable Junior Priority Credit Agreement) has
occurred and is

 

J-24

--------------------------------------------------------------------------------


 

continuing thereunder and that the Junior Priority Obligations are currently due
and payable in full (whether as a result of acceleration or otherwise) and
stating its intention to Exercise Any Secured Creditor Remedies (the “ Junior
Standstill Period”), and then such Junior Priority Agent may Exercise Any
Secured Creditor Remedies only so long as (1) no Event of Default relating to
the payment of interest, principal, fees or other Senior Priority Obligations
shall have occurred and be continuing and (2) no Senior Priority Secured Party
shall have commenced (or attempted to commence or given notice of its intent to
commence) the Exercise of Secured Creditor Remedies with respect to the
Collateral (including seeking relief from the automatic stay or any other stay
in any Insolvency Proceeding) and, in each case, such Junior Priority Agent has
notice thereof, and

 

(ii)                                  will not knowingly take, receive or accept
any Proceeds of the Collateral, it being understood and agreed that the
temporary deposit of Proceeds of Collateral in a Deposit Account controlled by
the Junior Priority Representative shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the Senior Priority
Representative.

 

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1.

 

(b)                                 Each Senior Priority Agent, for and on
behalf of itself and any Senior Priority Creditors represented thereby, agrees
that such Senior Priority Agent and such Senior Priority Creditors will not
(except as may be separately otherwise agreed in writing by and between or among
all Senior Priority Agents, in each case on behalf of itself and the Senior
Priority Creditors represented thereby) Exercise Any Secured Creditor Remedies
(or institute or join in any action or proceeding with respect to the Exercise
of Secured Creditor Remedies) with respect to any of the Collateral without the
written consent of the Senior Priority Representative and will not knowingly
take, receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among all Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Creditors represented
thereby), it being understood and agreed that the temporary deposit of Proceeds
of Collateral in a Deposit Account controlled by such Senior Priority Agent
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the Senior Priority Representative; provided that nothing
in this sentence shall prohibit any Senior Priority Agent from taking such
actions in its capacity as Senior Priority Representative, if applicable.  The
Senior Priority Representative may Exercise Any Secured Creditor Remedies under
the Senior Priority Documents or applicable law as to any Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Senior Priority Representative is at all times subject to the
provisions of this Agreement (including Section 4.1 hereof).

 

(c)                                  Nothing in this Agreement shall prohibit
the receipt by any Secured Party of the required payments of interest, principal
and other amounts owed in respect of the Senior Priority Obligations or Junior
Priority Obligations, as the case may be, so long as such receipt is not the
direct or indirect result of the exercise by any Secured Party of rights or
remedies as a secured creditor in respect of the Collateral (including set-off)
or enforcement in contravention of this Agreement of any Lien held by it.

 

J-25

--------------------------------------------------------------------------------


 

Section 2.4                               Exercise of Rights.

 

(a)                                 No Other Restrictions.  Except as expressly
set forth in this Agreement, each Agent and each Creditor shall have any and all
rights and remedies it may have as a creditor under applicable law, including
the right to the Exercise of Secured Creditor Remedies (except as may be
separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Creditors represented thereby);
provided, however, that the Exercise of Secured Creditor Remedies with respect
to the Collateral shall be subject to the Lien Priority and to the provisions of
this Agreement, including Section 4.1.  Each Senior Priority Agent may enforce
the provisions of the applicable Senior Priority Documents, each Junior Priority
Agent may enforce the provisions of the applicable Junior Priority Documents,
and each Agent may Exercise Any Secured Creditor Remedies, all in such order and
in such manner as each may determine in the exercise of its sole discretion,
consistent with the terms of this Agreement and mandatory provisions of
applicable law (except as may be separately otherwise agreed in writing by and
between or among any applicable Parties, solely as among such Parties and the
Creditors represented thereby); provided, however, that each Agent agrees to
provide to each other such Party copies of any notices that it is required under
applicable law to deliver to any Credit Party; provided, further, however, that
any Senior Priority Agent’s failure to provide any such copies to any other such
Party shall not impair any Senior Priority Agent’s rights hereunder or under any
of the applicable Senior Priority Documents, and any Junior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Junior Priority Agent’s rights hereunder or under any of the applicable Junior
Priority Documents.  Each Agent agrees for and on behalf of itself and each
Creditor represented thereby that such Agent and each such Creditor will not
institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim, (x) in
the case of any Junior Priority Agent and any Junior Priority Creditor
represented thereby, against any Senior Priority Secured Party, and (y) in the
case of any Senior Priority Agent and any Senior Priority Creditor represented
thereby, against any Junior Priority Secured Party, seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken.  Except as may be separately otherwise agreed in writing by and between
or among any Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Creditors represented thereby, each Senior Priority Agent agrees
for and on behalf of any Senior Priority Creditors represented thereby that such
Agent and each such Creditor will not institute or join in any suit, Insolvency
Proceeding or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against any other Senior Priority Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.  Except as may be separately otherwise
agreed in writing by and between or among any Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent agrees for and on behalf of any Junior Priority
Creditors represented thereby that such Agent and each such Creditor will not
institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim against
any other Junior Priority Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise, with respect to any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken.

 

(b)                                 Release of Liens by Junior Priority Secured
Parties.  In the event of (A) any private or public sale of all or any portion
of the Collateral in connection with any Exercise of Secured Creditor Remedies
by or with the consent of the Senior Priority Representative, (B) any sale,
transfer or

 

J-26

--------------------------------------------------------------------------------


 

other disposition of all or any portion of the Collateral so long as such sale,
transfer or other disposition is then permitted by the Senior Priority
Documents, (C) the release of the Senior Priority Secured Parties’ Liens on all
or any portion of the Collateral, which release under this clause (C) shall have
been approved by the requisite Senior Priority Secured Parties (as determined
pursuant to the applicable Senior Priority Documents), in the case of clause
(B) and clause (C) only to the extent occurring prior to the Discharge of Senior
Priority Obligations and not in connection with a Discharge of Senior Priority
Obligations (and irrespective of whether an Event of Default has occurred), or
(D) upon the termination and discharge of a subsidiary guarantee in accordance
with the terms thereof, each Junior Priority Agent agrees, for and on behalf of
itself and the Junior Priority Creditors represented thereby, that (x) so long
as, if applicable, the net cash proceeds of any such sale, if any, described in
clause (A) above are applied as provided in Section 4.1 , and there is a
corresponding release of the Liens securing the Senior Priority Obligations,
such sale, transfer, disposition or release will be free and clear of the Liens
on such Collateral securing the Junior Priority Obligations and (y) such Junior
Priority Secured Parties’ Liens with respect to the Collateral so sold,
transferred, disposed or released shall terminate and be automatically released
without further action.  In furtherance of, and subject to, the foregoing, each
Junior Priority Agent agrees that it will execute any and all Lien releases or
other documents reasonably requested by any Senior Priority Agent in connection
therewith, so long as the net cash proceeds, if any, from such sale described in
clause (A) above of such Collateral are applied in accordance with the terms of
this Agreement.  Each Junior Priority Agent hereby appoints the Senior Priority
Representative and any officer or duly authorized person of the Senior Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Priority Agent and in the name of such Junior Priority Agent or
in the Senior Priority Representative’s own name, from time to time, in the
Senior Priority Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

 

Section 2.5                               No New Liens.

 

(a)                                 Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and any
Junior Priority Creditors represented thereby, hereby agrees that:

 

(i)                                     no such Junior Priority Secured Party
shall knowingly acquire or hold (x) any guarantee of Junior Priority Obligations
by any Person unless such Person also provides a guarantee of the Senior
Priority Obligations, or (y) any Lien on any assets of any Credit Party securing
any Junior Priority Obligation which assets are not also subject to the Lien of
each Senior Priority Agent under the Senior Priority Documents, subject to the
Lien Priority set forth herein; and

 

(ii)                                  if any such Junior Priority Secured Party
shall nonetheless acquire or hold any guarantee of Junior Priority Obligations
by any Person who does not also provide a guarantee of Senior Priority
Obligations or any Lien on any assets of any Credit Party securing any Junior
Priority Obligation, which assets are not also subject to the Lien of each
Senior Priority Agent under the Senior Priority Documents, subject to the Lien
Priority set forth herein, then such Junior Priority Agent (or the relevant
Junior Priority Creditor) shall, without the need for any further consent of any
other Junior Priority Secured Party and notwithstanding anything to the contrary
in any other Junior Priority Document, be deemed to also hold and have held such
guarantee or Lien for the benefit of the Senior Priority Agents as security for
the Senior Priority Obligations (subject

 

J-27

--------------------------------------------------------------------------------


 

to the Lien Priority and other terms hereof) and shall promptly notify each
Senior Priority Agent in writing of the existence of such guarantee or Lien.

 

(b)                                 Until the Discharge of Senior Priority
Obligations, except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case, for and on
behalf of itself and any Senior Priority Creditors represented thereby, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that:

 

(i)                                     no such Senior Priority Secured Party
shall knowingly acquire or hold (x) any guarantee of any Senior Priority
Obligations by any Person unless such Person also provides a guarantee of all
the other Senior Priority Obligations, or (y) any Lien on any assets of any
Credit Party securing any Senior Priority Obligation which assets are not also
subject to the Lien of each other Senior Priority Agent under the Senior
Priority Documents, subject to the Lien Priority set forth herein; and

 

(ii)                                  if any such Senior Priority Secured Party
shall nonetheless acquire or hold any guarantee of any Senior Priority
Obligations by any Person who does not also provide a guarantee of all other
Senior Priority Obligations or any Lien on any assets of any Credit Party
securing any Senior Priority Obligation which assets are not also subject to the
Lien of each other Senior Priority Agent under the Senior Priority Documents,
subject to the Lien Priority set forth herein, then such Senior Priority Agent
(or the relevant Senior Priority Creditor) shall, without the need for any
further consent of any other Senior Priority Secured Party and notwithstanding
anything to the contrary in any other Senior Priority Document, be deemed to
also hold and have held such guarantee or Lien for the benefit of each other
Senior Priority Agent as security for the other Senior Priority Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
each Senior Priority Agent in writing of the existence of such guarantee or
Lien.

 

(c)                                  Until the Discharge of Junior Priority
Obligations, except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case, for and on
behalf of itself and any Junior Priority Creditors represented thereby, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that:

 

(i)                                     no such Junior Priority Secured Party
shall knowingly acquire or hold (x) any guarantee of any Junior Priority
Obligations by any Person unless such Person also provides a guarantee of all
the other Junior Priority Obligations, or (y) any Lien on any assets of any
Credit Party securing any Junior Priority Obligation which assets are not also
subject to the Lien of each other Junior Priority Agent under the Junior
Priority Documents, subject to the Lien Priority set forth herein; and

 

(ii)                                  if any such Junior Priority Secured Party
shall nonetheless acquire or hold any guarantee of any Junior Priority
Obligations by any Person who does not also provide a guarantee of all other
Junior Priority Obligations or any Lien on any assets of any Credit Party
securing any Junior Priority Obligation which assets are not also subject to the
Lien of each other Junior Priority Agent under the Junior Priority Documents,
subject to the Lien Priority set forth herein, then such Junior Priority Agent
(or the relevant Junior Priority Creditor) shall, without the need for any
further consent of any other Junior Priority Secured Party and notwithstanding
anything to the contrary in any other Junior Priority Document, be deemed to
also hold and have held such guarantee or Lien for the benefit of each other
Junior Priority Agent as security for the other Junior Priority Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
each Junior Priority Agent in writing of the existence of such guarantee or
Lien.

 

J-28

--------------------------------------------------------------------------------


 

(d)                                 No Secured Party shall be deemed to be in
breach of this Section 2.5 as a result of any other Secured Party expressly
declining, in writing (by virtue of the scope of the grant of Liens, including
exceptions thereto, exclusions therefrom, and waivers and releases thereof), to
acquire, hold or continue to hold any Lien in any asset of any Credit Party.

 

Section 2.6                               Waiver of Marshalling.  Until the
Discharge of Senior Priority Obligations, each Junior Priority Agent (including
in its capacity as Junior Priority Representative, if applicable), for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Collateral
or any other similar rights a junior secured creditor may have under applicable
law.

 

ARTICLE III

 

ACTIONS OF THE PARTIES

 

Section 3.1                               Certain Actions Permitted. 
Notwithstanding anything herein to the contrary, (a) each Agent may make such
demands or file such claims in respect of the Senior Priority Obligations or
Junior Priority Obligations, as applicable, owed to such Agent and the Creditors
represented thereby as are necessary to prevent the waiver or bar of such claims
under applicable statutes of limitations or other statutes, court orders, or
rules of procedure at any time, (b) in any Insolvency Proceeding commenced by or
against the Borrower or any other Credit Party, each Junior Priority Secured
Party may file a proof of claim or statement of interest with respect to its
respective Junior Priority Obligations, (c) each Junior Priority Secured Party
shall be entitled to file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
such Junior Priority Secured Party, including without limitation any claims
secured by the Collateral, if any, in each case if not otherwise in
contravention of the terms of this Agreement, (d) each Junior Priority Secured
Party shall be entitled to file any pleadings, objections, motions or agreements
which assert rights or interests available to unsecured creditors of the Credit
Parties arising under either the Bankruptcy Law or applicable non-bankruptcy
law, in each case if not otherwise in contravention of the terms of this
Agreement, (e) each Junior Priority Secured Party shall be entitled to file any
proof of claim and other filings and make any arguments and motions in order to
preserve or protect its Liens on the Collateral that are, in each case, not
otherwise in contravention of the terms of this Agreement, with respect to the
Junior Priority Obligations and the Collateral and (f) each Junior Priority
Secured Party may exercise any of its rights or remedies with respect to the
Collateral after the termination of the Junior Standstill Period to the extent
permitted by Section 2.3 above.

 

Section 3.2                               Delivery of Control Collateral; Agent
for Perfection.

 

(a)                                 Each Credit Party shall deliver all Control
Collateral when required to be delivered pursuant to the Credit Documents to
(x) until the Discharge of Senior Priority Obligations, the Senior Priority
Representative and (y) thereafter, the Junior Priority Representative.

 

(b)                                 Each Agent, for the benefit of and on behalf
of itself and each other Secured Party represented thereby, agrees to hold all
Control Collateral and Cash Collateral that is part of the Collateral in its
possession, custody, or control (or in the possession, custody, or control of
agents or bailees for either) as agent for the other Secured Parties solely for
the purpose of perfecting the security interest granted in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3.2.  The Senior Priority Representative and the Senior Priority
Creditors shall not have any

 

J-29

--------------------------------------------------------------------------------


 

obligation whatsoever to the Junior Priority Agents or the other Secured Parties
to assure that the Control Collateral or the Cash Collateral is genuine or owned
by any Credit Party or any other Person or to preserve rights or benefits of any
Person.  The duties or responsibilities of the Senior Priority Representative
under this Section 3.2 are and shall be limited solely to holding or maintaining
control of the Control Collateral and the Cash Collateral as agent for the
Junior Priority Creditors for purposes of perfecting the Lien held by the Junior
Priority Creditors.  The Senior Priority Representative is not and shall not be
deemed to be a fiduciary of any kind for the other Secured Parties, or any other
Person.

 

(c)                                  In the event that any Secured Party
receives any Collateral or Proceeds of the Collateral in violation of the terms
of this Agreement, then such Secured Party shall promptly pay over such Proceeds
or Collateral to (x) until the Discharge of Senior Priority Obligations, the
Senior Priority Representative, and (y) thereafter, the Junior Priority
Representative, in the same form as received with any necessary endorsements,
for application in accordance with the provisions of Section 4.1.

 

Section 3.3                               Sharing of Information and Access.  In
the event that any Junior Priority Agent shall, in the exercise of its rights
under the applicable Junior Priority Collateral Documents or otherwise, receive
possession or control of any books and records of any Credit Party that contain
information identifying or pertaining to the Collateral, such Junior Priority
Agent shall, upon request from any other Agent, and as promptly as practicable
thereafter, either make available to such Agent such books and records for
inspection and duplication or provide to such Agent copies thereof.  In the
event that any Senior Priority Agent shall, in the exercise of its rights under
the applicable Senior Priority Collateral Documents or otherwise, receive
possession or control of any books and records of any Senior Priority Credit
Party that contain information identifying or pertaining to the Collateral, such
Agent shall, upon request from any other Senior Priority Agent, and as promptly
as practicable thereafter, either make available to such Agent such books and
records for inspection and duplication or provide to such Agent copies thereof.

 

Section 3.4                               Insurance.  The Lien Priority shall
govern the ultimate disposition of casualty insurance proceeds.  The Senior
Priority Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to Collateral.  The
Senior Priority Representative shall have the sole and exclusive right, as
against any Secured Party, to adjust settlement of insurance claims in the event
of any covered loss, theft or destruction of Collateral.  All proceeds of such
insurance shall be remitted to (x) until the Discharge of Senior Priority
Obligations, the Senior Priority Representative and (y) thereafter, the Junior
Priority Representative, and each other Agent shall cooperate (if necessary) in
a reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1.

 

Section 3.5                               No Additional Rights for the Credit
Parties Hereunder.  Except as provided in Section 3.6, if any Secured Party
shall enforce its rights or remedies in violation of the terms of this
Agreement, the Credit Parties shall not be entitled to use such violation as a
defense to any action by any Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any Secured Party.

 

Section 3.6                               Actions upon Breach.  If any Junior
Priority Secured Party, contrary to this Agreement, commences or participates in
any action or proceeding against the Credit Parties or the Collateral, the
Credit Parties, with the prior written consent of the Senior Priority
Representative, may interpose as a defense or dilatory plea the making of this
Agreement, and any Senior Priority Secured Party may intervene and interpose
such defense or plea in its own name or in the name of the Credit Parties. 
Should any Junior Priority Secured Party, contrary to this Agreement, in any way
take, or attempt or threaten to take, any action with respect to the Collateral
(including, without limitation, any attempt to realize upon or enforce any
remedy with respect to this Agreement), or fail to take any action required by

 

J-30

--------------------------------------------------------------------------------


 

this Agreement, any Senior Priority Agent (in its own name or in the name of the
Credit Parties) may obtain relief against such Junior Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each Junior Priority Agent, for and on behalf of
itself and each Junior Priority Creditor represented thereby, that the Senior
Priority Secured Parties’ damages from such actions may be difficult to
ascertain and may be irreparable, and each Junior Priority Agent on behalf of
itself and each Junior Priority Creditor represented thereby, waives any defense
that the Senior Priority Secured Parties cannot demonstrate damage or be made
whole by the awarding of damages.

 

ARTICLE IV

 

APPLICATION OF PROCEEDS

 

Section 4.1                               Application of Proceeds.

 

(a)                                 Revolving Nature of Certain Obligations. 
Each Agent, for and on behalf of itself and the Creditors represented thereby,
expressly acknowledges and agrees that (i) any Credit Facility may include a
revolving commitment and that in the ordinary course of business the applicable
Agents and/or Creditors may apply payments and make advances thereunder;
(ii) the amount of the applicable Obligations in respect thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of such Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of such
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by any other Secured Parties and without affecting the
provisions hereof; provided, however, that from and after the date on which any
Agent or Creditor commences the Exercise of Secured Creditor Remedies, all
amounts received by such Agent or such Creditor as a result of such Exercise of
Secured Creditor Remedies shall be applied as specified in this Section 4.1. 
The Lien Priority shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the Original
Senior Lien Obligations, the [        ](1) [Senior/Junior](2) Lien Obligations,
or any Additional Obligations, or any portion thereof.

 

(b)                                 Application of Proceeds of Collateral.  
Except as may be separately otherwise agreed in writing by and between or among
any applicable Agents, each Agent, for and on behalf of itself and the Creditors
represented thereby, hereby agrees that all Collateral, and all Proceeds
thereof, received by such Agent in connection with any Exercise of Secured
Creditor Remedies shall be applied, subject to clauses (e) through (h) of this
Section 4.1,

 

first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies
(other than any costs and expenses of any Junior Priority Agent in connection
with any Exercise of Secured Creditor Remedies by it in willful violation of
this Agreement (as determined in good faith by the Senior Priority
Representative), which costs and expenses shall be payable in accordance with
paragraph third of this clause (b) to the extent that such costs and expenses
constitute Junior Priority Obligations),

 

second, to the payment, on a pro rata basis, of the Senior Priority Obligations
in accordance with the Senior Priority Documents until the Discharge of Senior
Priority Obligations shall have occurred,

 

J-31

--------------------------------------------------------------------------------


 

third, to the payment, on a pro rata basis, of the Junior Priority Obligations
in accordance with the Junior Priority Documents until the Discharge of Junior
Priority Obligations shall have occurred; and

 

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

(c)                                  Limited Obligation or Liability.  In
exercising remedies, whether as a secured creditor or otherwise, no Senior
Priority Agent shall have any obligation or liability to any Junior Priority
Secured Party, or (except as may be separately agreed in writing by and between
or among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby) to any other Senior
Priority Secured Party, in each case regarding the adequacy of any Proceeds or
for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by such Senior Priority Agent
under the terms of this Agreement.  In exercising remedies, whether as a secured
creditor or otherwise, no Junior Priority Agent shall have any obligation or
liability (except as may be separately agreed in writing by and between or among
any applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Creditors represented thereby) to any other Junior Priority
Secured Party, in each case regarding the adequacy of any Proceeds or for any
action or omission, save and except solely for an action or omission that
breaches the express obligations undertaken by such Junior Priority Agent under
the terms of this Agreement.

 

(d)                                 Turnover of Cash Collateral After
Discharge.  Upon the Discharge of Senior Priority Obligations, each Senior
Priority Agent shall deliver to the Junior Priority Representative or shall
execute such documents as the Original Senior Lien Borrower[, the [        ] 
Senior Lien Borrower] or as the Junior Priority Representative may reasonably
request to enable the Junior Priority Representative to have control over any
Cash Collateral or Control Collateral still in such Senior Priority Agent’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.  As
between any Junior Priority Agent and any other Junior Priority Agent, any such
Cash Collateral or Control Collateral held by any such Party shall be held by it
subject to the terms and conditions of Section 3.2.

 

(e)                                  Impairment of Senior Priority Debt.  Each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented by it, hereby acknowledges and agrees that solely as among
the Senior Priority Secured Parties, notwithstanding anything herein to the
contrary it is the intention of the Senior Priority Secured Parties of each
Series of Senior Priority Debt that the holders of Senior Priority Debt of such
Series of Senior Priority Debt (and not the Senior Priority Secured Parties of
any other Series of Senior Priority Debt) bear the risk of (i) any determination
by a court of competent jurisdiction that (x) any of the Senior Priority
Obligations of such Series of Senior Priority Debt are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series of Senior Priority Debt), (y) any of the Senior Priority Obligations of
such Series of Senior Priority Debt do not have an enforceable security interest
in any of the Collateral securing any other Series of Senior Priority Debt
and/or (z) any intervening security interest exists securing any other
obligations (other than another Series of Senior Priority Debt) on a basis
ranking prior to the security interest of such Series of Senior Priority Debt
but junior to the security interest of any other Series of Senior Priority Debt
or (ii) the existence of any Collateral for any other Series of Senior Priority
Debt that is not also Collateral for such Series of Senior Priority Debt (any
such condition referred to in the foregoing clauses (i) or (ii) with respect to
any Series of Senior Priority Debt, an “Impairment of Series of Senior Priority
Debt”)(except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby).  In the event of any
Impairment of Series of Senior Priority Debt with respect to any Series of
Senior Priority Debt, except as may be separately otherwise agreed in writing by
and between or among any applicable

 

J-32

--------------------------------------------------------------------------------


 

Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, the results of such Impairment of Series of
Senior Priority Debt shall be borne solely by the holders of such Series of
Senior Priority Debt, and the rights of the holders of such Series of Senior
Priority Debt (including, without limitation, the right to receive distributions
in respect of such Series of Senior Priority Debt pursuant to Section 4.1) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment of Series of Senior Priority Debt are borne solely by the
holders of the Series of such Senior Priority Debt subject to such Impairment of
Series of Senior Priority Debt.

 

(f)                                   Senior Intervening Creditor. 
Notwithstanding anything in Section 4.1(b) to the contrary, solely as among the
Senior Priority Secured Parties with respect to any Collateral for which a third
party (other than a Senior Priority Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of Senior Priority Debt but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien or security interest of any
other Series of Senior Priority Debt (such third party an “Senior Intervening
Creditor”), except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case on behalf
of itself and the Senior Priority Creditors represented thereby, the value of
any Collateral or Proceeds that are allocated to such Senior Intervening
Creditor shall be deducted on a ratable basis solely from the Collateral or
Proceeds thereof to be distributed in respect of the Series of Senior Priority
Debt with respect to which such Impairment of Series of Senior Priority Debt
exists.

 

(g)                                  Impairment of Junior Priority Debt.  Each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented by it, hereby acknowledges and agrees that solely as among
the Junior Priority Secured Parties, notwithstanding anything herein to the
contrary it is the intention of the Junior Priority Secured Parties of each
Series of Junior Priority Debt that the holders of Junior Priority Debt of such
Series of Junior Priority Debt (and not the Junior Priority Secured Parties of
any other Series of Junior Priority Debt) bear the risk of (i) any determination
by a court of competent jurisdiction that (x) any of the Junior Priority
Obligations of such Series of Junior Priority Debt are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series of Junior Priority Debt), (y) any of the Junior Priority Obligations of
such Series of Junior Priority Debt do not have an enforceable security interest
in any of the Collateral securing any other Series of Junior Priority Debt
and/or (z) any intervening security interest exists securing any other
obligations (other than another Series of Junior Priority Debt) on a basis
ranking prior to the security interest of such Series of Junior Priority Debt
but junior to the security interest of any other Series of Junior Priority Debt
or (ii) the existence of any Collateral for any other Series of Junior Priority
Debt that is not also Collateral for such Series of Junior Priority Debt (any
such condition referred to in the foregoing clauses (i) or (ii) with respect to
any Series of Junior Priority Debt, an “Impairment of Series of Junior Priority
Debt”) (except as may be separately otherwise agreed in writing by and between
or among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby).  In the event of any
Impairment of Series of Junior Priority Debt with respect to any Series of
Junior Priority Debt, except as may be separately otherwise agreed in writing by
and between or among any applicable Junior Priority Agents, in each case on
behalf of itself and the Junior Priority Creditors represented thereby, the
results of such Impairment of Series of Junior Priority Debt shall be borne
solely by the holders of such Series of Junior Priority Debt, and the rights of
the holders of such Series of Junior Priority Debt (including, without
limitation, the right to receive distributions in respect of such Series of
Junior Priority Debt pursuant to Section 4.1) set forth herein shall be modified
to the extent necessary so that the effects of such Impairment of Series of
Junior Priority Debt are borne solely by the holders of the Series of such
Junior Priority Debt subject to such Impairment of Series of Junior Priority
Debt.

 

(h)                                 Junior Intervening Creditor. 
Notwithstanding anything in Section 4.1(b) to the contrary, solely as among the
Junior Priority Secured Parties with respect to any Collateral for which a third
party (other than a Junior Priority Secured Party) has a Lien or security
interest that is junior in

 

J-33

--------------------------------------------------------------------------------


 

priority to the Lien or security interest of any Series of Junior Priority Debt
but senior (as determined by appropriate legal proceedings in the case of any
dispute) to the Lien or security interest of any other Series of Junior Priority
Debt (such third party an “Junior Intervening Creditor”), except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby, the value of any Collateral or Proceeds that are
allocated to such Junior Intervening Creditor shall be deducted on a ratable
basis solely from the Collateral or Proceeds thereof to be distributed in
respect of the Series of Junior Priority Debt with respect to which such
Impairment of Series of Junior Priority Debt exists.

 

Section 4.2                               Specific Performance.  Each Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not any Credit Party shall have complied with any of the provisions of any of
the Credit Documents, at any time when any other Party shall have failed to
comply with any of the provisions of this Agreement applicable to it.  Each
Agent, for and on behalf of itself and the Creditors represented thereby, hereby
irrevocably waives any defense based on the adequacy of a remedy at law that
might be asserted as a bar to such remedy of specific performance.

 

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1                               Notice of Acceptance and Other
Waivers.

 

(a)                                 All Senior Priority Obligations at any time
made or incurred by any Credit Party shall be deemed to have been made or
incurred in reliance upon this Agreement, and each Junior Priority Agent, for
and on behalf of itself and the Junior Priority Creditors represented thereby,
hereby waives notice of acceptance of, or proof of reliance by any Senior
Priority Secured Party on, this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the Senior Priority Obligations.

 

(b)                                 None of the Senior Priority Agents, the
Senior Priority Creditors, or any of their respective Affiliates, or any of the
respective directors, officers, employees, or agents of any of the foregoing,
shall be liable for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement.  If any
Senior Priority Agent or Senior Priority Creditor honors (or fails to honor) a
request by any Borrower for an extension of credit pursuant to any Senior
Priority Credit Agreement or any other Senior Priority Document, whether or not
such Senior Priority Agent or Senior Priority Creditor has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Junior Priority Credit Agreement or any other Junior
Priority Document (but not a default under this Agreement) or would constitute
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if any Senior Priority Agent
or Senior Priority Creditor otherwise should exercise any of its contractual
rights or remedies under any Senior Priority Documents (subject to the express
terms and conditions hereof), no Senior Priority Agent or Senior Priority
Creditor shall have any liability whatsoever to any Junior Priority Agent or
Junior Priority Creditor as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement).  Each Senior Priority Secured Party shall be entitled to manage
and supervise its loans and extensions of credit under the relevant Senior
Priority Credit Agreement and other Senior Priority Documents as it may, in its
sole discretion, deem appropriate, and may manage its loans and extensions of
credit without regard to any rights or interests that the Junior Priority Agents
or Junior Priority Creditors have in the Collateral, except as otherwise
expressly set forth in this Agreement.  Each Junior Priority

 

J-34

--------------------------------------------------------------------------------


 

Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that no Senior Priority Agent or Senior Priority Creditor shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof pursuant
to the Senior Priority Documents, in each case so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.

 

Section 5.2                               Modifications to Senior Priority
Documents and Junior Priority Documents.

 

(a)                       Each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, hereby agrees
that, without affecting the obligations of such Junior Priority Secured Parties
hereunder, each Senior Priority Agent and the Senior Priority Creditors
represented thereby may, at any time and from time to time, in their sole
discretion without the consent of or notice to any such Junior Priority Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
any such Junior Priority Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the
Senior Priority Documents in any manner whatsoever, including, to:

 

(i)                       change the manner, place, time, or terms of payment or
renew, alter or increase, all or any of the Senior Priority Obligations or
otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Senior
Priority Obligations or any of the Senior Priority Documents;

 

(ii)                    subject to Section 2.5, retain or obtain a Lien on any
Property of any Person to secure any of the Senior Priority Obligations, and in
connection therewith to enter into any additional Senior Priority Documents;

 

(iii)                 amend, or grant any waiver, compromise, or release with
respect to, or consent to any departure from, any guarantee or other obligations
of any Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)                subject to Section 2.4, release its Lien on any Collateral
or other Property;

 

(v)                   exercise or refrain from exercising any rights against any
Credit Party or any other Person;

 

(vi)                subject to Section 2.5, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Senior
Priority Obligations; and

 

(vii)             otherwise manage and supervise the Senior Priority Obligations
as the applicable Senior Priority Agent shall deem appropriate.

 

(b)                       Each Senior Priority Agent, for and on behalf of
itself and the Senior Priority Creditors represented thereby, hereby agrees
that, without affecting the obligations of such Senior Priority Secured Parties
hereunder, each Junior Priority Agent and the Junior Priority Creditors
represented thereby may, at any time and from time to time, in their sole
discretion without the consent of or notice to any such Senior Priority Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
any such Senior Priority Secured Party or impairing or releasing the priority
provided for herein, amend, restate, supplement,

 

J-35

--------------------------------------------------------------------------------


 

replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Junior Priority Documents in any manner whatsoever, including, to:

 

(i)                       change the manner, place, time, or terms of payment or
renew, alter or increase, all or any of the Junior Priority Obligations or
otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Junior
Priority Obligations or any of the Junior Priority Documents;

 

(ii)                    subject to Section 2.5, retain or obtain a Lien on any
Property of any Person to secure any of the Junior Priority Obligations, and in
connection therewith to enter into any additional Junior Priority Documents;

 

(iii)                 amend, or grant any waiver, compromise, or release with
respect to, or consent to any departure from, any guarantee or other obligations
of any Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

(iv)                release its Lien on any Collateral or other Property;

 

(v)                   exercise or refrain from exercising any rights against any
Credit Party or any other Person;

 

(vi)                subject to Section 2.5(a), retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Junior
Priority Obligations; and

 

(vii)             otherwise manage and supervise the Junior Priority Obligations
as the Junior Priority Agent shall deem appropriate.

 

(c)                        Each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that each
Junior Priority Collateral Document shall include the following language (or
language to similar effect):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of [      ],
20[  ] (as amended, restated, supplemented or otherwise modified, replaced or
refinanced from time to time, the “Intercreditor Agreement”), initially among
[                 ], in its capacities as administrative agent and collateral
agent for the Original Senior Lien Lenders to the Original Senior Lien Credit
Agreement, [                                ], in its capacities as
[administrative agent and collateral agent] for the
[       ](1) [Senior/Junior](2) Lien Lenders to the
[       ](1) [Senior/Junior](2) Lien Credit Agreement, and certain other persons
party or that may become party thereto from time to time.  In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.”

 

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that each Junior Priority
Collateral Document consisting of a mortgage covering any Collateral consisting
of real estate shall contain language appropriate to reflect the subordination
of such Junior Priority Collateral Documents to the Senior Priority Documents
covering such Collateral.

 

J-36

--------------------------------------------------------------------------------


 

(d)                       Except as may be separately otherwise agreed in
writing by and between or among any applicable Senior Priority Agents, in each
case on behalf of itself and the Senior Priority Creditors represented thereby,
each Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Senior Priority Secured Parties hereunder, any other Senior
Priority Agent and any Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Senior Priority
Documents to which such other Senior Priority Agent or any Senior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

 

(i)                       change the manner, place, time, or terms of payment or
renew, alter or increase, all or any of the Senior Priority Obligations or
otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Senior
Priority Obligations or any of the Senior Priority Documents;

 

(ii)                    subject to Section 2.5, retain or obtain a Lien on any
Property of any Person to secure any of the Senior Priority Obligations, and in
connection therewith to enter into any Senior Priority Documents;

 

(iii)                 amend, or grant any waiver, compromise, or release with
respect to, or consent to any departure from, any guarantee or other obligations
of any Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)                release its Lien on any Collateral or other Property;

 

(v)                   exercise or refrain from exercising any rights against any
Credit Party or any other Person;

 

(vi)                subject to Section 2.5(b), retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Senior
Priority Obligations; and

 

(vii)             otherwise manage and supervise the Senior Priority Obligations
as such other Senior Priority Agent shall deem appropriate.

 

(e)                        Except as may be separately otherwise agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Junior Priority Secured Parties hereunder, any other Junior
Priority Agent and any Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

 

J-37

--------------------------------------------------------------------------------


 

(i)                       change the manner, place, time, or terms of payment or
renew, alter or increase, all or any of the Junior Priority Obligations or
otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Junior
Priority Obligations or any of the Junior Priority Documents;

 

(ii)                    subject to Section 2.5, retain or obtain a Lien on any
Property of any Person to secure any of the Junior Priority Obligations, and in
connection therewith to enter into any Junior Priority Documents;

 

(iii)                 amend, or grant any waiver, compromise, or release with
respect to, or consent to any departure from, any guarantee or other obligations
of any Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

(iv)                release its Lien on any Collateral or other Property;

 

(v)                   exercise or refrain from exercising any rights against any
Credit Party or any other Person;

 

(vi)                subject to Section 2.5(c), retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Junior
Priority Obligations; and

 

(vii)             otherwise manage and supervise the Junior Priority Obligations
as such other Junior Priority Agent shall deem appropriate.

 

(f)                         The Senior Priority Obligations and the Junior
Priority Obligations may be refunded, replaced or refinanced, in whole or in
part, in each case, without notice to, or the consent (except to the extent a
consent is required to permit the refunding, replacement or refinancing
transaction under any Senior Priority Document or any Junior Priority Document,
respectively) of any Senior Priority Agent, Senior Priority Creditors, Junior
Priority Agent or Junior Priority Creditors, as the case may be, all without
affecting the Lien Priorities provided for herein or the other provisions
hereof; provided, however, that (x) if the Indebtedness refunding, replacing or
refinancing any such Senior Priority Obligations or Junior Priority Obligations
is to constitute Additional Obligations hereunder (as designated by the Original
Senior Lien Borrower [or the [        ]  Senior Lien Borrower]), as the case may
be, the holders of such Indebtedness (or an authorized agent or trustee on their
behalf) shall bind themselves in writing to the terms of this Agreement pursuant
to an Additional Indebtedness Joinder and any such refunding, replacement or
refinancing transaction shall be in accordance with any applicable provisions of
the Senior Priority Documents and the Junior Priority Documents and (y) for the
avoidance of doubt, the Senior Priority Obligations and Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditors, Junior Priority Agent or Junior
Priority Creditors, as the case may be, to the incurrence of Additional
Indebtedness, subject to Section 7.11.

 

Section 5.3                               Reinstatement and Continuation of
Agreement.  If any Senior Priority Agent or Senior Priority Creditor is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of any Credit Party or any other Person any payment made in satisfaction
of all or any portion of the Senior Priority Obligations (a “Senior Priority
Recovery”), then the Senior Priority Obligations shall be reinstated to the
extent of such Senior Priority Recovery.  If this Agreement shall have been
terminated prior to such Senior Priority Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Senior Priority
Recovery, and such prior termination shall not

 

J-38

--------------------------------------------------------------------------------


 

diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement.  All rights, interests, agreements, and
obligations of each Agent, each Senior Priority Creditor, and each Junior
Priority Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations or the Junior Priority Obligations. 
No priority or right of any Senior Priority Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Borrower or any Guarantor or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the Senior Priority Documents,
regardless of any knowledge thereof which any Senior Priority Secured Party may
have.

 

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

 

Section 6.1                               DIP Financing.

 

(a)                                 If any Credit Party shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
Senior Priority Obligations, and any Senior Priority Secured Party shall seek to
provide any Credit Party with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral under Section 363 of the Bankruptcy Code (“DIP
Financing”), with such DIP Financing to be secured by all or any portion of the
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code would be Collateral), then each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that it will raise no objection and will not directly or indirectly
support or act in concert with any other party in raising an objection to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Junior Priority Agent
securing the applicable Junior Priority Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such DIP
Financing, except as otherwise set forth herein), and will subordinate its Liens
on the Collateral to (i) the Liens securing such DIP Financing (and all
obligations relating thereto), (ii) any adequate protection Liens provided to
the Senior Priority Creditors, and (iii) any “carve-out” for professional or
United States Trustee fees agreed to by the Senior Priority Agent, so long as
(x) such Junior Priority Agent retains its Lien on the Collateral to secure the
applicable Junior Priority Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code), (y) all
Liens on Collateral securing any such DIP Financing are senior to or on a parity
with the Liens of the Senior Priority Secured Parties on the Collateral securing
the Senior Priority Obligations and (z) if any Senior Priority Secured Party
receives an adequate protection Lien on post-petition assets of the debtor to
secure the Senior Priority Obligations, such Junior Priority Agent also receives
an adequate protection Lien on such post-petition assets of the debtor to secure
the related Junior Priority Obligations, provided that (x) each such Lien in
favor of such Senior Priority Secured Party and such Junior Priority Secured
Party shall be subject to the provisions of Section 6.1(b) hereof and (y) the
foregoing provisions of this Section 6.1(a) shall not prevent any Junior
Priority Secured Party from objecting to any provision in any DIP Financing
relating to any provision or content of a plan of reorganization.

 

(b)                                 All Liens granted to any Senior Priority
Secured Party or Junior Priority Secured Party in any Insolvency Proceeding,
whether as adequate protection or otherwise, are intended by the Parties to be
and shall be deemed to be subject to the Lien Priority and the other terms and
conditions of this Agreement; provided, however, that the foregoing shall not
alter the super-priority of any Liens securing any DIP Financing.

 

J-39

--------------------------------------------------------------------------------


 

Section 6.2                               Relief from Stay.  Until the Discharge
of Senior Priority Obligations, each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, agrees not to seek
relief from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Collateral without each Senior Priority Agent’s
express written consent.

 

Section 6.3                               No Contest.  Each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that, prior to the Discharge of Senior Priority Obligations,
none of them shall contest (or directly or indirectly support any other Person
contesting) (i) any request by any Senior Priority Agent or Senior Priority
Creditor for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1(a)), or (ii) any objection by any Senior Priority
Agent or Senior Priority Creditor to any motion, relief, action or proceeding
based on a claim by such Senior Priority Agent or Senior Priority Creditor that
its interests in the Collateral (unless in contravention of Section 6.1(a)) are
not adequately protected (or any other similar request under any law applicable
to an Insolvency Proceeding), so long as any Liens granted to such Senior
Priority Agent as adequate protection of its interests are subject to this
Agreement.  Except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case on behalf
of itself and any Senior Priority Creditors represented thereby, any Senior
Priority Agent, for and on behalf of itself and any Senior Priority Creditors
represented thereby, agrees that, prior to the applicable Discharge of Senior
Priority Obligations, none of them shall contest (or directly or indirectly
support any other Person contesting) (i) any request by any other Senior
Priority Agent or any Senior Priority Creditor represented by such other Senior
Priority Agent for adequate protection of its interest in the Collateral, or
(ii) any objection by such other Senior Priority Agent or any Senior Priority
Creditor to any motion, relief, action, or proceeding based on a claim by such
other Senior Priority Agent or any Senior Priority Creditor represented by such
other Senior Priority Agent that its interests in the Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such other Senior
Priority Agent as adequate protection of its interests are subject to this
Agreement.  Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and any Junior Priority Creditors represented thereby, any Junior
Priority Agent, for and on behalf of itself and any Junior Priority Creditors
represented thereby, agrees that, prior to the applicable Discharge of Junior
Priority Obligations, none of them shall contest (or directly or indirectly
support any other Person contesting) (i) any request by any other Junior
Priority Agent or any Junior Priority Creditor represented by such other Junior
Priority Agent for adequate protection of its interest in the Collateral, or
(ii) any objection by such other Junior Priority Agent or any Junior Priority
Creditor to any motion, relief, action, or proceeding based on a claim by such
other Junior Priority Agent or any Junior Priority Creditor represented by such
other Junior Priority Agent that its interests in the Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such other Junior
Priority Agent as adequate protection of its interests are subject to this
Agreement.

 

Section 6.4                               Asset Sales.  Each Junior Priority
Agent agrees, for and on behalf of itself and the Junior Priority Creditors
represented thereby, that it will not oppose any sale consented to by any Senior
Priority Agent of any Collateral pursuant to Section 363(f) of the Bankruptcy
Code (or any similar provision under the law applicable to any Insolvency
Proceeding) so long as the proceeds of such sale are applied in accordance with
this Agreement.

 

Section 6.5                               Separate Grants of Security and
Separate Classification.  Each Secured Party acknowledges and agrees that
(i) the grants of Liens pursuant to the Senior Priority Collateral Documents and
the Junior Priority Collateral Documents constitute separate and distinct grants
of Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Senior Priority Obligations are fundamentally different from the
Junior Priority Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding.  To further
effectuate the intent of the

 

J-40

--------------------------------------------------------------------------------


 

parties as provided in the immediately preceding sentence, if it is held by a
court of competent jurisdiction that the claims of the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, in respect of the Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then the Secured
Parties hereby acknowledge and agree that all distributions shall be applied as
if there were separate classes of Senior Priority Obligation claims and Junior
Priority Obligation claims against the Credit Parties, with the effect being
that, to the extent that the aggregate value of the Collateral is sufficient
(for this purpose ignoring all claims held by the Junior Priority Secured
Parties), the Senior Priority Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest that is available from the Collateral for each of the Senior Priority
Secured Parties, before any distribution from the Collateral is applied in
respect of the claims held by the Junior Priority Secured Parties, with the
Junior Priority Secured Parties hereby acknowledging and agreeing to turn over
to the Senior Priority Secured Parties amounts otherwise received or receivable
by them from the Collateral to the extent necessary to effectuate the intent of
this sentence, even if such turnover has the effect of reducing their aggregate
recoveries.  The foregoing sentence is subject to any separate agreement by and
between any Additional Agent, for and on behalf of itself and the Additional
Creditors represented thereby, and any other Agent, for and on behalf of itself
and the Creditors represented thereby, with respect to the Obligations owing to
any such Additional Agent and Additional Creditors.

 

Section 6.6                               Enforceability.  The provisions of
this Agreement are intended to be and shall be enforceable as a “subordination
agreement” under Section 510(a) of the Bankruptcy Code.

 

Section 6.7                               Senior Priority Obligations
Unconditional.  All rights of any Senior Priority Agent hereunder, and all
agreements and obligations of the other Senior Priority Agents, the Junior
Priority Agents and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Senior Priority Document;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Senior Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Senior Priority Document;

 

(c)                                  any exchange, release, voiding, avoidance
or non perfection of any security interest in any Collateral or any other
collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding,
restatement or increase of all or any portion of the Senior Priority Obligations
or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of the Borrower or any other Credit Party; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations, or of any of the Junior Priority
Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

Section 6.8                               Junior Priority Obligations
Unconditional.  All rights of any Junior Priority Agent hereunder, and all
agreements and obligations of the Senior Priority Agents, the other Junior
Priority

 

J-41

--------------------------------------------------------------------------------


 

Agents and the Credit Parties (to the extent applicable) hereunder, shall remain
in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Junior Priority Document;

 

(b)                                 any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the Junior Priority
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any Junior Priority Document;

 

(c)                                  any exchange, release, voiding, avoidance
or non perfection of any security interest in any Collateral, or any other
collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding,
restatement or increase of all or any portion of the Junior Priority Obligations
or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency
Proceeding in respect of any Credit Party; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, any Credit Party in
respect of the Junior Priority Obligations, or of any of the Senior Priority
Agent or any Credit Party, to the extent applicable, in respect of this
Agreement.

 

Section 6.9                               Adequate Protection.  Except to the
extent expressly provided in Section 6.1 and this Section 6.9, nothing in this
Agreement shall limit the rights of any Agent and the Creditors represented
thereby from seeking or requesting adequate protection with respect to their
interests in the applicable Collateral in any Insolvency Proceeding, including
adequate protection in the form of a cash payment, periodic cash payments, cash
payments of interest, additional collateral or otherwise; provided that (a) in
the event that any Junior Priority Agent, for and on behalf of itself or any of
the Junior Priority Creditors represented thereby, seeks or requests adequate
protection in respect of any Junior Priority Obligations and such adequate
protection is granted in the form of a Lien on additional collateral comprising
assets of the type of assets that constitute Collateral, then each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that each Senior Priority Agent shall also be
granted a senior Lien on such collateral as security for the Senior Priority
Obligations and that any Lien on such collateral securing the Junior Priority
Obligations shall be subordinate to any Lien on such collateral securing the
Senior Priority Obligations; (b) in the event that any Senior Priority Agent,
for or on behalf of itself or any Senior Priority Creditor represented thereby,
seeks or requests adequate protection in respect of the Senior Priority
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Collateral, then such Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, agrees that each other Senior
Priority Agent shall also be granted a pari passu Lien on such collateral as
security for the Senior Priority Obligations owing to such other Senior Priority
Agent and the Senior Priority Creditors represented thereby, and that any such
Lien on such collateral securing such Senior Priority Obligations shall be pari
passu to each such other Lien on such collateral securing such other Senior
Priority Obligations (except as may be separately otherwise agreed in writing by
and between or among any applicable Senior Priority Agents, in each case on
behalf of itself and the Senior Priority Creditors represented thereby.

 

J-42

--------------------------------------------------------------------------------


 

Section 6.10                        Reorganization Securities and Other
Plan-Related Issues.

 

(a)                                 If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of claims of the Senior
Priority Creditors and/or on account of claims of the Junior Priority Creditors,
then, to the extent the debt obligations distributed on account of claims of the
Senior Priority Creditors and/or on account of claims of the Junior Priority
Creditors are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

 

(b)                                 Each Junior Priority Agent and the other
Junior Priority Creditors (whether in the capacity of a secured creditor or an
unsecured creditor) shall not propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of the Senior Priority Agents or to the extent any such plan is
proposed or supported by the number of Senior Priority Creditors required under
Section 1126 of the Bankruptcy Code.

 

(c)                                  Each Senior Priority Agent and the other
Senior Priority Creditors (whether in the capacity of a secured creditor or an
unsecured creditor) shall not propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of each other Senior Priority Agent.

 

Section 6.11               Certain Waivers.

 

(a)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, waives
any claim any Junior Priority Creditor may hereafter have against any Senior
Priority Creditor arising out of the election by any Senior Priority Creditor of
the application of Section 1111(b)(2) of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law.

 

(b)                                 Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that none of them shall (i) object, contest, or directly or indirectly support
any other Person objecting to or contesting, any request by any Senior Priority
Agent or any of the other Senior Priority Creditors for the payment of interest,
fees, expenses or other amounts to such Senior Priority Agent or any other
Senior Priority Creditor under Section 506(b) of the Bankruptcy Code or
otherwise, or (ii) assert or directly or indirectly support any claim against
any Senior Priority Creditor for costs or expenses of preserving or disposing of
any Collateral under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law.

 

(c)                                  So long as the Senior Priority Agents and
holders of the Senior Priority Obligations shall have received and continue to
receive all accrued post-petition interest, default interest, premiums, fees or
expenses with respect to the Senior Priority Obligations, neither any Senior
Priority Agent nor any other holder of Senior Priority Obligations shall object
to, oppose, or challenge any claim by the Junior Priority Agent or any holder of
Junior Priority Obligations for allowance in any Insolvency Proceeding of Junior
Priority Obligations consisting of post-petition interest, default interest,
premiums, fees, or expenses.

 

J-43

--------------------------------------------------------------------------------


 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                               Rights of Subrogation.  Each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that no payment by such Junior Priority Agent or any
such Junior Priority Creditor to any Senior Priority Agent or Senior Priority
Creditor pursuant to the provisions of this Agreement shall entitle such Junior
Priority Agent or Junior Priority Creditor to exercise any rights of subrogation
in respect thereof until the Discharge of Senior Priority Obligations shall have
occurred.  Following the Discharge of Senior Priority Obligations, each Senior
Priority Agent agrees to execute such documents, agreements, and instruments as
any Junior Priority Agent or Junior Priority Creditor may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Senior Priority Obligations resulting from payments to such Senior Priority
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Senior Priority Agent are paid by such Person upon request for payment
thereof.

 

Section 7.2                               Further Assurances.  The Parties will,
at their own expense and at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that any Party may reasonably request, in
order to protect any right or interest granted or purported to be granted hereby
or to enable such Party to exercise and enforce its rights and remedies
hereunder; provided, however, that no Party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.

 

Section 7.3                               Representations.  The Original Senior
Lien Agent represents and warrants to each other Agent that it has the requisite
power and authority under the Original Senior Lien Facility Documents to enter
into, execute, deliver, and carry out the terms of this Agreement on behalf of
itself and the Original Senior Lien Creditors.  The
[       ](1) [Senior/Junior](2) Lien Agent represents and warrants to each other
Agent that it has the requisite power and authority under the
[       ](1) [Senior/Junior](2) Lien Facility Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
[        ](1) [Senior/Junior](2) Lien Creditors.  Each Additional Agent
represents and warrants to each other Agent that it has the requisite power and
authority under the applicable Additional Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and any
Additional Creditors represented thereby.

 

Section 7.4                               Amendments.

 

(a)                                 No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by any Party
hereto, shall be effective unless it is in a written agreement executed by
(i) prior to the Discharge of Senior Priority Obligations, each Senior Priority
Agent then party to this Agreement and (ii) prior to the Discharge of Junior
Priority Obligations, each Junior Priority Agent then party to this Agreement. 
Notwithstanding the foregoing, the Original Senior Lien Borrower may, without
the consent of any Party hereto, amend this Agreement to add an Additional Agent
by (x) executing an Additional Indebtedness Joinder as provided in Section 7.11
or (y) executing a joinder agreement substantially in the form of Exhibit C
attached hereto or otherwise as provided for in the definition of “Original
Senior Lien Credit Agreement” or “[        ](1) [Senior/Junior](2) Lien Credit
Agreement”, as applicable.  No amendment, modification or waiver of any
provision of this Agreement,

 

J-44

--------------------------------------------------------------------------------


 

and no consent to any departure therefrom by any Party hereto, that changes,
alters, modifies or otherwise affects any power, privilege, right, remedy,
liability or obligation of, or otherwise adversely affects in any manner, any
Additional Agent that is not then a Party, or any Additional Creditor not then
represented by an Additional Agent that is then a Party (including but not
limited to any change, alteration, modification or other effect upon any power,
privilege, right, remedy, liability or obligation of or other adverse effect
upon any such Additional Agent or Additional Creditor that may at any subsequent
time become a Party or beneficiary hereof) shall be effective unless it is
consented to in writing by the Original Senior Lien Borrower (regardless of
whether any such Additional Agent or Additional Creditor ever becomes a Party or
beneficiary hereof).  Any amendment, modification or waiver of any provision of
this Agreement that would have the effect, directly or indirectly, through any
reference in any Credit Document to this Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying such Credit Document, or any term
or provision thereof, or any right or obligation of any Credit Party thereunder
or in respect thereof, shall not be given such effect except pursuant to a
written instrument executed by the Original Senior Lien Borrower and each other
affected Credit Party.  Any amendment, modification or waiver of clause (b) in
any of the definitions of the terms “Additional Credit Facilities,” “Original
Senior Lien Credit Agreement” or “[        ](1) [Senior/Junior](2) Lien Credit
Agreement” or of the definition of “Senior Priority Representative” or
Section 7.19 shall not be given effect except pursuant to a written instrument
executed by the Original Senior Lien Borrower.

 

(b)                                 In the event that any Senior Priority Agent
or the requisite Senior Priority Creditors enter into any amendment, waiver or
consent in respect of or replace any Senior Priority Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Priority Collateral Document
relating to the Collateral or changing in any manner the rights of any Senior
Priority Agent, any Senior Priority Creditors represented thereby, or any Credit
Party with respect to the Collateral (including the release of any Liens on
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Junior Priority Collateral Document without the
consent of or any actions by any Junior Priority Agent or any Junior Priority
Creditors represented thereby; provided, that such amendment, waiver or consent
does not materially adversely affect the rights or interests of such Junior
Priority Creditors in the Collateral (it being understood that the release of
any Liens securing Junior Priority Obligations pursuant to Section 2.4(b) shall
not be deemed to materially adversely affect the rights or interests of such
Junior Priority Creditors in the Collateral).  The applicable Senior Priority
Agent shall give written notice of such amendment, waiver or consent to the
Junior Priority Agents; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Junior Priority Collateral Document as set forth in this
Section 7.4(b).

 

Section 7.5                               Addresses for Notices.  Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, faxed, sent by electronic mail or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a facsimile or upon
receipt of electronic mail sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient) or five (5) days
after deposit in the United States mail (certified, with postage prepaid and
properly addressed).  The addresses of the parties hereto (until notice of a
change thereof is delivered as provided in this Section 7.5) shall be as set
forth below or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties.

 

J-45

--------------------------------------------------------------------------------


 

Original Senior Lien Agent:

[·]
[·]
Attention:  [·]
Facsimile:  [·]
Telephone:  [·]
Email:  [·]

 

 

With copies (which shall not constitute notice) to:

[·]
Attention:  [·]
Facsimile:  [·]
Telephone:  [·]
Email:  [·]

 

 

[        ](1) [Senior/Junior](2) Agent:

[·]
[·]
Attention:  [·]
Facsimile:  [·]
Telephone:  [·]
Email:  [·]

 

 

With copies (which shall not constitute notice) to:

[·]
Attention:  [·]
Facsimile:  [·]
Telephone:  [·]
Email:  [·]

 

Any Additional
Agent:                                                                      As
set forth in the Additional Indebtedness Joinder executed and delivered by such
Additional Agent pursuant to Section 7.11.

 

Section 7.6                               No Waiver, Remedies.  No failure on
the part of any Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 7.7                               Continuing Agreement, Transfer of
Secured Obligations.  This Agreement is a continuing agreement and shall
(a) remain in full force and effect (x) with respect to all Senior Priority
Secured Parties and Senior Priority Obligations, until the Discharge of Senior
Priority Obligations shall have occurred, subject to Section 5.3 and (y) with
respect to all Junior Priority Secured Parties and Junior Priority Obligations,
until the later of the Discharge of Senior Priority Obligations and the
Discharge of Junior Priority Obligations shall have occurred, (b) be binding
upon the Parties and their successors and assigns, and (c) inure to the benefit
of and be enforceable by the Parties and their respective successors,
transferees and assigns.  Nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Collateral, subject to Section 7.10.  All references to
any Credit Party shall include any Credit Party as debtor-in-possession and any
receiver or trustee for such Credit Party in any Insolvency Proceeding.  Without
limiting the generality of the foregoing clause (c), any Senior Priority Agent,
Senior Priority Creditor, Junior Priority Agent or Junior Priority Creditor may
assign or otherwise transfer all or any portion of the Senior Priority
Obligations or the Junior Priority Obligations, as applicable, to any other
Person, and such other Person shall thereupon become vested with all the rights
and obligations in respect thereof granted to such Senior Priority Agent, Junior
Priority Agent, Senior Priority Creditor or Junior Priority Creditor, as the
case may be, herein or

 

J-46

--------------------------------------------------------------------------------


 

otherwise.  The Senior Priority Secured Parties and the Junior Priority Secured
Parties may continue, at any time and without notice to the other Parties
hereto, to extend credit and other financial accommodations, lend monies and
provide Indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

 

Section 7.8                               Governing Law; Entire Agreement.  The
validity, performance, and enforcement of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York without
reference to its conflict of laws principles to the extent that such principles
are not mandatorily applicable by statute and would permit or require the
application of the laws of another jurisdiction.  This Agreement constitutes the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
thereto

 

Section 7.9                               Counterparts.  This Agreement may be
executed in any number of counterparts (including by telecopy and other
electronic transmission), and it is not necessary that the signatures of all
Parties be contained on any one counterpart hereof; each counterpart will be
deemed to be an original, and all together shall constitute one and the same
document.

 

Section 7.10                        No Third-Party Beneficiaries.  This
Agreement and the rights and benefits hereof shall inure to the benefit of each
of the parties hereto and its respective successors and assigns and shall inure
to the benefit of each of the Senior Priority Agents, the Senior Priority
Creditors, the Junior Priority Agents, the Junior Priority Creditors and the
Original Senior Lien Borrower and the other Credit Parties.  No other Person
shall have or be entitled to assert rights or benefits hereunder.

 

Section 7.11                        Designation of Additional Indebtedness;
Joinder of Additional Agents.

 

(a)                                 The Original Senior Lien Borrower may
designate any Additional Indebtedness complying with the requirements of the
definition thereof as Additional Indebtedness for purposes of this Agreement,
upon complying with the following conditions:

 

(i)                           one or more Additional Agents for one or more
Additional Creditors in respect of such Additional Indebtedness shall have
executed the Additional Indebtedness Joinder with respect to such Additional
Indebtedness, and the Original Senior Lien Borrower or any such Additional Agent
shall have delivered such executed Additional Indebtedness Joinder to each Agent
then party to this Agreement;

 

(ii)                        at least five Business Days (unless a shorter period
is agreed in writing by the Parties (other than any Designated Agent) and the
Original Senior Lien Borrower) prior to delivery of the Additional Indebtedness
Joinder, the Original Senior Lien Borrower shall have delivered to each Agent
then party to this Agreement complete and correct copies of any Additional
Credit Facility, Additional Guarantees and Additional Collateral Documents that
will govern such Additional Indebtedness upon giving effect to such designation
(which may be unexecuted copies of Additional Documents to be executed and
delivered concurrently with the effectiveness of such designation);

 

(iii)                     the Original Senior Lien Borrower shall have executed
and delivered to each Agent then party to this Agreement the Additional
Indebtedness Designation (including whether such Additional Indebtedness is
designated Senior Priority Debt or Junior Priority Debt) with respect to such
Additional Indebtedness; and

 

J-47

--------------------------------------------------------------------------------


 

(iv)                    all state and local stamp, recording, filing, intangible
and similar taxes or fees (if any) that are payable in connection with the
inclusion of such Additional Indebtedness under this Agreement shall have been
paid and reasonable evidence thereof shall have been given to each Agent then
party to this Agreement.

 

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

 

(b)                                 Upon satisfaction of the conditions
specified in the preceding Section 7.11(a), the designated Additional
Indebtedness shall constitute “Additional Indebtedness”, any Additional Credit
Facility under which such Additional Indebtedness is or may be incurred shall
constitute an “Additional Credit Facility”, any holder of such Additional
Indebtedness or other applicable Additional Creditor shall constitute an
“Additional Creditor”, and any Additional Agent for any such Additional Creditor
shall constitute an “Additional Agent” for all purposes under this Agreement. 
The date on which such conditions specified in clause (a) shall have been
satisfied with respect to any Additional Indebtedness is herein called the
“Additional Effective Date” with respect to such Additional Indebtedness.  Prior
to the Additional Effective Date with respect to any Additional Indebtedness,
all references herein to Additional Indebtedness shall be deemed not to take
into account such Additional Indebtedness, and the rights and obligations of the
Original Senior Lien Agent, the [       ](1) [Senior/Junior](2) Lien Agent and
each other Additional Agent then party to this Agreement shall be determined on
the basis that such Additional Indebtedness is not then designated.  On and
after the Additional Effective Date with respect to such Additional
Indebtedness, all references herein to Additional Indebtedness shall be deemed
to take into account such Additional Indebtedness, and the rights and
obligations of the Original Senior Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Agent and each other Additional Agent then
party to this Agreement shall be determined on the basis that such Additional
Indebtedness is then designated.

 

(c)                                  In connection with any designation of
Additional Indebtedness pursuant to this Section 7.11, each of the Original
Senior Lien Agent, the [       ](1) [Senior/Junior](2) Lien Agent and each
Additional Agent then party hereto agrees (x) to execute and deliver any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Original Senior Lien Collateral
Documents, [       ](1) [Senior/Junior](2) Lien Collateral Documents or
Additional Collateral Documents, as applicable, and any agreements relating to
any security interest in Control Collateral and Cash Collateral, and to make or
consent to any filings or take any other actions (including executing and
recording any mortgage subordination or similar agreement), as may be reasonably
deemed by the Original Senior Lien Borrower to be necessary or reasonably
desirable for any Lien on any Collateral to secure such Additional Indebtedness
to become a valid and perfected Lien (with the priority contemplated by the
applicable Additional Indebtedness Designation delivered pursuant to this
Section 7.11 and by this Agreement), and (y) otherwise to reasonably cooperate
to effectuate a designation of Additional Indebtedness pursuant to this
Section 7.11 (including, without limitation, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

 

Section 7.12                        Senior Priority Representative; Notice of
Senior Priority Representative Change.  The Senior Priority Representative shall
act for the Senior Priority Secured Parties as provided in this Agreement, and
shall be entitled to so act at the direction or with the consent of the
Controlling Senior Priority Secured Parties, or of the requisite percentage of
such Controlling Senior Priority Secured Parties as provided in the applicable
Senior Priority Documents (or the agent or representative with respect
thereto).  Until a Party (other than the existing Senior Priority
Representative) receives written notice from the existing Senior Priority
Representative, in accordance with Section 7.5, of a change in the identity of
the Senior Priority Representative, such Party shall be entitled to act as if
the existing Senior Priority Representative is in fact the Senior Priority
Representative.  Each Party (other than the existing Senior Priority
Representative) shall be entitled to rely upon any written notice of a change in
the identity

 

J-48

--------------------------------------------------------------------------------


 

of the Senior Priority Representative which facially appears to be from the
then-existing Senior Priority Representative and is delivered in accordance with
Section 7.5, and such Party shall not be required to inquire into the veracity
or genuineness of such notice.  Each existing Senior Priority Representative
from time to time shall give prompt written notice to each Party of any change
in the identity of the Senior Priority Representative.

 

Section 7.13                        Provisions Solely to Define Relative
Rights.  The provisions of this Agreement are and are intended solely for the
purpose of defining the relative rights of the Senior Priority Secured Parties
and the Junior Priority Secured Parties, respectively.  Nothing in this
Agreement is intended to or shall impair the rights of any Credit Party, or the
obligations of any Credit Party to pay any Original Senior Lien Obligations, any
[        ](1) [Senior/Junior](2) Lien Obligations and any Additional Obligations
as and when the same shall become due and payable in accordance with their
terms.

 

Section 7.14                        Headings.  The headings of the articles and
sections of this Agreement are inserted for purposes of convenience only and
shall not be construed to affect the meaning or construction of any of the
provisions hereof.

 

Section 7.15                        Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not
(i) invalidate or render unenforceable such provision in any other jurisdiction
or (ii) invalidate the Lien Priority or the application of Proceeds and other
priorities set forth in this Agreement.

 

Section 7.16                        Attorneys’ Fees.  The Parties agree that if
any dispute, arbitration, litigation, or other proceeding is brought with
respect to the enforcement of this Agreement or any provision hereof, the
prevailing party in such dispute, arbitration, litigation, or other proceeding
shall be entitled to recover its reasonable attorneys’ fees and all other costs
and expenses incurred in the enforcement of this Agreement, irrespective of
whether suit is brought.

 

Section 7.17                        VENUE; JURY TRIAL WAIVER.

 

(a)                                 EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF
THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW
YORK SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW
YORK SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF
THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE (I) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY
JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT, (II) IF ALL
SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE
CASE OF THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER
OF SUCH ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH
RESPECT THERETO IN ANOTHER COURT HAVING JURISDICTION AND (III) IN THE EVENT A
LEGAL ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY
OF ITS ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY
SUCH PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING
A CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR

 

J-49

--------------------------------------------------------------------------------


 

DEFENSE THAT THIS SECTION 7.17(A) WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A
LEGAL PROCEEDING IN A NEW YORK COURT) IN ANY SUCH ACTION OR PROCEEDING.

 

(b)                                 EACH PARTY HERETO HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(c)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 7.5.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.18                        Intercreditor Agreement.  This Agreement is
the “Junior Lien Intercreditor Agreement” referred to in the Original Senior
Lien Credit Agreement, the [       ](1) [Senior/Junior](2) Lien Credit Agreement
and each Additional Credit Facility.  Nothing in this Agreement shall be deemed
to subordinate the right of any Junior Priority Secured Party to receive payment
to the right of any Senior Priority Secured Party (whether before or after the
occurrence of an Insolvency Proceeding), it being the intent of the Parties that
this Agreement shall effectuate a subordination of Liens as between the Senior
Priority Secured Parties, on the one hand, and the Junior Priority Secured
Parties, on the other hand, but not a subordination of Indebtedness.

 

Section 7.19                        No Warranties or Liability.  Each Party
acknowledges and agrees that none of the other Parties has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any other Original Senior Lien
Facility Document, any other [        ](1) [Senior/Junior](2) Lien Facility
Document or any other Additional Document.  Except as otherwise provided in this
Agreement, each Party will be entitled to manage and supervise its respective
extensions of credit to any Credit Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

Section 7.20                        Conflicts.  In the event of any conflict
between the provisions of this Agreement and the provisions of any Original
Senior Lien Facility Document, any [       ](1) [Senior/Junior](2) Lien Facility
Document or any Additional Document, the provisions of this Agreement shall
govern.  The parties hereto acknowledge that the terms of this Agreement are not
intended to negate any specific rights granted to, or obligations of, any Credit
Party in the Senior Priority Documents or the Junior Priority Documents.

 

Section 7.21                        Information Concerning Financial Condition
of the Credit Parties.  No Party has any responsibility for keeping any other
Party informed of the financial condition of the Credit Parties or of other
circumstances bearing upon the risk of nonpayment of the Original Senior Lien
Obligations, the [       ](1) [Senior/Junior](2) Lien Obligations or any
Additional Obligations, as applicable.  Each Party hereby agrees that no Party
shall have any duty to advise any other Party of information known to it
regarding such condition or any such circumstances.  In the event any Party, in
its sole discretion, undertakes at any time or from time to time to provide any
information to any other Party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other Party or any other
Party on any

 

J-50

--------------------------------------------------------------------------------


 

subsequent occasion, (b) to undertake any investigation not a part of its
regular business routine, or (c) to disclose any other information.

 

Section 7.22                        Excluded Assets.  For the avoidance of
doubt, nothing in this Agreement (including Sections 2.1, 4.1, 6.1 and 6.9)
shall be deemed to provide or require that any Agent or any Secured Party
represented thereby receive any Proceeds of, or any Lien on, any Property of any
Credit Party that constitutes “Excluded Assets” under (and as defined in) the
applicable Credit Document to which such Agent is a party.

 

[Signature pages follow]

 

J-51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Original Senior Lien Agent, for and on behalf of itself
and the Original Senior Lien Creditors, and the
[       ](1) [Senior/Junior](2) Lien Agent, for and on behalf of itself and the
[       ](1) [Senior/Junior](2) Lien Creditors, have caused this Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[                                 ],

 

in its capacity as Original Senior Lien Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[                                 ],

 

in its capacity as [       ](1) [Senior/Junior](2) Lien Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Original Senior Lien Agent, the Original Senior Lien Creditors, the
[       ](1) [Senior/Junior](2) Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Creditors, any Additional Agent and any
Additional Creditors, and will not do any act or perform any obligation which is
not in accordance with the agreements set forth in this Agreement.  Each Credit
Party further acknowledges and agrees that it is not an intended beneficiary or
third party beneficiary under this Agreement, except as expressly provided
therein.

 

CREDIT PARTIES:

 

S-2

--------------------------------------------------------------------------------


EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of                    , 20    , by The ServiceMaster
Company LLC, a Delaware corporation (the “Original Senior Lien Borrower”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings specified in the Junior Lien Intercreditor Agreement (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”), entered into as of [     ], 20[  ], between
[                        ], in its capacity as administrative agent and
collateral agent (together with its successors and assigns in such capacity, the
“Original Senior Lien Agent”) for the Original Senior Lien Creditors, and
[                        ], in its capacities [as administrative agent and
collateral agent] (together with its successors and assigns in such capacity,
the “[       ](1) [Senior/Junior](2) Lien Agent”) for the
[       ](1) [Senior/Junior](2) Lien Lenders.(12) Capitalized terms used herein
and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                    , 20     (the “Additional Credit Facility”),
among [list any applicable Credit Party], [list Additional Creditors] [and
Additional Agent, as agent (the “Additional Agent”)].(13)

 

Section 7.11 of the Intercreditor Agreement permits the Original Senior Lien
Borrower to designate Additional Indebtedness under the Intercreditor
Agreement.  Accordingly:

 

Section 1.  Representations and Warranties.  The Original Senior Lien Borrower
hereby represents and warrants to the Original Senior Lien Agent, the
[       ](1)  [Senior/Junior](2) Lien Agent, and any Additional Agent that:

 

(1)                                 The Additional Indebtedness incurred or to
be incurred under the Additional Credit Facility constitutes “Additional
Indebtedness” which complies with the definition of such term in the
Intercreditor Agreement; and

 

(2)                                 all conditions set forth in Section 7.11 of
the Intercreditor Agreement with respect to the Additional Indebtedness have
been satisfied.

 

Section 2.  Designation of Additional Indebtedness.  The Original Senior Lien
Borrower hereby designates such Additional Indebtedness as Additional
Indebtedness under the Intercreditor Agreement and such Additional Indebtedness
shall constitute [Senior Priority Debt] [Junior Priority Debt].

 

Ex. A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of                               , 20    , among The
ServiceMaster Company, LLC, a Delaware limited liability company (the “Original
Senior Lien Borrower”), those certain Domestic Subsidiaries of the Borrower from
time to time party to the Intercreditor Agreement described below,
[[                        ], in its capacities as administrative agent (together
with its successors and assigns in such capacities, the “Original Senior Lien
Agent”)(14) for the Original Senior Lien Creditors, [                        ],
in its capacities [as administrative agent and collateral agent] (together with
its successors and assigns in such capacities, the
“[       ](1) [Senior/Junior](2) Lien Agent”)(15) for the
[       ](1) [Senior/Junior](2) Lien Lenders, [list any previously added
Additional Agent]](16) [and insert name of each Additional Agent under any
Additional Credit Facility being added hereby as party] and any successors or
assigns thereof, to the Junior Lien Intercreditor Agreement, dated as of
[      ], 20[  ] (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”) among the Original Senior Lien
Agent[,] [and] the [       ](1) [Senior/Junior](2) Lien Agent [and [list any
previously added Additional Agent]].  Capitalized terms used herein and not
otherwise defined herein shall have the meanings specified in the Intercreditor
Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                    , 20     (the “Additional Credit Facility”),
among [list any applicable Grantor], [list any applicable Additional Creditors
(the “Joining Additional Creditors”)] [and insert name of each applicable
Additional Agent (the “Joining Additional Agent”)].(17)

 

Section 7.11 of the Intercreditor Agreement permits the Borrower to designate
Additional Indebtedness under the Intercreditor Agreement.  The Borrower has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for and on behalf of itself and the
Joining Additional Creditors,](18) hereby agrees with the Original Senior Lien
Agent, the [       ](1) [Senior/Junior](2) Lien Agent and any other Additional
Agent party to the Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for and on
behalf of itself and the Joining Additional Creditors,](19) hereby agrees to be
bound by the terms and provisions of the Intercreditor Agreement and shall, as
of the Additional Effective Date with respect to the Additional Credit Facility,
be deemed to be a Party to the Intercreditor Agreement.

 

Section 2.  Recognition of Claims.  The Original Senior Lien Agent (for itself
and on behalf of the Original Senior Lien Lenders), the
[       ](1) [Senior/Junior](2) Lien Agent (for itself and on behalf of the
[       ](1) [Senior/Junior](2) Lien Lenders) and [each of] the Additional
Agent[s](for itself and on behalf of any Additional Creditors represented
thereby) hereby agree that the interests of the respective Creditors in the
Liens granted to the Original Senior Lien Agent, the
[       ](1) [Senior/Junior](2) Lien Agent, or any Additional Agent, as
applicable, under the applicable Credit Documents shall be treated, as among the
Creditors, as having the priorities provided for in Section 2.1 of the
Intercreditor Agreement, and shall at all times be allocated among the Creditors
as provided therein regardless of any claim or defense (including without
limitation any claims under the fraudulent transfer, preference or similar
avoidance provisions of applicable bankruptcy, insolvency or other laws
affecting the rights of creditors generally) to which the Original Senior Lien
Agent, the [       ](1) [Senior/Junior](2) Lien Agent, any Additional Agent or
any Creditor may be entitled or subject.  The Original Senior Lien Agent (for
itself and on behalf of the Original Senior Lien Creditors), the
[       ](1) [Senior/Junior](2) Lien Agent (for itself and on behalf of the

 

Ex. B-1

--------------------------------------------------------------------------------


 

[       ](1) [Senior/Junior](2) Lien Creditors), and any Additional Agent party
to the Intercreditor Agreement (for and on behalf of itself and any Additional
Creditors represented thereby) (a) recognize the existence and validity of the
Additional Obligations represented by the Additional Credit Facility, and
(b) agree to refrain from making or asserting any claim that the Additional
Credit Facility or other applicable Additional Documents are invalid or not
enforceable in accordance with their terms as a result of the circumstances
surrounding the incurrence of such obligations.  The [Joining Additional Agent
(for itself and on behalf of the Joining Additional Creditors] (a) recognize[s]
the existence and validity of the Original Senior Lien Obligations represented
by the Original Senior Lien Credit Agreement and the existence and validity of
the [       ](1) [Senior/Junior](2) Lien Obligations represented by the
[       ](1) [Senior/Junior](2) Lien Credit Agreement(20) and (b) agree[s] to
refrain from making or asserting any claim that the Original Senior Lien Credit
Agreement, the [       ](1) [Senior/Junior](2) Lien Credit Agreement or other
Original Senior Lien Facility Documents or [       ](1) [Senior/Junior](2) Lien
Facility Documents,(20) as the case may be, are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations.

 

Section 3.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 

Ex. B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ORIGINAL SENIOR LIEN CREDIT AGREEMENT][[](1) [SENIOR/JUNIOR LIEN](2) CREDIT
AGREEMENT] JOINDER

 

JOINDER, dated as of                               , 20    , among [[    ], in
its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Original Senior Lien Agent”)(21) for the Original Senior Lien
Secured Parties, [             ], in its capacity as collateral agent (together
with its successors and assigns in such capacity from time to time, and as
further defined in the Intercreditor Agreement, the “[       
](1) [Senior/Junior](2) Lien Agent”)(22) for the
[                                                ](1) [Senior/Junior](2) Lien
Secured Parties, [list any previously added Additional Agent]](23) [and insert
name of additional Original Senior Lien Secured Parties, Original Senior Lien
Agent, [                                    ](1) [Senior/Junior](2) Lien Secured
Parties or [                                               
](1) [Senior/Junior](2) Lien Agent, as applicable, being added hereby as party]
and any successors or assigns thereof, to the Junior Lien Intercreditor
Agreement, dated as of [          ], 20[  ] (as amended, supplemented, waived or
otherwise modified from time to time, the “Intercreditor Agreement”) among the
Original Senior Lien Agent(24), [and] the
[                                              ](1) [Senior/Junior](2) Lien
Agent(25) [and (list any previously added Additional Agent)].  Capitalized terms
used herein and not otherwise defined herein shall have the meanings specified
in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
                   , 20     (the “Joining [Original Senior Lien Credit
Agreement][ [                                  ](1) [Senior/Junior](2) Lien
Credit Agreement]”), among [list any applicable Credit Party], [list any
applicable new Original Senior Lien Secured Parties or new
[                          ](1) [Senior/Junior](2) Lien Secured Parties, as
applicable (the “Joining [Original Senior][
[                                               ](1) [Senior/Junior](2)] Lien
Secured Parties”)] [and insert name of each applicable Agent (the “Joining
[Original Senior][ [                                               
](1) [Senior/Junior](2)] Lien Agent”)].(26)

 

The Joining [Original Senior][ [                            
](1) [Senior/Junior](2)] Lien Agent, for and on behalf of itself and the Joining
[Original Senior][ [                                           
](1) [Senior/Junior](2)](27) Lien Secured Parties, hereby agrees with the
Original Senior Lien Borrower and the other Grantors, the [Original Senior][
[                                              ](1) [Senior/Junior](2)] Lien
Agent and any other Additional Agent party to the Intercreditor Agreement as
follows:

 

Section 1.  Agreement to be Bound.  The [Joining [Original Senior][
[                    ](1) [Senior/Junior](2)] Lien Agent, for and on behalf of
itself and the Joining [Original Senior][ [                           
](1) [Senior/Junior](2)] Lien Secured Parties,](28) hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
date hereof, be deemed to be a party to the Intercreditor Agreement as [the][an]
[Original Senior][ [                                           
](1) [Senior/Junior](2)] Lien Agent.  As of the date hereof, the Joining
[Original Senior Lien Credit Agreement][ [                     
](1) [Senior/Junior](2)] Lien Credit Agreement] shall be deemed [the][a]
[Original Senior Lien Credit Agreement][
[                                                ](1) [Senior/Junior](2)] Lien
Credit Agreement] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 

Section 2.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [Original Senior][ [    
](1) [Senior/Junior](2)] Lien Agent shall be sent to the address set forth on
Annex 1 attached hereto (until notice of a change thereof is delivered as
provided in Section 7.5 of the Intercreditor Agreement).

 

Section 3.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT

 

Ex. C-1

--------------------------------------------------------------------------------


 

THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR
REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

--------------------------------------------------------------------------------

(1)                                 Insert month and year when this agreement is
initially entered into (e.g., January 2015).

(2)                                 Insert (i) “Senior,” if this Agreement is
initially entered into in connection with the incurrence of debt with pari passu
Lien priority to the Original Senior Lien Credit Agreement or (ii) “Junior,” if
this agreement is initially entered into in connection with the incurrence of
debt with Junior Lien Priority to the Original Senior Lien Credit Agreement.

(3)                                 Describe the applicable Borrower.

(4)                                 Insert the section number of the negative
covenant restricting Liens in the Initial [        ](1) [Senior/Junior](2) Lien
Credit Agreement.

(5)                                 Insert the section number of the definitions
section in the Initial [        ](1) [Senior/Junior](2) Lien Credit Agreement.

(6)                                 Insert the section number of the negative
covenant restricting Indebtedness in the Initial
[        ](1) [Senior/Junior](2) Lien Credit Agreement

(7)                                 Include if this agreement is initially
entered into in connection with the incurrence of Junior Priority Debt.

(8)                                 Include if this agreement is initially
entered into in connection with the incurrence of Junior Priority Debt.

(9)                                 Include if this agreement is initially
entered into in connection with the incurrence of Senior Priority Debt.

(10)                          Insert (i) “Senior,” if this agreement is
initially entered into in connection with the incurrence of debt with pari passu
Lien priority to the Original Senior Lien Credit Agreement or (ii) “Junior,” if
this agreement is initially entered into in connection with the Junior Lien
Priority to the Original Senior Lien Credit Agreement.

(11)                          Insert (i) “Senior,” if this agreement is
initially entered into in connection with the incurrence of debt with pari passu
Lien priority to the Original Senior Lien Credit Agreement or (ii) “Junior,” if
this agreement is initially entered into in connection with the Junior Lien
Priority to the Original Senior Lien Credit Agreement.

(12)                          Revise as appropriate to refer to any successor
Original Senior Lien Agent or [    ]1 [Senior/Junior]2 Lien Agent and to add
reference to any previously added Additional Agent.

(13)                          Revise as appropriate to refer to the relevant
Additional Credit Facility, Additional Creditors and any Additional Agent.

(14)                          Revise as appropriate to refer to any successor
Original Senior Lien Agent.

(15)                          Revise as appropriate to refer to any successor
[    ]1 [Senior/Junior]2 Lien Agent.

(16)                          List applicable current Parties, other than any
party being replaced in connection herewith.

(17)                          Revise as appropriate to refer to the relevant
Additional Credit Facility, Additional Creditors and any Additional Agent.

(18)                          Revise as appropriate to refer to any Additional
Agent being added hereby and any Additional Creditors represented thereby.

(19)                          Revise references throughout as appropriate to
refer to the party or parties being added.

(20)                          Add references to any previously added Additional
Credit Facility and related Additional Obligations as appropriate.

(21)                          Revise as appropriate to refer to any successor
Original Senior Lien Agent.

(22)                          Revise as appropriate to refer to any successor
[                              ](1) [Senior/Junior](2)] Lien Agent.

(23)                          List applicable current Parties, other than any
party being replaced in connection herewith.

(24)                          Revise as appropriate to describe predecessor
Original Senior Lien Agent or Original Senior Lien Secured Parties, if joinder
is for a new Original Senior Lien Credit Agreement.

(25)                          Revise as appropriate to describe predecessor
[                                     ](1) [Senior/Junior](2)] Lien Agent or
[                                     ] [Senior/Junior]] Lien Secured Parties,
if joinder is for a new [                             ](1) [Senior/Junior](2)]
Lien Credit Agreement.

(26)                          Revise as appropriate to refer to the new credit
facility, Secured Parties and Agents.

(27)                          Revise as appropriate to refer to any Agent being
added hereby and any Creditors represented thereby.

(28)                          Revise references throughout as appropriate to
refer to the party or parties being added.

 

Ex. C-2

--------------------------------------------------------------------------------


 

EXHIBIT D
to
CREDIT AGREEMENT

 

FORM OF MORTGAGE

 

(1) This instrument was prepared in consultation with
counsel in the state in which the Premises is
located by the attorney named below and after
recording, please return to:

 

[                                ]
[                                ]
[                                ]
[                                ]

 

 

STATE OF

 

COUNTY OF

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (as amended, modified or supplemented from time to time, the “Mortgage”)
is made and entered into as of the [      ] day of [                      ],
20[    ], by [                                                  , a
                                        ], with an address as of the date hereof
at [                                      ], Attention:
[                          ] (the “Mortgagor”), for the benefit of JPMORGAN
CHASE BANK, N.A., with an address as of the date hereof at
[                                      ], (“JPM”), in its capacity as Collateral
Agent for the Secured Parties (as such terms are defined in the Guarantee and
Collateral Agreement defined below), with an address as of the date hereof at
[                                      ], Attention:
[                          ] (in such capacity, together with its successors and
assigns in such capacity, the “Mortgagee”).

 

RECITALS:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of July [1], 2014
(as amended, supplemented, waived or otherwise modified from time to time,
together with any agreement extending the maturity of, or restructuring,
refunding, refinancing or increasing the Indebtedness under such agreement or
successor agreements, the “Credit Agreement”), among The ServiceMaster Company,
LLC, a Delaware limited liability company (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (as further defined in Subsection 1.1 of the
Credit Agreement, the “Lenders”), the Collateral Agent, the Administrative
Agent, and the other parties party thereto, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

--------------------------------------------------------------------------------

(1)              Local counsel to advise as to any recording requirements for
the cover page, including need for recording tax notification or a separate tax
affidavit.

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Holding, the Borrower, the Borrower’s Subsidiaries and the Mortgagor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Mortgagor in connection with the operation of its business;

 

WHEREAS, the Borrower and the Mortgagor are engaged in related businesses, and
each will derive substantial direct and indirect benefit from the making of the
extensions of credit under the Credit Agreement;

 

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Mortgagor
shall execute and deliver this Mortgage to the Mortgagee for the benefit of the
Secured Parties;

 

WHEREAS, concurrently with the entering into of the Credit Agreement, Holding,
the Borrower and certain Subsidiaries of the Borrower have entered into that
certain Guarantee and Collateral Agreement (as amended, supplemented, waived, or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of JPM, as Collateral Agent and Administrative Agent for the Lenders
from time to time parties to the Credit Agreement;

 

WHEREAS, the Mortgagor will receive substantial benefit from the execution and
performance of the obligations under the Credit Agreement, and is, therefore,
willing to enter into this Mortgage; and

 

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
the benefit of the Secured Parties to secure the payment and performance of all
of the Obligations (as defined in the Guarantee and Collateral Agreement) of the
Mortgagor (such Obligations of the Mortgagor being hereinafter referred to as
the “Obligations”).

 

W I T N E S S E T H:

 

NOW THEREFORE, the Mortgagor, in consideration of the indebtedness herein
recited and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has irrevocably granted, released, sold,
remised, bargained, assigned, pledged, warranted, mortgaged, transferred and
conveyed, and does hereby grant, release, sell, remise, bargain, assign, pledge,
warrant, mortgage, transfer and convey to the Mortgagee, for the benefit of the
Secured Parties, with power of sale (subject to applicable law) a continuing
security interest in and to, and lien upon, all of the Mortgagor’s right, title
and interest in and to the following described land, real property interests,
buildings, improvements, fixtures and proceeds:

 

(a)           All that tract or parcel of land and other real property interests
in [                          ] County, [                            ], as more
particularly described in Exhibit A attached hereto and made a part hereof,
together with any greater or additional estate therein as hereafter may be
acquired by the Mortgagor (the “Land”), and all of the Mortgagor’s right, title
and interest in and to rights appurtenant thereto, including, without
limitation, mineral rights, air rights, water rights, sewer rights, easement
rights and rights of way;

 

2

--------------------------------------------------------------------------------


 

(b)           All buildings and improvements of every kind and description now
or hereafter erected or placed on the Land (the “Improvements”), all materials,
equipment, apparatus and fixtures now or hereafter owned by the Mortgagor and
attached to or installed in or located on and used in connection with the
aforesaid Land and Improvements (collectively, the “Fixtures”) (hereinafter, the
Land, the Improvements and the Fixtures may be collectively referred to as the
“Premises”).  As used in this Mortgage, the term “Premises” shall mean all, or,
where the context permits or requires, any portion of the above or any interest
therein;

 

(c)           Subject to the terms of the Guarantee and Collateral Agreement,
any and all cash proceeds and noncash proceeds from the conversion, voluntary or
involuntary, of any of the Premises or any portion thereof into cash or
liquidated claims, including (i) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Premises, (ii) payments (in any form whatsoever) made
or due and payable to the Mortgagor in connection with any condemnation, seizure
or similar proceeding and (iii) other amounts from time to time paid or payable
under or in connection with any of the Premises, including, without limitation,
refunds of real estate taxes and assessments, including interest thereon, but in
each case under this clause (c) excluding Excluded Assets (as defined in the
Guarantee and Collateral Agreement); and

 

(d)           Subject to the terms of the Guarantee and Collateral Agreement,
all permits, licenses and rights relating to the use, occupation and operation
of the Premises or any business conducted thereon or therein.

 

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Liens permitted by
the Credit Agreement (including Permitted Liens), to the Mortgagee, for the
benefit of the Secured Parties, to secure the Obligations; provided that, upon
(i) the Obligations Satisfaction Date (as defined below) or (ii) the full
satisfaction of the conditions set forth in the Credit Agreement for the release
of this Mortgage in accordance with the terms thereof, the lien and security
interest of this Mortgage shall cease, terminate and be void and the Mortgagee
or its successor or assign shall at the cost and expense of the Mortgagor
promptly cause a release of this Mortgage to be filed in the appropriate office;
and until the Obligations are fully satisfied, it shall remain in full force and
virtue.

 

As additional security for said Obligations, subject to the Credit Agreement or
the Guarantee and Collateral Agreement, as applicable, the Mortgagor hereby
unconditionally assigns to the Mortgagee, for the benefit of the Secured
Parties, all the security deposits, rents, issues, profits and revenues of the
Premises from time to time accruing (the “Rents and Profits”), which assignment
constitutes a present, absolute and unconditional assignment and not an
assignment for additional security only, reserving only to the Mortgagor a
license to collect and apply the same as the Mortgagor chooses as long as no
Event of Default has occurred and is continuing.  Immediately upon the
occurrence of and during the continuance of any Event of Default, whether or not
legal proceedings have commenced and without regard to waste, adequacy of
security for the Obligations or solvency of the Mortgagor, the license granted
in the immediately preceding sentence shall automatically cease and terminate
without any notice by the Mortgagee (such notice being hereby expressly waived
by the Mortgagor to the extent permitted by applicable law), or any action or
proceeding or the intervention of a receiver appointed by a court.

 

As additional collateral and further security for the Obligations, subject to
the Credit Agreement or the Guarantee and Collateral Agreement, as applicable,
the Mortgagor does hereby assign by way of security and grants to the Mortgagee,
for the benefit of the Secured Parties, a security interest in all of the

 

3

--------------------------------------------------------------------------------


 

right, title and the interest of the Mortgagor in and to any and all real
property leases, rental agreements and all other occupancy agreements
(collectively, the “Leases”) with respect to the Premises or any part thereof,
and the Mortgagor agrees to execute and deliver to the Mortgagee such additional
instruments, in form and substance reasonably satisfactory to the Mortgagee, as
may hereafter be requested by the Mortgagee to evidence and confirm said
assignment; provided, however, that acceptance of any such assignment shall not
be construed to impose upon the Mortgagee any obligation or liability with
respect thereto.

 

The Mortgagor covenants, represents and agrees as follows:

 

ARTICLE I

 

Obligations Secured

 

1.1          Obligations.  The Mortgagee and the Lenders have agreed to
establish a secured credit facility in favor of the Borrower pursuant to the
terms of the Credit Agreement.  This Mortgage is given to secure the payment and
performance by the Mortgagor of the Obligations.  [The maximum amount of the
Obligations secured hereby will not exceed $                    , plus, to the
extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the lien hereof, expenses incurred by the Mortgagee by reason of any default
by the Mortgagor under the terms hereof, together with interest thereon, all of
which amounts shall be secured hereby.](2)

 

1.2          [Future] Advances.  This Mortgage is given to secure the
Obligations and the repayment of the aforesaid obligations (including, without
limitation, the Obligations of the Mortgagor with respect to each advance of any
Loan, any renewals or extensions or modifications thereof upon the same or
different terms or at the same or different rate of interest and also to secure
all future advances[ and readvances] thereof that may subsequently be made to
the Mortgagor, the Borrower or any other Loan Party by the Lenders pursuant to
the Credit Agreement or any other Loan Document, and all renewals,
modifications, replacements and extensions thereof).  The lien of such future
advances[ and re-advances] shall relate back to the date of this Mortgage. 
[Portions of the Loans represent revolving credit and letter of credit
accommodations, all or any part of which may be advanced to or for the benefit
of the Borrower or the Guarantors (as defined in the Guarantee and Collateral
Agreement), repaid by the Borrower or the Guarantors and re-advanced to or for
the benefit of the Borrower or the Guarantors from time to time subject to the
terms of the Credit Agreement.]  The Mortgagor agrees that if the outstanding
balance of any Obligation[ or revolving credit or letter of credit
accommodation] or all of the Loans, principal and interest, is ever repaid to
zero, the lien of this Mortgage shall not be or be deemed released or
extinguished by operation of law or implied intent of the parties.  This
Mortgage shall remain in full force and effect as to any further advances made
under the Credit Agreement, any Hedging Agreement, Bank Products Agreement or
Management Guarantee (entered into with any Bank Products Provider (as defined
in the Guarantee and Collateral Agreement), Hedging Provider (all as defined in
the Guarantee and Collateral Agreement) or Management Credit Provider (as
defined in the Guarantee and Collateral Agreement), as applicable after any such
zero balance until such time as the Loans and the other Obligations (other than
any Obligations owing to a Non-Lender Secured Party (as defined in the Guarantee
and Collateral Agreement) in respect of the provision of cash management
services) then due and owing shall have been paid in full[, the Commitments have
been terminated and no Letters of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized in a manner

 

--------------------------------------------------------------------------------

(2)              To be included in states that impose mortgage recording tax and
subject to applicable laws.

 

4

--------------------------------------------------------------------------------


 

satisfactory to the applicable issuing lender)] (the date upon which all of such
events have occurred, the “Obligations Satisfaction Date”) or this Mortgage has
been cancelled or released of record in accordance with the requirements of the
Credit Agreement, and the Mortgagor waives, to the fullest extent permitted by
applicable law, the operation of any applicable statute, case law or regulation
having a contrary effect.

 

ARTICLE II

 

Mortgagor’s Covenants, Representations and Agreements

 

2.1          Title to Property.  The Mortgagor hereby represents and warrants to
the Mortgagee and each other Secured Party that the representations and
warranties set forth in Section 4 of the Credit Agreement as they relate to the
Mortgagor or to the Loan Documents to which the Mortgagor is a party, each of
which representations and warranties is hereby incorporated herein by reference,
are true and correct in all material respects, and the Mortgagee and each other
Secured Party shall be entitled to rely on each of such representations and
warranties as if fully set forth herein; provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 2.1, be deemed to be a reference to the Mortgagor’s
knowledge.

 

2.2          Taxes and Fees; Maintenance of Premises.  The Mortgagor agrees to
comply with Subsections 6.3, 6.5(b)(i) and 10.5 of the Credit Agreement, in each
case in accordance with and to the extent provided therein.

 

2.3          Reimbursement.  The Mortgagor agrees to comply with Subsection
6.5(b)(iii) of the Credit Agreement in accordance with and to the extent
provided therein.

 

2.4          Additional Documents.  The Mortgagor agrees to take any and all
actions reasonably required to create and maintain the Lien of this Mortgage as
against the Premises, and to protect and preserve the validity thereof, in each
case in accordance with and to the extent provided in Subsection 6.9(d) of the
Credit Agreement.

 

2.5          Restrictions on Sale or Encumbrance.  The Mortgagor agrees to
comply with Subsections 7.1, 7.2, 7.4, 7.6[ and][,] 7.9 [and 7.3](3) of the
Credit Agreement, in each case in accordance with and to the extent provided
therein.

 

2.6          Fees and Expenses.  The Mortgagor will promptly pay upon demand any
and all reasonable costs and expenses of the Mortgagee, including, without
limitation, reasonable attorneys’ fees actually incurred by the Mortgagee, to
the extent required under the Credit Agreement.

 

2.7          Insurance.

 

(a)           Types Required.  The Mortgagor shall maintain insurance for the
Premises as set forth in Subsections 6.5(a) and Subsection 6.5(b)(i) of the
Credit Agreement to the extent applicable.

 

(b)           Insurance Generally.  The Mortgagor agrees to comply with
Subsection 6.5(b)(ii) of the Credit Agreement in accordance with and to the
extent provided therein.

 

--------------------------------------------------------------------------------

(3)             To be included only if the Mortgagor is the Borrower.

 

5

--------------------------------------------------------------------------------


 

(c)           Use of Proceeds.  Insurance proceeds shall be applied or disbursed
as set forth in Subsection 6.5 of the Credit Agreement to the extent and as
applicable.

 

2.8          Eminent Domain.  All proceeds or awards relating to condemnation or
other taking of the Premises pursuant to the power of eminent domain shall be
applied pursuant to Subsection 7.5 of the Credit Agreement to the extent and as
applicable.

 

2.9          Releases and Waivers.  The Mortgagor agrees that no release by the
Mortgagee of any portion of the Premises, the Rents and Profits or the Leases,
no subordination of lien, no forbearance on the part of the Mortgagee to collect
on any Obligations, Loans, or any part thereof, no waiver of any right granted
or remedy available to the Mortgagee and no action taken or not taken by the
Mortgagee shall, except to the extent expressly released, in any way have the
effect of releasing the Mortgagor from full responsibility to the Mortgagee for
the complete discharge of each and every of the Mortgagor’s obligations
hereunder.

 

2.10        Compliance with Law.  The Mortgagor agrees to comply with
Subsections 6.4 and 6.8 of the Credit Agreement, in each case in accordance with
and to the extent provided therein.

 

2.11        Inspection.  The Mortgagor agrees to comply with Subsection 6.6 of
the Credit Agreement in accordance with and to the extent provided therein.

 

2.12        Security Agreement.

 

(a)           This Mortgage is hereby made and declared to be a security
agreement encumbering the Fixtures, and the Mortgagor grants to the Mortgagee a
security interest in the Fixtures.  The Mortgagor grants to the Mortgagee all of
the rights and remedies of a secured party under the laws of the state in which
the Premises are located.  A financing statement or statements reciting this
Mortgage to be a security agreement with respect to the Fixtures may be
appropriately filed by the Mortgagee.

 

(b)           This Mortgage constitutes a fixture filing and financing statement
as those terms are used in the UCC.  The Mortgagor warrants that, as of the date
hereof, the name and address of the “Debtor” (which is the Mortgagor) are as set
forth in the preamble of this Mortgage, and this Mortgage covers goods that are
or are to become fixtures under the UCC.  The Mortgagor warrants that the
Mortgagor’s exact legal name is correctly set forth in the preamble of this
Mortgage.  The Mortgagee shall be deemed to be the “Secured Party” with the
address as set forth in the preamble of this Mortgage and shall have the rights
of a secured party under the UCC.

 

(c)           This Mortgage will be filed in the real property records.

 

(d)           As of the date hereof, the Mortgagor is a
[                            ] organized under the laws of the State of
[                            ], and the Mortgagor’s organizational
identification number is [                            ].

 

2.13        Mortgage Recording Tax.  The Mortgagor shall pay upon the recording
hereof any and all mortgage recording taxes or any such similar fees and
expenses due and payable to record this Mortgage in the appropriate records of
the county in which the Premises is located.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

 

Events of Default

 

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Credit Agreement.

 

ARTICLE IV

 

Foreclosure

 

4.1          Acceleration of Obligations; Foreclosure.  Upon the occurrence and
during the continuance of an Event of Default, the entire balance of the
Obligations, including all accrued interest, shall become due and payable to the
extent such amounts become due and payable under the Credit Agreement.  Provided
an Event of Default has occurred and is continuing, upon failure to pay the
Obligations or reimburse any other amounts due under the Loan Documents in full
at any stated or accelerated maturity and in addition to all other remedies
available to the Mortgagee at law or in equity, the Mortgagee may foreclose the
lien of this Mortgage by judicial or non-judicial proceeding in a manner
permitted by applicable law.  The Mortgagor hereby waives, to the fullest extent
permitted by law, any statutory right of redemption in connection with such
foreclosure proceeding.

 

4.2          Proceeds of Sale.  The proceeds of any foreclosure sale of the
Premises, or any part thereof, will be distributed and applied in accordance
with the terms and conditions of the Credit Agreement and any applicable
Intercreditor Agreement (as defined in the Guarantee and Collateral Agreement)
(subject to any applicable provisions of applicable law).

 

ARTICLE V

 

Additional Rights and Remedies of the Mortgagee

 

5.1          Rights Upon an Event of Default.  Upon the occurrence and during
the continuance of an Event of Default, the Mortgagee, immediately and without
additional notice and without liability therefor to the Mortgagor, except for
gross negligence, willful misconduct, bad faith or unlawful conduct, may do or
cause to be done any or all of the following to the extent permitted by
applicable law, and subject to the terms of any applicable Intercreditor
Agreement (as defined in the Guarantee and Collateral Agreement): (a) enter the
Premises and take exclusive physical possession thereof; (b) invoke any legal
remedies to dispossess the Mortgagor if the Mortgagor remains in possession of
the Premises without the Mortgagee’s prior written consent; (c) exercise its
right to collect the Rents and Profits; (d) generally, supervise, manage and
contract with reference to the Premises as if the Mortgagee were equitable owner
of the Premises, hold, lease, develop, operate or otherwise use the Premises or
any part thereof upon such terms and conditions as the Mortgagee may deem
reasonable under the circumstances (making such repairs, alterations, additions
and improvements and taking other actions, from time to time, as the Mortgagee
deems necessary or desirable), and apply all rents and other amounts collected
by the Mortgagee in connection therewith in accordance with the provisions
hereof; (e) enter into contracts for the completion, repair and maintenance of
the Improvements thereon; (f) institute proceedings for the complete foreclosure
of the Mortgage, either by judicial action or by power of sale, in which case
the Premises may be sold for cash or credit in one or more parcels; (g) expend
Loan funds and any rents, income and profits derived from the Premises for the
payment of any taxes, insurance premiums, assessments and charges for
completion, repair and maintenance of the Improvements, preservation of the Lien
of this Mortgage and

 

7

--------------------------------------------------------------------------------


 

satisfaction and fulfillment of any liabilities or obligations of the Mortgagor
arising out of or in any way connected with the Premises whether or not such
liabilities and obligations in any way affect, or may affect, the Lien of this
Mortgage; (h) take such steps to protect and enforce the specific performance of
any covenant, condition or agreement in this Mortgage, the Credit Agreement or
the other Loan Documents, or to aid the execution of any power herein granted;
and (i) exercise all other rights, remedies and recourses granted under the Loan
Documents or otherwise available at law or in equity.  At any foreclosure sale
by virtue of any judicial proceedings, power of sale, or any other legal right,
remedy or recourse, the title to and right of possession of any such property
shall pass to the purchaser thereof, and to the fullest extent permitted by law,
the Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against the Mortgagor, and against all
other Persons claiming or seeking to claim the property sold or any part
thereof, by, through or under the Mortgagor.  The Mortgagee or any of the
Secured Parties may be a purchaser at such sale and if the Mortgagee is the
highest bidder, the Mortgagee shall credit the portion of the purchase price
that would be distributed to the Mortgagee against the indebtedness in lieu of
paying cash.  In the event this Mortgage is foreclosed by judicial action,
appraisement of the Premises is waived to the extent permitted by applicable
law.  With respect to any notices required or permitted under the UCC to the
extent applicable, the Mortgagor agrees that ten (10) days’ prior written notice
shall be deemed commercially reasonable.  The Mortgagor also agrees that any of
the foregoing rights and remedies of the Mortgagee may be exercised at any time
during the continuance of an Event of Default independently of the exercise of
any other such rights and remedies, and the Mortgagee may continue to exercise
any or all such rights and remedies until (i) the Event of Default is cured,
(ii) foreclosure and the conveyance of the Premises to the high bidder, or
(iii) the outstanding principal amount of the Loans, accrued and unpaid interest
thereon (if any), and any other amounts then due and owing under the Credit
Agreement and any other Loan Document to the Lenders or the Mortgagee are paid
in full.

 

5.2          Appointment of Receiver.  Upon the occurrence and during the
continuance of an Event of Default, subject to the terms of any applicable
Intercreditor Agreement (as defined in the Guarantee and Collateral Agreement),
the Mortgagee shall be entitled, without additional notice and without regard to
the adequacy of any security for the Obligations secured hereby, whether the
same shall then be occupied as a homestead or not, or the solvency of any party
bound for its payment, to make application for the appointment of a receiver to
take possession of and to operate the Premises, and to collect the rents,
issues, profits, and income thereof, all expenses of which shall be added to the
Obligations and secured hereby.  The receiver shall have all the rights and
powers provided for under the laws of the state in which the Premises are
located, including without limitation, the power to execute leases, and the
power to collect the rents, sales proceeds, issues, profits and proceeds of the
Premises during the pendency of such foreclosure suit, as well as during any
further times when the Mortgagor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period. 
Receiver’s fees, reasonable attorneys’ fees and costs incurred in connection
with the appointment of a receiver pursuant to this Section 5.2 shall be secured
by this Mortgage.  Notwithstanding the appointment of any receiver, trustee or
other custodian, subject to any applicable Intercreditor Agreement (as defined
in the Guarantee and Collateral Agreement), the Mortgagee shall be entitled to
retain possession and control of any cash or other instruments at the time held
by or payable or deliverable under the terms of the Mortgage to the Mortgagee to
the fullest extent permitted by law.

 

5.3          Waivers.  No waiver of a prior Event of Default shall operate to
waive any subsequent Event(s) of Default.  All remedies provided in this
Mortgage, the Credit Agreement or any of the other

 

8

--------------------------------------------------------------------------------


 

Loan Documents are cumulative and may, at the election of the Mortgagee, be
exercised alternatively, successively, or in any manner and are in addition to
any other rights provided by law.

 

5.4          Delivery of Possession After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale, the Mortgagor or the
Mortgagor’s successors or assigns are occupying or using the Premises, or any
part thereof, each and all immediately shall become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of either landlord or tenant, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale, notwithstanding any language herein apparently to the contrary, shall have
the sole option to demand possession immediately following the sale or to permit
the occupants to remain as tenants at will.  In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
property (such as an action for forcible detainer) in any court having
jurisdiction.

 

5.5          Marshalling.  The Mortgagor hereby waives, in the event of
foreclosure of this Mortgage or the enforcement by the Mortgagee of any other
rights and remedies hereunder, any right otherwise available in respect to
marshalling of assets which secure any Loan and any other indebtedness secured
hereby or to require the Mortgagee to pursue its remedies against any other such
assets.

 

5.6          Protection of Premises.  Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee may take such actions,
including, but not limited to disbursements of such sums, as the Mortgagee in
its sole but reasonable discretion deems necessary to protect the Mortgagee’s
interest in the Premises.

 

ARTICLE VI

 

General Conditions

 

6.1          Terms.  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.  The
singular used herein shall be deemed to include the plural; the masculine deemed
to include the feminine and neuter; and the named parties deemed to include
their successors and assigns to the extent permitted under the Credit
Agreement.  The term “Mortgagee” shall include the Collateral Agent on the date
hereof and any successor Collateral Agent under the Loan Documents.  The word
“person” shall include any individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature, and the word “Premises” shall include any portion of the Premises or
interest therein.  The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase without limitation.

 

6.2          Notices.  All notices, requests and other communications shall be
given in accordance with Subsection 11.2 of the Credit Agreement.

 

6.3          Severability.          If any provision of this Mortgage is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

 

9

--------------------------------------------------------------------------------


 

6.4          Headings.  The captions and headings herein are inserted only as a
matter of convenience and for reference and in no way define, limit, or describe
the scope of this Mortgage nor the intent of any provision hereof.

 

6.5          Intercreditor Agreements.

 

(a)           Notwithstanding anything to the contrary contained herein, the
lien and security interest granted to the Mortgagee pursuant to this Mortgage
and the exercise of any right or remedy by the Mortgagee hereunder are subject
to the provisions of any applicable Intercreditor Agreement (as defined in the
Guarantee and Collateral Agreement).  The Mortgagee acknowledges and agrees that
the relative priority of the Liens granted to the Mortgagee, any Agent and any
Additional Agent (as such terms are defined in the applicable Intercreditor
Agreements (as defined in the Guarantee and Collateral Agreement)) shall be
determined solely pursuant to the applicable Intercreditor Agreements (as
defined in the Guarantee and Collateral Agreement), and not by priority as a
matter of law or otherwise.

 

(b)           The liens granted pursuant to this Mortgage shall, prior to the
Discharge of Additional Obligations (as defined in the Guarantee and Collateral
Agreement) that are Senior Priority Obligations (as defined in the Guarantee and
Collateral Agreement), be pari passu and equal in priority to the liens granted
to any Additional Agent (as defined in the Guarantee and Collateral Agreement)
for the benefit of the holders of the applicable Additional Obligations (as
defined in the Guarantee and Collateral Agreement) that are Senior Priority
Obligations to secure such Additional Obligations that are Senior Priority
Obligations pursuant to the applicable Additional Collateral Documents (as
defined in the Guarantee and Collateral Agreement) (except as may be separately
otherwise agreed between the Collateral Agent (as defined in the Guarantee and
Collateral Agreement), on behalf of itself and the Secured Parties (as defined
in the Guarantee and Collateral Agreement), and any Additional Agent, on behalf
of itself and the Additional Secured Parties (as defined in the Guarantee and
Collateral Agreement) represented thereby).

 

(c)           Subject to the provisions of the applicable Intercreditor
Agreements (as defined in the Guarantee and Collateral Agreement), the lien of
the Mortgage and security interest granted hereunder are expressly senior and
superior to the lien and security interest granted (i) to any Agent (as defined
in any applicable Intercreditor Agreement) pursuant to the Loan Documents and
(ii) to any Additional Agent pursuant to any Additional Documents (as such terms
are defined in any applicable Intercreditor Agreement (as defined in the
Guarantee and Collateral Agreement)).

 

6.6          Conflicting Terms.

 

(a)           In the event of any conflict between the terms of this Mortgage
and any of the Intercreditor Agreements (as defined in the Guarantee and
Collateral Agreement), (i) the terms of the Base Intercreditor Agreement (as
defined in the Guarantee and Collateral Agreement) shall govern and control any
conflict between the Mortgagee, the Agent and/or any Additional Agent and
(ii) the terms of any Other Intercreditor Agreement shall govern and control any
conflict between the Mortgagee and any other party to such Other Intercreditor
Agreement, in each case other than with respect to Section 6.7 of this
Mortgage.  In the event of any such conflict, the Mortgagor may act (or omit to
act) in accordance with any of the applicable Intercreditor Agreements, and
shall not be in breach, violation or default of its obligations hereunder by
reason of doing so.

 

(b)           In the event of any conflict between the terms and provisions of
the Credit Agreement and the terms and provisions of this Mortgage, the terms
and provisions of the Credit Agreement shall

 

10

--------------------------------------------------------------------------------


 

control and supersede the provisions of this Mortgage with respect to such
conflicts other than with respect to Section 6.7 of this Mortgage.

 

6.7          Governing Law.  This Mortgage shall be governed by and construed in
accordance with the internal law of the state in which the Premises are located.

 

6.8          Application of the Foreclosure Law.  If any provision in this
Mortgage shall be inconsistent with any provision of the foreclosure laws of the
state in which the Premises are located, the provisions of such laws shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with such laws.

 

6.9          Written Agreement.  This Mortgage may not be amended, supplemented
or otherwise modified except in accordance with Subsection 10.1 of the Credit
Agreement.  For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to the Base Intercreditor Agreement (as defined in the Guarantee and
Collateral Agreement) that would have the effect, directly or indirectly,
through any reference herein to the Base Intercreditor Agreement (as defined in
the Guarantee and Collateral Agreement) or otherwise, of waiving, amending,
supplementing or otherwise modifying this Mortgage, or any term or provision
hereof, or any right or obligation of the Mortgagor hereunder or in respect
hereof, shall not be given such effect except pursuant to a written instrument
executed by the Mortgagor and the Mortgagee in accordance with this Section 6.9.

 

6.10        Waiver of Jury Trial.  Subsection 10.15 of the Credit Agreement is
hereby incorporated by reference.

 

6.11        Request for Notice.  The Mortgagor requests that a copy of any
statutory notice of default and a copy of any statutory notice of sale hereunder
be mailed to the Mortgagor in accordance with the requirements in Section 6.2 of
this Mortgage.

 

6.12        Counterparts.  This Mortgage may be executed by one or more of the
parties on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.

 

6.13        Release.  If any of the Premises shall be sold, transferred or
otherwise disposed of by the Mortgagor in a transaction permitted by the Credit
Agreement, then the Mortgagee, at the request and at the sole cost and expense
of the Mortgagor, shall execute and deliver to the Mortgagor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on the Premises.  The Mortgagor shall deliver to the Mortgagee
prior to the date of the proposed release, a written request for release.

 

6.14        [Last Dollars Secured; Priority.  This Mortgage secures only a
portion of the Obligations owing or which may become owing by the Mortgagor to
the Secured Parties.  The parties agree that any payments or repayments of such
Obligations shall be and be deemed to be applied first to the portion of the
Obligations that is not secured hereby, it being the parties’ intent that the
portion of the Obligations last remaining unpaid shall be secured hereby.  If at
any time this Mortgage shall secure less than all of the principal amount of the
Obligations, it is expressly agreed that any repayments of the principal

 

11

--------------------------------------------------------------------------------


 

amount of the Obligations shall not reduce the amount of the lien of this
Mortgage until the lien amount shall equal the principal amount of the
Obligations outstanding.](4)

 

6.15        State Specific Provisions.  In the event of any inconsistencies
between this Section 6.15 and any of the other terms and provisions of this
Mortgage, the terms and provisions of this Section 6.15 shall control and be
binding.

 

(a)           [                                ]

 

(b)           [                                ]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(4)              To be included in mortgages for states with a mortgage
recording tax, to the extent required.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

 

 

MORTGAGOR:

 

 

 

 

 

[                                        ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[ADD STATE NOTARY FORM FOR MORTGAGOR](5)

 

--------------------------------------------------------------------------------

(5)              Local counsel to confirm signature page and notary block which
are acceptable for recording in the jurisdiction.

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

[To be Attached.]

 

14

--------------------------------------------------------------------------------


 

EXHIBIT E
to
CREDIT AGREEMENT

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

to

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement, dated as of July [1], 2014 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among The
ServiceMaster Company, LLC, a Delaware limited liability company (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent, collateral agent, issuing
bank and as syndication agent for the Lenders (the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement. The undersigned hereby certifies under penalty of perjury that:

 

1.                                      The undersigned is the sole record and
beneficial owner of the Term Loan(s) (as well as any Note(s) evidencing such
Term Loan(s)) registered in its name;

 

2.                                      The income from the Term Loan(s) held by
the undersigned is not effectively connected with the conduct of a trade or
business within the United States;

 

3.                                      The undersigned is not a bank (as such
term is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”)), is not subject to regulatory or other legal requirements
as a bank in any jurisdiction, and has not been treated as a bank for purposes
of any tax, securities law or other filing or submission made to any
governmental authority, any application made to a rating agency or any
qualification for any exemption from any tax, securities law or other legal
requirements;

 

4.                                      The undersigned is not a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code; and

 

5.                                      The undersigned is not a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

 

We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN, or if applicable, W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall so inform the Borrower and the
Administrative Agent in writing within thirty days of such change and (2) the
undersigned shall furnish the Borrower and the Administrative Agent, a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower to the undersigned, or in either of
the two calendar years preceding such payment.

 

--------------------------------------------------------------------------------


 

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:                     , 20[    ]

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

to

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), dated as of
July [1], 2014, among The ServiceMaster Company, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent for the Secured Parties (as defined therein).  Unless otherwise defined
herein, capitalized terms defined in the Credit Agreement and used herein shall
have the meanings given to them in the Credit Agreement.

 

                                                                                (the
“Assignor”) and                                    (the “Assignee”) agree as
follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), an interest (the “Assigned
Interest”) as set forth in Schedule 1 in and to the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents with respect
to those credit facilities provided for in the Credit Agreement as are set forth
on Schedule 1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches the Note(s), if any, held by it evidencing the Assigned Facilities
[and requests that the Administrative Agent exchange such Note(s) for a new Note
or Notes payable to the Assignee and (if the Assignor has retained any interest
in the Assigned Facilities) a new Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)].(1)

 

3.             The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Subsections 4.1 and 6.1 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(c) agrees that it will, independently and without

 

--------------------------------------------------------------------------------

(1)              Should only be included when specifically required by the
Assignee and/or the Assignor, as the case may be.

 

--------------------------------------------------------------------------------


 

reliance upon the Assignor, any Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes each
applicable Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (e) hereby affirms the acknowledgements and
representations of such Assignee as a Lender contained in Subsection 9.6 of the
Credit Agreement; (f) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to Subsection 10.16 of the Credit Agreement, and, if it is organized under the
laws of a jurisdiction outside the United States, its obligations pursuant to
Subsection 3.11(b) of the Credit Agreement; and (g) represents and warrants that
it is neither a Disqualified Lender nor a Defaulting Lender.

 

4.             The effective date of this Assignment and Acceptance shall be
[                      ], [              ] (the “Transfer Effective Date”). 
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Subsection 10.16 of the Credit Agreement,
effective as of the Transfer Effective Date (which shall not, unless otherwise
agreed to by the Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Administrative Agent).

 

5.             Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

 

6.             From and after the Transfer Effective Date, (a) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement, but shall nevertheless continue to be
entitled to the benefits of (and bound by related obligations under)
Subsections 3.10, 3.11, 3.12, 3.13 and 10.5 thereof.

 

7.             Notwithstanding any other provision hereof, if the consents of
the Borrower and the Administrative Agent hereto are required under Subsection
10.6 of the Credit Agreement, this Assignment and Acceptance shall not be
effective unless such consents shall have been obtained.

 

8.             This Assignment and Acceptance shall be governed by and construed
in accordance with the law of the State of New York, without giving effect to
its principles or rules of conflict of laws to the extent such principles or
rules are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

to

EXHIBIT G

 

ASSIGNMENT AND ACCEPTANCE

 

Re:  Credit Agreement (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), dated as of July [1], 2014, among
The ServiceMaster Company, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined therein).

 

Name of Assignor:

 

Name of Assignee:

 

Transfer Effective Date of Assignment:

 

Assigned Facility

 

Aggregate Amount of
Commitment/Loans under
Assigned Facility for Assignor

 

Amount of Commitment/Loans
Assigned

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

 

[NAME OF ASSIGNEE]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Accepted for recording in the Register:

 

Consented To:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

[THE SERVICEMASTER COMPANY, LLC

as Administrative Agent

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:](1)

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

 

as Swing Line Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](2)

 

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

 

as Issuing Bank

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](3)

 

 

 

 

 

[[NAME OF ISSUING BANK],

 

 

as Issuing Bank

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](4)

 

--------------------------------------------------------------------------------

(1)              Insert only as required by Subsection 10.6 of the Credit
Agreement.

(2)              Insert only as required by Subsection 10.6 of the Credit
Agreement.

(3)              Insert only as required by Subsection 10.6 of the Credit
Agreement.

(4)              Insert only as required by Subsection 10.6 of the Credit
Agreement.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

to

CREDIT AGREEMENT

 

FORM OF OFFICER’S CERTIFICATE

 

THE SERVICEMASTER COMPANY, LLC

 

Pursuant to Subsection 5.1(e) of the Credit Agreement, dated as of July [1],
2014 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms defined therein being used herein as
therein defined), among The ServiceMaster Company, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders and as collateral agent for the Secured Parties, the undersigned
hereby certifies, on behalf of the Borrower, that:

 

1.             On the date hereof, all conditions set forth in Subsection 5.1 of
the Credit Agreement have been satisfied or waived.

 

2.             On the date hereof, all representations and warranties set forth
in Section 4 of the Credit Agreement and in the other Loan Documents, are true
and correct in all material respects as of the date hereof.

 

3.             On the date hereof, no Default or Event of Default has occurred
and is continuing or after giving effect to the Extensions of Credit requested
to be made on the date hereof.

 

IN WITNESS WHEREOF, the undersigned has hereunto set her name as of the date
first written above.

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT I
to
CREDIT AGREEMENT

 

FORM OF SECRETARY’S CERTIFICATE

 

[                      , 2014]

 

Reference is hereby made to that certain Credit Agreement, dated July [1], 2014
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement” together with the other Loan Documents (as defined in the
Credit Agreement), the “Transaction Documents”), among The ServiceMaster
Company, LLC, a Delaware limited liability company (the “Company”), the several
banks and other financial institutions from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent for the Lenders,
as collateral agent for the Secured Parties (as defined therein) and lender.

 

The undersigned, [    ], [    ] of [    ] (the “Company”), certifies solely on
behalf of [    ], in [his][her] capacity as [    ] and not individually, as
follows:

 

(a)                                 Attached hereto as Annex 1 is a true,
correct and complete copy of the [certificate of incorporation][certificate of
formation][other charter document] of the Company, as amended through the date
hereof (the “Charter”), as certified by the Secretary of State of the State of
Delaware.  The Charter is in full force and effect on the date hereof, has not
been amended or cancelled and no amendment to the Charter is pending or
proposed.  To the best of the undersigned’s knowledge, no steps have been taken
and no proceedings are pending for the merger, consolidation, conversion,
dissolution, termination or liquidation of the Company and no such proceedings
are threatened or contemplated.

 

(b)                                 Attached hereto as Annex 2 is a true,
correct and complete copy of the [bylaws][limited liability company
agreement][other operating agreement] of the Company, as amended through the
date hereof (the “Operating Agreement”) as in effect at all times since the
adoption thereof to and including the date hereof.  Such Operating Agreement has
not been amended, repealed, modified, superseded, revoked or restated, and such
Operating Agreement is in full force and effect on the date hereof and no
amendment to the Operating Agreement is pending.

 

(c)                                  Attached hereto as Annex 3 is a true,
correct and complete copy of the [unanimous] written consent of the [Board of
Directors][managing member][other authorizing body] of the Company (the
“Authorizing Body”), dated [    ], 2014 (the “Resolutions”), authorizing, among
other things, the execution, delivery and performance of each of the Transaction
Documents to which the Company is a party and the transactions contemplated
thereby.  The Resolutions (i) were duly adopted by the Authorizing Body and have
not been amended, modified, superseded, revoked or rescinded in any respect,
(ii) are in full force and effect on the date hereof, (iii) are the only
proceedings of the Authorizing Body [or any committee thereof] relating to or
affecting the Transaction Documents to which the Company is a party and the
matters referred to therein and (iv) have been filed [with the minutes of the
proceedings of the Authorizing Body][with the minute book of the Company][in
accordance with the Operating Agreement].  [As of the date hereof, there were no
vacancies or unfilled newly-created [directorships][manager positions] on the
Authorizing Body].

 

--------------------------------------------------------------------------------


 

(d)                                 Attached hereto as Annex 4 is a list of the
persons who, as of the date hereof, are duly elected and qualified officers of
the [managing member of the] Company holding the offices indicated next to their
respective names, and the signatures appearing opposite their respective names
are the true and genuine signatures of such officers or true facsimiles thereof,
and each of such officers is duly authorized to execute and deliver, on behalf
of the [managing member of the] Company, the Transaction Documents to which the
Company is a party and any of the other documents contemplated thereby.

 

Debevoise & Plimpton LLP and Richards, Layton & Finger, P.A. are entitled to
rely on this certificate in connection with any opinions they are delivering
pursuant to the Transaction Documents to which the Company is a party.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the [managing member of the] Company has caused this
certificate to be executed on its behalf by its [    ], as of the day first set
forth above.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I, [    ], am the duly elected and acting [    ] of the [managing member of the]
Company, and do hereby certify in such capacity on behalf of the [managing
member of the] Company and not in my individual capacity that [    ] is the duly
elected, qualified and acting [    ] of the [managing member of the] Company and
that the signature appearing above is [his][her] genuine signature or a true
facsimile thereof.

 

IN WITNESS WHEREOF, the [managing member of the] Company has caused this
certificate to be executed on its behalf by its [    ], as of the date first set
forth above.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Secretary’s Certificate of [Name of Company]]

 

3

--------------------------------------------------------------------------------


 

Annex 1 – Charter

 

4

--------------------------------------------------------------------------------


 

Annex 2 - Operating Agreement

 

5

--------------------------------------------------------------------------------


 

Annex 3 - Resolutions

 

6

--------------------------------------------------------------------------------


 

Annex 4 - Incumbency Certificate

 

Name

 

Title

 

Signature

 

 

 

 

 

[·]

 

[·]

 

 

 

 

 

 

 

[·]

 

[·]

 

 

 

 

 

 

 

[·]

 

[·]

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT J
to
CREDIT AGREEMENT

 

FORM OF LETTER OF CREDIT REQUEST

 

Dated [                                      ](1)

 

JPMORGAN CHASE BANK, N.A., as Issuing Bank and as Administrative Agent, under
the Credit Agreement, dated as of July [1], 2014 (as amended, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
The ServiceMaster Company, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, as collateral agent for the Secured
Parties (as defined therein), as swing line lender and as an issuing bank (in
such capacity, an “Issuing Bank”).

 

Attention:

 

Issuing Bank:

 

 

 

with a copy to:

 

 

 

(2)

 

 

 

 

 

Attention:

 

 

--------------------------------------------------------------------------------

(1)              Date of Letter of Credit Request.

(2)              Insert name and address of Issuing Bank in the case of a Letter
of Credit Request to any Issuing Bank other than JPMorgan Chase Bank, N.A.

 

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

Pursuant to Subsection 2.7 of the Credit Agreement, we hereby request that the
Issuing Bank referred to above issue a [Commercial Letter of Credit] [Standby
Letter of Credit] (“L/C”) for the account of the undersigned
on(3) [            ] (the “Date of Issuance”) in the aggregate Stated Amount
of(4) [            ].  The requested L/C shall be denominated in Dollars.

 

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meanings provided therein.

 

The beneficiary of the requested L/C will be of [    ](5) and such L/C will be
in support of [    ](6) and will have a stated expiration date of [    ](7).

 

We hereby certify that:

 

(A)                               the representations and warranties contained
in the Credit Agreement or the other Loan Documents are true and correct in all
material respects on the date hereof except to the extent such representations
and warranties relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date; and

 

(B)                               no Default or Event of Default has occurred
and is continuing nor, immediately after giving effect to the issuance of the
L/C requested hereby, would such a Default or Event of Default occur.

 

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(3)              Date of issuance which shall be (x) a Business Day, (y) no
later than the 30th day prior to the Initial Revolving Maturity Date (as defined
in the Credit Agreement) and (z) at least three Business Days from the date
hereof (or such shorter period as is acceptable to the respective Issuing Bank
in any given case).

(4)              Insert aggregate Stated Amount.

(5)              Insert name and address of beneficiary.

(6)              Insert a description of relevant obligations.

(7)              Insert the last date upon which drafts may be presented which,
unless otherwise agreed by Issuing Bank, may not be later than the earlier of
(A) one year after its date of issuance (subject, if requested by the Borrower
and agreed to by the Issuing Bank, to auto renewals for successive periods not
exceeding one year or such longer period of time as agreed by the Issuing Bank
and ending prior to the 5th Business Day prior to the Initial Revolving Maturity
Date) and (B) the 5th Business Day prior to the Initial Revolving Maturity Date.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT K
to
CREDIT AGREEMENT

 

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION(1)

 

Reference is made to the Credit Agreement, dated as of July [1], 2014 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein being used herein as
therein defined), among The ServiceMaster Company, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent for the Secured Parties (as defined therein).

 

                                                                       (the
“Assignor”) and                                    (the “Assignee”) agree as
follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), an interest (the “Assigned
Interest”) as set forth in Schedule 1 in and to the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents with respect
to those credit facilities provided for in the Credit Agreement as are set forth
on Schedule 1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches the Note(s), if any, held by it evidencing the Assigned Facilities
[and requests that the Administrative Agent exchange such Note(s) for a new Note
or Notes payable to the Assignee and (if the Assignor has retained any interest
in the Assigned Facilities) a new Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)].(2)  The Assignor acknowledges and agrees that in
connection with this assignment, (1) the Assignee is an Affiliated Lender and it
or its Affiliates may have, and later may come into possession of, information
regarding the Loans or the Loan Parties that is not known to the Assignor and
that may be material to a decision by such Assignor to assign the Assigned
Interests (such information, the “Excluded Information”), (2) such Assignor has
independently, without reliance on the Assignee, Holdings, the Borrower, any of
its Subsidiaries, the Administrative Agent or any other Lender or any of their
respective Affiliates, made its own analysis and determination to participate in
such

 

--------------------------------------------------------------------------------

(1)              Assignment Agreement to or by an Affiliated Lender that is not
an Affiliated Debt Fund.

(2)              Should only be included when specifically required by the
Assignee and/or the Assignor, as the case may be.

 

--------------------------------------------------------------------------------


 

assignment notwithstanding such Assignor’s lack of knowledge of the Excluded
Information, (3) none of the Assignee, Holdings, the Borrower, any of its
Subsidiaries, the Administrative Agent, the other Lenders or any of their
respective Affiliates shall have any liability to the Assignor, and the Assignor
hereby waives and releases, to the extent permitted by law, any claims such
Assignor may have against the Assignee, Holdings, the Borrower, any of its
Subsidiaries, the Administrative Agent, the other Lenders and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (4) the Excluded Information may
not be available to the Agents or the other Lenders.

 

3.             The Assignee (a) represents and warrants that (i) it is legally
authorized to enter into this Assignment and Assumption (ii) it is an Affiliated
Lender; (iii) each of the terms and conditions set forth Subsection
10.6(h)(i) of the Credit Agreement have been satisfied with respect to this
Assignment and Assumption; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Subsections 4.1 and 6.1 thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption; (c) agrees that it will, independently and
without reliance upon the Assignor, any Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) agrees that it shall not be
permitted to (A) attend or participate in, and shall not attend or participate
in, any “lender-only” meetings or receive any related “lender-only” information,
(B) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among the Administrative Agent and/or one
or more Lenders, except to the extent such information or materials have been
made available to the Borrower or its representatives or (C) receive advice of
counsel to the Administrative Agent, the Collateral Agent or any other Lender or
challenge their attorney client privilege; (e) appoints and authorizes each
applicable Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (f) hereby affirms the acknowledgements and
representations of such Assignee as a Lender contained in Subsection 9.6 of the
Credit Agreement; and (g) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to Subsection 10.16 of the Credit Agreement, and, if it is organized under the
laws of a jurisdiction outside the United States, its obligations pursuant to
Subsection 3.11(b) of the Credit Agreement.

 

4.             The Assignee hereby confirms, in accordance with Subsection
10.6(h)(iv) of the Credit Agreement, that it will comply with the requirements
of such subsection.

 

5.             The effective date of this Assignment and Assumption shall be
[                      ], [              ] (the “Transfer Effective Date”). 
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Subsection 10.6 of the Credit Agreement,
effective as of the Transfer Effective Date (which shall not, unless otherwise
agreed to by the Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Administrative Agent).

 

6.             Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments

 

2

--------------------------------------------------------------------------------


 

of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to the Transfer Effective Date or accrued subsequent
to the Transfer Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Transfer Effective Date or with respect to the making of this
assignment directly between themselves.

 

7.             From and after the Transfer Effective Date, (a) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of an Affiliated
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement, but shall nevertheless continue to be
entitled to the benefits of (and bound by related obligations under) Subsections
3.10, 3.11, 3.12, 3.13 and 10.5 thereof.

 

8.             Notwithstanding any other provision hereof, if the consents of
the Borrower and the Administrative Agent hereto are required under Subsection
10.6 of the Credit Agreement, this Assignment and Assumption shall not be
effective unless such consents shall have been obtained.

 

9.             This Assignment and Assumption shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
without giving effect to its principles or rules of conflict of laws to the
extent such principles or rules are not mandatorily applicable by statute and
would require or permit the application of the laws of another jurisdiction.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1
to
EXHIBIT K

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

Re:  Credit Agreement, dated as of July [1], 2014, among THE SERVICEMASTER
COMPANY, LLC, a Delaware limited liability company (together with its successors
and assigns, the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined therein).

 

Name of Assignor:

 

Name of Assignee:

 

Transfer Effective Date of Assignment:

 

Assigned Facility

 

Aggregate Amount of
Commitment/Loans under
Assigned Facility for Assignor

 

Amount of Commitment/Loans
Assigned

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

 

[NAME OF ASSIGNEE]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Accepted for recording in the Register:

 

Consented To:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

[THE SERVICEMASTER COMPANY, LLC

as Administrative Agent

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:](1)

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)              Insert only as required by Subsection 10.6 of the Credit
Agreement.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT L
to
CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

JPM Loan & Agency Services

500 Stanton Christiana Road

Ops Building 2, 3rd floor

Newark, Delaware 19713-2107

Attention:  Pranay Tyagi

Facsimile:  302-634-8799

Telephone:  302-634-8459

Email:  Pranay.tyagi@jpmorgan.com

 

[DATE]

 

Attention:  [               ]

 

Re:                       THE SERVICEMASTER COMPANY, LLC

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
Subsection 3.4(j)(ii) of that certain Credit Agreement dated as of July [1],
2014 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent  for the Secured Parties (as defined therein).  Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

Pursuant to Subsection 3.4(j)(ii) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [·, 20·](1) Tranche[s]] on the
following terms:

 

1.             This Borrower Offer of Specified Discount Prepayment is available
only to each [Lender of the Initial Term Loans] [[and to each] Lender of the [·,
20·](2) Tranche[s]].

 

2.             The maximum aggregate Outstanding Amount of the Discounted Term
Loan Prepayment that will be made in connection with this offer shall not exceed
$[·] of the [Initial Term Loans] [[and $[·] of the] [·, 20·](3) Tranche[(s)] of
Incremental Term Loans] (the “Specified Discount Prepayment Amount”).(4)

 

3.             The percentage discount to par value at which such Discounted
Term Loan Prepayment will be made is [·]% (the “Specified Discount”).

 

--------------------------------------------------------------------------------

(1)              List multiple Tranches if applicable.

(2)              List multiple Tranches if applicable.

(3)              List multiple Tranches if applicable.

(4)              Minimum of $5,000,000 and whole increments of $500,000.

 

--------------------------------------------------------------------------------


 

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York City time
on the date that is three (3) Business Days following the date of delivery of
this notice pursuant(5) to Subsection 3.4(j)(ii) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent [and the
Lenders] [[and] each Lender of the [·, 20·](6) Tranche[s]] as follows:

 

1.             [At least ten Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion).][At least three Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender (or such shorter
period as agreed to by the Administrative Agent in its reasonable
discretion).](7)

 

The Borrower acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(5)              Or such later date as may be designated by the Administrative
Agent and approved by the Borrower.

(6)              List multiple Tranches if applicable.

(7)              Insert applicable representation.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure:  Form of Specified Discount Prepayment Response

 

3

--------------------------------------------------------------------------------


 

EXHIBIT M
to
CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

JPM Loan & Agency Services

500 Stanton Christiana Road

Ops Building 2, 3rd floor

Newark, Delaware 19713-2107

Attention:  Pranay Tyagi

Facsimile:  302-634-8799

Telephone:  302-634-8459

Email:  Pranay.tyagi@jpmorgan.com

 

[DATE]

 

Attention:  [               ]

 

Re:                       THE SERVICEMASTER COMPANY, LLC

 

Reference is made to (a) that certain Credit Agreement dated as of July [1],
2014 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”) and  JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent  for the Secured Parties (as defined therein) and (b) that certain
Specified Discount Prepayment Notice, dated             , 20    , from the
Borrower (the “Specified Discount Prepayment Notice”).  Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 3.4(j)(ii) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Tranches of] Term Loans held by such Lender at the
Specified Discount in an aggregate Outstanding Amount as follows:

 

[Initial Term Loans - $[·]]

 

[[·, 20·](1) Tranche[s] - $[·]]

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans][[and its] [·, 20·](2) Tranche[s]] pursuant to
Subsection 3.4(j)(ii) of the Credit Agreement at a price equal to the Specified
Discount in the aggregate Outstanding Amount not to exceed

 

--------------------------------------------------------------------------------

(1)              List multiple Tranches if applicable.

(2)              List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

the amount set forth above, as such amount may be reduced in accordance with the
Specified Discount Proration, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to the decision by such Lender to accept the Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender independently and, without
reliance on Holdings, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and the undersigned Lender hereby waives and releases, to the extent permitted
by law, any claims such Lender may have against Holdings, the Borrower, its
Subsidiaries, the Administrative Agent, and their respective Affiliates, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information.  The undersigned Lender further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                  ]

 

By:

 

 

 

Name

 

 

Title:

 

By:

 

 

 

Name

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT N
to
CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

JPM Loan & Agency Services

500 Stanton Christiana Road

Ops Building 2, 3rd floor

Newark, Delaware 19713-2107

Attention: Pranay Tyagi

Facsimile:  302-634-8799

Telephone:  302-634-8459

Email:  Pranay.tyagi@jpmorgan.com

 

[DATE]

 

Attention:  [               ]

 

Re:                       THE SERVICEMASTER COMPANY, LLC

 

This Discount Range Prepayment Notice is delivered to you pursuant to Subsection
3.4(j)(iii) of that certain Credit Agreement dated as of July [1], 2014
(together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”)  and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent for the Secured Parties (as defined therein).  Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

Pursuant to Subsection 3.4(j)(iii) of the Credit Agreement, the Borrower hereby
requests that each [Lender of the Initial Term Loans] [[and] each Lender of the
[·, 20·](1) Tranche[s]] submit a Discount Range Prepayment Offer.  Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

 

1.                                      This Borrower Solicitation of Discount
Range Prepayment Offers is extended at the sole discretion of the Borrower to
each [Lender of the Initial Term Loans] [[and to each] Lender of the [·,
20·](2) Tranche[(s)]].

 

2.                                      The maximum aggregate Outstanding Amount
of the Discounted Term Loan Prepayment that will be made in connection with this
solicitation is [$[·] of Initial Term Loans] [[and] $[·] of

 

--------------------------------------------------------------------------------

(1)              List multiple Tranches if applicable.

(2)              List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

the [·, 20·](3) Tranche[(s)] of Incremental Term Loans] (the “Discount Range
Prepayment Amount”).(4)

 

3.                                      The Borrower is willing to make Discount
Term Loan Prepayments at a percentage discount to par value greater than or
equal to [·]% but less than or equal to [·]% (the “Discount Range”).

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York City time on the date that is three Business Days
following the dated delivery of the notice(5) pursuant to Subsection
3.4(j)(iii) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
[Lenders] [[and the] Lenders of the [·, 20·](6) Tranche[s]] as follows:

 

1.                                      [At least ten Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date (or such shorter period as agreed to by the
Administrative Agent in its reasonable discretion).][At least three Business
Days have passed since the date the Borrower was notified that no Lender was
willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
the Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Lender (or such shorter period as agreed to by the Administrative
Agent in its reasonable discretion).](7)

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(3)              List multiple Tranches if applicable.

(4)              Minimum of $5,000,000 and whole increments of $500,000.

(5)              Or such later date designated by the Administrative Agent and
approved by the Borrower.

(6)              List multiple Tranches if applicable.

(7)              Insert applicable representation.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure: Form of Discount Range Prepayment Offer

 

--------------------------------------------------------------------------------


 

EXHIBIT O
to
CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent under the
Credit Agreement referred to below

JPM Loan & Agency Services

500 Stanton Christiana Road

Ops Building 2, 3rd floor

Newark, Delaware 19713-2107

Attention:  Pranay Tyagi

Facsimile:  302-634-8799

Telephone:  302-634-8459

Email:  Pranay.tyagi@jpmorgan.com

 

[DATE]

 

Attention:  [               ]

 

Re:                       THE SERVICEMASTER COMPANY, LLC

 

Reference is made to (a) that certain Credit Agreement dated as of July [1],
2014 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent  for the Secured Parties (as defined therein) and (b) that certain
Discount Range Prepayment Notice, dated             , 20    , from the Borrower
(the “Discount Range Prepayment Notice”).  Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 3.4(j)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.                                      This Discount Range Prepayment Offer is
available only for prepayment on the [Initial Term Loans] [[and the] [•,
20·](1) Tranche[s]] held by the undersigned.

 

2.                                      The maximum aggregate Outstanding Amount
of the Discounted Term Loan Prepayment that may be made in connection with this
offer shall not exceed (the “Submitted Amount”):

 

[Initial Term Loans - $[·]]

 

[[·, 20·](2) Tranche[s] - $[·]]

 

--------------------------------------------------------------------------------

(1)              List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

3.                                      The percentage discount to par value at
which such Discounted Term Loan Prepayment may be made is [·]% (the “Submitted
Discount”).

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [·, 20·](3) Tranche[s]] indicated above
pursuant to Subsection 3.4(j) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate Outstanding Amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to the decision by such Lender to accept the Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender independently and, without
reliance on Holdings, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and the undersigned Lender hereby waives and releases, to the extent permitted
by law, any claims such Lender may have against Holdings, the Borrower, its
Subsidiaries, the Administrative Agent, and their respective Affiliates, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information.  The undersigned Lender further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.

 

--------------------------------------------------------------------------------

(2)              List multiple Tranches if applicable.

(3)              List multiple Tranches if applicable.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[                  ]

 

By:

 

 

 

Name

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT P
to
CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent under the
Credit Agreement referred to below

JPM Loan & Agency Services

500 Stanton Christiana Road

Ops Building 2, 3rd floor

Newark, Delaware 19713-2107

Attention:  Pranay Tyagi

Facsimile:  302-634-8799

Telephone:  302-634-8459

Email:  Pranay.tyagi@jpmorgan.com

 

[DATE]

Attention:  [               ]

 

Re:                       THE SERVICEMASTER COMPANY, LLC

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Subsection 3.4(j)(iv) of that certain Credit Agreement dated as of July [1],
2014 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent  for the Secured Parties (as defined therein).  Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

Pursuant to Subsection 3.4(j)(iv) of the Credit Agreement, the hereby requests
that [each Lender of the Initial Term Loans] [[and] each Lender of the [·,
20·](1) Tranche[s]] submit a Solicited Discounted Prepayment Offer.  Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

 

1.                                      This Borrower Solicitation of Discounted
Prepayment Offers is extended at the sole discretion of the Borrower to each
[Lender of the Initial Term Loans] [[and to each] Lender of the [·,
20·](2) Tranche[s]].

 

--------------------------------------------------------------------------------

(1)              List multiple Tranches if applicable.

(2)              List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

2.                                      The maximum aggregate Outstanding Amount
of the Discounted Term Loan Prepayment that will be made in connection with this
solicitation is (the “Solicited Discounted Prepayment Amount”):(3)

 

[Initial Term Loans - $[·]]

 

[[·, 20·](4) Tranche[s] - $[·]]

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York City time on the date that is three Business Days
following delivery of this notice(5) pursuant to Subsection 3.4(j)(iv) of the
Credit Agreement.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(3)              Minimum of $5,000,000 and whole increments of $500,000.

(4)              List multiple Tranches if applicable.

(5)              Or such later date as may be designated by the Administrative
Agent and approved by the Borrower.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure: Form of Solicited Discounted Prepayment Offer

 

--------------------------------------------------------------------------------


 

EXHIBIT Q
to
CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent under the
Credit Agreement referred to below

JPM Loan & Agency Services

500 Stanton Christiana Road

Ops Building 2, 3rd floor

Newark, Delaware 19713-2107

Attention:  Pranay Tyagi

Facsimile:  302-634-8799

Telephone:  302-634-8459

Email:  Pranay.tyagi@jpmorgan.com

 

[DATE]

Attention:  [               ]

 

Re:                       THE SERVICEMASTER COMPANY, LLC

 

Reference is made to (a) that certain Credit Agreement dated as of July [1],
2014 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among The ServiceMaster Company, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”) and  JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent for the Secured Parties (as defined therein) and (b) that certain
Solicited Discounted Prepayment Notice, dated             , 20    , from the
Borrower (the “Solicited Discounted Prepayment Notice”).  Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Solicited Discounted Prepayment Notice or, to the extent not
defined therein, in the Credit Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day(1) following your receipt
of this notice.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 3.4(j)(iv) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.                                      This Solicited Discounted Prepayment
Offer is available only for prepayment on the [Initial Term Loans][[and the] [·,
20·](2) Tranche[s]] held by the undersigned.

 

2.                                      The maximum aggregate Outstanding Amount
of the Discounted Term Loan Prepayment that may be made in connection with this
offer shall not exceed (the “Offered Amount”):

 

--------------------------------------------------------------------------------

(1)              Or such later date as may be designated by the Administrative
Agent and approved by the Borrower.

(2)             List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

[Initial Term Loans - $[·]]

 

[[·, 20·](3) Tranche[s] - $[·]]

 

3.                                      The percentage discount to par value at
which such Discounted Term Loan Prepayment may be made is [•]% (the “Offered
Discount”).

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [·, 20·](4) Tranche[s]] pursuant to
Subsection 3.4(j) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate Outstanding Amount not to exceed such Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to the decision by such Lender to accept the Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender independently and, without
reliance on Holdings, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and the undersigned Lender hereby waives and releases, to the extent permitted
by law, any claims such Lender may have against Holdings, the Borrower, its
Subsidiaries, the Administrative Agent, and their respective Affiliates, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information.  The undersigned Lender further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.

 

--------------------------------------------------------------------------------

(3)              List multiple Tranches if applicable.

(4)              List multiple Tranches if applicable.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                   ]

By:

 

 

 

Name

 

 

Title:

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT R
to
CREDIT AGREEMENT

 

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent under the
Credit Agreement referred to below

JPM Loan & Agency Services

500 Stanton Christiana Road

Ops Building 2, 3rd floor

Newark, Delaware 19713-2107

Attention:  Pranay Tyagi

Facsimile:  302-634-8799

Telephone:  302-634-8459

Email:  Pranay.tyagi@jpmorgan.com

 

[DATE]

Attention:  [               ]

 

Re:                       THE SERVICEMASTER COMPANY, LLC

 

This Acceptance and Prepayment Notice is delivered to you pursuant to Subsection
3.4(j)(iv) of that certain Credit Agreement dated as of July [1], 2014 (together
with all exhibits and schedules thereto and as the same may be amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”) among The ServiceMaster Company, LLC, a Delaware limited liability
company (together with its successors and assigns, the “Borrower”), the several
banks and other financial institutions from time to time parties thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties (as defined therein).  Capitalized terms used herein and
not otherwise defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to Subsection 3.4(j)(iv) of the Credit Agreement, the Borrower hereby
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[·]% (the “Acceptable Discount”) in an aggregate amount not to exceed the
Solicited Discounted Prepayment Amount.

 

The Borrower expressly agrees that this Acceptance and Prepayment Notice and is
subject to the provisions of Subsection 3.4(j) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent [,][and]
[the Lenders of the Initial Term Loans] [[and]] the Lenders of the [·,
20·](1) Tranche[s]] as follows:

 

--------------------------------------------------------------------------------

(1)              List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

1.                                      [At least ten Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date (or such shorter period as agreed to by the
Administrative Agent in its reasonable discretion).][At least three Business
Days have passed since the date the Borrower was notified that no Lender was
willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
the Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Lender (or such shorter period as agreed to by the Administrative
Agent in its reasonable discretion).](2)

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(2)              Insert applicable representation.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT S
to
CREDIT AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of                      ,         , made by each of
the [corporations] that are signatories hereto (the “Additional Foreign
Subsidiary Borrowers”) in favor of JPMorgan Chase Bank, N.A., organized under
the federal laws of the United States, as administrative agent (in such
capacity, the “Administrative Agent”), collateral agent and issuing bank for the
several banks and other lenders (the “Lenders”) from time to time parties to the
Credit Agreement, dated as of July [1], 2014, among The ServiceMaster Company,
LLC, a Delaware limited liability company (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined therein) from time to time parties thereto
(together with the Parent Borrower, the “Borrowers”), the Lenders, the
Administrative Agent and JPMorgan Chase Bank, N.A., as syndication agent, as the
same may be amended, supplemented, waived or otherwise modified from time to
time, together with any agreement extending the maturity of, or restructuring,
refunding, refinancing or increasing, all or any portion of the Indebtedness
under such agreement or any successor agreements (as so amended, supplemented,
waived or modified, and together with any such other agreement, the “Credit
Agreement”).  Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the parties to this Joinder Agreement wish to amend Schedule C-1 to the
Credit Agreement in the manner hereinafter set forth;

 

WHEREAS, in order to [amend Schedule C-1 to the Credit Agreement to] add
Subsidiaries as Additional Foreign Subsidiary Borrowers, the Credit Agreement
requires that the Parent Borrower, such Subsidiaries and the Administrative
Agent execute and deliver a Joinder Agreement pursuant to which such
Subsidiaries become Foreign Subsidiary Borrowers under the Credit Agreement; and

 

WHEREAS, this Joinder Agreement is entered into pursuant to subsection
10.1(h) of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1.                                      Each of the Additional Foreign
Subsidiary Borrowers hereby acknowledges that it has received and reviewed a
copy of the Credit Agreement, and acknowledges and agrees to:

 

(a)                                 join the Credit Agreement as a Foreign
Subsidiary Borrower;

 

(b)                                 be bound by all relevant covenants,
agreements and acknowledgments applicable to a Foreign Subsidiary Borrower under
the Credit Agreement; and

 

(c)                                  perform all applicable obligations and
duties required of it by the Credit Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Each of the undersigned Additional
Foreign Subsidiary Borrowers hereby represents and warrants that the
representations and warranties with respect to it contained in Section 4 of the
Credit Agreement and each of the other Loan Documents to which such Additional
Foreign Subsidiary Borrower is a party or which are contained in any certificate
furnished by or on behalf of such Additional Foreign Subsidiary Borrower are
true and correct on the date hereof.

 

3.                                      Schedule C-1 to the Credit Agreement is
hereby amended to include the Additional Foreign Subsidiary Borrowers that are
signatories hereto.

 

4.                                      The address and jurisdiction of
incorporation of each of the Additional Foreign Subsidiary Borrowers is set
forth in Annex 1 to this Joinder Agreement.

 

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered in New York, New York by its proper and duly
authorized officer as of the date set forth below.

 

 

 

 

[NAME OF ADDITIONAL FOREIGN SUBSIDIARY BORROWER]

 

 

Dated:                       ,     

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[LIST ANY OTHER ADDITIONAL FOREIGN

 

 

SUBSIDIARY BORROWER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY, LLC, as Parent Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT T
to
CREDIT AGREEMENT

 

FORM OF SOLVENCY CERTIFICATE

 

Date:  [          ], 2014

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of The ServiceMaster Company,
LLC, a Delaware limited liability company (“ServiceMaster”), in that capacity
only and not in my individual capacity (and without personal liability), do
hereby certify as of the date hereof, and based upon (i) facts and circumstances
as they exist as of the date hereof (and disclaiming any responsibility for
changes in such facts and circumstances after the date hereof) and (ii) such
materials and information as I have deemed relevant to the determination of the
matters set forth in this certificate, that:

 

1.                                      This certificate is furnished to the
Administrative Agent and the Lenders pursuant to Subsection 5.1(n) of the Credit
Agreement, dated as of July [1], 2014, among ServiceMaster, the several banks
and other financial institutions from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent for the Lenders and as collateral
agent for the Secured Parties (the “Credit Agreement”).  Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement.

 

2.                                      For purposes of this certificate, the
terms below shall have the following definitions:

 

(a)                                 “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of ServiceMaster and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of ServiceMaster and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

(c)                                  “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of ServiceMaster and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

--------------------------------------------------------------------------------


 

(d)                                 “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of ServiceMaster and its Subsidiaries taken as
a whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of ServiceMaster.

 

(e)                                  “Will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, ServiceMaster and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

 

(f)                                   “Do not have Unreasonably Small Capital”

 

For the period from the date hereof through the Maturity Date, ServiceMaster and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

 

3.                                      For purposes of this certificate, I, or
officers of ServiceMaster under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

(a)                                 I have reviewed the financial statements
(including the pro forma financial statements) referred to in Subsection 5.1 of
the Credit Agreement.

 

(b)                                 I have knowledge of and have reviewed to my
satisfaction the Credit Agreement.

 

(c)                                  As chief financial officer of
ServiceMaster, I am familiar with the financial condition of ServiceMaster and
its Subsidiaries.

 

4.                                      Based on and subject to the foregoing, I
hereby certify on behalf of ServiceMaster that after giving effect to the
consummation of the Transactions, it is my opinion that (i) the Fair Value and
Present Fair Salable Value of the assets of ServiceMaster and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) ServiceMaster and its Subsidiaries taken as a whole do not
have Unreasonably Small Capital; and (iii) ServiceMaster and its Subsidiaries
taken as a whole will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature.

 

* * *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ServiceMaster  has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.

 

 

 

THE SERVICEMASTER COMPANY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:  Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT U

to

CREDIT AGREEMENT

 

FORM OF SWING LINE LOAN PARTICIPATION CERTIFICATE

 

[                              ], 20[    ]

 

[Name of Lender]

 

 

Ladies and Gentlemen:

 

Pursuant to Subsection 2.8 of the Credit Agreement (as amended, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), dated
as of July [1], 2014, among The ServiceMaster Company, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as an issuing lender, as
administrative agent for the Lenders, as collateral agent for the Secured
Parties (as defined therein), and as swing line lender (in such capacity, the
“Swing Line Lender”), the undersigned hereby acknowledges receipt from you on
the date hereof of DOLLARS ($) as payment for a participating interest in the
following Swing Line Loan:

 

Date of Swing Line Loan:                                             

 

Principal Amount of Swing Line
Loan:                                                      

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Swing Line Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT V-1
to
CREDIT AGREEMENT

 

FORM OF INCREASE SUPPLEMENT

 

INCREASE SUPPLEMENT, dated as of [                      ], to the Credit
Agreement, dated as of July [1], 2014 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among The
ServiceMaster Company, LLC, a Delaware limited liability company (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

1.                                      Pursuant to Subsection 2.9 of the Credit
Agreement, the Borrower hereby proposes to increase (the “Increase”) the
aggregate [Existing Term Loan commitments][Existing Revolving Commitments] from
[$              ] to [$              ].

 

2.                                      Each of the following Lenders (each, an
“Increasing Lender”) has been invited by the Borrower, and has agreed, subject
to the terms hereof, to increase its [Existing Term Loan commitments][Existing
Revolving Commitment] as follows:

 

Name of Lender

 

[[Initial][       Tranche](1)]
[Term
Loan][Revolving]
Commitment

 

[[Initial Term Loan][       
Tranche](2)] Supplemental
[Term Loan][Revolving]
Commitment
(after giving effect hereto)

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

3.                                      Pursuant to Subsection 2.9 of the Credit
Agreement, by execution and delivery of this Increase Supplement, each of the
Increasing Lenders agrees and acknowledges that it shall have an aggregate
[[Initial][       Tranche](3)] [Term Loan][Revolving] Commitment and [[Initial
Term Loan][       Tranche](4)] Supplemental [Term Loan][Revolving] Commitment in
the amount equal to the amount set forth above next to its name.

 

4.                                      In accordance with the Credit Agreement,
this Increase Supplement is designated as a Loan Document.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(1)              Indicate relevant Tranche.

(2)              Indicate relevant Tranche.

(3)              Indicate relevant Tranche.

(4)              Indicate relevant Tranche.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender:

 

[INCREASING LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE SERVICEMASTER COMPANY, LLC,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT V-2
to
CREDIT AGREEMENT

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of [                        ] (this
“Lender Joinder Agreement”), by and among the bank or financial institution
party hereto (the “Additional Commitment Lender”), THE SERVICEMASTER COMPANY,
LLC, a Delaware limited liability company (together with its successors and
assigns, the “Borrower”) and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders and as collateral
agent for the Secured Parties.  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

RECITALS:

 

WHEREAS, reference is made to the Credit Agreement, dated as of July [1], 2014
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among  the Borrower, the several banks and other financial
institutions from time to time parties thereto (the “Lenders”) and the
Administrative Agent; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental [Term Loan][Revolving] Commitments of one or more
Additional Commitment Lenders by entering into one or more Lender Joinder
Agreements, provided that after giving effect thereto the aggregate amount of
all Supplemental [Term Loan][Revolving] Commitments shall not exceed the Maximum
Incremental Facilities Amount.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                      The Additional Commitment Lender party
hereto hereby agrees to commit to provide its respective Commitments as set
forth on Schedule A annexed hereto, on the terms and subject to the conditions
set forth below:

 

Such Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Subsections 4.1 and 6.1 of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Lender Joinder Agreement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes each applicable Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to each such
Agent, as applicable, by the terms thereof, together with such powers as are
incidental thereto; (e) hereby affirms the acknowledgements and representations
of such Additional Commitment Lender as a Lender contained in Subsection 9.6 of
the Credit Agreement; and (f) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to

 

--------------------------------------------------------------------------------


 

Subsection 10.16 of the Credit Agreement, and, if it is organized under the laws
of a jurisdiction outside the United States, its obligations pursuant to
Subsection 3.11(b) of the Credit Agreement.

 

2.                                      The Additional Commitment Lender hereby
agrees to make its Supplemental [Term Loan][Revolving] Commitment on the
following terms and conditions on the Effective Date set forth on Schedule A
pertaining to such Additional Commitment Lender attached hereto:

 

1.                                      Additional Commitment Lender to Be a
Lender.  Such Additional Commitment Lender acknowledges and agrees that upon its
execution of this Lender Joinder Agreement that such Additional Commitment
Lender shall on and as of the Effective Date set forth on Schedule A become a
“Lender” with respect to the [Term Loan][Revolving] Tranche indicated on
Schedule A, under, and for all purposes of, the Credit Agreement and the other
Loan Documents, shall be subject to and bound by the terms thereof, shall
perform all the obligations of and shall have all rights of a Lender thereunder,
and shall make available such amount to fund its ratable share of outstanding
Supplemental [Term Loan][Revolving] Commitments on the Effective Date as the
Administrative Agent may instruct.

 

2.                                      Certain Delivery Requirements.  Such
Additional Commitment Lender has delivered or shall deliver herewith to the
Borrower and the Administrative Agent such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Additional Commitment Lender may be required to deliver to the Borrower and the
Administrative Agent pursuant to Subsection 3.11 of the Credit Agreement.

 

3.                                      Credit Agreement Governs.  Except as set
forth in this Lender Joinder Agreement, Supplemental [Term Loan][Revolving]
Commitments shall otherwise be subject to the provisions of the Credit Agreement
and the other Loan Documents.

 

4.                                      Notice.  For purposes of the Credit
Agreement, the initial notice address of such Additional Commitment Lender shall
be as set forth below its signature below.

 

5.                                      Recordation of the New Loans.  Upon
execution, delivery and effectiveness hereof, the Administrative Agent will
record the Supplemental [Term Loan][Revolving] Commitments made by such
Additional Commitment Lender in the Register.

 

6.                                      Amendment, Modification and Waiver. 
This Lender Joinder Agreement may not be amended, modified or waived except by
an instrument or instruments in writing signed and delivered on behalf of each
of the parties hereto.

 

7.                                      Entire Agreement.  This Lender Joinder
Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

2

--------------------------------------------------------------------------------


 

8.                                      GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.                                      Severability.  Any provision of this
Lender Joinder Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.                               Counterparts.  This Lender Joinder Agreement
may be executed by one or more of the parties to this Lender Joinder Agreement
on any number of separate counterparts (including by telecopy and other
electronic transmission), and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

 

 

[NAME OF ADDITIONAL COMMITMENT LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

as Swing Line Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](1)

 

 

 

 

 

[[JPMORGAN CHASE BANK, N.A.],

 

as Issuing Bank

 

--------------------------------------------------------------------------------

(1)              Insert if required by Subsection 2.9(b) of the Credit
Agreement.

 

4

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:](2)

 

 

 

 

 

[[NAME OF ISSUING BANK],

 

as Issuing Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](3)

 

 

 

 

THE SERVICEMASTER COMPANY, LLC,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)              Insert if required by Subsection 2.9(b) of the Credit
Agreement.

(3)              Insert if required by Subsection 2.9(b) of the Credit
Agreement.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SUPPLEMENTAL [TERM LOAN][REVOLVING] COMMITMENTS

 

Additional
Commitment
Lender

 

[       Tranche](4)
Supplemental
[Term
Loan][Revolving]
Commitment

 

Principal
Amount
Committed

 

Aggregate Amount of
All Supplemental
[Term
Loan][Revolving]
Commitments

 

Maturity Date

 

 

 

 

$

 

 

$

 

 

 

 

Effective Date of Lender Joinder Agreement:

 

--------------------------------------------------------------------------------

(4)              Indicate relevant Tranche.

 

6

--------------------------------------------------------------------------------